Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 1 of 89


                                                                                                                           APPROXIMATE DATE OF
 RICO EVENT                        PROVIDER                 CLAIM NUMBER       DATE OF ACCIDENT          DOCUMENT MAILED                         CPT CODE BILLED   CHARGE
                                                                                                                                MAILING
                1   Manul   V.   Feijoo,   M.D.   P.A.   0417735300101035   9/17/2012             Bill                     2/7/2013              99204                475.00
                2   Manul   V.   Feijoo,   M.D.   P.A.   0417735300101035   9/17/2012             Bill                     2/7/2013              95851                100.00
                3   Manul   V.   Feijoo,   M.D.   P.A.   0417735300101035   9/17/2012             Bill                     2/7/2013              76140                100.00
                4   Manul   V.   Feijoo,   M.D.   P.A.   0422706640101012   9/26/2012             Bill                     2/7/2013              99215                425.00
                5   Manul   V.   Feijoo,   M.D.   P.A.   0422706640101012   9/26/2012             Bill                     2/7/2013              95851                100.00
                6   Manul   V.   Feijoo,   M.D.   P.A.   0162667780101069   10/27/2012            Bill                     2/13/2013             99214                275.00
                7   Manul   V.   Feijoo,   M.D.   P.A.   0162667780101069   10/27/2012            Bill                     2/13/2013             95851                100.00
                8   Manul   V.   Feijoo,   M.D.   P.A.   0162667780101069   10/27/2012            Bill                     2/13/2013             99214                275.00
                9   Manul   V.   Feijoo,   M.D.   P.A.   0162667780101069   10/27/2012            Bill                     2/13/2013             95851                100.00
               10   Manul   V.   Feijoo,   M.D.   P.A.   0381656200101036   8/17/2012             Bill                     2/13/2013             99215                425.00
               11   Manul   V.   Feijoo,   M.D.   P.A.   0381656200101036   8/17/2012             Bill                     2/13/2013             95851                100.00
               12   Manul   V.   Feijoo,   M.D.   P.A.   0417334410101026   8/6/2012              Bill                     2/13/2013             99215                425.00
               13   Manul   V.   Feijoo,   M.D.   P.A.   0417334410101026   8/6/2012              Bill                     2/13/2013             95851                100.00
               14   Manul   V.   Feijoo,   M.D.   P.A.   0407950440101033   12/22/2012            Bill                     2/14/2013             99214                275.00
               15   Manul   V.   Feijoo,   M.D.   P.A.   0407950440101033   12/22/2012            Bill                     2/14/2013             95851                100.00
               16   Manul   V.   Feijoo,   M.D.   P.A.   0407950440101033   12/22/2012            Bill                     2/14/2013             76140                100.00
               17   Manul   V.   Feijoo,   M.D.   P.A.   0405569100101026   10/9/2012             Bill                     2/18/2013             99204                475.00
               18   Manul   V.   Feijoo,   M.D.   P.A.   0405569100101026   10/9/2012             Bill                     2/18/2013             95851                100.00
               19   Manul   V.   Feijoo,   M.D.   P.A.   0405569100101026   10/9/2012             Bill                     2/18/2013             76140                100.00
               20   Manul   V.   Feijoo,   M.D.   P.A.   0405569100101026   10/9/2012             Bill                     2/18/2013             99204                475.00
               21   Manul   V.   Feijoo,   M.D.   P.A.   0405569100101026   10/9/2012             Bill                     2/18/2013             95851                100.00
               22   Manul   V.   Feijoo,   M.D.   P.A.   0405569100101026   10/9/2012             Bill                     2/18/2013             76140                100.00
               23   Manul   V.   Feijoo,   M.D.   P.A.   0405569100101026   10/9/2012             Bill                     2/18/2013             99204                475.00
               24   Manul   V.   Feijoo,   M.D.   P.A.   0405569100101026   10/9/2012             Bill                     2/18/2013             95851                100.00
               25   Manul   V.   Feijoo,   M.D.   P.A.   0405569100101026   10/9/2012             Bill                     2/18/2013             76140                100.00
               26   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013              Bill                     2/25/2013             99204                475.00
               27   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013              Bill                     2/25/2013             95851                100.00
               28   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013              Bill                     2/25/2013             76140                100.00
               29   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013              Bill                     2/25/2013             99204                475.00
               30   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013              Bill                     2/25/2013             95851                100.00
               31   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013              Bill                     2/25/2013             76140                100.00
               32   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013              Bill                     2/25/2013             99204                475.00
               33   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013              Bill                     2/25/2013             95851                100.00
               34   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013              Bill                     2/25/2013             76140                100.00
               35   Manul   V.   Feijoo,   M.D.   P.A.   0064581560101158   12/7/2012             Bill                     2/25/2013             99214                275.00
               36   Manul   V.   Feijoo,   M.D.   P.A.   0064581560101158   12/7/2012             Bill                     2/25/2013             95851                100.00
               37   Manul   V.   Feijoo,   M.D.   P.A.   0064581560101158   12/7/2012             Bill                     2/25/2013             76140                100.00
               38   Manul   V.   Feijoo,   M.D.   P.A.   0417869540101032   10/22/2012            Bill                     3/12/2013             99204                475.00
               39   Manul   V.   Feijoo,   M.D.   P.A.   0417869540101032   10/22/2012            Bill                     3/12/2013             95851                100.00
               40   Manul   V.   Feijoo,   M.D.   P.A.   0417869540101032   10/22/2012            Bill                     3/12/2013             76140                100.00
               41   Manul   V.   Feijoo,   M.D.   P.A.   0407608310101018   12/18/2012            Bill                     3/12/2013             99214                275.00
               42   Manul   V.   Feijoo,   M.D.   P.A.   0407608310101018   12/18/2012            Bill                     3/12/2013             95851                100.00
               43   Manul   V.   Feijoo,   M.D.   P.A.   0407608310101018   12/18/2012            Bill                     3/12/2013             76140                100.00
               44   Manul   V.   Feijoo,   M.D.   P.A.   0424424530101021   11/14/2012            Bill                     3/13/2013             99214                275.00
               45   Manul   V.   Feijoo,   M.D.   P.A.   0424424530101021   11/14/2012            Bill                     3/13/2013             95851                100.00
               46   Manul   V.   Feijoo,   M.D.   P.A.   0424424530101021   11/14/2012            Bill                     3/13/2013             99214                275.00
               47   Manul   V.   Feijoo,   M.D.   P.A.   0424424530101021   11/14/2012            Bill                     3/13/2013             95851                100.00
               48   Manul   V.   Feijoo,   M.D.   P.A.   0410704430101023   10/27/2012            Bill                     3/13/2013             99214                275.00
               49   Manul   V.   Feijoo,   M.D.   P.A.   0410704430101023   10/27/2012            Bill                     3/13/2013             95851                100.00
               50   Manul   V.   Feijoo,   M.D.   P.A.   0410704430101023   10/27/2012            Bill                     3/13/2013             76140                100.00
               51   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013             Bill                     3/13/2013             99214                275.00
               52   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013             Bill                     3/13/2013             95851                100.00
               53   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013             Bill                     3/13/2013             99204                475.00
               54   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013             Bill                     3/13/2013             95851                100.00
               55   Manul   V.   Feijoo,   M.D.   P.A.   0450965910101020   1/6/2013              Bill                     3/13/2013             99204                475.00
               56   Manul   V.   Feijoo,   M.D.   P.A.   0450965910101020   1/6/2013              Bill                     3/13/2013             95851                100.00
               57   Manul   V.   Feijoo,   M.D.   P.A.   0450965910101020   1/6/2013              Bill                     3/13/2013             99204                475.00
               58   Manul   V.   Feijoo,   M.D.   P.A.   0450965910101020   1/6/2013              Bill                     3/13/2013             95851                100.00
               59   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013             Bill                     3/13/2013             99204                475.00
               60   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013             Bill                     3/13/2013             95851                100.00
               61   Manul   V.   Feijoo,   M.D.   P.A.   0439288510101035   1/7/2013              Bill                     3/13/2013             99204                475.00
               62   Manul   V.   Feijoo,   M.D.   P.A.   0439288510101035   1/7/2013              Bill                     3/13/2013             95851                100.00
               63   Manul   V.   Feijoo,   M.D.   P.A.   0439288510101035   1/7/2013              Bill                     3/13/2013             99204                475.00
               64   Manul   V.   Feijoo,   M.D.   P.A.   0439288510101035   1/7/2013              Bill                     3/13/2013             95851                100.00
               65   Manul   V.   Feijoo,   M.D.   P.A.   0437344610101011   12/12/2012            Bill                     3/13/2013             99214                275.00
               66   Manul   V.   Feijoo,   M.D.   P.A.   0437344610101011   12/12/2012            Bill                     3/13/2013             95851                100.00
               67   Manul   V.   Feijoo,   M.D.   P.A.   0437344610101011   12/12/2012            Bill                     3/13/2013             76140                100.00
               68   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013             Bill                     3/13/2013             99214                275.00
               69   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013             Bill                     3/13/2013             95851                100.00
               70   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013             Bill                     3/13/2013             76140                100.00
               71   Manul   V.   Feijoo,   M.D.   P.A.   0357167130101039   10/27/2012            Bill                     3/13/2013             99214                275.00
               72   Manul   V.   Feijoo,   M.D.   P.A.   0357167130101039   10/27/2012            Bill                     3/13/2013             95851                100.00
               73   Manul   V.   Feijoo,   M.D.   P.A.   0162667780101069   10/27/2012            Bill                     3/14/2013             99215                425.00
               74   Manul   V.   Feijoo,   M.D.   P.A.   0162667780101069   10/27/2012            Bill                     3/14/2013             95851                100.00
               75   Manul   V.   Feijoo,   M.D.   P.A.   0233905090101014   9/10/2012             Bill                     3/29/2013             99215                425.00
               76   Manul   V.   Feijoo,   M.D.   P.A.   0233905090101014   9/10/2012             Bill                     3/29/2013             95851                100.00
               77   Manul   V.   Feijoo,   M.D.   P.A.   0214257270101056   2/9/2013              Bill                     3/29/2013             99204                475.00
               78   Manul   V.   Feijoo,   M.D.   P.A.   0214257270101056   2/9/2013              Bill                     3/29/2013             95851                100.00
               79   Manul   V.   Feijoo,   M.D.   P.A.   0405004220101029   8/10/2012             Bill                     3/29/2013             99215                425.00
               80   Manul   V.   Feijoo,   M.D.   P.A.   0405004220101029   8/10/2012             Bill                     3/29/2013             95851                100.00
               81   Manul   V.   Feijoo,   M.D.   P.A.   0405004220101029   8/10/2012             Bill                     3/29/2013             76140                100.00
               82   Manul   V.   Feijoo,   M.D.   P.A.   0064581560101158   12/7/2012             Bill                     3/30/2013             99215                425.00
               83   Manul   V.   Feijoo,   M.D.   P.A.   0064581560101158   12/7/2012             Bill                     3/30/2013             95851                100.00
               84   Manul   V.   Feijoo,   M.D.   P.A.   0420595400101029   12/26/2012            Bill                     3/30/2013             99214                275.00
               85   Manul   V.   Feijoo,   M.D.   P.A.   0420595400101029   12/26/2012            Bill                     3/30/2013             95851                100.00
               86   Manul   V.   Feijoo,   M.D.   P.A.   0420595400101029   12/26/2012            Bill                     3/30/2013             76140                100.00
               87   Manul   V.   Feijoo,   M.D.   P.A.   0418132080101022   12/12/2012            Bill                     4/13/2013             99204                475.00
               88   Manul   V.   Feijoo,   M.D.   P.A.   0418132080101022   12/12/2012            Bill                     4/13/2013             95851                100.00
               89   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013              Bill                     4/13/2013             99214                275.00
               90   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013              Bill                     4/13/2013             95851                100.00
               91   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013              Bill                     4/13/2013             76140                100.00
               92   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101041   10/14/2012            Bill                     4/13/2013             99215                425.00
               93   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101041   10/14/2012            Bill                     4/13/2013             95851                100.00
               94   Manul   V.   Feijoo,   M.D.   P.A.   0420710880101031   12/7/2012             Bill                     4/13/2013             99204                475.00
               95   Manul   V.   Feijoo,   M.D.   P.A.   0420710880101031   12/7/2012             Bill                     4/13/2013             95851                100.00
               96   Manul   V.   Feijoo,   M.D.   P.A.   0420710880101031   12/7/2012             Bill                     4/13/2013             76140                100.00
               97   Manul   V.   Feijoo,   M.D.   P.A.   0437344610101011   12/12/2012            Bill                     4/13/2013             99215                425.00
               98   Manul   V.   Feijoo,   M.D.   P.A.   0437344610101011   12/12/2012            Bill                     4/13/2013             95851                100.00
               99   Manul   V.   Feijoo,   M.D.   P.A.   0437344610101011   12/12/2012            Bill                     4/13/2013             99215                425.00
              100   Manul   V.   Feijoo,   M.D.   P.A.   0437344610101011   12/12/2012            Bill                     4/13/2013             95851                100.00
              101   Manul   V.   Feijoo,   M.D.   P.A.   0350408480101030   2/27/2013             Bill                     4/13/2013             99204                475.00
              102   Manul   V.   Feijoo,   M.D.   P.A.   0350408480101030   2/27/2013             Bill                     4/13/2013             95851                100.00
              103   Manul   V.   Feijoo,   M.D.   P.A.   0460587820101011   2/26/2013             Bill                     4/13/2013             99204                475.00
              104   Manul   V.   Feijoo,   M.D.   P.A.   0460587820101011   2/26/2013             Bill                     4/13/2013             95851                100.00
              105   Manul   V.   Feijoo,   M.D.   P.A.   0460587820101011   2/26/2013             Bill                     4/13/2013             76140                100.00
              106   Manul   V.   Feijoo,   M.D.   P.A.   0405281210101025   12/19/2012            Bill                     4/19/2013             99214                275.00
              107   Manul   V.   Feijoo,   M.D.   P.A.   0405281210101025   12/19/2012            Bill                     4/19/2013             95811                100.00
              108   Manul   V.   Feijoo,   M.D.   P.A.   0405281210101025   12/19/2012            Bill                     4/19/2013             76140                100.00
              109   Manul   V.   Feijoo,   M.D.   P.A.   0405569100101026   10/9/2012             Bill                     4/19/2013             99215                425.00
              110   Manul   V.   Feijoo,   M.D.   P.A.   0405569100101026   10/9/2012             Bill                     4/19/2013             95851                100.00
              111   Manul   V.   Feijoo,   M.D.   P.A.   0405569100101026   10/9/2012             Bill                     4/19/2013             76140                100.00
              112   Manul   V.   Feijoo,   M.D.   P.A.   0405621490101031   11/28/2012            Bill                     4/19/2013             99204                475.00
              113   Manul   V.   Feijoo,   M.D.   P.A.   0405621490101031   11/28/2012            Bill                     4/19/2013             95851                100.00
              114   Manul   V.   Feijoo,   M.D.   P.A.   0405281210101025   12/19/2012            Bill                     4/19/2013             99214                275.00
              115   Manul   V.   Feijoo,   M.D.   P.A.   0405281210101025   12/19/2012            Bill                     4/19/2013             95851                100.00
              116   Manul   V.   Feijoo,   M.D.   P.A.   0405281210101025   12/19/2012            Bill                     4/19/2013             76140                100.00
              117   Manul   V.   Feijoo,   M.D.   P.A.   0232905800101016   12/15/2012            Bill                     4/19/2013             99204                475.00
              118   Manul   V.   Feijoo,   M.D.   P.A.   0232905800101016   12/15/2012            Bill                     4/19/2013             95851                100.00
              119   Manul   V.   Feijoo,   M.D.   P.A.   0232905800101016   12/15/2012            Bill                     4/19/2013             76140                100.00
              120   Manul   V.   Feijoo,   M.D.   P.A.   0405621490101031   11/28/2012            Bill                     4/19/2013             99204                475.00
              121   Manul   V.   Feijoo,   M.D.   P.A.   0405621490101031   11/28/2012            Bill                     4/19/2013             95851                100.00
              122   Manul   V.   Feijoo,   M.D.   P.A.   0405621490101031   11/28/2012            Bill                     4/19/2013             99204                475.00
              123   Manul   V.   Feijoo,   M.D.   P.A.   0405621490101031   11/28/2012            Bill                     4/19/2013             95851                100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 2 of 89

       124   Manul   V.   Feijoo,   M.D.   P.A.   0459325180101013   3/8/2013     Bill   4/19/2013   99204   475.00
       125   Manul   V.   Feijoo,   M.D.   P.A.   0459325180101013   3/8/2013     Bill   4/19/2013   95851   100.00
       126   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   4/25/2013   99204   475.00
       127   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   4/25/2013   95851   100.00
       128   Manul   V.   Feijoo,   M.D.   P.A.   0405669030101011   3/17/2013    Bill   4/25/2013   99214   275.00
       129   Manul   V.   Feijoo,   M.D.   P.A.   0405669030101011   3/17/2013    Bill   4/25/2013   95851   100.00
       130   Manul   V.   Feijoo,   M.D.   P.A.   0405669030101011   3/17/2013    Bill   4/25/2013   99204   475.00
       131   Manul   V.   Feijoo,   M.D.   P.A.   0405669030101011   3/17/2013    Bill   4/25/2013   95851   100.00
       132   Manul   V.   Feijoo,   M.D.   P.A.   0405669030101011   3/17/2013    Bill   4/25/2013   99204   475.00
       133   Manul   V.   Feijoo,   M.D.   P.A.   0405669030101011   3/17/2013    Bill   4/25/2013   95851   100.00
       134   Manul   V.   Feijoo,   M.D.   P.A.   0405669030101011   3/17/2013    Bill   4/25/2013   99214   275.00
       135   Manul   V.   Feijoo,   M.D.   P.A.   0405669030101011   3/17/2013    Bill   4/25/2013   95851   100.00
       136   Manul   V.   Feijoo,   M.D.   P.A.   0405669030101011   3/17/2013    Bill   4/25/2013   76140   100.00
       137   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   4/25/2013   99204   475.00
       138   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   4/25/2013   95851   100.00
       139   Manul   V.   Feijoo,   M.D.   P.A.   0423008700101027   3/10/2013    Bill   4/25/2013   99204   475.00
       140   Manul   V.   Feijoo,   M.D.   P.A.   0423008700101027   3/10/2013    Bill   4/25/2013   95851   100.00
       141   Manul   V.   Feijoo,   M.D.   P.A.   0423008700101027   3/10/2013    Bill   4/25/2013   76140   100.00
       142   Manul   V.   Feijoo,   M.D.   P.A.   0423008700101027   3/10/2013    Bill   4/25/2013   99204   475.00
       143   Manul   V.   Feijoo,   M.D.   P.A.   0423008700101027   3/10/2013    Bill   4/25/2013   95851   100.00
       144   Manul   V.   Feijoo,   M.D.   P.A.   0410017340101029   3/11/2013    Bill   4/25/2013   99204   475.00
       145   Manul   V.   Feijoo,   M.D.   P.A.   0410017340101029   3/11/2013    Bill   4/25/2013   95851   100.00
       146   Manul   V.   Feijoo,   M.D.   P.A.   0352517000101037   3/19/2013    Bill   4/25/2013   99204   475.00
       147   Manul   V.   Feijoo,   M.D.   P.A.   0352517000101037   3/19/2013    Bill   4/25/2013   95851   100.00
       148   Manul   V.   Feijoo,   M.D.   P.A.   0180137180101075   3/9/2013     Bill   4/25/2013   99204   475.00
       149   Manul   V.   Feijoo,   M.D.   P.A.   0180137180101075   3/9/2013     Bill   4/25/2013   95851   100.00
       150   Manul   V.   Feijoo,   M.D.   P.A.   0180137180101075   3/9/2013     Bill   4/25/2013   76140   100.00
       151   Manul   V.   Feijoo,   M.D.   P.A.   0418132080101022   12/12/2012   Bill   5/1/2013    99214   275.00
       152   Manul   V.   Feijoo,   M.D.   P.A.   0418132080101022   12/12/2012   Bill   5/1/2013    95851   100.00
       153   Manul   V.   Feijoo,   M.D.   P.A.   0418132080101022   12/12/2012   Bill   5/1/2013    76140   100.00
       154   Manul   V.   Feijoo,   M.D.   P.A.   0410704430101023   10/27/2012   Bill   5/1/2013    99214   275.00
       155   Manul   V.   Feijoo,   M.D.   P.A.   0410704430101023   10/27/2012   Bill   5/1/2013    95851   100.00
       156   Manul   V.   Feijoo,   M.D.   P.A.   0391958770101018   6/17/2010    Bill   5/1/2013    99204   475.00
       157   Manul   V.   Feijoo,   M.D.   P.A.   0391958770101018   6/17/2010    Bill   5/1/2013    95851   100.00
       158   Manul   V.   Feijoo,   M.D.   P.A.   0391958770101018   6/17/2010    Bill   5/1/2013    76140   100.00
       159   Manul   V.   Feijoo,   M.D.   P.A.   0244136250101035   3/4/2013     Bill   5/1/2013    99204   475.00
       160   Manul   V.   Feijoo,   M.D.   P.A.   0244136250101035   3/4/2013     Bill   5/1/2013    95851   100.00
       161   Manul   V.   Feijoo,   M.D.   P.A.   0244136250101035   3/4/2013     Bill   5/1/2013    76140   100.00
       162   Manul   V.   Feijoo,   M.D.   P.A.   0347110400101027   3/21/2013    Bill   5/1/2013    99204   475.00
       163   Manul   V.   Feijoo,   M.D.   P.A.   0347110400101027   3/21/2013    Bill   5/1/2013    95851   100.00
       164   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013     Bill   5/1/2013    99215   425.00
       165   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013     Bill   5/1/2013    95851   100.00
       166   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013     Bill   5/1/2013    76140   100.00
       167   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013     Bill   5/1/2013    99215   425.00
       168   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013     Bill   5/1/2013    95851   100.00
       169   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   5/1/2013    99204   475.00
       170   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   5/1/2013    95851   100.00
       171   Manul   V.   Feijoo,   M.D.   P.A.   0318616660101031   3/24/2013    Bill   5/1/2013    99204   475.00
       172   Manul   V.   Feijoo,   M.D.   P.A.   0318616660101031   3/24/2013    Bill   5/1/2013    95851   100.00
       173   Manul   V.   Feijoo,   M.D.   P.A.   0318616660101031   3/24/2013    Bill   5/1/2013    99204   475.00
       174   Manul   V.   Feijoo,   M.D.   P.A.   0318616660101031   3/24/2013    Bill   5/1/2013    95851   100.00
       175   Manul   V.   Feijoo,   M.D.   P.A.   0357167130101039   10/27/2012   Bill   5/1/2013    99214   275.00
       176   Manul   V.   Feijoo,   M.D.   P.A.   0357167130101039   10/27/2012   Bill   5/1/2013    95851   100.00
       177   Manul   V.   Feijoo,   M.D.   P.A.   0094705350101094   12/19/2012   Bill   5/7/2013    99204   475.00
       178   Manul   V.   Feijoo,   M.D.   P.A.   0094705350101094   12/19/2012   Bill   5/7/2013    95851   100.00
       179   Manul   V.   Feijoo,   M.D.   P.A.   0094705350101094   12/19/2012   Bill   5/7/2013    76140   100.00
       180   Manul   V.   Feijoo,   M.D.   P.A.   0376303050101033   1/13/2013    Bill   5/7/2013    99204   475.00
       181   Manul   V.   Feijoo,   M.D.   P.A.   0376303050101033   1/13/2013    Bill   5/7/2013    95851   100.00
       182   Manul   V.   Feijoo,   M.D.   P.A.   0376303050101033   1/13/2013    Bill   5/7/2013    76140   100.00
       183   Manul   V.   Feijoo,   M.D.   P.A.   0347338050101134   2/22/2013    Bill   5/10/2013   99204   475.00
       184   Manul   V.   Feijoo,   M.D.   P.A.   0347338050101134   2/22/2013    Bill   5/10/2013   95851   100.00
       185   Manul   V.   Feijoo,   M.D.   P.A.   0347338050101134   2/22/2013    Bill   5/10/2013   76140   100.00
       186   Manul   V.   Feijoo,   M.D.   P.A.   0363151000101016   3/23/2013    Bill   5/10/2013   99204   475.00
       187   Manul   V.   Feijoo,   M.D.   P.A.   0363151000101016   3/23/2013    Bill   5/10/2013   95851   100.00
       188   Manul   V.   Feijoo,   M.D.   P.A.   0347338050101134   2/22/2013    Bill   5/20/2013   99204   475.00
       189   Manul   V.   Feijoo,   M.D.   P.A.   0347338050101134   2/22/2013    Bill   5/20/2013   95851   100.00
       190   Manul   V.   Feijoo,   M.D.   P.A.   0347338050101134   2/22/2013    Bill   5/20/2013   76140   100.00
       191   Manul   V.   Feijoo,   M.D.   P.A.   0418132080101022   12/12/2012   Bill   5/20/2013   99215   425.00
       192   Manul   V.   Feijoo,   M.D.   P.A.   0418132080101022   12/12/2012   Bill   5/20/2013   95851   100.00
       193   Manul   V.   Feijoo,   M.D.   P.A.   0418132080101022   12/12/2012   Bill   5/20/2013   76140   100.00
       194   Manul   V.   Feijoo,   M.D.   P.A.   0420595400101029   12/26/2012   Bill   5/20/2013   99215   425.00
       195   Manul   V.   Feijoo,   M.D.   P.A.   0420595400101029   12/26/2012   Bill   5/20/2013   95851   100.00
       196   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101015   4/4/2013     Bill   5/20/2013   99204   475.00
       197   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101015   4/4/2013     Bill   5/20/2013   95851   100.00
       198   Manul   V.   Feijoo,   M.D.   P.A.   0450658300101029   4/13/2013    Bill   5/20/2013   99204   475.00
       199   Manul   V.   Feijoo,   M.D.   P.A.   0450658300101029   4/13/2013    Bill   5/20/2013   95851   100.00
       200   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013     Bill   5/20/2013   99215   425.00
       201   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013     Bill   5/20/2013   95851   100.00
       202   Manul   V.   Feijoo,   M.D.   P.A.   0372330590101078   1/6/2013     Bill   5/20/2013   76140   100.00
       203   Manul   V.   Feijoo,   M.D.   P.A.   0345671770101014   4/1/2013     Bill   5/20/2013   99204   475.00
       204   Manul   V.   Feijoo,   M.D.   P.A.   0345671770101014   4/1/2013     Bill   5/20/2013   95851   100.00
       205   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013    Bill   5/20/2013   99215   425.00
       206   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013    Bill   5/20/2013   95851   100.00
       207   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013    Bill   5/20/2013   76140   100.00
       208   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013    Bill   5/20/2013   99215   425.00
       209   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013    Bill   5/20/2013   95851   100.00
       210   Manul   V.   Feijoo,   M.D.   P.A.   0461265700101018   1/14/2013    Bill   5/20/2013   76140   100.00
       211   Manul   V.   Feijoo,   M.D.   P.A.   0008935360101165   11/2/2012    Bill   6/3/2013    99204   475.00
       212   Manul   V.   Feijoo,   M.D.   P.A.   0008935360101165   11/2/2012    Bill   6/3/2013    95851   100.00
       213   Manul   V.   Feijoo,   M.D.   P.A.   0008935360101165   11/2/2012    Bill   6/3/2013    76140   100.00
       214   Manul   V.   Feijoo,   M.D.   P.A.   0420534120101019   4/17/2013    Bill   6/3/2013    99204   475.00
       215   Manul   V.   Feijoo,   M.D.   P.A.   0420534120101019   4/17/2013    Bill   6/3/2013    95851   100.00
       216   Manul   V.   Feijoo,   M.D.   P.A.   0420534120101019   4/17/2013    Bill   6/3/2013    76140   100.00
       217   Manul   V.   Feijoo,   M.D.   P.A.   0321260810101024   4/4/2013     Bill   6/3/2013    99204   475.00
       218   Manul   V.   Feijoo,   M.D.   P.A.   0321260810101024   4/4/2013     Bill   6/3/2013    95851   100.00
       219   Manul   V.   Feijoo,   M.D.   P.A.   0321260810101024   4/4/2013     Bill   6/3/2013    76140   100.00
       220   Manul   V.   Feijoo,   M.D.   P.A.   0415292540101021   4/9/2013     Bill   6/3/2013    99204   475.00
       221   Manul   V.   Feijoo,   M.D.   P.A.   0415292540101021   4/9/2013     Bill   6/3/2013    95851   100.00
       222   Manul   V.   Feijoo,   M.D.   P.A.   0318616660101031   3/24/2013    Bill   6/3/2013    99214   275.00
       223   Manul   V.   Feijoo,   M.D.   P.A.   0318616660101031   3/24/2013    Bill   6/3/2013    95851   100.00
       224   Manul   V.   Feijoo,   M.D.   P.A.   0318616660101031   3/24/2013    Bill   6/3/2013    76140   100.00
       225   Manul   V.   Feijoo,   M.D.   P.A.   0191401800101072   4/19/2013    Bill   6/3/2013    99204   475.00
       226   Manul   V.   Feijoo,   M.D.   P.A.   0191401800101072   4/19/2013    Bill   6/3/2013    95851   100.00
       227   Manul   V.   Feijoo,   M.D.   P.A.   0412831370101016   4/22/2013    Bill   6/3/2013    99204   475.00
       228   Manul   V.   Feijoo,   M.D.   P.A.   0412831370101016   4/22/2013    Bill   6/3/2013    95851   100.00
       229   Manul   V.   Feijoo,   M.D.   P.A.   0352517000101037   3/19/2013    Bill   6/3/2013    99214   275.00
       230   Manul   V.   Feijoo,   M.D.   P.A.   0352517000101037   3/19/2013    Bill   6/3/2013    95851   100.00
       231   Manul   V.   Feijoo,   M.D.   P.A.   0460092960101012   4/22/2013    Bill   6/3/2013    99204   475.00
       232   Manul   V.   Feijoo,   M.D.   P.A.   0460092960101012   4/22/2013    Bill   6/3/2013    95851   100.00
       233   Manul   V.   Feijoo,   M.D.   P.A.   0460092960101012   4/22/2013    Bill   6/3/2013    99204   475.00
       234   Manul   V.   Feijoo,   M.D.   P.A.   0460092960101012   4/22/2013    Bill   6/3/2013    95851   100.00
       235   Manul   V.   Feijoo,   M.D.   P.A.   0376303050101033   1/13/2013    Bill   6/3/2013    99204   475.00
       236   Manul   V.   Feijoo,   M.D.   P.A.   0376303050101033   1/13/2013    Bill   6/3/2013    95851   100.00
       237   Manul   V.   Feijoo,   M.D.   P.A.   0376303050101033   1/13/2013    Bill   6/3/2013    99204   475.00
       238   Manul   V.   Feijoo,   M.D.   P.A.   0376303050101033   1/13/2013    Bill   6/3/2013    95851   100.00
       239   Manul   V.   Feijoo,   M.D.   P.A.   0376303050101033   1/13/2013    Bill   6/3/2013    76140   100.00
       240   Manul   V.   Feijoo,   M.D.   P.A.   0376303050101033   1/13/2013    Bill   6/3/2013    99204   475.00
       241   Manul   V.   Feijoo,   M.D.   P.A.   0376303050101033   1/13/2013    Bill   6/3/2013    95851   100.00
       242   Manul   V.   Feijoo,   M.D.   P.A.   0347110400101027   3/21/2013    Bill   6/3/2013    99204   475.00
       243   Manul   V.   Feijoo,   M.D.   P.A.   0347110400101027   3/21/2013    Bill   6/3/2013    95851   100.00
       244   Manul   V.   Feijoo,   M.D.   P.A.   0352132020101015   4/14/2013    Bill   6/3/2013    99204   475.00
       245   Manul   V.   Feijoo,   M.D.   P.A.   0352132020101015   4/14/2013    Bill   6/3/2013    95851   100.00
       246   Manul   V.   Feijoo,   M.D.   P.A.   0415292540101021   4/9/2013     Bill   6/12/2013   99214   275.00
       247   Manul   V.   Feijoo,   M.D.   P.A.   0415292540101021   4/9/2013     Bill   6/12/2013   95851   100.00
       248   Manul   V.   Feijoo,   M.D.   P.A.   0415292540101021   4/9/2013     Bill   6/12/2013   76140   100.00
       249   Manul   V.   Feijoo,   M.D.   P.A.   0244136250101035   3/4/2013     Bill   6/12/2013   99214   275.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 3 of 89

       250   Manul   V.   Feijoo,   M.D.   P.A.   0244136250101035   3/4/2013     Bill   6/12/2013   95851   100.00
       251   Manul   V.   Feijoo,   M.D.   P.A.   0244136250101035   3/4/2013     Bill   6/12/2013   76140   100.00
       252   Manul   V.   Feijoo,   M.D.   P.A.   0334075760101039   10/10/2012   Bill   6/12/2013   99204   475.00
       253   Manul   V.   Feijoo,   M.D.   P.A.   0334075760101039   10/10/2012   Bill   6/12/2013   95851   100.00
       254   Manul   V.   Feijoo,   M.D.   P.A.   0334075760101039   10/10/2012   Bill   6/12/2013   76140   100.00
       255   Manul   V.   Feijoo,   M.D.   P.A.   0126219030101062   12/17/2012   Bill   6/12/2013   99204   475.00
       256   Manul   V.   Feijoo,   M.D.   P.A.   0126219030101062   12/17/2012   Bill   6/12/2013   95851   100.00
       257   Manul   V.   Feijoo,   M.D.   P.A.   0126219030101062   12/17/2012   Bill   6/12/2013   76140   100.00
       258   Manul   V.   Feijoo,   M.D.   P.A.   0233905090101014   9/10/2012    Bill   6/12/2013   99204   475.00
       259   Manul   V.   Feijoo,   M.D.   P.A.   0233905090101014   9/10/2012    Bill   6/12/2013   95851   100.00
       260   Manul   V.   Feijoo,   M.D.   P.A.   0233905090101014   9/10/2012    Bill   6/12/2013   76140   100.00
       261   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101015   4/4/2013     Bill   6/22/2013   99214   275.00
       262   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101015   4/4/2013     Bill   6/22/2013   95851   100.00
       263   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101015   4/4/2013     Bill   6/22/2013   76140   100.00
       264   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   6/22/2013   99214   275.00
       265   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   6/22/2013   95851   100.00
       266   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101048   2/6/2013     Bill   6/22/2013   99204   475.00
       267   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101048   2/6/2013     Bill   6/22/2013   95851   100.00
       268   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101048   2/6/2013     Bill   6/22/2013   76140   100.00
       269   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   6/22/2013   99214   275.00
       270   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   6/22/2013   95851   100.00
       271   Manul   V.   Feijoo,   M.D.   P.A.   0417230670101047   7/1/2012     Bill   6/26/2013   99204   475.00
       272   Manul   V.   Feijoo,   M.D.   P.A.   0417230670101047   7/1/2012     Bill   6/26/2013   95851   100.00
       273   Manul   V.   Feijoo,   M.D.   P.A.   0417230670101047   7/1/2012     Bill   6/26/2013   76140   100.00
       274   Manul   V.   Feijoo,   M.D.   P.A.   0352541310101016   4/27/2013    Bill   6/26/2013   99204   475.00
       275   Manul   V.   Feijoo,   M.D.   P.A.   0352541310101016   4/27/2013    Bill   6/26/2013   95851   100.00
       276   Manul   V.   Feijoo,   M.D.   P.A.   0352541310101016   4/27/2013    Bill   6/26/2013   76140   100.00
       277   Manul   V.   Feijoo,   M.D.   P.A.   0460092960101012   4/22/2013    Bill   6/26/2013   99214   275.00
       278   Manul   V.   Feijoo,   M.D.   P.A.   0460092960101012   4/22/2013    Bill   6/26/2013   95851   100.00
       279   Manul   V.   Feijoo,   M.D.   P.A.   0460092960101012   4/22/2013    Bill   6/26/2013   76140   100.00
       280   Manul   V.   Feijoo,   M.D.   P.A.   0425045080101035   5/11/2013    Bill   6/26/2013   99204   475.00
       281   Manul   V.   Feijoo,   M.D.   P.A.   0425045080101035   5/11/2013    Bill   6/26/2013   95851   100.00
       282   Manul   V.   Feijoo,   M.D.   P.A.   0460092960101012   4/22/2013    Bill   6/26/2013   99214   275.00
       283   Manul   V.   Feijoo,   M.D.   P.A.   0460092960101012   4/22/2013    Bill   6/26/2013   95851   100.00
       284   Manul   V.   Feijoo,   M.D.   P.A.   0460092960101012   4/22/2013    Bill   6/26/2013   76140   100.00
       285   Manul   V.   Feijoo,   M.D.   P.A.   0352517000101037   3/19/2013    Bill   7/5/2013    99214   275.00
       286   Manul   V.   Feijoo,   M.D.   P.A.   0352517000101037   3/19/2013    Bill   7/5/2013    95851   100.00
       287   Manul   V.   Feijoo,   M.D.   P.A.   0352517000101037   3/19/2013    Bill   7/5/2013    76140   100.00
       288   Manul   V.   Feijoo,   M.D.   P.A.   0347338050101134   2/22/2013    Bill   7/5/2013    99214   275.00
       289   Manul   V.   Feijoo,   M.D.   P.A.   0347338050101134   2/22/2013    Bill   7/5/2013    95851   100.00
       290   Manul   V.   Feijoo,   M.D.   P.A.   0364033790101027   3/16/2013    Bill   7/5/2013    99204   475.00
       291   Manul   V.   Feijoo,   M.D.   P.A.   0364033790101027   3/16/2013    Bill   7/5/2013    95851   100.00
       292   Manul   V.   Feijoo,   M.D.   P.A.   0364033790101027   3/16/2013    Bill   7/5/2013    76140   100.00
       293   Manul   V.   Feijoo,   M.D.   P.A.   0191401800101072   4/19/2013    Bill   7/5/2013    99214   275.00
       294   Manul   V.   Feijoo,   M.D.   P.A.   0191401800101072   4/19/2013    Bill   7/5/2013    95851   100.00
       295   Manul   V.   Feijoo,   M.D.   P.A.   0380162110101035   5/13/2013    Bill   7/5/2013    99204   475.00
       296   Manul   V.   Feijoo,   M.D.   P.A.   0380162110101035   5/13/2013    Bill   7/5/2013    95851   100.00
       297   Manul   V.   Feijoo,   M.D.   P.A.   0276061410101025   5/4/2013     Bill   7/5/2013    99204   475.00
       298   Manul   V.   Feijoo,   M.D.   P.A.   0276061410101025   5/4/2013     Bill   7/5/2013    95851   100.00
       299   Manul   V.   Feijoo,   M.D.   P.A.   0276061410101025   5/4/2013     Bill   7/5/2013    76140   100.00
       300   Manul   V.   Feijoo,   M.D.   P.A.   0411060060101026   3/30/2013    Bill   7/5/2013    99204   475.00
       301   Manul   V.   Feijoo,   M.D.   P.A.   0411060060101026   3/30/2013    Bill   7/5/2013    95851   100.00
       302   Manul   V.   Feijoo,   M.D.   P.A.   0411060060101026   3/30/2013    Bill   7/5/2013    76140   100.00
       303   Manul   V.   Feijoo,   M.D.   P.A.   0380162110101035   5/13/2013    Bill   7/5/2013    99204   475.00
       304   Manul   V.   Feijoo,   M.D.   P.A.   0380162110101035   5/13/2013    Bill   7/5/2013    95851   100.00
       305   Manul   V.   Feijoo,   M.D.   P.A.   0434830180101020   2/19/2013    Bill   7/11/2013   99204   475.00
       306   Manul   V.   Feijoo,   M.D.   P.A.   0434830180101020   2/19/2013    Bill   7/11/2013   95851   100.00
       307   Manul   V.   Feijoo,   M.D.   P.A.   0434830180101020   2/19/2013    Bill   7/11/2013   76140   100.00
       308   Manul   V.   Feijoo,   M.D.   P.A.   0099046870101115   5/12/2013    Bill   7/11/2013   99204   475.00
       309   Manul   V.   Feijoo,   M.D.   P.A.   0099046870101115   5/12/2013    Bill   7/11/2013   95851   100.00
       310   Manul   V.   Feijoo,   M.D.   P.A.   0318006560101077   5/3/2013     Bill   7/11/2013   99204   475.00
       311   Manul   V.   Feijoo,   M.D.   P.A.   0318006560101077   5/3/2013     Bill   7/11/2013   95851   100.00
       312   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101048   2/6/2013     Bill   7/11/2013   99204   475.00
       313   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101048   2/6/2013     Bill   7/11/2013   95851   100.00
       314   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101048   2/6/2013     Bill   7/11/2013   76140   100.00
       315   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   7/11/2013   99215   425.00
       316   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   7/11/2013   95851   100.00
       317   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   7/11/2013   76140   100.00
       318   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   7/11/2013   99215   425.00
       319   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   7/11/2013   95851   100.00
       320   Manul   V.   Feijoo,   M.D.   P.A.   0408019600101040   3/18/2013    Bill   7/11/2013   76140   100.00
       321   Manul   V.   Feijoo,   M.D.   P.A.   0177681790101061   5/25/2013    Bill   7/18/2013   99204   475.00
       322   Manul   V.   Feijoo,   M.D.   P.A.   0177681790101061   5/25/2013    Bill   7/18/2013   95851   100.00
       323   Manul   V.   Feijoo,   M.D.   P.A.   0373850240101011   6/2/2013     Bill   7/18/2013   99204   475.00
       324   Manul   V.   Feijoo,   M.D.   P.A.   0373850240101011   6/2/2013     Bill   7/18/2013   95851   100.00
       325   Manul   V.   Feijoo,   M.D.   P.A.   0467971560101014   5/28/2013    Bill   7/18/2013   99204   475.00
       326   Manul   V.   Feijoo,   M.D.   P.A.   0467971560101014   5/28/2013    Bill   7/18/2013   95851   100.00
       327   Manul   V.   Feijoo,   M.D.   P.A.   0467971560101014   5/28/2013    Bill   7/18/2013   99204   475.00
       328   Manul   V.   Feijoo,   M.D.   P.A.   0467971560101014   5/28/2013    Bill   7/18/2013   95851   100.00
       329   Manul   V.   Feijoo,   M.D.   P.A.   0467971560101014   5/28/2013    Bill   7/18/2013   76140   100.00
       330   Manul   V.   Feijoo,   M.D.   P.A.   0177681790101061   5/25/2013    Bill   7/18/2013   99204   475.00
       331   Manul   V.   Feijoo,   M.D.   P.A.   0177681790101061   5/25/2013    Bill   7/18/2013   95851   100.00
       332   Manul   V.   Feijoo,   M.D.   P.A.   0324433570101024   5/4/2013     Bill   7/19/2013   99204   475.00
       333   Manul   V.   Feijoo,   M.D.   P.A.   0324433570101024   5/4/2013     Bill   7/19/2013   95851   100.00
       334   Manul   V.   Feijoo,   M.D.   P.A.   0324433570101024   5/4/2013     Bill   7/19/2013   76140   100.00
       335   Manul   V.   Feijoo,   M.D.   P.A.   0349627210101028   3/19/2013    Bill   7/29/2013   99204   475.00
       336   Manul   V.   Feijoo,   M.D.   P.A.   0349627210101028   3/19/2013    Bill   7/29/2013   95851   100.00
       337   Manul   V.   Feijoo,   M.D.   P.A.   0349627210101028   3/19/2013    Bill   7/29/2013   76140   100.00
       338   Manul   V.   Feijoo,   M.D.   P.A.   0460092960101012   4/22/2013    Bill   7/29/2013   99215   425.00
       339   Manul   V.   Feijoo,   M.D.   P.A.   0460092960101012   4/22/2013    Bill   7/29/2013   95851   100.00
       340   Manul   V.   Feijoo,   M.D.   P.A.   0380162110101043   6/9/2013     Bill   7/29/2013   99204   475.00
       341   Manul   V.   Feijoo,   M.D.   P.A.   0380162110101043   6/9/2013     Bill   7/29/2013   95851   100.00
       342   Manul   V.   Feijoo,   M.D.   P.A.   0115724770101134   6/12/2013    Bill   7/29/2013   99204   475.00
       343   Manul   V.   Feijoo,   M.D.   P.A.   0115724770101134   6/12/2013    Bill   7/29/2013   95851   100.00
       344   Manul   V.   Feijoo,   M.D.   P.A.   0135733430101141   6/12/2013    Bill   7/29/2013   99204   475.00
       345   Manul   V.   Feijoo,   M.D.   P.A.   0135733430101141   6/12/2013    Bill   7/29/2013   95851   100.00
       346   Manul   V.   Feijoo,   M.D.   P.A.   0460092960101012   4/22/2013    Bill   8/3/2013    99215   425.00
       347   Manul   V.   Feijoo,   M.D.   P.A.   0460092960101012   4/22/2013    Bill   8/3/2013    95851   100.00
       348   Manul   V.   Feijoo,   M.D.   P.A.   0306943770101048   5/30/2013    Bill   8/3/2013    99204   475.00
       349   Manul   V.   Feijoo,   M.D.   P.A.   0306943770101048   5/30/2013    Bill   8/3/2013    95851   100.00
       350   Manul   V.   Feijoo,   M.D.   P.A.   0306943770101048   5/30/2013    Bill   8/3/2013    76140   100.00
       351   Manul   V.   Feijoo,   M.D.   P.A.   0099046870101115   5/12/2013    Bill   8/3/2013    99214   275.00
       352   Manul   V.   Feijoo,   M.D.   P.A.   0099046870101115   5/12/2013    Bill   8/3/2013    95851   100.00
       353   Manul   V.   Feijoo,   M.D.   P.A.   0191401800101072   4/19/2013    Bill   8/3/2013    99214   275.00
       354   Manul   V.   Feijoo,   M.D.   P.A.   0191401800101072   4/19/2013    Bill   8/3/2013    95851   100.00
       355   Manul   V.   Feijoo,   M.D.   P.A.   0179387210101156   6/11/2013    Bill   8/5/2013    99204   475.00
       356   Manul   V.   Feijoo,   M.D.   P.A.   0179387210101156   6/11/2013    Bill   8/5/2013    95851   100.00
       357   Manul   V.   Feijoo,   M.D.   P.A.   0127943020101118   6/11/2013    Bill   8/5/2013    99204   475.00
       358   Manul   V.   Feijoo,   M.D.   P.A.   0127943020101118   6/11/2013    Bill   8/5/2013    95851   100.00
       359   Manul   V.   Feijoo,   M.D.   P.A.   0409242750101094   6/3/2013     Bill   8/5/2013    99204   475.00
       360   Manul   V.   Feijoo,   M.D.   P.A.   0409242750101094   6/3/2013     Bill   8/5/2013    95851   100.00
       361   Manul   V.   Feijoo,   M.D.   P.A.   0118293970101044   6/3/2013     Bill   8/5/2013    99204   475.00
       362   Manul   V.   Feijoo,   M.D.   P.A.   0118293970101044   6/3/2013     Bill   8/5/2013    95851   100.00
       363   Manul   V.   Feijoo,   M.D.   P.A.   0118293970101044   6/3/2013     Bill   8/5/2013    76140   100.00
       364   Manul   V.   Feijoo,   M.D.   P.A.   0415292540101021   4/9/2013     Bill   8/12/2013   99215   425.00
       365   Manul   V.   Feijoo,   M.D.   P.A.   0415292540101021   4/9/2013     Bill   8/12/2013   95851   100.00
       366   Manul   V.   Feijoo,   M.D.   P.A.   0461258810101010   7/1/2013     Bill   8/12/2013   99204   475.00
       367   Manul   V.   Feijoo,   M.D.   P.A.   0461258810101010   7/1/2013     Bill   8/12/2013   95851   100.00
       368   Manul   V.   Feijoo,   M.D.   P.A.   0454595140101015   6/21/2013    Bill   8/12/2013   99204   475.00
       369   Manul   V.   Feijoo,   M.D.   P.A.   0454595140101015   6/21/2013    Bill   8/12/2013   95851   100.00
       370   Manul   V.   Feijoo,   M.D.   P.A.   0454595140101015   6/21/2013    Bill   8/12/2013   99204   475.00
       371   Manul   V.   Feijoo,   M.D.   P.A.   0454595140101015   6/21/2013    Bill   8/12/2013   95851   100.00
       372   Manul   V.   Feijoo,   M.D.   P.A.   0417230670101047   7/1/2012     Bill   8/21/2013   95851   100.00
       373   Manul   V.   Feijoo,   M.D.   P.A.   0417230670101047   7/1/2012     Bill   8/21/2013   76140   100.00
       374   Manul   V.   Feijoo,   M.D.   P.A.   0417230670101047   7/1/2012     Bill   8/21/2013   99215   425.00
       375   Manul   V.   Feijoo,   M.D.   P.A.   0448683480101016   6/24/2013    Bill   8/21/2013   99204   475.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 4 of 89

       376   Manul   V.   Feijoo,   M.D.   P.A.   0448683480101016   6/24/2013   Bill   8/21/2013   95851   100.00
       377   Manul   V.   Feijoo,   M.D.   P.A.   0427128720101074   6/28/2013   Bill   8/21/2013   99204   475.00
       378   Manul   V.   Feijoo,   M.D.   P.A.   0427128720101074   6/28/2013   Bill   8/21/2013   95851   100.00
       379   Manul   V.   Feijoo,   M.D.   P.A.   0400977520101028   6/14/2013   Bill   8/21/2013   99204   475.00
       380   Manul   V.   Feijoo,   M.D.   P.A.   0400977520101028   6/14/2013   Bill   8/21/2013   95851   100.00
       381   Manul   V.   Feijoo,   M.D.   P.A.   0306943770101048   5/30/2013   Bill   8/21/2013   99204   475.00
       382   Manul   V.   Feijoo,   M.D.   P.A.   0306943770101048   5/30/2013   Bill   8/21/2013   95851   100.00
       383   Manul   V.   Feijoo,   M.D.   P.A.   0306943770101048   5/30/2013   Bill   8/21/2013   76140   100.00
       384   Manul   V.   Feijoo,   M.D.   P.A.   0476799420101018   6/28/2013   Bill   8/21/2013   99204   475.00
       385   Manul   V.   Feijoo,   M.D.   P.A.   0476799420101018   6/28/2013   Bill   8/21/2013   95851   100.00
       386   Manul   V.   Feijoo,   M.D.   P.A.   0294558860101049   6/28/2013   Bill   8/22/2013   99204   475.00
       387   Manul   V.   Feijoo,   M.D.   P.A.   0294558860101049   6/28/2013   Bill   8/22/2013   95851   100.00
       388   Manul   V.   Feijoo,   M.D.   P.A.   0451941570101013   5/16/2013   Bill   8/23/2013   99204   475.00
       389   Manul   V.   Feijoo,   M.D.   P.A.   0451941570101013   5/16/2013   Bill   8/23/2013   95851   100.00
       390   Manul   V.   Feijoo,   M.D.   P.A.   0451941570101013   5/16/2013   Bill   8/23/2013   76140   100.00
       391   Manul   V.   Feijoo,   M.D.   P.A.   0451941570101013   5/16/2013   Bill   8/23/2013   99204   475.00
       392   Manul   V.   Feijoo,   M.D.   P.A.   0451941570101013   5/16/2013   Bill   8/23/2013   95851   100.00
       393   Manul   V.   Feijoo,   M.D.   P.A.   0451941570101013   5/16/2013   Bill   8/23/2013   76140   100.00
       394   Manul   V.   Feijoo,   M.D.   P.A.   0396203910101023   5/3/2013    Bill   8/23/2013   99204   475.00
       395   Manul   V.   Feijoo,   M.D.   P.A.   0396203910101023   5/3/2013    Bill   8/23/2013   95851   100.00
       396   Manul   V.   Feijoo,   M.D.   P.A.   0396203910101023   5/3/2013    Bill   8/23/2013   76140   100.00
       397   Manul   V.   Feijoo,   M.D.   P.A.   0428699590101021   4/12/2013   Bill   8/23/2013   99204   475.00
       398   Manul   V.   Feijoo,   M.D.   P.A.   0428699590101021   4/12/2013   Bill   8/23/2013   95851   100.00
       399   Manul   V.   Feijoo,   M.D.   P.A.   0428699590101021   4/12/2013   Bill   8/23/2013   76140   100.00
       400   Manul   V.   Feijoo,   M.D.   P.A.   0177681790101061   5/25/2013   Bill   8/23/2013   99214   275.00
       401   Manul   V.   Feijoo,   M.D.   P.A.   0177681790101061   5/25/2013   Bill   8/23/2013   95851   100.00
       402   Manul   V.   Feijoo,   M.D.   P.A.   0177681790101061   5/25/2013   Bill   8/23/2013   76140   100.00
       403   Manul   V.   Feijoo,   M.D.   P.A.   0177681790101061   5/25/2013   Bill   8/23/2013   99204   475.00
       404   Manul   V.   Feijoo,   M.D.   P.A.   0177681790101061   5/25/2013   Bill   8/23/2013   95851   100.00
       405   Manul   V.   Feijoo,   M.D.   P.A.   0177681790101061   5/25/2013   Bill   8/23/2013   76140   100.00
       406   Manul   V.   Feijoo,   M.D.   P.A.   0378770510101019   5/5/2013    Bill   8/23/2013   99204   475.00
       407   Manul   V.   Feijoo,   M.D.   P.A.   0378770510101019   5/5/2013    Bill   8/23/2013   95851   100.00
       408   Manul   V.   Feijoo,   M.D.   P.A.   0378770510101019   5/5/2013    Bill   8/23/2013   76140   100.00
       409   Manul   V.   Feijoo,   M.D.   P.A.   0349068570101060   5/9/2013    Bill   8/23/2013   99204   475.00
       410   Manul   V.   Feijoo,   M.D.   P.A.   0349068570101060   5/9/2013    Bill   8/23/2013   95851   100.00
       411   Manul   V.   Feijoo,   M.D.   P.A.   0349068570101060   5/9/2013    Bill   8/23/2013   76140   100.00
       412   Manul   V.   Feijoo,   M.D.   P.A.   0177681790101061   5/25/2013   Bill   8/30/2013   99214   275.00
       413   Manul   V.   Feijoo,   M.D.   P.A.   0177681790101061   5/25/2013   Bill   8/30/2013   95851   100.00
       414   Manul   V.   Feijoo,   M.D.   P.A.   0177681790101061   5/25/2013   Bill   8/30/2013   76140   100.00
       415   Manul   V.   Feijoo,   M.D.   P.A.   0364400380101040   4/30/2013   Bill   8/30/2013   99204   475.00
       416   Manul   V.   Feijoo,   M.D.   P.A.   0364400380101040   4/30/2013   Bill   8/30/2013   95851   100.00
       417   Manul   V.   Feijoo,   M.D.   P.A.   0364400380101040   4/30/2013   Bill   8/30/2013   76140   100.00
       418   Manul   V.   Feijoo,   M.D.   P.A.   0457908540101021   4/3/2013    Bill   8/30/2013   99204   475.00
       419   Manul   V.   Feijoo,   M.D.   P.A.   0457908540101021   4/3/2013    Bill   8/30/2013   95851   100.00
       420   Manul   V.   Feijoo,   M.D.   P.A.   0457908540101021   4/3/2013    Bill   8/30/2013   76140   100.00
       421   Manul   V.   Feijoo,   M.D.   P.A.   0387487670101023   3/26/2013   Bill   9/6/2013    95851   100.00
       422   Manul   V.   Feijoo,   M.D.   P.A.   0387487670101023   3/26/2013   Bill   9/6/2013    76140   100.00
       423   Manul   V.   Feijoo,   M.D.   P.A.   0283263970101087   6/4/2013    Bill   9/6/2013    99204   475.00
       424   Manul   V.   Feijoo,   M.D.   P.A.   0283263970101087   6/4/2013    Bill   9/6/2013    95851   100.00
       425   Manul   V.   Feijoo,   M.D.   P.A.   0283263970101087   6/4/2013    Bill   9/6/2013    76140   100.00
       426   Manul   V.   Feijoo,   M.D.   P.A.   0409242750101094   6/3/2013    Bill   9/6/2013    99214   275.00
       427   Manul   V.   Feijoo,   M.D.   P.A.   0409242750101094   6/3/2013    Bill   9/6/2013    95851   100.00
       428   Manul   V.   Feijoo,   M.D.   P.A.   0359196410101037   6/28/2013   Bill   9/6/2013    99204   475.00
       429   Manul   V.   Feijoo,   M.D.   P.A.   0359196410101037   6/28/2013   Bill   9/6/2013    95851   100.00
       430   Manul   V.   Feijoo,   M.D.   P.A.   0318006560101077   5/3/2013    Bill   9/6/2013    99214   275.00
       431   Manul   V.   Feijoo,   M.D.   P.A.   0318006560101077   5/3/2013    Bill   9/6/2013    95851   100.00
       432   Manul   V.   Feijoo,   M.D.   P.A.   0318006560101077   5/3/2013    Bill   9/6/2013    76140   100.00
       433   Manul   V.   Feijoo,   M.D.   P.A.   0294558860101049   6/28/2013   Bill   9/6/2013    99214   275.00
       434   Manul   V.   Feijoo,   M.D.   P.A.   0294558860101049   6/28/2013   Bill   9/6/2013    95851   100.00
       435   Manul   V.   Feijoo,   M.D.   P.A.   0294558860101049   6/28/2013   Bill   9/6/2013    76140   100.00
       436   Manul   V.   Feijoo,   M.D.   P.A.   0387487670101023   3/26/2013   Bill   9/6/2013    99204   475.00
       437   Manul   V.   Feijoo,   M.D.   P.A.   0387487670101023   3/26/2013   Bill   9/6/2013    95851   100.00
       438   Manul   V.   Feijoo,   M.D.   P.A.   0387487670101023   3/26/2013   Bill   9/6/2013    76140   100.00
       439   Manul   V.   Feijoo,   M.D.   P.A.   0183662060101074   7/10/2013   Bill   9/6/2013    99204   475.00
       440   Manul   V.   Feijoo,   M.D.   P.A.   0183662060101074   7/10/2013   Bill   9/6/2013    95851   100.00
       441   Manul   V.   Feijoo,   M.D.   P.A.   0422486340101048   7/7/2013    Bill   9/6/2013    99204   475.00
       442   Manul   V.   Feijoo,   M.D.   P.A.   0422486340101048   7/7/2013    Bill   9/6/2013    95851   100.00
       443   Manul   V.   Feijoo,   M.D.   P.A.   0410017890101023   7/25/2013   Bill   9/6/2013    99204   475.00
       444   Manul   V.   Feijoo,   M.D.   P.A.   0410017890101023   7/25/2013   Bill   9/6/2013    95851   100.00
       445   Manul   V.   Feijoo,   M.D.   P.A.   0422486340101048   7/7/2013    Bill   9/6/2013    99204   475.00
       446   Manul   V.   Feijoo,   M.D.   P.A.   0422486340101048   7/7/2013    Bill   9/6/2013    95851   100.00
       447   Manul   V.   Feijoo,   M.D.   P.A.   0410017890101023   7/25/2013   Bill   9/6/2013    99204   475.00
       448   Manul   V.   Feijoo,   M.D.   P.A.   0410017890101023   7/25/2013   Bill   9/6/2013    95851   100.00
       449   Manul   V.   Feijoo,   M.D.   P.A.   0430472780101029   7/2/2013    Bill   9/6/2013    99215   425.00
       450   Manul   V.   Feijoo,   M.D.   P.A.   0430472780101029   7/2/2013    Bill   9/6/2013    95851   100.00
       451   Manul   V.   Feijoo,   M.D.   P.A.   0430472780101029   7/2/2013    Bill   9/6/2013    99204   475.00
       452   Manul   V.   Feijoo,   M.D.   P.A.   0430472780101029   7/2/2013    Bill   9/6/2013    95851   100.00
       453   Manul   V.   Feijoo,   M.D.   P.A.   0430472780101029   7/2/2013    Bill   9/6/2013    99214   275.00
       454   Manul   V.   Feijoo,   M.D.   P.A.   0430472780101029   7/2/2013    Bill   9/6/2013    95851   100.00
       455   Manul   V.   Feijoo,   M.D.   P.A.   0430472780101029   7/2/2013    Bill   9/7/2013    99204   475.00
       456   Manul   V.   Feijoo,   M.D.   P.A.   0430472780101029   7/2/2013    Bill   9/7/2013    95851   100.00
       457   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101030   4/16/2013   Bill   9/9/2013    99204   475.00
       458   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101030   4/16/2013   Bill   9/9/2013    95851   100.00
       459   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101030   4/16/2013   Bill   9/9/2013    76140   100.00
       460   Manul   V.   Feijoo,   M.D.   P.A.   0380828750101036   7/22/2013   Bill   9/16/2013   99204   475.00
       461   Manul   V.   Feijoo,   M.D.   P.A.   0380828750101036   7/22/2013   Bill   9/16/2013   95851   100.00
       462   Manul   V.   Feijoo,   M.D.   P.A.   0380828750101036   7/22/2013   Bill   9/16/2013   99204   475.00
       463   Manul   V.   Feijoo,   M.D.   P.A.   0380828750101036   7/22/2013   Bill   9/16/2013   95851   100.00
       464   Manul   V.   Feijoo,   M.D.   P.A.   0380828750101036   7/22/2013   Bill   9/16/2013   99204   475.00
       465   Manul   V.   Feijoo,   M.D.   P.A.   0380828750101036   7/22/2013   Bill   9/16/2013   95851   100.00
       466   Manul   V.   Feijoo,   M.D.   P.A.   0380828750101036   7/22/2013   Bill   9/16/2013   99204   475.00
       467   Manul   V.   Feijoo,   M.D.   P.A.   0380828750101036   7/22/2013   Bill   9/16/2013   95851   100.00
       468   Manul   V.   Feijoo,   M.D.   P.A.   0388330020101021   5/3/2013    Bill   9/16/2013   99204   475.00
       469   Manul   V.   Feijoo,   M.D.   P.A.   0388330020101021   5/3/2013    Bill   9/16/2013   95851   100.00
       470   Manul   V.   Feijoo,   M.D.   P.A.   0405926160101025   5/22/2013   Bill   9/16/2013   99204   475.00
       471   Manul   V.   Feijoo,   M.D.   P.A.   0405926160101025   5/22/2013   Bill   9/16/2013   95851   100.00
       472   Manul   V.   Feijoo,   M.D.   P.A.   0447892110101012   7/5/2013    Bill   9/16/2013   99204   475.00
       473   Manul   V.   Feijoo,   M.D.   P.A.   0447892110101012   7/5/2013    Bill   9/16/2013   95851   100.00
       474   Manul   V.   Feijoo,   M.D.   P.A.   0447892110101012   7/5/2013    Bill   9/16/2013   76140   100.00
       475   Manul   V.   Feijoo,   M.D.   P.A.   0447892110101012   7/5/2013    Bill   9/16/2013   99204   475.00
       476   Manul   V.   Feijoo,   M.D.   P.A.   0447892110101012   7/5/2013    Bill   9/16/2013   95851   100.00
       477   Manul   V.   Feijoo,   M.D.   P.A.   0447892110101012   7/5/2013    Bill   9/16/2013   76140   100.00
       478   Manul   V.   Feijoo,   M.D.   P.A.   0405926160101025   5/22/2013   Bill   9/25/2013   99204   475.00
       479   Manul   V.   Feijoo,   M.D.   P.A.   0405926160101025   5/22/2013   Bill   9/25/2013   95851   100.00
       480   Manul   V.   Feijoo,   M.D.   P.A.   0405926160101025   5/22/2013   Bill   9/25/2013   76140   100.00
       481   Manul   V.   Feijoo,   M.D.   P.A.   0336531850101014   7/11/2013   Bill   9/25/2013   99204   475.00
       482   Manul   V.   Feijoo,   M.D.   P.A.   0336531850101014   7/11/2013   Bill   9/25/2013   95851   100.00
       483   Manul   V.   Feijoo,   M.D.   P.A.   0179387210101156   6/11/2013   Bill   9/25/2013   99214   275.00
       484   Manul   V.   Feijoo,   M.D.   P.A.   0179387210101156   6/11/2013   Bill   9/25/2013   95851   100.00
       485   Manul   V.   Feijoo,   M.D.   P.A.   0179387210101156   6/11/2013   Bill   9/25/2013   76140   100.00
       486   Manul   V.   Feijoo,   M.D.   P.A.   0106839900101076   7/7/2013    Bill   9/28/2013   99204   475.00
       487   Manul   V.   Feijoo,   M.D.   P.A.   0106839900101076   7/7/2013    Bill   9/28/2013   95851   100.00
       488   Manul   V.   Feijoo,   M.D.   P.A.   0106839900101076   7/7/2013    Bill   9/28/2013   76140   100.00
       489   Manul   V.   Feijoo,   M.D.   P.A.   0417522340101039   7/19/2013   Bill   9/28/2013   99204   475.00
       490   Manul   V.   Feijoo,   M.D.   P.A.   0417522340101039   7/19/2013   Bill   9/28/2013   95851   100.00
       491   Manul   V.   Feijoo,   M.D.   P.A.   0454994410101013   7/27/2013   Bill   9/28/2013   99204   475.00
       492   Manul   V.   Feijoo,   M.D.   P.A.   0454994410101013   7/27/2013   Bill   9/28/2013   95851   100.00
       493   Manul   V.   Feijoo,   M.D.   P.A.   0454994410101013   7/27/2013   Bill   9/28/2013   99204   475.00
       494   Manul   V.   Feijoo,   M.D.   P.A.   0454994410101013   7/27/2013   Bill   9/28/2013   95851   100.00
       495   Manul   V.   Feijoo,   M.D.   P.A.   0133497410101081   7/28/2013   Bill   10/1/2013   99204   475.00
       496   Manul   V.   Feijoo,   M.D.   P.A.   0133497410101081   7/28/2013   Bill   10/1/2013   95851   100.00
       497   Manul   V.   Feijoo,   M.D.   P.A.   0133497410101081   7/28/2013   Bill   10/1/2013   99204   475.00
       498   Manul   V.   Feijoo,   M.D.   P.A.   0133497410101081   7/28/2013   Bill   10/1/2013   95851   100.00
       499   Manul   V.   Feijoo,   M.D.   P.A.   0214257270101056   2/9/2013    Bill   10/5/2013   99215   425.00
       500   Manul   V.   Feijoo,   M.D.   P.A.   0214257270101056   2/9/2013    Bill   10/5/2013   95851   100.00
       501   Manul   V.   Feijoo,   M.D.   P.A.   0214257270101056   2/9/2013    Bill   10/5/2013   76140   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 5 of 89

       502   Manul   V.   Feijoo,   M.D.   P.A.   0135733430101141   6/12/2013   Bill   10/5/2013    99214   275.00
       503   Manul   V.   Feijoo,   M.D.   P.A.   0135733430101141   6/12/2013   Bill   10/5/2013    95851   100.00
       504   Manul   V.   Feijoo,   M.D.   P.A.   0135733430101141   6/12/2013   Bill   10/5/2013    76140   100.00
       505   Manul   V.   Feijoo,   M.D.   P.A.   0135733430101141   6/12/2013   Bill   10/5/2013    J3301    25.00
       506   Manul   V.   Feijoo,   M.D.   P.A.   0422486340101048   7/7/2013    Bill   10/5/2013    99214   275.00
       507   Manul   V.   Feijoo,   M.D.   P.A.   0422486340101048   7/7/2013    Bill   10/5/2013    95851   100.00
       508   Manul   V.   Feijoo,   M.D.   P.A.   0422486340101048   7/7/2013    Bill   10/5/2013    76140   100.00
       509   Manul   V.   Feijoo,   M.D.   P.A.   0115724770101134   6/12/2013   Bill   10/5/2013    99214   275.00
       510   Manul   V.   Feijoo,   M.D.   P.A.   0115724770101134   6/12/2013   Bill   10/5/2013    95851   100.00
       511   Manul   V.   Feijoo,   M.D.   P.A.   0115724770101134   6/12/2013   Bill   10/5/2013    76140   100.00
       512   Manul   V.   Feijoo,   M.D.   P.A.   0115724770101134   6/12/2013   Bill   10/5/2013    J3301   100.00
       513   Manul   V.   Feijoo,   M.D.   P.A.   0407157960101027   6/24/2013   Bill   10/9/2013    99204   475.00
       514   Manul   V.   Feijoo,   M.D.   P.A.   0407157960101027   6/24/2013   Bill   10/9/2013    95851   100.00
       515   Manul   V.   Feijoo,   M.D.   P.A.   0407157960101027   6/24/2013   Bill   10/9/2013    76140   100.00
       516   Manul   V.   Feijoo,   M.D.   P.A.   0407157960101027   6/24/2013   Bill   10/9/2013    99204   475.00
       517   Manul   V.   Feijoo,   M.D.   P.A.   0407157960101027   6/24/2013   Bill   10/9/2013    95851   100.00
       518   Manul   V.   Feijoo,   M.D.   P.A.   0407157960101027   6/24/2013   Bill   10/9/2013    76140   100.00
       519   Manul   V.   Feijoo,   M.D.   P.A.   0360252940101034   8/5/2013    Bill   10/9/2013    99204   475.00
       520   Manul   V.   Feijoo,   M.D.   P.A.   0360252940101034   8/5/2013    Bill   10/9/2013    95851   100.00
       521   Manul   V.   Feijoo,   M.D.   P.A.   0364402910101045   5/28/2013   Bill   10/9/2013    99204   475.00
       522   Manul   V.   Feijoo,   M.D.   P.A.   0364402910101045   5/28/2013   Bill   10/9/2013    95851   100.00
       523   Manul   V.   Feijoo,   M.D.   P.A.   0133497410101081   7/28/2013   Bill   10/9/2013    99204   475.00
       524   Manul   V.   Feijoo,   M.D.   P.A.   0133497410101081   7/28/2013   Bill   10/9/2013    95851   100.00
       525   Manul   V.   Feijoo,   M.D.   P.A.   0414035860101019   7/23/2013   Bill   10/9/2013    99204   475.00
       526   Manul   V.   Feijoo,   M.D.   P.A.   0414035860101019   7/23/2013   Bill   10/9/2013    95851   100.00
       527   Manul   V.   Feijoo,   M.D.   P.A.   0434027300101028   4/7/2013    Bill   10/9/2013    99204   475.00
       528   Manul   V.   Feijoo,   M.D.   P.A.   0434027300101028   4/7/2013    Bill   10/9/2013    95851   100.00
       529   Manul   V.   Feijoo,   M.D.   P.A.   0434027300101028   4/7/2013    Bill   10/9/2013    76140   100.00
       530   Manul   V.   Feijoo,   M.D.   P.A.   0444902000101015   7/29/2013   Bill   10/9/2013    99204   475.00
       531   Manul   V.   Feijoo,   M.D.   P.A.   0444902000101015   7/29/2013   Bill   10/9/2013    95851   100.00
       532   Manul   V.   Feijoo,   M.D.   P.A.   0434876630101011   8/8/2013    Bill   10/9/2013    99204   475.00
       533   Manul   V.   Feijoo,   M.D.   P.A.   0434876630101011   8/8/2013    Bill   10/9/2013    95851   100.00
       534   Manul   V.   Feijoo,   M.D.   P.A.   0189740840101137   7/8/2013    Bill   10/9/2013    99204   475.00
       535   Manul   V.   Feijoo,   M.D.   P.A.   0189740840101137   7/8/2013    Bill   10/9/2013    95851   100.00
       536   Manul   V.   Feijoo,   M.D.   P.A.   0189740840101137   7/8/2013    Bill   10/9/2013    76140   100.00
       537   Manul   V.   Feijoo,   M.D.   P.A.   0364402910101045   5/28/2013   Bill   10/19/2013   99215   425.00
       538   Manul   V.   Feijoo,   M.D.   P.A.   0364402910101045   5/28/2013   Bill   10/19/2013   95851   100.00
       539   Manul   V.   Feijoo,   M.D.   P.A.   0364402910101045   5/28/2013   Bill   10/19/2013   76140   100.00
       540   Manul   V.   Feijoo,   M.D.   P.A.   0388330020101021   5/3/2013    Bill   10/19/2013   99215   425.00
       541   Manul   V.   Feijoo,   M.D.   P.A.   0388330020101021   5/3/2013    Bill   10/19/2013   95851   100.00
       542   Manul   V.   Feijoo,   M.D.   P.A.   0388330020101021   5/3/2013    Bill   10/19/2013   76140   100.00
       543   Manul   V.   Feijoo,   M.D.   P.A.   0351499000101021   8/9/2013    Bill   10/19/2013   99204   475.00
       544   Manul   V.   Feijoo,   M.D.   P.A.   0351499000101021   8/9/2013    Bill   10/19/2013   95851   100.00
       545   Manul   V.   Feijoo,   M.D.   P.A.   0275764910101020   8/24/2013   Bill   10/19/2013   99204   475.00
       546   Manul   V.   Feijoo,   M.D.   P.A.   0275764910101020   8/24/2013   Bill   10/19/2013   95851   100.00
       547   Manul   V.   Feijoo,   M.D.   P.A.   0216154270101046   8/21/2013   Bill   10/19/2013   99204   475.00
       548   Manul   V.   Feijoo,   M.D.   P.A.   0216154270101046   8/21/2013   Bill   10/19/2013   95851   100.00
       549   Manul   V.   Feijoo,   M.D.   P.A.   0391958770101018   6/17/2010   Bill   10/19/2013   99215   425.00
       550   Manul   V.   Feijoo,   M.D.   P.A.   0391958770101018   6/17/2010   Bill   10/19/2013   95851   100.00
       551   Manul   V.   Feijoo,   M.D.   P.A.   0369826820101015   7/30/2013   Bill   10/19/2013   99204   475.00
       552   Manul   V.   Feijoo,   M.D.   P.A.   0369826820101015   7/30/2013   Bill   10/19/2013   95851   100.00
       553   Manul   V.   Feijoo,   M.D.   P.A.   0369826820101015   7/30/2013   Bill   10/19/2013   76140   100.00
       554   Manul   V.   Feijoo,   M.D.   P.A.   0326163340101032   8/14/2013   Bill   10/19/2013   99204   475.00
       555   Manul   V.   Feijoo,   M.D.   P.A.   0326163340101032   8/14/2013   Bill   10/19/2013   95851   100.00
       556   Manul   V.   Feijoo,   M.D.   P.A.   0430472780101029   7/2/2013    Bill   10/21/2013   99215   425.00
       557   Manul   V.   Feijoo,   M.D.   P.A.   0430472780101029   7/2/2013    Bill   10/21/2013   95851   100.00
       558   Manul   V.   Feijoo,   M.D.   P.A.   0430472780101029   7/2/2013    Bill   10/21/2013   76140   100.00
       559   Manul   V.   Feijoo,   M.D.   P.A.   0430472780101029   7/2/2013    Bill   10/21/2013   99215   425.00
       560   Manul   V.   Feijoo,   M.D.   P.A.   0430472780101029   7/2/2013    Bill   10/21/2013   95851   100.00
       561   Manul   V.   Feijoo,   M.D.   P.A.   0430472780101029   7/2/2013    Bill   10/21/2013   76140   100.00
       562   Manul   V.   Feijoo,   M.D.   P.A.   0357673280101091   8/23/2013   Bill   10/30/2013   99204   475.00
       563   Manul   V.   Feijoo,   M.D.   P.A.   0357673280101091   8/23/2013   Bill   10/30/2013   95851   100.00
       564   Manul   V.   Feijoo,   M.D.   P.A.   0304449950101115   6/6/2013    Bill   10/30/2013   99204   475.00
       565   Manul   V.   Feijoo,   M.D.   P.A.   0304449950101115   6/6/2013    Bill   10/30/2013   95851   100.00
       566   Manul   V.   Feijoo,   M.D.   P.A.   0304449950101115   6/6/2013    Bill   10/30/2013   76140   100.00
       567   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013   Bill   10/31/2013   99204   475.00
       568   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013   Bill   10/31/2013   95851   100.00
       569   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013   Bill   10/31/2013   76140   100.00
       570   Manul   V.   Feijoo,   M.D.   P.A.   0337601040101015   9/7/2013    Bill   10/31/2013   99204   475.00
       571   Manul   V.   Feijoo,   M.D.   P.A.   0337601040101015   9/7/2013    Bill   10/31/2013   95851   100.00
       572   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013   Bill   10/31/2013   99204   475.00
       573   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013   Bill   10/31/2013   95851   100.00
       574   Manul   V.   Feijoo,   M.D.   P.A.   0337601040101015   9/7/2013    Bill   10/31/2013   99204   475.00
       575   Manul   V.   Feijoo,   M.D.   P.A.   0337601040101015   9/7/2013    Bill   10/31/2013   95851   100.00
       576   Manul   V.   Feijoo,   M.D.   P.A.   0135733430101141   6/12/2013   Bill   10/31/2013   99215   425.00
       577   Manul   V.   Feijoo,   M.D.   P.A.   0135733430101141   6/12/2013   Bill   10/31/2013   95851   100.00
       578   Manul   V.   Feijoo,   M.D.   P.A.   0471989050101017   9/8/2013    Bill   10/31/2013   99204   475.00
       579   Manul   V.   Feijoo,   M.D.   P.A.   0471989050101017   9/8/2013    Bill   10/31/2013   95851   100.00
       580   Manul   V.   Feijoo,   M.D.   P.A.   0115724770101134   6/12/2013   Bill   10/31/2013   99215   425.00
       581   Manul   V.   Feijoo,   M.D.   P.A.   0115724770101134   6/12/2013   Bill   10/31/2013   95851   100.00
       582   Manul   V.   Feijoo,   M.D.   P.A.   0479963700101018   7/22/2013   Bill   10/31/2013   99204   475.00
       583   Manul   V.   Feijoo,   M.D.   P.A.   0479963700101018   7/22/2013   Bill   10/31/2013   95851   100.00
       584   Manul   V.   Feijoo,   M.D.   P.A.   0479963700101018   7/22/2013   Bill   10/31/2013   76140   100.00
       585   Manul   V.   Feijoo,   M.D.   P.A.   0283263970101087   6/4/2013    Bill   10/31/2013   99215   425.00
       586   Manul   V.   Feijoo,   M.D.   P.A.   0283263970101087   6/4/2013    Bill   10/31/2013   95851   100.00
       587   Manul   V.   Feijoo,   M.D.   P.A.   0426609970101030   8/29/2013   Bill   10/31/2013   99204   475.00
       588   Manul   V.   Feijoo,   M.D.   P.A.   0426609970101030   8/29/2013   Bill   10/31/2013   95851   100.00
       589   Manul   V.   Feijoo,   M.D.   P.A.   0337601040101015   9/7/2013    Bill   10/31/2013   99204   475.00
       590   Manul   V.   Feijoo,   M.D.   P.A.   0337601040101015   9/7/2013    Bill   10/31/2013   95851   100.00
       591   Manul   V.   Feijoo,   M.D.   P.A.   0363151000101016   3/23/2013   Bill   11/8/2013    99215   425.00
       592   Manul   V.   Feijoo,   M.D.   P.A.   0363151000101016   3/23/2013   Bill   11/8/2013    95851   100.00
       593   Manul   V.   Feijoo,   M.D.   P.A.   0400977520101028   6/14/2013   Bill   11/8/2013    99215   425.00
       594   Manul   V.   Feijoo,   M.D.   P.A.   0400977520101028   6/14/2013   Bill   11/8/2013    95851   100.00
       595   Manul   V.   Feijoo,   M.D.   P.A.   0400977520101028   6/14/2013   Bill   11/8/2013    76140   100.00
       596   Manul   V.   Feijoo,   M.D.   P.A.   0400977520101028   6/14/2013   Bill   11/8/2013    J3301   100.00
       597   Manul   V.   Feijoo,   M.D.   P.A.   0304449950101115   6/6/2013    Bill   11/8/2013    99215   425.00
       598   Manul   V.   Feijoo,   M.D.   P.A.   0304449950101115   6/6/2013    Bill   11/8/2013    95851   100.00
       599   Manul   V.   Feijoo,   M.D.   P.A.   0304449950101115   6/6/2013    Bill   11/8/2013    76140   100.00
       600   Manul   V.   Feijoo,   M.D.   P.A.   0304449950101115   6/6/2013    Bill   11/8/2013    J3301   100.00
       601   Manul   V.   Feijoo,   M.D.   P.A.   0422486340101048   7/7/2013    Bill   11/8/2013    99215   425.00
       602   Manul   V.   Feijoo,   M.D.   P.A.   0422486340101048   7/7/2013    Bill   11/8/2013    95851   100.00
       603   Manul   V.   Feijoo,   M.D.   P.A.   0422486340101048   7/7/2013    Bill   11/8/2013    99215   425.00
       604   Manul   V.   Feijoo,   M.D.   P.A.   0422486340101048   7/7/2013    Bill   11/8/2013    95851   100.00
       605   Manul   V.   Feijoo,   M.D.   P.A.   0477571310101013   9/4/2013    Bill   11/14/2013   99204   475.00
       606   Manul   V.   Feijoo,   M.D.   P.A.   0477571310101013   9/4/2013    Bill   11/14/2013   95851   100.00
       607   Manul   V.   Feijoo,   M.D.   P.A.   0419434130101013   8/17/2013   Bill   11/14/2013   99204   475.00
       608   Manul   V.   Feijoo,   M.D.   P.A.   0419434130101013   8/17/2013   Bill   11/14/2013   95851   100.00
       609   Manul   V.   Feijoo,   M.D.   P.A.   0413244090101028   9/9/2013    Bill   11/15/2013   99204   475.00
       610   Manul   V.   Feijoo,   M.D.   P.A.   0413244090101028   9/9/2013    Bill   11/15/2013   95851   100.00
       611   Manul   V.   Feijoo,   M.D.   P.A.   0463919980101019   6/3/2013    Bill   11/15/2013   99204   475.00
       612   Manul   V.   Feijoo,   M.D.   P.A.   0463919980101019   6/3/2013    Bill   11/15/2013   95851   100.00
       613   Manul   V.   Feijoo,   M.D.   P.A.   0463919980101019   6/3/2013    Bill   11/15/2013   76140   100.00
       614   Manul   V.   Feijoo,   M.D.   P.A.   0337601040101015   9/7/2013    Bill   11/22/2013   99214   275.00
       615   Manul   V.   Feijoo,   M.D.   P.A.   0337601040101015   9/7/2013    Bill   11/22/2013   95851   100.00
       616   Manul   V.   Feijoo,   M.D.   P.A.   0179387210101156   6/11/2013   Bill   11/22/2013   99215   425.00
       617   Manul   V.   Feijoo,   M.D.   P.A.   0179387210101156   6/11/2013   Bill   11/22/2013   95851   100.00
       618   Manul   V.   Feijoo,   M.D.   P.A.   0397217150101013   9/5/2012    Bill   11/22/2013   99215   425.00
       619   Manul   V.   Feijoo,   M.D.   P.A.   0397217150101013   9/5/2012    Bill   11/22/2013   95851   100.00
       620   Manul   V.   Feijoo,   M.D.   P.A.   0426609970101030   8/29/2013   Bill   11/22/2013   99214   275.00
       621   Manul   V.   Feijoo,   M.D.   P.A.   0426609970101030   8/29/2013   Bill   11/22/2013   95851   100.00
       622   Manul   V.   Feijoo,   M.D.   P.A.   0426609970101030   8/29/2013   Bill   11/22/2013   76140   100.00
       623   Manul   V.   Feijoo,   M.D.   P.A.   0417522340101039   7/19/2013   Bill   11/22/2013   99215   425.00
       624   Manul   V.   Feijoo,   M.D.   P.A.   0417522340101039   7/19/2013   Bill   11/22/2013   95851   100.00
       625   Manul   V.   Feijoo,   M.D.   P.A.   0417522340101039   7/19/2013   Bill   11/22/2013   76140   100.00
       626   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013   Bill   11/22/2013   99214   275.00
       627   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013   Bill   11/22/2013   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 6 of 89

       628   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   11/22/2013   99214   275.00
       629   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   11/22/2013   95851   100.00
       630   Manul   V.   Feijoo,   M.D.   P.A.   0995224580108028   8/28/2013    Bill   11/29/2013   99204   475.00
       631   Manul   V.   Feijoo,   M.D.   P.A.   0995224580108028   8/28/2013    Bill   11/29/2013   95851   100.00
       632   Manul   V.   Feijoo,   M.D.   P.A.   0995224580108028   8/28/2013    Bill   11/29/2013   76140   100.00
       633   Manul   V.   Feijoo,   M.D.   P.A.   0309061510101025   9/29/2013    Bill   11/29/2013   99204   475.00
       634   Manul   V.   Feijoo,   M.D.   P.A.   0309061510101025   9/29/2013    Bill   11/29/2013   95851   100.00
       635   Manul   V.   Feijoo,   M.D.   P.A.   0431021920101016   9/10/2013    Bill   11/29/2013   99204   475.00
       636   Manul   V.   Feijoo,   M.D.   P.A.   0431021920101016   9/10/2013    Bill   11/29/2013   95851   100.00
       637   Manul   V.   Feijoo,   M.D.   P.A.   0380289840101140   9/28/2013    Bill   11/29/2013   99204   475.00
       638   Manul   V.   Feijoo,   M.D.   P.A.   0380289840101140   9/28/2013    Bill   11/29/2013   95851   100.00
       639   Manul   V.   Feijoo,   M.D.   P.A.   0380289840101140   9/28/2013    Bill   11/29/2013   76140   100.00
       640   Manul   V.   Feijoo,   M.D.   P.A.   0369422750101041   9/19/2013    Bill   11/29/2013   99204   475.00
       641   Manul   V.   Feijoo,   M.D.   P.A.   0369422750101041   9/19/2013    Bill   11/29/2013   95851   100.00
       642   Manul   V.   Feijoo,   M.D.   P.A.   0424775400101015   9/19/2012    Bill   11/29/2013   99204   475.00
       643   Manul   V.   Feijoo,   M.D.   P.A.   0424775400101015   9/19/2012    Bill   11/29/2013   95851   100.00
       644   Manul   V.   Feijoo,   M.D.   P.A.   0424775400101015   9/19/2012    Bill   11/29/2013   76140   100.00
       645   Manul   V.   Feijoo,   M.D.   P.A.   0423278530101014   10/6/2013    Bill   11/29/2013   99204   475.00
       646   Manul   V.   Feijoo,   M.D.   P.A.   0423278530101014   10/6/2013    Bill   11/29/2013   95851   100.00
       647   Manul   V.   Feijoo,   M.D.   P.A.   0441705780101011   9/14/2013    Bill   11/29/2013   99204   475.00
       648   Manul   V.   Feijoo,   M.D.   P.A.   0441705780101011   9/14/2013    Bill   11/29/2013   95851   100.00
       649   Manul   V.   Feijoo,   M.D.   P.A.   0269785620101032   9/16/2013    Bill   12/13/2013   99204   475.00
       650   Manul   V.   Feijoo,   M.D.   P.A.   0269785620101032   9/16/2013    Bill   12/13/2013   95851   100.00
       651   Manul   V.   Feijoo,   M.D.   P.A.   0459897850101010   10/7/2013    Bill   12/13/2013   99204   475.00
       652   Manul   V.   Feijoo,   M.D.   P.A.   0459897850101010   10/7/2013    Bill   12/13/2013   95851   100.00
       653   Manul   V.   Feijoo,   M.D.   P.A.   0438757620101029   10/19/2013   Bill   12/13/2013   99204   475.00
       654   Manul   V.   Feijoo,   M.D.   P.A.   0438757620101029   10/19/2013   Bill   12/13/2013   95851   100.00
       655   Manul   V.   Feijoo,   M.D.   P.A.   0402131920101018   3/14/2013    Bill   12/13/2013   99204   475.00
       656   Manul   V.   Feijoo,   M.D.   P.A.   0402131920101018   3/14/2013    Bill   12/13/2013   95851   100.00
       657   Manul   V.   Feijoo,   M.D.   P.A.   0402131920101018   3/14/2013    Bill   12/13/2013   76140   100.00
       658   Manul   V.   Feijoo,   M.D.   P.A.   0332916220101022   5/22/2013    Bill   12/13/2013   99204   475.00
       659   Manul   V.   Feijoo,   M.D.   P.A.   0332916220101022   5/22/2013    Bill   12/13/2013   95851   100.00
       660   Manul   V.   Feijoo,   M.D.   P.A.   0332916220101022   5/22/2013    Bill   12/13/2013   76140   100.00
       661   Manul   V.   Feijoo,   M.D.   P.A.   0110509630101043   10/11/2013   Bill   12/13/2013   99204   475.00
       662   Manul   V.   Feijoo,   M.D.   P.A.   0110509630101043   10/11/2013   Bill   12/13/2013   95851   100.00
       663   Manul   V.   Feijoo,   M.D.   P.A.   0103049510101044   8/9/2013     Bill   12/13/2013   99204   475.00
       664   Manul   V.   Feijoo,   M.D.   P.A.   0103049510101044   8/9/2013     Bill   12/13/2013   95851   100.00
       665   Manul   V.   Feijoo,   M.D.   P.A.   0103049510101044   8/9/2013     Bill   12/13/2013   76140   100.00
       666   Manul   V.   Feijoo,   M.D.   P.A.   0410704430101049   10/9/2013    Bill   12/13/2013   99204   475.00
       667   Manul   V.   Feijoo,   M.D.   P.A.   0410704430101049   10/9/2013    Bill   12/13/2013   95851   100.00
       668   Manul   V.   Feijoo,   M.D.   P.A.   0484534970101013   10/9/2013    Bill   12/13/2013   99204   475.00
       669   Manul   V.   Feijoo,   M.D.   P.A.   0484534970101013   10/9/2013    Bill   12/13/2013   95851   100.00
       670   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   12/13/2013   99204   475.00
       671   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   12/13/2013   95851   100.00
       672   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   12/13/2013   99204   475.00
       673   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   12/13/2013   95851   100.00
       674   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   12/13/2013   99204   475.00
       675   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   12/13/2013   95851   100.00
       676   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   12/13/2013   99204   475.00
       677   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   12/13/2013   95851   100.00
       678   Manul   V.   Feijoo,   M.D.   P.A.   0189740840101137   7/8/2013     Bill   12/20/2013   99215   425.00
       679   Manul   V.   Feijoo,   M.D.   P.A.   0189740840101137   7/8/2013     Bill   12/20/2013   95851   100.00
       680   Manul   V.   Feijoo,   M.D.   P.A.   0352132020101015   4/14/2013    Bill   12/20/2013   99215   425.00
       681   Manul   V.   Feijoo,   M.D.   P.A.   0352132020101015   4/14/2013    Bill   12/20/2013   95851   100.00
       682   Manul   V.   Feijoo,   M.D.   P.A.   0369826820101015   7/30/2013    Bill   12/20/2013   99215   425.00
       683   Manul   V.   Feijoo,   M.D.   P.A.   0369826820101015   7/30/2013    Bill   12/20/2013   95851   100.00
       684   Manul   V.   Feijoo,   M.D.   P.A.   0423278530101014   10/6/2013    Bill   12/20/2013   99214   275.00
       685   Manul   V.   Feijoo,   M.D.   P.A.   0423278530101014   10/6/2013    Bill   12/20/2013   95851   100.00
       686   Manul   V.   Feijoo,   M.D.   P.A.   0423278530101014   10/6/2013    Bill   12/20/2013   76140   100.00
       687   Manul   V.   Feijoo,   M.D.   P.A.   0410704430101049   10/9/2013    Bill   12/21/2013   99214   275.00
       688   Manul   V.   Feijoo,   M.D.   P.A.   0410704430101049   10/9/2013    Bill   12/21/2013   95851   100.00
       689   Manul   V.   Feijoo,   M.D.   P.A.   0444902000101015   7/29/2013    Bill   12/21/2013   99214   275.00
       690   Manul   V.   Feijoo,   M.D.   P.A.   0444902000101015   7/29/2013    Bill   12/21/2013   95851   100.00
       691   Manul   V.   Feijoo,   M.D.   P.A.   0444902000101015   7/29/2013    Bill   12/21/2013   76140   100.00
       692   Manul   V.   Feijoo,   M.D.   P.A.   0475443510101023   10/28/2013   Bill   12/30/2013   99204   475.00
       693   Manul   V.   Feijoo,   M.D.   P.A.   0475443510101023   10/28/2013   Bill   12/30/2013   95851   100.00
       694   Manul   V.   Feijoo,   M.D.   P.A.   0475443510101023   10/28/2013   Bill   12/30/2013   76140   100.00
       695   Manul   V.   Feijoo,   M.D.   P.A.   0169415900101095   9/26/2013    Bill   12/30/2013   99204   475.00
       696   Manul   V.   Feijoo,   M.D.   P.A.   0169415900101095   9/26/2013    Bill   12/30/2013   95851   100.00
       697   Manul   V.   Feijoo,   M.D.   P.A.   0169415900101095   9/26/2013    Bill   12/30/2013   76140   100.00
       698   Manul   V.   Feijoo,   M.D.   P.A.   0177594880101042   6/13/2013    Bill   12/30/2013   99204   475.00
       699   Manul   V.   Feijoo,   M.D.   P.A.   0177594880101042   6/13/2013    Bill   12/30/2013   95851   100.00
       700   Manul   V.   Feijoo,   M.D.   P.A.   0177594880101042   6/13/2013    Bill   12/30/2013   76140   100.00
       701   Manul   V.   Feijoo,   M.D.   P.A.   0068150330101181   9/11/2013    Bill   12/30/2013   99204   475.00
       702   Manul   V.   Feijoo,   M.D.   P.A.   0068150330101181   9/11/2013    Bill   12/30/2013   95851   100.00
       703   Manul   V.   Feijoo,   M.D.   P.A.   0068150330101181   9/11/2013    Bill   12/30/2013   76140   100.00
       704   Manul   V.   Feijoo,   M.D.   P.A.   0365829310101036   10/26/2013   Bill   12/30/2013   99204   475.00
       705   Manul   V.   Feijoo,   M.D.   P.A.   0365829310101036   10/26/2013   Bill   12/30/2013   95851   100.00
       706   Manul   V.   Feijoo,   M.D.   P.A.   0370257040101022   10/24/2013   Bill   12/30/2013   99204   475.00
       707   Manul   V.   Feijoo,   M.D.   P.A.   0370257040101022   10/24/2013   Bill   12/30/2013   95851   100.00
       708   Manul   V.   Feijoo,   M.D.   P.A.   0434876630101011   8/8/2013     Bill   12/30/2013   99215   425.00
       709   Manul   V.   Feijoo,   M.D.   P.A.   0434876630101011   8/8/2013     Bill   12/30/2013   95851   100.00
       710   Manul   V.   Feijoo,   M.D.   P.A.   0434876630101011   8/8/2013     Bill   12/30/2013   76140   100.00
       711   Manul   V.   Feijoo,   M.D.   P.A.   0009046470101183   10/23/2013   Bill   12/30/2013   99204   475.00
       712   Manul   V.   Feijoo,   M.D.   P.A.   0009046470101183   10/23/2013   Bill   12/30/2013   95851   100.00
       713   Manul   V.   Feijoo,   M.D.   P.A.   0390194030101017   10/31/2013   Bill   12/30/2013   99204   475.00
       714   Manul   V.   Feijoo,   M.D.   P.A.   0390194030101017   10/31/2013   Bill   12/30/2013   95851   100.00
       715   Manul   V.   Feijoo,   M.D.   P.A.   0390194030101017   10/31/2013   Bill   12/30/2013   99204   475.00
       716   Manul   V.   Feijoo,   M.D.   P.A.   0390194030101017   10/31/2013   Bill   12/30/2013   95851   100.00
       717   Manul   V.   Feijoo,   M.D.   P.A.   0365829310101036   10/26/2013   Bill   12/30/2013   99204   475.00
       718   Manul   V.   Feijoo,   M.D.   P.A.   0365829310101036   10/26/2013   Bill   12/30/2013   95851   100.00
       719   Manul   V.   Feijoo,   M.D.   P.A.   0338294350101038   11/11/2013   Bill   1/2/2014     99204   475.00
       720   Manul   V.   Feijoo,   M.D.   P.A.   0338294350101038   11/11/2013   Bill   1/2/2014     95851   100.00
       721   Manul   V.   Feijoo,   M.D.   P.A.   0352003680101043   9/4/2013     Bill   1/3/2014     99204   475.00
       722   Manul   V.   Feijoo,   M.D.   P.A.   0352003680101043   9/4/2013     Bill   1/3/2014     95851   100.00
       723   Manul   V.   Feijoo,   M.D.   P.A.   0352003680101043   9/4/2013     Bill   1/3/2014     76140   100.00
       724   Manul   V.   Feijoo,   M.D.   P.A.   0139766830101259   11/10/2013   Bill   1/3/2014     99204   475.00
       725   Manul   V.   Feijoo,   M.D.   P.A.   0139766830101259   11/10/2013   Bill   1/3/2014     95851   100.00
       726   Manul   V.   Feijoo,   M.D.   P.A.   0479271610101015   11/9/2013    Bill   1/3/2014     99204   475.00
       727   Manul   V.   Feijoo,   M.D.   P.A.   0479271610101015   11/9/2013    Bill   1/3/2014     95851   100.00
       728   Manul   V.   Feijoo,   M.D.   P.A.   0101726320101080   10/26/2013   Bill   1/3/2014     99204   475.00
       729   Manul   V.   Feijoo,   M.D.   P.A.   0101726320101080   10/26/2013   Bill   1/3/2014     95851   100.00
       730   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101035   8/30/2013    Bill   1/3/2014     99204   475.00
       731   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101035   8/30/2013    Bill   1/3/2014     95851   100.00
       732   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101035   8/30/2013    Bill   1/3/2014     76140   100.00
       733   Manul   V.   Feijoo,   M.D.   P.A.   0419762390101012   10/23/2013   Bill   1/3/2014     99204   475.00
       734   Manul   V.   Feijoo,   M.D.   P.A.   0419762390101012   10/23/2013   Bill   1/3/2014     95851   100.00
       735   Manul   V.   Feijoo,   M.D.   P.A.   0365795710101043   11/8/2013    Bill   1/9/2014     99204   475.00
       736   Manul   V.   Feijoo,   M.D.   P.A.   0365795710101043   11/8/2013    Bill   1/9/2014     95851   100.00
       737   Manul   V.   Feijoo,   M.D.   P.A.   0407157960101027   6/24/2013    Bill   1/9/2014     99215   425.00
       738   Manul   V.   Feijoo,   M.D.   P.A.   0407157960101027   6/24/2013    Bill   1/9/2014     95851   100.00
       739   Manul   V.   Feijoo,   M.D.   P.A.   0444902000101015   7/29/2013    Bill   1/9/2014     99215   425.00
       740   Manul   V.   Feijoo,   M.D.   P.A.   0444902000101015   7/29/2013    Bill   1/9/2014     95851   100.00
       741   Manul   V.   Feijoo,   M.D.   P.A.   0444902000101015   7/29/2013    Bill   1/9/2014     76140   100.00
       742   Manul   V.   Feijoo,   M.D.   P.A.   0407157960101027   6/24/2013    Bill   1/9/2014     99215   425.00
       743   Manul   V.   Feijoo,   M.D.   P.A.   0407157960101027   6/24/2013    Bill   1/9/2014     95851   100.00
       744   Manul   V.   Feijoo,   M.D.   P.A.   0365795710101043   11/8/2013    Bill   1/9/2014     99204   475.00
       745   Manul   V.   Feijoo,   M.D.   P.A.   0365795710101043   11/8/2013    Bill   1/9/2014     95851   100.00
       746   Manul   V.   Feijoo,   M.D.   P.A.   0365795710101043   11/8/2013    Bill   1/9/2014     99204   475.00
       747   Manul   V.   Feijoo,   M.D.   P.A.   0365795710101043   11/8/2013    Bill   1/9/2014     95851   100.00
       748   Manul   V.   Feijoo,   M.D.   P.A.   0384992890101052   10/30/2013   Bill   1/9/2014     99204   475.00
       749   Manul   V.   Feijoo,   M.D.   P.A.   0384992890101052   10/30/2013   Bill   1/9/2014     95851   100.00
       750   Manul   V.   Feijoo,   M.D.   P.A.   0426170120101016   11/16/2013   Bill   1/10/2014    99204   475.00
       751   Manul   V.   Feijoo,   M.D.   P.A.   0426170120101016   11/16/2013   Bill   1/10/2014    95851   100.00
       752   Manul   V.   Feijoo,   M.D.   P.A.   0177691200101072   11/8/2013    Bill   1/14/2014    99204   475.00
       753   Manul   V.   Feijoo,   M.D.   P.A.   0177691200101072   11/8/2013    Bill   1/14/2014    95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 7 of 89

       754   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   1/24/2014   99214   275.00
       755   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   1/24/2014   95851   100.00
       756   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   1/24/2014   76140   100.00
       757   Manul   V.   Feijoo,   M.D.   P.A.   0353351180101032   11/14/2013   Bill   1/24/2014   99204   475.00
       758   Manul   V.   Feijoo,   M.D.   P.A.   0353351180101032   11/14/2013   Bill   1/24/2014   95851   100.00
       759   Manul   V.   Feijoo,   M.D.   P.A.   0009046470101183   10/23/2013   Bill   1/24/2014   99214   275.00
       760   Manul   V.   Feijoo,   M.D.   P.A.   0009046470101183   10/23/2013   Bill   1/24/2014   95851   100.00
       761   Manul   V.   Feijoo,   M.D.   P.A.   0009046470101183   10/23/2013   Bill   1/24/2014   76140   100.00
       762   Manul   V.   Feijoo,   M.D.   P.A.   0479271610101015   11/9/2013    Bill   1/24/2014   99214   275.00
       763   Manul   V.   Feijoo,   M.D.   P.A.   0479271610101015   11/9/2013    Bill   1/24/2014   95851   100.00
       764   Manul   V.   Feijoo,   M.D.   P.A.   0479271610101015   11/9/2013    Bill   1/24/2014   76140   100.00
       765   Manul   V.   Feijoo,   M.D.   P.A.   0471989050101017   9/8/2013     Bill   1/24/2014   99214   275.00
       766   Manul   V.   Feijoo,   M.D.   P.A.   0471989050101017   9/8/2013     Bill   1/24/2014   95851   100.00
       767   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   1/24/2014   99214   275.00
       768   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   1/24/2014   95851   100.00
       769   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   1/24/2014   76140   100.00
       770   Manul   V.   Feijoo,   M.D.   P.A.   0416316820101028   10/16/2013   Bill   1/28/2014   99204   475.00
       771   Manul   V.   Feijoo,   M.D.   P.A.   0416316820101028   10/16/2013   Bill   1/28/2014   95851   100.00
       772   Manul   V.   Feijoo,   M.D.   P.A.   0367931720101024   10/12/2013   Bill   1/28/2014   99204   475.00
       773   Manul   V.   Feijoo,   M.D.   P.A.   0367931720101024   10/12/2013   Bill   1/28/2014   95851   100.00
       774   Manul   V.   Feijoo,   M.D.   P.A.   0367931720101024   10/12/2013   Bill   1/28/2014   76140   100.00
       775   Manul   V.   Feijoo,   M.D.   P.A.   0441705780101011   9/14/2013    Bill   1/28/2014   99215   425.00
       776   Manul   V.   Feijoo,   M.D.   P.A.   0441705780101011   9/14/2013    Bill   1/28/2014   95851   100.00
       777   Manul   V.   Feijoo,   M.D.   P.A.   0026847120101062   11/22/2013   Bill   1/28/2014   99204   475.00
       778   Manul   V.   Feijoo,   M.D.   P.A.   0026847120101062   11/22/2013   Bill   1/28/2014   95851   100.00
       779   Manul   V.   Feijoo,   M.D.   P.A.   0471787750101018   11/15/2013   Bill   1/28/2014   99204   475.00
       780   Manul   V.   Feijoo,   M.D.   P.A.   0471787750101018   11/15/2013   Bill   1/28/2014   95851   100.00
       781   Manul   V.   Feijoo,   M.D.   P.A.   0366995740101042   10/13/2013   Bill   1/28/2014   99204   475.00
       782   Manul   V.   Feijoo,   M.D.   P.A.   0366995740101042   10/13/2013   Bill   1/28/2014   95851   100.00
       783   Manul   V.   Feijoo,   M.D.   P.A.   0366995740101042   10/13/2013   Bill   1/28/2014   76140   100.00
       784   Manul   V.   Feijoo,   M.D.   P.A.   0026847120101062   11/22/2013   Bill   1/28/2014   99204   475.00
       785   Manul   V.   Feijoo,   M.D.   P.A.   0026847120101062   11/22/2013   Bill   1/28/2014   95851   100.00
       786   Manul   V.   Feijoo,   M.D.   P.A.   0482596580101016   9/24/2013    Bill   1/28/2014   99204   475.00
       787   Manul   V.   Feijoo,   M.D.   P.A.   0482596580101016   9/24/2013    Bill   1/28/2014   95851   100.00
       788   Manul   V.   Feijoo,   M.D.   P.A.   0318006560101093   12/23/2013   Bill   2/10/2014   99204   475.00
       789   Manul   V.   Feijoo,   M.D.   P.A.   0318006560101093   12/23/2013   Bill   2/10/2014   95851   100.00
       790   Manul   V.   Feijoo,   M.D.   P.A.   0139766830101259   11/10/2013   Bill   2/10/2014   99214   275.00
       791   Manul   V.   Feijoo,   M.D.   P.A.   0139766830101259   11/10/2013   Bill   2/10/2014   95851   100.00
       792   Manul   V.   Feijoo,   M.D.   P.A.   0139766830101259   11/10/2013   Bill   2/10/2014   76140   100.00
       793   Manul   V.   Feijoo,   M.D.   P.A.   0183208530101128   8/27/2013    Bill   2/10/2014   99204   475.00
       794   Manul   V.   Feijoo,   M.D.   P.A.   0183208530101128   8/27/2013    Bill   2/10/2014   95851   100.00
       795   Manul   V.   Feijoo,   M.D.   P.A.   0183208530101128   8/27/2013    Bill   2/10/2014   99215   425.00
       796   Manul   V.   Feijoo,   M.D.   P.A.   0183208530101128   8/27/2013    Bill   2/10/2014   95851   100.00
       797   Manul   V.   Feijoo,   M.D.   P.A.   0183208530101128   8/27/2013    Bill   2/10/2014   76140   100.00
       798   Manul   V.   Feijoo,   M.D.   P.A.   0359802020101016   12/9/2013    Bill   2/10/2014   99204   475.00
       799   Manul   V.   Feijoo,   M.D.   P.A.   0359802020101016   12/9/2013    Bill   2/10/2014   95851   100.00
       800   Manul   V.   Feijoo,   M.D.   P.A.   0359802020101016   12/9/2013    Bill   2/10/2014   76140   100.00
       801   Manul   V.   Feijoo,   M.D.   P.A.   0359802020101016   12/9/2013    Bill   2/10/2014   99214   275.00
       802   Manul   V.   Feijoo,   M.D.   P.A.   0359802020101016   12/9/2013    Bill   2/10/2014   95851   100.00
       803   Manul   V.   Feijoo,   M.D.   P.A.   0419840900101019   12/19/2013   Bill   2/10/2014   99204   475.00
       804   Manul   V.   Feijoo,   M.D.   P.A.   0419840900101019   12/19/2013   Bill   2/10/2014   95851   100.00
       805   Manul   V.   Feijoo,   M.D.   P.A.   0403979510101031   10/11/2013   Bill   2/11/2014   99204   475.00
       806   Manul   V.   Feijoo,   M.D.   P.A.   0403979510101031   10/11/2013   Bill   2/11/2014   95851   100.00
       807   Manul   V.   Feijoo,   M.D.   P.A.   0403979510101031   10/11/2013   Bill   2/11/2014   76140   100.00
       808   Manul   V.   Feijoo,   M.D.   P.A.   0363542740101029   10/12/2013   Bill   2/11/2014   99204   475.00
       809   Manul   V.   Feijoo,   M.D.   P.A.   0363542740101029   10/12/2013   Bill   2/11/2014   95851   100.00
       810   Manul   V.   Feijoo,   M.D.   P.A.   0363542740101029   10/12/2013   Bill   2/11/2014   76140   100.00
       811   Manul   V.   Feijoo,   M.D.   P.A.   0306938940101100   12/16/2013   Bill   2/11/2014   99204   475.00
       812   Manul   V.   Feijoo,   M.D.   P.A.   0306938940101100   12/16/2013   Bill   2/11/2014   95851   100.00
       813   Manul   V.   Feijoo,   M.D.   P.A.   0406453570101023   10/9/2013    Bill   2/11/2014   99204   475.00
       814   Manul   V.   Feijoo,   M.D.   P.A.   0406453570101023   10/9/2013    Bill   2/11/2014   95851   100.00
       815   Manul   V.   Feijoo,   M.D.   P.A.   0406453570101023   10/9/2013    Bill   2/11/2014   76140   100.00
       816   Manul   V.   Feijoo,   M.D.   P.A.   0426097340101023   11/30/2013   Bill   2/11/2014   99204   475.00
       817   Manul   V.   Feijoo,   M.D.   P.A.   0426097340101023   11/30/2013   Bill   2/11/2014   95851   100.00
       818   Manul   V.   Feijoo,   M.D.   P.A.   0486654120101040   12/15/2013   Bill   2/11/2014   99204   475.00
       819   Manul   V.   Feijoo,   M.D.   P.A.   0486654120101040   12/15/2013   Bill   2/11/2014   95851   100.00
       820   Manul   V.   Feijoo,   M.D.   P.A.   0486654120101040   12/15/2013   Bill   2/11/2014   99204   475.00
       821   Manul   V.   Feijoo,   M.D.   P.A.   0486654120101040   12/15/2013   Bill   2/11/2014   95851   100.00
       822   Manul   V.   Feijoo,   M.D.   P.A.   0367612270101040   9/21/2013    Bill   2/15/2014   99204   475.00
       823   Manul   V.   Feijoo,   M.D.   P.A.   0367612270101040   9/21/2013    Bill   2/15/2014   95851   100.00
       824   Manul   V.   Feijoo,   M.D.   P.A.   0367612270101040   9/21/2013    Bill   2/15/2014   76140   100.00
       825   Manul   V.   Feijoo,   M.D.   P.A.   0306938940101100   12/16/2013   Bill   2/22/2014   99214   275.00
       826   Manul   V.   Feijoo,   M.D.   P.A.   0306938940101100   12/16/2013   Bill   2/22/2014   95851   100.00
       827   Manul   V.   Feijoo,   M.D.   P.A.   0363542740101029   10/12/2013   Bill   2/24/2014   99215   425.00
       828   Manul   V.   Feijoo,   M.D.   P.A.   0363542740101029   10/12/2013   Bill   2/24/2014   95851   100.00
       829   Manul   V.   Feijoo,   M.D.   P.A.   0363542740101029   10/12/2013   Bill   2/24/2014   76140   100.00
       830   Manul   V.   Feijoo,   M.D.   P.A.   0110509630101043   10/11/2013   Bill   2/24/2014   99215   425.00
       831   Manul   V.   Feijoo,   M.D.   P.A.   0110509630101043   10/11/2013   Bill   2/24/2014   95851   100.00
       832   Manul   V.   Feijoo,   M.D.   P.A.   0110509630101043   10/11/2013   Bill   2/24/2014   76140   100.00
       833   Manul   V.   Feijoo,   M.D.   P.A.   0487096030101026   12/26/2013   Bill   2/24/2014   99204   475.00
       834   Manul   V.   Feijoo,   M.D.   P.A.   0487096030101026   12/26/2013   Bill   2/24/2014   95851   100.00
       835   Manul   V.   Feijoo,   M.D.   P.A.   0487096030101026   12/26/2013   Bill   2/24/2014   76140   100.00
       836   Manul   V.   Feijoo,   M.D.   P.A.   0428025190101031   1/14/2013    Bill   2/24/2014   99204   475.00
       837   Manul   V.   Feijoo,   M.D.   P.A.   0428025190101031   1/14/2013    Bill   2/24/2014   95851   100.00
       838   Manul   V.   Feijoo,   M.D.   P.A.   0337601040101015   9/7/2013     Bill   2/24/2014   99215   425.00
       839   Manul   V.   Feijoo,   M.D.   P.A.   0337601040101015   9/7/2013     Bill   2/24/2014   95851   100.00
       840   Manul   V.   Feijoo,   M.D.   P.A.   0337601040101015   9/7/2013     Bill   2/24/2014   76140   100.00
       841   Manul   V.   Feijoo,   M.D.   P.A.   0428025190101072   12/21/2013   Bill   2/24/2014   99204   475.00
       842   Manul   V.   Feijoo,   M.D.   P.A.   0428025190101072   12/21/2013   Bill   2/24/2014   95851   100.00
       843   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   2/28/2014   99215   425.00
       844   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   2/28/2014   95851   100.00
       845   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   2/28/2014   76140   100.00
       846   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   2/28/2014   99215   425.00
       847   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   2/28/2014   95851   100.00
       848   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   2/28/2014   76140   100.00
       849   Manul   V.   Feijoo,   M.D.   P.A.   0423314430101018   10/29/2013   Bill   3/3/2014    99204   475.00
       850   Manul   V.   Feijoo,   M.D.   P.A.   0423314430101018   10/29/2013   Bill   3/3/2014    95851   100.00
       851   Manul   V.   Feijoo,   M.D.   P.A.   0423314430101018   10/29/2013   Bill   3/3/2014    76140   100.00
       852   Manul   V.   Feijoo,   M.D.   P.A.   0454282910101018   1/14/2014    Bill   3/3/2014    99204   475.00
       853   Manul   V.   Feijoo,   M.D.   P.A.   0454282910101018   1/14/2014    Bill   3/3/2014    95851   100.00
       854   Manul   V.   Feijoo,   M.D.   P.A.   0168194770101011   1/8/2014     Bill   3/3/2014    99204   475.00
       855   Manul   V.   Feijoo,   M.D.   P.A.   0168194770101011   1/8/2014     Bill   3/3/2014    95851   100.00
       856   Manul   V.   Feijoo,   M.D.   P.A.   0291536480101097   11/10/2013   Bill   3/3/2014    99204   475.00
       857   Manul   V.   Feijoo,   M.D.   P.A.   0291536480101097   11/10/2013   Bill   3/3/2014    95851   100.00
       858   Manul   V.   Feijoo,   M.D.   P.A.   0291536480101097   11/10/2013   Bill   3/3/2014    76140   100.00
       859   Manul   V.   Feijoo,   M.D.   P.A.   0370257040101022   10/24/2013   Bill   3/3/2014    99214   275.00
       860   Manul   V.   Feijoo,   M.D.   P.A.   0370257040101022   10/24/2013   Bill   3/3/2014    95851   100.00
       861   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   3/3/2014    99215   425.00
       862   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   3/3/2014    95811   100.00
       863   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   3/3/2014    76140   100.00
       864   Manul   V.   Feijoo,   M.D.   P.A.   0095175250101223   12/19/2013   Bill   3/3/2014    99204   475.00
       865   Manul   V.   Feijoo,   M.D.   P.A.   0095175250101223   12/19/2013   Bill   3/3/2014    95851   100.00
       866   Manul   V.   Feijoo,   M.D.   P.A.   0095175250101223   12/19/2013   Bill   3/3/2014    76140   100.00
       867   Manul   V.   Feijoo,   M.D.   P.A.   0394080110101033   1/15/2014    Bill   3/3/2014    99204   475.00
       868   Manul   V.   Feijoo,   M.D.   P.A.   0394080110101033   1/15/2014    Bill   3/3/2014    95851   100.00
       869   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101030   1/17/2014    Bill   3/3/2014    99204   475.00
       870   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101030   1/17/2014    Bill   3/3/2014    95851   100.00
       871   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101030   1/17/2014    Bill   3/3/2014    99204   475.00
       872   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101030   1/17/2014    Bill   3/3/2014    95851   100.00
       873   Manul   V.   Feijoo,   M.D.   P.A.   0394080110101033   1/15/2014    Bill   3/3/2014    99204   475.00
       874   Manul   V.   Feijoo,   M.D.   P.A.   0394080110101033   1/15/2014    Bill   3/3/2014    95851   100.00
       875   Manul   V.   Feijoo,   M.D.   P.A.   0337601040101015   9/7/2013     Bill   3/3/2014    99215   425.00
       876   Manul   V.   Feijoo,   M.D.   P.A.   0337601040101015   9/7/2013     Bill   3/3/2014    95851   100.00
       877   Manul   V.   Feijoo,   M.D.   P.A.   0337601040101015   9/7/2013     Bill   3/3/2014    76140   100.00
       878   Manul   V.   Feijoo,   M.D.   P.A.   0491736050101018   12/16/2013   Bill   3/3/2014    99204   475.00
       879   Manul   V.   Feijoo,   M.D.   P.A.   0491736050101018   12/16/2013   Bill   3/3/2014    95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 8 of 89

        880   Manul   V.   Feijoo,   M.D.   P.A.   0491736050101018   12/16/2013   Bill   3/3/2014    76140   100.00
        881   Manul   V.   Feijoo,   M.D.   P.A.   0454282910101018   1/14/2014    Bill   3/3/2014    95851   100.00
        882   Manul   V.   Feijoo,   M.D.   P.A.   0410704430101049   10/9/2013    Bill   3/5/2014    99214   275.00
        883   Manul   V.   Feijoo,   M.D.   P.A.   0410704430101049   10/9/2013    Bill   3/5/2014    95851   100.00
        884   Manul   V.   Feijoo,   M.D.   P.A.   0410704430101049   10/9/2013    Bill   3/5/2014    76140   100.00
        885   Manul   V.   Feijoo,   M.D.   P.A.   0479271610101015   11/9/2013    Bill   3/5/2014    99215   425.00
        886   Manul   V.   Feijoo,   M.D.   P.A.   0479271610101015   11/9/2013    Bill   3/5/2014    95851   100.00
        887   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   3/5/2014    99215   425.00
        888   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   3/5/2014    95851   100.00
        889   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   3/5/2014    76140   100.00
        890   Manul   V.   Feijoo,   M.D.   P.A.   0426170120101016   11/16/2013   Bill   3/5/2014    99215   425.00
        891   Manul   V.   Feijoo,   M.D.   P.A.   0426170120101016   11/16/2013   Bill   3/5/2014    95851   100.00
        892   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   3/5/2014    99215   425.00
        893   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   3/5/2014    95851   100.00
        894   Manul   V.   Feijoo,   M.D.   P.A.   0162463190101083   1/21/2014    Bill   3/5/2014    99204   475.00
        895   Manul   V.   Feijoo,   M.D.   P.A.   0162463190101083   1/21/2014    Bill   3/5/2014    95851   100.00
        896   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   3/5/2014    99215   425.00
        897   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   3/5/2014    95851   100.00
        898   Manul   V.   Feijoo,   M.D.   P.A.   0408420330101047   1/10/2014    Bill   3/5/2014    99204   475.00
        899   Manul   V.   Feijoo,   M.D.   P.A.   0408420330101047   1/10/2014    Bill   3/5/2014    95851   100.00
        900   Manul   V.   Feijoo,   M.D.   P.A.   0479271610101015   11/9/2013    Bill   3/5/2014    99215   425.00
        901   Manul   V.   Feijoo,   M.D.   P.A.   0479271610101015   11/9/2013    Bill   3/5/2014    95851   100.00
        902   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   3/5/2014    99215   425.00
        903   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   3/5/2014    95851   100.00
        904   Manul   V.   Feijoo,   M.D.   P.A.   0425438840101058   8/13/2013    Bill   3/5/2014    76140   100.00
        905   Manul   V.   Feijoo,   M.D.   P.A.   0471989050101017   9/8/2013     Bill   3/20/2014   99214   275.00
        906   Manul   V.   Feijoo,   M.D.   P.A.   0471989050101017   9/8/2013     Bill   3/20/2014   95851   100.00
        907   Manul   V.   Feijoo,   M.D.   P.A.   0418524350101015   1/6/2014     Bill   3/20/2014   99204   475.00
        908   Manul   V.   Feijoo,   M.D.   P.A.   0418524350101015   1/6/2014     Bill   3/20/2014   95851   100.00
        909   Manul   V.   Feijoo,   M.D.   P.A.   0418130960101021   1/21/2014    Bill   3/24/2014   99204   475.00
        910   Manul   V.   Feijoo,   M.D.   P.A.   0418130960101021   1/21/2014    Bill   3/24/2014   95851   100.00
        911   Manul   V.   Feijoo,   M.D.   P.A.   0401392970101016   1/31/2013    Bill   3/24/2014   99204   475.00
        912   Manul   V.   Feijoo,   M.D.   P.A.   0401392970101016   1/31/2013    Bill   3/24/2014   95851   100.00
        913   Manul   V.   Feijoo,   M.D.   P.A.   0426097340101023   11/30/2013   Bill   3/24/2014   99215   425.00
        914   Manul   V.   Feijoo,   M.D.   P.A.   0426097340101023   11/30/2013   Bill   3/24/2014   95851   100.00
        915   Manul   V.   Feijoo,   M.D.   P.A.   0426097340101023   11/30/2013   Bill   3/24/2014   76140   100.00
        916   Manul   V.   Feijoo,   M.D.   P.A.   0095175250101223   12/19/2013   Bill   3/24/2014   99215   425.00
        917   Manul   V.   Feijoo,   M.D.   P.A.   0095175250101223   12/19/2013   Bill   3/24/2014   95851   100.00
        918   Manul   V.   Feijoo,   M.D.   P.A.   0095175250101223   12/19/2013   Bill   3/24/2014   76140   100.00
        919   Manul   V.   Feijoo,   M.D.   P.A.   0424424530101021   11/14/2012   Bill   3/31/2014   99215   425.00
        920   Manul   V.   Feijoo,   M.D.   P.A.   0424424530101021   11/14/2012   Bill   3/31/2014   95851   100.00
        921   Manul   V.   Feijoo,   M.D.   P.A.   0390194030101017   10/31/2013   Bill   3/31/2014   99215   425.00
        922   Manul   V.   Feijoo,   M.D.   P.A.   0390194030101017   10/31/2013   Bill   3/31/2014   95851   100.00
        923   Manul   V.   Feijoo,   M.D.   P.A.   0390194030101017   10/31/2013   Bill   3/31/2014   76140   100.00
        924   Manul   V.   Feijoo,   M.D.   P.A.   0487096030101026   12/26/2013   Bill   3/31/2014   99215   425.00
        925   Manul   V.   Feijoo,   M.D.   P.A.   0487096030101026   12/26/2013   Bill   3/31/2014   95851   100.00
        926   Manul   V.   Feijoo,   M.D.   P.A.   0424424530101021   11/14/2012   Bill   3/31/2014   99215   425.00
        927   Manul   V.   Feijoo,   M.D.   P.A.   0424424530101021   11/14/2012   Bill   3/31/2014   95851   100.00
        928   Manul   V.   Feijoo,   M.D.   P.A.   0471787750101018   11/15/2013   Bill   3/31/2014   99215   425.00
        929   Manul   V.   Feijoo,   M.D.   P.A.   0471787750101018   11/15/2013   Bill   3/31/2014   95851   100.00
        930   Manul   V.   Feijoo,   M.D.   P.A.   0471787750101018   11/15/2013   Bill   3/31/2014   76140   100.00
        931   Manul   V.   Feijoo,   M.D.   P.A.   0125027080101101   1/30/2014    Bill   3/31/2014   99204   475.00
        932   Manul   V.   Feijoo,   M.D.   P.A.   0125027080101101   1/30/2014    Bill   3/31/2014   95851   100.00
        933   Manul   V.   Feijoo,   M.D.   P.A.   0350339560101048   1/17/2014    Bill   4/3/2014    99204   475.00
        934   Manul   V.   Feijoo,   M.D.   P.A.   0350339560101048   1/17/2014    Bill   4/3/2014    95851   100.00
        935   Manul   V.   Feijoo,   M.D.   P.A.   0488185800101016   2/12/2014    Bill   4/3/2014    99204   475.00
        936   Manul   V.   Feijoo,   M.D.   P.A.   0488185800101016   2/12/2014    Bill   4/3/2014    95851   100.00
        937   Manul   V.   Feijoo,   M.D.   P.A.   0426097340101023   11/30/2013   Bill   4/3/2014    99204   475.00
        938   Manul   V.   Feijoo,   M.D.   P.A.   0426097340101023   11/30/2013   Bill   4/3/2014    95851   100.00
        939   Manul   V.   Feijoo,   M.D.   P.A.   0426097340101023   11/30/2013   Bill   4/3/2014    76140   100.00
        940   Manul   V.   Feijoo,   M.D.   P.A.   0166949220101057   1/24/2014    Bill   4/3/2014    99204   475.00
        941   Manul   V.   Feijoo,   M.D.   P.A.   0166949220101057   1/24/2014    Bill   4/3/2014    95851   100.00
        942   Manul   V.   Feijoo,   M.D.   P.A.   0103049510101044   8/9/2013     Bill   4/3/2014    99215   425.00
        943   Manul   V.   Feijoo,   M.D.   P.A.   0103049510101044   8/9/2013     Bill   4/3/2014    95851   100.00
        944   Manul   V.   Feijoo,   M.D.   P.A.   0103049510101044   8/9/2013     Bill   4/3/2014    76140   100.00
        945   Manul   V.   Feijoo,   M.D.   P.A.   0414020540101027   12/4/2013    Bill   4/3/2014    99204   475.00
        946   Manul   V.   Feijoo,   M.D.   P.A.   0414020540101027   12/4/2013    Bill   4/3/2014    95851   100.00
        947   Manul   V.   Feijoo,   M.D.   P.A.   0414020540101027   12/4/2013    Bill   4/3/2014    76140   100.00
        948   Manul   V.   Feijoo,   M.D.   P.A.   0408124710101029   2/2/2014     Bill   4/3/2014    99204   475.00
        949   Manul   V.   Feijoo,   M.D.   P.A.   0408124710101029   2/2/2014     Bill   4/3/2014    95851   100.00
        950   Manul   V.   Feijoo,   M.D.   P.A.   0465553720101019   1/16/2014    Bill   4/3/2014    99204   475.00
        951   Manul   V.   Feijoo,   M.D.   P.A.   0465553720101019   1/16/2014    Bill   4/3/2014    95851   100.00
        952   Manul   V.   Feijoo,   M.D.   P.A.   0465553720101019   1/16/2014    Bill   4/3/2014    76140   100.00
        953   Manul   V.   Feijoo,   M.D.   P.A.   0425085130101049   1/19/2014    Bill   4/3/2014    99204   475.00
        954   Manul   V.   Feijoo,   M.D.   P.A.   0425085130101049   1/19/2014    Bill   4/3/2014    95851   100.00
        955   Manul   V.   Feijoo,   M.D.   P.A.   0425085130101049   1/19/2014    Bill   4/3/2014    76140   100.00
        956   Manul   V.   Feijoo,   M.D.   P.A.   0342004270101032   2/7/2014     Bill   4/8/2014    99204   475.00
        957   Manul   V.   Feijoo,   M.D.   P.A.   0342004270101032   2/7/2014     Bill   4/8/2014    95851   100.00
        958   Manul   V.   Feijoo,   M.D.   P.A.   0410786180101014   2/11/2014    Bill   4/8/2014    99204   475.00
        959   Manul   V.   Feijoo,   M.D.   P.A.   0410786180101014   2/11/2014    Bill   4/8/2014    95851   100.00
        960   Manul   V.   Feijoo,   M.D.   P.A.   0342004270101032   2/7/2014     Bill   4/8/2014    99204   475.00
        961   Manul   V.   Feijoo,   M.D.   P.A.   0342004270101032   2/7/2014     Bill   4/8/2014    95851   100.00
        962   Manul   V.   Feijoo,   M.D.   P.A.   0417445240101109   1/15/2014    Bill   4/8/2014    99204   475.00
        963   Manul   V.   Feijoo,   M.D.   P.A.   0417445240101109   1/15/2014    Bill   4/8/2014    95851   100.00
        964   Manul   V.   Feijoo,   M.D.   P.A.   0433263970101011   11/27/2013   Bill   4/8/2014    99204   475.00
        965   Manul   V.   Feijoo,   M.D.   P.A.   0433263970101011   11/27/2013   Bill   4/8/2014    95851   100.00
        966   Manul   V.   Feijoo,   M.D.   P.A.   0433263970101011   11/27/2013   Bill   4/8/2014    76140   100.00
        967   Manul   V.   Feijoo,   M.D.   P.A.   0433263970101011   11/27/2013   Bill   4/8/2014    99215   425.00
        968   Manul   V.   Feijoo,   M.D.   P.A.   0433263970101011   11/27/2013   Bill   4/8/2014    95851   100.00
        969   Manul   V.   Feijoo,   M.D.   P.A.   0393225710101047   2/13/2014    Bill   4/8/2014    99204   475.00
        970   Manul   V.   Feijoo,   M.D.   P.A.   0393225710101047   2/13/2014    Bill   4/8/2014    95851   100.00
        971   Manul   V.   Feijoo,   M.D.   P.A.   0448265970101019   2/11/2014    Bill   4/8/2014    99204   475.00
        972   Manul   V.   Feijoo,   M.D.   P.A.   0448265970101019   2/11/2014    Bill   4/8/2014    95851   100.00
        973   Manul   V.   Feijoo,   M.D.   P.A.   0448265970101019   2/11/2014    Bill   4/8/2014    99214   275.00
        974   Manul   V.   Feijoo,   M.D.   P.A.   0448265970101019   2/11/2014    Bill   4/8/2014    95851   100.00
        975   Manul   V.   Feijoo,   M.D.   P.A.   0408281580101024   11/1/2013    Bill   4/14/2014   99204   475.00
        976   Manul   V.   Feijoo,   M.D.   P.A.   0408281580101024   11/1/2013    Bill   4/14/2014   95851   100.00
        977   Manul   V.   Feijoo,   M.D.   P.A.   0408281580101024   11/1/2013    Bill   4/14/2014   76140   100.00
        978   Manul   V.   Feijoo,   M.D.   P.A.   0137689980101139   2/20/2014    Bill   4/14/2014   99204   475.00
        979   Manul   V.   Feijoo,   M.D.   P.A.   0137689980101139   2/20/2014    Bill   4/14/2014   95851   100.00
        980   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101078   2/14/2014    Bill   4/14/2014   99204   475.00
        981   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101078   2/14/2014    Bill   4/14/2014   95851   100.00
        982   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101078   2/14/2014    Bill   4/14/2014   99214   275.00
        983   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101078   2/14/2014    Bill   4/14/2014   95851   100.00
        984   Manul   V.   Feijoo,   M.D.   P.A.   0428025190101031   1/14/2013    Bill   4/14/2014   99214   275.00
        985   Manul   V.   Feijoo,   M.D.   P.A.   0428025190101031   1/14/2013    Bill   4/14/2014   95851   100.00
        986   Manul   V.   Feijoo,   M.D.   P.A.   0306938940101100   12/16/2013   Bill   4/14/2014   99215   425.00
        987   Manul   V.   Feijoo,   M.D.   P.A.   0306938940101100   12/16/2013   Bill   4/14/2014   95851   100.00
        988   Manul   V.   Feijoo,   M.D.   P.A.   0357673280101091   8/23/2013    Bill   4/14/2014   99215   425.00
        989   Manul   V.   Feijoo,   M.D.   P.A.   0357673280101091   8/23/2013    Bill   4/14/2014   95851   100.00
        990   Manul   V.   Feijoo,   M.D.   P.A.   0357673280101091   8/23/2013    Bill   4/14/2014   76140   100.00
        991   Manul   V.   Feijoo,   M.D.   P.A.   0488185800101016   2/12/2014    Bill   4/14/2014   99214   275.00
        992   Manul   V.   Feijoo,   M.D.   P.A.   0488185800101016   2/12/2014    Bill   4/14/2014   95851   100.00
        993   Manul   V.   Feijoo,   M.D.   P.A.   0429299720101030   1/25/2014    Bill   4/14/2014   99204   475.00
        994   Manul   V.   Feijoo,   M.D.   P.A.   0429299720101030   1/25/2014    Bill   4/14/2014   95851   100.00
        995   Manul   V.   Feijoo,   M.D.   P.A.   0383153870101023   2/19/2014    Bill   4/14/2014   99204   475.00
        996   Manul   V.   Feijoo,   M.D.   P.A.   0383153870101023   2/19/2014    Bill   4/14/2014   95851   100.00
        997   Manul   V.   Feijoo,   M.D.   P.A.   0410704430101049   10/9/2013    Bill   4/14/2014   99215   425.00
        998   Manul   V.   Feijoo,   M.D.   P.A.   0410704430101049   10/9/2013    Bill   4/14/2014   95851   100.00
        999   Manul   V.   Feijoo,   M.D.   P.A.   0390194030101017   10/31/2013   Bill   4/14/2014   99215   425.00
       1000   Manul   V.   Feijoo,   M.D.   P.A.   0390194030101017   10/31/2013   Bill   4/14/2014   95851   100.00
       1001   Manul   V.   Feijoo,   M.D.   P.A.   0390194030101017   10/31/2013   Bill   4/14/2014   76140   100.00
       1002   Manul   V.   Feijoo,   M.D.   P.A.   0425116200101021   2/17/2014    Bill   4/14/2014   99204   475.00
       1003   Manul   V.   Feijoo,   M.D.   P.A.   0425116200101021   2/17/2014    Bill   4/14/2014   95851   100.00
       1004   Manul   V.   Feijoo,   M.D.   P.A.   0428025190101072   12/21/2013   Bill   4/14/2014   99214   275.00
       1005   Manul   V.   Feijoo,   M.D.   P.A.   0428025190101072   12/21/2013   Bill   4/14/2014   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 9 of 89

       1006   Manul   V.   Feijoo,   M.D.   P.A.   0406470970101015   11/8/2013    Bill   4/21/2014   99204   475.00
       1007   Manul   V.   Feijoo,   M.D.   P.A.   0406470970101015   11/8/2013    Bill   4/21/2014   95851   100.00
       1008   Manul   V.   Feijoo,   M.D.   P.A.   0406470970101015   11/8/2013    Bill   4/21/2014   76140   100.00
       1009   Manul   V.   Feijoo,   M.D.   P.A.   0380289840101140   9/28/2013    Bill   4/21/2014   99215   425.00
       1010   Manul   V.   Feijoo,   M.D.   P.A.   0380289840101140   9/28/2013    Bill   4/21/2014   95851   100.00
       1011   Manul   V.   Feijoo,   M.D.   P.A.   0380289840101140   9/28/2013    Bill   4/21/2014   76140   100.00
       1012   Manul   V.   Feijoo,   M.D.   P.A.   0393225710101047   2/13/2014    Bill   4/21/2014   99214   275.00
       1013   Manul   V.   Feijoo,   M.D.   P.A.   0393225710101047   2/13/2014    Bill   4/21/2014   95851   100.00
       1014   Manul   V.   Feijoo,   M.D.   P.A.   0410786180101014   2/11/2014    Bill   4/21/2014   99214   275.00
       1015   Manul   V.   Feijoo,   M.D.   P.A.   0410786180101014   2/11/2014    Bill   4/21/2014   95851   100.00
       1016   Manul   V.   Feijoo,   M.D.   P.A.   0410786180101014   2/11/2014    Bill   4/21/2014   76140   100.00
       1017   Manul   V.   Feijoo,   M.D.   P.A.   0410845870101013   10/14/2013   Bill   4/21/2014   99204   475.00
       1018   Manul   V.   Feijoo,   M.D.   P.A.   0410845870101013   10/14/2013   Bill   4/21/2014   95851   100.00
       1019   Manul   V.   Feijoo,   M.D.   P.A.   0410845870101013   10/14/2013   Bill   4/21/2014   76140   100.00
       1020   Manul   V.   Feijoo,   M.D.   P.A.   0166949220101057   1/24/2014    Bill   4/21/2014   99214   275.00
       1021   Manul   V.   Feijoo,   M.D.   P.A.   0166949220101057   1/24/2014    Bill   4/21/2014   95851   100.00
       1022   Manul   V.   Feijoo,   M.D.   P.A.   0166949220101057   1/24/2014    Bill   4/21/2014   76140   100.00
       1023   Manul   V.   Feijoo,   M.D.   P.A.   0383153870101023   2/19/2014    Bill   4/28/2014   99204   475.00
       1024   Manul   V.   Feijoo,   M.D.   P.A.   0383153870101023   2/19/2014    Bill   4/28/2014   95851   100.00
       1025   Manul   V.   Feijoo,   M.D.   P.A.   0424375460101011   1/9/2014     Bill   4/28/2014   99204   475.00
       1026   Manul   V.   Feijoo,   M.D.   P.A.   0424375460101011   1/9/2014     Bill   4/28/2014   95851   100.00
       1027   Manul   V.   Feijoo,   M.D.   P.A.   0424375460101011   1/9/2014     Bill   4/28/2014   76140   100.00
       1028   Manul   V.   Feijoo,   M.D.   P.A.   0137689980101139   2/20/2014    Bill   4/28/2014   99204   475.00
       1029   Manul   V.   Feijoo,   M.D.   P.A.   0137689980101139   2/20/2014    Bill   4/28/2014   95851   100.00
       1030   Manul   V.   Feijoo,   M.D.   P.A.   0480348260101011   1/25/2014    Bill   4/28/2014   99204   475.00
       1031   Manul   V.   Feijoo,   M.D.   P.A.   0480348260101011   1/25/2014    Bill   4/28/2014   95851   100.00
       1032   Manul   V.   Feijoo,   M.D.   P.A.   0480348260101011   1/25/2014    Bill   4/28/2014   76140   100.00
       1033   Manul   V.   Feijoo,   M.D.   P.A.   0388868130101027   3/4/2014     Bill   4/28/2014   99204   475.00
       1034   Manul   V.   Feijoo,   M.D.   P.A.   0388868130101027   3/4/2014     Bill   4/28/2014   95851   100.00
       1035   Manul   V.   Feijoo,   M.D.   P.A.   0339506520101039   11/18/2013   Bill   4/28/2014   99204   475.00
       1036   Manul   V.   Feijoo,   M.D.   P.A.   0339506520101039   11/18/2013   Bill   4/28/2014   95851   100.00
       1037   Manul   V.   Feijoo,   M.D.   P.A.   0339506520101039   11/18/2013   Bill   4/28/2014   76140   100.00
       1038   Manul   V.   Feijoo,   M.D.   P.A.   0415941290101033   2/18/2014    Bill   4/28/2014   99204   475.00
       1039   Manul   V.   Feijoo,   M.D.   P.A.   0415941290101033   2/18/2014    Bill   4/28/2014   95851   100.00
       1040   Manul   V.   Feijoo,   M.D.   P.A.   0465244130101019   1/6/2014     Bill   4/28/2014   99204   475.00
       1041   Manul   V.   Feijoo,   M.D.   P.A.   0465244130101019   1/6/2014     Bill   4/28/2014   95851   100.00
       1042   Manul   V.   Feijoo,   M.D.   P.A.   0465244130101019   1/6/2014     Bill   4/28/2014   76140   100.00
       1043   Manul   V.   Feijoo,   M.D.   P.A.   0334327480101041   3/3/2014     Bill   4/28/2014   99204   475.00
       1044   Manul   V.   Feijoo,   M.D.   P.A.   0334327480101041   3/3/2014     Bill   4/28/2014   95851   100.00
       1045   Manul   V.   Feijoo,   M.D.   P.A.   0334327480101041   3/3/2014     Bill   4/28/2014   76140   100.00
       1046   Manul   V.   Feijoo,   M.D.   P.A.   0428025190101031   1/14/2013    Bill   5/2/2014    99215   425.00
       1047   Manul   V.   Feijoo,   M.D.   P.A.   0428025190101031   1/14/2013    Bill   5/2/2014    95851   100.00
       1048   Manul   V.   Feijoo,   M.D.   P.A.   0428025190101031   1/14/2013    Bill   5/2/2014    76140   100.00
       1049   Manul   V.   Feijoo,   M.D.   P.A.   0429318170101017   2/27/2014    Bill   5/2/2014    99204   475.00
       1050   Manul   V.   Feijoo,   M.D.   P.A.   0429318170101017   2/27/2014    Bill   5/2/2014    95851   100.00
       1051   Manul   V.   Feijoo,   M.D.   P.A.   0428025190101072   12/21/2013   Bill   5/2/2014    99215   425.00
       1052   Manul   V.   Feijoo,   M.D.   P.A.   0428025190101072   12/21/2013   Bill   5/2/2014    95851   100.00
       1053   Manul   V.   Feijoo,   M.D.   P.A.   0428025190101072   12/21/2013   Bill   5/2/2014    76140   100.00
       1054   Manul   V.   Feijoo,   M.D.   P.A.   0448727750101030   3/11/2014    Bill   5/10/2014   99204   475.00
       1055   Manul   V.   Feijoo,   M.D.   P.A.   0448727750101030   3/11/2014    Bill   5/10/2014   95851   100.00
       1056   Manul   V.   Feijoo,   M.D.   P.A.   0471989050101025   3/26/2014    Bill   5/10/2014   99204   475.00
       1057   Manul   V.   Feijoo,   M.D.   P.A.   0471989050101025   3/26/2014    Bill   5/10/2014   95851   100.00
       1058   Manul   V.   Feijoo,   M.D.   P.A.   0388482430101032   3/21/2014    Bill   5/10/2014   99204   475.00
       1059   Manul   V.   Feijoo,   M.D.   P.A.   0388482430101032   3/21/2014    Bill   5/10/2014   95851   100.00
       1060   Manul   V.   Feijoo,   M.D.   P.A.   0400033210101025   3/14/2014    Bill   5/10/2014   99204   475.00
       1061   Manul   V.   Feijoo,   M.D.   P.A.   0400033210101025   3/14/2014    Bill   5/10/2014   95851   100.00
       1062   Manul   V.   Feijoo,   M.D.   P.A.   0118434290101088   3/11/2014    Bill   5/10/2014   99204   475.00
       1063   Manul   V.   Feijoo,   M.D.   P.A.   0118434290101088   3/11/2014    Bill   5/10/2014   95851   100.00
       1064   Manul   V.   Feijoo,   M.D.   P.A.   0118434290101088   3/11/2014    Bill   5/10/2014   99204   475.00
       1065   Manul   V.   Feijoo,   M.D.   P.A.   0118434290101088   3/11/2014    Bill   5/10/2014   95851   100.00
       1066   Manul   V.   Feijoo,   M.D.   P.A.   0437768600101013   3/12/2014    Bill   5/10/2014   99204   475.00
       1067   Manul   V.   Feijoo,   M.D.   P.A.   0437768600101013   3/12/2014    Bill   5/10/2014   95851   100.00
       1068   Manul   V.   Feijoo,   M.D.   P.A.   0423364780101027   2/26/2014    Bill   5/10/2014   99204   475.00
       1069   Manul   V.   Feijoo,   M.D.   P.A.   0423364780101027   2/26/2014    Bill   5/10/2014   95851   100.00
       1070   Manul   V.   Feijoo,   M.D.   P.A.   0448951940101029   3/18/2014    Bill   5/10/2014   99204   475.00
       1071   Manul   V.   Feijoo,   M.D.   P.A.   0448951940101029   3/18/2014    Bill   5/10/2014   95851   100.00
       1072   Manul   V.   Feijoo,   M.D.   P.A.   0475804430101015   3/19/2014    Bill   5/10/2014   99204   475.00
       1073   Manul   V.   Feijoo,   M.D.   P.A.   0475804430101015   3/19/2014    Bill   5/10/2014   95851   100.00
       1074   Manul   V.   Feijoo,   M.D.   P.A.   0427959990101026   2/14/2014    Bill   5/10/2014   99204   475.00
       1075   Manul   V.   Feijoo,   M.D.   P.A.   0427959990101026   2/14/2014    Bill   5/10/2014   95851   100.00
       1076   Manul   V.   Feijoo,   M.D.   P.A.   0118434290101088   3/11/2014    Bill   5/10/2014   99204   475.00
       1077   Manul   V.   Feijoo,   M.D.   P.A.   0118434290101088   3/11/2014    Bill   5/10/2014   95851   100.00
       1078   Manul   V.   Feijoo,   M.D.   P.A.   0448951940101029   3/18/2014    Bill   5/10/2014   99204   475.00
       1079   Manul   V.   Feijoo,   M.D.   P.A.   0448951940101029   3/18/2014    Bill   5/10/2014   95851   100.00
       1080   Manul   V.   Feijoo,   M.D.   P.A.   0418130960101021   1/21/2014    Bill   5/13/2014   99214   275.00
       1081   Manul   V.   Feijoo,   M.D.   P.A.   0418130960101021   1/21/2014    Bill   5/13/2014   95851   100.00
       1082   Manul   V.   Feijoo,   M.D.   P.A.   0394080110101033   1/15/2014    Bill   5/13/2014   99214   275.00
       1083   Manul   V.   Feijoo,   M.D.   P.A.   0394080110101033   1/15/2014    Bill   5/13/2014   95851   100.00
       1084   Manul   V.   Feijoo,   M.D.   P.A.   0010065100101188   3/21/2014    Bill   5/13/2014   99204   475.00
       1085   Manul   V.   Feijoo,   M.D.   P.A.   0010065100101188   3/21/2014    Bill   5/13/2014   95851   100.00
       1086   Manul   V.   Feijoo,   M.D.   P.A.   0426030520101026   9/30/2013    Bill   5/13/2014   99204   475.00
       1087   Manul   V.   Feijoo,   M.D.   P.A.   0426030520101026   9/30/2013    Bill   5/13/2014   95851   100.00
       1088   Manul   V.   Feijoo,   M.D.   P.A.   0426030520101026   9/30/2013    Bill   5/13/2014   76140   100.00
       1089   Manul   V.   Feijoo,   M.D.   P.A.   0149971870101189   2/10/2014    Bill   5/13/2014   99204   475.00
       1090   Manul   V.   Feijoo,   M.D.   P.A.   0149971870101189   2/10/2014    Bill   5/13/2014   95851   100.00
       1091   Manul   V.   Feijoo,   M.D.   P.A.   0149971870101189   2/10/2014    Bill   5/13/2014   76140   100.00
       1092   Manul   V.   Feijoo,   M.D.   P.A.   0149971870101189   2/10/2014    Bill   5/13/2014   99204   475.00
       1093   Manul   V.   Feijoo,   M.D.   P.A.   0149971870101189   2/10/2014    Bill   5/13/2014   95851   100.00
       1094   Manul   V.   Feijoo,   M.D.   P.A.   0149971870101189   2/10/2014    Bill   5/13/2014   76140   100.00
       1095   Manul   V.   Feijoo,   M.D.   P.A.   0415941290101033   2/18/2014    Bill   5/13/2014   99215   425.00
       1096   Manul   V.   Feijoo,   M.D.   P.A.   0415941290101033   2/18/2014    Bill   5/13/2014   95851   100.00
       1097   Manul   V.   Feijoo,   M.D.   P.A.   0415941290101033   2/18/2014    Bill   5/13/2014   76140   100.00
       1098   Manul   V.   Feijoo,   M.D.   P.A.   0489992230101014   3/5/2014     Bill   5/13/2014   99204   475.00
       1099   Manul   V.   Feijoo,   M.D.   P.A.   0489992230101014   3/5/2014     Bill   5/13/2014   95851   100.00
       1100   Manul   V.   Feijoo,   M.D.   P.A.   0371379130101040   4/22/2014    Bill   5/16/2014   99204   475.00
       1101   Manul   V.   Feijoo,   M.D.   P.A.   0371379130101040   4/22/2014    Bill   5/16/2014   95851   100.00
       1102   Manul   V.   Feijoo,   M.D.   P.A.   0465553720101019   1/16/2014    Bill   5/16/2014   99215   425.00
       1103   Manul   V.   Feijoo,   M.D.   P.A.   0465553720101019   1/16/2014    Bill   5/16/2014   95851   100.00
       1104   Manul   V.   Feijoo,   M.D.   P.A.   0405746240101039   4/10/2014    Bill   5/16/2014   99204   475.00
       1105   Manul   V.   Feijoo,   M.D.   P.A.   0405746240101039   4/10/2014    Bill   5/16/2014   95851   100.00
       1106   Manul   V.   Feijoo,   M.D.   P.A.   0488185800101016   2/12/2014    Bill   5/16/2014   99215   425.00
       1107   Manul   V.   Feijoo,   M.D.   P.A.   0488185800101016   2/12/2014    Bill   5/16/2014   95851   100.00
       1108   Manul   V.   Feijoo,   M.D.   P.A.   0488185800101016   2/12/2014    Bill   5/16/2014   76140   100.00
       1109   Manul   V.   Feijoo,   M.D.   P.A.   0426832930101029   12/14/2013   Bill   5/16/2014   99204   475.00
       1110   Manul   V.   Feijoo,   M.D.   P.A.   0426832930101029   12/14/2013   Bill   5/16/2014   95851   100.00
       1111   Manul   V.   Feijoo,   M.D.   P.A.   0426832930101029   12/14/2013   Bill   5/16/2014   76140   100.00
       1112   Manul   V.   Feijoo,   M.D.   P.A.   0125027080101119   3/25/2014    Bill   5/19/2014   99204   475.00
       1113   Manul   V.   Feijoo,   M.D.   P.A.   0125027080101119   3/25/2014    Bill   5/19/2014   95851   100.00
       1114   Manul   V.   Feijoo,   M.D.   P.A.   0149971870101189   2/10/2014    Bill   5/19/2014   99215   425.00
       1115   Manul   V.   Feijoo,   M.D.   P.A.   0149971870101189   2/10/2014    Bill   5/19/2014   95851   100.00
       1116   Manul   V.   Feijoo,   M.D.   P.A.   0149971870101189   2/10/2014    Bill   5/19/2014   76140   100.00
       1117   Manul   V.   Feijoo,   M.D.   P.A.   0448265970101019   2/11/2014    Bill   5/19/2014   99215   425.00
       1118   Manul   V.   Feijoo,   M.D.   P.A.   0448265970101019   2/11/2014    Bill   5/19/2014   95851   100.00
       1119   Manul   V.   Feijoo,   M.D.   P.A.   0418130960101021   1/21/2014    Bill   5/19/2014   99215   425.00
       1120   Manul   V.   Feijoo,   M.D.   P.A.   0418130960101021   1/21/2014    Bill   5/19/2014   95851   100.00
       1121   Manul   V.   Feijoo,   M.D.   P.A.   0418130960101021   1/21/2014    Bill   5/19/2014   76140   100.00
       1122   Manul   V.   Feijoo,   M.D.   P.A.   0394080110101033   1/15/2014    Bill   5/19/2014   99214   275.00
       1123   Manul   V.   Feijoo,   M.D.   P.A.   0394080110101033   1/15/2014    Bill   5/19/2014   95851   100.00
       1124   Manul   V.   Feijoo,   M.D.   P.A.   0400145640101035   10/29/2012   Bill   5/19/2014   99204   475.00
       1125   Manul   V.   Feijoo,   M.D.   P.A.   0400145640101035   10/29/2012   Bill   5/19/2014   95851   100.00
       1126   Manul   V.   Feijoo,   M.D.   P.A.   0400145640101035   10/29/2012   Bill   5/19/2014   76140   100.00
       1127   Manul   V.   Feijoo,   M.D.   P.A.   0400145640101035   10/29/2012   Bill   5/19/2014   J3301    25.00
       1128   Manul   V.   Feijoo,   M.D.   P.A.   0400145640101035   10/29/2012   Bill   5/19/2014   99215   425.00
       1129   Manul   V.   Feijoo,   M.D.   P.A.   0400145640101035   10/29/2012   Bill   5/19/2014   95851   100.00
       1130   Manul   V.   Feijoo,   M.D.   P.A.   0400145640101035   10/29/2012   Bill   5/19/2014   76140   100.00
       1131   Manul   V.   Feijoo,   M.D.   P.A.   0400145640101035   10/29/2012   Bill   5/19/2014   99215   425.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 10 of 89

       1132   Manul   V.   Feijoo,   M.D.   P.A.   0400145640101035   10/29/2012   Bill   5/19/2014   95851   100.00
       1133   Manul   V.   Feijoo,   M.D.   P.A.   0429299720101030   1/25/2014    Bill   5/19/2014   99214   275.00
       1134   Manul   V.   Feijoo,   M.D.   P.A.   0429299720101030   1/25/2014    Bill   5/19/2014   95851   100.00
       1135   Manul   V.   Feijoo,   M.D.   P.A.   0429299720101030   1/25/2014    Bill   5/19/2014   76140   100.00
       1136   Manul   V.   Feijoo,   M.D.   P.A.   0427959990101026   2/14/2014    Bill   5/24/2014   99215   425.00
       1137   Manul   V.   Feijoo,   M.D.   P.A.   0427959990101026   2/14/2014    Bill   5/24/2014   95851   100.00
       1138   Manul   V.   Feijoo,   M.D.   P.A.   0427959990101026   2/14/2014    Bill   5/24/2014   76140   100.00
       1139   Manul   V.   Feijoo,   M.D.   P.A.   0460721550101012   4/11/2014    Bill   5/24/2014   99204   475.00
       1140   Manul   V.   Feijoo,   M.D.   P.A.   0460721550101012   4/11/2014    Bill   5/24/2014   95851   100.00
       1141   Manul   V.   Feijoo,   M.D.   P.A.   0419939780101022   2/7/2014     Bill   5/24/2014   99204   475.00
       1142   Manul   V.   Feijoo,   M.D.   P.A.   0419939780101022   2/7/2014     Bill   5/24/2014   95851   100.00
       1143   Manul   V.   Feijoo,   M.D.   P.A.   0405746240101039   4/10/2014    Bill   5/24/2014   99204   475.00
       1144   Manul   V.   Feijoo,   M.D.   P.A.   0405746240101039   4/10/2014    Bill   5/24/2014   95851   100.00
       1145   Manul   V.   Feijoo,   M.D.   P.A.   0405746240101039   4/10/2014    Bill   5/24/2014   76140   100.00
       1146   Manul   V.   Feijoo,   M.D.   P.A.   0414545850101035   8/28/2013    Bill   5/24/2014   99204   475.00
       1147   Manul   V.   Feijoo,   M.D.   P.A.   0414545850101035   8/28/2013    Bill   5/24/2014   95851   100.00
       1148   Manul   V.   Feijoo,   M.D.   P.A.   0414545850101035   8/28/2013    Bill   5/24/2014   76140   100.00
       1149   Manul   V.   Feijoo,   M.D.   P.A.   0095175250101231   2/13/2014    Bill   5/24/2014   99204   475.00
       1150   Manul   V.   Feijoo,   M.D.   P.A.   0095175250101231   2/13/2014    Bill   5/24/2014   95851   100.00
       1151   Manul   V.   Feijoo,   M.D.   P.A.   0095175250101231   2/13/2014    Bill   5/24/2014   76140   100.00
       1152   Manul   V.   Feijoo,   M.D.   P.A.   0177691200101072   11/8/2013    Bill   5/24/2014   99204   475.00
       1153   Manul   V.   Feijoo,   M.D.   P.A.   0177691200101072   11/8/2013    Bill   5/24/2014   95851   100.00
       1154   Manul   V.   Feijoo,   M.D.   P.A.   0177691200101072   11/8/2013    Bill   5/24/2014   76140   100.00
       1155   Manul   V.   Feijoo,   M.D.   P.A.   0184021880101054   4/2/2014     Bill   5/24/2014   99204   475.00
       1156   Manul   V.   Feijoo,   M.D.   P.A.   0184021880101054   4/2/2014     Bill   5/24/2014   95851   100.00
       1157   Manul   V.   Feijoo,   M.D.   P.A.   0104292550101065   11/12/2013   Bill   5/24/2014   99204   475.00
       1158   Manul   V.   Feijoo,   M.D.   P.A.   0104292550101065   11/12/2013   Bill   5/24/2014   95851   100.00
       1159   Manul   V.   Feijoo,   M.D.   P.A.   0104292550101065   11/12/2013   Bill   5/24/2014   76140   100.00
       1160   Manul   V.   Feijoo,   M.D.   P.A.   0350613210101057   3/19/2014    Bill   5/24/2014   99204   475.00
       1161   Manul   V.   Feijoo,   M.D.   P.A.   0350613210101057   3/19/2014    Bill   5/24/2014   95851   100.00
       1162   Manul   V.   Feijoo,   M.D.   P.A.   0405448680101013   4/6/2014     Bill   5/24/2014   99204   475.00
       1163   Manul   V.   Feijoo,   M.D.   P.A.   0405448680101013   4/6/2014     Bill   5/24/2014   95851   100.00
       1164   Manul   V.   Feijoo,   M.D.   P.A.   0168663360101060   3/29/2014    Bill   5/27/2014   99204   475.00
       1165   Manul   V.   Feijoo,   M.D.   P.A.   0168663360101060   3/29/2014    Bill   5/27/2014   95851   100.00
       1166   Manul   V.   Feijoo,   M.D.   P.A.   0396283150101024   1/30/2014    Bill   5/27/2014   99204   475.00
       1167   Manul   V.   Feijoo,   M.D.   P.A.   0396283150101024   1/30/2014    Bill   5/27/2014   95851   100.00
       1168   Manul   V.   Feijoo,   M.D.   P.A.   0396283150101024   1/30/2014    Bill   5/27/2014   76140   100.00
       1169   Manul   V.   Feijoo,   M.D.   P.A.   0396283150101024   1/30/2014    Bill   5/27/2014   99214   275.00
       1170   Manul   V.   Feijoo,   M.D.   P.A.   0396283150101024   1/30/2014    Bill   5/27/2014   95851   100.00
       1171   Manul   V.   Feijoo,   M.D.   P.A.   0396283150101024   1/30/2014    Bill   5/27/2014   J3301    25.00
       1172   Manul   V.   Feijoo,   M.D.   P.A.   0137689980101139   2/20/2014    Bill   5/27/2014   99215   425.00
       1173   Manul   V.   Feijoo,   M.D.   P.A.   0137689980101139   2/20/2014    Bill   5/27/2014   95851   100.00
       1174   Manul   V.   Feijoo,   M.D.   P.A.   0137689980101139   2/20/2014    Bill   5/27/2014   76140   100.00
       1175   Manul   V.   Feijoo,   M.D.   P.A.   0478453690101013   1/13/2014    Bill   5/27/2014   99204   475.00
       1176   Manul   V.   Feijoo,   M.D.   P.A.   0478453690101013   1/13/2014    Bill   5/27/2014   95851   100.00
       1177   Manul   V.   Feijoo,   M.D.   P.A.   0478453690101013   1/13/2014    Bill   5/27/2014   76140   100.00
       1178   Manul   V.   Feijoo,   M.D.   P.A.   0494731290101016   2/1/2014     Bill   5/27/2014   99204   475.00
       1179   Manul   V.   Feijoo,   M.D.   P.A.   0494731290101016   2/1/2014     Bill   5/27/2014   95851   100.00
       1180   Manul   V.   Feijoo,   M.D.   P.A.   0118434290101088   3/11/2014    Bill   5/27/2014   99215   425.00
       1181   Manul   V.   Feijoo,   M.D.   P.A.   0118434290101088   3/11/2014    Bill   5/27/2014   95851   100.00
       1182   Manul   V.   Feijoo,   M.D.   P.A.   0118434290101088   3/11/2014    Bill   5/27/2014   76140   100.00
       1183   Manul   V.   Feijoo,   M.D.   P.A.   0404317500101019   2/19/2014    Bill   5/27/2014   99204   475.00
       1184   Manul   V.   Feijoo,   M.D.   P.A.   0404317500101019   2/19/2014    Bill   5/27/2014   95851   100.00
       1185   Manul   V.   Feijoo,   M.D.   P.A.   0199010480101104   3/6/2014     Bill   5/27/2014   99204   475.00
       1186   Manul   V.   Feijoo,   M.D.   P.A.   0199010480101104   3/6/2014     Bill   5/27/2014   95851   100.00
       1187   Manul   V.   Feijoo,   M.D.   P.A.   0342004270101032   2/7/2014     Bill   5/27/2014   99215   425.00
       1188   Manul   V.   Feijoo,   M.D.   P.A.   0342004270101032   2/7/2014     Bill   5/27/2014   95851   100.00
       1189   Manul   V.   Feijoo,   M.D.   P.A.   0342004270101032   2/7/2014     Bill   5/27/2014   76140   100.00
       1190   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101078   2/14/2014    Bill   5/27/2014   99214   275.00
       1191   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101078   2/14/2014    Bill   5/27/2014   95851   100.00
       1192   Manul   V.   Feijoo,   M.D.   P.A.   0342004270101032   2/7/2014     Bill   5/27/2014   99215   425.00
       1193   Manul   V.   Feijoo,   M.D.   P.A.   0342004270101032   2/7/2014     Bill   5/27/2014   95851   100.00
       1194   Manul   V.   Feijoo,   M.D.   P.A.   0342004270101032   2/7/2014     Bill   5/27/2014   76140   100.00
       1195   Manul   V.   Feijoo,   M.D.   P.A.   0393225710101047   2/13/2014    Bill   5/27/2014   99214   275.00
       1196   Manul   V.   Feijoo,   M.D.   P.A.   0393225710101047   2/13/2014    Bill   5/27/2014   95851   100.00
       1197   Manul   V.   Feijoo,   M.D.   P.A.   0393225710101047   2/13/2014    Bill   5/27/2014   76140   100.00
       1198   Manul   V.   Feijoo,   M.D.   P.A.   0139766830101259   11/10/2013   Bill   5/27/2014   99215   425.00
       1199   Manul   V.   Feijoo,   M.D.   P.A.   0139766830101259   11/10/2013   Bill   5/27/2014   95851   100.00
       1200   Manul   V.   Feijoo,   M.D.   P.A.   0139766830101259   11/10/2013   Bill   5/27/2014   76140   100.00
       1201   Manul   V.   Feijoo,   M.D.   P.A.   0383153870101023   2/19/2014    Bill   5/27/2014   99214   275.00
       1202   Manul   V.   Feijoo,   M.D.   P.A.   0383153870101023   2/19/2014    Bill   5/27/2014   95851   100.00
       1203   Manul   V.   Feijoo,   M.D.   P.A.   0383153870101023   2/19/2014    Bill   5/27/2014   76140   100.00
       1204   Manul   V.   Feijoo,   M.D.   P.A.   0448727750101030   3/11/2014    Bill   5/27/2014   99215   425.00
       1205   Manul   V.   Feijoo,   M.D.   P.A.   0448727750101030   3/11/2014    Bill   5/27/2014   95851   100.00
       1206   Manul   V.   Feijoo,   M.D.   P.A.   0448727750101030   3/11/2014    Bill   5/27/2014   76140   100.00
       1207   Manul   V.   Feijoo,   M.D.   P.A.   0383153870101023   2/19/2014    Bill   5/27/2014   99214   275.00
       1208   Manul   V.   Feijoo,   M.D.   P.A.   0383153870101023   2/19/2014    Bill   5/27/2014   95851   100.00
       1209   Manul   V.   Feijoo,   M.D.   P.A.   0383153870101023   2/19/2014    Bill   5/27/2014   76140   100.00
       1210   Manul   V.   Feijoo,   M.D.   P.A.   0443467780101016   6/20/2013    Bill   5/27/2014   99204   475.00
       1211   Manul   V.   Feijoo,   M.D.   P.A.   0443467780101016   6/20/2013    Bill   5/27/2014   95851   100.00
       1212   Manul   V.   Feijoo,   M.D.   P.A.   0443467780101016   6/20/2013    Bill   5/27/2014   76140   100.00
       1213   Manul   V.   Feijoo,   M.D.   P.A.   0169918200101046   3/20/2014    Bill   5/27/2014   99204   475.00
       1214   Manul   V.   Feijoo,   M.D.   P.A.   0169918200101046   3/20/2014    Bill   5/27/2014   95851   100.00
       1215   Manul   V.   Feijoo,   M.D.   P.A.   0169918200101046   3/20/2014    Bill   5/27/2014   76140   100.00
       1216   Manul   V.   Feijoo,   M.D.   P.A.   0330309100101027   4/7/2014     Bill   5/27/2014   99204   475.00
       1217   Manul   V.   Feijoo,   M.D.   P.A.   0330309100101027   4/7/2014     Bill   5/27/2014   95851   100.00
       1218   Manul   V.   Feijoo,   M.D.   P.A.   0358077300101017   4/26/2014    Bill   5/31/2014   99204   475.00
       1219   Manul   V.   Feijoo,   M.D.   P.A.   0358077300101017   4/26/2014    Bill   5/31/2014   95851   100.00
       1220   Manul   V.   Feijoo,   M.D.   P.A.   0317701730101103   1/14/2014    Bill   5/31/2014   99215   425.00
       1221   Manul   V.   Feijoo,   M.D.   P.A.   0317701730101103   1/14/2014    Bill   5/31/2014   95851   100.00
       1222   Manul   V.   Feijoo,   M.D.   P.A.   0317701730101103   1/14/2014    Bill   5/31/2014   76140   100.00
       1223   Manul   V.   Feijoo,   M.D.   P.A.   0168194770101011   1/8/2014     Bill   5/31/2014   99215   425.00
       1224   Manul   V.   Feijoo,   M.D.   P.A.   0168194770101011   1/8/2014     Bill   5/31/2014   95851   100.00
       1225   Manul   V.   Feijoo,   M.D.   P.A.   0168194770101011   1/8/2014     Bill   5/31/2014   76140   100.00
       1226   Manul   V.   Feijoo,   M.D.   P.A.   0500032080101015   4/15/2014    Bill   5/31/2014   99204   475.00
       1227   Manul   V.   Feijoo,   M.D.   P.A.   0500032080101015   4/15/2014    Bill   5/31/2014   95851   100.00
       1228   Manul   V.   Feijoo,   M.D.   P.A.   0500032080101015   4/15/2014    Bill   5/31/2014   76140   100.00
       1229   Manul   V.   Feijoo,   M.D.   P.A.   0241311170101026   4/6/2014     Bill   5/31/2014   99204   475.00
       1230   Manul   V.   Feijoo,   M.D.   P.A.   0241311170101026   4/6/2014     Bill   5/31/2014   95851   100.00
       1231   Manul   V.   Feijoo,   M.D.   P.A.   0165529390101060   3/17/2014    Bill   6/9/2014    99204   475.00
       1232   Manul   V.   Feijoo,   M.D.   P.A.   0165529390101060   3/17/2014    Bill   6/9/2014    95851   100.00
       1233   Manul   V.   Feijoo,   M.D.   P.A.   0165529390101060   3/17/2014    Bill   6/9/2014    76140   100.00
       1234   Manul   V.   Feijoo,   M.D.   P.A.   0182038090101049   8/20/2013    Bill   6/9/2014    99204   475.00
       1235   Manul   V.   Feijoo,   M.D.   P.A.   0182038090101049   8/20/2013    Bill   6/9/2014    95851   100.00
       1236   Manul   V.   Feijoo,   M.D.   P.A.   0451653790101018   4/25/2014    Bill   6/9/2014    99204   475.00
       1237   Manul   V.   Feijoo,   M.D.   P.A.   0451653790101018   4/25/2014    Bill   6/9/2014    95851   100.00
       1238   Manul   V.   Feijoo,   M.D.   P.A.   0138116500101372   5/5/2014     Bill   6/9/2014    99204   475.00
       1239   Manul   V.   Feijoo,   M.D.   P.A.   0138116500101372   5/5/2014     Bill   6/9/2014    95851   100.00
       1240   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014     Bill   6/9/2014    99204   475.00
       1241   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014     Bill   6/9/2014    95851   100.00
       1242   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014     Bill   6/9/2014    99204   475.00
       1243   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014     Bill   6/9/2014    95851   100.00
       1244   Manul   V.   Feijoo,   M.D.   P.A.   0410786180101014   2/11/2014    Bill   6/9/2014    99214   275.00
       1245   Manul   V.   Feijoo,   M.D.   P.A.   0410786180101014   2/11/2014    Bill   6/9/2014    95851   100.00
       1246   Manul   V.   Feijoo,   M.D.   P.A.   0410786180101014   2/11/2014    Bill   6/9/2014    J3301   100.00
       1247   Manul   V.   Feijoo,   M.D.   P.A.   0454282910101018   1/14/2014    Bill   6/9/2014    99204   475.00
       1248   Manul   V.   Feijoo,   M.D.   P.A.   0454282910101018   1/14/2014    Bill   6/9/2014    95851   100.00
       1249   Manul   V.   Feijoo,   M.D.   P.A.   0131915050101295   4/30/2014    Bill   6/9/2014    99204   475.00
       1250   Manul   V.   Feijoo,   M.D.   P.A.   0131915050101295   4/30/2014    Bill   6/9/2014    95851   100.00
       1251   Manul   V.   Feijoo,   M.D.   P.A.   0497328070101014   4/24/2014    Bill   6/9/2014    99204   475.00
       1252   Manul   V.   Feijoo,   M.D.   P.A.   0497328070101014   4/24/2014    Bill   6/9/2014    95851   100.00
       1253   Manul   V.   Feijoo,   M.D.   P.A.   0494360320101018   4/11/2014    Bill   6/9/2014    99204   475.00
       1254   Manul   V.   Feijoo,   M.D.   P.A.   0494360320101018   4/11/2014    Bill   6/9/2014    95851   100.00
       1255   Manul   V.   Feijoo,   M.D.   P.A.   0494360320101018   4/11/2014    Bill   6/9/2014    76140   100.00
       1256   Manul   V.   Feijoo,   M.D.   P.A.   0241311170101026   4/6/2014     Bill   6/9/2014    99204   475.00
       1257   Manul   V.   Feijoo,   M.D.   P.A.   0241311170101026   4/6/2014     Bill   6/9/2014    95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 11 of 89

       1258   Manul   V.   Feijoo,   M.D.   P.A.   0480844590101010   5/4/2014     Bill   6/9/2014    99204   475.00
       1259   Manul   V.   Feijoo,   M.D.   P.A.   0480844590101010   5/4/2014     Bill   6/9/2014    95851   100.00
       1260   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   6/11/2014   99215   425.00
       1261   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   6/11/2014   95851   100.00
       1262   Manul   V.   Feijoo,   M.D.   P.A.   0310579310101017   10/20/2013   Bill   6/11/2014   76140   100.00
       1263   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101078   2/14/2014    Bill   6/11/2014   99215   425.00
       1264   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101078   2/14/2014    Bill   6/11/2014   95851   100.00
       1265   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101078   2/14/2014    Bill   6/11/2014   76140   100.00
       1266   Manul   V.   Feijoo,   M.D.   P.A.   0165529390101060   3/17/2014    Bill   6/11/2014   99215   425.00
       1267   Manul   V.   Feijoo,   M.D.   P.A.   0165529390101060   3/17/2014    Bill   6/11/2014   95851   100.00
       1268   Manul   V.   Feijoo,   M.D.   P.A.   0165529390101060   3/17/2014    Bill   6/11/2014   76140   100.00
       1269   Manul   V.   Feijoo,   M.D.   P.A.   0392136830101034   4/26/2014    Bill   6/11/2014   99204   475.00
       1270   Manul   V.   Feijoo,   M.D.   P.A.   0392136830101034   4/26/2014    Bill   6/11/2014   95851   100.00
       1271   Manul   V.   Feijoo,   M.D.   P.A.   0392136830101034   4/26/2014    Bill   6/11/2014   76140   100.00
       1272   Manul   V.   Feijoo,   M.D.   P.A.   0353351180101040   4/20/2014    Bill   6/11/2014   99204   475.00
       1273   Manul   V.   Feijoo,   M.D.   P.A.   0353351180101040   4/20/2014    Bill   6/11/2014   95851   100.00
       1274   Manul   V.   Feijoo,   M.D.   P.A.   0429299720101030   1/25/2014    Bill   6/11/2014   99214   275.00
       1275   Manul   V.   Feijoo,   M.D.   P.A.   0429299720101030   1/25/2014    Bill   6/11/2014   95851   100.00
       1276   Manul   V.   Feijoo,   M.D.   P.A.   0429299720101030   1/25/2014    Bill   6/11/2014   76140   100.00
       1277   Manul   V.   Feijoo,   M.D.   P.A.   0131915050101295   4/30/2014    Bill   6/11/2014   99204   475.00
       1278   Manul   V.   Feijoo,   M.D.   P.A.   0131915050101295   4/30/2014    Bill   6/11/2014   95851   100.00
       1279   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   6/16/2014   99204   475.00
       1280   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   6/16/2014   95851   100.00
       1281   Manul   V.   Feijoo,   M.D.   P.A.   0386982620101082   5/2/2014     Bill   6/16/2014   99204   475.00
       1282   Manul   V.   Feijoo,   M.D.   P.A.   0386982620101082   5/2/2014     Bill   6/16/2014   95851   100.00
       1283   Manul   V.   Feijoo,   M.D.   P.A.   0399428810101024   5/8/2014     Bill   6/16/2014   99204   475.00
       1284   Manul   V.   Feijoo,   M.D.   P.A.   0399428810101024   5/8/2014     Bill   6/16/2014   95851   100.00
       1285   Manul   V.   Feijoo,   M.D.   P.A.   0399428810101024   5/8/2014     Bill   6/16/2014   99214   275.00
       1286   Manul   V.   Feijoo,   M.D.   P.A.   0399428810101024   5/8/2014     Bill   6/16/2014   95851   100.00
       1287   Manul   V.   Feijoo,   M.D.   P.A.   0386841660101016   5/12/2014    Bill   6/16/2014   99204   475.00
       1288   Manul   V.   Feijoo,   M.D.   P.A.   0386841660101016   5/12/2014    Bill   6/16/2014   95851   100.00
       1289   Manul   V.   Feijoo,   M.D.   P.A.   0386841660101016   5/12/2014    Bill   6/16/2014   99204   475.00
       1290   Manul   V.   Feijoo,   M.D.   P.A.   0386841660101016   5/12/2014    Bill   6/16/2014   95851   100.00
       1291   Manul   V.   Feijoo,   M.D.   P.A.   0491604210101015   4/18/2014    Bill   6/16/2014   99204   475.00
       1292   Manul   V.   Feijoo,   M.D.   P.A.   0491604210101015   4/18/2014    Bill   6/16/2014   95851   100.00
       1293   Manul   V.   Feijoo,   M.D.   P.A.   0491604210101015   4/18/2014    Bill   6/16/2014   76140   100.00
       1294   Manul   V.   Feijoo,   M.D.   P.A.   0177691200101072   11/8/2013    Bill   6/16/2014   99204   475.00
       1295   Manul   V.   Feijoo,   M.D.   P.A.   0177691200101072   11/8/2013    Bill   6/16/2014   95851   100.00
       1296   Manul   V.   Feijoo,   M.D.   P.A.   0177691200101072   11/8/2013    Bill   6/16/2014   76140   100.00
       1297   Manul   V.   Feijoo,   M.D.   P.A.   0386841660101016   5/12/2014    Bill   6/16/2014   99204   475.00
       1298   Manul   V.   Feijoo,   M.D.   P.A.   0386841660101016   5/12/2014    Bill   6/16/2014   95851   100.00
       1299   Manul   V.   Feijoo,   M.D.   P.A.   0386841660101016   5/12/2014    Bill   6/16/2014   99204   475.00
       1300   Manul   V.   Feijoo,   M.D.   P.A.   0386841660101016   5/12/2014    Bill   6/16/2014   95851   100.00
       1301   Manul   V.   Feijoo,   M.D.   P.A.   0447914220101037   4/29/2014    Bill   6/16/2014   99204   475.00
       1302   Manul   V.   Feijoo,   M.D.   P.A.   0447914220101037   4/29/2014    Bill   6/16/2014   95851   100.00
       1303   Manul   V.   Feijoo,   M.D.   P.A.   0429771180101015   5/14/2014    Bill   6/23/2014   99204   475.00
       1304   Manul   V.   Feijoo,   M.D.   P.A.   0429771180101015   5/14/2014    Bill   6/23/2014   95851   100.00
       1305   Manul   V.   Feijoo,   M.D.   P.A.   0399428810101024   5/8/2014     Bill   6/23/2014   99204   475.00
       1306   Manul   V.   Feijoo,   M.D.   P.A.   0399428810101024   5/8/2014     Bill   6/23/2014   95851   100.00
       1307   Manul   V.   Feijoo,   M.D.   P.A.   0399428810101024   5/8/2014     Bill   6/23/2014   99214   275.00
       1308   Manul   V.   Feijoo,   M.D.   P.A.   0399428810101024   5/8/2014     Bill   6/23/2014   95851   100.00
       1309   Manul   V.   Feijoo,   M.D.   P.A.   0399428810101024   5/8/2014     Bill   6/23/2014   76140   100.00
       1310   Manul   V.   Feijoo,   M.D.   P.A.   0424126970101011   5/17/2014    Bill   6/23/2014   99204   475.00
       1311   Manul   V.   Feijoo,   M.D.   P.A.   0424126970101011   5/17/2014    Bill   6/23/2014   95851   100.00
       1312   Manul   V.   Feijoo,   M.D.   P.A.   0478911810101015   5/21/2014    Bill   6/23/2014   99204   475.00
       1313   Manul   V.   Feijoo,   M.D.   P.A.   0478911810101015   5/21/2014    Bill   6/23/2014   95851   100.00
       1314   Manul   V.   Feijoo,   M.D.   P.A.   0462913100101034   5/4/2014     Bill   6/23/2014   99204   475.00
       1315   Manul   V.   Feijoo,   M.D.   P.A.   0462913100101034   5/4/2014     Bill   6/23/2014   95851   100.00
       1316   Manul   V.   Feijoo,   M.D.   P.A.   0463089550101011   3/13/2014    Bill   6/23/2014   99204   475.00
       1317   Manul   V.   Feijoo,   M.D.   P.A.   0463089550101011   3/13/2014    Bill   6/23/2014   95851   100.00
       1318   Manul   V.   Feijoo,   M.D.   P.A.   0463089550101011   3/13/2014    Bill   6/23/2014   76140   100.00
       1319   Manul   V.   Feijoo,   M.D.   P.A.   0414545850101035   8/28/2013    Bill   6/23/2014   99204   475.00
       1320   Manul   V.   Feijoo,   M.D.   P.A.   0414545850101035   8/28/2013    Bill   6/23/2014   95851   100.00
       1321   Manul   V.   Feijoo,   M.D.   P.A.   0414545850101035   8/28/2013    Bill   6/23/2014   76140   100.00
       1322   Manul   V.   Feijoo,   M.D.   P.A.   0405746240101039   4/10/2014    Bill   6/23/2014   76140   100.00
       1323   Manul   V.   Feijoo,   M.D.   P.A.   0463089550101011   3/13/2014    Bill   6/23/2014   99204   475.00
       1324   Manul   V.   Feijoo,   M.D.   P.A.   0463089550101011   3/13/2014    Bill   6/23/2014   95851   100.00
       1325   Manul   V.   Feijoo,   M.D.   P.A.   0463089550101011   3/13/2014    Bill   6/23/2014   76140   100.00
       1326   Manul   V.   Feijoo,   M.D.   P.A.   0387121070101040   4/9/2014     Bill   6/23/2014   99204   475.00
       1327   Manul   V.   Feijoo,   M.D.   P.A.   0387121070101040   4/9/2014     Bill   6/23/2014   95851   100.00
       1328   Manul   V.   Feijoo,   M.D.   P.A.   0424126970101011   5/17/2014    Bill   6/23/2014   99204   475.00
       1329   Manul   V.   Feijoo,   M.D.   P.A.   0424126970101011   5/17/2014    Bill   6/23/2014   95851   100.00
       1330   Manul   V.   Feijoo,   M.D.   P.A.   0299951010101032   5/10/2014    Bill   6/23/2014   99204   475.00
       1331   Manul   V.   Feijoo,   M.D.   P.A.   0299951010101032   5/10/2014    Bill   6/23/2014   95851   100.00
       1332   Manul   V.   Feijoo,   M.D.   P.A.   0392613270101013   5/19/2014    Bill   6/23/2014   99204   475.00
       1333   Manul   V.   Feijoo,   M.D.   P.A.   0392613270101013   5/19/2014    Bill   6/23/2014   95851   100.00
       1334   Manul   V.   Feijoo,   M.D.   P.A.   0362804570101011   5/15/2014    Bill   6/30/2014   99204   475.00
       1335   Manul   V.   Feijoo,   M.D.   P.A.   0362804570101011   5/15/2014    Bill   6/30/2014   95851   100.00
       1336   Manul   V.   Feijoo,   M.D.   P.A.   0388819490101016   4/20/2014    Bill   6/30/2014   99204   475.00
       1337   Manul   V.   Feijoo,   M.D.   P.A.   0388819490101016   4/20/2014    Bill   6/30/2014   95851   100.00
       1338   Manul   V.   Feijoo,   M.D.   P.A.   0388819490101016   4/20/2014    Bill   6/30/2014   99214   275.00
       1339   Manul   V.   Feijoo,   M.D.   P.A.   0388819490101016   4/20/2014    Bill   6/30/2014   95851   100.00
       1340   Manul   V.   Feijoo,   M.D.   P.A.   0215876920101122   5/17/2014    Bill   6/30/2014   99204   475.00
       1341   Manul   V.   Feijoo,   M.D.   P.A.   0215876920101122   5/17/2014    Bill   6/30/2014   95851   100.00
       1342   Manul   V.   Feijoo,   M.D.   P.A.   0215876920101122   5/17/2014    Bill   6/30/2014   76140   100.00
       1343   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014     Bill   6/30/2014   99204   475.00
       1344   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014     Bill   6/30/2014   95851   100.00
       1345   Manul   V.   Feijoo,   M.D.   P.A.   0429771180101015   5/14/2014    Bill   7/5/2014    99214   275.00
       1346   Manul   V.   Feijoo,   M.D.   P.A.   0429771180101015   5/14/2014    Bill   7/5/2014    95851   100.00
       1347   Manul   V.   Feijoo,   M.D.   P.A.   0429771180101015   5/14/2014    Bill   7/5/2014    J3301   100.00
       1348   Manul   V.   Feijoo,   M.D.   P.A.   0418524350101015   1/6/2014     Bill   7/5/2014    99215   425.00
       1349   Manul   V.   Feijoo,   M.D.   P.A.   0418524350101015   1/6/2014     Bill   7/5/2014    95851   100.00
       1350   Manul   V.   Feijoo,   M.D.   P.A.   0418524350101015   1/6/2014     Bill   7/5/2014    76140   100.00
       1351   Manul   V.   Feijoo,   M.D.   P.A.   0423364780101027   2/26/2014    Bill   7/5/2014    99215   425.00
       1352   Manul   V.   Feijoo,   M.D.   P.A.   0423364780101027   2/26/2014    Bill   7/5/2014    95851   100.00
       1353   Manul   V.   Feijoo,   M.D.   P.A.   0423364780101027   2/26/2014    Bill   7/5/2014    76140   100.00
       1354   Manul   V.   Feijoo,   M.D.   P.A.   0386015800101042   5/29/2014    Bill   7/5/2014    99204   475.00
       1355   Manul   V.   Feijoo,   M.D.   P.A.   0386015800101042   5/29/2014    Bill   7/5/2014    95851   100.00
       1356   Manul   V.   Feijoo,   M.D.   P.A.   0460721550101012   4/11/2014    Bill   7/5/2014    95851   100.00
       1357   Manul   V.   Feijoo,   M.D.   P.A.   0466380890101028   6/4/2014     Bill   7/5/2014    99204   475.00
       1358   Manul   V.   Feijoo,   M.D.   P.A.   0466380890101028   6/4/2014     Bill   7/5/2014    95851   100.00
       1359   Manul   V.   Feijoo,   M.D.   P.A.   0429299720101030   1/25/2014    Bill   7/5/2014    99215   425.00
       1360   Manul   V.   Feijoo,   M.D.   P.A.   0429299720101030   1/25/2014    Bill   7/5/2014    95851   100.00
       1361   Manul   V.   Feijoo,   M.D.   P.A.   0429299720101030   1/25/2014    Bill   7/5/2014    76140   100.00
       1362   Manul   V.   Feijoo,   M.D.   P.A.   0460721550101012   4/11/2014    Bill   7/5/2014    99214   275.00
       1363   Manul   V.   Feijoo,   M.D.   P.A.   0460721550101012   4/11/2014    Bill   7/5/2014    95851   100.00
       1364   Manul   V.   Feijoo,   M.D.   P.A.   0460721550101012   4/11/2014    Bill   7/5/2014    76140   100.00
       1365   Manul   V.   Feijoo,   M.D.   P.A.   0386015800101042   5/29/2014    Bill   7/5/2014    99204   475.00
       1366   Manul   V.   Feijoo,   M.D.   P.A.   0386015800101042   5/29/2014    Bill   7/5/2014    95851   100.00
       1367   Manul   V.   Feijoo,   M.D.   P.A.   0168663360101060   3/29/2014    Bill   7/7/2014    99215   425.00
       1368   Manul   V.   Feijoo,   M.D.   P.A.   0168663360101060   3/29/2014    Bill   7/7/2014    95851   100.00
       1369   Manul   V.   Feijoo,   M.D.   P.A.   0168663360101060   3/29/2014    Bill   7/7/2014    76140   100.00
       1370   Manul   V.   Feijoo,   M.D.   P.A.   0282620910101017   5/29/2014    Bill   7/7/2014    99214   275.00
       1371   Manul   V.   Feijoo,   M.D.   P.A.   0282620910101017   5/29/2014    Bill   7/7/2014    95851   100.00
       1372   Manul   V.   Feijoo,   M.D.   P.A.   0282620910101017   5/29/2014    Bill   7/7/2014    76140   100.00
       1373   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   7/7/2014    99214   275.00
       1374   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   7/7/2014    95851   100.00
       1375   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   7/7/2014    76140   100.00
       1376   Manul   V.   Feijoo,   M.D.   P.A.   0494360320101018   4/11/2014    Bill   7/7/2014    99215   425.00
       1377   Manul   V.   Feijoo,   M.D.   P.A.   0494360320101018   4/11/2014    Bill   7/7/2014    95851   100.00
       1378   Manul   V.   Feijoo,   M.D.   P.A.   0494360320101018   4/11/2014    Bill   7/7/2014    76140   100.00
       1379   Manul   V.   Feijoo,   M.D.   P.A.   0392613270101013   5/19/2014    Bill   7/7/2014    99214   275.00
       1380   Manul   V.   Feijoo,   M.D.   P.A.   0392613270101013   5/19/2014    Bill   7/7/2014    95851   100.00
       1381   Manul   V.   Feijoo,   M.D.   P.A.   0392613270101013   5/19/2014    Bill   7/7/2014    76140   100.00
       1382   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014     Bill   7/7/2014    99214   275.00
       1383   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014     Bill   7/7/2014    95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 12 of 89

       1384   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014    Bill   7/7/2014    76140   100.00
       1385   Manul   V.   Feijoo,   M.D.   P.A.   0466380890101028   6/4/2014    Bill   7/7/2014    99214   275.00
       1386   Manul   V.   Feijoo,   M.D.   P.A.   0466380890101028   6/4/2014    Bill   7/7/2014    95851   100.00
       1387   Manul   V.   Feijoo,   M.D.   P.A.   0471989050101025   3/26/2014   Bill   7/7/2014    99215   425.00
       1388   Manul   V.   Feijoo,   M.D.   P.A.   0471989050101025   3/26/2014   Bill   7/7/2014    95851   100.00
       1389   Manul   V.   Feijoo,   M.D.   P.A.   0471989050101025   3/26/2014   Bill   7/7/2014    76140   100.00
       1390   Manul   V.   Feijoo,   M.D.   P.A.   0405746240101039   4/10/2014   Bill   7/7/2014    99215   425.00
       1391   Manul   V.   Feijoo,   M.D.   P.A.   0405746240101039   4/10/2014   Bill   7/7/2014    95851   100.00
       1392   Manul   V.   Feijoo,   M.D.   P.A.   0478453690101013   1/13/2014   Bill   7/7/2014    99215   425.00
       1393   Manul   V.   Feijoo,   M.D.   P.A.   0478453690101013   1/13/2014   Bill   7/7/2014    95851   100.00
       1394   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014    Bill   7/7/2014    99214   275.00
       1395   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014    Bill   7/7/2014    95851   100.00
       1396   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014    Bill   7/7/2014    76140   100.00
       1397   Manul   V.   Feijoo,   M.D.   P.A.   0410786180101014   2/11/2014   Bill   7/8/2014    99215   425.00
       1398   Manul   V.   Feijoo,   M.D.   P.A.   0410786180101014   2/11/2014   Bill   7/8/2014    95851   100.00
       1399   Manul   V.   Feijoo,   M.D.   P.A.   0410786180101014   2/11/2014   Bill   7/8/2014    J3301   100.00
       1400   Manul   V.   Feijoo,   M.D.   P.A.   0364261860101037   9/24/2013   Bill   7/11/2014   99204   475.00
       1401   Manul   V.   Feijoo,   M.D.   P.A.   0364261860101037   9/24/2013   Bill   7/11/2014   95851   100.00
       1402   Manul   V.   Feijoo,   M.D.   P.A.   0364261860101037   9/24/2013   Bill   7/11/2014   76140   100.00
       1403   Manul   V.   Feijoo,   M.D.   P.A.   0383902120101021   5/25/2014   Bill   7/21/2014   99204   475.00
       1404   Manul   V.   Feijoo,   M.D.   P.A.   0383902120101021   5/25/2014   Bill   7/21/2014   95851   100.00
       1405   Manul   V.   Feijoo,   M.D.   P.A.   0418413650101026   6/1/2014    Bill   7/21/2014   99204   475.00
       1406   Manul   V.   Feijoo,   M.D.   P.A.   0418413650101026   6/1/2014    Bill   7/21/2014   95851   100.00
       1407   Manul   V.   Feijoo,   M.D.   P.A.   0405506590101033   5/31/2014   Bill   7/21/2014   99204   475.00
       1408   Manul   V.   Feijoo,   M.D.   P.A.   0405506590101033   5/31/2014   Bill   7/21/2014   95851   100.00
       1409   Manul   V.   Feijoo,   M.D.   P.A.   0282620910101017   5/29/2014   Bill   7/21/2014   99204   475.00
       1410   Manul   V.   Feijoo,   M.D.   P.A.   0282620910101017   5/29/2014   Bill   7/21/2014   95851   100.00
       1411   Manul   V.   Feijoo,   M.D.   P.A.   0423222510101032   6/8/2014    Bill   7/22/2014   99204   475.00
       1412   Manul   V.   Feijoo,   M.D.   P.A.   0423222510101032   6/8/2014    Bill   7/22/2014   95851   100.00
       1413   Manul   V.   Feijoo,   M.D.   P.A.   0460721550101012   4/11/2014   Bill   7/22/2014   99215   425.00
       1414   Manul   V.   Feijoo,   M.D.   P.A.   0460721550101012   4/11/2014   Bill   7/22/2014   95851   100.00
       1415   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014    Bill   7/28/2014   99204   475.00
       1416   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014    Bill   7/28/2014   95851   100.00
       1417   Manul   V.   Feijoo,   M.D.   P.A.   0334327480101041   3/3/2014    Bill   7/28/2014   99215   425.00
       1418   Manul   V.   Feijoo,   M.D.   P.A.   0334327480101041   3/3/2014    Bill   7/28/2014   95851   100.00
       1419   Manul   V.   Feijoo,   M.D.   P.A.   0334327480101041   3/3/2014    Bill   7/28/2014   76140   100.00
       1420   Manul   V.   Feijoo,   M.D.   P.A.   0424126970101011   5/17/2014   Bill   7/28/2014   99214   275.00
       1421   Manul   V.   Feijoo,   M.D.   P.A.   0424126970101011   5/17/2014   Bill   7/28/2014   95851   100.00
       1422   Manul   V.   Feijoo,   M.D.   P.A.   0424126970101011   5/17/2014   Bill   7/28/2014   99214   275.00
       1423   Manul   V.   Feijoo,   M.D.   P.A.   0424126970101011   5/17/2014   Bill   7/28/2014   95851   100.00
       1424   Manul   V.   Feijoo,   M.D.   P.A.   0392613270101013   5/19/2014   Bill   7/28/2014   99214   275.00
       1425   Manul   V.   Feijoo,   M.D.   P.A.   0392613270101013   5/19/2014   Bill   7/28/2014   95851   100.00
       1426   Manul   V.   Feijoo,   M.D.   P.A.   0392613270101013   5/19/2014   Bill   7/28/2014   76140   100.00
       1427   Manul   V.   Feijoo,   M.D.   P.A.   0383153870101023   2/19/2014   Bill   7/28/2014   99215   425.00
       1428   Manul   V.   Feijoo,   M.D.   P.A.   0383153870101023   2/19/2014   Bill   7/28/2014   95851   100.00
       1429   Manul   V.   Feijoo,   M.D.   P.A.   0137689980101139   2/20/2014   Bill   7/28/2014   99215   425.00
       1430   Manul   V.   Feijoo,   M.D.   P.A.   0137689980101139   2/20/2014   Bill   7/28/2014   95851   100.00
       1431   Manul   V.   Feijoo,   M.D.   P.A.   0137689980101139   2/20/2014   Bill   7/28/2014   76140   100.00
       1432   Manul   V.   Feijoo,   M.D.   P.A.   0386015800101042   5/29/2014   Bill   7/28/2014   99214   275.00
       1433   Manul   V.   Feijoo,   M.D.   P.A.   0386015800101042   5/29/2014   Bill   7/28/2014   95851   100.00
       1434   Manul   V.   Feijoo,   M.D.   P.A.   0386015800101042   5/29/2014   Bill   7/28/2014   76140   100.00
       1435   Manul   V.   Feijoo,   M.D.   P.A.   0138116500101372   5/5/2014    Bill   7/28/2014   99214   275.00
       1436   Manul   V.   Feijoo,   M.D.   P.A.   0138116500101372   5/5/2014    Bill   7/28/2014   95851   100.00
       1437   Manul   V.   Feijoo,   M.D.   P.A.   0138116500101372   5/5/2014    Bill   7/28/2014   76140   100.00
       1438   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101030   1/17/2014   Bill   7/28/2014   99215   425.00
       1439   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101030   1/17/2014   Bill   7/28/2014   95851   100.00
       1440   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101030   1/17/2014   Bill   7/28/2014   76140   100.00
       1441   Manul   V.   Feijoo,   M.D.   P.A.   0383153870101023   2/19/2014   Bill   7/28/2014   99215   425.00
       1442   Manul   V.   Feijoo,   M.D.   P.A.   0383153870101023   2/19/2014   Bill   7/28/2014   95851   100.00
       1443   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014    Bill   7/28/2014   99214   275.00
       1444   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014    Bill   7/28/2014   95851   100.00
       1445   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014    Bill   7/28/2014   76140   100.00
       1446   Manul   V.   Feijoo,   M.D.   P.A.   0010065100101188   3/21/2014   Bill   7/28/2014   99215   425.00
       1447   Manul   V.   Feijoo,   M.D.   P.A.   0010065100101188   3/21/2014   Bill   7/28/2014   95851   100.00
       1448   Manul   V.   Feijoo,   M.D.   P.A.   0010065100101188   3/21/2014   Bill   7/28/2014   76140   100.00
       1449   Manul   V.   Feijoo,   M.D.   P.A.   0386015800101042   5/29/2014   Bill   7/28/2014   99214   275.00
       1450   Manul   V.   Feijoo,   M.D.   P.A.   0386015800101042   5/29/2014   Bill   7/28/2014   95851   100.00
       1451   Manul   V.   Feijoo,   M.D.   P.A.   0386015800101042   5/29/2014   Bill   7/28/2014   76140   100.00
       1452   Manul   V.   Feijoo,   M.D.   P.A.   0403207750101069   6/9/2014    Bill   7/28/2014   99204   475.00
       1453   Manul   V.   Feijoo,   M.D.   P.A.   0403207750101069   6/9/2014    Bill   7/28/2014   95851   100.00
       1454   Manul   V.   Feijoo,   M.D.   P.A.   0115472450101103   3/29/2014   Bill   7/28/2014   99204   475.00
       1455   Manul   V.   Feijoo,   M.D.   P.A.   0115472450101103   3/29/2014   Bill   7/28/2014   95851   100.00
       1456   Manul   V.   Feijoo,   M.D.   P.A.   0115472450101103   3/29/2014   Bill   7/28/2014   76140   100.00
       1457   Manul   V.   Feijoo,   M.D.   P.A.   0381167300101025   4/29/2014   Bill   7/28/2014   99204   475.00
       1458   Manul   V.   Feijoo,   M.D.   P.A.   0381167300101025   4/29/2014   Bill   7/28/2014   95851   100.00
       1459   Manul   V.   Feijoo,   M.D.   P.A.   0381167300101025   4/29/2014   Bill   7/28/2014   76140   100.00
       1460   Manul   V.   Feijoo,   M.D.   P.A.   0381167300101025   4/29/2014   Bill   7/28/2014   J3301   100.00
       1461   Manul   V.   Feijoo,   M.D.   P.A.   0199010480101104   3/6/2014    Bill   8/1/2014    99204   475.00
       1462   Manul   V.   Feijoo,   M.D.   P.A.   0199010480101104   3/6/2014    Bill   8/1/2014    95851   100.00
       1463   Manul   V.   Feijoo,   M.D.   P.A.   0199010480101104   3/6/2014    Bill   8/1/2014    76140   100.00
       1464   Manul   V.   Feijoo,   M.D.   P.A.   0485981010101025   6/16/2014   Bill   8/1/2014    99204   475.00
       1465   Manul   V.   Feijoo,   M.D.   P.A.   0485981010101025   6/16/2014   Bill   8/1/2014    95851   100.00
       1466   Manul   V.   Feijoo,   M.D.   P.A.   0410577400101037   6/14/2014   Bill   8/1/2014    99204   475.00
       1467   Manul   V.   Feijoo,   M.D.   P.A.   0410577400101037   6/14/2014   Bill   8/1/2014    95851   100.00
       1468   Manul   V.   Feijoo,   M.D.   P.A.   0234872290101039   1/30/2013   Bill   8/1/2014    99204   475.00
       1469   Manul   V.   Feijoo,   M.D.   P.A.   0234872290101039   1/30/2013   Bill   8/1/2014    95851   100.00
       1470   Manul   V.   Feijoo,   M.D.   P.A.   0424543730101018   6/12/2014   Bill   8/1/2014    99204   475.00
       1471   Manul   V.   Feijoo,   M.D.   P.A.   0424543730101018   6/12/2014   Bill   8/1/2014    95851   100.00
       1472   Manul   V.   Feijoo,   M.D.   P.A.   0426974740101029   2/7/2014    Bill   8/9/2014    99204   475.00
       1473   Manul   V.   Feijoo,   M.D.   P.A.   0426974740101029   2/7/2014    Bill   8/9/2014    95851   100.00
       1474   Manul   V.   Feijoo,   M.D.   P.A.   0386238450101050   6/23/2014   Bill   8/9/2014    99204   475.00
       1475   Manul   V.   Feijoo,   M.D.   P.A.   0386238450101050   6/23/2014   Bill   8/9/2014    95851   100.00
       1476   Manul   V.   Feijoo,   M.D.   P.A.   0405746240101039   4/10/2014   Bill   8/9/2014    99215   425.00
       1477   Manul   V.   Feijoo,   M.D.   P.A.   0405746240101039   4/10/2014   Bill   8/9/2014    95851   100.00
       1478   Manul   V.   Feijoo,   M.D.   P.A.   0405746240101039   4/10/2014   Bill   8/9/2014    76140   100.00
       1479   Manul   V.   Feijoo,   M.D.   P.A.   0392136830101034   4/26/2014   Bill   8/9/2014    99215   425.00
       1480   Manul   V.   Feijoo,   M.D.   P.A.   0392136830101034   4/26/2014   Bill   8/9/2014    95851   100.00
       1481   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014   Bill   8/9/2014    99204   475.00
       1482   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014   Bill   8/9/2014    95851   100.00
       1483   Manul   V.   Feijoo,   M.D.   P.A.   0363892520101024   6/20/2014   Bill   8/11/2014   99204   475.00
       1484   Manul   V.   Feijoo,   M.D.   P.A.   0363892520101024   6/20/2014   Bill   8/11/2014   95851   100.00
       1485   Manul   V.   Feijoo,   M.D.   P.A.   0406424940101027   6/19/2014   Bill   8/11/2014   99204   475.00
       1486   Manul   V.   Feijoo,   M.D.   P.A.   0406424940101027   6/19/2014   Bill   8/11/2014   95851   100.00
       1487   Manul   V.   Feijoo,   M.D.   P.A.   0406424940101027   6/19/2014   Bill   8/11/2014   76140   100.00
       1488   Manul   V.   Feijoo,   M.D.   P.A.   0420929510101027   6/16/2014   Bill   8/11/2014   99204   475.00
       1489   Manul   V.   Feijoo,   M.D.   P.A.   0420929510101027   6/16/2014   Bill   8/11/2014   95851   100.00
       1490   Manul   V.   Feijoo,   M.D.   P.A.   0358568990101051   6/25/2014   Bill   8/11/2014   99204   475.00
       1491   Manul   V.   Feijoo,   M.D.   P.A.   0358568990101051   6/25/2014   Bill   8/11/2014   95851   100.00
       1492   Manul   V.   Feijoo,   M.D.   P.A.   0358568990101051   6/25/2014   Bill   8/11/2014   99204   475.00
       1493   Manul   V.   Feijoo,   M.D.   P.A.   0358568990101051   6/25/2014   Bill   8/11/2014   95851   100.00
       1494   Manul   V.   Feijoo,   M.D.   P.A.   0420929510101027   6/16/2014   Bill   8/11/2014   99204   475.00
       1495   Manul   V.   Feijoo,   M.D.   P.A.   0420929510101027   6/16/2014   Bill   8/11/2014   95851   100.00
       1496   Manul   V.   Feijoo,   M.D.   P.A.   0175766990101037   6/20/2014   Bill   8/11/2014   99204   475.00
       1497   Manul   V.   Feijoo,   M.D.   P.A.   0175766990101037   6/20/2014   Bill   8/11/2014   95851   100.00
       1498   Manul   V.   Feijoo,   M.D.   P.A.   0108135650101079   6/13/2014   Bill   8/11/2014   99204   475.00
       1499   Manul   V.   Feijoo,   M.D.   P.A.   0108135650101079   6/13/2014   Bill   8/11/2014   95851   100.00
       1500   Manul   V.   Feijoo,   M.D.   P.A.   0348690850101022   6/24/2014   Bill   8/11/2014   99204   475.00
       1501   Manul   V.   Feijoo,   M.D.   P.A.   0348690850101022   6/24/2014   Bill   8/11/2014   95851   100.00
       1502   Manul   V.   Feijoo,   M.D.   P.A.   0411656840101036   6/27/2014   Bill   8/11/2014   99204   475.00
       1503   Manul   V.   Feijoo,   M.D.   P.A.   0411656840101036   6/27/2014   Bill   8/11/2014   95851   100.00
       1504   Manul   V.   Feijoo,   M.D.   P.A.   0131915050101303   6/12/2014   Bill   8/11/2014   99204   475.00
       1505   Manul   V.   Feijoo,   M.D.   P.A.   0131915050101303   6/12/2014   Bill   8/11/2014   95851   100.00
       1506   Manul   V.   Feijoo,   M.D.   P.A.   0454770780101019   2/14/2014   Bill   8/11/2014   99204   475.00
       1507   Manul   V.   Feijoo,   M.D.   P.A.   0454770780101019   2/14/2014   Bill   8/11/2014   95851   100.00
       1508   Manul   V.   Feijoo,   M.D.   P.A.   0454770780101019   2/14/2014   Bill   8/11/2014   76140   100.00
       1509   Manul   V.   Feijoo,   M.D.   P.A.   0493519340101024   6/12/2014   Bill   8/11/2014   99204   475.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 13 of 89

       1510   Manul   V.   Feijoo,   M.D.   P.A.   0493519340101024   6/12/2014    Bill   8/11/2014   95851   100.00
       1511   Manul   V.   Feijoo,   M.D.   P.A.   0498043590101019   6/17/2014    Bill   8/11/2014   99204   475.00
       1512   Manul   V.   Feijoo,   M.D.   P.A.   0498043590101019   6/17/2014    Bill   8/11/2014   95851   100.00
       1513   Manul   V.   Feijoo,   M.D.   P.A.   0029469790101269   6/25/2014    Bill   8/11/2014   99204   475.00
       1514   Manul   V.   Feijoo,   M.D.   P.A.   0029469790101269   6/25/2014    Bill   8/11/2014   95851   100.00
       1515   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   8/11/2014   99204   475.00
       1516   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   8/11/2014   95851   100.00
       1517   Manul   V.   Feijoo,   M.D.   P.A.   0431029920101035   6/21/2014    Bill   8/11/2014   99204   475.00
       1518   Manul   V.   Feijoo,   M.D.   P.A.   0431029920101035   6/21/2014    Bill   8/11/2014   95851   100.00
       1519   Manul   V.   Feijoo,   M.D.   P.A.   0431029920101035   6/21/2014    Bill   8/11/2014   76140   100.00
       1520   Manul   V.   Feijoo,   M.D.   P.A.   0095285620101181   6/21/2014    Bill   8/11/2014   99204   475.00
       1521   Manul   V.   Feijoo,   M.D.   P.A.   0095285620101181   6/21/2014    Bill   8/11/2014   95851   100.00
       1522   Manul   V.   Feijoo,   M.D.   P.A.   0095285620101181   6/21/2014    Bill   8/11/2014   99204   475.00
       1523   Manul   V.   Feijoo,   M.D.   P.A.   0095285620101181   6/21/2014    Bill   8/11/2014   95851   100.00
       1524   Manul   V.   Feijoo,   M.D.   P.A.   0422985300101013   7/6/2014     Bill   8/15/2014   99204   475.00
       1525   Manul   V.   Feijoo,   M.D.   P.A.   0422985300101013   7/6/2014     Bill   8/15/2014   95851   100.00
       1526   Manul   V.   Feijoo,   M.D.   P.A.   0456889440101025   6/10/2014    Bill   8/15/2014   99204   475.00
       1527   Manul   V.   Feijoo,   M.D.   P.A.   0456889440101025   6/10/2014    Bill   8/15/2014   95851   100.00
       1528   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   8/15/2014   99214   275.00
       1529   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   8/15/2014   95851   100.00
       1530   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   8/15/2014   76140   100.00
       1531   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   8/15/2014   J3301   100.00
       1532   Manul   V.   Feijoo,   M.D.   P.A.   0410577400101037   6/14/2014    Bill   8/15/2014   99214   275.00
       1533   Manul   V.   Feijoo,   M.D.   P.A.   0410577400101037   6/14/2014    Bill   8/15/2014   95851   100.00
       1534   Manul   V.   Feijoo,   M.D.   P.A.   0410577400101037   6/14/2014    Bill   8/15/2014   76140   100.00
       1535   Manul   V.   Feijoo,   M.D.   P.A.   0437768600101013   3/12/2014    Bill   8/15/2014   99215   425.00
       1536   Manul   V.   Feijoo,   M.D.   P.A.   0437768600101013   3/12/2014    Bill   8/15/2014   95851   100.00
       1537   Manul   V.   Feijoo,   M.D.   P.A.   0437768600101013   3/12/2014    Bill   8/15/2014   76140   100.00
       1538   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   8/15/2014   99214   275.00
       1539   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   8/15/2014   95851   100.00
       1540   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   8/15/2014   76140   100.00
       1541   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   8/15/2014   99214   275.00
       1542   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   8/15/2014   95851   100.00
       1543   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   8/15/2014   76140   100.00
       1544   Manul   V.   Feijoo,   M.D.   P.A.   0234872290101039   1/30/2013    Bill   8/15/2014   99215   425.00
       1545   Manul   V.   Feijoo,   M.D.   P.A.   0234872290101039   1/30/2013    Bill   8/15/2014   95851   100.00
       1546   Manul   V.   Feijoo,   M.D.   P.A.   0234872290101039   1/30/2013    Bill   8/15/2014   76140   100.00
       1547   Manul   V.   Feijoo,   M.D.   P.A.   0403207750101069   6/9/2014     Bill   8/15/2014   99214   275.00
       1548   Manul   V.   Feijoo,   M.D.   P.A.   0403207750101069   6/9/2014     Bill   8/15/2014   95851   100.00
       1549   Manul   V.   Feijoo,   M.D.   P.A.   0403207750101069   6/9/2014     Bill   8/15/2014   76140   100.00
       1550   Manul   V.   Feijoo,   M.D.   P.A.   0485981010101025   6/16/2014    Bill   8/15/2014   99214   275.00
       1551   Manul   V.   Feijoo,   M.D.   P.A.   0485981010101025   6/16/2014    Bill   8/15/2014   95851   100.00
       1552   Manul   V.   Feijoo,   M.D.   P.A.   0388482430101032   3/21/2014    Bill   8/15/2014   99215   425.00
       1553   Manul   V.   Feijoo,   M.D.   P.A.   0388482430101032   3/21/2014    Bill   8/15/2014   95851   100.00
       1554   Manul   V.   Feijoo,   M.D.   P.A.   0388482430101032   3/21/2014    Bill   8/15/2014   76140   100.00
       1555   Manul   V.   Feijoo,   M.D.   P.A.   0115472450101103   3/29/2014    Bill   8/15/2014   99215   425.00
       1556   Manul   V.   Feijoo,   M.D.   P.A.   0115472450101103   3/29/2014    Bill   8/15/2014   95851   100.00
       1557   Manul   V.   Feijoo,   M.D.   P.A.   0491757720101014   7/2/2014     Bill   8/18/2014   99204   475.00
       1558   Manul   V.   Feijoo,   M.D.   P.A.   0491757720101014   7/2/2014     Bill   8/18/2014   95851   100.00
       1559   Manul   V.   Feijoo,   M.D.   P.A.   0359477300101042   6/20/2014    Bill   8/18/2014   99204   475.00
       1560   Manul   V.   Feijoo,   M.D.   P.A.   0359477300101042   6/20/2014    Bill   8/18/2014   95851   100.00
       1561   Manul   V.   Feijoo,   M.D.   P.A.   0412315100101017   7/11/2014    Bill   8/18/2014   99204   475.00
       1562   Manul   V.   Feijoo,   M.D.   P.A.   0412315100101017   7/11/2014    Bill   8/18/2014   95851   100.00
       1563   Manul   V.   Feijoo,   M.D.   P.A.   0412315100101017   7/11/2014    Bill   8/18/2014   99204   475.00
       1564   Manul   V.   Feijoo,   M.D.   P.A.   0412315100101017   7/11/2014    Bill   8/18/2014   95851   100.00
       1565   Manul   V.   Feijoo,   M.D.   P.A.   0425913560101058   6/14/2014    Bill   8/18/2014   99204   475.00
       1566   Manul   V.   Feijoo,   M.D.   P.A.   0425913560101058   6/14/2014    Bill   8/18/2014   95851   100.00
       1567   Manul   V.   Feijoo,   M.D.   P.A.   0294742480101056   2/7/2014     Bill   8/19/2014   99204   475.00
       1568   Manul   V.   Feijoo,   M.D.   P.A.   0294742480101056   2/7/2014     Bill   8/19/2014   95851   100.00
       1569   Manul   V.   Feijoo,   M.D.   P.A.   0294742480101056   2/7/2014     Bill   8/19/2014   76140   100.00
       1570   Manul   V.   Feijoo,   M.D.   P.A.   0453575270101010   4/28/2014    Bill   8/19/2014   99204   475.00
       1571   Manul   V.   Feijoo,   M.D.   P.A.   0453575270101010   4/28/2014    Bill   8/19/2014   95851   100.00
       1572   Manul   V.   Feijoo,   M.D.   P.A.   0484387950101010   4/16/2014    Bill   8/19/2014   99204   475.00
       1573   Manul   V.   Feijoo,   M.D.   P.A.   0484387950101010   4/16/2014    Bill   8/19/2014   95851   100.00
       1574   Manul   V.   Feijoo,   M.D.   P.A.   0478911810101015   5/21/2014    Bill   8/30/2014   99215   425.00
       1575   Manul   V.   Feijoo,   M.D.   P.A.   0478911810101015   5/21/2014    Bill   8/30/2014   95851   100.00
       1576   Manul   V.   Feijoo,   M.D.   P.A.   0478911810101015   5/21/2014    Bill   8/30/2014   76140   100.00
       1577   Manul   V.   Feijoo,   M.D.   P.A.   0392613270101013   5/19/2014    Bill   8/30/2014   99215   425.00
       1578   Manul   V.   Feijoo,   M.D.   P.A.   0392613270101013   5/19/2014    Bill   8/30/2014   95851   100.00
       1579   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014     Bill   8/30/2014   99214   275.00
       1580   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014     Bill   8/30/2014   95851   100.00
       1581   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014     Bill   8/30/2014   99214   275.00
       1582   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014     Bill   8/30/2014   95851   100.00
       1583   Manul   V.   Feijoo,   M.D.   P.A.   0405506590101033   5/31/2014    Bill   8/30/2014   99214   275.00
       1584   Manul   V.   Feijoo,   M.D.   P.A.   0405506590101033   5/31/2014    Bill   8/30/2014   95851   100.00
       1585   Manul   V.   Feijoo,   M.D.   P.A.   0424543730101018   6/12/2014    Bill   8/30/2014   99214   275.00
       1586   Manul   V.   Feijoo,   M.D.   P.A.   0424543730101018   6/12/2014    Bill   8/30/2014   95851   100.00
       1587   Manul   V.   Feijoo,   M.D.   P.A.   0424543730101018   6/12/2014    Bill   8/30/2014   76140   100.00
       1588   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   8/30/2014   99214   275.00
       1589   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   8/30/2014   95851   100.00
       1590   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   8/30/2014   76140   100.00
       1591   Manul   V.   Feijoo,   M.D.   P.A.   0466380890101028   6/4/2014     Bill   8/30/2014   99214   275.00
       1592   Manul   V.   Feijoo,   M.D.   P.A.   0466380890101028   6/4/2014     Bill   8/30/2014   95851   100.00
       1593   Manul   V.   Feijoo,   M.D.   P.A.   0466380890101028   6/4/2014     Bill   8/30/2014   76140   100.00
       1594   Manul   V.   Feijoo,   M.D.   P.A.   0390792650101058   7/14/2014    Bill   8/30/2014   99204   475.00
       1595   Manul   V.   Feijoo,   M.D.   P.A.   0390792650101058   7/14/2014    Bill   8/30/2014   95851   100.00
       1596   Manul   V.   Feijoo,   M.D.   P.A.   0101337120101096   6/17/2014    Bill   8/30/2014   99204   475.00
       1597   Manul   V.   Feijoo,   M.D.   P.A.   0101337120101096   6/17/2014    Bill   8/30/2014   95851   100.00
       1598   Manul   V.   Feijoo,   M.D.   P.A.   0101337120101096   6/17/2014    Bill   8/30/2014   76140   100.00
       1599   Manul   V.   Feijoo,   M.D.   P.A.   0426933510101031   7/20/2014    Bill   9/5/2014    99204   475.00
       1600   Manul   V.   Feijoo,   M.D.   P.A.   0426933510101031   7/20/2014    Bill   9/5/2014    95851   100.00
       1601   Manul   V.   Feijoo,   M.D.   P.A.   0422906950101079   6/25/2014    Bill   9/5/2014    99204   475.00
       1602   Manul   V.   Feijoo,   M.D.   P.A.   0422906950101079   6/25/2014    Bill   9/5/2014    95851   100.00
       1603   Manul   V.   Feijoo,   M.D.   P.A.   0112530100101139   7/24/2014    Bill   9/15/2014   99204   475.00
       1604   Manul   V.   Feijoo,   M.D.   P.A.   0112530100101139   7/24/2014    Bill   9/15/2014   95851   100.00
       1605   Manul   V.   Feijoo,   M.D.   P.A.   0418413650101026   6/1/2014     Bill   9/15/2014   99214   275.00
       1606   Manul   V.   Feijoo,   M.D.   P.A.   0418413650101026   6/1/2014     Bill   9/15/2014   95851   100.00
       1607   Manul   V.   Feijoo,   M.D.   P.A.   0332655410101018   7/19/2014    Bill   9/15/2014   99204   475.00
       1608   Manul   V.   Feijoo,   M.D.   P.A.   0332655410101018   7/19/2014    Bill   9/15/2014   95851   100.00
       1609   Manul   V.   Feijoo,   M.D.   P.A.   0341146690101075   7/8/2014     Bill   9/15/2014   99204   475.00
       1610   Manul   V.   Feijoo,   M.D.   P.A.   0341146690101075   7/8/2014     Bill   9/15/2014   95851   100.00
       1611   Manul   V.   Feijoo,   M.D.   P.A.   0112530100101139   7/24/2014    Bill   9/15/2014   99204   475.00
       1612   Manul   V.   Feijoo,   M.D.   P.A.   0112530100101139   7/24/2014    Bill   9/15/2014   95851   100.00
       1613   Manul   V.   Feijoo,   M.D.   P.A.   0408124710101029   2/2/2014     Bill   9/16/2014   99215   425.00
       1614   Manul   V.   Feijoo,   M.D.   P.A.   0408124710101029   2/2/2014     Bill   9/16/2014   95851   100.00
       1615   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   9/16/2014   99215   425.00
       1616   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   9/16/2014   95851   100.00
       1617   Manul   V.   Feijoo,   M.D.   P.A.   0433542440101069   5/9/2014     Bill   9/16/2014   76140   100.00
       1618   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   9/16/2014   99204   475.00
       1619   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   9/16/2014   95851   100.00
       1620   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   9/16/2014   99204   475.00
       1621   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   9/16/2014   95851   100.00
       1622   Manul   V.   Feijoo,   M.D.   P.A.   0453575270101010   4/28/2014    Bill   9/16/2014   99215   425.00
       1623   Manul   V.   Feijoo,   M.D.   P.A.   0453575270101010   4/28/2014    Bill   9/16/2014   95851   100.00
       1624   Manul   V.   Feijoo,   M.D.   P.A.   0498043590101019   6/17/2014    Bill   9/16/2014   99214   275.00
       1625   Manul   V.   Feijoo,   M.D.   P.A.   0498043590101019   6/17/2014    Bill   9/16/2014   95851   100.00
       1626   Manul   V.   Feijoo,   M.D.   P.A.   0498043590101019   6/17/2014    Bill   9/16/2014   76140   100.00
       1627   Manul   V.   Feijoo,   M.D.   P.A.   0426832930101029   12/14/2013   Bill   9/16/2014   99215   425.00
       1628   Manul   V.   Feijoo,   M.D.   P.A.   0426832930101029   12/14/2013   Bill   9/16/2014   95851   100.00
       1629   Manul   V.   Feijoo,   M.D.   P.A.   0426832930101029   12/14/2013   Bill   9/16/2014   76140   100.00
       1630   Manul   V.   Feijoo,   M.D.   P.A.   0425913560101058   6/14/2014    Bill   9/16/2014   99214   275.00
       1631   Manul   V.   Feijoo,   M.D.   P.A.   0425913560101058   6/14/2014    Bill   9/16/2014   95851   100.00
       1632   Manul   V.   Feijoo,   M.D.   P.A.   0425913560101058   6/14/2014    Bill   9/16/2014   76140   100.00
       1633   Manul   V.   Feijoo,   M.D.   P.A.   0386841660101016   5/12/2014    Bill   9/16/2014   99215   425.00
       1634   Manul   V.   Feijoo,   M.D.   P.A.   0386841660101016   5/12/2014    Bill   9/16/2014   95851   100.00
       1635   Manul   V.   Feijoo,   M.D.   P.A.   0386841660101016   5/12/2014    Bill   9/16/2014   99215   425.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 14 of 89

       1636   Manul   V.   Feijoo,   M.D.   P.A.   0386841660101016   5/12/2014    Bill   9/16/2014    95851   100.00
       1637   Manul   V.   Feijoo,   M.D.   P.A.   0412315100101017   7/11/2014    Bill   9/22/2014    99214   275.00
       1638   Manul   V.   Feijoo,   M.D.   P.A.   0412315100101017   7/11/2014    Bill   9/22/2014    95851   100.00
       1639   Manul   V.   Feijoo,   M.D.   P.A.   0412315100101017   7/11/2014    Bill   9/22/2014    76140   100.00
       1640   Manul   V.   Feijoo,   M.D.   P.A.   0412315100101017   7/11/2014    Bill   9/22/2014    99214   275.00
       1641   Manul   V.   Feijoo,   M.D.   P.A.   0412315100101017   7/11/2014    Bill   9/22/2014    95851   100.00
       1642   Manul   V.   Feijoo,   M.D.   P.A.   0412315100101017   7/11/2014    Bill   9/22/2014    76140   100.00
       1643   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   9/22/2014    99215   425.00
       1644   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   9/22/2014    95851   100.00
       1645   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   9/22/2014    99214   275.00
       1646   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   9/22/2014    95851   100.00
       1647   Manul   V.   Feijoo,   M.D.   P.A.   0423222510101032   6/8/2014     Bill   9/22/2014    99215   425.00
       1648   Manul   V.   Feijoo,   M.D.   P.A.   0423222510101032   6/8/2014     Bill   9/22/2014    95851   100.00
       1649   Manul   V.   Feijoo,   M.D.   P.A.   0423222510101032   6/8/2014     Bill   9/22/2014    76140   100.00
       1650   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014     Bill   9/22/2014    99214   275.00
       1651   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014     Bill   9/22/2014    95851   100.00
       1652   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014     Bill   9/22/2014    99214   275.00
       1653   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014     Bill   9/22/2014    95851   100.00
       1654   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014     Bill   9/22/2014    76140   100.00
       1655   Manul   V.   Feijoo,   M.D.   P.A.   0095285620101181   6/21/2014    Bill   9/22/2014    99215   425.00
       1656   Manul   V.   Feijoo,   M.D.   P.A.   0095285620101181   6/21/2014    Bill   9/22/2014    95851   100.00
       1657   Manul   V.   Feijoo,   M.D.   P.A.   0095285620101181   6/21/2014    Bill   9/22/2014    76140   100.00
       1658   Manul   V.   Feijoo,   M.D.   P.A.   0095285620101181   6/21/2014    Bill   9/22/2014    99215   425.00
       1659   Manul   V.   Feijoo,   M.D.   P.A.   0095285620101181   6/21/2014    Bill   9/22/2014    95851   100.00
       1660   Manul   V.   Feijoo,   M.D.   P.A.   0095285620101181   6/21/2014    Bill   9/22/2014    76140   100.00
       1661   Manul   V.   Feijoo,   M.D.   P.A.   0474431790101012   7/29/2014    Bill   9/22/2014    99204   475.00
       1662   Manul   V.   Feijoo,   M.D.   P.A.   0474431790101012   7/29/2014    Bill   9/22/2014    95851   100.00
       1663   Manul   V.   Feijoo,   M.D.   P.A.   0427850230101019   4/16/2014    Bill   9/22/2014    99204   475.00
       1664   Manul   V.   Feijoo,   M.D.   P.A.   0427850230101019   4/16/2014    Bill   9/22/2014    95851   100.00
       1665   Manul   V.   Feijoo,   M.D.   P.A.   0427850230101019   4/16/2014    Bill   9/22/2014    76140   100.00
       1666   Manul   V.   Feijoo,   M.D.   P.A.   0474431790101012   7/29/2014    Bill   9/22/2014    99204   475.00
       1667   Manul   V.   Feijoo,   M.D.   P.A.   0474431790101012   7/29/2014    Bill   9/22/2014    95851   100.00
       1668   Manul   V.   Feijoo,   M.D.   P.A.   0401292760101012   6/27/2014    Bill   9/22/2014    99204   475.00
       1669   Manul   V.   Feijoo,   M.D.   P.A.   0401292760101012   6/27/2014    Bill   9/22/2014    95851   100.00
       1670   Manul   V.   Feijoo,   M.D.   P.A.   0401292760101012   6/27/2014    Bill   9/22/2014    76140   100.00
       1671   Manul   V.   Feijoo,   M.D.   P.A.   0279943290101067   6/24/2014    Bill   9/22/2014    99204   475.00
       1672   Manul   V.   Feijoo,   M.D.   P.A.   0279943290101067   6/24/2014    Bill   9/22/2014    95851   100.00
       1673   Manul   V.   Feijoo,   M.D.   P.A.   0101731370101287   7/29/2014    Bill   9/22/2014    99204   475.00
       1674   Manul   V.   Feijoo,   M.D.   P.A.   0101731370101287   7/29/2014    Bill   9/22/2014    95851   100.00
       1675   Manul   V.   Feijoo,   M.D.   P.A.   0101731370101287   7/29/2014    Bill   9/22/2014    99204   475.00
       1676   Manul   V.   Feijoo,   M.D.   P.A.   0101731370101287   7/29/2014    Bill   9/22/2014    95851   100.00
       1677   Manul   V.   Feijoo,   M.D.   P.A.   0365330540101029   8/4/2014     Bill   9/27/2014    99204   475.00
       1678   Manul   V.   Feijoo,   M.D.   P.A.   0365330540101029   8/4/2014     Bill   9/27/2014    95851   100.00
       1679   Manul   V.   Feijoo,   M.D.   P.A.   0365330540101029   8/4/2014     Bill   9/27/2014    76140   100.00
       1680   Manul   V.   Feijoo,   M.D.   P.A.   0365330540101029   8/4/2014     Bill   9/27/2014    99204   475.00
       1681   Manul   V.   Feijoo,   M.D.   P.A.   0365330540101029   8/4/2014     Bill   9/27/2014    95851   100.00
       1682   Manul   V.   Feijoo,   M.D.   P.A.   0432221590101010   7/11/2014    Bill   9/27/2014    99204   475.00
       1683   Manul   V.   Feijoo,   M.D.   P.A.   0432221590101010   7/11/2014    Bill   9/27/2014    95851   100.00
       1684   Manul   V.   Feijoo,   M.D.   P.A.   0425226930101033   10/28/2013   Bill   9/29/2014    99204   475.00
       1685   Manul   V.   Feijoo,   M.D.   P.A.   0425226930101033   10/28/2013   Bill   9/29/2014    95851   100.00
       1686   Manul   V.   Feijoo,   M.D.   P.A.   0425226930101033   10/28/2013   Bill   9/29/2014    76140   100.00
       1687   Manul   V.   Feijoo,   M.D.   P.A.   0412906730101037   8/7/2014     Bill   9/29/2014    99204   475.00
       1688   Manul   V.   Feijoo,   M.D.   P.A.   0412906730101037   8/7/2014     Bill   9/29/2014    95851   100.00
       1689   Manul   V.   Feijoo,   M.D.   P.A.   0427339460101014   8/4/2014     Bill   9/29/2014    99204   475.00
       1690   Manul   V.   Feijoo,   M.D.   P.A.   0427339460101014   8/4/2014     Bill   9/29/2014    95851   100.00
       1691   Manul   V.   Feijoo,   M.D.   P.A.   0408387010101029   7/30/2014    Bill   9/29/2014    99204   475.00
       1692   Manul   V.   Feijoo,   M.D.   P.A.   0408387010101029   7/30/2014    Bill   9/29/2014    95851   100.00
       1693   Manul   V.   Feijoo,   M.D.   P.A.   0412001550101034   8/19/2014    Bill   9/29/2014    99204   475.00
       1694   Manul   V.   Feijoo,   M.D.   P.A.   0412001550101034   8/19/2014    Bill   9/29/2014    95851   100.00
       1695   Manul   V.   Feijoo,   M.D.   P.A.   0410994270101049   8/22/2014    Bill   9/29/2014    99204   475.00
       1696   Manul   V.   Feijoo,   M.D.   P.A.   0410994270101049   8/22/2014    Bill   9/29/2014    95851   100.00
       1697   Manul   V.   Feijoo,   M.D.   P.A.   0410994270101049   8/22/2014    Bill   9/29/2014    99204   475.00
       1698   Manul   V.   Feijoo,   M.D.   P.A.   0410994270101049   8/22/2014    Bill   9/29/2014    95851   100.00
       1699   Manul   V.   Feijoo,   M.D.   P.A.   0387121070101057   8/4/2014     Bill   9/29/2014    99204   475.00
       1700   Manul   V.   Feijoo,   M.D.   P.A.   0387121070101057   8/4/2014     Bill   9/29/2014    95851   100.00
       1701   Manul   V.   Feijoo,   M.D.   P.A.   0421939650101017   8/10/2014    Bill   9/29/2014    99204   475.00
       1702   Manul   V.   Feijoo,   M.D.   P.A.   0421939650101017   8/10/2014    Bill   9/29/2014    95851   100.00
       1703   Manul   V.   Feijoo,   M.D.   P.A.   0497328070101014   4/24/2014    Bill   9/29/2014    99215   425.00
       1704   Manul   V.   Feijoo,   M.D.   P.A.   0497328070101014   4/24/2014    Bill   9/29/2014    95851   100.00
       1705   Manul   V.   Feijoo,   M.D.   P.A.   0497328070101014   4/24/2014    Bill   9/29/2014    76140   100.00
       1706   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   9/29/2014    99214   275.00
       1707   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   9/29/2014    95851   100.00
       1708   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   9/29/2014    76140   100.00
       1709   Manul   V.   Feijoo,   M.D.   P.A.   0093769090101096   8/9/2014     Bill   9/29/2014    99204   475.00
       1710   Manul   V.   Feijoo,   M.D.   P.A.   0093769090101096   8/9/2014     Bill   9/29/2014    95851   100.00
       1711   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   9/29/2014    99214   275.00
       1712   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   9/29/2014    95851   100.00
       1713   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   9/29/2014    76140   100.00
       1714   Manul   V.   Feijoo,   M.D.   P.A.   0411656840101036   6/27/2014    Bill   9/29/2014    99215   425.00
       1715   Manul   V.   Feijoo,   M.D.   P.A.   0411656840101036   6/27/2014    Bill   9/29/2014    95851   100.00
       1716   Manul   V.   Feijoo,   M.D.   P.A.   0411656840101036   6/27/2014    Bill   9/29/2014    76140   100.00
       1717   Manul   V.   Feijoo,   M.D.   P.A.   0422445160101017   6/9/2014     Bill   9/29/2014    99204   475.00
       1718   Manul   V.   Feijoo,   M.D.   P.A.   0422445160101017   6/9/2014     Bill   9/29/2014    95851   100.00
       1719   Manul   V.   Feijoo,   M.D.   P.A.   0422445160101017   6/9/2014     Bill   9/29/2014    76140   100.00
       1720   Manul   V.   Feijoo,   M.D.   P.A.   0434992000101018   8/10/2014    Bill   9/29/2014    99204   475.00
       1721   Manul   V.   Feijoo,   M.D.   P.A.   0434992000101018   8/10/2014    Bill   9/29/2014    95851   100.00
       1722   Manul   V.   Feijoo,   M.D.   P.A.   0405506590101033   5/31/2014    Bill   9/29/2014    99215   425.00
       1723   Manul   V.   Feijoo,   M.D.   P.A.   0405506590101033   5/31/2014    Bill   9/29/2014    95851   100.00
       1724   Manul   V.   Feijoo,   M.D.   P.A.   0405506590101033   5/31/2014    Bill   9/29/2014    76140   100.00
       1725   Manul   V.   Feijoo,   M.D.   P.A.   0241311170101026   4/6/2014     Bill   9/29/2014    99215   425.00
       1726   Manul   V.   Feijoo,   M.D.   P.A.   0241311170101026   4/6/2014     Bill   9/29/2014    95851   100.00
       1727   Manul   V.   Feijoo,   M.D.   P.A.   0241311170101026   4/6/2014     Bill   9/29/2014    76140   100.00
       1728   Manul   V.   Feijoo,   M.D.   P.A.   0385617000101044   8/3/2014     Bill   9/30/2014    99204   475.00
       1729   Manul   V.   Feijoo,   M.D.   P.A.   0385617000101044   8/3/2014     Bill   9/30/2014    95851   100.00
       1730   Manul   V.   Feijoo,   M.D.   P.A.   0385617000101044   8/3/2014     Bill   9/30/2014    76140   100.00
       1731   Manul   V.   Feijoo,   M.D.   P.A.   0333965150101063   3/4/2014     Bill   9/30/2014    99204   475.00
       1732   Manul   V.   Feijoo,   M.D.   P.A.   0333965150101063   3/4/2014     Bill   9/30/2014    95851   100.00
       1733   Manul   V.   Feijoo,   M.D.   P.A.   0333965150101063   3/4/2014     Bill   9/30/2014    76140   100.00
       1734   Manul   V.   Feijoo,   M.D.   P.A.   0241311170101026   4/6/2014     Bill   10/10/2014   99215   425.00
       1735   Manul   V.   Feijoo,   M.D.   P.A.   0241311170101026   4/6/2014     Bill   10/10/2014   95851   100.00
       1736   Manul   V.   Feijoo,   M.D.   P.A.   0241311170101026   4/6/2014     Bill   10/10/2014   76140   100.00
       1737   Manul   V.   Feijoo,   M.D.   P.A.   0426933510101031   7/20/2014    Bill   10/10/2014   99214   275.00
       1738   Manul   V.   Feijoo,   M.D.   P.A.   0426933510101031   7/20/2014    Bill   10/10/2014   95851   100.00
       1739   Manul   V.   Feijoo,   M.D.   P.A.   0426933510101031   7/20/2014    Bill   10/10/2014   76140   100.00
       1740   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014     Bill   10/10/2014   99215   425.00
       1741   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014     Bill   10/10/2014   95851   100.00
       1742   Manul   V.   Feijoo,   M.D.   P.A.   0029469790101269   6/25/2014    Bill   10/10/2014   99215   425.00
       1743   Manul   V.   Feijoo,   M.D.   P.A.   0029469790101269   6/25/2014    Bill   10/10/2014   95851   100.00
       1744   Manul   V.   Feijoo,   M.D.   P.A.   0029469790101269   6/25/2014    Bill   10/10/2014   76140   100.00
       1745   Manul   V.   Feijoo,   M.D.   P.A.   0199010480101104   3/6/2014     Bill   10/10/2014   99215   425.00
       1746   Manul   V.   Feijoo,   M.D.   P.A.   0199010480101104   3/6/2014     Bill   10/10/2014   95851   100.00
       1747   Manul   V.   Feijoo,   M.D.   P.A.   0199010480101104   3/6/2014     Bill   10/10/2014   76140   100.00
       1748   Manul   V.   Feijoo,   M.D.   P.A.   0093769090101096   8/9/2014     Bill   10/13/2014   99214   275.00
       1749   Manul   V.   Feijoo,   M.D.   P.A.   0093769090101096   8/9/2014     Bill   10/13/2014   95851   100.00
       1750   Manul   V.   Feijoo,   M.D.   P.A.   0093769090101096   8/9/2014     Bill   10/13/2014   76140   100.00
       1751   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101045   7/10/2014    Bill   10/13/2014   99204   475.00
       1752   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101045   7/10/2014    Bill   10/13/2014   95851   100.00
       1753   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101045   7/10/2014    Bill   10/13/2014   76140   100.00
       1754   Manul   V.   Feijoo,   M.D.   P.A.   0399428810101024   5/8/2014     Bill   10/13/2014   99215   425.00
       1755   Manul   V.   Feijoo,   M.D.   P.A.   0399428810101024   5/8/2014     Bill   10/13/2014   95851   100.00
       1756   Manul   V.   Feijoo,   M.D.   P.A.   0399428810101024   5/8/2014     Bill   10/13/2014   76140   100.00
       1757   Manul   V.   Feijoo,   M.D.   P.A.   0108135650101079   6/13/2014    Bill   10/13/2014   99215   425.00
       1758   Manul   V.   Feijoo,   M.D.   P.A.   0108135650101079   6/13/2014    Bill   10/13/2014   95851   100.00
       1759   Manul   V.   Feijoo,   M.D.   P.A.   0108135650101079   6/13/2014    Bill   10/13/2014   76140   100.00
       1760   Manul   V.   Feijoo,   M.D.   P.A.   0494387540101015   5/16/2014    Bill   10/13/2014   99204   475.00
       1761   Manul   V.   Feijoo,   M.D.   P.A.   0494387540101015   5/16/2014    Bill   10/13/2014   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 15 of 89

       1762   Manul   V.   Feijoo,   M.D.   P.A.   0494387540101015   5/16/2014   Bill   10/13/2014   76140   100.00
       1763   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101045   7/10/2014   Bill   10/13/2014   99204   475.00
       1764   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101045   7/10/2014   Bill   10/13/2014   95851   100.00
       1765   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101045   7/10/2014   Bill   10/13/2014   76140   100.00
       1766   Manul   V.   Feijoo,   M.D.   P.A.   0494387540101015   5/16/2014   Bill   10/13/2014   99204   475.00
       1767   Manul   V.   Feijoo,   M.D.   P.A.   0494387540101015   5/16/2014   Bill   10/13/2014   95851   100.00
       1768   Manul   V.   Feijoo,   M.D.   P.A.   0494387540101015   5/16/2014   Bill   10/13/2014   76140   100.00
       1769   Manul   V.   Feijoo,   M.D.   P.A.   0423267430101018   6/9/2014    Bill   10/13/2014   99204   475.00
       1770   Manul   V.   Feijoo,   M.D.   P.A.   0423267430101018   6/9/2014    Bill   10/13/2014   95851   100.00
       1771   Manul   V.   Feijoo,   M.D.   P.A.   0423267430101018   6/9/2014    Bill   10/13/2014   76140   100.00
       1772   Manul   V.   Feijoo,   M.D.   P.A.   0498607340101014   8/19/2014   Bill   10/13/2014   99204   475.00
       1773   Manul   V.   Feijoo,   M.D.   P.A.   0498607340101014   8/19/2014   Bill   10/13/2014   95851   100.00
       1774   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101045   7/10/2014   Bill   10/13/2014   99204   475.00
       1775   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101045   7/10/2014   Bill   10/13/2014   95851   100.00
       1776   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101045   7/10/2014   Bill   10/13/2014   76140   100.00
       1777   Manul   V.   Feijoo,   M.D.   P.A.   0113334990101062   5/27/2014   Bill   10/13/2014   99204   475.00
       1778   Manul   V.   Feijoo,   M.D.   P.A.   0113334990101062   5/27/2014   Bill   10/13/2014   95851   100.00
       1779   Manul   V.   Feijoo,   M.D.   P.A.   0113334990101062   5/27/2014   Bill   10/13/2014   76140   100.00
       1780   Manul   V.   Feijoo,   M.D.   P.A.   0410577400101037   6/14/2014   Bill   10/13/2014   99215   425.00
       1781   Manul   V.   Feijoo,   M.D.   P.A.   0410577400101037   6/14/2014   Bill   10/13/2014   95851   100.00
       1782   Manul   V.   Feijoo,   M.D.   P.A.   0395647040101033   9/3/2014    Bill   10/16/2014   99204   475.00
       1783   Manul   V.   Feijoo,   M.D.   P.A.   0395647040101033   9/3/2014    Bill   10/16/2014   95851   100.00
       1784   Manul   V.   Feijoo,   M.D.   P.A.   0411685920101012   8/25/2014   Bill   10/16/2014   99204   475.00
       1785   Manul   V.   Feijoo,   M.D.   P.A.   0411685920101012   8/25/2014   Bill   10/16/2014   95851   100.00
       1786   Manul   V.   Feijoo,   M.D.   P.A.   0473549180101010   8/30/2014   Bill   10/16/2014   99204   475.00
       1787   Manul   V.   Feijoo,   M.D.   P.A.   0473549180101010   8/30/2014   Bill   10/16/2014   95851   100.00
       1788   Manul   V.   Feijoo,   M.D.   P.A.   0395647040101033   9/3/2014    Bill   10/16/2014   99204   475.00
       1789   Manul   V.   Feijoo,   M.D.   P.A.   0395647040101033   9/3/2014    Bill   10/16/2014   95851   100.00
       1790   Manul   V.   Feijoo,   M.D.   P.A.   0395647040101033   9/3/2014    Bill   10/16/2014   99204   475.00
       1791   Manul   V.   Feijoo,   M.D.   P.A.   0395647040101033   9/3/2014    Bill   10/16/2014   95851   100.00
       1792   Manul   V.   Feijoo,   M.D.   P.A.   0395647040101033   9/3/2014    Bill   10/20/2014   99204   475.00
       1793   Manul   V.   Feijoo,   M.D.   P.A.   0395647040101033   9/3/2014    Bill   10/20/2014   95851   100.00
       1794   Manul   V.   Feijoo,   M.D.   P.A.   0498043590101019   6/17/2014   Bill   10/20/2014   99215   425.00
       1795   Manul   V.   Feijoo,   M.D.   P.A.   0498043590101019   6/17/2014   Bill   10/20/2014   95851   100.00
       1796   Manul   V.   Feijoo,   M.D.   P.A.   0498043590101019   6/17/2014   Bill   10/20/2014   76140   100.00
       1797   Manul   V.   Feijoo,   M.D.   P.A.   0378841320101026   8/28/2014   Bill   10/20/2014   99204   475.00
       1798   Manul   V.   Feijoo,   M.D.   P.A.   0378841320101026   8/28/2014   Bill   10/20/2014   95851   100.00
       1799   Manul   V.   Feijoo,   M.D.   P.A.   0378841320101026   8/28/2014   Bill   10/20/2014   76140   100.00
       1800   Manul   V.   Feijoo,   M.D.   P.A.   0488944070101019   9/10/2014   Bill   10/20/2014   99204   475.00
       1801   Manul   V.   Feijoo,   M.D.   P.A.   0488944070101019   9/10/2014   Bill   10/20/2014   95851   100.00
       1802   Manul   V.   Feijoo,   M.D.   P.A.   0155733240101054   8/4/2014    Bill   10/20/2014   99204   475.00
       1803   Manul   V.   Feijoo,   M.D.   P.A.   0155733240101054   8/4/2014    Bill   10/20/2014   95851   100.00
       1804   Manul   V.   Feijoo,   M.D.   P.A.   0184433500101085   4/20/2014   Bill   10/20/2014   99204   475.00
       1805   Manul   V.   Feijoo,   M.D.   P.A.   0184433500101085   4/20/2014   Bill   10/20/2014   95851   100.00
       1806   Manul   V.   Feijoo,   M.D.   P.A.   0184433500101085   4/20/2014   Bill   10/20/2014   76140   100.00
       1807   Manul   V.   Feijoo,   M.D.   P.A.   0471999690101012   9/19/2014   Bill   10/20/2014   99204   475.00
       1808   Manul   V.   Feijoo,   M.D.   P.A.   0471999690101012   9/19/2014   Bill   10/20/2014   95851   100.00
       1809   Manul   V.   Feijoo,   M.D.   P.A.   0507576820101019   8/7/2014    Bill   10/20/2014   99204   475.00
       1810   Manul   V.   Feijoo,   M.D.   P.A.   0507576820101019   8/7/2014    Bill   10/20/2014   95851   100.00
       1811   Manul   V.   Feijoo,   M.D.   P.A.   0507576820101019   8/7/2014    Bill   10/20/2014   76140   100.00
       1812   Manul   V.   Feijoo,   M.D.   P.A.   0471999690101012   9/19/2014   Bill   10/20/2014   99204   475.00
       1813   Manul   V.   Feijoo,   M.D.   P.A.   0471999690101012   9/19/2014   Bill   10/20/2014   95851   100.00
       1814   Manul   V.   Feijoo,   M.D.   P.A.   0401781860101062   7/31/2014   Bill   10/20/2014   99204   475.00
       1815   Manul   V.   Feijoo,   M.D.   P.A.   0401781860101062   7/31/2014   Bill   10/20/2014   95851   100.00
       1816   Manul   V.   Feijoo,   M.D.   P.A.   0401781860101062   7/31/2014   Bill   10/20/2014   76140   100.00
       1817   Manul   V.   Feijoo,   M.D.   P.A.   0410967180101028   8/31/2014   Bill   10/20/2014   99204   475.00
       1818   Manul   V.   Feijoo,   M.D.   P.A.   0410967180101028   8/31/2014   Bill   10/20/2014   95851   100.00
       1819   Manul   V.   Feijoo,   M.D.   P.A.   0279943290101067   6/24/2014   Bill   10/24/2014   99215   425.00
       1820   Manul   V.   Feijoo,   M.D.   P.A.   0279943290101067   6/24/2014   Bill   10/24/2014   95851   100.00
       1821   Manul   V.   Feijoo,   M.D.   P.A.   0279943290101067   6/24/2014   Bill   10/24/2014   76140   100.00
       1822   Manul   V.   Feijoo,   M.D.   P.A.   0416517720101022   9/9/2014    Bill   10/24/2014   99204   475.00
       1823   Manul   V.   Feijoo,   M.D.   P.A.   0416517720101022   9/9/2014    Bill   10/24/2014   95851   100.00
       1824   Manul   V.   Feijoo,   M.D.   P.A.   0356069070101071   9/16/2014   Bill   10/24/2014   99204   475.00
       1825   Manul   V.   Feijoo,   M.D.   P.A.   0356069070101071   9/16/2014   Bill   10/24/2014   95851   100.00
       1826   Manul   V.   Feijoo,   M.D.   P.A.   0341253480101032   9/12/2014   Bill   10/24/2014   99204   475.00
       1827   Manul   V.   Feijoo,   M.D.   P.A.   0341253480101032   9/12/2014   Bill   10/24/2014   95851   100.00
       1828   Manul   V.   Feijoo,   M.D.   P.A.   0490974940101010   5/17/2014   Bill   10/24/2014   99204   475.00
       1829   Manul   V.   Feijoo,   M.D.   P.A.   0490974940101010   5/17/2014   Bill   10/24/2014   95851   100.00
       1830   Manul   V.   Feijoo,   M.D.   P.A.   0490974940101010   5/17/2014   Bill   10/24/2014   76140   100.00
       1831   Manul   V.   Feijoo,   M.D.   P.A.   0499585620101012   4/29/2014   Bill   10/24/2014   99204   475.00
       1832   Manul   V.   Feijoo,   M.D.   P.A.   0499585620101012   4/29/2014   Bill   10/24/2014   95851   100.00
       1833   Manul   V.   Feijoo,   M.D.   P.A.   0499585620101012   4/29/2014   Bill   10/24/2014   76140   100.00
       1834   Manul   V.   Feijoo,   M.D.   P.A.   0413323550101015   9/13/2014   Bill   10/24/2014   99204   475.00
       1835   Manul   V.   Feijoo,   M.D.   P.A.   0413323550101015   9/13/2014   Bill   10/24/2014   95851   100.00
       1836   Manul   V.   Feijoo,   M.D.   P.A.   0413323550101015   9/13/2014   Bill   10/24/2014   99204   475.00
       1837   Manul   V.   Feijoo,   M.D.   P.A.   0413323550101015   9/13/2014   Bill   10/24/2014   95851   100.00
       1838   Manul   V.   Feijoo,   M.D.   P.A.   0356069070101071   9/16/2014   Bill   10/24/2014   99204   475.00
       1839   Manul   V.   Feijoo,   M.D.   P.A.   0356069070101071   9/16/2014   Bill   10/24/2014   95851   100.00
       1840   Manul   V.   Feijoo,   M.D.   P.A.   0413323550101015   9/13/2014   Bill   10/24/2014   99204   475.00
       1841   Manul   V.   Feijoo,   M.D.   P.A.   0413323550101015   9/13/2014   Bill   10/24/2014   95851   100.00
       1842   Manul   V.   Feijoo,   M.D.   P.A.   0473549180101010   8/30/2014   Bill   10/27/2014   99204   475.00
       1843   Manul   V.   Feijoo,   M.D.   P.A.   0473549180101010   8/30/2014   Bill   10/27/2014   95851   100.00
       1844   Manul   V.   Feijoo,   M.D.   P.A.   0484920990101010   3/19/2014   Bill   10/27/2014   99204   475.00
       1845   Manul   V.   Feijoo,   M.D.   P.A.   0484920990101010   3/19/2014   Bill   10/27/2014   95851   100.00
       1846   Manul   V.   Feijoo,   M.D.   P.A.   0484920990101010   3/19/2014   Bill   10/27/2014   76140   100.00
       1847   Manul   V.   Feijoo,   M.D.   P.A.   0413099650101010   9/22/2014   Bill   10/27/2014   99204   475.00
       1848   Manul   V.   Feijoo,   M.D.   P.A.   0413099650101010   9/22/2014   Bill   10/27/2014   95851   100.00
       1849   Manul   V.   Feijoo,   M.D.   P.A.   0413099650101010   9/22/2014   Bill   10/27/2014   76140   100.00
       1850   Manul   V.   Feijoo,   M.D.   P.A.   0318611340101022   9/19/2014   Bill   10/27/2014   99204   475.00
       1851   Manul   V.   Feijoo,   M.D.   P.A.   0318611340101022   9/19/2014   Bill   10/27/2014   95851   100.00
       1852   Manul   V.   Feijoo,   M.D.   P.A.   0318611340101022   9/19/2014   Bill   10/27/2014   76140   100.00
       1853   Manul   V.   Feijoo,   M.D.   P.A.   0456701700101019   9/20/2014   Bill   10/27/2014   99204   475.00
       1854   Manul   V.   Feijoo,   M.D.   P.A.   0456701700101019   9/20/2014   Bill   10/27/2014   95851   100.00
       1855   Manul   V.   Feijoo,   M.D.   P.A.   0290822910101027   9/26/2014   Bill   10/27/2014   99204   475.00
       1856   Manul   V.   Feijoo,   M.D.   P.A.   0290822910101027   9/26/2014   Bill   10/27/2014   95851   100.00
       1857   Manul   V.   Feijoo,   M.D.   P.A.   0390189770101029   9/17/2014   Bill   11/4/2014    99204   475.00
       1858   Manul   V.   Feijoo,   M.D.   P.A.   0390189770101029   9/17/2014   Bill   11/4/2014    95851   100.00
       1859   Manul   V.   Feijoo,   M.D.   P.A.   0413037200101023   8/11/2014   Bill   11/4/2014    99204   475.00
       1860   Manul   V.   Feijoo,   M.D.   P.A.   0413037200101023   8/11/2014   Bill   11/4/2014    95851   100.00
       1861   Manul   V.   Feijoo,   M.D.   P.A.   0413037200101023   8/11/2014   Bill   11/4/2014    76140   100.00
       1862   Manul   V.   Feijoo,   M.D.   P.A.   0413037200101023   8/11/2014   Bill   11/4/2014    J3301   100.00
       1863   Manul   V.   Feijoo,   M.D.   P.A.   0219498640101054   9/9/2014    Bill   11/4/2014    99204   475.00
       1864   Manul   V.   Feijoo,   M.D.   P.A.   0219498640101054   9/9/2014    Bill   11/4/2014    95851   100.00
       1865   Manul   V.   Feijoo,   M.D.   P.A.   0219498640101054   9/9/2014    Bill   11/4/2014    99214   275.00
       1866   Manul   V.   Feijoo,   M.D.   P.A.   0219498640101054   9/9/2014    Bill   11/4/2014    95851   100.00
       1867   Manul   V.   Feijoo,   M.D.   P.A.   0383902120101021   5/25/2014   Bill   11/4/2014    99215   425.00
       1868   Manul   V.   Feijoo,   M.D.   P.A.   0383902120101021   5/25/2014   Bill   11/4/2014    95851   100.00
       1869   Manul   V.   Feijoo,   M.D.   P.A.   0383902120101021   5/25/2014   Bill   11/4/2014    76140   100.00
       1870   Manul   V.   Feijoo,   M.D.   P.A.   0459702540101018   10/3/2014   Bill   11/4/2014    99204   475.00
       1871   Manul   V.   Feijoo,   M.D.   P.A.   0459702540101018   10/3/2014   Bill   11/4/2014    95851   100.00
       1872   Manul   V.   Feijoo,   M.D.   P.A.   0491757720101014   7/2/2014    Bill   11/4/2014    99215   425.00
       1873   Manul   V.   Feijoo,   M.D.   P.A.   0491757720101014   7/2/2014    Bill   11/4/2014    95851   100.00
       1874   Manul   V.   Feijoo,   M.D.   P.A.   0491757720101014   7/2/2014    Bill   11/4/2014    76140   100.00
       1875   Manul   V.   Feijoo,   M.D.   P.A.   0410994270101049   8/22/2014   Bill   11/4/2014    99214   275.00
       1876   Manul   V.   Feijoo,   M.D.   P.A.   0410994270101049   8/22/2014   Bill   11/4/2014    95851   100.00
       1877   Manul   V.   Feijoo,   M.D.   P.A.   0410994270101049   8/22/2014   Bill   11/4/2014    99214   275.00
       1878   Manul   V.   Feijoo,   M.D.   P.A.   0410994270101049   8/22/2014   Bill   11/4/2014    95851   100.00
       1879   Manul   V.   Feijoo,   M.D.   P.A.   0410994270101049   8/22/2014   Bill   11/4/2014    76140   100.00
       1880   Manul   V.   Feijoo,   M.D.   P.A.   0425913560101058   6/14/2014   Bill   11/4/2014    99215   425.00
       1881   Manul   V.   Feijoo,   M.D.   P.A.   0425913560101058   6/14/2014   Bill   11/4/2014    95851   100.00
       1882   Manul   V.   Feijoo,   M.D.   P.A.   0279943290101067   6/24/2014   Bill   11/4/2014    99215   425.00
       1883   Manul   V.   Feijoo,   M.D.   P.A.   0279943290101067   6/24/2014   Bill   11/4/2014    95851   100.00
       1884   Manul   V.   Feijoo,   M.D.   P.A.   0279943290101067   6/24/2014   Bill   11/4/2014    76140   100.00
       1885   Manul   V.   Feijoo,   M.D.   P.A.   0390792650101058   7/14/2014   Bill   11/4/2014    99214   275.00
       1886   Manul   V.   Feijoo,   M.D.   P.A.   0390792650101058   7/14/2014   Bill   11/4/2014    95851   100.00
       1887   Manul   V.   Feijoo,   M.D.   P.A.   0485981010101025   6/16/2014   Bill   11/4/2014    99215   425.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 16 of 89

       1888   Manul   V.   Feijoo,   M.D.   P.A.   0485981010101025   6/16/2014    Bill   11/4/2014    95851   100.00
       1889   Manul   V.   Feijoo,   M.D.   P.A.   0411685920101012   8/25/2014    Bill   11/4/2014    99214   275.00
       1890   Manul   V.   Feijoo,   M.D.   P.A.   0411685920101012   8/25/2014    Bill   11/4/2014    95851   100.00
       1891   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014     Bill   11/4/2014    99215   425.00
       1892   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014     Bill   11/4/2014    95851   100.00
       1893   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   11/10/2014   99214   275.00
       1894   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   11/10/2014   95851   100.00
       1895   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   11/10/2014   76140   100.00
       1896   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   11/10/2014   99214   275.00
       1897   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   11/10/2014   95851   100.00
       1898   Manul   V.   Feijoo,   M.D.   P.A.   0507576820101019   8/7/2014     Bill   11/10/2014   99215   425.00
       1899   Manul   V.   Feijoo,   M.D.   P.A.   0507576820101019   8/7/2014     Bill   11/10/2014   95851   100.00
       1900   Manul   V.   Feijoo,   M.D.   P.A.   0507576820101019   8/7/2014     Bill   11/10/2014   76140   100.00
       1901   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   11/10/2014   99215   425.00
       1902   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   11/10/2014   95851   100.00
       1903   Manul   V.   Feijoo,   M.D.   P.A.   0387121070101057   8/4/2014     Bill   11/10/2014   99215   425.00
       1904   Manul   V.   Feijoo,   M.D.   P.A.   0387121070101057   8/4/2014     Bill   11/10/2014   95851   100.00
       1905   Manul   V.   Feijoo,   M.D.   P.A.   0387121070101057   8/4/2014     Bill   11/10/2014   76140   100.00
       1906   Manul   V.   Feijoo,   M.D.   P.A.   0341146690101075   7/8/2014     Bill   11/10/2014   99215   425.00
       1907   Manul   V.   Feijoo,   M.D.   P.A.   0341146690101075   7/8/2014     Bill   11/10/2014   95851   100.00
       1908   Manul   V.   Feijoo,   M.D.   P.A.   0341146690101075   7/8/2014     Bill   11/10/2014   76140   100.00
       1909   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   11/10/2014   99215   425.00
       1910   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   11/10/2014   95851   100.00
       1911   Manul   V.   Feijoo,   M.D.   P.A.   0500124050101024   7/29/2014    Bill   11/10/2014   76140   100.00
       1912   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   11/15/2014   99204   475.00
       1913   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   11/15/2014   95851   100.00
       1914   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101028   10/8/2014    Bill   11/15/2014   99204   475.00
       1915   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101028   10/8/2014    Bill   11/15/2014   95851   100.00
       1916   Manul   V.   Feijoo,   M.D.   P.A.   0292235600101033   10/11/2014   Bill   11/15/2014   99204   475.00
       1917   Manul   V.   Feijoo,   M.D.   P.A.   0292235600101033   10/11/2014   Bill   11/15/2014   95851   100.00
       1918   Manul   V.   Feijoo,   M.D.   P.A.   0189740840101145   8/7/2014     Bill   11/15/2014   99204   475.00
       1919   Manul   V.   Feijoo,   M.D.   P.A.   0189740840101145   8/7/2014     Bill   11/15/2014   95851   100.00
       1920   Manul   V.   Feijoo,   M.D.   P.A.   0189740840101145   8/7/2014     Bill   11/15/2014   76140   100.00
       1921   Manul   V.   Feijoo,   M.D.   P.A.   0219498640101054   9/9/2014     Bill   11/17/2014   99214   275.00
       1922   Manul   V.   Feijoo,   M.D.   P.A.   0219498640101054   9/9/2014     Bill   11/17/2014   95851   100.00
       1923   Manul   V.   Feijoo,   M.D.   P.A.   0413323550101015   9/13/2014    Bill   11/17/2014   99215   425.00
       1924   Manul   V.   Feijoo,   M.D.   P.A.   0413323550101015   9/13/2014    Bill   11/17/2014   95851   100.00
       1925   Manul   V.   Feijoo,   M.D.   P.A.   0413323550101015   9/13/2014    Bill   11/17/2014   76140   100.00
       1926   Manul   V.   Feijoo,   M.D.   P.A.   0413323550101015   9/13/2014    Bill   11/17/2014   99215   425.00
       1927   Manul   V.   Feijoo,   M.D.   P.A.   0413323550101015   9/13/2014    Bill   11/17/2014   95851   100.00
       1928   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101043   10/15/2014   Bill   11/17/2014   99204   475.00
       1929   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101043   10/15/2014   Bill   11/17/2014   95851   100.00
       1930   Manul   V.   Feijoo,   M.D.   P.A.   0483825900101011   10/20/2014   Bill   11/17/2014   99204   475.00
       1931   Manul   V.   Feijoo,   M.D.   P.A.   0483825900101011   10/20/2014   Bill   11/17/2014   95851   100.00
       1932   Manul   V.   Feijoo,   M.D.   P.A.   0506613100101012   9/25/2014    Bill   11/17/2014   99204   475.00
       1933   Manul   V.   Feijoo,   M.D.   P.A.   0506613100101012   9/25/2014    Bill   11/17/2014   95851   100.00
       1934   Manul   V.   Feijoo,   M.D.   P.A.   0364975190101017   10/3/2014    Bill   11/17/2014   99204   475.00
       1935   Manul   V.   Feijoo,   M.D.   P.A.   0364975190101017   10/3/2014    Bill   11/17/2014   95851   100.00
       1936   Manul   V.   Feijoo,   M.D.   P.A.   0109238450101114   10/11/2014   Bill   11/26/2014   99204   475.00
       1937   Manul   V.   Feijoo,   M.D.   P.A.   0109238450101114   10/11/2014   Bill   11/26/2014   95851   100.00
       1938   Manul   V.   Feijoo,   M.D.   P.A.   0175209230101079   10/19/2014   Bill   11/26/2014   99204   475.00
       1939   Manul   V.   Feijoo,   M.D.   P.A.   0175209230101079   10/19/2014   Bill   11/26/2014   95851   100.00
       1940   Manul   V.   Feijoo,   M.D.   P.A.   0446964760101021   10/19/2014   Bill   11/26/2014   99204   475.00
       1941   Manul   V.   Feijoo,   M.D.   P.A.   0446964760101021   10/19/2014   Bill   11/26/2014   95851   100.00
       1942   Manul   V.   Feijoo,   M.D.   P.A.   0406350010101094   10/23/2014   Bill   11/26/2014   99204   475.00
       1943   Manul   V.   Feijoo,   M.D.   P.A.   0406350010101094   10/23/2014   Bill   11/26/2014   95851   100.00
       1944   Manul   V.   Feijoo,   M.D.   P.A.   0275905370101089   10/26/2014   Bill   11/26/2014   99204   475.00
       1945   Manul   V.   Feijoo,   M.D.   P.A.   0275905370101089   10/26/2014   Bill   11/26/2014   95851   100.00
       1946   Manul   V.   Feijoo,   M.D.   P.A.   0457673540101013   10/25/2014   Bill   11/26/2014   99204   475.00
       1947   Manul   V.   Feijoo,   M.D.   P.A.   0457673540101013   10/25/2014   Bill   11/26/2014   95851   100.00
       1948   Manul   V.   Feijoo,   M.D.   P.A.   0416517720101022   9/9/2014     Bill   11/26/2014   99214   275.00
       1949   Manul   V.   Feijoo,   M.D.   P.A.   0416517720101022   9/9/2014     Bill   11/26/2014   95851   100.00
       1950   Manul   V.   Feijoo,   M.D.   P.A.   0215166810101147   10/18/2014   Bill   11/28/2014   99204   475.00
       1951   Manul   V.   Feijoo,   M.D.   P.A.   0215166810101147   10/18/2014   Bill   11/28/2014   95851   100.00
       1952   Manul   V.   Feijoo,   M.D.   P.A.   0413781350101016   7/14/2014    Bill   11/28/2014   99204   475.00
       1953   Manul   V.   Feijoo,   M.D.   P.A.   0413781350101016   7/14/2014    Bill   11/28/2014   95851   100.00
       1954   Manul   V.   Feijoo,   M.D.   P.A.   0413781350101016   7/14/2014    Bill   11/28/2014   76140   100.00
       1955   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   11/28/2014   99214   275.00
       1956   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   11/28/2014   95851   100.00
       1957   Manul   V.   Feijoo,   M.D.   P.A.   0353445890101017   9/28/2014    Bill   11/28/2014   99204   475.00
       1958   Manul   V.   Feijoo,   M.D.   P.A.   0353445890101017   9/28/2014    Bill   11/28/2014   95851   100.00
       1959   Manul   V.   Feijoo,   M.D.   P.A.   0511112770101017   9/28/2014    Bill   11/28/2014   99204   475.00
       1960   Manul   V.   Feijoo,   M.D.   P.A.   0511112770101017   9/28/2014    Bill   11/28/2014   95851   100.00
       1961   Manul   V.   Feijoo,   M.D.   P.A.   0451995660101036   10/7/2014    Bill   11/28/2014   99204   475.00
       1962   Manul   V.   Feijoo,   M.D.   P.A.   0451995660101036   10/7/2014    Bill   11/28/2014   95851   100.00
       1963   Manul   V.   Feijoo,   M.D.   P.A.   0451995660101036   10/7/2014    Bill   11/28/2014   99204   475.00
       1964   Manul   V.   Feijoo,   M.D.   P.A.   0451995660101036   10/7/2014    Bill   11/28/2014   95851   100.00
       1965   Manul   V.   Feijoo,   M.D.   P.A.   0462461640101015   9/21/2014    Bill   11/28/2014   99204   475.00
       1966   Manul   V.   Feijoo,   M.D.   P.A.   0462461640101015   9/21/2014    Bill   11/28/2014   95851   100.00
       1967   Manul   V.   Feijoo,   M.D.   P.A.   0462461640101015   9/21/2014    Bill   11/28/2014   76140   100.00
       1968   Manul   V.   Feijoo,   M.D.   P.A.   0390916580101033   9/6/2014     Bill   12/5/2014    99204   475.00
       1969   Manul   V.   Feijoo,   M.D.   P.A.   0390916580101033   9/6/2014     Bill   12/5/2014    95851   100.00
       1970   Manul   V.   Feijoo,   M.D.   P.A.   0458523810101020   11/3/2014    Bill   12/5/2014    99204   475.00
       1971   Manul   V.   Feijoo,   M.D.   P.A.   0458523810101020   11/3/2014    Bill   12/5/2014    95851   100.00
       1972   Manul   V.   Feijoo,   M.D.   P.A.   0518234850101015   10/29/2014   Bill   12/5/2014    99204   475.00
       1973   Manul   V.   Feijoo,   M.D.   P.A.   0518234850101015   10/29/2014   Bill   12/5/2014    95851   100.00
       1974   Manul   V.   Feijoo,   M.D.   P.A.   0518234850101015   10/29/2014   Bill   12/5/2014    99204   475.00
       1975   Manul   V.   Feijoo,   M.D.   P.A.   0518234850101015   10/29/2014   Bill   12/5/2014    95851   100.00
       1976   Manul   V.   Feijoo,   M.D.   P.A.   0344431580101030   10/11/2014   Bill   12/5/2014    99204   475.00
       1977   Manul   V.   Feijoo,   M.D.   P.A.   0344431580101030   10/11/2014   Bill   12/5/2014    95851   100.00
       1978   Manul   V.   Feijoo,   M.D.   P.A.   0344431580101030   10/11/2014   Bill   12/5/2014    76140   100.00
       1979   Manul   V.   Feijoo,   M.D.   P.A.   0111754780101125   10/23/2014   Bill   12/5/2014    99204   475.00
       1980   Manul   V.   Feijoo,   M.D.   P.A.   0111754780101125   10/23/2014   Bill   12/5/2014    95851   100.00
       1981   Manul   V.   Feijoo,   M.D.   P.A.   0458735400101042   11/3/2014    Bill   12/5/2014    99204   475.00
       1982   Manul   V.   Feijoo,   M.D.   P.A.   0458735400101042   11/3/2014    Bill   12/5/2014    95851   100.00
       1983   Manul   V.   Feijoo,   M.D.   P.A.   0358535320101010   10/30/2014   Bill   12/5/2014    99204   475.00
       1984   Manul   V.   Feijoo,   M.D.   P.A.   0358535320101010   10/30/2014   Bill   12/5/2014    95851   100.00
       1985   Manul   V.   Feijoo,   M.D.   P.A.   0427867600101023   10/29/2014   Bill   12/8/2014    99204   475.00
       1986   Manul   V.   Feijoo,   M.D.   P.A.   0427867600101023   10/29/2014   Bill   12/8/2014    95851   100.00
       1987   Manul   V.   Feijoo,   M.D.   P.A.   0290756280101037   11/1/2014    Bill   12/15/2014   99204   475.00
       1988   Manul   V.   Feijoo,   M.D.   P.A.   0290756280101037   11/1/2014    Bill   12/15/2014   95851   100.00
       1989   Manul   V.   Feijoo,   M.D.   P.A.   0424543730101018   6/12/2014    Bill   12/15/2014   99215   425.00
       1990   Manul   V.   Feijoo,   M.D.   P.A.   0424543730101018   6/12/2014    Bill   12/15/2014   95851   100.00
       1991   Manul   V.   Feijoo,   M.D.   P.A.   0424543730101018   6/12/2014    Bill   12/15/2014   76140   100.00
       1992   Manul   V.   Feijoo,   M.D.   P.A.   0450684190101028   11/3/2014    Bill   12/15/2014   99204   475.00
       1993   Manul   V.   Feijoo,   M.D.   P.A.   0450684190101028   11/3/2014    Bill   12/15/2014   95851   100.00
       1994   Manul   V.   Feijoo,   M.D.   P.A.   0411685920101012   8/25/2014    Bill   12/15/2014   99214   275.00
       1995   Manul   V.   Feijoo,   M.D.   P.A.   0411685920101012   8/25/2014    Bill   12/15/2014   95851   100.00
       1996   Manul   V.   Feijoo,   M.D.   P.A.   0411685920101012   8/25/2014    Bill   12/15/2014   76140   100.00
       1997   Manul   V.   Feijoo,   M.D.   P.A.   0413099650101010   9/22/2014    Bill   12/15/2014   99215   425.00
       1998   Manul   V.   Feijoo,   M.D.   P.A.   0413099650101010   9/22/2014    Bill   12/15/2014   95851   100.00
       1999   Manul   V.   Feijoo,   M.D.   P.A.   0413099650101010   9/22/2014    Bill   12/15/2014   76140   100.00
       2000   Manul   V.   Feijoo,   M.D.   P.A.   0410994270101049   8/22/2014    Bill   12/18/2014   99215   425.00
       2001   Manul   V.   Feijoo,   M.D.   P.A.   0410994270101049   8/22/2014    Bill   12/18/2014   95851   100.00
       2002   Manul   V.   Feijoo,   M.D.   P.A.   0510851280101014   10/8/2014    Bill   12/18/2014   99214   275.00
       2003   Manul   V.   Feijoo,   M.D.   P.A.   0510851280101014   10/8/2014    Bill   12/18/2014   95851   100.00
       2004   Manul   V.   Feijoo,   M.D.   P.A.   0390916580101033   9/6/2014     Bill   12/18/2014   99214   275.00
       2005   Manul   V.   Feijoo,   M.D.   P.A.   0390916580101033   9/6/2014     Bill   12/18/2014   95851   100.00
       2006   Manul   V.   Feijoo,   M.D.   P.A.   0390916580101033   9/6/2014     Bill   12/18/2014   76140   100.00
       2007   Manul   V.   Feijoo,   M.D.   P.A.   0517853010101010   11/11/2014   Bill   12/18/2014   99204   475.00
       2008   Manul   V.   Feijoo,   M.D.   P.A.   0517853010101010   11/11/2014   Bill   12/18/2014   95851   100.00
       2009   Manul   V.   Feijoo,   M.D.   P.A.   0391804730101070   11/4/2014    Bill   12/18/2014   99204   475.00
       2010   Manul   V.   Feijoo,   M.D.   P.A.   0391804730101070   11/4/2014    Bill   12/18/2014   95851   100.00
       2011   Manul   V.   Feijoo,   M.D.   P.A.   0510851280101014   10/8/2014    Bill   12/18/2014   99214   275.00
       2012   Manul   V.   Feijoo,   M.D.   P.A.   0510851280101014   10/8/2014    Bill   12/18/2014   95851   100.00
       2013   Manul   V.   Feijoo,   M.D.   P.A.   0510851280101014   10/8/2014    Bill   12/18/2014   76140   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 17 of 89

       2014   Manul   V.   Feijoo,   M.D.   P.A.   0354271060101010   10/22/2014   Bill   12/18/2014   99204   475.00
       2015   Manul   V.   Feijoo,   M.D.   P.A.   0354271060101010   10/22/2014   Bill   12/18/2014   95851   100.00
       2016   Manul   V.   Feijoo,   M.D.   P.A.   0464958250101019   9/10/2014    Bill   12/22/2014   99204   475.00
       2017   Manul   V.   Feijoo,   M.D.   P.A.   0464958250101019   9/10/2014    Bill   12/22/2014   95851   100.00
       2018   Manul   V.   Feijoo,   M.D.   P.A.   0464958250101019   9/10/2014    Bill   12/22/2014   76140   100.00
       2019   Manul   V.   Feijoo,   M.D.   P.A.   0168194770101029   8/25/2014    Bill   12/22/2014   99204   475.00
       2020   Manul   V.   Feijoo,   M.D.   P.A.   0168194770101029   8/25/2014    Bill   12/22/2014   95851   100.00
       2021   Manul   V.   Feijoo,   M.D.   P.A.   0168194770101029   8/25/2014    Bill   12/22/2014   76140   100.00
       2022   Manul   V.   Feijoo,   M.D.   P.A.   0418510070101013   10/30/2014   Bill   12/22/2014   99204   475.00
       2023   Manul   V.   Feijoo,   M.D.   P.A.   0418510070101013   10/30/2014   Bill   12/22/2014   95851   100.00
       2024   Manul   V.   Feijoo,   M.D.   P.A.   0501054250101012   10/14/2014   Bill   12/22/2014   99204   475.00
       2025   Manul   V.   Feijoo,   M.D.   P.A.   0501054250101012   10/14/2014   Bill   12/22/2014   95851   100.00
       2026   Manul   V.   Feijoo,   M.D.   P.A.   0248653300101043   11/5/2014    Bill   12/22/2014   99204   475.00
       2027   Manul   V.   Feijoo,   M.D.   P.A.   0248653300101043   11/5/2014    Bill   12/22/2014   95851   100.00
       2028   Manul   V.   Feijoo,   M.D.   P.A.   0264656280101056   11/4/2014    Bill   12/22/2014   99204   475.00
       2029   Manul   V.   Feijoo,   M.D.   P.A.   0264656280101056   11/4/2014    Bill   12/22/2014   95851   100.00
       2030   Manul   V.   Feijoo,   M.D.   P.A.   0422758740101012   11/7/2014    Bill   12/22/2014   99204   475.00
       2031   Manul   V.   Feijoo,   M.D.   P.A.   0422758740101012   11/7/2014    Bill   12/22/2014   95851   100.00
       2032   Manul   V.   Feijoo,   M.D.   P.A.   0411248260101025   11/6/2014    Bill   12/22/2014   99204   475.00
       2033   Manul   V.   Feijoo,   M.D.   P.A.   0411248260101025   11/6/2014    Bill   12/22/2014   95851   100.00
       2034   Manul   V.   Feijoo,   M.D.   P.A.   0427990170101015   10/22/2014   Bill   12/22/2014   99204   475.00
       2035   Manul   V.   Feijoo,   M.D.   P.A.   0427990170101015   10/22/2014   Bill   12/22/2014   95851   100.00
       2036   Manul   V.   Feijoo,   M.D.   P.A.   0450684190101028   11/3/2014    Bill   12/22/2014   99204   475.00
       2037   Manul   V.   Feijoo,   M.D.   P.A.   0450684190101028   11/3/2014    Bill   12/22/2014   95851   100.00
       2038   Manul   V.   Feijoo,   M.D.   P.A.   0111711930101082   11/7/2014    Bill   12/22/2014   99204   475.00
       2039   Manul   V.   Feijoo,   M.D.   P.A.   0111711930101082   11/7/2014    Bill   12/22/2014   95851   100.00
       2040   Manul   V.   Feijoo,   M.D.   P.A.   0415946980101011   10/27/2014   Bill   12/22/2014   99204   475.00
       2041   Manul   V.   Feijoo,   M.D.   P.A.   0415946980101011   10/27/2014   Bill   12/22/2014   95851   100.00
       2042   Manul   V.   Feijoo,   M.D.   P.A.   0471999690101012   9/19/2014    Bill   12/24/2014   99214   275.00
       2043   Manul   V.   Feijoo,   M.D.   P.A.   0471999690101012   9/19/2014    Bill   12/24/2014   95851   100.00
       2044   Manul   V.   Feijoo,   M.D.   P.A.   0389722980101026   11/14/2014   Bill   12/30/2014   99204   475.00
       2045   Manul   V.   Feijoo,   M.D.   P.A.   0389722980101026   11/14/2014   Bill   12/30/2014   95851   100.00
       2046   Manul   V.   Feijoo,   M.D.   P.A.   0159819580101063   11/4/2014    Bill   12/30/2014   99204   475.00
       2047   Manul   V.   Feijoo,   M.D.   P.A.   0159819580101063   11/4/2014    Bill   12/30/2014   95851   100.00
       2048   Manul   V.   Feijoo,   M.D.   P.A.   0433589420101049   11/15/2014   Bill   12/30/2014   99204   475.00
       2049   Manul   V.   Feijoo,   M.D.   P.A.   0433589420101049   11/15/2014   Bill   12/30/2014   95851   100.00
       2050   Manul   V.   Feijoo,   M.D.   P.A.   0418374320101020   11/3/2014    Bill   12/30/2014   99204   475.00
       2051   Manul   V.   Feijoo,   M.D.   P.A.   0418374320101020   11/3/2014    Bill   12/30/2014   95851   100.00
       2052   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   12/30/2014   99204   475.00
       2053   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   12/30/2014   95851   100.00
       2054   Manul   V.   Feijoo,   M.D.   P.A.   0415232220101032   11/9/2014    Bill   12/30/2014   99204   475.00
       2055   Manul   V.   Feijoo,   M.D.   P.A.   0415232220101032   11/9/2014    Bill   12/30/2014   95851   100.00
       2056   Manul   V.   Feijoo,   M.D.   P.A.   0389722980101026   11/14/2014   Bill   12/30/2014   99204   475.00
       2057   Manul   V.   Feijoo,   M.D.   P.A.   0389722980101026   11/14/2014   Bill   12/30/2014   95851   100.00
       2058   Manul   V.   Feijoo,   M.D.   P.A.   0418374320101020   11/3/2014    Bill   12/30/2014   99204   475.00
       2059   Manul   V.   Feijoo,   M.D.   P.A.   0418374320101020   11/3/2014    Bill   12/30/2014   95851   100.00
       2060   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   12/30/2014   99204   475.00
       2061   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   12/30/2014   95851   100.00
       2062   Manul   V.   Feijoo,   M.D.   P.A.   0418374320101020   11/3/2014    Bill   12/30/2014   99204   475.00
       2063   Manul   V.   Feijoo,   M.D.   P.A.   0418374320101020   11/3/2014    Bill   12/30/2014   95851   100.00
       2064   Manul   V.   Feijoo,   M.D.   P.A.   0389722980101026   11/14/2014   Bill   12/30/2014   99204   475.00
       2065   Manul   V.   Feijoo,   M.D.   P.A.   0389722980101026   11/14/2014   Bill   12/30/2014   95851   100.00
       2066   Manul   V.   Feijoo,   M.D.   P.A.   0329917760101047   10/9/2014    Bill   1/2/2015     99204   475.00
       2067   Manul   V.   Feijoo,   M.D.   P.A.   0329917760101047   10/9/2014    Bill   1/2/2015     95851   100.00
       2068   Manul   V.   Feijoo,   M.D.   P.A.   0329917760101047   10/9/2014    Bill   1/2/2015     99214   275.00
       2069   Manul   V.   Feijoo,   M.D.   P.A.   0329917760101047   10/9/2014    Bill   1/2/2015     95851   100.00
       2070   Manul   V.   Feijoo,   M.D.   P.A.   0329917760101047   10/9/2014    Bill   1/2/2015     76140   100.00
       2071   Manul   V.   Feijoo,   M.D.   P.A.   0327404340101021   9/18/2014    Bill   1/7/2015     99204   475.00
       2072   Manul   V.   Feijoo,   M.D.   P.A.   0327404340101021   9/18/2014    Bill   1/7/2015     95851   100.00
       2073   Manul   V.   Feijoo,   M.D.   P.A.   0327404340101021   9/18/2014    Bill   1/7/2015     76140   100.00
       2074   Manul   V.   Feijoo,   M.D.   P.A.   0415232220101032   11/9/2014    Bill   1/7/2015     99204   475.00
       2075   Manul   V.   Feijoo,   M.D.   P.A.   0415232220101032   11/9/2014    Bill   1/7/2015     95851   100.00
       2076   Manul   V.   Feijoo,   M.D.   P.A.   0458523810101020   11/3/2014    Bill   1/7/2015     99214   275.00
       2077   Manul   V.   Feijoo,   M.D.   P.A.   0458523810101020   11/3/2014    Bill   1/7/2015     95851   100.00
       2078   Manul   V.   Feijoo,   M.D.   P.A.   0410994270101049   8/22/2014    Bill   1/7/2015     99215   425.00
       2079   Manul   V.   Feijoo,   M.D.   P.A.   0410994270101049   8/22/2014    Bill   1/7/2015     95851   100.00
       2080   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101043   10/15/2014   Bill   1/7/2015     99214   275.00
       2081   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101043   10/15/2014   Bill   1/7/2015     95851   100.00
       2082   Manul   V.   Feijoo,   M.D.   P.A.   0367934380101029   11/22/2014   Bill   1/7/2015     99204   475.00
       2083   Manul   V.   Feijoo,   M.D.   P.A.   0367934380101029   11/22/2014   Bill   1/7/2015     95851   100.00
       2084   Manul   V.   Feijoo,   M.D.   P.A.   0422034620101047   11/4/2014    Bill   1/7/2015     99204   475.00
       2085   Manul   V.   Feijoo,   M.D.   P.A.   0422034620101047   11/4/2014    Bill   1/7/2015     95851   100.00
       2086   Manul   V.   Feijoo,   M.D.   P.A.   0422034620101047   11/4/2014    Bill   1/7/2015     76140   100.00
       2087   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   1/7/2015     99214   275.00
       2088   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   1/7/2015     95851   100.00
       2089   Manul   V.   Feijoo,   M.D.   P.A.   0471999690101012   9/19/2014    Bill   1/7/2015     99215   425.00
       2090   Manul   V.   Feijoo,   M.D.   P.A.   0471999690101012   9/19/2014    Bill   1/7/2015     95851   100.00
       2091   Manul   V.   Feijoo,   M.D.   P.A.   0471999690101012   9/19/2014    Bill   1/7/2015     76140   100.00
       2092   Manul   V.   Feijoo,   M.D.   P.A.   0408124710101052   11/9/2014    Bill   1/7/2015     99204   475.00
       2093   Manul   V.   Feijoo,   M.D.   P.A.   0408124710101052   11/9/2014    Bill   1/7/2015     95851   100.00
       2094   Manul   V.   Feijoo,   M.D.   P.A.   0397188280101068   11/26/2014   Bill   1/9/2015     99204   475.00
       2095   Manul   V.   Feijoo,   M.D.   P.A.   0397188280101068   11/26/2014   Bill   1/9/2015     95851   100.00
       2096   Manul   V.   Feijoo,   M.D.   P.A.   0397188280101068   11/26/2014   Bill   1/9/2015     76140   100.00
       2097   Manul   V.   Feijoo,   M.D.   P.A.   0390916580101033   9/6/2014     Bill   1/13/2015    99215   425.00
       2098   Manul   V.   Feijoo,   M.D.   P.A.   0390916580101033   9/6/2014     Bill   1/13/2015    95851   100.00
       2099   Manul   V.   Feijoo,   M.D.   P.A.   0433589420101049   11/15/2014   Bill   1/13/2015    99214   275.00
       2100   Manul   V.   Feijoo,   M.D.   P.A.   0433589420101049   11/15/2014   Bill   1/13/2015    95851   100.00
       2101   Manul   V.   Feijoo,   M.D.   P.A.   0433589420101049   11/15/2014   Bill   1/13/2015    76140   100.00
       2102   Manul   V.   Feijoo,   M.D.   P.A.   0344431580101030   10/11/2014   Bill   1/13/2015    99215   425.00
       2103   Manul   V.   Feijoo,   M.D.   P.A.   0344431580101030   10/11/2014   Bill   1/13/2015    95851   100.00
       2104   Manul   V.   Feijoo,   M.D.   P.A.   0344431580101030   10/11/2014   Bill   1/13/2015    76140   100.00
       2105   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   1/13/2015    99214   275.00
       2106   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   1/13/2015    95851   100.00
       2107   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   1/13/2015    76140   100.00
       2108   Manul   V.   Feijoo,   M.D.   P.A.   0264656280101056   11/4/2014    Bill   1/13/2015    95851   100.00
       2109   Manul   V.   Feijoo,   M.D.   P.A.   0264656280101056   11/4/2014    Bill   1/13/2015    99214   275.00
       2110   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   1/13/2015    99214   275.00
       2111   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   1/13/2015    95851   100.00
       2112   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   1/13/2015    76140   100.00
       2113   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   1/13/2015    99204   475.00
       2114   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   1/13/2015    95851   100.00
       2115   Manul   V.   Feijoo,   M.D.   P.A.   0410967180101028   8/31/2014    Bill   1/13/2015    99215   425.00
       2116   Manul   V.   Feijoo,   M.D.   P.A.   0410967180101028   8/31/2014    Bill   1/13/2015    95851   100.00
       2117   Manul   V.   Feijoo,   M.D.   P.A.   0410967180101028   8/31/2014    Bill   1/13/2015    76140   100.00
       2118   Manul   V.   Feijoo,   M.D.   P.A.   0275905370101089   10/26/2014   Bill   1/13/2015    99214   275.00
       2119   Manul   V.   Feijoo,   M.D.   P.A.   0275905370101089   10/26/2014   Bill   1/13/2015    95851   100.00
       2120   Manul   V.   Feijoo,   M.D.   P.A.   0275905370101089   10/26/2014   Bill   1/13/2015    76140   100.00
       2121   Manul   V.   Feijoo,   M.D.   P.A.   0450684190101028   11/3/2014    Bill   1/13/2015    99214   275.00
       2122   Manul   V.   Feijoo,   M.D.   P.A.   0450684190101028   11/3/2014    Bill   1/13/2015    95851   100.00
       2123   Manul   V.   Feijoo,   M.D.   P.A.   0450684190101028   11/3/2014    Bill   1/13/2015    99214   275.00
       2124   Manul   V.   Feijoo,   M.D.   P.A.   0450684190101028   11/3/2014    Bill   1/13/2015    95851   100.00
       2125   Manul   V.   Feijoo,   M.D.   P.A.   0358535320101010   10/30/2014   Bill   1/13/2015    99215   425.00
       2126   Manul   V.   Feijoo,   M.D.   P.A.   0358535320101010   10/30/2014   Bill   1/13/2015    95851   100.00
       2127   Manul   V.   Feijoo,   M.D.   P.A.   0358535320101010   10/30/2014   Bill   1/13/2015    76140   100.00
       2128   Manul   V.   Feijoo,   M.D.   P.A.   0327404340101021   9/18/2014    Bill   1/13/2015    99215   425.00
       2129   Manul   V.   Feijoo,   M.D.   P.A.   0327404340101021   9/18/2014    Bill   1/13/2015    95851   100.00
       2130   Manul   V.   Feijoo,   M.D.   P.A.   0422034620101047   11/4/2014    Bill   1/14/2015    99215   425.00
       2131   Manul   V.   Feijoo,   M.D.   P.A.   0422034620101047   11/4/2014    Bill   1/14/2015    95851   100.00
       2132   Manul   V.   Feijoo,   M.D.   P.A.   0411685920101012   8/25/2014    Bill   1/14/2015    99215   425.00
       2133   Manul   V.   Feijoo,   M.D.   P.A.   0411685920101012   8/25/2014    Bill   1/14/2015    95851   100.00
       2134   Manul   V.   Feijoo,   M.D.   P.A.   0318611340101022   9/19/2014    Bill   1/22/2015    99215   425.00
       2135   Manul   V.   Feijoo,   M.D.   P.A.   0318611340101022   9/19/2014    Bill   1/22/2015    95851   100.00
       2136   Manul   V.   Feijoo,   M.D.   P.A.   0406350010101094   10/23/2014   Bill   1/22/2015    99214   275.00
       2137   Manul   V.   Feijoo,   M.D.   P.A.   0406350010101094   10/23/2014   Bill   1/22/2015    95851   100.00
       2138   Manul   V.   Feijoo,   M.D.   P.A.   0406350010101094   10/23/2014   Bill   1/22/2015    76140   100.00
       2139   Manul   V.   Feijoo,   M.D.   P.A.   0406350010101094   10/23/2014   Bill   1/22/2015    J3301   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 18 of 89

       2140   Manul   V.   Feijoo,   M.D.   P.A.   0290756280101037   11/1/2014    Bill   1/22/2015   99214   275.00
       2141   Manul   V.   Feijoo,   M.D.   P.A.   0290756280101037   11/1/2014    Bill   1/22/2015   95851   100.00
       2142   Manul   V.   Feijoo,   M.D.   P.A.   0290756280101037   11/1/2014    Bill   1/22/2015   76140   100.00
       2143   Manul   V.   Feijoo,   M.D.   P.A.   0465451600101011   11/14/2014   Bill   1/22/2015   99204   475.00
       2144   Manul   V.   Feijoo,   M.D.   P.A.   0465451600101011   11/14/2014   Bill   1/22/2015   95851   100.00
       2145   Manul   V.   Feijoo,   M.D.   P.A.   0498364150101011   12/5/2014    Bill   1/22/2015   99204   475.00
       2146   Manul   V.   Feijoo,   M.D.   P.A.   0498364150101011   12/5/2014    Bill   1/22/2015   95851   100.00
       2147   Manul   V.   Feijoo,   M.D.   P.A.   0465451600101011   11/14/2014   Bill   1/22/2015   99204   475.00
       2148   Manul   V.   Feijoo,   M.D.   P.A.   0465451600101011   11/14/2014   Bill   1/22/2015   95851   100.00
       2149   Manul   V.   Feijoo,   M.D.   P.A.   0498364150101011   12/5/2014    Bill   1/22/2015   99204   475.00
       2150   Manul   V.   Feijoo,   M.D.   P.A.   0498364150101011   12/5/2014    Bill   1/22/2015   95851   100.00
       2151   Manul   V.   Feijoo,   M.D.   P.A.   0516230140101023   12/5/2014    Bill   1/22/2015   99204   475.00
       2152   Manul   V.   Feijoo,   M.D.   P.A.   0516230140101023   12/5/2014    Bill   1/22/2015   95851   100.00
       2153   Manul   V.   Feijoo,   M.D.   P.A.   0451546870101025   11/20/2014   Bill   1/22/2015   99204   475.00
       2154   Manul   V.   Feijoo,   M.D.   P.A.   0451546870101025   11/20/2014   Bill   1/22/2015   95851   100.00
       2155   Manul   V.   Feijoo,   M.D.   P.A.   0277492130101111   7/16/2014    Bill   1/22/2015   99204   475.00
       2156   Manul   V.   Feijoo,   M.D.   P.A.   0277492130101111   7/16/2014    Bill   1/22/2015   95851   100.00
       2157   Manul   V.   Feijoo,   M.D.   P.A.   0277492130101111   7/16/2014    Bill   1/22/2015   76140   100.00
       2158   Manul   V.   Feijoo,   M.D.   P.A.   0414179010101022   11/17/2014   Bill   1/22/2015   99204   475.00
       2159   Manul   V.   Feijoo,   M.D.   P.A.   0414179010101022   11/17/2014   Bill   1/22/2015   95851   100.00
       2160   Manul   V.   Feijoo,   M.D.   P.A.   0291114600101049   12/4/2014    Bill   1/22/2015   99204   475.00
       2161   Manul   V.   Feijoo,   M.D.   P.A.   0291114600101049   12/4/2014    Bill   1/22/2015   95851   100.00
       2162   Manul   V.   Feijoo,   M.D.   P.A.   0397188280101068   11/26/2014   Bill   1/22/2015   99204   475.00
       2163   Manul   V.   Feijoo,   M.D.   P.A.   0397188280101068   11/26/2014   Bill   1/22/2015   95851   100.00
       2164   Manul   V.   Feijoo,   M.D.   P.A.   0364975190101017   10/3/2014    Bill   1/26/2015   99215   425.00
       2165   Manul   V.   Feijoo,   M.D.   P.A.   0364975190101017   10/3/2014    Bill   1/26/2015   95851   100.00
       2166   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101052   9/5/2014     Bill   1/26/2015   99204   475.00
       2167   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101052   9/5/2014     Bill   1/26/2015   95851   100.00
       2168   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101052   9/5/2014     Bill   1/26/2015   76140   100.00
       2169   Manul   V.   Feijoo,   M.D.   P.A.   0432689360101032   10/10/2014   Bill   1/26/2015   99204   475.00
       2170   Manul   V.   Feijoo,   M.D.   P.A.   0432689360101032   10/10/2014   Bill   1/26/2015   95851   100.00
       2171   Manul   V.   Feijoo,   M.D.   P.A.   0432689360101032   10/10/2014   Bill   1/26/2015   76140   100.00
       2172   Manul   V.   Feijoo,   M.D.   P.A.   0432689360101032   10/10/2014   Bill   1/26/2015   99214   275.00
       2173   Manul   V.   Feijoo,   M.D.   P.A.   0432689360101032   10/10/2014   Bill   1/26/2015   95851   100.00
       2174   Manul   V.   Feijoo,   M.D.   P.A.   0432689360101032   10/10/2014   Bill   1/26/2015   J3301   100.00
       2175   Manul   V.   Feijoo,   M.D.   P.A.   0420207900101026   10/12/2014   Bill   1/26/2015   99204   475.00
       2176   Manul   V.   Feijoo,   M.D.   P.A.   0420207900101026   10/12/2014   Bill   1/26/2015   95851   100.00
       2177   Manul   V.   Feijoo,   M.D.   P.A.   0420207900101026   10/12/2014   Bill   1/26/2015   76140   100.00
       2178   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   1/26/2015   99204   475.00
       2179   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   1/26/2015   95851   100.00
       2180   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   1/26/2015   99204   475.00
       2181   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   1/26/2015   95851   100.00
       2182   Manul   V.   Feijoo,   M.D.   P.A.   0519836410101019   12/4/2014    Bill   1/26/2015   99204   475.00
       2183   Manul   V.   Feijoo,   M.D.   P.A.   0519836410101019   12/4/2014    Bill   1/26/2015   95851   100.00
       2184   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   1/26/2015   99214   275.00
       2185   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   1/26/2015   95851   100.00
       2186   Manul   V.   Feijoo,   M.D.   P.A.   0468491990101020   12/24/2014   Bill   1/26/2015   99204   475.00
       2187   Manul   V.   Feijoo,   M.D.   P.A.   0468491990101020   12/24/2014   Bill   1/26/2015   95851   100.00
       2188   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101052   9/5/2014     Bill   1/26/2015   99204   475.00
       2189   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101052   9/5/2014     Bill   1/26/2015   95851   100.00
       2190   Manul   V.   Feijoo,   M.D.   P.A.   0373878100101052   9/5/2014     Bill   1/26/2015   76140   100.00
       2191   Manul   V.   Feijoo,   M.D.   P.A.   0401106870101037   11/20/2014   Bill   1/26/2015   99204   475.00
       2192   Manul   V.   Feijoo,   M.D.   P.A.   0401106870101037   11/20/2014   Bill   1/26/2015   95851   100.00
       2193   Manul   V.   Feijoo,   M.D.   P.A.   0468684930101049   11/3/2014    Bill   1/26/2015   99204   475.00
       2194   Manul   V.   Feijoo,   M.D.   P.A.   0468684930101049   11/3/2014    Bill   1/26/2015   95851   100.00
       2195   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   1/26/2015   99204   475.00
       2196   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   1/26/2015   95851   100.00
       2197   Manul   V.   Feijoo,   M.D.   P.A.   0382955510101044   11/25/2014   Bill   1/26/2015   99204   475.00
       2198   Manul   V.   Feijoo,   M.D.   P.A.   0382955510101044   11/25/2014   Bill   1/26/2015   95851   100.00
       2199   Manul   V.   Feijoo,   M.D.   P.A.   0518574640101019   12/10/2014   Bill   1/26/2015   99204   475.00
       2200   Manul   V.   Feijoo,   M.D.   P.A.   0518574640101019   12/10/2014   Bill   1/26/2015   95851   100.00
       2201   Manul   V.   Feijoo,   M.D.   P.A.   0495770470101015   12/28/2014   Bill   1/27/2015   99204   475.00
       2202   Manul   V.   Feijoo,   M.D.   P.A.   0495770470101015   12/28/2014   Bill   1/27/2015   95851   100.00
       2203   Manul   V.   Feijoo,   M.D.   P.A.   0495770470101015   12/28/2014   Bill   1/27/2015   76140   100.00
       2204   Manul   V.   Feijoo,   M.D.   P.A.   0499479950101018   11/21/2014   Bill   1/27/2015   99204   475.00
       2205   Manul   V.   Feijoo,   M.D.   P.A.   0499479950101018   11/21/2014   Bill   1/27/2015   95851   100.00
       2206   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101048   12/4/2014    Bill   1/27/2015   99204   475.00
       2207   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101048   12/4/2014    Bill   1/27/2015   95851   100.00
       2208   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   1/27/2015   99204   475.00
       2209   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   1/27/2015   95851   100.00
       2210   Manul   V.   Feijoo,   M.D.   P.A.   0258592930101071   8/28/2014    Bill   1/27/2015   99204   475.00
       2211   Manul   V.   Feijoo,   M.D.   P.A.   0258592930101071   8/28/2014    Bill   1/27/2015   95851   100.00
       2212   Manul   V.   Feijoo,   M.D.   P.A.   0320687570101011   12/10/2014   Bill   1/27/2015   99204   475.00
       2213   Manul   V.   Feijoo,   M.D.   P.A.   0320687570101011   12/10/2014   Bill   1/27/2015   95851   100.00
       2214   Manul   V.   Feijoo,   M.D.   P.A.   0422758740101012   11/7/2014    Bill   1/27/2015   99215   425.00
       2215   Manul   V.   Feijoo,   M.D.   P.A.   0422758740101012   11/7/2014    Bill   1/27/2015   95851   100.00
       2216   Manul   V.   Feijoo,   M.D.   P.A.   0422758740101012   11/7/2014    Bill   1/27/2015   76140   100.00
       2217   Manul   V.   Feijoo,   M.D.   P.A.   0248653300101043   11/5/2014    Bill   1/27/2015   99214   275.00
       2218   Manul   V.   Feijoo,   M.D.   P.A.   0248653300101043   11/5/2014    Bill   1/27/2015   95851   100.00
       2219   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   1/27/2015   99214   275.00
       2220   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   1/27/2015   95851   100.00
       2221   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   1/27/2015   76140   100.00
       2222   Manul   V.   Feijoo,   M.D.   P.A.   0155733240101054   8/4/2014     Bill   1/27/2015   99215   425.00
       2223   Manul   V.   Feijoo,   M.D.   P.A.   0155733240101054   8/4/2014     Bill   1/27/2015   95851   100.00
       2224   Manul   V.   Feijoo,   M.D.   P.A.   0155733240101054   8/4/2014     Bill   1/27/2015   76140   100.00
       2225   Manul   V.   Feijoo,   M.D.   P.A.   0382955510101044   11/25/2014   Bill   1/27/2015   99214   275.00
       2226   Manul   V.   Feijoo,   M.D.   P.A.   0382955510101044   11/25/2014   Bill   1/27/2015   95851   100.00
       2227   Manul   V.   Feijoo,   M.D.   P.A.   0382955510101044   11/25/2014   Bill   1/27/2015   76140   100.00
       2228   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   1/27/2015   99214   275.00
       2229   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   1/27/2015   95851   100.00
       2230   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   1/27/2015   76140   100.00
       2231   Manul   V.   Feijoo,   M.D.   P.A.   0433589420101049   11/15/2014   Bill   1/27/2015   99214   275.00
       2232   Manul   V.   Feijoo,   M.D.   P.A.   0433589420101049   11/15/2014   Bill   1/27/2015   95851   100.00
       2233   Manul   V.   Feijoo,   M.D.   P.A.   0433589420101049   11/15/2014   Bill   1/27/2015   76140   100.00
       2234   Manul   V.   Feijoo,   M.D.   P.A.   0493379840101028   12/20/2014   Bill   1/27/2015   99204   475.00
       2235   Manul   V.   Feijoo,   M.D.   P.A.   0493379840101028   12/20/2014   Bill   1/27/2015   95851   100.00
       2236   Manul   V.   Feijoo,   M.D.   P.A.   0493379840101028   12/20/2014   Bill   1/27/2015   76140   100.00
       2237   Manul   V.   Feijoo,   M.D.   P.A.   0489842230101011   12/26/2014   Bill   1/27/2015   99204   475.00
       2238   Manul   V.   Feijoo,   M.D.   P.A.   0489842230101011   12/26/2014   Bill   1/27/2015   95851   100.00
       2239   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101048   12/4/2014    Bill   1/27/2015   99204   475.00
       2240   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101048   12/4/2014    Bill   1/27/2015   95851   100.00
       2241   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   1/27/2015   99204   475.00
       2242   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   1/27/2015   95851   100.00
       2243   Manul   V.   Feijoo,   M.D.   P.A.   0327414180101031   11/4/2014    Bill   1/27/2015   99204   475.00
       2244   Manul   V.   Feijoo,   M.D.   P.A.   0327414180101031   11/4/2014    Bill   1/27/2015   95851   100.00
       2245   Manul   V.   Feijoo,   M.D.   P.A.   0327414180101031   11/4/2014    Bill   1/27/2015   76140   100.00
       2246   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97010    10.00
       2247   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97034    40.00
       2248   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97035    30.00
       2249   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    G0283    30.00
       2250   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97140    65.00
       2251   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97110   140.00
       2252   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97039    15.00
       2253   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97010    10.00
       2254   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97034    40.00
       2255   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97035    30.00
       2256   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    G0283    30.00
       2257   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97140    65.00
       2258   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97110   140.00
       2259   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97039    15.00
       2260   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97010    10.00
       2261   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97034    40.00
       2262   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97035    30.00
       2263   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    G0283    30.00
       2264   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97140    65.00
       2265   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97110   140.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 19 of 89

       2266   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97039    15.00
       2267   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97010    10.00
       2268   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97034    40.00
       2269   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97035    30.00
       2270   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    G0283    30.00
       2271   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97140    65.00
       2272   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97110   140.00
       2273   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97039    15.00
       2274   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97010    10.00
       2275   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97034    40.00
       2276   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97035    30.00
       2277   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    G0283    30.00
       2278   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97140    65.00
       2279   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97110   140.00
       2280   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97039    15.00
       2281   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97010    10.00
       2282   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    G0283    30.00
       2283   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97035    30.00
       2284   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97039    15.00
       2285   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97110   140.00
       2286   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97140    65.00
       2287   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97034    40.00
       2288   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    99212   100.00
       2289   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97010    10.00
       2290   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97034    40.00
       2291   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97035    30.00
       2292   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    G0283    30.00
       2293   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97140    65.00
       2294   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97110   140.00
       2295   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97039    15.00
       2296   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97010    10.00
       2297   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97034    40.00
       2298   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97035    30.00
       2299   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    G0283    30.00
       2300   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97140    65.00
       2301   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97110   140.00
       2302   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97039    15.00
       2303   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97010    10.00
       2304   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97034    40.00
       2305   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97035    30.00
       2306   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    G0283    30.00
       2307   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97140    65.00
       2308   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97110   140.00
       2309   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97039    15.00
       2310   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97010    10.00
       2311   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97034    40.00
       2312   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97035    30.00
       2313   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    G0283    30.00
       2314   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97140    65.00
       2315   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97110   140.00
       2316   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97039    15.00
       2317   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97010    10.00
       2318   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97034    40.00
       2319   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97035    30.00
       2320   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    G0283    30.00
       2321   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97140    65.00
       2322   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97110   140.00
       2323   Manul   V.   Feijoo,   M.D.   P.A.   0444559540101036   11/21/2014   Bill   2/9/2015    97039    15.00
       2324   Manul   V.   Feijoo,   M.D.   P.A.   0422758740101012   11/7/2014    Bill   2/9/2015    99204   475.00
       2325   Manul   V.   Feijoo,   M.D.   P.A.   0422758740101012   11/7/2014    Bill   2/9/2015    95851   100.00
       2326   Manul   V.   Feijoo,   M.D.   P.A.   0422758740101012   11/7/2014    Bill   2/9/2015    76140   100.00
       2327   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   2/10/2015   95851   100.00
       2328   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   2/10/2015   95851   100.00
       2329   Manul   V.   Feijoo,   M.D.   P.A.   0402361630101012   1/3/2015     Bill   2/10/2015   99204   475.00
       2330   Manul   V.   Feijoo,   M.D.   P.A.   0402361630101012   1/3/2015     Bill   2/10/2015   95851   100.00
       2331   Manul   V.   Feijoo,   M.D.   P.A.   0455854950101014   12/31/2014   Bill   2/10/2015   99204   475.00
       2332   Manul   V.   Feijoo,   M.D.   P.A.   0455854950101014   12/31/2014   Bill   2/10/2015   95851   100.00
       2333   Manul   V.   Feijoo,   M.D.   P.A.   0469195350101038   12/31/2014   Bill   2/10/2015   99204   475.00
       2334   Manul   V.   Feijoo,   M.D.   P.A.   0469195350101038   12/31/2014   Bill   2/10/2015   95851   100.00
       2335   Manul   V.   Feijoo,   M.D.   P.A.   0492109880101013   12/31/2014   Bill   2/10/2015   99204   475.00
       2336   Manul   V.   Feijoo,   M.D.   P.A.   0492109880101013   12/31/2014   Bill   2/10/2015   95851   100.00
       2337   Manul   V.   Feijoo,   M.D.   P.A.   0416517720101022   9/9/2014     Bill   2/12/2015   99215   425.00
       2338   Manul   V.   Feijoo,   M.D.   P.A.   0416517720101022   9/9/2014     Bill   2/12/2015   95851   100.00
       2339   Manul   V.   Feijoo,   M.D.   P.A.   0416517720101022   9/9/2014     Bill   2/12/2015   76140   100.00
       2340   Manul   V.   Feijoo,   M.D.   P.A.   0290822910101027   9/26/2014    Bill   2/12/2015   99215   425.00
       2341   Manul   V.   Feijoo,   M.D.   P.A.   0290822910101027   9/26/2014    Bill   2/12/2015   95851   100.00
       2342   Manul   V.   Feijoo,   M.D.   P.A.   0290822910101027   9/26/2014    Bill   2/12/2015   76140   100.00
       2343   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   2/12/2015   99214   275.00
       2344   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   2/12/2015   95851   100.00
       2345   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   2/12/2015   99214   275.00
       2346   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   2/12/2015   95851   100.00
       2347   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   2/12/2015   76140   100.00
       2348   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   2/12/2015   99214   275.00
       2349   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   2/12/2015   95851   100.00
       2350   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   2/12/2015   76140   100.00
       2351   Manul   V.   Feijoo,   M.D.   P.A.   0427867600101023   10/29/2014   Bill   2/12/2015   99214   275.00
       2352   Manul   V.   Feijoo,   M.D.   P.A.   0427867600101023   10/29/2014   Bill   2/12/2015   95851   100.00
       2353   Manul   V.   Feijoo,   M.D.   P.A.   0427867600101023   10/29/2014   Bill   2/12/2015   76140   100.00
       2354   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   2/12/2015   99214   275.00
       2355   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   2/12/2015   95851   100.00
       2356   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   2/12/2015   76140   100.00
       2357   Manul   V.   Feijoo,   M.D.   P.A.   0426254400101035   3/17/2014    Bill   2/20/2015   99204   475.00
       2358   Manul   V.   Feijoo,   M.D.   P.A.   0426254400101035   3/17/2014    Bill   2/20/2015   95851   100.00
       2359   Manul   V.   Feijoo,   M.D.   P.A.   0426254400101035   3/17/2014    Bill   2/20/2015   76140   100.00
       2360   Manul   V.   Feijoo,   M.D.   P.A.   0425163260101012   1/13/2015    Bill   2/20/2015   99204   475.00
       2361   Manul   V.   Feijoo,   M.D.   P.A.   0425163260101012   1/13/2015    Bill   2/20/2015   95851   100.00
       2362   Manul   V.   Feijoo,   M.D.   P.A.   0320773650101020   12/17/2014   Bill   2/20/2015   99204   475.00
       2363   Manul   V.   Feijoo,   M.D.   P.A.   0320773650101020   12/17/2014   Bill   2/20/2015   95851   100.00
       2364   Manul   V.   Feijoo,   M.D.   P.A.   0446220290101019   10/24/2014   Bill   2/20/2015   99204   475.00
       2365   Manul   V.   Feijoo,   M.D.   P.A.   0446220290101019   10/24/2014   Bill   2/20/2015   95851   100.00
       2366   Manul   V.   Feijoo,   M.D.   P.A.   0425163260101012   1/13/2015    Bill   2/20/2015   99204   475.00
       2367   Manul   V.   Feijoo,   M.D.   P.A.   0425163260101012   1/13/2015    Bill   2/20/2015   95851   100.00
       2368   Manul   V.   Feijoo,   M.D.   P.A.   0386154720101038   11/28/2014   Bill   2/20/2015   99204   475.00
       2369   Manul   V.   Feijoo,   M.D.   P.A.   0386154720101038   11/28/2014   Bill   2/20/2015   95851   100.00
       2370   Manul   V.   Feijoo,   M.D.   P.A.   0386154720101038   11/28/2014   Bill   2/20/2015   76140   100.00
       2371   Manul   V.   Feijoo,   M.D.   P.A.   0491696060101038   11/15/2014   Bill   2/20/2015   99204   475.00
       2372   Manul   V.   Feijoo,   M.D.   P.A.   0491696060101038   11/15/2014   Bill   2/20/2015   95851   100.00
       2373   Manul   V.   Feijoo,   M.D.   P.A.   0426363350101018   12/10/2014   Bill   2/20/2015   99204   475.00
       2374   Manul   V.   Feijoo,   M.D.   P.A.   0426363350101018   12/10/2014   Bill   2/20/2015   95851   100.00
       2375   Manul   V.   Feijoo,   M.D.   P.A.   0320773650101020   12/17/2014   Bill   2/20/2015   99204   475.00
       2376   Manul   V.   Feijoo,   M.D.   P.A.   0320773650101020   12/17/2014   Bill   2/20/2015   95851   100.00
       2377   Manul   V.   Feijoo,   M.D.   P.A.   0492109880101013   12/31/2014   Bill   2/20/2015   99204   475.00
       2378   Manul   V.   Feijoo,   M.D.   P.A.   0492109880101013   12/31/2014   Bill   2/20/2015   95851   100.00
       2379   Manul   V.   Feijoo,   M.D.   P.A.   0414239700101011   1/15/2015    Bill   2/20/2015   99204   475.00
       2380   Manul   V.   Feijoo,   M.D.   P.A.   0414239700101011   1/15/2015    Bill   2/20/2015   95851   100.00
       2381   Manul   V.   Feijoo,   M.D.   P.A.   0519631430101010   1/12/2015    Bill   2/20/2015   99204   475.00
       2382   Manul   V.   Feijoo,   M.D.   P.A.   0519631430101010   1/12/2015    Bill   2/20/2015   95851   100.00
       2383   Manul   V.   Feijoo,   M.D.   P.A.   0508619290101017   1/15/2015    Bill   2/20/2015   99204   475.00
       2384   Manul   V.   Feijoo,   M.D.   P.A.   0508619290101017   1/15/2015    Bill   2/20/2015   95851   100.00
       2385   Manul   V.   Feijoo,   M.D.   P.A.   0519631430101010   1/12/2015    Bill   2/20/2015   99204   475.00
       2386   Manul   V.   Feijoo,   M.D.   P.A.   0519631430101010   1/12/2015    Bill   2/20/2015   95851   100.00
       2387   Manul   V.   Feijoo,   M.D.   P.A.   0465451600101011   11/14/2014   Bill   2/20/2015   99215   425.00
       2388   Manul   V.   Feijoo,   M.D.   P.A.   0465451600101011   11/14/2014   Bill   2/20/2015   95851   100.00
       2389   Manul   V.   Feijoo,   M.D.   P.A.   0465451600101011   11/14/2014   Bill   2/20/2015   76140   100.00
       2390   Manul   V.   Feijoo,   M.D.   P.A.   0450684190101028   11/3/2014    Bill   2/20/2015   99215   425.00
       2391   Manul   V.   Feijoo,   M.D.   P.A.   0450684190101028   11/3/2014    Bill   2/20/2015   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 20 of 89

       2392   Manul   V.   Feijoo,   M.D.   P.A.   0465451600101011   11/14/2014   Bill   2/20/2015   99215   425.00
       2393   Manul   V.   Feijoo,   M.D.   P.A.   0465451600101011   11/14/2014   Bill   2/20/2015   95851   100.00
       2394   Manul   V.   Feijoo,   M.D.   P.A.   0115816280101248   12/11/2014   Bill   2/20/2015   99204   475.00
       2395   Manul   V.   Feijoo,   M.D.   P.A.   0115816280101248   12/11/2014   Bill   2/20/2015   95851   100.00
       2396   Manul   V.   Feijoo,   M.D.   P.A.   0465451600101011   11/14/2014   Bill   2/20/2015   99215   425.00
       2397   Manul   V.   Feijoo,   M.D.   P.A.   0465451600101011   11/14/2014   Bill   2/20/2015   95851   100.00
       2398   Manul   V.   Feijoo,   M.D.   P.A.   0412474560101023   12/24/2014   Bill   2/20/2015   99204   475.00
       2399   Manul   V.   Feijoo,   M.D.   P.A.   0412474560101023   12/24/2014   Bill   2/20/2015   95851   100.00
       2400   Manul   V.   Feijoo,   M.D.   P.A.   0427339460101014   8/4/2014     Bill   2/20/2015   99215   425.00
       2401   Manul   V.   Feijoo,   M.D.   P.A.   0427339460101014   8/4/2014     Bill   2/20/2015   95851   100.00
       2402   Manul   V.   Feijoo,   M.D.   P.A.   0427339460101014   8/4/2014     Bill   2/20/2015   76140   100.00
       2403   Manul   V.   Feijoo,   M.D.   P.A.   0433589420101049   11/15/2014   Bill   3/2/2015    99215   425.00
       2404   Manul   V.   Feijoo,   M.D.   P.A.   0433589420101049   11/15/2014   Bill   3/2/2015    95851   100.00
       2405   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   3/2/2015    99215   425.00
       2406   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   3/2/2015    95851   100.00
       2407   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101043   10/15/2014   Bill   3/2/2015    99215   425.00
       2408   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101043   10/15/2014   Bill   3/2/2015    95851   100.00
       2409   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101043   10/15/2014   Bill   3/2/2015    76140   100.00
       2410   Manul   V.   Feijoo,   M.D.   P.A.   0382955510101044   11/25/2014   Bill   3/2/2015    99214   275.00
       2411   Manul   V.   Feijoo,   M.D.   P.A.   0382955510101044   11/25/2014   Bill   3/2/2015    95851   100.00
       2412   Manul   V.   Feijoo,   M.D.   P.A.   0382955510101044   11/25/2014   Bill   3/2/2015    76140   100.00
       2413   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   3/2/2015    99215   425.00
       2414   Manul   V.   Feijoo,   M.D.   P.A.   0433603660101021   11/15/2014   Bill   3/2/2015    95851   100.00
       2415   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101048   12/4/2014    Bill   3/2/2015    99214   275.00
       2416   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101048   12/4/2014    Bill   3/2/2015    95851   100.00
       2417   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101048   12/4/2014    Bill   3/2/2015    99214   275.00
       2418   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101048   12/4/2014    Bill   3/2/2015    95851   100.00
       2419   Manul   V.   Feijoo,   M.D.   P.A.   0354271060101010   10/22/2014   Bill   3/2/2015    99215   425.00
       2420   Manul   V.   Feijoo,   M.D.   P.A.   0354271060101010   10/22/2014   Bill   3/2/2015    95851   100.00
       2421   Manul   V.   Feijoo,   M.D.   P.A.   0354271060101010   10/22/2014   Bill   3/2/2015    76140   100.00
       2422   Manul   V.   Feijoo,   M.D.   P.A.   0397188280101068   11/26/2014   Bill   3/2/2015    99215   425.00
       2423   Manul   V.   Feijoo,   M.D.   P.A.   0397188280101068   11/26/2014   Bill   3/2/2015    95851   100.00
       2424   Manul   V.   Feijoo,   M.D.   P.A.   0397188280101068   11/26/2014   Bill   3/2/2015    76140   100.00
       2425   Manul   V.   Feijoo,   M.D.   P.A.   0438271010101029   11/8/2014    Bill   3/2/2015    99215   425.00
       2426   Manul   V.   Feijoo,   M.D.   P.A.   0438271010101029   11/8/2014    Bill   3/2/2015    95851   100.00
       2427   Manul   V.   Feijoo,   M.D.   P.A.   0438271010101029   11/8/2014    Bill   3/2/2015    76140   100.00
       2428   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   3/2/2015    99204   475.00
       2429   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   3/2/2015    95851   100.00
       2430   Manul   V.   Feijoo,   M.D.   P.A.   0290756280101037   11/1/2014    Bill   3/2/2015    99215   425.00
       2431   Manul   V.   Feijoo,   M.D.   P.A.   0290756280101037   11/1/2014    Bill   3/2/2015    95851   100.00
       2432   Manul   V.   Feijoo,   M.D.   P.A.   0290756280101037   11/1/2014    Bill   3/2/2015    76140   100.00
       2433   Manul   V.   Feijoo,   M.D.   P.A.   0328096610101068   12/10/2014   Bill   3/2/2015    99204   475.00
       2434   Manul   V.   Feijoo,   M.D.   P.A.   0328096610101068   12/10/2014   Bill   3/2/2015    95851   100.00
       2435   Manul   V.   Feijoo,   M.D.   P.A.   0328096610101068   12/10/2014   Bill   3/2/2015    76140   100.00
       2436   Manul   V.   Feijoo,   M.D.   P.A.   0438271010101029   11/8/2014    Bill   3/2/2015    99204   475.00
       2437   Manul   V.   Feijoo,   M.D.   P.A.   0438271010101029   11/8/2014    Bill   3/2/2015    95851   100.00
       2438   Manul   V.   Feijoo,   M.D.   P.A.   0438271010101029   11/8/2014    Bill   3/2/2015    76140   100.00
       2439   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   3/2/2015    99214   275.00
       2440   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   3/2/2015    95851   100.00
       2441   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   3/2/2015    99214   275.00
       2442   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   3/2/2015    95851   100.00
       2443   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   3/2/2015    76140   100.00
       2444   Manul   V.   Feijoo,   M.D.   P.A.   0450684190101028   11/3/2014    Bill   3/2/2015    99215   425.00
       2445   Manul   V.   Feijoo,   M.D.   P.A.   0450684190101028   11/3/2014    Bill   3/2/2015    95851   100.00
       2446   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   3/2/2015    99215   425.00
       2447   Manul   V.   Feijoo,   M.D.   P.A.   0179577310101011   10/13/2014   Bill   3/2/2015    95851   100.00
       2448   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   3/2/2015    99215   425.00
       2449   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   3/2/2015    95851   100.00
       2450   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   3/2/2015    76140   100.00
       2451   Manul   V.   Feijoo,   M.D.   P.A.   0397188280101068   11/26/2014   Bill   3/2/2015    99215   425.00
       2452   Manul   V.   Feijoo,   M.D.   P.A.   0397188280101068   11/26/2014   Bill   3/2/2015    95851   100.00
       2453   Manul   V.   Feijoo,   M.D.   P.A.   0397188280101068   11/26/2014   Bill   3/2/2015    76140   100.00
       2454   Manul   V.   Feijoo,   M.D.   P.A.   0388819490101016   4/20/2014    Bill   3/2/2015    99215   425.00
       2455   Manul   V.   Feijoo,   M.D.   P.A.   0388819490101016   4/20/2014    Bill   3/2/2015    95851   100.00
       2456   Manul   V.   Feijoo,   M.D.   P.A.   0388819490101016   4/20/2014    Bill   3/2/2015    76140   100.00
       2457   Manul   V.   Feijoo,   M.D.   P.A.   0507169380101023   1/10/2015    Bill   3/7/2015    99204   475.00
       2458   Manul   V.   Feijoo,   M.D.   P.A.   0507169380101023   1/10/2015    Bill   3/7/2015    95851   100.00
       2459   Manul   V.   Feijoo,   M.D.   P.A.   0507169380101023   1/10/2015    Bill   3/7/2015    76140   100.00
       2460   Manul   V.   Feijoo,   M.D.   P.A.   0425163260101012   1/13/2015    Bill   3/7/2015    99214   275.00
       2461   Manul   V.   Feijoo,   M.D.   P.A.   0425163260101012   1/13/2015    Bill   3/7/2015    95851   100.00
       2462   Manul   V.   Feijoo,   M.D.   P.A.   0425163260101012   1/13/2015    Bill   3/7/2015    99214   275.00
       2463   Manul   V.   Feijoo,   M.D.   P.A.   0425163260101012   1/13/2015    Bill   3/7/2015    95851   100.00
       2464   Manul   V.   Feijoo,   M.D.   P.A.   0357604920101035   1/27/2015    Bill   3/7/2015    99204   475.00
       2465   Manul   V.   Feijoo,   M.D.   P.A.   0357604920101035   1/27/2015    Bill   3/7/2015    95851   100.00
       2466   Manul   V.   Feijoo,   M.D.   P.A.   0236779180101060   1/21/2015    Bill   3/7/2015    99204   475.00
       2467   Manul   V.   Feijoo,   M.D.   P.A.   0236779180101060   1/21/2015    Bill   3/7/2015    95851   100.00
       2468   Manul   V.   Feijoo,   M.D.   P.A.   0236779180101060   1/21/2015    Bill   3/7/2015    99204   475.00
       2469   Manul   V.   Feijoo,   M.D.   P.A.   0236779180101060   1/21/2015    Bill   3/7/2015    95851   100.00
       2470   Manul   V.   Feijoo,   M.D.   P.A.   0417991850101095   1/24/2015    Bill   3/7/2015    99204   475.00
       2471   Manul   V.   Feijoo,   M.D.   P.A.   0417991850101095   1/24/2015    Bill   3/7/2015    95851   100.00
       2472   Manul   V.   Feijoo,   M.D.   P.A.   0414239700101011   1/15/2015    Bill   3/7/2015    99214   275.00
       2473   Manul   V.   Feijoo,   M.D.   P.A.   0414239700101011   1/15/2015    Bill   3/7/2015    95851   100.00
       2474   Manul   V.   Feijoo,   M.D.   P.A.   0328096610101068   12/10/2014   Bill   3/7/2015    99214   275.00
       2475   Manul   V.   Feijoo,   M.D.   P.A.   0328096610101068   12/10/2014   Bill   3/7/2015    95851   100.00
       2476   Manul   V.   Feijoo,   M.D.   P.A.   0328096610101068   12/10/2014   Bill   3/7/2015    76140   100.00
       2477   Manul   V.   Feijoo,   M.D.   P.A.   0399687710101042   1/27/2015    Bill   3/7/2015    99204   475.00
       2478   Manul   V.   Feijoo,   M.D.   P.A.   0399687710101042   1/27/2015    Bill   3/7/2015    95851   100.00
       2479   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101102   1/25/2015    Bill   3/7/2015    99204   475.00
       2480   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101102   1/25/2015    Bill   3/7/2015    95851   100.00
       2481   Manul   V.   Feijoo,   M.D.   P.A.   0140161550101431   10/7/2014    Bill   3/9/2015    99204   475.00
       2482   Manul   V.   Feijoo,   M.D.   P.A.   0140161550101431   10/7/2014    Bill   3/9/2015    95851   100.00
       2483   Manul   V.   Feijoo,   M.D.   P.A.   0420207900101026   10/12/2014   Bill   3/9/2015    99204   475.00
       2484   Manul   V.   Feijoo,   M.D.   P.A.   0420207900101026   10/12/2014   Bill   3/9/2015    95851   100.00
       2485   Manul   V.   Feijoo,   M.D.   P.A.   0420207900101026   10/12/2014   Bill   3/9/2015    76140   100.00
       2486   Manul   V.   Feijoo,   M.D.   P.A.   0431805220101027   11/17/2014   Bill   3/9/2015    99204   475.00
       2487   Manul   V.   Feijoo,   M.D.   P.A.   0431805220101027   11/17/2014   Bill   3/9/2015    95851   100.00
       2488   Manul   V.   Feijoo,   M.D.   P.A.   0431805220101027   11/17/2014   Bill   3/9/2015    76140   100.00
       2489   Manul   V.   Feijoo,   M.D.   P.A.   0417049400101014   1/22/2015    Bill   3/9/2015    99204   475.00
       2490   Manul   V.   Feijoo,   M.D.   P.A.   0417049400101014   1/22/2015    Bill   3/9/2015    95851   100.00
       2491   Manul   V.   Feijoo,   M.D.   P.A.   0420186060101028   1/26/2015    Bill   3/9/2015    99204   475.00
       2492   Manul   V.   Feijoo,   M.D.   P.A.   0420186060101028   1/26/2015    Bill   3/9/2015    95851   100.00
       2493   Manul   V.   Feijoo,   M.D.   P.A.   0312000090101042   1/19/2015    Bill   3/9/2015    99204   475.00
       2494   Manul   V.   Feijoo,   M.D.   P.A.   0312000090101042   1/19/2015    Bill   3/9/2015    95851   100.00
       2495   Manul   V.   Feijoo,   M.D.   P.A.   0099822720101103   1/24/2015    Bill   3/9/2015    99204   475.00
       2496   Manul   V.   Feijoo,   M.D.   P.A.   0099822720101103   1/24/2015    Bill   3/9/2015    95851   100.00
       2497   Manul   V.   Feijoo,   M.D.   P.A.   0417049400101014   1/22/2015    Bill   3/9/2015    99204   475.00
       2498   Manul   V.   Feijoo,   M.D.   P.A.   0417049400101014   1/22/2015    Bill   3/9/2015    95851   100.00
       2499   Manul   V.   Feijoo,   M.D.   P.A.   0434992000101018   8/10/2014    Bill   3/12/2015   95851   100.00
       2500   Manul   V.   Feijoo,   M.D.   P.A.   0489842230101011   12/26/2014   Bill   3/19/2015   99214   275.00
       2501   Manul   V.   Feijoo,   M.D.   P.A.   0489842230101011   12/26/2014   Bill   3/19/2015   95851   100.00
       2502   Manul   V.   Feijoo,   M.D.   P.A.   0401106870101037   11/20/2014   Bill   3/19/2015   99215   425.00
       2503   Manul   V.   Feijoo,   M.D.   P.A.   0401106870101037   11/20/2014   Bill   3/19/2015   95851   100.00
       2504   Manul   V.   Feijoo,   M.D.   P.A.   0401106870101037   11/20/2014   Bill   3/19/2015   76140   100.00
       2505   Manul   V.   Feijoo,   M.D.   P.A.   0458523810101020   11/3/2014    Bill   3/19/2015   99215   425.00
       2506   Manul   V.   Feijoo,   M.D.   P.A.   0458523810101020   11/3/2014    Bill   3/19/2015   95851   100.00
       2507   Manul   V.   Feijoo,   M.D.   P.A.   0458523810101020   11/3/2014    Bill   3/19/2015   76140   100.00
       2508   Manul   V.   Feijoo,   M.D.   P.A.   0456701700101019   9/20/2014    Bill   3/19/2015   99215   425.00
       2509   Manul   V.   Feijoo,   M.D.   P.A.   0456701700101019   9/20/2014    Bill   3/19/2015   95851   100.00
       2510   Manul   V.   Feijoo,   M.D.   P.A.   0456701700101019   9/20/2014    Bill   3/19/2015   76140   100.00
       2511   Manul   V.   Feijoo,   M.D.   P.A.   0402361630101012   1/3/2015     Bill   3/19/2015   99214   275.00
       2512   Manul   V.   Feijoo,   M.D.   P.A.   0402361630101012   1/3/2015     Bill   3/19/2015   95851   100.00
       2513   Manul   V.   Feijoo,   M.D.   P.A.   0492505220101011   11/7/2014    Bill   3/19/2015   99204   475.00
       2514   Manul   V.   Feijoo,   M.D.   P.A.   0492505220101011   11/7/2014    Bill   3/19/2015   95851   100.00
       2515   Manul   V.   Feijoo,   M.D.   P.A.   0492505220101011   11/7/2014    Bill   3/19/2015   76140   100.00
       2516   Manul   V.   Feijoo,   M.D.   P.A.   0483682500101010   1/19/2015    Bill   3/19/2015   99204   475.00
       2517   Manul   V.   Feijoo,   M.D.   P.A.   0483682500101010   1/19/2015    Bill   3/19/2015   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 21 of 89

       2518   Manul   V.   Feijoo,   M.D.   P.A.   0501791950101012   2/5/2015     Bill   3/19/2015   99204   475.00
       2519   Manul   V.   Feijoo,   M.D.   P.A.   0501791950101012   2/5/2015     Bill   3/19/2015   95851   100.00
       2520   Manul   V.   Feijoo,   M.D.   P.A.   0507338650101019   9/11/2014    Bill   3/19/2015   99204   475.00
       2521   Manul   V.   Feijoo,   M.D.   P.A.   0507338650101019   9/11/2014    Bill   3/19/2015   95851   100.00
       2522   Manul   V.   Feijoo,   M.D.   P.A.   0507338650101019   9/11/2014    Bill   3/19/2015   76140   100.00
       2523   Manul   V.   Feijoo,   M.D.   P.A.   0420035850101054   1/31/2015    Bill   3/19/2015   99204   475.00
       2524   Manul   V.   Feijoo,   M.D.   P.A.   0420035850101054   1/31/2015    Bill   3/19/2015   95851   100.00
       2525   Manul   V.   Feijoo,   M.D.   P.A.   0323327140101020   2/2/2015     Bill   3/19/2015   99204   475.00
       2526   Manul   V.   Feijoo,   M.D.   P.A.   0323327140101020   2/2/2015     Bill   3/19/2015   95851   100.00
       2527   Manul   V.   Feijoo,   M.D.   P.A.   0420035850101054   1/31/2015    Bill   3/19/2015   99204   475.00
       2528   Manul   V.   Feijoo,   M.D.   P.A.   0420035850101054   1/31/2015    Bill   3/19/2015   95851   100.00
       2529   Manul   V.   Feijoo,   M.D.   P.A.   0397188280101068   11/26/2014   Bill   3/28/2015   99204   475.00
       2530   Manul   V.   Feijoo,   M.D.   P.A.   0397188280101068   11/26/2014   Bill   3/28/2015   95851   100.00
       2531   Manul   V.   Feijoo,   M.D.   P.A.   0421350300101060   1/28/2015    Bill   3/28/2015   99204   475.00
       2532   Manul   V.   Feijoo,   M.D.   P.A.   0421350300101060   1/28/2015    Bill   3/28/2015   95851   100.00
       2533   Manul   V.   Feijoo,   M.D.   P.A.   0421350300101060   1/28/2015    Bill   3/28/2015   99204   475.00
       2534   Manul   V.   Feijoo,   M.D.   P.A.   0421350300101060   1/28/2015    Bill   3/28/2015   95851   100.00
       2535   Manul   V.   Feijoo,   M.D.   P.A.   0413094930101021   2/11/2015    Bill   3/28/2015   99204   475.00
       2536   Manul   V.   Feijoo,   M.D.   P.A.   0413094930101021   2/11/2015    Bill   3/28/2015   95851   100.00
       2537   Manul   V.   Feijoo,   M.D.   P.A.   0461705540101017   1/22/2015    Bill   3/28/2015   99204   475.00
       2538   Manul   V.   Feijoo,   M.D.   P.A.   0461705540101017   1/22/2015    Bill   3/28/2015   95851   100.00
       2539   Manul   V.   Feijoo,   M.D.   P.A.   0413094930101021   2/11/2015    Bill   3/28/2015   99204   475.00
       2540   Manul   V.   Feijoo,   M.D.   P.A.   0413094930101021   2/11/2015    Bill   3/28/2015   95851   100.00
       2541   Manul   V.   Feijoo,   M.D.   P.A.   0509680650101012   2/15/2015    Bill   3/28/2015   99204   475.00
       2542   Manul   V.   Feijoo,   M.D.   P.A.   0509680650101012   2/15/2015    Bill   3/28/2015   95851   100.00
       2543   Manul   V.   Feijoo,   M.D.   P.A.   0459167170101029   2/25/2015    Bill   4/2/2015    99204   475.00
       2544   Manul   V.   Feijoo,   M.D.   P.A.   0459167170101029   2/25/2015    Bill   4/2/2015    95851   100.00
       2545   Manul   V.   Feijoo,   M.D.   P.A.   0410229380101047   1/6/2015     Bill   4/2/2015    99204   475.00
       2546   Manul   V.   Feijoo,   M.D.   P.A.   0410229380101047   1/6/2015     Bill   4/2/2015    95851   100.00
       2547   Manul   V.   Feijoo,   M.D.   P.A.   0398993650101013   2/20/2015    Bill   4/2/2015    99204   475.00
       2548   Manul   V.   Feijoo,   M.D.   P.A.   0398993650101013   2/20/2015    Bill   4/2/2015    95851   100.00
       2549   Manul   V.   Feijoo,   M.D.   P.A.   0516179620101013   12/6/2014    Bill   4/2/2015    99204   475.00
       2550   Manul   V.   Feijoo,   M.D.   P.A.   0516179620101013   12/6/2014    Bill   4/2/2015    95851   100.00
       2551   Manul   V.   Feijoo,   M.D.   P.A.   0107689380101156   11/12/2014   Bill   4/2/2015    99204   475.00
       2552   Manul   V.   Feijoo,   M.D.   P.A.   0107689380101156   11/12/2014   Bill   4/2/2015    95851   100.00
       2553   Manul   V.   Feijoo,   M.D.   P.A.   0107689380101156   11/12/2014   Bill   4/2/2015    76140   100.00
       2554   Manul   V.   Feijoo,   M.D.   P.A.   0509864500101014   12/23/2014   Bill   4/2/2015    99204   475.00
       2555   Manul   V.   Feijoo,   M.D.   P.A.   0509864500101014   12/23/2014   Bill   4/2/2015    95851   100.00
       2556   Manul   V.   Feijoo,   M.D.   P.A.   0509864500101014   12/23/2014   Bill   4/2/2015    76140   100.00
       2557   Manul   V.   Feijoo,   M.D.   P.A.   0388652500101043   2/8/2015     Bill   4/2/2015    99204   475.00
       2558   Manul   V.   Feijoo,   M.D.   P.A.   0388652500101043   2/8/2015     Bill   4/2/2015    95851   100.00
       2559   Manul   V.   Feijoo,   M.D.   P.A.   0513798600101017   2/17/2015    Bill   4/2/2015    99204   475.00
       2560   Manul   V.   Feijoo,   M.D.   P.A.   0513798600101017   2/17/2015    Bill   4/2/2015    95851   100.00
       2561   Manul   V.   Feijoo,   M.D.   P.A.   0225067270101056   2/14/2015    Bill   4/2/2015    99204   475.00
       2562   Manul   V.   Feijoo,   M.D.   P.A.   0225067270101056   2/14/2015    Bill   4/2/2015    95851   100.00
       2563   Manul   V.   Feijoo,   M.D.   P.A.   0383557660101011   2/16/2015    Bill   4/2/2015    99204   475.00
       2564   Manul   V.   Feijoo,   M.D.   P.A.   0383557660101011   2/16/2015    Bill   4/2/2015    95851   100.00
       2565   Manul   V.   Feijoo,   M.D.   P.A.   0429771180101015   5/14/2014    Bill   4/4/2015    99215   425.00
       2566   Manul   V.   Feijoo,   M.D.   P.A.   0429771180101015   5/14/2014    Bill   4/4/2015    95851   100.00
       2567   Manul   V.   Feijoo,   M.D.   P.A.   0429771180101015   5/14/2014    Bill   4/4/2015    76140   100.00
       2568   Manul   V.   Feijoo,   M.D.   P.A.   0283181120101031   2/27/2015    Bill   4/4/2015    99204   475.00
       2569   Manul   V.   Feijoo,   M.D.   P.A.   0283181120101031   2/27/2015    Bill   4/4/2015    95851   100.00
       2570   Manul   V.   Feijoo,   M.D.   P.A.   0469195350101038   12/31/2014   Bill   4/4/2015    99215   425.00
       2571   Manul   V.   Feijoo,   M.D.   P.A.   0469195350101038   12/31/2014   Bill   4/4/2015    95851   100.00
       2572   Manul   V.   Feijoo,   M.D.   P.A.   0320687570101011   12/10/2014   Bill   4/4/2015    99215   425.00
       2573   Manul   V.   Feijoo,   M.D.   P.A.   0320687570101011   12/10/2014   Bill   4/4/2015    95851   100.00
       2574   Manul   V.   Feijoo,   M.D.   P.A.   0320687570101011   12/10/2014   Bill   4/4/2015    76140   100.00
       2575   Manul   V.   Feijoo,   M.D.   P.A.   0139165770101058   2/28/2015    Bill   4/4/2015    99204   475.00
       2576   Manul   V.   Feijoo,   M.D.   P.A.   0139165770101058   2/28/2015    Bill   4/4/2015    95851   100.00
       2577   Manul   V.   Feijoo,   M.D.   P.A.   0139165770101058   2/28/2015    Bill   4/4/2015    76140   100.00
       2578   Manul   V.   Feijoo,   M.D.   P.A.   0478737350101028   2/26/2015    Bill   4/4/2015    99204   475.00
       2579   Manul   V.   Feijoo,   M.D.   P.A.   0478737350101028   2/26/2015    Bill   4/4/2015    95851   100.00
       2580   Manul   V.   Feijoo,   M.D.   P.A.   0455854950101014   12/31/2014   Bill   4/4/2015    99214   275.00
       2581   Manul   V.   Feijoo,   M.D.   P.A.   0455854950101014   12/31/2014   Bill   4/4/2015    95851   100.00
       2582   Manul   V.   Feijoo,   M.D.   P.A.   0390730020101028   2/25/2015    Bill   4/4/2015    99204   475.00
       2583   Manul   V.   Feijoo,   M.D.   P.A.   0390730020101028   2/25/2015    Bill   4/4/2015    95851   100.00
       2584   Manul   V.   Feijoo,   M.D.   P.A.   0146709200101070   2/24/2015    Bill   4/4/2015    99204   475.00
       2585   Manul   V.   Feijoo,   M.D.   P.A.   0146709200101070   2/24/2015    Bill   4/4/2015    95851   100.00
       2586   Manul   V.   Feijoo,   M.D.   P.A.   0457911270101013   2/25/2015    Bill   4/4/2015    99204   475.00
       2587   Manul   V.   Feijoo,   M.D.   P.A.   0457911270101013   2/25/2015    Bill   4/4/2015    95851   100.00
       2588   Manul   V.   Feijoo,   M.D.   P.A.   0400801370101013   2/25/2015    Bill   4/4/2015    99204   475.00
       2589   Manul   V.   Feijoo,   M.D.   P.A.   0400801370101013   2/25/2015    Bill   4/4/2015    95851   100.00
       2590   Manul   V.   Feijoo,   M.D.   P.A.   0518574640101019   12/10/2014   Bill   4/4/2015    99214   275.00
       2591   Manul   V.   Feijoo,   M.D.   P.A.   0518574640101019   12/10/2014   Bill   4/4/2015    95851   100.00
       2592   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   4/4/2015    99214   275.00
       2593   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   4/4/2015    95851   100.00
       2594   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   4/4/2015    99214   275.00
       2595   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   4/4/2015    95851   100.00
       2596   Manul   V.   Feijoo,   M.D.   P.A.   0514139010101017   12/21/2014   Bill   4/4/2015    76140   100.00
       2597   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   4/4/2015    99215   425.00
       2598   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   4/4/2015    95851   100.00
       2599   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   4/4/2015    76140   100.00
       2600   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   4/4/2015    99215   425.00
       2601   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   4/4/2015    95851   100.00
       2602   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   4/4/2015    99215   425.00
       2603   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   4/4/2015    95851   100.00
       2604   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   4/4/2015    99215   425.00
       2605   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   4/4/2015    95851   100.00
       2606   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   4/4/2015    76140   100.00
       2607   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015     Bill   4/4/2015    99204   475.00
       2608   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015     Bill   4/4/2015    95851   100.00
       2609   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   4/4/2015    99215   425.00
       2610   Manul   V.   Feijoo,   M.D.   P.A.   0392562320101046   11/29/2014   Bill   4/4/2015    95851   100.00
       2611   Manul   V.   Feijoo,   M.D.   P.A.   0468491990101020   12/24/2014   Bill   4/4/2015    99215   425.00
       2612   Manul   V.   Feijoo,   M.D.   P.A.   0468491990101020   12/24/2014   Bill   4/4/2015    95851   100.00
       2613   Manul   V.   Feijoo,   M.D.   P.A.   0468491990101020   12/24/2014   Bill   4/4/2015    76140   100.00
       2614   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015     Bill   4/8/2015    99204   475.00
       2615   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015     Bill   4/8/2015    95851   100.00
       2616   Manul   V.   Feijoo,   M.D.   P.A.   0408124710101052   11/9/2014    Bill   4/11/2015   99215   425.00
       2617   Manul   V.   Feijoo,   M.D.   P.A.   0408124710101052   11/9/2014    Bill   4/11/2015   95851   100.00
       2618   Manul   V.   Feijoo,   M.D.   P.A.   0408124710101052   11/9/2014    Bill   4/11/2015   76140   100.00
       2619   Manul   V.   Feijoo,   M.D.   P.A.   0516564360101028   2/19/2015    Bill   4/11/2015   99204   475.00
       2620   Manul   V.   Feijoo,   M.D.   P.A.   0516564360101028   2/19/2015    Bill   4/11/2015   95851   100.00
       2621   Manul   V.   Feijoo,   M.D.   P.A.   0414239700101011   1/15/2015    Bill   4/11/2015   99214   275.00
       2622   Manul   V.   Feijoo,   M.D.   P.A.   0414239700101011   1/15/2015    Bill   4/11/2015   95851   100.00
       2623   Manul   V.   Feijoo,   M.D.   P.A.   0414239700101011   1/15/2015    Bill   4/11/2015   76140   100.00
       2624   Manul   V.   Feijoo,   M.D.   P.A.   0425163260101012   1/13/2015    Bill   4/11/2015   99214   275.00
       2625   Manul   V.   Feijoo,   M.D.   P.A.   0425163260101012   1/13/2015    Bill   4/11/2015   95851   100.00
       2626   Manul   V.   Feijoo,   M.D.   P.A.   0415232220101032   11/9/2014    Bill   4/11/2015   99215   425.00
       2627   Manul   V.   Feijoo,   M.D.   P.A.   0415232220101032   11/9/2014    Bill   4/11/2015   95851   100.00
       2628   Manul   V.   Feijoo,   M.D.   P.A.   0415232220101032   11/9/2014    Bill   4/11/2015   76140   100.00
       2629   Manul   V.   Feijoo,   M.D.   P.A.   0168194770101029   8/25/2014    Bill   4/11/2015   99215   425.00
       2630   Manul   V.   Feijoo,   M.D.   P.A.   0168194770101029   8/25/2014    Bill   4/11/2015   95851   100.00
       2631   Manul   V.   Feijoo,   M.D.   P.A.   0168194770101029   8/25/2014    Bill   4/11/2015   76140   100.00
       2632   Manul   V.   Feijoo,   M.D.   P.A.   0501791950101012   2/5/2015     Bill   4/11/2015   99214   275.00
       2633   Manul   V.   Feijoo,   M.D.   P.A.   0501791950101012   2/5/2015     Bill   4/11/2015   95851   100.00
       2634   Manul   V.   Feijoo,   M.D.   P.A.   0501791950101012   2/5/2015     Bill   4/11/2015   76140   100.00
       2635   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   4/11/2015   99215   425.00
       2636   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   4/11/2015   95851   100.00
       2637   Manul   V.   Feijoo,   M.D.   P.A.   0412219380101020   1/8/2015     Bill   4/11/2015   76140   100.00
       2638   Manul   V.   Feijoo,   M.D.   P.A.   0413421610101015   2/24/2015    Bill   4/11/2015   99204   475.00
       2639   Manul   V.   Feijoo,   M.D.   P.A.   0413421610101015   2/24/2015    Bill   4/11/2015   95851   100.00
       2640   Manul   V.   Feijoo,   M.D.   P.A.   0248653300101043   11/5/2014    Bill   4/11/2015   99215   425.00
       2641   Manul   V.   Feijoo,   M.D.   P.A.   0248653300101043   11/5/2014    Bill   4/11/2015   95851   100.00
       2642   Manul   V.   Feijoo,   M.D.   P.A.   0248653300101043   11/5/2014    Bill   4/11/2015   76140   100.00
       2643   Manul   V.   Feijoo,   M.D.   P.A.   0415232220101032   11/9/2014    Bill   4/11/2015   99215   425.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 22 of 89

       2644   Manul   V.   Feijoo,   M.D.   P.A.   0415232220101032   11/9/2014    Bill   4/11/2015   95851   100.00
       2645   Manul   V.   Feijoo,   M.D.   P.A.   0415232220101032   11/9/2014    Bill   4/11/2015   76140   100.00
       2646   Manul   V.   Feijoo,   M.D.   P.A.   0509937420101023   3/10/2015    Bill   4/11/2015   99204   475.00
       2647   Manul   V.   Feijoo,   M.D.   P.A.   0509937420101023   3/10/2015    Bill   4/11/2015   95851   100.00
       2648   Manul   V.   Feijoo,   M.D.   P.A.   0167647060101059   3/2/2015     Bill   4/11/2015   99204   475.00
       2649   Manul   V.   Feijoo,   M.D.   P.A.   0167647060101059   3/2/2015     Bill   4/11/2015   95851   100.00
       2650   Manul   V.   Feijoo,   M.D.   P.A.   0495268010101058   3/7/2015     Bill   4/11/2015   99204   475.00
       2651   Manul   V.   Feijoo,   M.D.   P.A.   0495268010101058   3/7/2015     Bill   4/11/2015   95851   100.00
       2652   Manul   V.   Feijoo,   M.D.   P.A.   0201625880101077   12/6/2014    Bill   4/11/2015   99204   475.00
       2653   Manul   V.   Feijoo,   M.D.   P.A.   0201625880101077   12/6/2014    Bill   4/11/2015   95851   100.00
       2654   Manul   V.   Feijoo,   M.D.   P.A.   0201625880101077   12/6/2014    Bill   4/11/2015   76140   100.00
       2655   Manul   V.   Feijoo,   M.D.   P.A.   0382068760101027   2/19/2015    Bill   4/11/2015   99204   475.00
       2656   Manul   V.   Feijoo,   M.D.   P.A.   0382068760101027   2/19/2015    Bill   4/11/2015   95851   100.00
       2657   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015     Bill   4/11/2015   99204   475.00
       2658   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015     Bill   4/11/2015   95851   100.00
       2659   Manul   V.   Feijoo,   M.D.   P.A.   0409476600101058   3/8/2015     Bill   4/11/2015   99204   475.00
       2660   Manul   V.   Feijoo,   M.D.   P.A.   0409476600101058   3/8/2015     Bill   4/11/2015   95851   100.00
       2661   Manul   V.   Feijoo,   M.D.   P.A.   0291715860101048   2/16/2015    Bill   4/11/2015   99204   475.00
       2662   Manul   V.   Feijoo,   M.D.   P.A.   0291715860101048   2/16/2015    Bill   4/11/2015   95851   100.00
       2663   Manul   V.   Feijoo,   M.D.   P.A.   0425163260101012   1/13/2015    Bill   4/11/2015   99214   275.00
       2664   Manul   V.   Feijoo,   M.D.   P.A.   0425163260101012   1/13/2015    Bill   4/11/2015   95851   100.00
       2665   Manul   V.   Feijoo,   M.D.   P.A.   0425163260101012   1/13/2015    Bill   4/11/2015   76140   100.00
       2666   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015     Bill   4/11/2015   99204   475.00
       2667   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015     Bill   4/11/2015   95851   100.00
       2668   Manul   V.   Feijoo,   M.D.   P.A.   0516919000101020   2/20/2015    Bill   4/11/2015   99204   475.00
       2669   Manul   V.   Feijoo,   M.D.   P.A.   0516919000101020   2/20/2015    Bill   4/11/2015   95851   100.00
       2670   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015     Bill   4/11/2015   95851   100.00
       2671   Manul   V.   Feijoo,   M.D.   P.A.   0201625880101077   12/6/2014    Bill   4/11/2015   99204   475.00
       2672   Manul   V.   Feijoo,   M.D.   P.A.   0201625880101077   12/6/2014    Bill   4/11/2015   95851   100.00
       2673   Manul   V.   Feijoo,   M.D.   P.A.   0201625880101077   12/6/2014    Bill   4/11/2015   76140   100.00
       2674   Manul   V.   Feijoo,   M.D.   P.A.   0516220640101011   3/17/2015    Bill   4/18/2015   99204   475.00
       2675   Manul   V.   Feijoo,   M.D.   P.A.   0516220640101011   3/17/2015    Bill   4/18/2015   95851   100.00
       2676   Manul   V.   Feijoo,   M.D.   P.A.   0493379840101028   12/20/2014   Bill   4/18/2015   99215   425.00
       2677   Manul   V.   Feijoo,   M.D.   P.A.   0493379840101028   12/20/2014   Bill   4/18/2015   95851   100.00
       2678   Manul   V.   Feijoo,   M.D.   P.A.   0493379840101028   12/20/2014   Bill   4/18/2015   76140   100.00
       2679   Manul   V.   Feijoo,   M.D.   P.A.   0497217620101014   3/11/2015    Bill   4/18/2015   99204   475.00
       2680   Manul   V.   Feijoo,   M.D.   P.A.   0497217620101014   3/11/2015    Bill   4/18/2015   95851   100.00
       2681   Manul   V.   Feijoo,   M.D.   P.A.   0491997430101017   3/16/2015    Bill   4/18/2015   99204   475.00
       2682   Manul   V.   Feijoo,   M.D.   P.A.   0491997430101017   3/16/2015    Bill   4/18/2015   95851   100.00
       2683   Manul   V.   Feijoo,   M.D.   P.A.   0431444750101031   2/20/2015    Bill   4/18/2015   99204   475.00
       2684   Manul   V.   Feijoo,   M.D.   P.A.   0431444750101031   2/20/2015    Bill   4/18/2015   95851   100.00
       2685   Manul   V.   Feijoo,   M.D.   P.A.   0392186370101043   2/25/2015    Bill   4/18/2015   99204   475.00
       2686   Manul   V.   Feijoo,   M.D.   P.A.   0392186370101043   2/25/2015    Bill   4/18/2015   95851   100.00
       2687   Manul   V.   Feijoo,   M.D.   P.A.   0100517960101071   2/17/2015    Bill   4/18/2015   99204   475.00
       2688   Manul   V.   Feijoo,   M.D.   P.A.   0100517960101071   2/17/2015    Bill   4/18/2015   95851   100.00
       2689   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015     Bill   4/20/2015   99204   475.00
       2690   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015     Bill   4/20/2015   95851   100.00
       2691   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015     Bill   4/20/2015   99204   475.00
       2692   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015     Bill   4/20/2015   95851   100.00
       2693   Manul   V.   Feijoo,   M.D.   P.A.   0424923310101051   3/16/2015    Bill   4/20/2015   99204   475.00
       2694   Manul   V.   Feijoo,   M.D.   P.A.   0424923310101051   3/16/2015    Bill   4/20/2015   95851   100.00
       2695   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015     Bill   4/20/2015   99204   475.00
       2696   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015     Bill   4/20/2015   95851   100.00
       2697   Manul   V.   Feijoo,   M.D.   P.A.   0424923310101051   3/16/2015    Bill   4/20/2015   99204   475.00
       2698   Manul   V.   Feijoo,   M.D.   P.A.   0424923310101051   3/16/2015    Bill   4/20/2015   95851   100.00
       2699   Manul   V.   Feijoo,   M.D.   P.A.   0409371700101027   3/4/2015     Bill   4/20/2015   99204   475.00
       2700   Manul   V.   Feijoo,   M.D.   P.A.   0409371700101027   3/4/2015     Bill   4/20/2015   95851   100.00
       2701   Manul   V.   Feijoo,   M.D.   P.A.   0409371700101027   3/4/2015     Bill   4/20/2015   76140   100.00
       2702   Manul   V.   Feijoo,   M.D.   P.A.   0452030720101013   3/19/2015    Bill   4/20/2015   99204   475.00
       2703   Manul   V.   Feijoo,   M.D.   P.A.   0452030720101013   3/19/2015    Bill   4/20/2015   95851   100.00
       2704   Manul   V.   Feijoo,   M.D.   P.A.   0101905510101163   3/11/2015    Bill   4/20/2015   99204   475.00
       2705   Manul   V.   Feijoo,   M.D.   P.A.   0101905510101163   3/11/2015    Bill   4/20/2015   95851   100.00
       2706   Manul   V.   Feijoo,   M.D.   P.A.   0422028800101041   3/16/2015    Bill   4/20/2015   99204   475.00
       2707   Manul   V.   Feijoo,   M.D.   P.A.   0422028800101041   3/16/2015    Bill   4/20/2015   95851   100.00
       2708   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101071   3/1/2015     Bill   4/20/2015   99204   475.00
       2709   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101071   3/1/2015     Bill   4/20/2015   95851   100.00
       2710   Manul   V.   Feijoo,   M.D.   P.A.   0139165770101058   2/28/2015    Bill   4/20/2015   99214   275.00
       2711   Manul   V.   Feijoo,   M.D.   P.A.   0139165770101058   2/28/2015    Bill   4/20/2015   95851   100.00
       2712   Manul   V.   Feijoo,   M.D.   P.A.   0139165770101058   2/28/2015    Bill   4/20/2015   76140   100.00
       2713   Manul   V.   Feijoo,   M.D.   P.A.   0235760520101037   12/17/2014   Bill   4/20/2015   99204   475.00
       2714   Manul   V.   Feijoo,   M.D.   P.A.   0235760520101037   12/17/2014   Bill   4/20/2015   95851   100.00
       2715   Manul   V.   Feijoo,   M.D.   P.A.   0235760520101037   12/17/2014   Bill   4/20/2015   76140   100.00
       2716   Manul   V.   Feijoo,   M.D.   P.A.   0348115970101017   3/6/2015     Bill   4/22/2015   99204   475.00
       2717   Manul   V.   Feijoo,   M.D.   P.A.   0348115970101017   3/6/2015     Bill   4/22/2015   95851   100.00
       2718   Manul   V.   Feijoo,   M.D.   P.A.   0328096610101068   12/10/2014   Bill   4/22/2015   99215   425.00
       2719   Manul   V.   Feijoo,   M.D.   P.A.   0328096610101068   12/10/2014   Bill   4/22/2015   95851   100.00
       2720   Manul   V.   Feijoo,   M.D.   P.A.   0328096610101068   12/10/2014   Bill   4/22/2015   76140   100.00
       2721   Manul   V.   Feijoo,   M.D.   P.A.   0501791950101012   2/5/2015     Bill   4/24/2015   99215   425.00
       2722   Manul   V.   Feijoo,   M.D.   P.A.   0501791950101012   2/5/2015     Bill   4/24/2015   95851   100.00
       2723   Manul   V.   Feijoo,   M.D.   P.A.   0501791950101012   2/5/2015     Bill   4/24/2015   76140   100.00
       2724   Manul   V.   Feijoo,   M.D.   P.A.   0451546870101025   11/20/2014   Bill   4/24/2015   99215   425.00
       2725   Manul   V.   Feijoo,   M.D.   P.A.   0451546870101025   11/20/2014   Bill   4/24/2015   95851   100.00
       2726   Manul   V.   Feijoo,   M.D.   P.A.   0451546870101025   11/20/2014   Bill   4/24/2015   76140   100.00
       2727   Manul   V.   Feijoo,   M.D.   P.A.   0499479950101018   11/21/2014   Bill   4/24/2015   99215   425.00
       2728   Manul   V.   Feijoo,   M.D.   P.A.   0499479950101018   11/21/2014   Bill   4/24/2015   95851   100.00
       2729   Manul   V.   Feijoo,   M.D.   P.A.   0499479950101018   11/21/2014   Bill   4/24/2015   76140   100.00
       2730   Manul   V.   Feijoo,   M.D.   P.A.   0509937420101023   3/10/2015    Bill   4/24/2015   99214   275.00
       2731   Manul   V.   Feijoo,   M.D.   P.A.   0509937420101023   3/10/2015    Bill   4/24/2015   95851   100.00
       2732   Manul   V.   Feijoo,   M.D.   P.A.   0509937420101023   3/10/2015    Bill   4/24/2015   76140   100.00
       2733   Manul   V.   Feijoo,   M.D.   P.A.   0489842230101011   12/26/2014   Bill   4/24/2015   99215   425.00
       2734   Manul   V.   Feijoo,   M.D.   P.A.   0489842230101011   12/26/2014   Bill   4/24/2015   95851   100.00
       2735   Manul   V.   Feijoo,   M.D.   P.A.   0489842230101011   12/26/2014   Bill   4/24/2015   76140   100.00
       2736   Manul   V.   Feijoo,   M.D.   P.A.   0518574640101019   12/10/2014   Bill   4/24/2015   99215   425.00
       2737   Manul   V.   Feijoo,   M.D.   P.A.   0518574640101019   12/10/2014   Bill   4/24/2015   95851   100.00
       2738   Manul   V.   Feijoo,   M.D.   P.A.   0518574640101019   12/10/2014   Bill   4/24/2015   76140   100.00
       2739   Manul   V.   Feijoo,   M.D.   P.A.   0516220640101011   3/17/2015    Bill   4/24/2015   99204   475.00
       2740   Manul   V.   Feijoo,   M.D.   P.A.   0516220640101011   3/17/2015    Bill   4/24/2015   95851   100.00
       2741   Manul   V.   Feijoo,   M.D.   P.A.   0061247100108045   3/21/2015    Bill   4/27/2015   99204   475.00
       2742   Manul   V.   Feijoo,   M.D.   P.A.   0061247100108045   3/21/2015    Bill   4/27/2015   95851   100.00
       2743   Manul   V.   Feijoo,   M.D.   P.A.   0061247100108045   3/21/2015    Bill   4/28/2015   99204   475.00
       2744   Manul   V.   Feijoo,   M.D.   P.A.   0061247100108045   3/21/2015    Bill   4/28/2015   95851   100.00
       2745   Manul   V.   Feijoo,   M.D.   P.A.   0364824810101041   3/16/2015    Bill   5/5/2015    99204   475.00
       2746   Manul   V.   Feijoo,   M.D.   P.A.   0364824810101041   3/16/2015    Bill   5/5/2015    95851   100.00
       2747   Manul   V.   Feijoo,   M.D.   P.A.   0071486670101067   3/24/2015    Bill   5/5/2015    99204   475.00
       2748   Manul   V.   Feijoo,   M.D.   P.A.   0071486670101067   3/24/2015    Bill   5/5/2015    95851   100.00
       2749   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101071   3/1/2015     Bill   5/5/2015    99214   275.00
       2750   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101071   3/1/2015     Bill   5/5/2015    95851   100.00
       2751   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101071   3/1/2015     Bill   5/5/2015    76140   100.00
       2752   Manul   V.   Feijoo,   M.D.   P.A.   0497217620101014   3/11/2015    Bill   5/7/2015    99214   275.00
       2753   Manul   V.   Feijoo,   M.D.   P.A.   0497217620101014   3/11/2015    Bill   5/7/2015    95851   100.00
       2754   Manul   V.   Feijoo,   M.D.   P.A.   0497217620101014   3/11/2015    Bill   5/7/2015    76140   100.00
       2755   Manul   V.   Feijoo,   M.D.   P.A.   0388652500101043   2/8/2015     Bill   5/7/2015    99214   275.00
       2756   Manul   V.   Feijoo,   M.D.   P.A.   0388652500101043   2/8/2015     Bill   5/7/2015    95851   100.00
       2757   Manul   V.   Feijoo,   M.D.   P.A.   0388652500101043   2/8/2015     Bill   5/7/2015    76140   100.00
       2758   Manul   V.   Feijoo,   M.D.   P.A.   0410426250101020   3/29/2015    Bill   5/7/2015    99204   475.00
       2759   Manul   V.   Feijoo,   M.D.   P.A.   0410426250101020   3/29/2015    Bill   5/7/2015    95851   100.00
       2760   Manul   V.   Feijoo,   M.D.   P.A.   0275905370101089   10/26/2014   Bill   5/7/2015    99215   425.00
       2761   Manul   V.   Feijoo,   M.D.   P.A.   0275905370101089   10/26/2014   Bill   5/7/2015    95851   100.00
       2762   Manul   V.   Feijoo,   M.D.   P.A.   0167647060101059   3/2/2015     Bill   5/14/2015   99214   275.00
       2763   Manul   V.   Feijoo,   M.D.   P.A.   0167647060101059   3/2/2015     Bill   5/14/2015   95851   100.00
       2764   Manul   V.   Feijoo,   M.D.   P.A.   0323327140101020   2/2/2015     Bill   5/14/2015   99215   425.00
       2765   Manul   V.   Feijoo,   M.D.   P.A.   0323327140101020   2/2/2015     Bill   5/14/2015   95851   100.00
       2766   Manul   V.   Feijoo,   M.D.   P.A.   0323327140101020   2/2/2015     Bill   5/14/2015   76140   100.00
       2767   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015     Bill   5/14/2015   99214   275.00
       2768   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015     Bill   5/14/2015   95851   100.00
       2769   Manul   V.   Feijoo,   M.D.   P.A.   0402361630101012   1/3/2015     Bill   5/14/2015   99215   425.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 23 of 89

       2770   Manul   V.   Feijoo,   M.D.   P.A.   0402361630101012   1/3/2015    Bill   5/14/2015   95851   100.00
       2771   Manul   V.   Feijoo,   M.D.   P.A.   0402361630101012   1/3/2015    Bill   5/14/2015   76140   100.00
       2772   Manul   V.   Feijoo,   M.D.   P.A.   0372070620101090   3/28/2015   Bill   5/14/2015   99204   475.00
       2773   Manul   V.   Feijoo,   M.D.   P.A.   0372070620101090   3/28/2015   Bill   5/14/2015   95851   100.00
       2774   Manul   V.   Feijoo,   M.D.   P.A.   0468684930101049   11/3/2014   Bill   5/14/2015   99215   425.00
       2775   Manul   V.   Feijoo,   M.D.   P.A.   0468684930101049   11/3/2014   Bill   5/14/2015   95851   100.00
       2776   Manul   V.   Feijoo,   M.D.   P.A.   0468684930101049   11/3/2014   Bill   5/14/2015   76140   100.00
       2777   Manul   V.   Feijoo,   M.D.   P.A.   0449844320101025   4/2/2015    Bill   5/14/2015   99204   475.00
       2778   Manul   V.   Feijoo,   M.D.   P.A.   0449844320101025   4/2/2015    Bill   5/14/2015   95851   100.00
       2779   Manul   V.   Feijoo,   M.D.   P.A.   0481559010101023   4/7/2015    Bill   5/14/2015   99204   475.00
       2780   Manul   V.   Feijoo,   M.D.   P.A.   0481559010101023   4/7/2015    Bill   5/14/2015   95851   100.00
       2781   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015    Bill   5/14/2015   99214   275.00
       2782   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015    Bill   5/14/2015   95851   100.00
       2783   Manul   V.   Feijoo,   M.D.   P.A.   0414239700101011   1/15/2015   Bill   5/14/2015   99215   425.00
       2784   Manul   V.   Feijoo,   M.D.   P.A.   0414239700101011   1/15/2015   Bill   5/14/2015   95851   100.00
       2785   Manul   V.   Feijoo,   M.D.   P.A.   0324445010101224   3/26/2015   Bill   5/14/2015   99204   475.00
       2786   Manul   V.   Feijoo,   M.D.   P.A.   0324445010101224   3/26/2015   Bill   5/14/2015   95851   100.00
       2787   Manul   V.   Feijoo,   M.D.   P.A.   0131408860101093   2/18/2015   Bill   5/22/2015   99204   475.00
       2788   Manul   V.   Feijoo,   M.D.   P.A.   0131408860101093   2/18/2015   Bill   5/22/2015   95851   100.00
       2789   Manul   V.   Feijoo,   M.D.   P.A.   0528724940101015   4/7/2015    Bill   5/22/2015   99204   475.00
       2790   Manul   V.   Feijoo,   M.D.   P.A.   0528724940101015   4/7/2015    Bill   5/22/2015   95851   100.00
       2791   Manul   V.   Feijoo,   M.D.   P.A.   0390865960101024   4/8/2015    Bill   5/22/2015   99204   475.00
       2792   Manul   V.   Feijoo,   M.D.   P.A.   0390865960101024   4/8/2015    Bill   5/22/2015   95851   100.00
       2793   Manul   V.   Feijoo,   M.D.   P.A.   0412605920101019   2/27/2015   Bill   5/26/2015   99204   475.00
       2794   Manul   V.   Feijoo,   M.D.   P.A.   0412605920101019   2/27/2015   Bill   5/26/2015   95851   100.00
       2795   Manul   V.   Feijoo,   M.D.   P.A.   0146516630101020   4/13/2015   Bill   5/26/2015   99204   475.00
       2796   Manul   V.   Feijoo,   M.D.   P.A.   0146516630101020   4/13/2015   Bill   5/26/2015   95851   100.00
       2797   Manul   V.   Feijoo,   M.D.   P.A.   0418006120101020   3/10/2015   Bill   5/26/2015   99204   475.00
       2798   Manul   V.   Feijoo,   M.D.   P.A.   0418006120101020   3/10/2015   Bill   5/26/2015   95851   100.00
       2799   Manul   V.   Feijoo,   M.D.   P.A.   0505740090101024   4/19/2015   Bill   5/26/2015   99204   475.00
       2800   Manul   V.   Feijoo,   M.D.   P.A.   0505740090101024   4/19/2015   Bill   5/26/2015   95851   100.00
       2801   Manul   V.   Feijoo,   M.D.   P.A.   0446688770101016   1/14/2015   Bill   5/26/2015   99204   475.00
       2802   Manul   V.   Feijoo,   M.D.   P.A.   0446688770101016   1/14/2015   Bill   5/26/2015   95851   100.00
       2803   Manul   V.   Feijoo,   M.D.   P.A.   0446688770101016   1/14/2015   Bill   5/26/2015   76140   100.00
       2804   Manul   V.   Feijoo,   M.D.   P.A.   0473549180101010   8/30/2014   Bill   5/26/2015   99215   425.00
       2805   Manul   V.   Feijoo,   M.D.   P.A.   0473549180101010   8/30/2014   Bill   5/26/2015   95851   100.00
       2806   Manul   V.   Feijoo,   M.D.   P.A.   0473549180101010   8/30/2014   Bill   5/26/2015   76140   100.00
       2807   Manul   V.   Feijoo,   M.D.   P.A.   0473549180101010   8/30/2014   Bill   5/26/2015   99215   425.00
       2808   Manul   V.   Feijoo,   M.D.   P.A.   0473549180101010   8/30/2014   Bill   5/26/2015   95851   100.00
       2809   Manul   V.   Feijoo,   M.D.   P.A.   0473549180101010   8/30/2014   Bill   5/26/2015   76140   100.00
       2810   Manul   V.   Feijoo,   M.D.   P.A.   0514324910101016   4/14/2015   Bill   5/26/2015   99204   475.00
       2811   Manul   V.   Feijoo,   M.D.   P.A.   0514324910101016   4/14/2015   Bill   5/26/2015   95851   100.00
       2812   Manul   V.   Feijoo,   M.D.   P.A.   0406305940101127   4/16/2015   Bill   5/26/2015   99204   475.00
       2813   Manul   V.   Feijoo,   M.D.   P.A.   0406305940101127   4/16/2015   Bill   5/26/2015   95851   100.00
       2814   Manul   V.   Feijoo,   M.D.   P.A.   0516919000101020   2/20/2015   Bill   5/26/2015   99215   425.00
       2815   Manul   V.   Feijoo,   M.D.   P.A.   0516919000101020   2/20/2015   Bill   5/26/2015   95851   100.00
       2816   Manul   V.   Feijoo,   M.D.   P.A.   0516919000101020   2/20/2015   Bill   5/26/2015   76140   100.00
       2817   Manul   V.   Feijoo,   M.D.   P.A.   0424923310101051   3/16/2015   Bill   5/26/2015   99214   275.00
       2818   Manul   V.   Feijoo,   M.D.   P.A.   0424923310101051   3/16/2015   Bill   5/26/2015   95851   100.00
       2819   Manul   V.   Feijoo,   M.D.   P.A.   0424923310101051   3/16/2015   Bill   5/26/2015   76140   100.00
       2820   Manul   V.   Feijoo,   M.D.   P.A.   0509937420101023   3/10/2015   Bill   5/26/2015   99214   275.00
       2821   Manul   V.   Feijoo,   M.D.   P.A.   0509937420101023   3/10/2015   Bill   5/26/2015   95851   100.00
       2822   Manul   V.   Feijoo,   M.D.   P.A.   0424923310101051   3/16/2015   Bill   5/26/2015   99214   275.00
       2823   Manul   V.   Feijoo,   M.D.   P.A.   0424923310101051   3/16/2015   Bill   5/26/2015   95851   100.00
       2824   Manul   V.   Feijoo,   M.D.   P.A.   0348115970101017   3/6/2015    Bill   5/26/2015   99215   425.00
       2825   Manul   V.   Feijoo,   M.D.   P.A.   0348115970101017   3/6/2015    Bill   5/26/2015   95851   100.00
       2826   Manul   V.   Feijoo,   M.D.   P.A.   0348115970101017   3/6/2015    Bill   5/26/2015   76140   100.00
       2827   Manul   V.   Feijoo,   M.D.   P.A.   0413421610101015   2/24/2015   Bill   5/26/2015   99215   425.00
       2828   Manul   V.   Feijoo,   M.D.   P.A.   0413421610101015   2/24/2015   Bill   5/26/2015   95851   100.00
       2829   Manul   V.   Feijoo,   M.D.   P.A.   0413421610101015   2/24/2015   Bill   5/26/2015   76140   100.00
       2830   Manul   V.   Feijoo,   M.D.   P.A.   0420035850101054   1/31/2015   Bill   5/26/2015   99215   425.00
       2831   Manul   V.   Feijoo,   M.D.   P.A.   0420035850101054   1/31/2015   Bill   5/26/2015   95851   100.00
       2832   Manul   V.   Feijoo,   M.D.   P.A.   0420035850101054   1/31/2015   Bill   5/26/2015   76140   100.00
       2833   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101048   12/4/2014   Bill   5/26/2015   99215   425.00
       2834   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101048   12/4/2014   Bill   5/26/2015   95851   100.00
       2835   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101048   12/4/2014   Bill   5/26/2015   76140   100.00
       2836   Manul   V.   Feijoo,   M.D.   P.A.   0459167170101029   2/25/2015   Bill   5/26/2015   99215   425.00
       2837   Manul   V.   Feijoo,   M.D.   P.A.   0459167170101029   2/25/2015   Bill   5/26/2015   95851   100.00
       2838   Manul   V.   Feijoo,   M.D.   P.A.   0459167170101029   2/25/2015   Bill   5/26/2015   76140   100.00
       2839   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101048   12/4/2014   Bill   5/26/2015   99215   425.00
       2840   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101048   12/4/2014   Bill   5/26/2015   95851   100.00
       2841   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101048   12/4/2014   Bill   5/26/2015   76140   100.00
       2842   Manul   V.   Feijoo,   M.D.   P.A.   0398353830101047   4/8/2015    Bill   5/30/2015   99204   475.00
       2843   Manul   V.   Feijoo,   M.D.   P.A.   0398353830101047   4/8/2015    Bill   5/30/2015   95851   100.00
       2844   Manul   V.   Feijoo,   M.D.   P.A.   0429823240101020   4/7/2015    Bill   5/30/2015   99204   475.00
       2845   Manul   V.   Feijoo,   M.D.   P.A.   0429823240101020   4/7/2015    Bill   5/30/2015   95851   100.00
       2846   Manul   V.   Feijoo,   M.D.   P.A.   0488502470101052   4/17/2015   Bill   5/30/2015   99204   475.00
       2847   Manul   V.   Feijoo,   M.D.   P.A.   0488502470101052   4/17/2015   Bill   5/30/2015   95851   100.00
       2848   Manul   V.   Feijoo,   M.D.   P.A.   0488502470101052   4/17/2015   Bill   5/30/2015   99204   475.00
       2849   Manul   V.   Feijoo,   M.D.   P.A.   0488502470101052   4/17/2015   Bill   5/30/2015   95851   100.00
       2850   Manul   V.   Feijoo,   M.D.   P.A.   0505740090101024   4/19/2015   Bill   5/30/2015   99204   475.00
       2851   Manul   V.   Feijoo,   M.D.   P.A.   0505740090101024   4/19/2015   Bill   5/30/2015   95851   100.00
       2852   Manul   V.   Feijoo,   M.D.   P.A.   0139165770101058   2/28/2015   Bill   5/30/2015   99215   425.00
       2853   Manul   V.   Feijoo,   M.D.   P.A.   0139165770101058   2/28/2015   Bill   5/30/2015   95851   100.00
       2854   Manul   V.   Feijoo,   M.D.   P.A.   0139165770101058   2/28/2015   Bill   5/30/2015   76140   100.00
       2855   Manul   V.   Feijoo,   M.D.   P.A.   0429823240101020   4/7/2015    Bill   5/30/2015   99204   475.00
       2856   Manul   V.   Feijoo,   M.D.   P.A.   0429823240101020   4/7/2015    Bill   5/30/2015   95851   100.00
       2857   Manul   V.   Feijoo,   M.D.   P.A.   0410426250101020   3/29/2015   Bill   6/1/2015    99214   275.00
       2858   Manul   V.   Feijoo,   M.D.   P.A.   0410426250101020   3/29/2015   Bill   6/1/2015    95851   100.00
       2859   Manul   V.   Feijoo,   M.D.   P.A.   0481559010101023   4/7/2015    Bill   6/1/2015    99214   275.00
       2860   Manul   V.   Feijoo,   M.D.   P.A.   0481559010101023   4/7/2015    Bill   6/1/2015    95851   100.00
       2861   Manul   V.   Feijoo,   M.D.   P.A.   0394352650101016   4/20/2015   Bill   6/3/2015    99204   475.00
       2862   Manul   V.   Feijoo,   M.D.   P.A.   0394352650101016   4/20/2015   Bill   6/3/2015    95851   100.00
       2863   Manul   V.   Feijoo,   M.D.   P.A.   0107437230101244   2/1/2015    Bill   6/3/2015    99204   475.00
       2864   Manul   V.   Feijoo,   M.D.   P.A.   0107437230101244   2/1/2015    Bill   6/3/2015    95851   100.00
       2865   Manul   V.   Feijoo,   M.D.   P.A.   0107437230101244   2/1/2015    Bill   6/3/2015    76140   100.00
       2866   Manul   V.   Feijoo,   M.D.   P.A.   0404160400101022   4/22/2015   Bill   6/3/2015    99204   475.00
       2867   Manul   V.   Feijoo,   M.D.   P.A.   0404160400101022   4/22/2015   Bill   6/3/2015    95851   100.00
       2868   Manul   V.   Feijoo,   M.D.   P.A.   0430048260101018   4/22/2015   Bill   6/3/2015    99204   475.00
       2869   Manul   V.   Feijoo,   M.D.   P.A.   0430048260101018   4/22/2015   Bill   6/3/2015    95851   100.00
       2870   Manul   V.   Feijoo,   M.D.   P.A.   0404160400101022   4/22/2015   Bill   6/3/2015    99204   475.00
       2871   Manul   V.   Feijoo,   M.D.   P.A.   0404160400101022   4/22/2015   Bill   6/3/2015    95851   100.00
       2872   Manul   V.   Feijoo,   M.D.   P.A.   0366036750101059   4/29/2015   Bill   6/8/2015    99204   475.00
       2873   Manul   V.   Feijoo,   M.D.   P.A.   0366036750101059   4/29/2015   Bill   6/8/2015    95851   100.00
       2874   Manul   V.   Feijoo,   M.D.   P.A.   0532217880101016   4/22/2015   Bill   6/8/2015    99204   475.00
       2875   Manul   V.   Feijoo,   M.D.   P.A.   0532217880101016   4/22/2015   Bill   6/8/2015    95851   100.00
       2876   Manul   V.   Feijoo,   M.D.   P.A.   0452030720101013   3/19/2015   Bill   6/8/2015    99215   425.00
       2877   Manul   V.   Feijoo,   M.D.   P.A.   0452030720101013   3/19/2015   Bill   6/8/2015    95851   100.00
       2878   Manul   V.   Feijoo,   M.D.   P.A.   0452030720101013   3/19/2015   Bill   6/8/2015    76140   100.00
       2879   Manul   V.   Feijoo,   M.D.   P.A.   0420035850101054   1/31/2015   Bill   6/8/2015    99215   425.00
       2880   Manul   V.   Feijoo,   M.D.   P.A.   0420035850101054   1/31/2015   Bill   6/8/2015    95851   100.00
       2881   Manul   V.   Feijoo,   M.D.   P.A.   0420035850101054   1/31/2015   Bill   6/8/2015    76140   100.00
       2882   Manul   V.   Feijoo,   M.D.   P.A.   0411703250101088   3/3/2015    Bill   6/8/2015    99204   475.00
       2883   Manul   V.   Feijoo,   M.D.   P.A.   0411703250101088   3/3/2015    Bill   6/8/2015    95851   100.00
       2884   Manul   V.   Feijoo,   M.D.   P.A.   0411703250101088   3/3/2015    Bill   6/8/2015    76140   100.00
       2885   Manul   V.   Feijoo,   M.D.   P.A.   0412605920101019   2/27/2015   Bill   6/8/2015    99214   275.00
       2886   Manul   V.   Feijoo,   M.D.   P.A.   0412605920101019   2/27/2015   Bill   6/8/2015    95851   100.00
       2887   Manul   V.   Feijoo,   M.D.   P.A.   0412605920101019   2/27/2015   Bill   6/8/2015    76140   100.00
       2888   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101071   3/1/2015    Bill   6/8/2015    99214   275.00
       2889   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101071   3/1/2015    Bill   6/8/2015    95851   100.00
       2890   Manul   V.   Feijoo,   M.D.   P.A.   0488502470101052   4/17/2015   Bill   6/10/2015   99214   275.00
       2891   Manul   V.   Feijoo,   M.D.   P.A.   0488502470101052   4/17/2015   Bill   6/10/2015   95851   100.00
       2892   Manul   V.   Feijoo,   M.D.   P.A.   0505740090101024   4/19/2015   Bill   6/10/2015   99214   275.00
       2893   Manul   V.   Feijoo,   M.D.   P.A.   0505740090101024   4/19/2015   Bill   6/10/2015   95851   100.00
       2894   Manul   V.   Feijoo,   M.D.   P.A.   0505740090101024   4/19/2015   Bill   6/10/2015   76140   100.00
       2895   Manul   V.   Feijoo,   M.D.   P.A.   0488502470101052   4/17/2015   Bill   6/10/2015   99214   275.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 24 of 89

       2896   Manul   V.   Feijoo,   M.D.   P.A.   0488502470101052   4/17/2015   Bill   6/10/2015   95851   100.00
       2897   Manul   V.   Feijoo,   M.D.   P.A.   0388652500101043   2/8/2015    Bill   6/10/2015   99215   425.00
       2898   Manul   V.   Feijoo,   M.D.   P.A.   0388652500101043   2/8/2015    Bill   6/10/2015   95851   100.00
       2899   Manul   V.   Feijoo,   M.D.   P.A.   0514324910101016   4/14/2015   Bill   6/10/2015   99214   275.00
       2900   Manul   V.   Feijoo,   M.D.   P.A.   0514324910101016   4/14/2015   Bill   6/10/2015   95851   100.00
       2901   Manul   V.   Feijoo,   M.D.   P.A.   0514324910101016   4/14/2015   Bill   6/10/2015   76140   100.00
       2902   Manul   V.   Feijoo,   M.D.   P.A.   0364404020101048   4/27/2015   Bill   6/22/2015   99204   475.00
       2903   Manul   V.   Feijoo,   M.D.   P.A.   0364404020101048   4/27/2015   Bill   6/22/2015   95851   100.00
       2904   Manul   V.   Feijoo,   M.D.   P.A.   0102164500101077   5/14/2015   Bill   6/22/2015   99204   475.00
       2905   Manul   V.   Feijoo,   M.D.   P.A.   0102164500101077   5/14/2015   Bill   6/22/2015   95851   100.00
       2906   Manul   V.   Feijoo,   M.D.   P.A.   0532761730101015   5/16/2015   Bill   6/22/2015   99204   475.00
       2907   Manul   V.   Feijoo,   M.D.   P.A.   0532761730101015   5/16/2015   Bill   6/22/2015   95851   100.00
       2908   Manul   V.   Feijoo,   M.D.   P.A.   0143590270101114   5/18/2015   Bill   6/22/2015   99204   475.00
       2909   Manul   V.   Feijoo,   M.D.   P.A.   0143590270101114   5/18/2015   Bill   6/22/2015   95851   100.00
       2910   Manul   V.   Feijoo,   M.D.   P.A.   0483456270101017   2/11/2015   Bill   6/22/2015   99204   475.00
       2911   Manul   V.   Feijoo,   M.D.   P.A.   0483456270101017   2/11/2015   Bill   6/22/2015   95851   100.00
       2912   Manul   V.   Feijoo,   M.D.   P.A.   0483456270101017   2/11/2015   Bill   6/22/2015   76140   100.00
       2913   Manul   V.   Feijoo,   M.D.   P.A.   0520756640101018   1/9/2015    Bill   6/22/2015   99204   475.00
       2914   Manul   V.   Feijoo,   M.D.   P.A.   0520756640101018   1/9/2015    Bill   6/22/2015   95851   100.00
       2915   Manul   V.   Feijoo,   M.D.   P.A.   0520756640101018   1/9/2015    Bill   6/22/2015   76140   100.00
       2916   Manul   V.   Feijoo,   M.D.   P.A.   0479666330101015   4/30/2015   Bill   6/22/2015   99204   475.00
       2917   Manul   V.   Feijoo,   M.D.   P.A.   0479666330101015   4/30/2015   Bill   6/22/2015   95851   100.00
       2918   Manul   V.   Feijoo,   M.D.   P.A.   0477591600101028   5/25/2015   Bill   6/22/2015   99204   475.00
       2919   Manul   V.   Feijoo,   M.D.   P.A.   0477591600101028   5/25/2015   Bill   6/22/2015   95851   100.00
       2920   Manul   V.   Feijoo,   M.D.   P.A.   0477591600101028   5/25/2015   Bill   6/22/2015   99204   475.00
       2921   Manul   V.   Feijoo,   M.D.   P.A.   0477591600101028   5/25/2015   Bill   6/22/2015   95851   100.00
       2922   Manul   V.   Feijoo,   M.D.   P.A.   0461705540101017   1/22/2015   Bill   6/22/2015   99215   425.00
       2923   Manul   V.   Feijoo,   M.D.   P.A.   0461705540101017   1/22/2015   Bill   6/22/2015   95851   100.00
       2924   Manul   V.   Feijoo,   M.D.   P.A.   0461705540101017   1/22/2015   Bill   6/22/2015   76140   100.00
       2925   Manul   V.   Feijoo,   M.D.   P.A.   0487298290101015   5/15/2015   Bill   6/22/2015   99204   475.00
       2926   Manul   V.   Feijoo,   M.D.   P.A.   0487298290101015   5/15/2015   Bill   6/22/2015   95851   100.00
       2927   Manul   V.   Feijoo,   M.D.   P.A.   0409371700101027   3/4/2015    Bill   6/22/2015   99215   425.00
       2928   Manul   V.   Feijoo,   M.D.   P.A.   0409371700101027   3/4/2015    Bill   6/22/2015   95851   100.00
       2929   Manul   V.   Feijoo,   M.D.   P.A.   0409371700101027   3/4/2015    Bill   6/22/2015   76140   100.00
       2930   Manul   V.   Feijoo,   M.D.   P.A.   0404160400101022   4/22/2015   Bill   6/22/2015   99204   475.00
       2931   Manul   V.   Feijoo,   M.D.   P.A.   0404160400101022   4/22/2015   Bill   6/22/2015   95851   100.00
       2932   Manul   V.   Feijoo,   M.D.   P.A.   0411248260101025   11/6/2014   Bill   6/22/2015   99215   425.00
       2933   Manul   V.   Feijoo,   M.D.   P.A.   0411248260101025   11/6/2014   Bill   6/22/2015   95851   100.00
       2934   Manul   V.   Feijoo,   M.D.   P.A.   0411248260101025   11/6/2014   Bill   6/22/2015   76140   100.00
       2935   Manul   V.   Feijoo,   M.D.   P.A.   0513417220101014   5/16/2015   Bill   6/22/2015   99204   475.00
       2936   Manul   V.   Feijoo,   M.D.   P.A.   0513417220101014   5/16/2015   Bill   6/22/2015   95851   100.00
       2937   Manul   V.   Feijoo,   M.D.   P.A.   0414239700101011   1/15/2015   Bill   7/1/2015    99215   425.00
       2938   Manul   V.   Feijoo,   M.D.   P.A.   0414239700101011   1/15/2015   Bill   7/1/2015    95851   100.00
       2939   Manul   V.   Feijoo,   M.D.   P.A.   0414239700101011   1/15/2015   Bill   7/1/2015    J3301   100.00
       2940   Manul   V.   Feijoo,   M.D.   P.A.   0449844320101025   4/2/2015    Bill   7/1/2015    99214   275.00
       2941   Manul   V.   Feijoo,   M.D.   P.A.   0449844320101025   4/2/2015    Bill   7/1/2015    95851   100.00
       2942   Manul   V.   Feijoo,   M.D.   P.A.   0449844320101025   4/2/2015    Bill   7/1/2015    76140   100.00
       2943   Manul   V.   Feijoo,   M.D.   P.A.   0099822720101103   1/24/2015   Bill   7/1/2015    99215   425.00
       2944   Manul   V.   Feijoo,   M.D.   P.A.   0099822720101103   1/24/2015   Bill   7/1/2015    95851   100.00
       2945   Manul   V.   Feijoo,   M.D.   P.A.   0099822720101103   1/24/2015   Bill   7/1/2015    76140   100.00
       2946   Manul   V.   Feijoo,   M.D.   P.A.   0377712820101066   5/30/2015   Bill   7/9/2015    99204   475.00
       2947   Manul   V.   Feijoo,   M.D.   P.A.   0377712820101066   5/30/2015   Bill   7/9/2015    95851   100.00
       2948   Manul   V.   Feijoo,   M.D.   P.A.   0438799710101014   5/20/2015   Bill   7/9/2015    99204   475.00
       2949   Manul   V.   Feijoo,   M.D.   P.A.   0438799710101014   5/20/2015   Bill   7/9/2015    95851   100.00
       2950   Manul   V.   Feijoo,   M.D.   P.A.   0377712820101066   5/30/2015   Bill   7/9/2015    99204   475.00
       2951   Manul   V.   Feijoo,   M.D.   P.A.   0377712820101066   5/30/2015   Bill   7/9/2015    95851   100.00
       2952   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015    Bill   7/9/2015    99214   275.00
       2953   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015    Bill   7/9/2015    95851   100.00
       2954   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015    Bill   7/9/2015    76140   100.00
       2955   Manul   V.   Feijoo,   M.D.   P.A.   0513798600101017   2/17/2015   Bill   7/9/2015    99215   425.00
       2956   Manul   V.   Feijoo,   M.D.   P.A.   0513798600101017   2/17/2015   Bill   7/9/2015    95851   100.00
       2957   Manul   V.   Feijoo,   M.D.   P.A.   0513798600101017   2/17/2015   Bill   7/9/2015    76140   100.00
       2958   Manul   V.   Feijoo,   M.D.   P.A.   0456136290101030   5/22/2014   Bill   7/9/2015    99204   475.00
       2959   Manul   V.   Feijoo,   M.D.   P.A.   0456136290101030   5/22/2014   Bill   7/9/2015    95851   100.00
       2960   Manul   V.   Feijoo,   M.D.   P.A.   0412605920101019   2/27/2015   Bill   7/9/2015    99215   425.00
       2961   Manul   V.   Feijoo,   M.D.   P.A.   0412605920101019   2/27/2015   Bill   7/9/2015    95851   100.00
       2962   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015    Bill   7/9/2015    99215   425.00
       2963   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015    Bill   7/9/2015    95851   100.00
       2964   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015    Bill   7/9/2015    76140   100.00
       2965   Manul   V.   Feijoo,   M.D.   P.A.   0478737350101028   2/26/2015   Bill   7/9/2015    99215   425.00
       2966   Manul   V.   Feijoo,   M.D.   P.A.   0478737350101028   2/26/2015   Bill   7/9/2015    95851   100.00
       2967   Manul   V.   Feijoo,   M.D.   P.A.   0478737350101028   2/26/2015   Bill   7/9/2015    76140   100.00
       2968   Manul   V.   Feijoo,   M.D.   P.A.   0159819580101063   11/4/2014   Bill   7/9/2015    99215   425.00
       2969   Manul   V.   Feijoo,   M.D.   P.A.   0159819580101063   11/4/2014   Bill   7/9/2015    95851   100.00
       2970   Manul   V.   Feijoo,   M.D.   P.A.   0159819580101063   11/4/2014   Bill   7/9/2015    76140   100.00
       2971   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015    Bill   7/9/2015    99214   275.00
       2972   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015    Bill   7/9/2015    95851   100.00
       2973   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015    Bill   7/9/2015    76140   100.00
       2974   Manul   V.   Feijoo,   M.D.   P.A.   0520756640101026   5/27/2015   Bill   7/18/2015   99204   475.00
       2975   Manul   V.   Feijoo,   M.D.   P.A.   0520756640101026   5/27/2015   Bill   7/18/2015   95851   100.00
       2976   Manul   V.   Feijoo,   M.D.   P.A.   0467855600101011   5/28/2015   Bill   7/18/2015   99204   475.00
       2977   Manul   V.   Feijoo,   M.D.   P.A.   0467855600101011   5/28/2015   Bill   7/18/2015   95851   100.00
       2978   Manul   V.   Feijoo,   M.D.   P.A.   0424923310101051   3/16/2015   Bill   7/18/2015   99215   425.00
       2979   Manul   V.   Feijoo,   M.D.   P.A.   0424923310101051   3/16/2015   Bill   7/18/2015   95851   100.00
       2980   Manul   V.   Feijoo,   M.D.   P.A.   0424923310101051   3/16/2015   Bill   7/18/2015   76140   100.00
       2981   Manul   V.   Feijoo,   M.D.   P.A.   0410151250101024   5/28/2015   Bill   7/18/2015   99204   475.00
       2982   Manul   V.   Feijoo,   M.D.   P.A.   0410151250101024   5/28/2015   Bill   7/18/2015   95851   100.00
       2983   Manul   V.   Feijoo,   M.D.   P.A.   0410151250101024   5/28/2015   Bill   7/18/2015   99214   275.00
       2984   Manul   V.   Feijoo,   M.D.   P.A.   0410151250101024   5/28/2015   Bill   7/18/2015   95851   100.00
       2985   Manul   V.   Feijoo,   M.D.   P.A.   0410151250101024   5/28/2015   Bill   7/18/2015   76140   100.00
       2986   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101014   1/5/2012    Bill   7/22/2015   99215   425.00
       2987   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101014   1/5/2012    Bill   7/22/2015   95851   100.00
       2988   Manul   V.   Feijoo,   M.D.   P.A.   0423379270101014   1/5/2012    Bill   7/22/2015   76140   100.00
       2989   Manul   V.   Feijoo,   M.D.   P.A.   0388968820101053   5/27/2015   Bill   7/22/2015   99204   475.00
       2990   Manul   V.   Feijoo,   M.D.   P.A.   0388968820101053   5/27/2015   Bill   7/22/2015   95851   100.00
       2991   Manul   V.   Feijoo,   M.D.   P.A.   0471073300101018   6/4/2015    Bill   7/22/2015   99204   475.00
       2992   Manul   V.   Feijoo,   M.D.   P.A.   0471073300101018   6/4/2015    Bill   7/22/2015   95851   100.00
       2993   Manul   V.   Feijoo,   M.D.   P.A.   0471073300101018   6/4/2015    Bill   7/22/2015   99204   475.00
       2994   Manul   V.   Feijoo,   M.D.   P.A.   0471073300101018   6/4/2015    Bill   7/22/2015   95851   100.00
       2995   Manul   V.   Feijoo,   M.D.   P.A.   0458398110101024   6/15/2015   Bill   7/22/2015   99204   475.00
       2996   Manul   V.   Feijoo,   M.D.   P.A.   0458398110101024   6/15/2015   Bill   7/22/2015   95851   100.00
       2997   Manul   V.   Feijoo,   M.D.   P.A.   0430235970101020   2/23/2015   Bill   7/22/2015   99204   475.00
       2998   Manul   V.   Feijoo,   M.D.   P.A.   0430235970101020   2/23/2015   Bill   7/22/2015   95851   100.00
       2999   Manul   V.   Feijoo,   M.D.   P.A.   0430235970101020   2/23/2015   Bill   7/22/2015   76140   100.00
       3000   Manul   V.   Feijoo,   M.D.   P.A.   0526823310101027   3/12/2015   Bill   7/22/2015   99204   475.00
       3001   Manul   V.   Feijoo,   M.D.   P.A.   0526823310101027   3/12/2015   Bill   7/22/2015   95851   100.00
       3002   Manul   V.   Feijoo,   M.D.   P.A.   0526823310101027   3/12/2015   Bill   7/22/2015   99204   475.00
       3003   Manul   V.   Feijoo,   M.D.   P.A.   0526823310101027   3/12/2015   Bill   7/22/2015   95851   100.00
       3004   Manul   V.   Feijoo,   M.D.   P.A.   0526823310101027   3/12/2015   Bill   7/22/2015   76140   100.00
       3005   Manul   V.   Feijoo,   M.D.   P.A.   0390865960101024   4/8/2015    Bill   7/22/2015   99215   425.00
       3006   Manul   V.   Feijoo,   M.D.   P.A.   0390865960101024   4/8/2015    Bill   7/22/2015   95851   100.00
       3007   Manul   V.   Feijoo,   M.D.   P.A.   0390865960101024   4/8/2015    Bill   7/22/2015   76140   100.00
       3008   Manul   V.   Feijoo,   M.D.   P.A.   0143590270101114   5/18/2015   Bill   7/22/2015   99214   275.00
       3009   Manul   V.   Feijoo,   M.D.   P.A.   0143590270101114   5/18/2015   Bill   7/22/2015   95851   100.00
       3010   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015    Bill   7/22/2015   99215   425.00
       3011   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015    Bill   7/22/2015   95851   100.00
       3012   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015    Bill   7/22/2015   76140   100.00
       3013   Manul   V.   Feijoo,   M.D.   P.A.   0120732770101098   5/28/2015   Bill   7/22/2015   99204   475.00
       3014   Manul   V.   Feijoo,   M.D.   P.A.   0120732770101098   5/28/2015   Bill   7/22/2015   95851   100.00
       3015   Manul   V.   Feijoo,   M.D.   P.A.   0120732770101098   5/28/2015   Bill   7/22/2015   76140   100.00
       3016   Manul   V.   Feijoo,   M.D.   P.A.   0460136290101018   6/15/2015   Bill   7/22/2015   99204   475.00
       3017   Manul   V.   Feijoo,   M.D.   P.A.   0460136290101018   6/15/2015   Bill   7/22/2015   95851   100.00
       3018   Manul   V.   Feijoo,   M.D.   P.A.   0182393210101050   5/15/2015   Bill   7/22/2015   99204   475.00
       3019   Manul   V.   Feijoo,   M.D.   P.A.   0182393210101050   5/15/2015   Bill   7/22/2015   95851   100.00
       3020   Manul   V.   Feijoo,   M.D.   P.A.   0301077750101044   6/1/2015    Bill   7/22/2015   99204   475.00
       3021   Manul   V.   Feijoo,   M.D.   P.A.   0301077750101044   6/1/2015    Bill   7/22/2015   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 25 of 89

       3022   Manul   V.   Feijoo,   M.D.   P.A.   0507586800101012   6/1/2015    Bill   7/22/2015   99204   475.00
       3023   Manul   V.   Feijoo,   M.D.   P.A.   0507586800101012   6/1/2015    Bill   7/22/2015   95851   100.00
       3024   Manul   V.   Feijoo,   M.D.   P.A.   0394286890101040   6/10/2015   Bill   7/22/2015   99204   475.00
       3025   Manul   V.   Feijoo,   M.D.   P.A.   0394286890101040   6/10/2015   Bill   7/22/2015   95851   100.00
       3026   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101029   6/10/2015   Bill   7/22/2015   99204   475.00
       3027   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101029   6/10/2015   Bill   7/22/2015   95851   100.00
       3028   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101029   6/10/2015   Bill   7/22/2015   99204   475.00
       3029   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101029   6/10/2015   Bill   7/22/2015   95851   100.00
       3030   Manul   V.   Feijoo,   M.D.   P.A.   0347553190101048   5/27/2015   Bill   7/22/2015   99204   475.00
       3031   Manul   V.   Feijoo,   M.D.   P.A.   0347553190101048   5/27/2015   Bill   7/22/2015   95851   100.00
       3032   Manul   V.   Feijoo,   M.D.   P.A.   0492854700101012   2/12/2015   Bill   7/22/2015   99204   475.00
       3033   Manul   V.   Feijoo,   M.D.   P.A.   0492854700101012   2/12/2015   Bill   7/22/2015   95851   100.00
       3034   Manul   V.   Feijoo,   M.D.   P.A.   0451499330101039   6/6/2015    Bill   7/22/2015   99204   475.00
       3035   Manul   V.   Feijoo,   M.D.   P.A.   0451499330101039   6/6/2015    Bill   7/22/2015   95851   100.00
       3036   Manul   V.   Feijoo,   M.D.   P.A.   0451499330101039   6/6/2015    Bill   7/22/2015   99204   475.00
       3037   Manul   V.   Feijoo,   M.D.   P.A.   0451499330101039   6/6/2015    Bill   7/22/2015   95851   100.00
       3038   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015   Bill   7/24/2015   99204   475.00
       3039   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015   Bill   7/24/2015   95851   100.00
       3040   Manul   V.   Feijoo,   M.D.   P.A.   0410980940101055   6/11/2015   Bill   7/24/2015   99204   475.00
       3041   Manul   V.   Feijoo,   M.D.   P.A.   0410980940101055   6/11/2015   Bill   7/24/2015   95851   100.00
       3042   Manul   V.   Feijoo,   M.D.   P.A.   0411545700101055   6/16/2015   Bill   7/24/2015   99204   475.00
       3043   Manul   V.   Feijoo,   M.D.   P.A.   0411545700101055   6/16/2015   Bill   7/24/2015   95851   100.00
       3044   Manul   V.   Feijoo,   M.D.   P.A.   0470319710101028   3/25/2015   Bill   7/24/2015   99204   475.00
       3045   Manul   V.   Feijoo,   M.D.   P.A.   0470319710101028   3/25/2015   Bill   7/24/2015   95851   100.00
       3046   Manul   V.   Feijoo,   M.D.   P.A.   0470319710101028   3/25/2015   Bill   7/24/2015   76140   100.00
       3047   Manul   V.   Feijoo,   M.D.   P.A.   0225067270101056   2/14/2015   Bill   7/24/2015   99215   425.00
       3048   Manul   V.   Feijoo,   M.D.   P.A.   0225067270101056   2/14/2015   Bill   7/24/2015   95851   100.00
       3049   Manul   V.   Feijoo,   M.D.   P.A.   0225067270101056   2/14/2015   Bill   7/24/2015   76140   100.00
       3050   Manul   V.   Feijoo,   M.D.   P.A.   0502179540101016   6/25/2015   Bill   7/25/2015   99204   475.00
       3051   Manul   V.   Feijoo,   M.D.   P.A.   0502179540101016   6/25/2015   Bill   7/25/2015   95851   100.00
       3052   Manul   V.   Feijoo,   M.D.   P.A.   0481559010101023   4/7/2015    Bill   7/25/2015   99214   275.00
       3053   Manul   V.   Feijoo,   M.D.   P.A.   0481559010101023   4/7/2015    Bill   7/25/2015   95851   100.00
       3054   Manul   V.   Feijoo,   M.D.   P.A.   0475351440101015   2/12/2015   Bill   7/25/2015   99204   475.00
       3055   Manul   V.   Feijoo,   M.D.   P.A.   0475351440101015   2/12/2015   Bill   7/25/2015   95851   100.00
       3056   Manul   V.   Feijoo,   M.D.   P.A.   0490974940101028   6/24/2015   Bill   7/25/2015   99204   475.00
       3057   Manul   V.   Feijoo,   M.D.   P.A.   0490974940101028   6/24/2015   Bill   7/25/2015   95851   100.00
       3058   Manul   V.   Feijoo,   M.D.   P.A.   0432219400101022   6/6/2015    Bill   7/25/2015   99204   475.00
       3059   Manul   V.   Feijoo,   M.D.   P.A.   0432219400101022   6/6/2015    Bill   7/25/2015   95851   100.00
       3060   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015   Bill   7/25/2015   99204   475.00
       3061   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015   Bill   7/25/2015   95851   100.00
       3062   Manul   V.   Feijoo,   M.D.   P.A.   0177452760101014   4/21/2015   Bill   7/25/2015   99204   475.00
       3063   Manul   V.   Feijoo,   M.D.   P.A.   0177452760101014   4/21/2015   Bill   7/25/2015   95851   100.00
       3064   Manul   V.   Feijoo,   M.D.   P.A.   0177452760101014   4/21/2015   Bill   7/25/2015   76140   100.00
       3065   Manul   V.   Feijoo,   M.D.   P.A.   0102164500101077   5/14/2015   Bill   7/25/2015   99214   275.00
       3066   Manul   V.   Feijoo,   M.D.   P.A.   0102164500101077   5/14/2015   Bill   7/25/2015   95851   100.00
       3067   Manul   V.   Feijoo,   M.D.   P.A.   0420262540101019   6/19/2015   Bill   7/25/2015   99204   475.00
       3068   Manul   V.   Feijoo,   M.D.   P.A.   0420262540101019   6/19/2015   Bill   7/25/2015   95851   100.00
       3069   Manul   V.   Feijoo,   M.D.   P.A.   0514324910101016   4/14/2015   Bill   7/25/2015   99214   275.00
       3070   Manul   V.   Feijoo,   M.D.   P.A.   0514324910101016   4/14/2015   Bill   7/25/2015   95851   100.00
       3071   Manul   V.   Feijoo,   M.D.   P.A.   0464150640101020   6/26/2015   Bill   7/30/2015   99204   475.00
       3072   Manul   V.   Feijoo,   M.D.   P.A.   0464150640101020   6/26/2015   Bill   7/30/2015   95851   100.00
       3073   Manul   V.   Feijoo,   M.D.   P.A.   0523787440101012   6/21/2015   Bill   7/30/2015   99204   475.00
       3074   Manul   V.   Feijoo,   M.D.   P.A.   0523787440101012   6/21/2015   Bill   7/30/2015   95851   100.00
       3075   Manul   V.   Feijoo,   M.D.   P.A.   0506806270101016   6/27/2015   Bill   7/30/2015   99204   475.00
       3076   Manul   V.   Feijoo,   M.D.   P.A.   0506806270101016   6/27/2015   Bill   7/30/2015   95851   100.00
       3077   Manul   V.   Feijoo,   M.D.   P.A.   0486782680101025   2/28/2015   Bill   7/30/2015   99204   475.00
       3078   Manul   V.   Feijoo,   M.D.   P.A.   0486782680101025   2/28/2015   Bill   7/30/2015   95851   100.00
       3079   Manul   V.   Feijoo,   M.D.   P.A.   0486782680101025   2/28/2015   Bill   7/30/2015   76140   100.00
       3080   Manul   V.   Feijoo,   M.D.   P.A.   0509937420101023   3/10/2015   Bill   7/30/2015   99215   425.00
       3081   Manul   V.   Feijoo,   M.D.   P.A.   0509937420101023   3/10/2015   Bill   7/30/2015   95851   100.00
       3082   Manul   V.   Feijoo,   M.D.   P.A.   0509937420101023   3/10/2015   Bill   7/30/2015   76140   100.00
       3083   Manul   V.   Feijoo,   M.D.   P.A.   0167647060101059   3/2/2015    Bill   7/30/2015   99215   425.00
       3084   Manul   V.   Feijoo,   M.D.   P.A.   0167647060101059   3/2/2015    Bill   7/30/2015   95851   100.00
       3085   Manul   V.   Feijoo,   M.D.   P.A.   0167647060101059   3/2/2015    Bill   7/30/2015   76140   100.00
       3086   Manul   V.   Feijoo,   M.D.   P.A.   0427365980101028   4/9/2015    Bill   7/30/2015   99204   475.00
       3087   Manul   V.   Feijoo,   M.D.   P.A.   0427365980101028   4/9/2015    Bill   7/30/2015   95851   100.00
       3088   Manul   V.   Feijoo,   M.D.   P.A.   0427365980101028   4/9/2015    Bill   7/30/2015   76140   100.00
       3089   Manul   V.   Feijoo,   M.D.   P.A.   0523787440101012   6/21/2015   Bill   7/30/2015   99204   475.00
       3090   Manul   V.   Feijoo,   M.D.   P.A.   0523787440101012   6/21/2015   Bill   7/30/2015   95851   100.00
       3091   Manul   V.   Feijoo,   M.D.   P.A.   0392186370101043   2/25/2015   Bill   7/30/2015   99215   425.00
       3092   Manul   V.   Feijoo,   M.D.   P.A.   0392186370101043   2/25/2015   Bill   7/30/2015   95851   100.00
       3093   Manul   V.   Feijoo,   M.D.   P.A.   0392186370101043   2/25/2015   Bill   7/30/2015   76140   100.00
       3094   Manul   V.   Feijoo,   M.D.   P.A.   0215166810101154   7/1/2015    Bill   7/30/2015   99204   475.00
       3095   Manul   V.   Feijoo,   M.D.   P.A.   0215166810101154   7/1/2015    Bill   7/30/2015   95851   100.00
       3096   Manul   V.   Feijoo,   M.D.   P.A.   0523787440101012   6/21/2015   Bill   8/3/2015    99204   475.00
       3097   Manul   V.   Feijoo,   M.D.   P.A.   0523787440101012   6/21/2015   Bill   8/3/2015    95851   100.00
       3098   Manul   V.   Feijoo,   M.D.   P.A.   0485069950101013   4/22/2015   Bill   8/3/2015    99204   475.00
       3099   Manul   V.   Feijoo,   M.D.   P.A.   0485069950101013   4/22/2015   Bill   8/3/2015    95851   100.00
       3100   Manul   V.   Feijoo,   M.D.   P.A.   0485069950101013   4/22/2015   Bill   8/3/2015    99215   425.00
       3101   Manul   V.   Feijoo,   M.D.   P.A.   0485069950101013   4/22/2015   Bill   8/3/2015    95851   100.00
       3102   Manul   V.   Feijoo,   M.D.   P.A.   0485069950101013   4/22/2015   Bill   8/3/2015    76140   100.00
       3103   Manul   V.   Feijoo,   M.D.   P.A.   0418006120101020   3/10/2015   Bill   8/3/2015    99215   425.00
       3104   Manul   V.   Feijoo,   M.D.   P.A.   0418006120101020   3/10/2015   Bill   8/3/2015    95851   100.00
       3105   Manul   V.   Feijoo,   M.D.   P.A.   0418006120101020   3/10/2015   Bill   8/3/2015    76140   100.00
       3106   Manul   V.   Feijoo,   M.D.   P.A.   0475351440101015   2/12/2015   Bill   8/10/2015   99215   425.00
       3107   Manul   V.   Feijoo,   M.D.   P.A.   0475351440101015   2/12/2015   Bill   8/10/2015   95851   100.00
       3108   Manul   V.   Feijoo,   M.D.   P.A.   0475351440101015   2/12/2015   Bill   8/10/2015   76140   100.00
       3109   Manul   V.   Feijoo,   M.D.   P.A.   0532761730101015   5/16/2015   Bill   8/10/2015   99214   275.00
       3110   Manul   V.   Feijoo,   M.D.   P.A.   0532761730101015   5/16/2015   Bill   8/10/2015   95851   100.00
       3111   Manul   V.   Feijoo,   M.D.   P.A.   0390865960101024   4/8/2015    Bill   8/10/2015   99215   425.00
       3112   Manul   V.   Feijoo,   M.D.   P.A.   0390865960101024   4/8/2015    Bill   8/10/2015   95851   100.00
       3113   Manul   V.   Feijoo,   M.D.   P.A.   0390865960101024   4/8/2015    Bill   8/10/2015   76140   100.00
       3114   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015    Bill   8/20/2015   99214   275.00
       3115   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015    Bill   8/20/2015   95851   100.00
       3116   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015    Bill   8/20/2015   95851   100.00
       3117   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015    Bill   8/20/2015   95851   100.00
       3118   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015    Bill   8/20/2015   99214   275.00
       3119   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101045   3/7/2015    Bill   8/20/2015   95851   100.00
       3120   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015    Bill   8/20/2015   99215   425.00
       3121   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015    Bill   8/20/2015   95851   100.00
       3122   Manul   V.   Feijoo,   M.D.   P.A.   0521356480101019   1/4/2015    Bill   8/20/2015   76140   100.00
       3123   Manul   V.   Feijoo,   M.D.   P.A.   0536965430101011   7/5/2015    Bill   8/20/2015   99204   475.00
       3124   Manul   V.   Feijoo,   M.D.   P.A.   0536965430101011   7/5/2015    Bill   8/20/2015   95851   100.00
       3125   Manul   V.   Feijoo,   M.D.   P.A.   0408495870101078   7/10/2015   Bill   8/20/2015   99204   475.00
       3126   Manul   V.   Feijoo,   M.D.   P.A.   0408495870101078   7/10/2015   Bill   8/20/2015   95851   100.00
       3127   Manul   V.   Feijoo,   M.D.   P.A.   0301077750101044   6/1/2015    Bill   8/20/2015   99214   275.00
       3128   Manul   V.   Feijoo,   M.D.   P.A.   0301077750101044   6/1/2015    Bill   8/20/2015   95851   100.00
       3129   Manul   V.   Feijoo,   M.D.   P.A.   0301077750101044   6/1/2015    Bill   8/20/2015   76140   100.00
       3130   Manul   V.   Feijoo,   M.D.   P.A.   0500032080101023   6/27/2015   Bill   8/20/2015   99204   475.00
       3131   Manul   V.   Feijoo,   M.D.   P.A.   0500032080101023   6/27/2015   Bill   8/20/2015   95851   100.00
       3132   Manul   V.   Feijoo,   M.D.   P.A.   0307510910101078   7/3/2015    Bill   8/20/2015   99204   475.00
       3133   Manul   V.   Feijoo,   M.D.   P.A.   0307510910101078   7/3/2015    Bill   8/20/2015   95851   100.00
       3134   Manul   V.   Feijoo,   M.D.   P.A.   0535363040101012   7/8/2015    Bill   8/20/2015   99204   475.00
       3135   Manul   V.   Feijoo,   M.D.   P.A.   0535363040101012   7/8/2015    Bill   8/20/2015   95851   100.00
       3136   Manul   V.   Feijoo,   M.D.   P.A.   0409946970101052   6/28/2015   Bill   8/20/2015   99204   475.00
       3137   Manul   V.   Feijoo,   M.D.   P.A.   0409946970101052   6/28/2015   Bill   8/20/2015   95851   100.00
       3138   Manul   V.   Feijoo,   M.D.   P.A.   0451154590101027   7/2/2015    Bill   8/20/2015   99204   475.00
       3139   Manul   V.   Feijoo,   M.D.   P.A.   0451154590101027   7/2/2015    Bill   8/20/2015   95851   100.00
       3140   Manul   V.   Feijoo,   M.D.   P.A.   0353732090101024   7/9/2015    Bill   8/20/2015   99204   475.00
       3141   Manul   V.   Feijoo,   M.D.   P.A.   0353732090101024   7/9/2015    Bill   8/20/2015   95851   100.00
       3142   Manul   V.   Feijoo,   M.D.   P.A.   0514324910101016   4/14/2015   Bill   8/20/2015   99215   425.00
       3143   Manul   V.   Feijoo,   M.D.   P.A.   0514324910101016   4/14/2015   Bill   8/20/2015   95851   100.00
       3144   Manul   V.   Feijoo,   M.D.   P.A.   0439154710101037   7/6/2015    Bill   8/20/2015   99204   475.00
       3145   Manul   V.   Feijoo,   M.D.   P.A.   0439154710101037   7/6/2015    Bill   8/20/2015   95851   100.00
       3146   Manul   V.   Feijoo,   M.D.   P.A.   0146516630101020   4/13/2015   Bill   8/20/2015   99215   425.00
       3147   Manul   V.   Feijoo,   M.D.   P.A.   0146516630101020   4/13/2015   Bill   8/20/2015   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 26 of 89

       3148   Manul   V.   Feijoo,   M.D.   P.A.   0146516630101020   4/13/2015    Bill   8/20/2015   76140   100.00
       3149   Manul   V.   Feijoo,   M.D.   P.A.   0383387010101044   7/8/2015     Bill   8/20/2015   99204   475.00
       3150   Manul   V.   Feijoo,   M.D.   P.A.   0383387010101044   7/8/2015     Bill   8/20/2015   95851   100.00
       3151   Manul   V.   Feijoo,   M.D.   P.A.   0500032080101023   6/27/2015    Bill   8/20/2015   99204   475.00
       3152   Manul   V.   Feijoo,   M.D.   P.A.   0500032080101023   6/27/2015    Bill   8/20/2015   95851   100.00
       3153   Manul   V.   Feijoo,   M.D.   P.A.   0503224410101016   4/8/2015     Bill   8/20/2015   99204   475.00
       3154   Manul   V.   Feijoo,   M.D.   P.A.   0503224410101016   4/8/2015     Bill   8/20/2015   95851   100.00
       3155   Manul   V.   Feijoo,   M.D.   P.A.   0307510910101078   7/3/2015     Bill   8/20/2015   99204   475.00
       3156   Manul   V.   Feijoo,   M.D.   P.A.   0307510910101078   7/3/2015     Bill   8/20/2015   95851   100.00
       3157   Manul   V.   Feijoo,   M.D.   P.A.   0499274910101038   2/18/2015    Bill   8/20/2015   99204   475.00
       3158   Manul   V.   Feijoo,   M.D.   P.A.   0499274910101038   2/18/2015    Bill   8/20/2015   95851   100.00
       3159   Manul   V.   Feijoo,   M.D.   P.A.   0499274910101038   2/18/2015    Bill   8/20/2015   76140   100.00
       3160   Manul   V.   Feijoo,   M.D.   P.A.   0467855600101011   5/28/2015    Bill   8/20/2015   99204   475.00
       3161   Manul   V.   Feijoo,   M.D.   P.A.   0467855600101011   5/28/2015    Bill   8/20/2015   95851   100.00
       3162   Manul   V.   Feijoo,   M.D.   P.A.   0535363040101012   7/8/2015     Bill   8/20/2015   99204   475.00
       3163   Manul   V.   Feijoo,   M.D.   P.A.   0535363040101012   7/8/2015     Bill   8/20/2015   95851   100.00
       3164   Manul   V.   Feijoo,   M.D.   P.A.   0523787440101012   6/21/2015    Bill   8/20/2015   99204   475.00
       3165   Manul   V.   Feijoo,   M.D.   P.A.   0523787440101012   6/21/2015    Bill   8/20/2015   95851   100.00
       3166   Manul   V.   Feijoo,   M.D.   P.A.   0425411690101056   7/2/2015     Bill   8/20/2015   99204   475.00
       3167   Manul   V.   Feijoo,   M.D.   P.A.   0425411690101056   7/2/2015     Bill   8/20/2015   95851   100.00
       3168   Manul   V.   Feijoo,   M.D.   P.A.   0499779430101011   5/29/2015    Bill   8/20/2015   99204   475.00
       3169   Manul   V.   Feijoo,   M.D.   P.A.   0499779430101011   5/29/2015    Bill   8/20/2015   95851   100.00
       3170   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101063   5/5/2015     Bill   8/21/2015   99204   475.00
       3171   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101063   5/5/2015     Bill   8/21/2015   95851   100.00
       3172   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101063   5/5/2015     Bill   8/21/2015   76140   100.00
       3173   Manul   V.   Feijoo,   M.D.   P.A.   0358737670101026   3/25/2014    Bill   8/21/2015   99204   475.00
       3174   Manul   V.   Feijoo,   M.D.   P.A.   0358737670101026   3/25/2014    Bill   8/21/2015   95851   100.00
       3175   Manul   V.   Feijoo,   M.D.   P.A.   0358737670101026   3/25/2014    Bill   8/21/2015   76140   100.00
       3176   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015    Bill   8/21/2015   99214   275.00
       3177   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015    Bill   8/21/2015   95851   100.00
       3178   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015    Bill   8/21/2015   76140   100.00
       3179   Manul   V.   Feijoo,   M.D.   P.A.   0481559010101023   4/7/2015     Bill   8/21/2015   99214   275.00
       3180   Manul   V.   Feijoo,   M.D.   P.A.   0481559010101023   4/7/2015     Bill   8/21/2015   95851   100.00
       3181   Manul   V.   Feijoo,   M.D.   P.A.   0449844320101025   4/2/2015     Bill   8/21/2015   99215   425.00
       3182   Manul   V.   Feijoo,   M.D.   P.A.   0449844320101025   4/2/2015     Bill   8/21/2015   95851   100.00
       3183   Manul   V.   Feijoo,   M.D.   P.A.   0449844320101025   4/2/2015     Bill   8/21/2015   76140   100.00
       3184   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015    Bill   8/21/2015   99214   275.00
       3185   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015    Bill   8/21/2015   95851   100.00
       3186   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015    Bill   8/21/2015   76140   100.00
       3187   Manul   V.   Feijoo,   M.D.   P.A.   0461475010101026   7/13/2015    Bill   8/28/2015   99204   475.00
       3188   Manul   V.   Feijoo,   M.D.   P.A.   0461475010101026   7/13/2015    Bill   8/28/2015   95851   100.00
       3189   Manul   V.   Feijoo,   M.D.   P.A.   0479348410101021   7/22/2015    Bill   8/28/2015   99204   475.00
       3190   Manul   V.   Feijoo,   M.D.   P.A.   0479348410101021   7/22/2015    Bill   8/28/2015   95851   100.00
       3191   Manul   V.   Feijoo,   M.D.   P.A.   0493457740101015   7/11/2015    Bill   8/28/2015   99204   475.00
       3192   Manul   V.   Feijoo,   M.D.   P.A.   0493457740101015   7/11/2015    Bill   8/28/2015   95851   100.00
       3193   Manul   V.   Feijoo,   M.D.   P.A.   0535806780101014   7/18/2015    Bill   8/28/2015   99204   475.00
       3194   Manul   V.   Feijoo,   M.D.   P.A.   0535806780101014   7/18/2015    Bill   8/28/2015   95851   100.00
       3195   Manul   V.   Feijoo,   M.D.   P.A.   0186873330101136   6/30/2015    Bill   8/28/2015   99204   475.00
       3196   Manul   V.   Feijoo,   M.D.   P.A.   0186873330101136   6/30/2015    Bill   8/28/2015   95851   100.00
       3197   Manul   V.   Feijoo,   M.D.   P.A.   0186873330101136   6/30/2015    Bill   8/28/2015   76140   100.00
       3198   Manul   V.   Feijoo,   M.D.   P.A.   0358737670101026   3/25/2014    Bill   8/28/2015   99215   425.00
       3199   Manul   V.   Feijoo,   M.D.   P.A.   0358737670101026   3/25/2014    Bill   8/28/2015   95851   100.00
       3200   Manul   V.   Feijoo,   M.D.   P.A.   0358737670101026   3/25/2014    Bill   8/28/2015   76140   100.00
       3201   Manul   V.   Feijoo,   M.D.   P.A.   0120732770101098   5/28/2015    Bill   8/28/2015   99215   425.00
       3202   Manul   V.   Feijoo,   M.D.   P.A.   0120732770101098   5/28/2015    Bill   8/28/2015   95851   100.00
       3203   Manul   V.   Feijoo,   M.D.   P.A.   0174993910101035   7/7/2015     Bill   8/28/2015   99204   475.00
       3204   Manul   V.   Feijoo,   M.D.   P.A.   0174993910101035   7/7/2015     Bill   8/28/2015   95851   100.00
       3205   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101016   7/24/2015    Bill   9/2/2015    99204   475.00
       3206   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101016   7/24/2015    Bill   9/2/2015    95851   100.00
       3207   Manul   V.   Feijoo,   M.D.   P.A.   0115816280101248   12/11/2014   Bill   9/2/2015    99215   425.00
       3208   Manul   V.   Feijoo,   M.D.   P.A.   0115816280101248   12/11/2014   Bill   9/2/2015    95851   100.00
       3209   Manul   V.   Feijoo,   M.D.   P.A.   0115816280101248   12/11/2014   Bill   9/2/2015    76140   100.00
       3210   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101016   7/24/2015    Bill   9/2/2015    99204   475.00
       3211   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101016   7/24/2015    Bill   9/2/2015    95851   100.00
       3212   Manul   V.   Feijoo,   M.D.   P.A.   0420318740101017   7/31/2015    Bill   9/12/2015   99204   475.00
       3213   Manul   V.   Feijoo,   M.D.   P.A.   0420318740101017   7/31/2015    Bill   9/12/2015   95851   100.00
       3214   Manul   V.   Feijoo,   M.D.   P.A.   0480375350101023   7/29/2015    Bill   9/12/2015   99204   475.00
       3215   Manul   V.   Feijoo,   M.D.   P.A.   0480375350101023   7/29/2015    Bill   9/12/2015   95851   100.00
       3216   Manul   V.   Feijoo,   M.D.   P.A.   0496544190101012   7/24/2015    Bill   9/12/2015   99204   475.00
       3217   Manul   V.   Feijoo,   M.D.   P.A.   0496544190101012   7/24/2015    Bill   9/12/2015   95851   100.00
       3218   Manul   V.   Feijoo,   M.D.   P.A.   0532021080101010   7/26/2015    Bill   9/12/2015   99204   475.00
       3219   Manul   V.   Feijoo,   M.D.   P.A.   0532021080101010   7/26/2015    Bill   9/12/2015   95851   100.00
       3220   Manul   V.   Feijoo,   M.D.   P.A.   0300319800101025   6/30/2015    Bill   9/12/2015   99204   475.00
       3221   Manul   V.   Feijoo,   M.D.   P.A.   0300319800101025   6/30/2015    Bill   9/12/2015   95851   100.00
       3222   Manul   V.   Feijoo,   M.D.   P.A.   0342536140101031   5/19/2015    Bill   9/12/2015   99204   475.00
       3223   Manul   V.   Feijoo,   M.D.   P.A.   0342536140101031   5/19/2015    Bill   9/12/2015   95851   100.00
       3224   Manul   V.   Feijoo,   M.D.   P.A.   0342536140101031   5/19/2015    Bill   9/12/2015   76140   100.00
       3225   Manul   V.   Feijoo,   M.D.   P.A.   0532021080101010   7/26/2015    Bill   9/12/2015   99204   475.00
       3226   Manul   V.   Feijoo,   M.D.   P.A.   0532021080101010   7/26/2015    Bill   9/12/2015   95851   100.00
       3227   Manul   V.   Feijoo,   M.D.   P.A.   0534820000101010   7/28/2015    Bill   9/12/2015   99204   475.00
       3228   Manul   V.   Feijoo,   M.D.   P.A.   0534820000101010   7/28/2015    Bill   9/12/2015   95851   100.00
       3229   Manul   V.   Feijoo,   M.D.   P.A.   0477591600101028   5/25/2015    Bill   9/12/2015   99215   425.00
       3230   Manul   V.   Feijoo,   M.D.   P.A.   0477591600101028   5/25/2015    Bill   9/12/2015   95851   100.00
       3231   Manul   V.   Feijoo,   M.D.   P.A.   0477591600101028   5/25/2015    Bill   9/12/2015   76140   100.00
       3232   Manul   V.   Feijoo,   M.D.   P.A.   0480375350101023   7/29/2015    Bill   9/12/2015   99204   475.00
       3233   Manul   V.   Feijoo,   M.D.   P.A.   0480375350101023   7/29/2015    Bill   9/12/2015   95851   100.00
       3234   Manul   V.   Feijoo,   M.D.   P.A.   0453710850101011   8/6/2015     Bill   9/19/2015   99204   475.00
       3235   Manul   V.   Feijoo,   M.D.   P.A.   0453710850101011   8/6/2015     Bill   9/19/2015   95851   100.00
       3236   Manul   V.   Feijoo,   M.D.   P.A.   0120674300101042   7/30/2015    Bill   9/19/2015   99204   475.00
       3237   Manul   V.   Feijoo,   M.D.   P.A.   0120674300101042   7/30/2015    Bill   9/19/2015   95851   100.00
       3238   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101036   8/4/2015     Bill   9/19/2015   99204   475.00
       3239   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101036   8/4/2015     Bill   9/19/2015   95851   100.00
       3240   Manul   V.   Feijoo,   M.D.   P.A.   0496544190101012   7/24/2015    Bill   9/19/2015   99204   475.00
       3241   Manul   V.   Feijoo,   M.D.   P.A.   0496544190101012   7/24/2015    Bill   9/19/2015   95851   100.00
       3242   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015    Bill   9/19/2015   99204   475.00
       3243   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015    Bill   9/19/2015   95851   100.00
       3244   Manul   V.   Feijoo,   M.D.   P.A.   0430851150101026   8/3/2015     Bill   9/19/2015   99204   475.00
       3245   Manul   V.   Feijoo,   M.D.   P.A.   0430851150101026   8/3/2015     Bill   9/19/2015   95851   100.00
       3246   Manul   V.   Feijoo,   M.D.   P.A.   0152068850101174   7/26/2015    Bill   9/19/2015   99204   475.00
       3247   Manul   V.   Feijoo,   M.D.   P.A.   0152068850101174   7/26/2015    Bill   9/19/2015   95851   100.00
       3248   Manul   V.   Feijoo,   M.D.   P.A.   0168856120101079   7/13/2015    Bill   9/19/2015   99204   475.00
       3249   Manul   V.   Feijoo,   M.D.   P.A.   0168856120101079   7/13/2015    Bill   9/19/2015   95851   100.00
       3250   Manul   V.   Feijoo,   M.D.   P.A.   0394286890101040   6/10/2015    Bill   9/19/2015   99215   425.00
       3251   Manul   V.   Feijoo,   M.D.   P.A.   0394286890101040   6/10/2015    Bill   9/19/2015   95851   100.00
       3252   Manul   V.   Feijoo,   M.D.   P.A.   0394286890101040   6/10/2015    Bill   9/19/2015   76140   100.00
       3253   Manul   V.   Feijoo,   M.D.   P.A.   0495268010101058   3/7/2015     Bill   9/19/2015   99215   425.00
       3254   Manul   V.   Feijoo,   M.D.   P.A.   0495268010101058   3/7/2015     Bill   9/19/2015   95851   100.00
       3255   Manul   V.   Feijoo,   M.D.   P.A.   0495268010101058   3/7/2015     Bill   9/19/2015   76140   100.00
       3256   Manul   V.   Feijoo,   M.D.   P.A.   0342536140101031   5/19/2015    Bill   9/19/2015   99204   475.00
       3257   Manul   V.   Feijoo,   M.D.   P.A.   0342536140101031   5/19/2015    Bill   9/19/2015   95851   100.00
       3258   Manul   V.   Feijoo,   M.D.   P.A.   0342536140101031   5/19/2015    Bill   9/19/2015   76140   100.00
       3259   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015    Bill   9/19/2015   99204   475.00
       3260   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015    Bill   9/19/2015   95851   100.00
       3261   Manul   V.   Feijoo,   M.D.   P.A.   0430851150101026   8/3/2015     Bill   9/19/2015   99204   475.00
       3262   Manul   V.   Feijoo,   M.D.   P.A.   0430851150101026   8/3/2015     Bill   9/19/2015   95851   100.00
       3263   Manul   V.   Feijoo,   M.D.   P.A.   0410151250101024   5/28/2015    Bill   9/19/2015   99215   425.00
       3264   Manul   V.   Feijoo,   M.D.   P.A.   0410151250101024   5/28/2015    Bill   9/19/2015   95851   100.00
       3265   Manul   V.   Feijoo,   M.D.   P.A.   0301077750101044   6/1/2015     Bill   9/19/2015   99214   275.00
       3266   Manul   V.   Feijoo,   M.D.   P.A.   0301077750101044   6/1/2015     Bill   9/19/2015   95851   100.00
       3267   Manul   V.   Feijoo,   M.D.   P.A.   0443028210101032   8/1/2015     Bill   9/19/2015   99204   475.00
       3268   Manul   V.   Feijoo,   M.D.   P.A.   0443028210101032   8/1/2015     Bill   9/19/2015   95851   100.00
       3269   Manul   V.   Feijoo,   M.D.   P.A.   0432219400101022   6/6/2015     Bill   9/19/2015   99215   425.00
       3270   Manul   V.   Feijoo,   M.D.   P.A.   0432219400101022   6/6/2015     Bill   9/19/2015   95851   100.00
       3271   Manul   V.   Feijoo,   M.D.   P.A.   0432219400101022   6/6/2015     Bill   9/19/2015   76140   100.00
       3272   Manul   V.   Feijoo,   M.D.   P.A.   0495235870101015   8/9/2015     Bill   9/19/2015   99204   475.00
       3273   Manul   V.   Feijoo,   M.D.   P.A.   0495235870101015   8/9/2015     Bill   9/19/2015   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 27 of 89

       3274   Manul   V.   Feijoo,   M.D.   P.A.   0409808880101046   3/9/2015     Bill   9/19/2015    99204   475.00
       3275   Manul   V.   Feijoo,   M.D.   P.A.   0409808880101046   3/9/2015     Bill   9/19/2015    95851   100.00
       3276   Manul   V.   Feijoo,   M.D.   P.A.   0409808880101046   3/9/2015     Bill   9/19/2015    76140   100.00
       3277   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014     Bill   9/23/2015    95851   100.00
       3278   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014     Bill   9/23/2015    95851   100.00
       3279   Manul   V.   Feijoo,   M.D.   P.A.   0368008210101050   5/7/2014     Bill   9/23/2015    95851   100.00
       3280   Manul   V.   Feijoo,   M.D.   P.A.   0535831230101018   8/5/2015     Bill   10/2/2015    99204   475.00
       3281   Manul   V.   Feijoo,   M.D.   P.A.   0535831230101018   8/5/2015     Bill   10/2/2015    95851   100.00
       3282   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015     Bill   10/2/2015    99204   475.00
       3283   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015     Bill   10/2/2015    95851   100.00
       3284   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101016   7/24/2015    Bill   10/2/2015    99214   275.00
       3285   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101016   7/24/2015    Bill   10/2/2015    95851   100.00
       3286   Manul   V.   Feijoo,   M.D.   P.A.   0514577590101024   8/12/2015    Bill   10/2/2015    99204   475.00
       3287   Manul   V.   Feijoo,   M.D.   P.A.   0514577590101024   8/12/2015    Bill   10/2/2015    95851   100.00
       3288   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101036   8/4/2015     Bill   10/2/2015    99204   475.00
       3289   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101036   8/4/2015     Bill   10/2/2015    95851   100.00
       3290   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015    Bill   10/2/2015    99214   275.00
       3291   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015    Bill   10/2/2015    95851   100.00
       3292   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015    Bill   10/2/2015    76140   100.00
       3293   Manul   V.   Feijoo,   M.D.   P.A.   0416230490101012   7/19/2015    Bill   10/2/2015    99204   475.00
       3294   Manul   V.   Feijoo,   M.D.   P.A.   0416230490101012   7/19/2015    Bill   10/2/2015    95851   100.00
       3295   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   10/2/2015    99204   475.00
       3296   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   10/2/2015    95851   100.00
       3297   Manul   V.   Feijoo,   M.D.   P.A.   0102164500101077   5/14/2015    Bill   10/2/2015    99215   425.00
       3298   Manul   V.   Feijoo,   M.D.   P.A.   0102164500101077   5/14/2015    Bill   10/2/2015    95851   100.00
       3299   Manul   V.   Feijoo,   M.D.   P.A.   0102164500101077   5/14/2015    Bill   10/2/2015    76140   100.00
       3300   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   10/2/2015    99204   475.00
       3301   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   10/2/2015    95851   100.00
       3302   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015    Bill   10/3/2015    99214   275.00
       3303   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015    Bill   10/3/2015    95851   100.00
       3304   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015    Bill   10/3/2015    99214   275.00
       3305   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015    Bill   10/3/2015    95851   100.00
       3306   Manul   V.   Feijoo,   M.D.   P.A.   0383387010101044   7/8/2015     Bill   10/3/2015    99215   425.00
       3307   Manul   V.   Feijoo,   M.D.   P.A.   0383387010101044   7/8/2015     Bill   10/3/2015    95851   100.00
       3308   Manul   V.   Feijoo,   M.D.   P.A.   0383387010101044   7/8/2015     Bill   10/3/2015    76140   100.00
       3309   Manul   V.   Feijoo,   M.D.   P.A.   0506806270101016   6/27/2015    Bill   10/3/2015    99215   425.00
       3310   Manul   V.   Feijoo,   M.D.   P.A.   0506806270101016   6/27/2015    Bill   10/3/2015    95851   100.00
       3311   Manul   V.   Feijoo,   M.D.   P.A.   0506806270101016   6/27/2015    Bill   10/3/2015    76140   600.00
       3312   Manul   V.   Feijoo,   M.D.   P.A.   0215166810101147   10/18/2014   Bill   10/3/2015    99215   425.00
       3313   Manul   V.   Feijoo,   M.D.   P.A.   0215166810101147   10/18/2014   Bill   10/3/2015    95851   100.00
       3314   Manul   V.   Feijoo,   M.D.   P.A.   0215166810101147   10/18/2014   Bill   10/3/2015    76140   100.00
       3315   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015    Bill   10/3/2015    99214   275.00
       3316   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015    Bill   10/3/2015    95851   100.00
       3317   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015    Bill   10/3/2015    76140   100.00
       3318   Manul   V.   Feijoo,   M.D.   P.A.   0409568150101064   8/21/2015    Bill   10/12/2015   99204   475.00
       3319   Manul   V.   Feijoo,   M.D.   P.A.   0409568150101064   8/21/2015    Bill   10/12/2015   95851   100.00
       3320   Manul   V.   Feijoo,   M.D.   P.A.   0393980510101122   8/17/2015    Bill   10/12/2015   99204   475.00
       3321   Manul   V.   Feijoo,   M.D.   P.A.   0393980510101122   8/17/2015    Bill   10/12/2015   95851   100.00
       3322   Manul   V.   Feijoo,   M.D.   P.A.   0481226770101029   8/19/2015    Bill   10/12/2015   99204   475.00
       3323   Manul   V.   Feijoo,   M.D.   P.A.   0481226770101029   8/19/2015    Bill   10/12/2015   95851   100.00
       3324   Manul   V.   Feijoo,   M.D.   P.A.   0481226770101029   8/19/2015    Bill   10/12/2015   76140   100.00
       3325   Manul   V.   Feijoo,   M.D.   P.A.   0482438210101019   8/22/2015    Bill   10/12/2015   99204   475.00
       3326   Manul   V.   Feijoo,   M.D.   P.A.   0482438210101019   8/22/2015    Bill   10/12/2015   95851   100.00
       3327   Manul   V.   Feijoo,   M.D.   P.A.   0532961800101016   7/31/2015    Bill   10/12/2015   99204   475.00
       3328   Manul   V.   Feijoo,   M.D.   P.A.   0532961800101016   7/31/2015    Bill   10/12/2015   95851   100.00
       3329   Manul   V.   Feijoo,   M.D.   P.A.   0275413760101181   5/22/2015    Bill   10/12/2015   99204   475.00
       3330   Manul   V.   Feijoo,   M.D.   P.A.   0275413760101181   5/22/2015    Bill   10/12/2015   95851   100.00
       3331   Manul   V.   Feijoo,   M.D.   P.A.   0275413760101181   5/22/2015    Bill   10/12/2015   76140   100.00
       3332   Manul   V.   Feijoo,   M.D.   P.A.   0469951850101088   8/18/2015    Bill   10/12/2015   99204   475.00
       3333   Manul   V.   Feijoo,   M.D.   P.A.   0469951850101088   8/18/2015    Bill   10/12/2015   95851   100.00
       3334   Manul   V.   Feijoo,   M.D.   P.A.   0469951850101088   8/18/2015    Bill   10/12/2015   76140   100.00
       3335   Manul   V.   Feijoo,   M.D.   P.A.   0532961800101016   7/31/2015    Bill   10/12/2015   99204   475.00
       3336   Manul   V.   Feijoo,   M.D.   P.A.   0532961800101016   7/31/2015    Bill   10/12/2015   95851   100.00
       3337   Manul   V.   Feijoo,   M.D.   P.A.   0417925110101032   8/17/2015    Bill   10/12/2015   99204   475.00
       3338   Manul   V.   Feijoo,   M.D.   P.A.   0417925110101032   8/17/2015    Bill   10/12/2015   95851   100.00
       3339   Manul   V.   Feijoo,   M.D.   P.A.   0417925110101032   8/17/2015    Bill   10/12/2015   99214   275.00
       3340   Manul   V.   Feijoo,   M.D.   P.A.   0417925110101032   8/17/2015    Bill   10/12/2015   95851   100.00
       3341   Manul   V.   Feijoo,   M.D.   P.A.   0409568150101064   8/21/2015    Bill   10/12/2015   99204   475.00
       3342   Manul   V.   Feijoo,   M.D.   P.A.   0409568150101064   8/21/2015    Bill   10/12/2015   95851   100.00
       3343   Manul   V.   Feijoo,   M.D.   P.A.   0405828470101010   8/24/2015    Bill   10/12/2015   99204   475.00
       3344   Manul   V.   Feijoo,   M.D.   P.A.   0405828470101010   8/24/2015    Bill   10/12/2015   95851   100.00
       3345   Manul   V.   Feijoo,   M.D.   P.A.   0492475050101012   8/19/2015    Bill   10/12/2015   99204   475.00
       3346   Manul   V.   Feijoo,   M.D.   P.A.   0492475050101012   8/19/2015    Bill   10/12/2015   95851   100.00
       3347   Manul   V.   Feijoo,   M.D.   P.A.   0302128210101030   6/5/2015     Bill   10/12/2015   99204   475.00
       3348   Manul   V.   Feijoo,   M.D.   P.A.   0302128210101030   6/5/2015     Bill   10/12/2015   95851   100.00
       3349   Manul   V.   Feijoo,   M.D.   P.A.   0489859040101015   7/9/2015     Bill   10/12/2015   99204   475.00
       3350   Manul   V.   Feijoo,   M.D.   P.A.   0489859040101015   7/9/2015     Bill   10/12/2015   95851   100.00
       3351   Manul   V.   Feijoo,   M.D.   P.A.   0489859040101015   7/9/2015     Bill   10/12/2015   76140   100.00
       3352   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101016   7/24/2015    Bill   10/12/2015   99214   275.00
       3353   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101016   7/24/2015    Bill   10/12/2015   95851   100.00
       3354   Manul   V.   Feijoo,   M.D.   P.A.   0400771630101022   8/18/2015    Bill   10/12/2015   99204   475.00
       3355   Manul   V.   Feijoo,   M.D.   P.A.   0400771630101022   8/18/2015    Bill   10/12/2015   95851   100.00
       3356   Manul   V.   Feijoo,   M.D.   P.A.   0391305590101036   7/27/2015    Bill   10/12/2015   99204   475.00
       3357   Manul   V.   Feijoo,   M.D.   P.A.   0391305590101036   7/27/2015    Bill   10/12/2015   95851   100.00
       3358   Manul   V.   Feijoo,   M.D.   P.A.   0142229610101168   1/24/2014    Bill   10/12/2015   99204   475.00
       3359   Manul   V.   Feijoo,   M.D.   P.A.   0142229610101168   1/24/2014    Bill   10/12/2015   95851   100.00
       3360   Manul   V.   Feijoo,   M.D.   P.A.   0142229610101168   1/24/2014    Bill   10/12/2015   76140   100.00
       3361   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101063   8/30/2015    Bill   10/17/2015   99214   275.00
       3362   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101063   8/30/2015    Bill   10/17/2015   95851   100.00
       3363   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015     Bill   10/17/2015   99215   425.00
       3364   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015     Bill   10/17/2015   95851   100.00
       3365   Manul   V.   Feijoo,   M.D.   P.A.   0417925110101032   8/17/2015    Bill   10/17/2015   99214   275.00
       3366   Manul   V.   Feijoo,   M.D.   P.A.   0417925110101032   8/17/2015    Bill   10/17/2015   95851   100.00
       3367   Manul   V.   Feijoo,   M.D.   P.A.   0482438210101019   8/22/2015    Bill   10/17/2015   99204   475.00
       3368   Manul   V.   Feijoo,   M.D.   P.A.   0482438210101019   8/22/2015    Bill   10/17/2015   95851   100.00
       3369   Manul   V.   Feijoo,   M.D.   P.A.   0377913050101053   6/19/2015    Bill   10/17/2015   99204   475.00
       3370   Manul   V.   Feijoo,   M.D.   P.A.   0377913050101053   6/19/2015    Bill   10/17/2015   95851   100.00
       3371   Manul   V.   Feijoo,   M.D.   P.A.   0377913050101053   6/19/2015    Bill   10/17/2015   76140   100.00
       3372   Manul   V.   Feijoo,   M.D.   P.A.   0347553190101048   5/27/2015    Bill   10/17/2015   99215   425.00
       3373   Manul   V.   Feijoo,   M.D.   P.A.   0347553190101048   5/27/2015    Bill   10/17/2015   95851   100.00
       3374   Manul   V.   Feijoo,   M.D.   P.A.   0347553190101048   5/27/2015    Bill   10/17/2015   76140   100.00
       3375   Manul   V.   Feijoo,   M.D.   P.A.   0510866400101017   4/20/2015    Bill   10/17/2015   99204   475.00
       3376   Manul   V.   Feijoo,   M.D.   P.A.   0510866400101017   4/20/2015    Bill   10/17/2015   95851   100.00
       3377   Manul   V.   Feijoo,   M.D.   P.A.   0538724420101012   8/22/2015    Bill   10/17/2015   99204   475.00
       3378   Manul   V.   Feijoo,   M.D.   P.A.   0538724420101012   8/22/2015    Bill   10/17/2015   95851   100.00
       3379   Manul   V.   Feijoo,   M.D.   P.A.   0480375350101023   7/29/2015    Bill   10/17/2015   99214   275.00
       3380   Manul   V.   Feijoo,   M.D.   P.A.   0480375350101023   7/29/2015    Bill   10/17/2015   95851   100.00
       3381   Manul   V.   Feijoo,   M.D.   P.A.   0480375350101023   7/29/2015    Bill   10/17/2015   76140   100.00
       3382   Manul   V.   Feijoo,   M.D.   P.A.   0520756640101026   5/27/2015    Bill   10/17/2015   99204   475.00
       3383   Manul   V.   Feijoo,   M.D.   P.A.   0520756640101026   5/27/2015    Bill   10/17/2015   95851   100.00
       3384   Manul   V.   Feijoo,   M.D.   P.A.   0520756640101026   5/27/2015    Bill   10/17/2015   76140   100.00
       3385   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   10/17/2015   99214   275.00
       3386   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   10/17/2015   95851   100.00
       3387   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   10/17/2015   76140   100.00
       3388   Manul   V.   Feijoo,   M.D.   P.A.   0106059480101020   3/19/2015    Bill   10/17/2015   99204   475.00
       3389   Manul   V.   Feijoo,   M.D.   P.A.   0106059480101020   3/19/2015    Bill   10/17/2015   95851   100.00
       3390   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   10/17/2015   99214   275.00
       3391   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   10/17/2015   95851   100.00
       3392   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   10/17/2015   76140   100.00
       3393   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101063   8/30/2015    Bill   10/23/2015   99204   475.00
       3394   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101063   8/30/2015    Bill   10/23/2015   95851   100.00
       3395   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101016   9/6/2015     Bill   10/23/2015   99204   475.00
       3396   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101016   9/6/2015     Bill   10/23/2015   95851   100.00
       3397   Manul   V.   Feijoo,   M.D.   P.A.   0535806780101014   7/18/2015    Bill   10/23/2015   99215   425.00
       3398   Manul   V.   Feijoo,   M.D.   P.A.   0535806780101014   7/18/2015    Bill   10/23/2015   95851   100.00
       3399   Manul   V.   Feijoo,   M.D.   P.A.   0535806780101014   7/18/2015    Bill   10/23/2015   76140   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 28 of 89

       3400   Manul   V.   Feijoo,   M.D.   P.A.   0402995250101032   9/6/2015    Bill   10/23/2015   99204   475.00
       3401   Manul   V.   Feijoo,   M.D.   P.A.   0402995250101032   9/6/2015    Bill   10/23/2015   95851   100.00
       3402   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101036   8/4/2015    Bill   10/23/2015   99214   275.00
       3403   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101036   8/4/2015    Bill   10/23/2015   95851   100.00
       3404   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101036   8/4/2015    Bill   10/23/2015   76140   100.00
       3405   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015    Bill   10/23/2015   99214   275.00
       3406   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015    Bill   10/23/2015   95851   100.00
       3407   Manul   V.   Feijoo,   M.D.   P.A.   0520756640101026   5/27/2015   Bill   10/23/2015   99215   425.00
       3408   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015   Bill   10/23/2015   99215   425.00
       3409   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015   Bill   10/23/2015   95851   100.00
       3410   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015   Bill   10/23/2015   76140   100.00
       3411   Manul   V.   Feijoo,   M.D.   P.A.   0473549180101010   8/30/2014   Bill   10/23/2015   99215   425.00
       3412   Manul   V.   Feijoo,   M.D.   P.A.   0473549180101010   8/30/2014   Bill   10/23/2015   95851   100.00
       3413   Manul   V.   Feijoo,   M.D.   P.A.   0473549180101010   8/30/2014   Bill   10/23/2015   76140   100.00
       3414   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101036   8/4/2015    Bill   10/23/2015   99214   275.00
       3415   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101036   8/4/2015    Bill   10/23/2015   95851   100.00
       3416   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101036   8/4/2015    Bill   10/23/2015   76140   100.00
       3417   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015   Bill   10/23/2015   99215   425.00
       3418   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015   Bill   10/23/2015   95851   100.00
       3419   Manul   V.   Feijoo,   M.D.   P.A.   0495709040101014   6/23/2015   Bill   10/23/2015   76140   100.00
       3420   Manul   V.   Feijoo,   M.D.   P.A.   0509809710101023   9/21/2015   Bill   10/30/2015   99204   475.00
       3421   Manul   V.   Feijoo,   M.D.   P.A.   0509809710101023   9/21/2015   Bill   10/30/2015   95851   100.00
       3422   Manul   V.   Feijoo,   M.D.   P.A.   0360738570101021   9/21/2015   Bill   10/30/2015   99204   475.00
       3423   Manul   V.   Feijoo,   M.D.   P.A.   0360738570101021   9/21/2015   Bill   10/30/2015   95851   100.00
       3424   Manul   V.   Feijoo,   M.D.   P.A.   0537225220101013   9/19/2015   Bill   10/30/2015   99204   475.00
       3425   Manul   V.   Feijoo,   M.D.   P.A.   0537225220101013   9/19/2015   Bill   10/30/2015   95851   100.00
       3426   Manul   V.   Feijoo,   M.D.   P.A.   0416062330101021   7/14/2015   Bill   10/30/2015   99204   475.00
       3427   Manul   V.   Feijoo,   M.D.   P.A.   0416062330101021   7/14/2015   Bill   10/30/2015   95851   100.00
       3428   Manul   V.   Feijoo,   M.D.   P.A.   0416062330101021   7/14/2015   Bill   10/30/2015   76140   100.00
       3429   Manul   V.   Feijoo,   M.D.   P.A.   0538724420101012   8/22/2015   Bill   10/30/2015   99204   475.00
       3430   Manul   V.   Feijoo,   M.D.   P.A.   0538724420101012   8/22/2015   Bill   10/30/2015   95851   100.00
       3431   Manul   V.   Feijoo,   M.D.   P.A.   0131433620101076   9/11/2015   Bill   10/30/2015   99204   475.00
       3432   Manul   V.   Feijoo,   M.D.   P.A.   0131433620101076   9/11/2015   Bill   10/30/2015   95851   100.00
       3433   Manul   V.   Feijoo,   M.D.   P.A.   0995193330108036   6/17/2015   Bill   10/30/2015   99204   475.00
       3434   Manul   V.   Feijoo,   M.D.   P.A.   0995193330108036   6/17/2015   Bill   10/30/2015   95851   100.00
       3435   Manul   V.   Feijoo,   M.D.   P.A.   0179298290101018   7/25/2015   Bill   10/31/2015   99204   475.00
       3436   Manul   V.   Feijoo,   M.D.   P.A.   0179298290101018   7/25/2015   Bill   10/31/2015   95851   100.00
       3437   Manul   V.   Feijoo,   M.D.   P.A.   0179298290101018   7/25/2015   Bill   10/31/2015   76140   100.00
       3438   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101018   7/15/2015   Bill   10/31/2015   99204   475.00
       3439   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101018   7/15/2015   Bill   10/31/2015   95851   100.00
       3440   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101018   7/15/2015   Bill   10/31/2015   99214   275.00
       3441   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101018   7/15/2015   Bill   10/31/2015   95851   100.00
       3442   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101018   7/15/2015   Bill   10/31/2015   76140   100.00
       3443   Manul   V.   Feijoo,   M.D.   P.A.   0466208040101046   8/18/2015   Bill   11/5/2015    99214   275.00
       3444   Manul   V.   Feijoo,   M.D.   P.A.   0466208040101046   8/18/2015   Bill   11/5/2015    95851   100.00
       3445   Manul   V.   Feijoo,   M.D.   P.A.   0351501600101085   8/28/2015   Bill   11/5/2015    99204   475.00
       3446   Manul   V.   Feijoo,   M.D.   P.A.   0351501600101085   8/28/2015   Bill   11/5/2015    95851   100.00
       3447   Manul   V.   Feijoo,   M.D.   P.A.   0537225220101013   9/19/2015   Bill   11/5/2015    99204   475.00
       3448   Manul   V.   Feijoo,   M.D.   P.A.   0537225220101013   9/19/2015   Bill   11/5/2015    95851   100.00
       3449   Manul   V.   Feijoo,   M.D.   P.A.   0360738570101021   9/21/2015   Bill   11/5/2015    99204   475.00
       3450   Manul   V.   Feijoo,   M.D.   P.A.   0360738570101021   9/21/2015   Bill   11/5/2015    95851   100.00
       3451   Manul   V.   Feijoo,   M.D.   P.A.   0301077750101044   6/1/2015    Bill   11/5/2015    99215   425.00
       3452   Manul   V.   Feijoo,   M.D.   P.A.   0301077750101044   6/1/2015    Bill   11/5/2015    95851   100.00
       3453   Manul   V.   Feijoo,   M.D.   P.A.   0301077750101044   6/1/2015    Bill   11/5/2015    76140   100.00
       3454   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015   Bill   11/5/2015    99214   275.00
       3455   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015   Bill   11/5/2015    95851   100.00
       3456   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015   Bill   11/5/2015    76140   100.00
       3457   Manul   V.   Feijoo,   M.D.   P.A.   0408609730101033   8/28/2015   Bill   11/5/2015    99204   475.00
       3458   Manul   V.   Feijoo,   M.D.   P.A.   0408609730101033   8/28/2015   Bill   11/5/2015    95851   100.00
       3459   Manul   V.   Feijoo,   M.D.   P.A.   0398993650101013   2/20/2015   Bill   11/5/2015    99215   425.00
       3460   Manul   V.   Feijoo,   M.D.   P.A.   0398993650101013   2/20/2015   Bill   11/5/2015    95851   100.00
       3461   Manul   V.   Feijoo,   M.D.   P.A.   0398993650101013   2/20/2015   Bill   11/5/2015    76140   100.00
       3462   Manul   V.   Feijoo,   M.D.   P.A.   0430851150101026   8/3/2015    Bill   11/5/2015    99215   425.00
       3463   Manul   V.   Feijoo,   M.D.   P.A.   0430851150101026   8/3/2015    Bill   11/5/2015    95851   100.00
       3464   Manul   V.   Feijoo,   M.D.   P.A.   0430851150101026   8/3/2015    Bill   11/5/2015    76140   100.00
       3465   Manul   V.   Feijoo,   M.D.   P.A.   0186873330101136   6/30/2015   Bill   11/5/2015    99215   425.00
       3466   Manul   V.   Feijoo,   M.D.   P.A.   0186873330101136   6/30/2015   Bill   11/5/2015    95851   100.00
       3467   Manul   V.   Feijoo,   M.D.   P.A.   0186873330101136   6/30/2015   Bill   11/5/2015    76140   100.00
       3468   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015   Bill   11/5/2015    99215   425.00
       3469   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015   Bill   11/5/2015    95851   100.00
       3470   Manul   V.   Feijoo,   M.D.   P.A.   0430851150101026   8/3/2015    Bill   11/5/2015    99215   425.00
       3471   Manul   V.   Feijoo,   M.D.   P.A.   0430851150101026   8/3/2015    Bill   11/5/2015    95851   100.00
       3472   Manul   V.   Feijoo,   M.D.   P.A.   0430851150101026   8/3/2015    Bill   11/5/2015    76140   100.00
       3473   Manul   V.   Feijoo,   M.D.   P.A.   0995193330108036   6/17/2015   Bill   11/5/2015    99215   425.00
       3474   Manul   V.   Feijoo,   M.D.   P.A.   0995193330108036   6/17/2015   Bill   11/5/2015    95851   100.00
       3475   Manul   V.   Feijoo,   M.D.   P.A.   0995193330108036   6/17/2015   Bill   11/5/2015    76140   100.00
       3476   Manul   V.   Feijoo,   M.D.   P.A.   0236957870101067   9/24/2015   Bill   11/9/2015    99204   475.00
       3477   Manul   V.   Feijoo,   M.D.   P.A.   0236957870101067   9/24/2015   Bill   11/9/2015    95851   100.00
       3478   Manul   V.   Feijoo,   M.D.   P.A.   0382786730101021   9/30/2015   Bill   11/9/2015    99204   475.00
       3479   Manul   V.   Feijoo,   M.D.   P.A.   0382786730101021   9/30/2015   Bill   11/9/2015    95851   100.00
       3480   Manul   V.   Feijoo,   M.D.   P.A.   0415185440101010   9/17/2015   Bill   11/9/2015    99204   475.00
       3481   Manul   V.   Feijoo,   M.D.   P.A.   0415185440101010   9/17/2015   Bill   11/9/2015    95851   100.00
       3482   Manul   V.   Feijoo,   M.D.   P.A.   0408609730101033   8/28/2015   Bill   11/9/2015    99215   425.00
       3483   Manul   V.   Feijoo,   M.D.   P.A.   0408609730101033   8/28/2015   Bill   11/9/2015    95851   100.00
       3484   Manul   V.   Feijoo,   M.D.   P.A.   0408609730101033   8/28/2015   Bill   11/9/2015    76140   100.00
       3485   Manul   V.   Feijoo,   M.D.   P.A.   0402995250101032   9/6/2015    Bill   11/9/2015    99215   425.00
       3486   Manul   V.   Feijoo,   M.D.   P.A.   0402995250101032   9/6/2015    Bill   11/9/2015    95851   100.00
       3487   Manul   V.   Feijoo,   M.D.   P.A.   0402995250101032   9/6/2015    Bill   11/9/2015    76140   100.00
       3488   Manul   V.   Feijoo,   M.D.   P.A.   0420318740101017   7/31/2015   Bill   11/9/2015    99215   425.00
       3489   Manul   V.   Feijoo,   M.D.   P.A.   0420318740101017   7/31/2015   Bill   11/9/2015    95851   100.00
       3490   Manul   V.   Feijoo,   M.D.   P.A.   0420318740101017   7/31/2015   Bill   11/9/2015    76140   100.00
       3491   Manul   V.   Feijoo,   M.D.   P.A.   0425411690101056   7/2/2015    Bill   11/9/2015    99215   425.00
       3492   Manul   V.   Feijoo,   M.D.   P.A.   0425411690101056   7/2/2015    Bill   11/9/2015    95851   100.00
       3493   Manul   V.   Feijoo,   M.D.   P.A.   0425411690101056   7/2/2015    Bill   11/9/2015    76140   100.00
       3494   Manul   V.   Feijoo,   M.D.   P.A.   0532021080101010   7/26/2015   Bill   11/9/2015    99215   425.00
       3495   Manul   V.   Feijoo,   M.D.   P.A.   0532021080101010   7/26/2015   Bill   11/9/2015    95851   100.00
       3496   Manul   V.   Feijoo,   M.D.   P.A.   0532021080101010   7/26/2015   Bill   11/9/2015    76140   100.00
       3497   Manul   V.   Feijoo,   M.D.   P.A.   0415185440101010   9/17/2015   Bill   11/9/2015    99204   475.00
       3498   Manul   V.   Feijoo,   M.D.   P.A.   0415185440101010   9/17/2015   Bill   11/9/2015    95851   100.00
       3499   Manul   V.   Feijoo,   M.D.   P.A.   0532021080101010   7/26/2015   Bill   11/9/2015    95851   100.00
       3500   Manul   V.   Feijoo,   M.D.   P.A.   0532021080101010   7/26/2015   Bill   11/9/2015    99215   425.00
       3501   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101018   7/15/2015   Bill   11/9/2015    99215   425.00
       3502   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101018   7/15/2015   Bill   11/9/2015    95851   100.00
       3503   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101018   7/15/2015   Bill   11/9/2015    76140   100.00
       3504   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015    Bill   11/9/2015    99214   275.00
       3505   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015    Bill   11/9/2015    95851   100.00
       3506   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015    Bill   11/9/2015    76140   100.00
       3507   Manul   V.   Feijoo,   M.D.   P.A.   0451499330101039   6/16/2015   Bill   11/9/2015    99215   425.00
       3508   Manul   V.   Feijoo,   M.D.   P.A.   0451499330101039   6/16/2015   Bill   11/9/2015    95851   100.00
       3509   Manul   V.   Feijoo,   M.D.   P.A.   0451499330101039   6/16/2015   Bill   11/9/2015    76140   100.00
       3510   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015    Bill   11/9/2015    99214   275.00
       3511   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015    Bill   11/9/2015    95851   100.00
       3512   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015    Bill   11/9/2015    76140   100.00
       3513   Manul   V.   Feijoo,   M.D.   P.A.   0471512400101014   8/28/2015   Bill   11/9/2015    99215   425.00
       3514   Manul   V.   Feijoo,   M.D.   P.A.   0471512400101014   8/28/2015   Bill   11/9/2015    95851   100.00
       3515   Manul   V.   Feijoo,   M.D.   P.A.   0471512400101014   8/28/2015   Bill   11/9/2015    76140   100.00
       3516   Manul   V.   Feijoo,   M.D.   P.A.   0324445010101224   3/26/2015   Bill   11/18/2015   99215   425.00
       3517   Manul   V.   Feijoo,   M.D.   P.A.   0324445010101224   3/26/2015   Bill   11/18/2015   95851   100.00
       3518   Manul   V.   Feijoo,   M.D.   P.A.   0324445010101224   3/26/2015   Bill   11/18/2015   76140   100.00
       3519   Manul   V.   Feijoo,   M.D.   P.A.   0528100020101011   9/11/2015   Bill   11/18/2015   99204   475.00
       3520   Manul   V.   Feijoo,   M.D.   P.A.   0528100020101011   9/11/2015   Bill   11/18/2015   95851   100.00
       3521   Manul   V.   Feijoo,   M.D.   P.A.   0409568150101064   8/21/2015   Bill   11/18/2015   99214   275.00
       3522   Manul   V.   Feijoo,   M.D.   P.A.   0409568150101064   8/21/2015   Bill   11/18/2015   95851   100.00
       3523   Manul   V.   Feijoo,   M.D.   P.A.   0478994390101027   9/30/2015   Bill   11/18/2015   99204   475.00
       3524   Manul   V.   Feijoo,   M.D.   P.A.   0478994390101027   9/30/2015   Bill   11/18/2015   95851   100.00
       3525   Manul   V.   Feijoo,   M.D.   P.A.   0297602080101020   3/26/2015   Bill   11/18/2015   99204   475.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 29 of 89

       3526   Manul   V.   Feijoo,   M.D.   P.A.   0297602080101020   3/26/2015    Bill   11/18/2015   95851   100.00
       3527   Manul   V.   Feijoo,   M.D.   P.A.   0297602080101020   3/26/2015    Bill   11/18/2015   76140   100.00
       3528   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   11/18/2015   99214   275.00
       3529   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   11/18/2015   95851   100.00
       3530   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   11/18/2015   76140   100.00
       3531   Manul   V.   Feijoo,   M.D.   P.A.   0409568150101064   8/21/2015    Bill   11/18/2015   99214   275.00
       3532   Manul   V.   Feijoo,   M.D.   P.A.   0409568150101064   8/21/2015    Bill   11/18/2015   95851   100.00
       3533   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   11/18/2015   99214   275.00
       3534   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   11/18/2015   95851   100.00
       3535   Manul   V.   Feijoo,   M.D.   P.A.   0324445010101224   3/26/2015    Bill   11/18/2015   99204   475.00
       3536   Manul   V.   Feijoo,   M.D.   P.A.   0324445010101224   3/26/2015    Bill   11/18/2015   95851   100.00
       3537   Manul   V.   Feijoo,   M.D.   P.A.   0324445010101224   3/26/2015    Bill   11/18/2015   76140   100.00
       3538   Manul   V.   Feijoo,   M.D.   P.A.   0456799640101032   10/2/2015    Bill   11/20/2015   99204   475.00
       3539   Manul   V.   Feijoo,   M.D.   P.A.   0456799640101032   10/2/2015    Bill   11/20/2015   95851   100.00
       3540   Manul   V.   Feijoo,   M.D.   P.A.   0424132510101032   10/13/2015   Bill   11/20/2015   99204   475.00
       3541   Manul   V.   Feijoo,   M.D.   P.A.   0424132510101032   10/13/2015   Bill   11/20/2015   95851   100.00
       3542   Manul   V.   Feijoo,   M.D.   P.A.   0306000040101231   10/1/2015    Bill   11/20/2015   99204   475.00
       3543   Manul   V.   Feijoo,   M.D.   P.A.   0306000040101231   10/1/2015    Bill   11/20/2015   95851   100.00
       3544   Manul   V.   Feijoo,   M.D.   P.A.   0292266520101035   10/4/2015    Bill   11/20/2015   99204   475.00
       3545   Manul   V.   Feijoo,   M.D.   P.A.   0292266520101035   10/4/2015    Bill   11/20/2015   95851   100.00
       3546   Manul   V.   Feijoo,   M.D.   P.A.   0425411690101056   7/2/2015     Bill   11/20/2015   99215   425.00
       3547   Manul   V.   Feijoo,   M.D.   P.A.   0425411690101056   7/2/2015     Bill   11/20/2015   95851   100.00
       3548   Manul   V.   Feijoo,   M.D.   P.A.   0425411690101056   7/2/2015     Bill   11/20/2015   76140   100.00
       3549   Manul   V.   Feijoo,   M.D.   P.A.   0457293030101017   10/11/2015   Bill   11/21/2015   99204   475.00
       3550   Manul   V.   Feijoo,   M.D.   P.A.   0457293030101017   10/11/2015   Bill   11/21/2015   95851   100.00
       3551   Manul   V.   Feijoo,   M.D.   P.A.   0192113210101167   10/1/2015    Bill   11/21/2015   99204   475.00
       3552   Manul   V.   Feijoo,   M.D.   P.A.   0192113210101167   10/1/2015    Bill   11/21/2015   95851   100.00
       3553   Manul   V.   Feijoo,   M.D.   P.A.   0544832120101018   10/6/2015    Bill   11/21/2015   99204   475.00
       3554   Manul   V.   Feijoo,   M.D.   P.A.   0544832120101018   10/6/2015    Bill   11/21/2015   95851   100.00
       3555   Manul   V.   Feijoo,   M.D.   P.A.   0171443400101023   9/10/2015    Bill   11/21/2015   99204   475.00
       3556   Manul   V.   Feijoo,   M.D.   P.A.   0171443400101023   9/10/2015    Bill   11/21/2015   95851   100.00
       3557   Manul   V.   Feijoo,   M.D.   P.A.   0155623290101056   10/1/2015    Bill   11/23/2015   99204   475.00
       3558   Manul   V.   Feijoo,   M.D.   P.A.   0155623290101056   10/1/2015    Bill   11/23/2015   95851   100.00
       3559   Manul   V.   Feijoo,   M.D.   P.A.   0395862370101012   3/9/2013     Bill   11/23/2015   99204   475.00
       3560   Manul   V.   Feijoo,   M.D.   P.A.   0395862370101012   3/9/2013     Bill   11/23/2015   95851   100.00
       3561   Manul   V.   Feijoo,   M.D.   P.A.   0533108060101026   10/8/2015    Bill   11/27/2015   99204   475.00
       3562   Manul   V.   Feijoo,   M.D.   P.A.   0533108060101026   10/8/2015    Bill   11/27/2015   95851   100.00
       3563   Manul   V.   Feijoo,   M.D.   P.A.   0533108060101026   10/8/2015    Bill   11/27/2015   76140   100.00
       3564   Manul   V.   Feijoo,   M.D.   P.A.   0481237320101021   10/17/2015   Bill   11/27/2015   99204   475.00
       3565   Manul   V.   Feijoo,   M.D.   P.A.   0481237320101021   10/17/2015   Bill   11/27/2015   95851   100.00
       3566   Manul   V.   Feijoo,   M.D.   P.A.   0351021540101145   10/21/2015   Bill   11/27/2015   99204   475.00
       3567   Manul   V.   Feijoo,   M.D.   P.A.   0351021540101145   10/21/2015   Bill   11/27/2015   95851   100.00
       3568   Manul   V.   Feijoo,   M.D.   P.A.   0490974940101028   6/24/2015    Bill   11/27/2015   99215   425.00
       3569   Manul   V.   Feijoo,   M.D.   P.A.   0490974940101028   6/24/2015    Bill   11/27/2015   95851   100.00
       3570   Manul   V.   Feijoo,   M.D.   P.A.   0490974940101028   6/24/2015    Bill   11/27/2015   76140   100.00
       3571   Manul   V.   Feijoo,   M.D.   P.A.   0306144790101122   9/8/2015     Bill   11/27/2015   99204   475.00
       3572   Manul   V.   Feijoo,   M.D.   P.A.   0306144790101122   9/8/2015     Bill   11/27/2015   95851   100.00
       3573   Manul   V.   Feijoo,   M.D.   P.A.   0422894150101075   10/13/2015   Bill   11/27/2015   99204   475.00
       3574   Manul   V.   Feijoo,   M.D.   P.A.   0422894150101075   10/13/2015   Bill   11/27/2015   95851   100.00
       3575   Manul   V.   Feijoo,   M.D.   P.A.   0192113210101167   10/1/2015    Bill   11/27/2015   99214   275.00
       3576   Manul   V.   Feijoo,   M.D.   P.A.   0192113210101167   10/1/2015    Bill   11/27/2015   95851   100.00
       3577   Manul   V.   Feijoo,   M.D.   P.A.   0192113210101167   10/1/2015    Bill   11/27/2015   76140   100.00
       3578   Manul   V.   Feijoo,   M.D.   P.A.   0435268540101084   10/14/2015   Bill   11/27/2015   99204   475.00
       3579   Manul   V.   Feijoo,   M.D.   P.A.   0435268540101084   10/14/2015   Bill   11/27/2015   95851   100.00
       3580   Manul   V.   Feijoo,   M.D.   P.A.   0458130970101038   10/6/2015    Bill   11/27/2015   99204   475.00
       3581   Manul   V.   Feijoo,   M.D.   P.A.   0458130970101038   10/6/2015    Bill   11/27/2015   95851   100.00
       3582   Manul   V.   Feijoo,   M.D.   P.A.   0388968820101053   5/27/2015    Bill   11/27/2015   99215   425.00
       3583   Manul   V.   Feijoo,   M.D.   P.A.   0388968820101053   5/27/2015    Bill   11/27/2015   95851   100.00
       3584   Manul   V.   Feijoo,   M.D.   P.A.   0388968820101053   5/27/2015    Bill   11/27/2015   76140   100.00
       3585   Manul   V.   Feijoo,   M.D.   P.A.   0409568150101064   8/21/2015    Bill   11/27/2015   99215   425.00
       3586   Manul   V.   Feijoo,   M.D.   P.A.   0409568150101064   8/21/2015    Bill   11/27/2015   95851   100.00
       3587   Manul   V.   Feijoo,   M.D.   P.A.   0427493310101052   6/1/2015     Bill   11/27/2015   99204   475.00
       3588   Manul   V.   Feijoo,   M.D.   P.A.   0427493310101052   6/1/2015     Bill   11/27/2015   95851   100.00
       3589   Manul   V.   Feijoo,   M.D.   P.A.   0362889070101041   9/2/2015     Bill   11/27/2015   99204   475.00
       3590   Manul   V.   Feijoo,   M.D.   P.A.   0362889070101041   9/2/2015     Bill   11/27/2015   95851   100.00
       3591   Manul   V.   Feijoo,   M.D.   P.A.   0362889070101041   9/2/2015     Bill   11/27/2015   76140   100.00
       3592   Manul   V.   Feijoo,   M.D.   P.A.   0458130970101038   10/6/2015    Bill   11/27/2015   99204   475.00
       3593   Manul   V.   Feijoo,   M.D.   P.A.   0458130970101038   10/6/2015    Bill   11/27/2015   95851   100.00
       3594   Manul   V.   Feijoo,   M.D.   P.A.   0409568150101064   8/21/2015    Bill   11/27/2015   99215   425.00
       3595   Manul   V.   Feijoo,   M.D.   P.A.   0409568150101064   8/21/2015    Bill   11/27/2015   95851   100.00
       3596   Manul   V.   Feijoo,   M.D.   P.A.   0409568150101064   8/21/2015    Bill   11/27/2015   76140   100.00
       3597   Manul   V.   Feijoo,   M.D.   P.A.   0427493310101052   6/1/2015     Bill   11/27/2015   99204   475.00
       3598   Manul   V.   Feijoo,   M.D.   P.A.   0427493310101052   6/1/2015     Bill   11/27/2015   95851   100.00
       3599   Manul   V.   Feijoo,   M.D.   P.A.   0427493310101052   6/1/2015     Bill   11/27/2015   76140   100.00
       3600   Manul   V.   Feijoo,   M.D.   P.A.   0158257780101198   5/18/2015    Bill   11/27/2015   99204   475.00
       3601   Manul   V.   Feijoo,   M.D.   P.A.   0158257780101198   5/18/2015    Bill   11/27/2015   95851   100.00
       3602   Manul   V.   Feijoo,   M.D.   P.A.   0451154590101027   7/2/2015     Bill   11/30/2015   99215   425.00
       3603   Manul   V.   Feijoo,   M.D.   P.A.   0451154590101027   7/2/2015     Bill   11/30/2015   95851   100.00
       3604   Manul   V.   Feijoo,   M.D.   P.A.   0451154590101027   7/2/2015     Bill   11/30/2015   76140   100.00
       3605   Manul   V.   Feijoo,   M.D.   P.A.   0152068850101174   7/26/2015    Bill   11/30/2015   99215   425.00
       3606   Manul   V.   Feijoo,   M.D.   P.A.   0152068850101174   7/26/2015    Bill   11/30/2015   95851   100.00
       3607   Manul   V.   Feijoo,   M.D.   P.A.   0152068850101174   7/26/2015    Bill   11/30/2015   76140   100.00
       3608   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015     Bill   11/30/2015   99215   425.00
       3609   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015     Bill   11/30/2015   95851   100.00
       3610   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015     Bill   11/30/2015   76140   100.00
       3611   Manul   V.   Feijoo,   M.D.   P.A.   0174993910101035   7/7/2015     Bill   11/30/2015   99215   425.00
       3612   Manul   V.   Feijoo,   M.D.   P.A.   0174993910101035   7/7/2015     Bill   11/30/2015   95851   100.00
       3613   Manul   V.   Feijoo,   M.D.   P.A.   0174993910101035   7/7/2015     Bill   11/30/2015   76140   100.00
       3614   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015     Bill   11/30/2015   99215   425.00
       3615   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015     Bill   11/30/2015   95851   100.00
       3616   Manul   V.   Feijoo,   M.D.   P.A.   0484243360101019   8/7/2015     Bill   11/30/2015   76140   100.00
       3617   Manul   V.   Feijoo,   M.D.   P.A.   0486996260101011   11/3/2015    Bill   12/7/2015    99204   475.00
       3618   Manul   V.   Feijoo,   M.D.   P.A.   0486996260101011   11/3/2015    Bill   12/7/2015    95851   100.00
       3619   Manul   V.   Feijoo,   M.D.   P.A.   0500812120101020   10/18/2015   Bill   12/7/2015    99204   475.00
       3620   Manul   V.   Feijoo,   M.D.   P.A.   0500812120101020   10/18/2015   Bill   12/7/2015    95851   100.00
       3621   Manul   V.   Feijoo,   M.D.   P.A.   0479348410101021   7/22/2015    Bill   12/7/2015    99215   425.00
       3622   Manul   V.   Feijoo,   M.D.   P.A.   0479348410101021   7/22/2015    Bill   12/7/2015    95851   100.00
       3623   Manul   V.   Feijoo,   M.D.   P.A.   0479348410101021   7/22/2015    Bill   12/7/2015    76140   100.00
       3624   Manul   V.   Feijoo,   M.D.   P.A.   0500812120101020   10/18/2015   Bill   12/7/2015    99204   475.00
       3625   Manul   V.   Feijoo,   M.D.   P.A.   0500812120101020   10/18/2015   Bill   12/7/2015    95851   100.00
       3626   Manul   V.   Feijoo,   M.D.   P.A.   0287346430101072   11/5/2015    Bill   12/7/2015    99204   475.00
       3627   Manul   V.   Feijoo,   M.D.   P.A.   0287346430101072   11/5/2015    Bill   12/7/2015    95851   100.00
       3628   Manul   V.   Feijoo,   M.D.   P.A.   0333158950101026   10/28/2015   Bill   12/8/2015    99204   475.00
       3629   Manul   V.   Feijoo,   M.D.   P.A.   0333158950101026   10/28/2015   Bill   12/8/2015    95851   100.00
       3630   Manul   V.   Feijoo,   M.D.   P.A.   0382786730101021   9/30/2015    Bill   12/8/2015    99214   275.00
       3631   Manul   V.   Feijoo,   M.D.   P.A.   0382786730101021   9/30/2015    Bill   12/8/2015    95851   100.00
       3632   Manul   V.   Feijoo,   M.D.   P.A.   0382786730101021   9/30/2015    Bill   12/8/2015    76140   100.00
       3633   Manul   V.   Feijoo,   M.D.   P.A.   0538566470101024   10/27/2015   Bill   12/8/2015    99204   475.00
       3634   Manul   V.   Feijoo,   M.D.   P.A.   0538566470101024   10/27/2015   Bill   12/8/2015    95851   100.00
       3635   Manul   V.   Feijoo,   M.D.   P.A.   0424132510101032   10/13/2015   Bill   12/8/2015    99214   275.00
       3636   Manul   V.   Feijoo,   M.D.   P.A.   0424132510101032   10/13/2015   Bill   12/8/2015    95851   100.00
       3637   Manul   V.   Feijoo,   M.D.   P.A.   0424132510101032   10/13/2015   Bill   12/8/2015    76140   100.00
       3638   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101063   8/30/2015    Bill   12/8/2015    99215   425.00
       3639   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101063   8/30/2015    Bill   12/8/2015    95851   100.00
       3640   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101063   8/30/2015    Bill   12/8/2015    76140   100.00
       3641   Manul   V.   Feijoo,   M.D.   P.A.   0502051570101010   9/4/2015     Bill   12/8/2015    99204   475.00
       3642   Manul   V.   Feijoo,   M.D.   P.A.   0502051570101010   9/4/2015     Bill   12/8/2015    95851   100.00
       3643   Manul   V.   Feijoo,   M.D.   P.A.   0502051570101010   9/4/2015     Bill   12/8/2015    76140   100.00
       3644   Manul   V.   Feijoo,   M.D.   P.A.   0360738570101021   9/21/2015    Bill   12/8/2015    99214   275.00
       3645   Manul   V.   Feijoo,   M.D.   P.A.   0360738570101021   9/21/2015    Bill   12/8/2015    95851   100.00
       3646   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015    Bill   12/8/2015    99215   425.00
       3647   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015    Bill   12/8/2015    95851   100.00
       3648   Manul   V.   Feijoo,   M.D.   P.A.   0487027330101010   7/29/2015    Bill   12/8/2015    76140   100.00
       3649   Manul   V.   Feijoo,   M.D.   P.A.   0292266520101035   10/4/2015    Bill   12/8/2015    99215   425.00
       3650   Manul   V.   Feijoo,   M.D.   P.A.   0292266520101035   10/4/2015    Bill   12/8/2015    95851   100.00
       3651   Manul   V.   Feijoo,   M.D.   P.A.   0292266520101035   10/4/2015    Bill   12/8/2015    76140   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 30 of 89

       3652   Manul   V.   Feijoo,   M.D.   P.A.   0415185440101010   9/17/2015    Bill   12/8/2015    99215   425.00
       3653   Manul   V.   Feijoo,   M.D.   P.A.   0415185440101010   9/17/2015    Bill   12/8/2015    95851   100.00
       3654   Manul   V.   Feijoo,   M.D.   P.A.   0415185440101010   9/17/2015    Bill   12/8/2015    76140   100.00
       3655   Manul   V.   Feijoo,   M.D.   P.A.   0124543910101120   9/25/2015    Bill   12/8/2015    99204   475.00
       3656   Manul   V.   Feijoo,   M.D.   P.A.   0124543910101120   9/25/2015    Bill   12/8/2015    95851   100.00
       3657   Manul   V.   Feijoo,   M.D.   P.A.   0429137940101028   7/30/2015    Bill   12/8/2015    99204   475.00
       3658   Manul   V.   Feijoo,   M.D.   P.A.   0429137940101028   7/30/2015    Bill   12/8/2015    95851   100.00
       3659   Manul   V.   Feijoo,   M.D.   P.A.   0429137940101028   7/30/2015    Bill   12/8/2015    76140   100.00
       3660   Manul   V.   Feijoo,   M.D.   P.A.   0500032080101023   6/27/2015    Bill   12/8/2015    99215   425.00
       3661   Manul   V.   Feijoo,   M.D.   P.A.   0500032080101023   6/27/2015    Bill   12/8/2015    95851   100.00
       3662   Manul   V.   Feijoo,   M.D.   P.A.   0538566470101024   10/27/2015   Bill   12/8/2015    99204   475.00
       3663   Manul   V.   Feijoo,   M.D.   P.A.   0538566470101024   10/27/2015   Bill   12/8/2015    95851   100.00
       3664   Manul   V.   Feijoo,   M.D.   P.A.   0360738570101021   9/21/2015    Bill   12/8/2015    99214   275.00
       3665   Manul   V.   Feijoo,   M.D.   P.A.   0360738570101021   9/21/2015    Bill   12/8/2015    95851   100.00
       3666   Manul   V.   Feijoo,   M.D.   P.A.   0432875460101028   10/20/2015   Bill   12/8/2015    99204   475.00
       3667   Manul   V.   Feijoo,   M.D.   P.A.   0432875460101028   10/20/2015   Bill   12/8/2015    95851   100.00
       3668   Manul   V.   Feijoo,   M.D.   P.A.   0281601490101040   10/19/2015   Bill   12/8/2015    99204   475.00
       3669   Manul   V.   Feijoo,   M.D.   P.A.   0281601490101040   10/19/2015   Bill   12/8/2015    95851   100.00
       3670   Manul   V.   Feijoo,   M.D.   P.A.   0306159980101062   10/21/2015   Bill   12/8/2015    99204   475.00
       3671   Manul   V.   Feijoo,   M.D.   P.A.   0306159980101062   10/21/2015   Bill   12/8/2015    95851   100.00
       3672   Manul   V.   Feijoo,   M.D.   P.A.   0538566470101024   10/27/2015   Bill   12/8/2015    99204   475.00
       3673   Manul   V.   Feijoo,   M.D.   P.A.   0538566470101024   10/27/2015   Bill   12/8/2015    95851   100.00
       3674   Manul   V.   Feijoo,   M.D.   P.A.   0124543910101120   9/25/2015    Bill   12/8/2015    99204   475.00
       3675   Manul   V.   Feijoo,   M.D.   P.A.   0124543910101120   9/25/2015    Bill   12/8/2015    95851   100.00
       3676   Manul   V.   Feijoo,   M.D.   P.A.   0542322260101012   9/29/2015    Bill   12/8/2015    99204   475.00
       3677   Manul   V.   Feijoo,   M.D.   P.A.   0542322260101012   9/29/2015    Bill   12/8/2015    95851   100.00
       3678   Manul   V.   Feijoo,   M.D.   P.A.   0542322260101012   9/29/2015    Bill   12/8/2015    76140   100.00
       3679   Manul   V.   Feijoo,   M.D.   P.A.   0415185440101010   9/17/2015    Bill   12/8/2015    99215   425.00
       3680   Manul   V.   Feijoo,   M.D.   P.A.   0415185440101010   9/17/2015    Bill   12/8/2015    95851   100.00
       3681   Manul   V.   Feijoo,   M.D.   P.A.   0415185440101010   9/17/2015    Bill   12/8/2015    76140   100.00
       3682   Manul   V.   Feijoo,   M.D.   P.A.   0365682050101058   11/2/2015    Bill   12/9/2015    99204   475.00
       3683   Manul   V.   Feijoo,   M.D.   P.A.   0365682050101058   11/2/2015    Bill   12/9/2015    95851   100.00
       3684   Manul   V.   Feijoo,   M.D.   P.A.   0281601490101040   10/19/2015   Bill   12/9/2015    99204   475.00
       3685   Manul   V.   Feijoo,   M.D.   P.A.   0281601490101040   10/19/2015   Bill   12/9/2015    95851   100.00
       3686   Manul   V.   Feijoo,   M.D.   P.A.   0427726920101040   10/30/2015   Bill   12/9/2015    99204   475.00
       3687   Manul   V.   Feijoo,   M.D.   P.A.   0427726920101040   10/30/2015   Bill   12/9/2015    95851   100.00
       3688   Manul   V.   Feijoo,   M.D.   P.A.   0538587270101014   10/19/2015   Bill   12/9/2015    99204   475.00
       3689   Manul   V.   Feijoo,   M.D.   P.A.   0538587270101014   10/19/2015   Bill   12/9/2015    95851   100.00
       3690   Manul   V.   Feijoo,   M.D.   P.A.   0459519940101038   10/29/2015   Bill   12/9/2015    99204   475.00
       3691   Manul   V.   Feijoo,   M.D.   P.A.   0459519940101038   10/29/2015   Bill   12/9/2015    95851   100.00
       3692   Manul   V.   Feijoo,   M.D.   P.A.   0423396450101044   10/16/2015   Bill   12/9/2015    99204   475.00
       3693   Manul   V.   Feijoo,   M.D.   P.A.   0423396450101044   10/16/2015   Bill   12/9/2015    95851   100.00
       3694   Manul   V.   Feijoo,   M.D.   P.A.   0303090810101035   10/27/2015   Bill   12/9/2015    99204   475.00
       3695   Manul   V.   Feijoo,   M.D.   P.A.   0303090810101035   10/27/2015   Bill   12/9/2015    95851   100.00
       3696   Manul   V.   Feijoo,   M.D.   P.A.   0520354390101014   11/1/2015    Bill   12/9/2015    99204   475.00
       3697   Manul   V.   Feijoo,   M.D.   P.A.   0520354390101014   11/1/2015    Bill   12/9/2015    95851   100.00
       3698   Manul   V.   Feijoo,   M.D.   P.A.   0542322260101012   9/29/2015    Bill   12/9/2015    99204   475.00
       3699   Manul   V.   Feijoo,   M.D.   P.A.   0542322260101012   9/29/2015    Bill   12/9/2015    95851   100.00
       3700   Manul   V.   Feijoo,   M.D.   P.A.   0542322260101012   9/29/2015    Bill   12/9/2015    76140   100.00
       3701   Manul   V.   Feijoo,   M.D.   P.A.   0429137940101028   7/30/2015    Bill   12/9/2015    99204   475.00
       3702   Manul   V.   Feijoo,   M.D.   P.A.   0429137940101028   7/30/2015    Bill   12/9/2015    95851   100.00
       3703   Manul   V.   Feijoo,   M.D.   P.A.   0429137940101028   7/30/2015    Bill   12/9/2015    76140   100.00
       3704   Manul   V.   Feijoo,   M.D.   P.A.   0459519940101038   10/29/2015   Bill   12/9/2015    99204   475.00
       3705   Manul   V.   Feijoo,   M.D.   P.A.   0459519940101038   10/29/2015   Bill   12/9/2015    95851   100.00
       3706   Manul   V.   Feijoo,   M.D.   P.A.   0429137940101028   7/30/2015    Bill   12/9/2015    99204   475.00
       3707   Manul   V.   Feijoo,   M.D.   P.A.   0429137940101028   7/30/2015    Bill   12/9/2015    95851   100.00
       3708   Manul   V.   Feijoo,   M.D.   P.A.   0429137940101028   7/30/2015    Bill   12/9/2015    76140   100.00
       3709   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   12/14/2015   99215   425.00
       3710   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   12/14/2015   95851   100.00
       3711   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   12/14/2015   99215   425.00
       3712   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101017   8/8/2015     Bill   12/14/2015   95851   100.00
       3713   Manul   V.   Feijoo,   M.D.   P.A.   0289103950101240   10/24/2015   Bill   12/19/2015   99204   475.00
       3714   Manul   V.   Feijoo,   M.D.   P.A.   0289103950101240   10/24/2015   Bill   12/19/2015   95851   100.00
       3715   Manul   V.   Feijoo,   M.D.   P.A.   0289103950101240   10/24/2015   Bill   12/19/2015   99214   275.00
       3716   Manul   V.   Feijoo,   M.D.   P.A.   0289103950101240   10/24/2015   Bill   12/19/2015   95851   100.00
       3717   Manul   V.   Feijoo,   M.D.   P.A.   0540443440101011   11/4/2015    Bill   12/19/2015   99204   475.00
       3718   Manul   V.   Feijoo,   M.D.   P.A.   0540443440101011   11/4/2015    Bill   12/19/2015   95851   100.00
       3719   Manul   V.   Feijoo,   M.D.   P.A.   0447545230101011   10/7/2015    Bill   12/19/2015   99204   475.00
       3720   Manul   V.   Feijoo,   M.D.   P.A.   0447545230101011   10/7/2015    Bill   12/19/2015   95851   100.00
       3721   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101071   11/18/2015   Bill   12/19/2015   99204   475.00
       3722   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101071   11/18/2015   Bill   12/19/2015   95851   100.00
       3723   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101031   11/8/2015    Bill   12/19/2015   99204   475.00
       3724   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101031   11/8/2015    Bill   12/19/2015   95851   100.00
       3725   Manul   V.   Feijoo,   M.D.   P.A.   0430266360101031   8/15/2015    Bill   12/19/2015   99204   475.00
       3726   Manul   V.   Feijoo,   M.D.   P.A.   0430266360101031   8/15/2015    Bill   12/19/2015   95851   100.00
       3727   Manul   V.   Feijoo,   M.D.   P.A.   0430266360101031   8/15/2015    Bill   12/19/2015   76140   100.00
       3728   Manul   V.   Feijoo,   M.D.   P.A.   0368632290101027   7/27/2015    Bill   12/19/2015   99204   475.00
       3729   Manul   V.   Feijoo,   M.D.   P.A.   0368632290101027   7/27/2015    Bill   12/19/2015   95851   100.00
       3730   Manul   V.   Feijoo,   M.D.   P.A.   0368632290101027   7/27/2015    Bill   12/19/2015   76140   100.00
       3731   Manul   V.   Feijoo,   M.D.   P.A.   0435268540101084   10/14/2015   Bill   12/19/2015   99204   475.00
       3732   Manul   V.   Feijoo,   M.D.   P.A.   0435268540101084   10/14/2015   Bill   12/19/2015   95851   100.00
       3733   Manul   V.   Feijoo,   M.D.   P.A.   0131433620101076   9/11/2015    Bill   12/19/2015   99215   425.00
       3734   Manul   V.   Feijoo,   M.D.   P.A.   0131433620101076   9/11/2015    Bill   12/19/2015   95851   100.00
       3735   Manul   V.   Feijoo,   M.D.   P.A.   0131433620101076   9/11/2015    Bill   12/19/2015   76140   100.00
       3736   Manul   V.   Feijoo,   M.D.   P.A.   0477706810101028   11/19/2015   Bill   12/24/2015   99204   475.00
       3737   Manul   V.   Feijoo,   M.D.   P.A.   0477706810101028   11/19/2015   Bill   12/24/2015   95851   100.00
       3738   Manul   V.   Feijoo,   M.D.   P.A.   0477706810101028   11/19/2015   Bill   12/24/2015   99204   475.00
       3739   Manul   V.   Feijoo,   M.D.   P.A.   0477706810101028   11/19/2015   Bill   12/24/2015   95851   100.00
       3740   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   1/4/2016     99204   475.00
       3741   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   1/4/2016     95851   100.00
       3742   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   1/4/2016     99204   475.00
       3743   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   1/4/2016     95851   100.00
       3744   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   1/4/2016     99204   475.00
       3745   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   1/4/2016     95851   100.00
       3746   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   1/4/2016     99204   475.00
       3747   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   1/4/2016     95851   100.00
       3748   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   1/4/2016     99204   475.00
       3749   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   1/4/2016     95851   100.00
       3750   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   1/4/2016     99204   475.00
       3751   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   1/4/2016     95851   100.00
       3752   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   1/4/2016     99204   475.00
       3753   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   1/4/2016     95851   100.00
       3754   Manul   V.   Feijoo,   M.D.   P.A.   0515174310101036   11/30/2015   Bill   1/4/2016     99204   475.00
       3755   Manul   V.   Feijoo,   M.D.   P.A.   0515174310101036   11/30/2015   Bill   1/4/2016     95851   100.00
       3756   Manul   V.   Feijoo,   M.D.   P.A.   0408387010101037   11/11/2015   Bill   1/4/2016     99204   475.00
       3757   Manul   V.   Feijoo,   M.D.   P.A.   0408387010101037   11/11/2015   Bill   1/4/2016     95851   100.00
       3758   Manul   V.   Feijoo,   M.D.   P.A.   0458792970101035   11/13/2015   Bill   1/4/2016     99204   475.00
       3759   Manul   V.   Feijoo,   M.D.   P.A.   0458792970101035   11/13/2015   Bill   1/4/2016     95851   100.00
       3760   Manul   V.   Feijoo,   M.D.   P.A.   0548137930101018   11/18/2015   Bill   1/4/2016     99204   475.00
       3761   Manul   V.   Feijoo,   M.D.   P.A.   0548137930101018   11/18/2015   Bill   1/4/2016     95851   100.00
       3762   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101024   11/26/2015   Bill   1/4/2016     99204   475.00
       3763   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101024   11/26/2015   Bill   1/4/2016     95851   100.00
       3764   Manul   V.   Feijoo,   M.D.   P.A.   0509809710101023   9/21/2015    Bill   1/4/2016     99215   425.00
       3765   Manul   V.   Feijoo,   M.D.   P.A.   0509809710101023   9/21/2015    Bill   1/4/2016     95851   100.00
       3766   Manul   V.   Feijoo,   M.D.   P.A.   0509809710101023   9/21/2015    Bill   1/4/2016     76140   100.00
       3767   Manul   V.   Feijoo,   M.D.   P.A.   0340003370101050   10/12/2015   Bill   1/4/2016     99204   475.00
       3768   Manul   V.   Feijoo,   M.D.   P.A.   0340003370101050   10/12/2015   Bill   1/4/2016     95851   100.00
       3769   Manul   V.   Feijoo,   M.D.   P.A.   0340003370101050   10/12/2015   Bill   1/4/2016     76140   100.00
       3770   Manul   V.   Feijoo,   M.D.   P.A.   0497551110101013   10/14/2015   Bill   1/4/2016     99204   475.00
       3771   Manul   V.   Feijoo,   M.D.   P.A.   0497551110101013   10/14/2015   Bill   1/4/2016     95851   100.00
       3772   Manul   V.   Feijoo,   M.D.   P.A.   0497551110101013   10/14/2015   Bill   1/4/2016     76140   100.00
       3773   Manul   V.   Feijoo,   M.D.   P.A.   0342206990101354   7/14/2015    Bill   1/4/2016     99204   475.00
       3774   Manul   V.   Feijoo,   M.D.   P.A.   0342206990101354   7/14/2015    Bill   1/4/2016     95851   100.00
       3775   Manul   V.   Feijoo,   M.D.   P.A.   0473332950101019   11/21/2015   Bill   1/4/2016     99204   475.00
       3776   Manul   V.   Feijoo,   M.D.   P.A.   0473332950101019   11/21/2015   Bill   1/4/2016     95851   100.00
       3777   Manul   V.   Feijoo,   M.D.   P.A.   0533400200101028   10/21/2015   Bill   1/4/2016     99204   475.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 31 of 89

       3778   Manul   V.   Feijoo,   M.D.   P.A.   0533400200101028   10/21/2015   Bill   1/4/2016    95851   100.00
       3779   Manul   V.   Feijoo,   M.D.   P.A.   0324027650101027   11/18/2015   Bill   1/11/2016   99204   475.00
       3780   Manul   V.   Feijoo,   M.D.   P.A.   0324027650101027   11/18/2015   Bill   1/11/2016   95851   100.00
       3781   Manul   V.   Feijoo,   M.D.   P.A.   0192113210101167   10/1/2015    Bill   1/11/2016   99214   275.00
       3782   Manul   V.   Feijoo,   M.D.   P.A.   0192113210101167   10/1/2015    Bill   1/11/2016   95851   100.00
       3783   Manul   V.   Feijoo,   M.D.   P.A.   0479666330101015   4/30/2015    Bill   1/11/2016   99215   425.00
       3784   Manul   V.   Feijoo,   M.D.   P.A.   0479666330101015   4/30/2015    Bill   1/11/2016   95851   100.00
       3785   Manul   V.   Feijoo,   M.D.   P.A.   0479666330101015   4/30/2015    Bill   1/11/2016   76140   100.00
       3786   Manul   V.   Feijoo,   M.D.   P.A.   0459519940101038   10/29/2015   Bill   1/16/2016   99215   425.00
       3787   Manul   V.   Feijoo,   M.D.   P.A.   0459519940101038   10/29/2015   Bill   1/16/2016   95851   100.00
       3788   Manul   V.   Feijoo,   M.D.   P.A.   0459519940101038   10/29/2015   Bill   1/16/2016   76140   100.00
       3789   Manul   V.   Feijoo,   M.D.   P.A.   0459519940101038   10/29/2015   Bill   1/16/2016   99215   425.00
       3790   Manul   V.   Feijoo,   M.D.   P.A.   0459519940101038   10/29/2015   Bill   1/16/2016   95851   100.00
       3791   Manul   V.   Feijoo,   M.D.   P.A.   0459519940101038   10/29/2015   Bill   1/16/2016   76140   100.00
       3792   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101071   11/18/2015   Bill   1/16/2016   99214   275.00
       3793   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101071   11/18/2015   Bill   1/16/2016   95851   100.00
       3794   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101071   11/18/2015   Bill   1/16/2016   76140   100.00
       3795   Manul   V.   Feijoo,   M.D.   P.A.   0424132510101032   10/13/2015   Bill   1/16/2016   99214   275.00
       3796   Manul   V.   Feijoo,   M.D.   P.A.   0424132510101032   10/13/2015   Bill   1/16/2016   95851   100.00
       3797   Manul   V.   Feijoo,   M.D.   P.A.   0424132510101032   10/13/2015   Bill   1/16/2016   76140   100.00
       3798   Manul   V.   Feijoo,   M.D.   P.A.   0408510930101023   11/21/2015   Bill   1/16/2016   99204   475.00
       3799   Manul   V.   Feijoo,   M.D.   P.A.   0408510930101023   11/21/2015   Bill   1/16/2016   95851   100.00
       3800   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101031   11/8/2015    Bill   1/16/2016   99214   275.00
       3801   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101031   11/8/2015    Bill   1/16/2016   95851   100.00
       3802   Manul   V.   Feijoo,   M.D.   P.A.   0405828470101010   8/24/2015    Bill   1/16/2016   99215   425.00
       3803   Manul   V.   Feijoo,   M.D.   P.A.   0405828470101010   8/24/2015    Bill   1/16/2016   95851   100.00
       3804   Manul   V.   Feijoo,   M.D.   P.A.   0312099210101031   12/2/2015    Bill   1/21/2016   99204   475.00
       3805   Manul   V.   Feijoo,   M.D.   P.A.   0312099210101031   12/2/2015    Bill   1/21/2016   95851   100.00
       3806   Manul   V.   Feijoo,   M.D.   P.A.   0365896930101035   12/2/2015    Bill   1/21/2016   99204   475.00
       3807   Manul   V.   Feijoo,   M.D.   P.A.   0365896930101035   12/2/2015    Bill   1/21/2016   95851   100.00
       3808   Manul   V.   Feijoo,   M.D.   P.A.   0528164900101012   12/5/2015    Bill   1/22/2016   99204   475.00
       3809   Manul   V.   Feijoo,   M.D.   P.A.   0528164900101012   12/5/2015    Bill   1/22/2016   95851   100.00
       3810   Manul   V.   Feijoo,   M.D.   P.A.   0528164900101012   12/5/2015    Bill   1/22/2016   99204   475.00
       3811   Manul   V.   Feijoo,   M.D.   P.A.   0528164900101012   12/5/2015    Bill   1/22/2016   95851   100.00
       3812   Manul   V.   Feijoo,   M.D.   P.A.   0528164900101012   12/5/2015    Bill   1/22/2016   99204   475.00
       3813   Manul   V.   Feijoo,   M.D.   P.A.   0528164900101012   12/5/2015    Bill   1/22/2016   95851   100.00
       3814   Manul   V.   Feijoo,   M.D.   P.A.   0401286860101062   11/11/2015   Bill   1/22/2016   99204   475.00
       3815   Manul   V.   Feijoo,   M.D.   P.A.   0401286860101062   11/11/2015   Bill   1/22/2016   95851   100.00
       3816   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   1/22/2016   99204   475.00
       3817   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   1/22/2016   95851   100.00
       3818   Manul   V.   Feijoo,   M.D.   P.A.   0401286860101062   11/11/2015   Bill   1/22/2016   99204   475.00
       3819   Manul   V.   Feijoo,   M.D.   P.A.   0401286860101062   11/11/2015   Bill   1/22/2016   95851   100.00
       3820   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   1/22/2016   99204   475.00
       3821   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   1/22/2016   95851   100.00
       3822   Manul   V.   Feijoo,   M.D.   P.A.   0128809520101073   11/30/2015   Bill   1/22/2016   99204   475.00
       3823   Manul   V.   Feijoo,   M.D.   P.A.   0128809520101073   11/30/2015   Bill   1/22/2016   95851   100.00
       3824   Manul   V.   Feijoo,   M.D.   P.A.   0141269450101051   11/30/2015   Bill   1/22/2016   99204   475.00
       3825   Manul   V.   Feijoo,   M.D.   P.A.   0141269450101051   11/30/2015   Bill   1/22/2016   95851   100.00
       3826   Manul   V.   Feijoo,   M.D.   P.A.   0543749280101011   11/19/2015   Bill   1/22/2016   99204   475.00
       3827   Manul   V.   Feijoo,   M.D.   P.A.   0543749280101011   11/19/2015   Bill   1/22/2016   95851   100.00
       3828   Manul   V.   Feijoo,   M.D.   P.A.   0507037870101045   11/23/2015   Bill   1/22/2016   99204   475.00
       3829   Manul   V.   Feijoo,   M.D.   P.A.   0507037870101045   11/23/2015   Bill   1/22/2016   95851   100.00
       3830   Manul   V.   Feijoo,   M.D.   P.A.   0408915030101031   12/3/2015    Bill   1/22/2016   99204   475.00
       3831   Manul   V.   Feijoo,   M.D.   P.A.   0408915030101031   12/3/2015    Bill   1/22/2016   95851   100.00
       3832   Manul   V.   Feijoo,   M.D.   P.A.   0408915030101031   12/3/2015    Bill   1/22/2016   76140   100.00
       3833   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101049   12/8/2015    Bill   1/22/2016   99204   475.00
       3834   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101049   12/8/2015    Bill   1/22/2016   95851   100.00
       3835   Manul   V.   Feijoo,   M.D.   P.A.   0460701810101028   8/26/2015    Bill   1/22/2016   99204   475.00
       3836   Manul   V.   Feijoo,   M.D.   P.A.   0460701810101028   8/26/2015    Bill   1/22/2016   95851   100.00
       3837   Manul   V.   Feijoo,   M.D.   P.A.   0460701810101028   8/26/2015    Bill   1/22/2016   76140   100.00
       3838   Manul   V.   Feijoo,   M.D.   P.A.   0314145850101050   12/3/2015    Bill   1/22/2016   99204   475.00
       3839   Manul   V.   Feijoo,   M.D.   P.A.   0314145850101050   12/3/2015    Bill   1/22/2016   95851   100.00
       3840   Manul   V.   Feijoo,   M.D.   P.A.   0408510930101023   11/21/2015   Bill   1/25/2016   99214   275.00
       3841   Manul   V.   Feijoo,   M.D.   P.A.   0408510930101023   11/21/2015   Bill   1/25/2016   95851   100.00
       3842   Manul   V.   Feijoo,   M.D.   P.A.   0408510930101023   11/21/2015   Bill   1/25/2016   76140   100.00
       3843   Manul   V.   Feijoo,   M.D.   P.A.   0529854550101028   11/29/2015   Bill   1/25/2016   99204   475.00
       3844   Manul   V.   Feijoo,   M.D.   P.A.   0529854550101028   11/29/2015   Bill   1/25/2016   95851   100.00
       3845   Manul   V.   Feijoo,   M.D.   P.A.   0408510930101023   11/21/2015   Bill   1/25/2016   99214   275.00
       3846   Manul   V.   Feijoo,   M.D.   P.A.   0408510930101023   11/21/2015   Bill   1/25/2016   95851   100.00
       3847   Manul   V.   Feijoo,   M.D.   P.A.   0408510930101023   11/21/2015   Bill   1/25/2016   76140   100.00
       3848   Manul   V.   Feijoo,   M.D.   P.A.   0491910590101024   11/29/2015   Bill   1/25/2016   99204   475.00
       3849   Manul   V.   Feijoo,   M.D.   P.A.   0491910590101024   11/29/2015   Bill   1/25/2016   95851   100.00
       3850   Manul   V.   Feijoo,   M.D.   P.A.   0539031670101018   9/15/2015    Bill   1/25/2016   99204   475.00
       3851   Manul   V.   Feijoo,   M.D.   P.A.   0539031670101018   9/15/2015    Bill   1/25/2016   95851   100.00
       3852   Manul   V.   Feijoo,   M.D.   P.A.   0408510930101023   11/21/2015   Bill   1/25/2016   99204   475.00
       3853   Manul   V.   Feijoo,   M.D.   P.A.   0408510930101023   11/21/2015   Bill   1/25/2016   95851   100.00
       3854   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   1/25/2016   99204   475.00
       3855   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   1/25/2016   95851   100.00
       3856   Manul   V.   Feijoo,   M.D.   P.A.   0408510930101023   11/21/2015   Bill   1/25/2016   95851   100.00
       3857   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   1/25/2016   99204   475.00
       3858   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   1/25/2016   95851   100.00
       3859   Manul   V.   Feijoo,   M.D.   P.A.   0408510930101023   11/21/2015   Bill   1/25/2016   95851   100.00
       3860   Manul   V.   Feijoo,   M.D.   P.A.   0529854550101028   11/29/2015   Bill   1/25/2016   99204   475.00
       3861   Manul   V.   Feijoo,   M.D.   P.A.   0529854550101028   11/29/2015   Bill   1/25/2016   95851   100.00
       3862   Manul   V.   Feijoo,   M.D.   P.A.   0408691700101037   11/25/2015   Bill   1/25/2016   99204   475.00
       3863   Manul   V.   Feijoo,   M.D.   P.A.   0408691700101037   11/25/2015   Bill   1/25/2016   95851   100.00
       3864   Manul   V.   Feijoo,   M.D.   P.A.   0403088110101027   11/6/2015    Bill   1/25/2016   99204   475.00
       3865   Manul   V.   Feijoo,   M.D.   P.A.   0403088110101027   11/6/2015    Bill   1/25/2016   95851   100.00
       3866   Manul   V.   Feijoo,   M.D.   P.A.   0403088110101027   11/6/2015    Bill   1/25/2016   76140   100.00
       3867   Manul   V.   Feijoo,   M.D.   P.A.   0470654590101023   10/22/2015   Bill   1/25/2016   99204   475.00
       3868   Manul   V.   Feijoo,   M.D.   P.A.   0470654590101023   10/22/2015   Bill   1/25/2016   95851   100.00
       3869   Manul   V.   Feijoo,   M.D.   P.A.   0445782230101038   9/6/2015     Bill   1/25/2016   99204   475.00
       3870   Manul   V.   Feijoo,   M.D.   P.A.   0445782230101038   9/6/2015     Bill   1/25/2016   95851   100.00
       3871   Manul   V.   Feijoo,   M.D.   P.A.   0445782230101038   9/6/2015     Bill   1/25/2016   76140   100.00
       3872   Manul   V.   Feijoo,   M.D.   P.A.   0406333140101051   11/6/2015    Bill   1/25/2016   99204   475.00
       3873   Manul   V.   Feijoo,   M.D.   P.A.   0406333140101051   11/6/2015    Bill   1/25/2016   95851   100.00
       3874   Manul   V.   Feijoo,   M.D.   P.A.   0406333140101051   11/6/2015    Bill   1/25/2016   76140   100.00
       3875   Manul   V.   Feijoo,   M.D.   P.A.   0405782250101031   12/21/2015   Bill   1/26/2016   99204   475.00
       3876   Manul   V.   Feijoo,   M.D.   P.A.   0405782250101031   12/21/2015   Bill   1/26/2016   95851   100.00
       3877   Manul   V.   Feijoo,   M.D.   P.A.   0405782250101031   12/21/2015   Bill   1/26/2016   99204   475.00
       3878   Manul   V.   Feijoo,   M.D.   P.A.   0405782250101031   12/21/2015   Bill   1/26/2016   95851   100.00
       3879   Manul   V.   Feijoo,   M.D.   P.A.   0482438210101019   8/22/2015    Bill   1/26/2016   99215   425.00
       3880   Manul   V.   Feijoo,   M.D.   P.A.   0482438210101019   8/22/2015    Bill   1/26/2016   95851   100.00
       3881   Manul   V.   Feijoo,   M.D.   P.A.   0482438210101019   8/22/2015    Bill   1/26/2016   76140   100.00
       3882   Manul   V.   Feijoo,   M.D.   P.A.   0482438210101019   8/22/2015    Bill   1/26/2016   99215   425.00
       3883   Manul   V.   Feijoo,   M.D.   P.A.   0482438210101019   8/22/2015    Bill   1/26/2016   95851   100.00
       3884   Manul   V.   Feijoo,   M.D.   P.A.   0482438210101019   8/22/2015    Bill   1/26/2016   76140   100.00
       3885   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   1/26/2016   99214   275.00
       3886   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   1/26/2016   95851   100.00
       3887   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   1/26/2016   76140   100.00
       3888   Manul   V.   Feijoo,   M.D.   P.A.   0540443440101011   11/4/2015    Bill   1/26/2016   99215   425.00
       3889   Manul   V.   Feijoo,   M.D.   P.A.   0540443440101011   11/4/2015    Bill   1/26/2016   95851   100.00
       3890   Manul   V.   Feijoo,   M.D.   P.A.   0540443440101011   11/4/2015    Bill   1/26/2016   76140   100.00
       3891   Manul   V.   Feijoo,   M.D.   P.A.   0324027650101027   11/18/2015   Bill   1/26/2016   99214   275.00
       3892   Manul   V.   Feijoo,   M.D.   P.A.   0324027650101027   11/18/2015   Bill   1/26/2016   95851   100.00
       3893   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101049   12/8/2015    Bill   1/26/2016   99214   275.00
       3894   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101049   12/8/2015    Bill   1/26/2016   95851   100.00
       3895   Manul   V.   Feijoo,   M.D.   P.A.   0414181270101031   12/5/2015    Bill   1/26/2016   99204   475.00
       3896   Manul   V.   Feijoo,   M.D.   P.A.   0414181270101031   12/5/2015    Bill   1/26/2016   95851   100.00
       3897   Manul   V.   Feijoo,   M.D.   P.A.   0477706810101028   11/19/2015   Bill   1/28/2016   99214   275.00
       3898   Manul   V.   Feijoo,   M.D.   P.A.   0477706810101028   11/19/2015   Bill   1/28/2016   95851   100.00
       3899   Manul   V.   Feijoo,   M.D.   P.A.   0550334000101011   12/16/2015   Bill   1/28/2016   99204   475.00
       3900   Manul   V.   Feijoo,   M.D.   P.A.   0550334000101011   12/16/2015   Bill   1/28/2016   95851   100.00
       3901   Manul   V.   Feijoo,   M.D.   P.A.   0477706810101028   11/19/2015   Bill   1/28/2016   99214   275.00
       3902   Manul   V.   Feijoo,   M.D.   P.A.   0477706810101028   11/19/2015   Bill   1/28/2016   95851   100.00
       3903   Manul   V.   Feijoo,   M.D.   P.A.   0550334000101011   12/16/2015   Bill   1/28/2016   99204   475.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 32 of 89

       3904   Manul   V.   Feijoo,   M.D.   P.A.   0550334000101011   12/16/2015   Bill   1/28/2016   95851   100.00
       3905   Manul   V.   Feijoo,   M.D.   P.A.   0533756490101022   12/20/2015   Bill   1/28/2016   99204   475.00
       3906   Manul   V.   Feijoo,   M.D.   P.A.   0533756490101022   12/20/2015   Bill   1/28/2016   95851   100.00
       3907   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   1/28/2016   99214   275.00
       3908   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   1/28/2016   95851   100.00
       3909   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   1/28/2016   76140   100.00
       3910   Manul   V.   Feijoo,   M.D.   P.A.   0501912130101025   12/11/2015   Bill   1/28/2016   99204   475.00
       3911   Manul   V.   Feijoo,   M.D.   P.A.   0501912130101025   12/11/2015   Bill   1/28/2016   95851   100.00
       3912   Manul   V.   Feijoo,   M.D.   P.A.   0501101490101060   11/27/2015   Bill   1/28/2016   99204   475.00
       3913   Manul   V.   Feijoo,   M.D.   P.A.   0501101490101060   11/27/2015   Bill   1/28/2016   95851   100.00
       3914   Manul   V.   Feijoo,   M.D.   P.A.   0340003370101050   10/12/2015   Bill   1/28/2016   99215   425.00
       3915   Manul   V.   Feijoo,   M.D.   P.A.   0340003370101050   10/12/2015   Bill   1/28/2016   95851   100.00
       3916   Manul   V.   Feijoo,   M.D.   P.A.   0340003370101050   10/12/2015   Bill   1/28/2016   76140   100.00
       3917   Manul   V.   Feijoo,   M.D.   P.A.   0393925830101021   12/24/2015   Bill   2/1/2016    99204   475.00
       3918   Manul   V.   Feijoo,   M.D.   P.A.   0393925830101021   12/24/2015   Bill   2/1/2016    95851   100.00
       3919   Manul   V.   Feijoo,   M.D.   P.A.   0340007070101039   1/5/2016     Bill   2/1/2016    99204   475.00
       3920   Manul   V.   Feijoo,   M.D.   P.A.   0340007070101039   1/5/2016     Bill   2/1/2016    95851   100.00
       3921   Manul   V.   Feijoo,   M.D.   P.A.   0314145850101050   12/3/2015    Bill   2/1/2016    99214   275.00
       3922   Manul   V.   Feijoo,   M.D.   P.A.   0314145850101050   12/3/2015    Bill   2/1/2016    95851   100.00
       3923   Manul   V.   Feijoo,   M.D.   P.A.   0287841550101100   12/25/2015   Bill   2/1/2016    99204   475.00
       3924   Manul   V.   Feijoo,   M.D.   P.A.   0287841550101100   12/25/2015   Bill   2/1/2016    95851   100.00
       3925   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   2/1/2016    99204   475.00
       3926   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   2/1/2016    95851   100.00
       3927   Manul   V.   Feijoo,   M.D.   P.A.   0424132510101032   10/13/2015   Bill   2/1/2016    99215   425.00
       3928   Manul   V.   Feijoo,   M.D.   P.A.   0424132510101032   10/13/2015   Bill   2/1/2016    95851   100.00
       3929   Manul   V.   Feijoo,   M.D.   P.A.   0393925830101021   12/24/2015   Bill   2/1/2016    99204   475.00
       3930   Manul   V.   Feijoo,   M.D.   P.A.   0393925830101021   12/24/2015   Bill   2/1/2016    95851   100.00
       3931   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015     Bill   2/1/2016    99215   425.00
       3932   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015     Bill   2/1/2016    95851   100.00
       3933   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015     Bill   2/1/2016    76140   100.00
       3934   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   2/6/2016    99215   425.00
       3935   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   2/6/2016    95851   100.00
       3936   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   2/6/2016    76140   100.00
       3937   Manul   V.   Feijoo,   M.D.   P.A.   0394563140101040   10/23/2015   Bill   2/6/2016    99204   475.00
       3938   Manul   V.   Feijoo,   M.D.   P.A.   0394563140101040   10/23/2015   Bill   2/6/2016    95851   100.00
       3939   Manul   V.   Feijoo,   M.D.   P.A.   0394563140101040   10/23/2015   Bill   2/6/2016    76140   100.00
       3940   Manul   V.   Feijoo,   M.D.   P.A.   0489665220101034   5/20/2015    Bill   2/6/2016    99215   425.00
       3941   Manul   V.   Feijoo,   M.D.   P.A.   0489665220101034   5/20/2015    Bill   2/6/2016    95851   100.00
       3942   Manul   V.   Feijoo,   M.D.   P.A.   0489665220101034   5/20/2015    Bill   2/6/2016    76140   100.00
       3943   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   2/6/2016    99214   275.00
       3944   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   2/6/2016    95851   100.00
       3945   Manul   V.   Feijoo,   M.D.   P.A.   0289103950101240   10/24/2015   Bill   2/6/2016    99215   425.00
       3946   Manul   V.   Feijoo,   M.D.   P.A.   0289103950101240   10/24/2015   Bill   2/6/2016    95851   100.00
       3947   Manul   V.   Feijoo,   M.D.   P.A.   0289103950101240   10/24/2015   Bill   2/6/2016    76140   100.00
       3948   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   2/6/2016    99215   425.00
       3949   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   2/6/2016    95851   100.00
       3950   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   2/6/2016    76140   100.00
       3951   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   2/6/2016    99215   425.00
       3952   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   2/6/2016    95851   100.00
       3953   Manul   V.   Feijoo,   M.D.   P.A.   0446773090101043   11/19/2015   Bill   2/6/2016    76140   100.00
       3954   Manul   V.   Feijoo,   M.D.   P.A.   0408691700101037   11/25/2015   Bill   2/6/2016    99214   275.00
       3955   Manul   V.   Feijoo,   M.D.   P.A.   0408691700101037   11/25/2015   Bill   2/6/2016    95851   100.00
       3956   Manul   V.   Feijoo,   M.D.   P.A.   0408691700101037   11/25/2015   Bill   2/6/2016    76140   100.00
       3957   Manul   V.   Feijoo,   M.D.   P.A.   0516279530101028   12/15/2015   Bill   2/16/2016   99204   475.00
       3958   Manul   V.   Feijoo,   M.D.   P.A.   0516279530101028   12/15/2015   Bill   2/16/2016   95851   100.00
       3959   Manul   V.   Feijoo,   M.D.   P.A.   0389185050101062   1/5/2016     Bill   2/16/2016   99204   475.00
       3960   Manul   V.   Feijoo,   M.D.   P.A.   0389185050101062   1/5/2016     Bill   2/16/2016   95851   100.00
       3961   Manul   V.   Feijoo,   M.D.   P.A.   0508718280101019   12/26/2015   Bill   2/16/2016   99204   475.00
       3962   Manul   V.   Feijoo,   M.D.   P.A.   0508718280101019   12/26/2015   Bill   2/16/2016   95851   100.00
       3963   Manul   V.   Feijoo,   M.D.   P.A.   0530682740101021   11/20/2015   Bill   2/16/2016   99204   475.00
       3964   Manul   V.   Feijoo,   M.D.   P.A.   0530682740101021   11/20/2015   Bill   2/16/2016   95851   100.00
       3965   Manul   V.   Feijoo,   M.D.   P.A.   0450594680101026   10/29/2015   Bill   2/16/2016   99204   475.00
       3966   Manul   V.   Feijoo,   M.D.   P.A.   0450594680101026   10/29/2015   Bill   2/16/2016   95851   100.00
       3967   Manul   V.   Feijoo,   M.D.   P.A.   0450594680101026   10/29/2015   Bill   2/16/2016   76140   100.00
       3968   Manul   V.   Feijoo,   M.D.   P.A.   0369262670101055   10/29/2015   Bill   2/16/2016   99204   475.00
       3969   Manul   V.   Feijoo,   M.D.   P.A.   0369262670101055   10/29/2015   Bill   2/16/2016   95851   100.00
       3970   Manul   V.   Feijoo,   M.D.   P.A.   0369262670101055   10/29/2015   Bill   2/16/2016   76140   100.00
       3971   Manul   V.   Feijoo,   M.D.   P.A.   0415516430101042   12/10/2015   Bill   2/16/2016   99204   475.00
       3972   Manul   V.   Feijoo,   M.D.   P.A.   0415516430101042   12/10/2015   Bill   2/16/2016   95851   100.00
       3973   Manul   V.   Feijoo,   M.D.   P.A.   0415516430101042   12/10/2015   Bill   2/16/2016   76140   100.00
       3974   Manul   V.   Feijoo,   M.D.   P.A.   0398640820101023   10/13/2015   Bill   2/16/2016   99204   475.00
       3975   Manul   V.   Feijoo,   M.D.   P.A.   0398640820101023   10/13/2015   Bill   2/16/2016   95851   100.00
       3976   Manul   V.   Feijoo,   M.D.   P.A.   0398640820101023   10/13/2015   Bill   2/16/2016   76140   100.00
       3977   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   2/16/2016   99214   275.00
       3978   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   2/16/2016   95851   100.00
       3979   Manul   V.   Feijoo,   M.D.   P.A.   0378956230101013   12/22/2015   Bill   2/16/2016   99204   475.00
       3980   Manul   V.   Feijoo,   M.D.   P.A.   0378956230101013   12/22/2015   Bill   2/16/2016   95851   100.00
       3981   Manul   V.   Feijoo,   M.D.   P.A.   0539031670101018   9/15/2015    Bill   2/16/2016   99215   425.00
       3982   Manul   V.   Feijoo,   M.D.   P.A.   0539031670101018   9/15/2015    Bill   2/16/2016   95851   100.00
       3983   Manul   V.   Feijoo,   M.D.   P.A.   0539031670101018   9/15/2015    Bill   2/16/2016   76140   100.00
       3984   Manul   V.   Feijoo,   M.D.   P.A.   0409002960101064   12/4/2015    Bill   2/22/2016   99204   475.00
       3985   Manul   V.   Feijoo,   M.D.   P.A.   0409002960101064   12/4/2015    Bill   2/22/2016   95851   100.00
       3986   Manul   V.   Feijoo,   M.D.   P.A.   0490968340101042   1/2/2016     Bill   2/22/2016   99204   475.00
       3987   Manul   V.   Feijoo,   M.D.   P.A.   0490968340101042   1/2/2016     Bill   2/22/2016   95851   100.00
       3988   Manul   V.   Feijoo,   M.D.   P.A.   0409002960101064   12/4/2015    Bill   2/22/2016   99204   475.00
       3989   Manul   V.   Feijoo,   M.D.   P.A.   0409002960101064   12/4/2015    Bill   2/22/2016   95851   100.00
       3990   Manul   V.   Feijoo,   M.D.   P.A.   0534682730101011   12/3/2015    Bill   2/22/2016   99204   475.00
       3991   Manul   V.   Feijoo,   M.D.   P.A.   0534682730101011   12/3/2015    Bill   2/22/2016   95851   100.00
       3992   Manul   V.   Feijoo,   M.D.   P.A.   0534682730101011   12/3/2015    Bill   2/22/2016   99204   475.00
       3993   Manul   V.   Feijoo,   M.D.   P.A.   0534682730101011   12/3/2015    Bill   2/22/2016   95851   100.00
       3994   Manul   V.   Feijoo,   M.D.   P.A.   0495661940101026   11/5/2015    Bill   2/22/2016   99204   475.00
       3995   Manul   V.   Feijoo,   M.D.   P.A.   0495661940101026   11/5/2015    Bill   2/22/2016   95851   100.00
       3996   Manul   V.   Feijoo,   M.D.   P.A.   0425597840101051   11/21/2015   Bill   2/22/2016   99204   475.00
       3997   Manul   V.   Feijoo,   M.D.   P.A.   0425597840101051   11/21/2015   Bill   2/22/2016   95851   100.00
       3998   Manul   V.   Feijoo,   M.D.   P.A.   0528838610101012   12/20/2015   Bill   2/22/2016   99204   475.00
       3999   Manul   V.   Feijoo,   M.D.   P.A.   0528838610101012   12/20/2015   Bill   2/22/2016   95851   100.00
       4000   Manul   V.   Feijoo,   M.D.   P.A.   0350774200101117   12/29/2015   Bill   2/22/2016   99204   475.00
       4001   Manul   V.   Feijoo,   M.D.   P.A.   0350774200101117   12/29/2015   Bill   2/22/2016   95851   100.00
       4002   Manul   V.   Feijoo,   M.D.   P.A.   0494925970101011   10/19/2015   Bill   2/22/2016   99204   475.00
       4003   Manul   V.   Feijoo,   M.D.   P.A.   0494925970101011   10/19/2015   Bill   2/22/2016   95851   100.00
       4004   Manul   V.   Feijoo,   M.D.   P.A.   0494925970101011   10/19/2015   Bill   2/22/2016   76140   100.00
       4005   Manul   V.   Feijoo,   M.D.   P.A.   0280484920101067   12/28/2015   Bill   2/22/2016   99204   475.00
       4006   Manul   V.   Feijoo,   M.D.   P.A.   0280484920101067   12/28/2015   Bill   2/22/2016   95851   100.00
       4007   Manul   V.   Feijoo,   M.D.   P.A.   0321809520101045   1/12/2016    Bill   2/22/2016   99204   475.00
       4008   Manul   V.   Feijoo,   M.D.   P.A.   0321809520101045   1/12/2016    Bill   2/22/2016   95851   100.00
       4009   Manul   V.   Feijoo,   M.D.   P.A.   0511332950101013   12/15/2015   Bill   2/22/2016   99204   475.00
       4010   Manul   V.   Feijoo,   M.D.   P.A.   0511332950101013   12/15/2015   Bill   2/22/2016   95851   100.00
       4011   Manul   V.   Feijoo,   M.D.   P.A.   0476282490101036   12/30/2015   Bill   2/22/2016   99204   475.00
       4012   Manul   V.   Feijoo,   M.D.   P.A.   0476282490101036   12/30/2015   Bill   2/22/2016   95851   100.00
       4013   Manul   V.   Feijoo,   M.D.   P.A.   0113012600101173   12/30/2015   Bill   2/22/2016   99204   475.00
       4014   Manul   V.   Feijoo,   M.D.   P.A.   0113012600101173   12/30/2015   Bill   2/22/2016   95851   100.00
       4015   Manul   V.   Feijoo,   M.D.   P.A.   0422894150101075   10/13/2015   Bill   2/22/2016   99215   425.00
       4016   Manul   V.   Feijoo,   M.D.   P.A.   0422894150101075   10/13/2015   Bill   2/22/2016   95851   100.00
       4017   Manul   V.   Feijoo,   M.D.   P.A.   0422894150101075   10/13/2015   Bill   2/22/2016   76140   100.00
       4018   Manul   V.   Feijoo,   M.D.   P.A.   0280484920101067   12/28/2015   Bill   2/22/2016   99204   475.00
       4019   Manul   V.   Feijoo,   M.D.   P.A.   0280484920101067   12/28/2015   Bill   2/22/2016   95851   100.00
       4020   Manul   V.   Feijoo,   M.D.   P.A.   0490968340101042   1/2/2016     Bill   2/22/2016   99204   475.00
       4021   Manul   V.   Feijoo,   M.D.   P.A.   0490968340101042   1/2/2016     Bill   2/22/2016   95851   100.00
       4022   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101024   11/26/2015   Bill   2/26/2016   99214   275.00
       4023   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101024   11/26/2015   Bill   2/26/2016   95851   100.00
       4024   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101024   11/26/2015   Bill   2/26/2016   99214   275.00
       4025   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101024   11/26/2015   Bill   2/26/2016   95851   100.00
       4026   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101024   11/26/2015   Bill   2/26/2016   76140   100.00
       4027   Manul   V.   Feijoo,   M.D.   P.A.   0128809520101073   11/30/2015   Bill   2/26/2016   99214   275.00
       4028   Manul   V.   Feijoo,   M.D.   P.A.   0128809520101073   11/30/2015   Bill   2/26/2016   95851   100.00
       4029   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101071   11/18/2015   Bill   2/26/2016   99214   275.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 33 of 89

       4030   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101071   11/18/2015   Bill   2/26/2016   95851   100.00
       4031   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101071   11/18/2015   Bill   2/26/2016   76140   100.00
       4032   Manul   V.   Feijoo,   M.D.   P.A.   0287841550101100   12/25/2015   Bill   2/26/2016   99214   275.00
       4033   Manul   V.   Feijoo,   M.D.   P.A.   0287841550101100   12/25/2015   Bill   2/26/2016   95851   100.00
       4034   Manul   V.   Feijoo,   M.D.   P.A.   0287841550101100   12/25/2015   Bill   2/26/2016   76140   100.00
       4035   Manul   V.   Feijoo,   M.D.   P.A.   0378956230101013   12/22/2015   Bill   2/26/2016   99215   425.00
       4036   Manul   V.   Feijoo,   M.D.   P.A.   0378956230101013   12/22/2015   Bill   2/26/2016   95851   100.00
       4037   Manul   V.   Feijoo,   M.D.   P.A.   0378956230101013   12/22/2015   Bill   2/26/2016   76140   100.00
       4038   Manul   V.   Feijoo,   M.D.   P.A.   0473332950101019   11/21/2015   Bill   2/26/2016   99214   275.00
       4039   Manul   V.   Feijoo,   M.D.   P.A.   0473332950101019   11/21/2015   Bill   2/26/2016   95851   100.00
       4040   Manul   V.   Feijoo,   M.D.   P.A.   0287346430101072   11/5/2015    Bill   2/26/2016   99215   425.00
       4041   Manul   V.   Feijoo,   M.D.   P.A.   0287346430101072   11/5/2015    Bill   2/26/2016   95851   100.00
       4042   Manul   V.   Feijoo,   M.D.   P.A.   0287346430101072   11/5/2015    Bill   2/26/2016   76140   100.00
       4043   Manul   V.   Feijoo,   M.D.   P.A.   0520354390101014   11/1/2015    Bill   2/26/2016   99215   425.00
       4044   Manul   V.   Feijoo,   M.D.   P.A.   0520354390101014   11/1/2015    Bill   2/26/2016   95851   100.00
       4045   Manul   V.   Feijoo,   M.D.   P.A.   0520354390101014   11/1/2015    Bill   2/26/2016   76140   100.00
       4046   Manul   V.   Feijoo,   M.D.   P.A.   0312099210101031   12/2/2015    Bill   2/26/2016   99215   425.00
       4047   Manul   V.   Feijoo,   M.D.   P.A.   0312099210101031   12/2/2015    Bill   2/26/2016   95851   100.00
       4048   Manul   V.   Feijoo,   M.D.   P.A.   0312099210101031   12/2/2015    Bill   2/26/2016   76140   100.00
       4049   Manul   V.   Feijoo,   M.D.   P.A.   0365896930101035   12/2/2015    Bill   2/26/2016   99215   425.00
       4050   Manul   V.   Feijoo,   M.D.   P.A.   0365896930101035   12/2/2015    Bill   2/26/2016   95851   100.00
       4051   Manul   V.   Feijoo,   M.D.   P.A.   0365896930101035   12/2/2015    Bill   2/26/2016   76140   100.00
       4052   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   2/26/2016   99214   275.00
       4053   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   2/26/2016   95851   100.00
       4054   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   2/26/2016   76140   100.00
       4055   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   2/27/2016   99214   275.00
       4056   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   2/27/2016   95851   100.00
       4057   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   2/27/2016   76140   100.00
       4058   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   2/27/2016   99214   275.00
       4059   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   2/27/2016   95851   100.00
       4060   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101110   12/18/2015   Bill   2/27/2016   76140   100.00
       4061   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   2/27/2016   99214   275.00
       4062   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   2/27/2016   95851   100.00
       4063   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   2/27/2016   76140   100.00
       4064   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   2/27/2016   99214   275.00
       4065   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   2/27/2016   95851   100.00
       4066   Manul   V.   Feijoo,   M.D.   P.A.   0141269450101051   11/30/2015   Bill   2/27/2016   99214   275.00
       4067   Manul   V.   Feijoo,   M.D.   P.A.   0141269450101051   11/30/2015   Bill   2/27/2016   95851   100.00
       4068   Manul   V.   Feijoo,   M.D.   P.A.   0473332950101019   11/21/2015   Bill   2/27/2016   99214   275.00
       4069   Manul   V.   Feijoo,   M.D.   P.A.   0473332950101019   11/21/2015   Bill   2/27/2016   95851   100.00
       4070   Manul   V.   Feijoo,   M.D.   P.A.   0408691700101037   11/25/2015   Bill   2/27/2016   99215   425.00
       4071   Manul   V.   Feijoo,   M.D.   P.A.   0408691700101037   11/25/2015   Bill   2/27/2016   95851   100.00
       4072   Manul   V.   Feijoo,   M.D.   P.A.   0408691700101037   11/25/2015   Bill   2/27/2016   76140   100.00
       4073   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   2/29/2016   99204   475.00
       4074   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   2/29/2016   95851   100.00
       4075   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   2/29/2016   99204   475.00
       4076   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   2/29/2016   95851   100.00
       4077   Manul   V.   Feijoo,   M.D.   P.A.   0426933510101064   1/26/2016    Bill   2/29/2016   99204   475.00
       4078   Manul   V.   Feijoo,   M.D.   P.A.   0426933510101064   1/26/2016    Bill   2/29/2016   95851   100.00
       4079   Manul   V.   Feijoo,   M.D.   P.A.   0395868360101011   1/13/2016    Bill   2/29/2016   99204   475.00
       4080   Manul   V.   Feijoo,   M.D.   P.A.   0395868360101011   1/13/2016    Bill   2/29/2016   95851   100.00
       4081   Manul   V.   Feijoo,   M.D.   P.A.   0519091250101014   12/1/2015    Bill   2/29/2016   99204   475.00
       4082   Manul   V.   Feijoo,   M.D.   P.A.   0519091250101014   12/1/2015    Bill   2/29/2016   95851   100.00
       4083   Manul   V.   Feijoo,   M.D.   P.A.   0519091250101014   12/1/2015    Bill   2/29/2016   76140   100.00
       4084   Manul   V.   Feijoo,   M.D.   P.A.   0512819300101015   1/18/2016    Bill   2/29/2016   99204   475.00
       4085   Manul   V.   Feijoo,   M.D.   P.A.   0512819300101015   1/18/2016    Bill   2/29/2016   95851   100.00
       4086   Manul   V.   Feijoo,   M.D.   P.A.   0376575440101100   12/5/2015    Bill   2/29/2016   99204   475.00
       4087   Manul   V.   Feijoo,   M.D.   P.A.   0376575440101100   12/5/2015    Bill   2/29/2016   95851   100.00
       4088   Manul   V.   Feijoo,   M.D.   P.A.   0376575440101100   12/5/2015    Bill   2/29/2016   76140   100.00
       4089   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   3/4/2016    99214   275.00
       4090   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   3/4/2016    95851   100.00
       4091   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   3/4/2016    76140   100.00
       4092   Manul   V.   Feijoo,   M.D.   P.A.   0393925830101021   12/24/2015   Bill   3/4/2016    99215   425.00
       4093   Manul   V.   Feijoo,   M.D.   P.A.   0393925830101021   12/24/2015   Bill   3/4/2016    95851   100.00
       4094   Manul   V.   Feijoo,   M.D.   P.A.   0393925830101021   12/24/2015   Bill   3/4/2016    76140   100.00
       4095   Manul   V.   Feijoo,   M.D.   P.A.   0443077690101012   1/12/2016    Bill   3/4/2016    99204   475.00
       4096   Manul   V.   Feijoo,   M.D.   P.A.   0443077690101012   1/12/2016    Bill   3/4/2016    95851   100.00
       4097   Manul   V.   Feijoo,   M.D.   P.A.   0477706810101028   11/19/2015   Bill   3/4/2016    99214   275.00
       4098   Manul   V.   Feijoo,   M.D.   P.A.   0477706810101028   11/19/2015   Bill   3/4/2016    95851   100.00
       4099   Manul   V.   Feijoo,   M.D.   P.A.   0123921280101311   11/29/2015   Bill   3/4/2016    99204   475.00
       4100   Manul   V.   Feijoo,   M.D.   P.A.   0123921280101311   11/29/2015   Bill   3/4/2016    95851   100.00
       4101   Manul   V.   Feijoo,   M.D.   P.A.   0123921280101311   11/29/2015   Bill   3/4/2016    76140   100.00
       4102   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   3/4/2016    99214   275.00
       4103   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   3/4/2016    95851   100.00
       4104   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   3/4/2016    76140   100.00
       4105   Manul   V.   Feijoo,   M.D.   P.A.   0393925830101021   12/24/2015   Bill   3/4/2016    99215   425.00
       4106   Manul   V.   Feijoo,   M.D.   P.A.   0393925830101021   12/24/2015   Bill   3/4/2016    95851   100.00
       4107   Manul   V.   Feijoo,   M.D.   P.A.   0393925830101021   12/24/2015   Bill   3/4/2016    76140   100.00
       4108   Manul   V.   Feijoo,   M.D.   P.A.   0521450450101032   12/14/2015   Bill   3/4/2016    99204   475.00
       4109   Manul   V.   Feijoo,   M.D.   P.A.   0521450450101032   12/14/2015   Bill   3/4/2016    95851   100.00
       4110   Manul   V.   Feijoo,   M.D.   P.A.   0521450450101032   12/14/2015   Bill   3/4/2016    99215   425.00
       4111   Manul   V.   Feijoo,   M.D.   P.A.   0521450450101032   12/14/2015   Bill   3/4/2016    95851   100.00
       4112   Manul   V.   Feijoo,   M.D.   P.A.   0521450450101032   12/14/2015   Bill   3/4/2016    99214   275.00
       4113   Manul   V.   Feijoo,   M.D.   P.A.   0521450450101032   12/14/2015   Bill   3/4/2016    95851   100.00
       4114   Manul   V.   Feijoo,   M.D.   P.A.   0521450450101032   12/14/2015   Bill   3/4/2016    76140   100.00
       4115   Manul   V.   Feijoo,   M.D.   P.A.   0387638630101012   1/27/2016    Bill   3/10/2016   99204   475.00
       4116   Manul   V.   Feijoo,   M.D.   P.A.   0387638630101012   1/27/2016    Bill   3/10/2016   95851   100.00
       4117   Manul   V.   Feijoo,   M.D.   P.A.   0391179830101035   1/22/2016    Bill   3/10/2016   99204   475.00
       4118   Manul   V.   Feijoo,   M.D.   P.A.   0391179830101035   1/22/2016    Bill   3/10/2016   95851   100.00
       4119   Manul   V.   Feijoo,   M.D.   P.A.   0391179830101035   1/22/2016    Bill   3/10/2016   76140   100.00
       4120   Manul   V.   Feijoo,   M.D.   P.A.   0513389000101011   12/4/2015    Bill   3/10/2016   99204   475.00
       4121   Manul   V.   Feijoo,   M.D.   P.A.   0513389000101011   12/4/2015    Bill   3/10/2016   95851   100.00
       4122   Manul   V.   Feijoo,   M.D.   P.A.   0512819300101015   1/18/2016    Bill   3/10/2016   99204   475.00
       4123   Manul   V.   Feijoo,   M.D.   P.A.   0512819300101015   1/18/2016    Bill   3/10/2016   95851   100.00
       4124   Manul   V.   Feijoo,   M.D.   P.A.   0395793610101043   1/18/2016    Bill   3/10/2016   99204   475.00
       4125   Manul   V.   Feijoo,   M.D.   P.A.   0395793610101043   1/18/2016    Bill   3/10/2016   95851   100.00
       4126   Manul   V.   Feijoo,   M.D.   P.A.   0521754370101026   1/14/2016    Bill   3/10/2016   99204   475.00
       4127   Manul   V.   Feijoo,   M.D.   P.A.   0521754370101026   1/14/2016    Bill   3/10/2016   95851   100.00
       4128   Manul   V.   Feijoo,   M.D.   P.A.   0105292770101100   9/20/2015    Bill   3/16/2016   99204   475.00
       4129   Manul   V.   Feijoo,   M.D.   P.A.   0105292770101100   9/20/2015    Bill   3/16/2016   95851   100.00
       4130   Manul   V.   Feijoo,   M.D.   P.A.   0105292770101100   9/20/2015    Bill   3/16/2016   76140   100.00
       4131   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   3/16/2016   99214   275.00
       4132   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   3/16/2016   95851   100.00
       4133   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   3/16/2016   76140   100.00
       4134   Manul   V.   Feijoo,   M.D.   P.A.   0171314890101072   10/3/2015    Bill   3/21/2016   99204   475.00
       4135   Manul   V.   Feijoo,   M.D.   P.A.   0171314890101072   10/3/2015    Bill   3/21/2016   95851   100.00
       4136   Manul   V.   Feijoo,   M.D.   P.A.   0171314890101072   10/3/2015    Bill   3/21/2016   76140   100.00
       4137   Manul   V.   Feijoo,   M.D.   P.A.   0501101490101060   11/27/2015   Bill   3/21/2016   99215   425.00
       4138   Manul   V.   Feijoo,   M.D.   P.A.   0501101490101060   11/27/2015   Bill   3/21/2016   95851   100.00
       4139   Manul   V.   Feijoo,   M.D.   P.A.   0501101490101060   11/27/2015   Bill   3/21/2016   76140   100.00
       4140   Manul   V.   Feijoo,   M.D.   P.A.   0217209550101022   10/30/2015   Bill   3/21/2016   99204   475.00
       4141   Manul   V.   Feijoo,   M.D.   P.A.   0217209550101022   10/30/2015   Bill   3/21/2016   95851   100.00
       4142   Manul   V.   Feijoo,   M.D.   P.A.   0217209550101022   10/30/2015   Bill   3/21/2016   76140   100.00
       4143   Manul   V.   Feijoo,   M.D.   P.A.   0405782250101031   12/21/2015   Bill   3/21/2016   99214   275.00
       4144   Manul   V.   Feijoo,   M.D.   P.A.   0405782250101031   12/21/2015   Bill   3/21/2016   95851   100.00
       4145   Manul   V.   Feijoo,   M.D.   P.A.   0395793610101043   1/18/2016    Bill   3/21/2016   99214   275.00
       4146   Manul   V.   Feijoo,   M.D.   P.A.   0395793610101043   1/18/2016    Bill   3/21/2016   95851   100.00
       4147   Manul   V.   Feijoo,   M.D.   P.A.   0395793610101043   1/18/2016    Bill   3/21/2016   76140   100.00
       4148   Manul   V.   Feijoo,   M.D.   P.A.   0280484920101067   12/28/2015   Bill   3/21/2016   99215   425.00
       4149   Manul   V.   Feijoo,   M.D.   P.A.   0280484920101067   12/28/2015   Bill   3/21/2016   95851   100.00
       4150   Manul   V.   Feijoo,   M.D.   P.A.   0280484920101067   12/28/2015   Bill   3/21/2016   76140   100.00
       4151   Manul   V.   Feijoo,   M.D.   P.A.   0176412670101042   2/6/2016     Bill   3/26/2016   99204   475.00
       4152   Manul   V.   Feijoo,   M.D.   P.A.   0176412670101042   2/6/2016     Bill   3/26/2016   95851   100.00
       4153   Manul   V.   Feijoo,   M.D.   P.A.   0129895690101034   1/28/2016    Bill   3/26/2016   99204   475.00
       4154   Manul   V.   Feijoo,   M.D.   P.A.   0129895690101034   1/28/2016    Bill   3/26/2016   95851   100.00
       4155   Manul   V.   Feijoo,   M.D.   P.A.   0176412670101042   2/6/2016     Bill   3/26/2016   99204   475.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 34 of 89

       4156   Manul   V.   Feijoo,   M.D.   P.A.   0176412670101042   2/6/2016     Bill   3/26/2016   95851   100.00
       4157   Manul   V.   Feijoo,   M.D.   P.A.   0510892370101019   2/10/2016    Bill   3/26/2016   99204   475.00
       4158   Manul   V.   Feijoo,   M.D.   P.A.   0510892370101019   2/10/2016    Bill   3/26/2016   95851   100.00
       4159   Manul   V.   Feijoo,   M.D.   P.A.   0510892370101019   2/10/2016    Bill   3/26/2016   99204   475.00
       4160   Manul   V.   Feijoo,   M.D.   P.A.   0510892370101019   2/10/2016    Bill   3/26/2016   95851   100.00
       4161   Manul   V.   Feijoo,   M.D.   P.A.   0109011560101070   2/2/2016     Bill   3/26/2016   99204   475.00
       4162   Manul   V.   Feijoo,   M.D.   P.A.   0109011560101070   2/2/2016     Bill   3/26/2016   95851   100.00
       4163   Manul   V.   Feijoo,   M.D.   P.A.   0466694510101014   1/23/2016    Bill   3/26/2016   99204   475.00
       4164   Manul   V.   Feijoo,   M.D.   P.A.   0466694510101014   1/23/2016    Bill   3/26/2016   95851   100.00
       4165   Manul   V.   Feijoo,   M.D.   P.A.   0323819500101038   1/4/2016     Bill   3/26/2016   99204   475.00
       4166   Manul   V.   Feijoo,   M.D.   P.A.   0323819500101038   1/4/2016     Bill   3/26/2016   95851   100.00
       4167   Manul   V.   Feijoo,   M.D.   P.A.   0424575190101088   2/2/2016     Bill   3/26/2016   99204   475.00
       4168   Manul   V.   Feijoo,   M.D.   P.A.   0424575190101088   2/2/2016     Bill   3/26/2016   95851   100.00
       4169   Manul   V.   Feijoo,   M.D.   P.A.   0395680340101072   2/1/2016     Bill   3/26/2016   99204   475.00
       4170   Manul   V.   Feijoo,   M.D.   P.A.   0395680340101072   2/1/2016     Bill   3/26/2016   95851   100.00
       4171   Manul   V.   Feijoo,   M.D.   P.A.   0489949950101038   2/4/2016     Bill   3/26/2016   99204   475.00
       4172   Manul   V.   Feijoo,   M.D.   P.A.   0489949950101038   2/4/2016     Bill   3/26/2016   95851   100.00
       4173   Manul   V.   Feijoo,   M.D.   P.A.   0151776140101017   2/2/2016     Bill   3/26/2016   99204   475.00
       4174   Manul   V.   Feijoo,   M.D.   P.A.   0151776140101017   2/2/2016     Bill   3/26/2016   95851   100.00
       4175   Manul   V.   Feijoo,   M.D.   P.A.   0394157000101156   2/1/2016     Bill   3/26/2016   99204   475.00
       4176   Manul   V.   Feijoo,   M.D.   P.A.   0394157000101156   2/1/2016     Bill   3/26/2016   95851   100.00
       4177   Manul   V.   Feijoo,   M.D.   P.A.   0458800320101033   2/8/2016     Bill   3/26/2016   99204   475.00
       4178   Manul   V.   Feijoo,   M.D.   P.A.   0458800320101033   2/8/2016     Bill   3/26/2016   95851   100.00
       4179   Manul   V.   Feijoo,   M.D.   P.A.   0437424330101028   1/26/2016    Bill   3/26/2016   99204   475.00
       4180   Manul   V.   Feijoo,   M.D.   P.A.   0437424330101028   1/26/2016    Bill   3/26/2016   95851   100.00
       4181   Manul   V.   Feijoo,   M.D.   P.A.   0155143420101181   2/13/2016    Bill   3/26/2016   99204   475.00
       4182   Manul   V.   Feijoo,   M.D.   P.A.   0155143420101181   2/13/2016    Bill   3/26/2016   95851   100.00
       4183   Manul   V.   Feijoo,   M.D.   P.A.   0417480020101037   1/15/2016    Bill   3/26/2016   99204   475.00
       4184   Manul   V.   Feijoo,   M.D.   P.A.   0417480020101037   1/15/2016    Bill   3/26/2016   95851   100.00
       4185   Manul   V.   Feijoo,   M.D.   P.A.   0417480020101037   1/15/2016    Bill   3/26/2016   76140   100.00
       4186   Manul   V.   Feijoo,   M.D.   P.A.   0394157000101156   2/1/2016     Bill   3/26/2016   99204   475.00
       4187   Manul   V.   Feijoo,   M.D.   P.A.   0394157000101156   2/1/2016     Bill   3/26/2016   95851   100.00
       4188   Manul   V.   Feijoo,   M.D.   P.A.   0151776140101017   2/2/2016     Bill   3/26/2016   99204   475.00
       4189   Manul   V.   Feijoo,   M.D.   P.A.   0151776140101017   2/2/2016     Bill   3/26/2016   95851   100.00
       4190   Manul   V.   Feijoo,   M.D.   P.A.   0550334000101011   12/16/2015   Bill   3/28/2016   99214   275.00
       4191   Manul   V.   Feijoo,   M.D.   P.A.   0550334000101011   12/16/2015   Bill   3/28/2016   95851   100.00
       4192   Manul   V.   Feijoo,   M.D.   P.A.   0550334000101011   12/16/2015   Bill   3/28/2016   76140   100.00
       4193   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   3/28/2016   99215   425.00
       4194   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   3/28/2016   95851   100.00
       4195   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   3/28/2016   76140   100.00
       4196   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   3/28/2016   99215   425.00
       4197   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101094   11/30/2015   Bill   3/28/2016   95851   100.00
       4198   Manul   V.   Feijoo,   M.D.   P.A.   0376575440101100   12/5/2015    Bill   3/28/2016   99214   275.00
       4199   Manul   V.   Feijoo,   M.D.   P.A.   0376575440101100   12/5/2015    Bill   3/28/2016   95851   100.00
       4200   Manul   V.   Feijoo,   M.D.   P.A.   0391035650101069   11/1/2015    Bill   3/28/2016   99204   475.00
       4201   Manul   V.   Feijoo,   M.D.   P.A.   0391035650101069   11/1/2015    Bill   3/28/2016   95851   100.00
       4202   Manul   V.   Feijoo,   M.D.   P.A.   0391035650101069   11/1/2015    Bill   3/28/2016   76140   100.00
       4203   Manul   V.   Feijoo,   M.D.   P.A.   0142535750101044   2/24/2016    Bill   3/28/2016   99204   475.00
       4204   Manul   V.   Feijoo,   M.D.   P.A.   0142535750101044   2/24/2016    Bill   3/28/2016   95851   100.00
       4205   Manul   V.   Feijoo,   M.D.   P.A.   0481237320101021   10/17/2015   Bill   3/28/2016   99215   425.00
       4206   Manul   V.   Feijoo,   M.D.   P.A.   0481237320101021   10/17/2015   Bill   3/28/2016   95851   100.00
       4207   Manul   V.   Feijoo,   M.D.   P.A.   0481237320101021   10/17/2015   Bill   3/28/2016   76140   100.00
       4208   Manul   V.   Feijoo,   M.D.   P.A.   0427537070101031   10/21/2015   Bill   3/28/2016   99204   475.00
       4209   Manul   V.   Feijoo,   M.D.   P.A.   0427537070101031   10/21/2015   Bill   3/28/2016   95851   100.00
       4210   Manul   V.   Feijoo,   M.D.   P.A.   0500032080101023   6/27/2015    Bill   3/28/2016   99215   425.00
       4211   Manul   V.   Feijoo,   M.D.   P.A.   0500032080101023   6/27/2015    Bill   3/28/2016   95851   100.00
       4212   Manul   V.   Feijoo,   M.D.   P.A.   0500032080101023   6/27/2015    Bill   3/28/2016   76140   100.00
       4213   Manul   V.   Feijoo,   M.D.   P.A.   0405782250101031   12/21/2015   Bill   3/28/2016   99214   275.00
       4214   Manul   V.   Feijoo,   M.D.   P.A.   0405782250101031   12/21/2015   Bill   3/28/2016   95851   100.00
       4215   Manul   V.   Feijoo,   M.D.   P.A.   0291350140101020   10/26/2015   Bill   3/28/2016   99204   475.00
       4216   Manul   V.   Feijoo,   M.D.   P.A.   0291350140101020   10/26/2015   Bill   3/28/2016   95851   100.00
       4217   Manul   V.   Feijoo,   M.D.   P.A.   0291350140101020   10/26/2015   Bill   3/28/2016   76140   100.00
       4218   Manul   V.   Feijoo,   M.D.   P.A.   0287841550101100   12/25/2015   Bill   3/28/2016   99215   425.00
       4219   Manul   V.   Feijoo,   M.D.   P.A.   0287841550101100   12/25/2015   Bill   3/28/2016   95851   100.00
       4220   Manul   V.   Feijoo,   M.D.   P.A.   0287841550101100   12/25/2015   Bill   3/28/2016   76140   100.00
       4221   Manul   V.   Feijoo,   M.D.   P.A.   0314145850101050   12/3/2015    Bill   3/28/2016   99215   425.00
       4222   Manul   V.   Feijoo,   M.D.   P.A.   0314145850101050   12/3/2015    Bill   3/28/2016   95851   100.00
       4223   Manul   V.   Feijoo,   M.D.   P.A.   0314145850101050   12/3/2015    Bill   3/28/2016   76140   100.00
       4224   Manul   V.   Feijoo,   M.D.   P.A.   0533023310101017   1/14/2016    Bill   4/1/2016    99204   475.00
       4225   Manul   V.   Feijoo,   M.D.   P.A.   0533023310101017   1/14/2016    Bill   4/1/2016    95851   100.00
       4226   Manul   V.   Feijoo,   M.D.   P.A.   0533023310101017   1/14/2016    Bill   4/1/2016    76140   100.00
       4227   Manul   V.   Feijoo,   M.D.   P.A.   0063936910101061   1/24/2016    Bill   4/1/2016    99204   475.00
       4228   Manul   V.   Feijoo,   M.D.   P.A.   0063936910101061   1/24/2016    Bill   4/1/2016    95851   100.00
       4229   Manul   V.   Feijoo,   M.D.   P.A.   0301155250101027   2/9/2016     Bill   4/1/2016    99204   475.00
       4230   Manul   V.   Feijoo,   M.D.   P.A.   0301155250101027   2/9/2016     Bill   4/1/2016    95851   100.00
       4231   Manul   V.   Feijoo,   M.D.   P.A.   0085723570101043   11/26/2015   Bill   4/1/2016    99204   475.00
       4232   Manul   V.   Feijoo,   M.D.   P.A.   0085723570101043   11/26/2015   Bill   4/1/2016    95851   100.00
       4233   Manul   V.   Feijoo,   M.D.   P.A.   0085723570101043   11/26/2015   Bill   4/1/2016    76140   100.00
       4234   Manul   V.   Feijoo,   M.D.   P.A.   0390645360101034   10/9/2015    Bill   4/1/2016    99204   475.00
       4235   Manul   V.   Feijoo,   M.D.   P.A.   0390645360101034   10/9/2015    Bill   4/1/2016    95851   100.00
       4236   Manul   V.   Feijoo,   M.D.   P.A.   0390645360101034   10/9/2015    Bill   4/1/2016    76140   100.00
       4237   Manul   V.   Feijoo,   M.D.   P.A.   0553201950101019   1/28/2016    Bill   4/1/2016    99214   275.00
       4238   Manul   V.   Feijoo,   M.D.   P.A.   0553201950101019   1/28/2016    Bill   4/1/2016    95851   100.00
       4239   Manul   V.   Feijoo,   M.D.   P.A.   0151776140101017   2/2/2016     Bill   4/1/2016    99214   275.00
       4240   Manul   V.   Feijoo,   M.D.   P.A.   0151776140101017   2/2/2016     Bill   4/1/2016    95851   100.00
       4241   Manul   V.   Feijoo,   M.D.   P.A.   0151776140101017   2/2/2016     Bill   4/1/2016    76140   100.00
       4242   Manul   V.   Feijoo,   M.D.   P.A.   0151776140101017   2/2/2016     Bill   4/1/2016    99214   275.00
       4243   Manul   V.   Feijoo,   M.D.   P.A.   0151776140101017   2/2/2016     Bill   4/1/2016    95851   100.00
       4244   Manul   V.   Feijoo,   M.D.   P.A.   0151776140101017   2/2/2016     Bill   4/1/2016    76140   100.00
       4245   Manul   V.   Feijoo,   M.D.   P.A.   0351021540101145   10/21/2015   Bill   4/1/2016    99215   425.00
       4246   Manul   V.   Feijoo,   M.D.   P.A.   0351021540101145   10/21/2015   Bill   4/1/2016    95851   100.00
       4247   Manul   V.   Feijoo,   M.D.   P.A.   0351021540101145   10/21/2015   Bill   4/1/2016    76140   100.00
       4248   Manul   V.   Feijoo,   M.D.   P.A.   0281601490101040   10/19/2015   Bill   4/1/2016    99214   275.00
       4249   Manul   V.   Feijoo,   M.D.   P.A.   0281601490101040   10/19/2015   Bill   4/1/2016    95851   100.00
       4250   Manul   V.   Feijoo,   M.D.   P.A.   0281601490101040   10/19/2015   Bill   4/1/2016    76140   100.00
       4251   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   4/1/2016    99214   275.00
       4252   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   4/1/2016    95851   100.00
       4253   Manul   V.   Feijoo,   M.D.   P.A.   0548137930101018   11/18/2015   Bill   4/1/2016    99215   425.00
       4254   Manul   V.   Feijoo,   M.D.   P.A.   0548137930101018   11/18/2015   Bill   4/1/2016    95851   100.00
       4255   Manul   V.   Feijoo,   M.D.   P.A.   0548137930101018   11/18/2015   Bill   4/1/2016    76140   100.00
       4256   Manul   V.   Feijoo,   M.D.   P.A.   0085723570101043   11/26/2015   Bill   4/1/2016    99204   475.00
       4257   Manul   V.   Feijoo,   M.D.   P.A.   0085723570101043   11/26/2015   Bill   4/1/2016    95851   100.00
       4258   Manul   V.   Feijoo,   M.D.   P.A.   0085723570101043   11/26/2015   Bill   4/1/2016    76140   100.00
       4259   Manul   V.   Feijoo,   M.D.   P.A.   0467919600101023   10/10/2015   Bill   4/1/2016    99204   475.00
       4260   Manul   V.   Feijoo,   M.D.   P.A.   0467919600101023   10/10/2015   Bill   4/1/2016    95851   100.00
       4261   Manul   V.   Feijoo,   M.D.   P.A.   0467919600101023   10/10/2015   Bill   4/1/2016    95851   100.00
       4262   Manul   V.   Feijoo,   M.D.   P.A.   0281601490101040   10/19/2015   Bill   4/1/2016    99214   275.00
       4263   Manul   V.   Feijoo,   M.D.   P.A.   0281601490101040   10/19/2015   Bill   4/1/2016    95851   100.00
       4264   Manul   V.   Feijoo,   M.D.   P.A.   0551759620101018   2/20/2016    Bill   4/14/2016   99204   475.00
       4265   Manul   V.   Feijoo,   M.D.   P.A.   0551759620101018   2/20/2016    Bill   4/14/2016   95851   100.00
       4266   Manul   V.   Feijoo,   M.D.   P.A.   0551759620101018   2/20/2016    Bill   4/14/2016   99204   475.00
       4267   Manul   V.   Feijoo,   M.D.   P.A.   0551759620101018   2/20/2016    Bill   4/14/2016   95851   100.00
       4268   Manul   V.   Feijoo,   M.D.   P.A.   0551759620101018   2/20/2016    Bill   4/14/2016   99204   475.00
       4269   Manul   V.   Feijoo,   M.D.   P.A.   0551759620101018   2/20/2016    Bill   4/14/2016   95851   100.00
       4270   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   4/14/2016   99215   425.00
       4271   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   4/14/2016   95851   100.00
       4272   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   4/14/2016   76140   100.00
       4273   Manul   V.   Feijoo,   M.D.   P.A.   0176412670101042   2/6/2016     Bill   4/14/2016   99215   425.00
       4274   Manul   V.   Feijoo,   M.D.   P.A.   0176412670101042   2/6/2016     Bill   4/14/2016   95851   100.00
       4275   Manul   V.   Feijoo,   M.D.   P.A.   0176412670101042   2/6/2016     Bill   4/14/2016   76140   100.00
       4276   Manul   V.   Feijoo,   M.D.   P.A.   0176412670101042   2/6/2016     Bill   4/14/2016   99204   475.00
       4277   Manul   V.   Feijoo,   M.D.   P.A.   0176412670101042   2/6/2016     Bill   4/14/2016   95851   100.00
       4278   Manul   V.   Feijoo,   M.D.   P.A.   0427276650101026   2/23/2016    Bill   4/14/2016   99204   475.00
       4279   Manul   V.   Feijoo,   M.D.   P.A.   0427276650101026   2/23/2016    Bill   4/14/2016   95851   100.00
       4280   Manul   V.   Feijoo,   M.D.   P.A.   0321809520101045   1/12/2016    Bill   4/14/2016   99215   425.00
       4281   Manul   V.   Feijoo,   M.D.   P.A.   0321809520101045   1/12/2016    Bill   4/14/2016   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 35 of 89

       4282   Manul   V.   Feijoo,   M.D.   P.A.   0321809520101045   1/12/2016    Bill   4/14/2016   76140   100.00
       4283   Manul   V.   Feijoo,   M.D.   P.A.   0429179900101028   1/16/2016    Bill   4/14/2016   99204   475.00
       4284   Manul   V.   Feijoo,   M.D.   P.A.   0429179900101028   1/16/2016    Bill   4/14/2016   95851   100.00
       4285   Manul   V.   Feijoo,   M.D.   P.A.   0419910610101011   2/23/2016    Bill   4/14/2016   99204   475.00
       4286   Manul   V.   Feijoo,   M.D.   P.A.   0419910610101011   2/23/2016    Bill   4/14/2016   95851   100.00
       4287   Manul   V.   Feijoo,   M.D.   P.A.   0138492930101096   2/18/2016    Bill   4/14/2016   99204   475.00
       4288   Manul   V.   Feijoo,   M.D.   P.A.   0138492930101096   2/18/2016    Bill   4/14/2016   95851   100.00
       4289   Manul   V.   Feijoo,   M.D.   P.A.   0360738570101021   9/21/2015    Bill   4/14/2016   99215   425.00
       4290   Manul   V.   Feijoo,   M.D.   P.A.   0360738570101021   9/21/2015    Bill   4/14/2016   95851   100.00
       4291   Manul   V.   Feijoo,   M.D.   P.A.   0321809520101045   1/12/2016    Bill   4/14/2016   99215   425.00
       4292   Manul   V.   Feijoo,   M.D.   P.A.   0321809520101045   1/12/2016    Bill   4/14/2016   95851   100.00
       4293   Manul   V.   Feijoo,   M.D.   P.A.   0321809520101045   1/12/2016    Bill   4/14/2016   76140   100.00
       4294   Manul   V.   Feijoo,   M.D.   P.A.   0395868360101011   1/13/2016    Bill   4/14/2016   99215   425.00
       4295   Manul   V.   Feijoo,   M.D.   P.A.   0395868360101011   1/13/2016    Bill   4/14/2016   95851   100.00
       4296   Manul   V.   Feijoo,   M.D.   P.A.   0395868360101011   1/13/2016    Bill   4/14/2016   76140   100.00
       4297   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   4/14/2016   99215   425.00
       4298   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   4/14/2016   95851   100.00
       4299   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   4/14/2016   76140   100.00
       4300   Manul   V.   Feijoo,   M.D.   P.A.   0176412670101042   2/6/2016     Bill   4/14/2016   99215   425.00
       4301   Manul   V.   Feijoo,   M.D.   P.A.   0176412670101042   2/6/2016     Bill   4/14/2016   95851   100.00
       4302   Manul   V.   Feijoo,   M.D.   P.A.   0176412670101042   2/6/2016     Bill   4/14/2016   76140   100.00
       4303   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   4/14/2016   99215   425.00
       4304   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   4/14/2016   95851   100.00
       4305   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101010   12/1/2015    Bill   4/14/2016   76140   100.00
       4306   Manul   V.   Feijoo,   M.D.   P.A.   0357912440101173   1/1/2016     Bill   4/25/2016   99204   475.00
       4307   Manul   V.   Feijoo,   M.D.   P.A.   0357912440101173   1/1/2016     Bill   4/25/2016   95851   100.00
       4308   Manul   V.   Feijoo,   M.D.   P.A.   0357912440101173   1/1/2016     Bill   4/25/2016   76140   100.00
       4309   Manul   V.   Feijoo,   M.D.   P.A.   0357912440101173   1/1/2016     Bill   4/25/2016   99204   475.00
       4310   Manul   V.   Feijoo,   M.D.   P.A.   0357912440101173   1/1/2016     Bill   4/25/2016   95851   100.00
       4311   Manul   V.   Feijoo,   M.D.   P.A.   0357912440101173   1/1/2016     Bill   4/25/2016   76140   100.00
       4312   Manul   V.   Feijoo,   M.D.   P.A.   0129895690101034   1/28/2016    Bill   4/25/2016   99215   425.00
       4313   Manul   V.   Feijoo,   M.D.   P.A.   0129895690101034   1/28/2016    Bill   4/25/2016   95851   100.00
       4314   Manul   V.   Feijoo,   M.D.   P.A.   0129895690101034   1/28/2016    Bill   4/25/2016   76140   100.00
       4315   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101128   3/13/2016    Bill   4/25/2016   99204   475.00
       4316   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101128   3/13/2016    Bill   4/25/2016   95851   100.00
       4317   Manul   V.   Feijoo,   M.D.   P.A.   0535806780101022   3/10/2016    Bill   4/25/2016   99204   475.00
       4318   Manul   V.   Feijoo,   M.D.   P.A.   0535806780101022   3/10/2016    Bill   4/25/2016   95851   100.00
       4319   Manul   V.   Feijoo,   M.D.   P.A.   0457293030101017   10/11/2015   Bill   4/25/2016   99215   425.00
       4320   Manul   V.   Feijoo,   M.D.   P.A.   0457293030101017   10/11/2015   Bill   4/25/2016   95851   100.00
       4321   Manul   V.   Feijoo,   M.D.   P.A.   0457293030101017   10/11/2015   Bill   4/25/2016   76140   100.00
       4322   Manul   V.   Feijoo,   M.D.   P.A.   0540220060101012   10/22/2015   Bill   4/25/2016   99204   475.00
       4323   Manul   V.   Feijoo,   M.D.   P.A.   0540220060101012   10/22/2015   Bill   4/25/2016   95851   100.00
       4324   Manul   V.   Feijoo,   M.D.   P.A.   0540220060101012   10/22/2015   Bill   4/25/2016   76140   100.00
       4325   Manul   V.   Feijoo,   M.D.   P.A.   0478195070101010   10/3/2015    Bill   4/25/2016   99204   475.00
       4326   Manul   V.   Feijoo,   M.D.   P.A.   0478195070101010   10/3/2015    Bill   4/25/2016   95851   100.00
       4327   Manul   V.   Feijoo,   M.D.   P.A.   0478195070101010   10/3/2015    Bill   4/25/2016   76140   100.00
       4328   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   4/25/2016   99214   275.00
       4329   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   4/25/2016   95851   100.00
       4330   Manul   V.   Feijoo,   M.D.   P.A.   0189001930101085   7/14/2015    Bill   4/25/2016   99204   475.00
       4331   Manul   V.   Feijoo,   M.D.   P.A.   0189001930101085   7/14/2015    Bill   4/25/2016   95851   100.00
       4332   Manul   V.   Feijoo,   M.D.   P.A.   0189001930101085   7/14/2015    Bill   4/25/2016   76140   100.00
       4333   Manul   V.   Feijoo,   M.D.   P.A.   0413503160101048   3/6/2016     Bill   4/27/2016   99204   475.00
       4334   Manul   V.   Feijoo,   M.D.   P.A.   0413503160101048   3/6/2016     Bill   4/27/2016   95851   100.00
       4335   Manul   V.   Feijoo,   M.D.   P.A.   0413503160101048   3/6/2016     Bill   4/27/2016   99204   475.00
       4336   Manul   V.   Feijoo,   M.D.   P.A.   0413503160101048   3/6/2016     Bill   4/27/2016   95851   100.00
       4337   Manul   V.   Feijoo,   M.D.   P.A.   0169285690101054   3/13/2016    Bill   4/27/2016   99204   475.00
       4338   Manul   V.   Feijoo,   M.D.   P.A.   0169285690101054   3/13/2016    Bill   4/27/2016   95851   100.00
       4339   Manul   V.   Feijoo,   M.D.   P.A.   0518640230101048   3/18/2016    Bill   4/27/2016   99204   475.00
       4340   Manul   V.   Feijoo,   M.D.   P.A.   0518640230101048   3/18/2016    Bill   4/27/2016   95851   100.00
       4341   Manul   V.   Feijoo,   M.D.   P.A.   0141757800101136   3/16/2016    Bill   4/27/2016   99204   475.00
       4342   Manul   V.   Feijoo,   M.D.   P.A.   0141757800101136   3/16/2016    Bill   4/27/2016   95851   100.00
       4343   Manul   V.   Feijoo,   M.D.   P.A.   0109011560101070   2/2/2016     Bill   4/27/2016   99215   425.00
       4344   Manul   V.   Feijoo,   M.D.   P.A.   0109011560101070   2/2/2016     Bill   4/27/2016   95851   100.00
       4345   Manul   V.   Feijoo,   M.D.   P.A.   0109011560101070   2/2/2016     Bill   4/27/2016   76140   100.00
       4346   Manul   V.   Feijoo,   M.D.   P.A.   0324027650101027   11/18/2015   Bill   4/27/2016   99215   425.00
       4347   Manul   V.   Feijoo,   M.D.   P.A.   0324027650101027   11/18/2015   Bill   4/27/2016   95851   100.00
       4348   Manul   V.   Feijoo,   M.D.   P.A.   0324027650101027   11/18/2015   Bill   4/27/2016   76140   100.00
       4349   Manul   V.   Feijoo,   M.D.   P.A.   0089525210101051   1/22/2016    Bill   5/2/2016    99204   475.00
       4350   Manul   V.   Feijoo,   M.D.   P.A.   0089525210101051   1/22/2016    Bill   5/2/2016    95851   100.00
       4351   Manul   V.   Feijoo,   M.D.   P.A.   0089525210101051   1/22/2016    Bill   5/2/2016    76140   100.00
       4352   Manul   V.   Feijoo,   M.D.   P.A.   0556079430101024   3/1/2016     Bill   5/2/2016    99204   475.00
       4353   Manul   V.   Feijoo,   M.D.   P.A.   0556079430101024   3/1/2016     Bill   5/2/2016    95851   100.00
       4354   Manul   V.   Feijoo,   M.D.   P.A.   0358472630101144   2/18/2016    Bill   5/2/2016    99204   475.00
       4355   Manul   V.   Feijoo,   M.D.   P.A.   0358472630101144   2/18/2016    Bill   5/2/2016    95851   100.00
       4356   Manul   V.   Feijoo,   M.D.   P.A.   0408691700101052   2/7/2016     Bill   5/2/2016    99204   475.00
       4357   Manul   V.   Feijoo,   M.D.   P.A.   0408691700101052   2/7/2016     Bill   5/2/2016    95851   100.00
       4358   Manul   V.   Feijoo,   M.D.   P.A.   0547919900101016   1/23/2016    Bill   5/2/2016    99204   475.00
       4359   Manul   V.   Feijoo,   M.D.   P.A.   0547919900101016   1/23/2016    Bill   5/2/2016    95851   100.00
       4360   Manul   V.   Feijoo,   M.D.   P.A.   0547919900101016   1/23/2016    Bill   5/2/2016    76140   100.00
       4361   Manul   V.   Feijoo,   M.D.   P.A.   0440912520101019   2/29/2016    Bill   5/2/2016    99204   475.00
       4362   Manul   V.   Feijoo,   M.D.   P.A.   0440912520101019   2/29/2016    Bill   5/2/2016    95851   100.00
       4363   Manul   V.   Feijoo,   M.D.   P.A.   0359585590101033   2/26/2016    Bill   5/2/2016    99204   475.00
       4364   Manul   V.   Feijoo,   M.D.   P.A.   0359585590101033   2/26/2016    Bill   5/2/2016    95851   100.00
       4365   Manul   V.   Feijoo,   M.D.   P.A.   0455182390101018   2/23/2016    Bill   5/2/2016    99204   475.00
       4366   Manul   V.   Feijoo,   M.D.   P.A.   0455182390101018   2/23/2016    Bill   5/2/2016    95851   100.00
       4367   Manul   V.   Feijoo,   M.D.   P.A.   0089525210101051   1/22/2016    Bill   5/2/2016    99204   475.00
       4368   Manul   V.   Feijoo,   M.D.   P.A.   0089525210101051   1/22/2016    Bill   5/2/2016    95851   100.00
       4369   Manul   V.   Feijoo,   M.D.   P.A.   0556079430101016   3/1/2016     Bill   5/2/2016    99204   475.00
       4370   Manul   V.   Feijoo,   M.D.   P.A.   0556079430101016   3/1/2016     Bill   5/2/2016    95851   100.00
       4371   Manul   V.   Feijoo,   M.D.   P.A.   0405782250101031   12/21/2015   Bill   5/12/2016   99214   275.00
       4372   Manul   V.   Feijoo,   M.D.   P.A.   0405782250101031   12/21/2015   Bill   5/12/2016   95851   100.00
       4373   Manul   V.   Feijoo,   M.D.   P.A.   0405782250101031   12/21/2015   Bill   5/12/2016   99214   275.00
       4374   Manul   V.   Feijoo,   M.D.   P.A.   0405782250101031   12/21/2015   Bill   5/12/2016   95851   100.00
       4375   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   5/12/2016   99215   425.00
       4376   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   5/12/2016   95851   100.00
       4377   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   5/12/2016   76140   100.00
       4378   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   5/12/2016   99215   425.00
       4379   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   5/12/2016   95851   100.00
       4380   Manul   V.   Feijoo,   M.D.   P.A.   0160079800101024   12/2/2015    Bill   5/12/2016   76140   100.00
       4381   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101032   4/11/2016    Bill   5/12/2016   99204   475.00
       4382   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101032   4/11/2016    Bill   5/12/2016   95851   100.00
       4383   Manul   V.   Feijoo,   M.D.   P.A.   0138492930101096   2/18/2016    Bill   5/12/2016   99214   275.00
       4384   Manul   V.   Feijoo,   M.D.   P.A.   0138492930101096   2/18/2016    Bill   5/12/2016   95851   100.00
       4385   Manul   V.   Feijoo,   M.D.   P.A.   0138492930101096   2/18/2016    Bill   5/12/2016   76140   100.00
       4386   Manul   V.   Feijoo,   M.D.   P.A.   0323472720101089   3/9/2016     Bill   5/12/2016   99204   475.00
       4387   Manul   V.   Feijoo,   M.D.   P.A.   0323472720101089   3/9/2016     Bill   5/12/2016   95851   100.00
       4388   Manul   V.   Feijoo,   M.D.   P.A.   0350774200101117   12/29/2015   Bill   5/12/2016   99215   425.00
       4389   Manul   V.   Feijoo,   M.D.   P.A.   0350774200101117   12/29/2015   Bill   5/12/2016   95851   100.00
       4390   Manul   V.   Feijoo,   M.D.   P.A.   0350774200101117   12/29/2015   Bill   5/12/2016   76140   100.00
       4391   Manul   V.   Feijoo,   M.D.   P.A.   0424575190101088   2/2/2016     Bill   5/12/2016   99215   425.00
       4392   Manul   V.   Feijoo,   M.D.   P.A.   0424575190101088   2/2/2016     Bill   5/12/2016   95851   100.00
       4393   Manul   V.   Feijoo,   M.D.   P.A.   0424575190101088   2/2/2016     Bill   5/12/2016   76140   100.00
       4394   Manul   V.   Feijoo,   M.D.   P.A.   0380839050101055   1/26/2016    Bill   5/12/2016   99204   475.00
       4395   Manul   V.   Feijoo,   M.D.   P.A.   0380839050101055   1/26/2016    Bill   5/12/2016   95851   100.00
       4396   Manul   V.   Feijoo,   M.D.   P.A.   0380839050101055   1/26/2016    Bill   5/12/2016   76140   100.00
       4397   Manul   V.   Feijoo,   M.D.   P.A.   0550334000101011   12/16/2015   Bill   5/12/2016   99214   275.00
       4398   Manul   V.   Feijoo,   M.D.   P.A.   0550334000101011   12/16/2015   Bill   5/12/2016   95851   100.00
       4399   Manul   V.   Feijoo,   M.D.   P.A.   0443077690101012   1/12/2016    Bill   5/12/2016   99215   425.00
       4400   Manul   V.   Feijoo,   M.D.   P.A.   0443077690101012   1/12/2016    Bill   5/12/2016   95851   100.00
       4401   Manul   V.   Feijoo,   M.D.   P.A.   0443077690101012   1/12/2016    Bill   5/12/2016   76140   100.00
       4402   Manul   V.   Feijoo,   M.D.   P.A.   0042911140101104   9/4/2015     Bill   5/12/2016   99204   475.00
       4403   Manul   V.   Feijoo,   M.D.   P.A.   0042911140101104   9/4/2015     Bill   5/12/2016   95851   100.00
       4404   Manul   V.   Feijoo,   M.D.   P.A.   0042911140101104   9/4/2015     Bill   5/12/2016   76140   100.00
       4405   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   5/18/2016   99215   425.00
       4406   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   5/18/2016   95851   100.00
       4407   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   5/18/2016   76140   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 36 of 89

       4408   Manul   V.   Feijoo,   M.D.   P.A.   0426933510101064   1/26/2016    Bill   5/18/2016   99214   275.00
       4409   Manul   V.   Feijoo,   M.D.   P.A.   0426933510101064   1/26/2016    Bill   5/18/2016   95851   100.00
       4410   Manul   V.   Feijoo,   M.D.   P.A.   0426933510101064   1/26/2016    Bill   5/18/2016   76140   100.00
       4411   Manul   V.   Feijoo,   M.D.   P.A.   0429179900101028   1/16/2016    Bill   5/18/2016   99215   425.00
       4412   Manul   V.   Feijoo,   M.D.   P.A.   0429179900101028   1/16/2016    Bill   5/18/2016   95851   100.00
       4413   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101060   4/4/2016     Bill   5/18/2016   99214   275.00
       4414   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101060   4/4/2016     Bill   5/18/2016   95851   100.00
       4415   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101060   4/4/2016     Bill   5/18/2016   99204   475.00
       4416   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101060   4/4/2016     Bill   5/18/2016   95851   100.00
       4417   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101060   4/4/2016     Bill   5/18/2016   99204   475.00
       4418   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101060   4/4/2016     Bill   5/18/2016   95851   100.00
       4419   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101060   4/4/2016     Bill   5/18/2016   99214   275.00
       4420   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101060   4/4/2016     Bill   5/18/2016   95851   100.00
       4421   Manul   V.   Feijoo,   M.D.   P.A.   0544341510101018   4/3/2016     Bill   5/18/2016   99204   475.00
       4422   Manul   V.   Feijoo,   M.D.   P.A.   0544341510101018   4/3/2016     Bill   5/18/2016   95851   100.00
       4423   Manul   V.   Feijoo,   M.D.   P.A.   0471948720101021   3/19/2016    Bill   5/18/2016   99204   475.00
       4424   Manul   V.   Feijoo,   M.D.   P.A.   0471948720101021   3/19/2016    Bill   5/18/2016   95851   100.00
       4425   Manul   V.   Feijoo,   M.D.   P.A.   0318586060101024   11/12/2015   Bill   5/18/2016   99204   475.00
       4426   Manul   V.   Feijoo,   M.D.   P.A.   0318586060101024   11/12/2015   Bill   5/18/2016   95851   100.00
       4427   Manul   V.   Feijoo,   M.D.   P.A.   0318586060101024   11/12/2015   Bill   5/18/2016   76140   100.00
       4428   Manul   V.   Feijoo,   M.D.   P.A.   0484987930101012   2/25/2016    Bill   5/18/2016   99204   475.00
       4429   Manul   V.   Feijoo,   M.D.   P.A.   0484987930101012   2/25/2016    Bill   5/18/2016   95851   100.00
       4430   Manul   V.   Feijoo,   M.D.   P.A.   0512819300101015   1/18/2016    Bill   5/19/2016   99215   425.00
       4431   Manul   V.   Feijoo,   M.D.   P.A.   0512819300101015   1/18/2016    Bill   5/19/2016   95851   100.00
       4432   Manul   V.   Feijoo,   M.D.   P.A.   0512819300101015   1/18/2016    Bill   5/19/2016   76140   100.00
       4433   Manul   V.   Feijoo,   M.D.   P.A.   0512819300101015   1/18/2016    Bill   5/19/2016   99215   425.00
       4434   Manul   V.   Feijoo,   M.D.   P.A.   0512819300101015   1/18/2016    Bill   5/19/2016   95851   100.00
       4435   Manul   V.   Feijoo,   M.D.   P.A.   0512819300101015   1/18/2016    Bill   5/19/2016   76140   100.00
       4436   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101128   3/13/2016    Bill   5/19/2016   99214   275.00
       4437   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101128   3/13/2016    Bill   5/19/2016   95851   100.00
       4438   Manul   V.   Feijoo,   M.D.   P.A.   0381211070101128   3/13/2016    Bill   5/19/2016   76140   100.00
       4439   Manul   V.   Feijoo,   M.D.   P.A.   0427537070101031   10/21/2015   Bill   5/19/2016   99215   425.00
       4440   Manul   V.   Feijoo,   M.D.   P.A.   0427537070101031   10/21/2015   Bill   5/19/2016   95851   100.00
       4441   Manul   V.   Feijoo,   M.D.   P.A.   0427537070101031   10/21/2015   Bill   5/19/2016   76140   100.00
       4442   Manul   V.   Feijoo,   M.D.   P.A.   0419910610101011   2/23/2016    Bill   5/19/2016   99215   425.00
       4443   Manul   V.   Feijoo,   M.D.   P.A.   0419910610101011   2/23/2016    Bill   5/19/2016   95851   100.00
       4444   Manul   V.   Feijoo,   M.D.   P.A.   0419910610101011   2/23/2016    Bill   5/19/2016   76140   100.00
       4445   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   5/19/2016   99215   425.00
       4446   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   5/19/2016   95851   100.00
       4447   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101011   1/18/2016    Bill   5/19/2016   76140   100.00
       4448   Manul   V.   Feijoo,   M.D.   P.A.   0470654590101023   10/22/2015   Bill   5/19/2016   99215   425.00
       4449   Manul   V.   Feijoo,   M.D.   P.A.   0470654590101023   10/22/2015   Bill   5/19/2016   95851   100.00
       4450   Manul   V.   Feijoo,   M.D.   P.A.   0470654590101023   10/22/2015   Bill   5/19/2016   76140   100.00
       4451   Manul   V.   Feijoo,   M.D.   P.A.   0489665220101034   5/20/2015    Bill   5/19/2016   99215   425.00
       4452   Manul   V.   Feijoo,   M.D.   P.A.   0489665220101034   5/20/2015    Bill   5/19/2016   95851   100.00
       4453   Manul   V.   Feijoo,   M.D.   P.A.   0535141020101016   3/4/2016     Bill   5/19/2016   99204   475.00
       4454   Manul   V.   Feijoo,   M.D.   P.A.   0535141020101016   3/4/2016     Bill   5/19/2016   95851   100.00
       4455   Manul   V.   Feijoo,   M.D.   P.A.   0535141020101016   3/4/2016     Bill   5/19/2016   76140   100.00
       4456   Manul   V.   Feijoo,   M.D.   P.A.   0531705440101014   1/14/2016    Bill   5/19/2016   99204   475.00
       4457   Manul   V.   Feijoo,   M.D.   P.A.   0531705440101014   1/14/2016    Bill   5/19/2016   95851   100.00
       4458   Manul   V.   Feijoo,   M.D.   P.A.   0531705440101014   1/14/2016    Bill   5/19/2016   95851   100.00
       4459   Manul   V.   Feijoo,   M.D.   P.A.   0511332950101013   12/15/2015   Bill   5/19/2016   99215   425.00
       4460   Manul   V.   Feijoo,   M.D.   P.A.   0511332950101013   12/15/2015   Bill   5/19/2016   95851   100.00
       4461   Manul   V.   Feijoo,   M.D.   P.A.   0142096510101246   3/15/2016    Bill   5/19/2016   99204   475.00
       4462   Manul   V.   Feijoo,   M.D.   P.A.   0142096510101246   3/15/2016    Bill   5/19/2016   95851   100.00
       4463   Manul   V.   Feijoo,   M.D.   P.A.   0142096510101246   3/15/2016    Bill   5/19/2016   76140   100.00
       4464   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015     Bill   5/19/2016   99215   425.00
       4465   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015     Bill   5/19/2016   95851   100.00
       4466   Manul   V.   Feijoo,   M.D.   P.A.   0507513190101014   11/27/2015   Bill   5/19/2016   99204   475.00
       4467   Manul   V.   Feijoo,   M.D.   P.A.   0507513190101014   11/27/2015   Bill   5/19/2016   95851   100.00
       4468   Manul   V.   Feijoo,   M.D.   P.A.   0507513190101014   11/27/2015   Bill   5/19/2016   76140   100.00
       4469   Manul   V.   Feijoo,   M.D.   P.A.   0301155250101027   2/9/2016     Bill   5/19/2016   99215   425.00
       4470   Manul   V.   Feijoo,   M.D.   P.A.   0301155250101027   2/9/2016     Bill   5/19/2016   95851   100.00
       4471   Manul   V.   Feijoo,   M.D.   P.A.   0301155250101027   2/9/2016     Bill   5/19/2016   76140   100.00
       4472   Manul   V.   Feijoo,   M.D.   P.A.   0458800320101033   2/8/2016     Bill   5/19/2016   99215   425.00
       4473   Manul   V.   Feijoo,   M.D.   P.A.   0458800320101033   2/8/2016     Bill   5/19/2016   95851   100.00
       4474   Manul   V.   Feijoo,   M.D.   P.A.   0458800320101033   2/8/2016     Bill   5/19/2016   76140   100.00
       4475   Manul   V.   Feijoo,   M.D.   P.A.   0415800320101043   4/9/2016     Bill   5/28/2016   99204   475.00
       4476   Manul   V.   Feijoo,   M.D.   P.A.   0415800320101043   4/9/2016     Bill   5/28/2016   95851   100.00
       4477   Manul   V.   Feijoo,   M.D.   P.A.   0490968340101059   4/16/2016    Bill   5/28/2016   99204   475.00
       4478   Manul   V.   Feijoo,   M.D.   P.A.   0490968340101059   4/16/2016    Bill   5/28/2016   95851   100.00
       4479   Manul   V.   Feijoo,   M.D.   P.A.   0163807620101049   1/10/2016    Bill   5/28/2016   99204   475.00
       4480   Manul   V.   Feijoo,   M.D.   P.A.   0163807620101049   1/10/2016    Bill   5/28/2016   95851   100.00
       4481   Manul   V.   Feijoo,   M.D.   P.A.   0556079430101032   4/4/2016     Bill   5/28/2016   99204   475.00
       4482   Manul   V.   Feijoo,   M.D.   P.A.   0556079430101032   4/4/2016     Bill   5/28/2016   95851   100.00
       4483   Manul   V.   Feijoo,   M.D.   P.A.   0553219590101017   3/31/2016    Bill   5/28/2016   99204   475.00
       4484   Manul   V.   Feijoo,   M.D.   P.A.   0553219590101017   3/31/2016    Bill   5/28/2016   95851   100.00
       4485   Manul   V.   Feijoo,   M.D.   P.A.   0379459340101030   2/3/2016     Bill   5/28/2016   99204   475.00
       4486   Manul   V.   Feijoo,   M.D.   P.A.   0379459340101030   2/3/2016     Bill   5/28/2016   95851   100.00
       4487   Manul   V.   Feijoo,   M.D.   P.A.   0379459340101030   2/3/2016     Bill   5/28/2016   76140   100.00
       4488   Manul   V.   Feijoo,   M.D.   P.A.   0450721190101234   4/14/2016    Bill   5/28/2016   99204   475.00
       4489   Manul   V.   Feijoo,   M.D.   P.A.   0450721190101234   4/14/2016    Bill   5/28/2016   95851   100.00
       4490   Manul   V.   Feijoo,   M.D.   P.A.   0423559680101064   3/29/2016    Bill   5/28/2016   99204   475.00
       4491   Manul   V.   Feijoo,   M.D.   P.A.   0423559680101064   3/29/2016    Bill   5/28/2016   95851   100.00
       4492   Manul   V.   Feijoo,   M.D.   P.A.   0463707430101022   4/8/2016     Bill   5/28/2016   99204   475.00
       4493   Manul   V.   Feijoo,   M.D.   P.A.   0463707430101022   4/8/2016     Bill   5/28/2016   95851   100.00
       4494   Manul   V.   Feijoo,   M.D.   P.A.   0558342260101011   4/1/2016     Bill   5/28/2016   99204   475.00
       4495   Manul   V.   Feijoo,   M.D.   P.A.   0558342260101011   4/1/2016     Bill   5/28/2016   95851   100.00
       4496   Manul   V.   Feijoo,   M.D.   P.A.   0408697430101080   4/6/2016     Bill   5/28/2016   99204   475.00
       4497   Manul   V.   Feijoo,   M.D.   P.A.   0408697430101080   4/6/2016     Bill   5/28/2016   95851   100.00
       4498   Manul   V.   Feijoo,   M.D.   P.A.   0556079430101032   4/4/2016     Bill   5/28/2016   99204   475.00
       4499   Manul   V.   Feijoo,   M.D.   P.A.   0556079430101032   4/4/2016     Bill   5/28/2016   95851   100.00
       4500   Manul   V.   Feijoo,   M.D.   P.A.   0553219590101017   3/31/2016    Bill   5/28/2016   99204   475.00
       4501   Manul   V.   Feijoo,   M.D.   P.A.   0553219590101017   3/31/2016    Bill   5/28/2016   95851   100.00
       4502   Manul   V.   Feijoo,   M.D.   P.A.   0553219590101017   3/31/2016    Bill   5/28/2016   99204   475.00
       4503   Manul   V.   Feijoo,   M.D.   P.A.   0553219590101017   3/31/2016    Bill   5/28/2016   95851   100.00
       4504   Manul   V.   Feijoo,   M.D.   P.A.   0425597840101077   3/28/2016    Bill   5/31/2016   99204   475.00
       4505   Manul   V.   Feijoo,   M.D.   P.A.   0425597840101077   3/28/2016    Bill   5/31/2016   95851   100.00
       4506   Manul   V.   Feijoo,   M.D.   P.A.   0322652360101041   7/20/2015    Bill   6/10/2016   99204   475.00
       4507   Manul   V.   Feijoo,   M.D.   P.A.   0322652360101041   7/20/2015    Bill   6/10/2016   95851   100.00
       4508   Manul   V.   Feijoo,   M.D.   P.A.   0510892370101019   2/10/2016    Bill   6/10/2016   99215   425.00
       4509   Manul   V.   Feijoo,   M.D.   P.A.   0510892370101019   2/10/2016    Bill   6/10/2016   95851   100.00
       4510   Manul   V.   Feijoo,   M.D.   P.A.   0510892370101019   2/10/2016    Bill   6/10/2016   76140   100.00
       4511   Manul   V.   Feijoo,   M.D.   P.A.   0510892370101019   2/10/2016    Bill   6/10/2016   99215   425.00
       4512   Manul   V.   Feijoo,   M.D.   P.A.   0510892370101019   2/10/2016    Bill   6/10/2016   95851   100.00
       4513   Manul   V.   Feijoo,   M.D.   P.A.   0510892370101019   2/10/2016    Bill   6/10/2016   76140   100.00
       4514   Manul   V.   Feijoo,   M.D.   P.A.   0322652360101041   7/20/2015    Bill   6/10/2016   99204   475.00
       4515   Manul   V.   Feijoo,   M.D.   P.A.   0322652360101041   7/20/2015    Bill   6/10/2016   95851   100.00
       4516   Manul   V.   Feijoo,   M.D.   P.A.   0169285690101054   3/13/2016    Bill   6/10/2016   99214   275.00
       4517   Manul   V.   Feijoo,   M.D.   P.A.   0169285690101054   3/13/2016    Bill   6/10/2016   95851   100.00
       4518   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101032   4/11/2016    Bill   6/10/2016   99214   275.00
       4519   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101032   4/11/2016    Bill   6/10/2016   95851   100.00
       4520   Manul   V.   Feijoo,   M.D.   P.A.   0450721190101234   4/14/2016    Bill   6/10/2016   99214   275.00
       4521   Manul   V.   Feijoo,   M.D.   P.A.   0450721190101234   4/14/2016    Bill   6/10/2016   95851   100.00
       4522   Manul   V.   Feijoo,   M.D.   P.A.   0450721190101234   4/14/2016    Bill   6/10/2016   76140   100.00
       4523   Manul   V.   Feijoo,   M.D.   P.A.   0369262670101055   10/29/2015   Bill   6/10/2016   99215   425.00
       4524   Manul   V.   Feijoo,   M.D.   P.A.   0369262670101055   10/29/2015   Bill   6/10/2016   95851   100.00
       4525   Manul   V.   Feijoo,   M.D.   P.A.   0369262670101055   10/29/2015   Bill   6/10/2016   76140   100.00
       4526   Manul   V.   Feijoo,   M.D.   P.A.   0471948720101021   3/19/2016    Bill   6/10/2016   99214   275.00
       4527   Manul   V.   Feijoo,   M.D.   P.A.   0471948720101021   3/19/2016    Bill   6/10/2016   95851   100.00
       4528   Manul   V.   Feijoo,   M.D.   P.A.   0123921280101311   11/29/2015   Bill   6/10/2016   99215   425.00
       4529   Manul   V.   Feijoo,   M.D.   P.A.   0123921280101311   11/29/2015   Bill   6/10/2016   95851   100.00
       4530   Manul   V.   Feijoo,   M.D.   P.A.   0123921280101311   11/29/2015   Bill   6/10/2016   76140   100.00
       4531   Manul   V.   Feijoo,   M.D.   P.A.   0450594680101026   10/29/2015   Bill   6/10/2016   99215   425.00
       4532   Manul   V.   Feijoo,   M.D.   P.A.   0450594680101026   10/29/2015   Bill   6/10/2016   95851   100.00
       4533   Manul   V.   Feijoo,   M.D.   P.A.   0427276650101026   2/23/2016    Bill   6/10/2016   99214   275.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 37 of 89

       4534   Manul   V.   Feijoo,   M.D.   P.A.   0427276650101026   2/23/2016    Bill   6/10/2016   95851   100.00
       4535   Manul   V.   Feijoo,   M.D.   P.A.   0553135730101016   4/15/2016    Bill   6/16/2016   99204   475.00
       4536   Manul   V.   Feijoo,   M.D.   P.A.   0553135730101016   4/15/2016    Bill   6/16/2016   95851   100.00
       4537   Manul   V.   Feijoo,   M.D.   P.A.   0133415370101057   4/19/2016    Bill   6/16/2016   99204   475.00
       4538   Manul   V.   Feijoo,   M.D.   P.A.   0133415370101057   4/19/2016    Bill   6/16/2016   95851   100.00
       4539   Manul   V.   Feijoo,   M.D.   P.A.   0425597840101077   3/28/2016    Bill   6/17/2016   99204   475.00
       4540   Manul   V.   Feijoo,   M.D.   P.A.   0425597840101077   3/28/2016    Bill   6/17/2016   95851   100.00
       4541   Manul   V.   Feijoo,   M.D.   P.A.   0426376680101037   4/20/2016    Bill   6/17/2016   99204   475.00
       4542   Manul   V.   Feijoo,   M.D.   P.A.   0426376680101037   4/20/2016    Bill   6/17/2016   95851   100.00
       4543   Manul   V.   Feijoo,   M.D.   P.A.   0281601490101040   10/19/2015   Bill   6/20/2016   99214   275.00
       4544   Manul   V.   Feijoo,   M.D.   P.A.   0281601490101040   10/19/2015   Bill   6/20/2016   95851   100.00
       4545   Manul   V.   Feijoo,   M.D.   P.A.   0281601490101040   10/19/2015   Bill   6/20/2016   99214   275.00
       4546   Manul   V.   Feijoo,   M.D.   P.A.   0281601490101040   10/19/2015   Bill   6/20/2016   95851   100.00
       4547   Manul   V.   Feijoo,   M.D.   P.A.   0431453220101018   5/2/2016     Bill   6/20/2016   99204   475.00
       4548   Manul   V.   Feijoo,   M.D.   P.A.   0431453220101018   5/2/2016     Bill   6/20/2016   95851   100.00
       4549   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101100   5/10/2016    Bill   6/20/2016   99214   275.00
       4550   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101100   5/10/2016    Bill   6/20/2016   95851   100.00
       4551   Manul   V.   Feijoo,   M.D.   P.A.   0408691700101052   2/7/2016     Bill   6/20/2016   99215   425.00
       4552   Manul   V.   Feijoo,   M.D.   P.A.   0408691700101052   2/7/2016     Bill   6/20/2016   95851   100.00
       4553   Manul   V.   Feijoo,   M.D.   P.A.   0408691700101052   2/7/2016     Bill   6/20/2016   76140   100.00
       4554   Manul   V.   Feijoo,   M.D.   P.A.   0520327830101018   5/4/2016     Bill   6/20/2016   99204   475.00
       4555   Manul   V.   Feijoo,   M.D.   P.A.   0520327830101018   5/4/2016     Bill   6/20/2016   95851   100.00
       4556   Manul   V.   Feijoo,   M.D.   P.A.   0413503160101048   3/6/2016     Bill   6/20/2016   99215   425.00
       4557   Manul   V.   Feijoo,   M.D.   P.A.   0413503160101048   3/6/2016     Bill   6/20/2016   95851   100.00
       4558   Manul   V.   Feijoo,   M.D.   P.A.   0413503160101048   3/6/2016     Bill   6/20/2016   76140   100.00
       4559   Manul   V.   Feijoo,   M.D.   P.A.   0544744120101015   2/12/2016    Bill   6/20/2016   99204   475.00
       4560   Manul   V.   Feijoo,   M.D.   P.A.   0544744120101015   2/12/2016    Bill   6/20/2016   95851   100.00
       4561   Manul   V.   Feijoo,   M.D.   P.A.   0544744120101015   2/12/2016    Bill   6/20/2016   76140   100.00
       4562   Manul   V.   Feijoo,   M.D.   P.A.   0475635850101022   12/18/2015   Bill   6/20/2016   99204   475.00
       4563   Manul   V.   Feijoo,   M.D.   P.A.   0475635850101022   12/18/2015   Bill   6/20/2016   95851   100.00
       4564   Manul   V.   Feijoo,   M.D.   P.A.   0475635850101022   12/18/2015   Bill   6/20/2016   76140   100.00
       4565   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   6/27/2016   99204   475.00
       4566   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   6/27/2016   95851   100.00
       4567   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   6/27/2016   99204   475.00
       4568   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   6/27/2016   95851   100.00
       4569   Manul   V.   Feijoo,   M.D.   P.A.   0434455740101011   4/13/2016    Bill   6/27/2016   99204   475.00
       4570   Manul   V.   Feijoo,   M.D.   P.A.   0434455740101011   4/13/2016    Bill   6/27/2016   95851   100.00
       4571   Manul   V.   Feijoo,   M.D.   P.A.   0429637890101035   4/21/2016    Bill   6/27/2016   99204   475.00
       4572   Manul   V.   Feijoo,   M.D.   P.A.   0429637890101035   4/21/2016    Bill   6/27/2016   95851   100.00
       4573   Manul   V.   Feijoo,   M.D.   P.A.   0430741650101016   5/10/2016    Bill   6/27/2016   99204   475.00
       4574   Manul   V.   Feijoo,   M.D.   P.A.   0430741650101016   5/10/2016    Bill   6/27/2016   95851   100.00
       4575   Manul   V.   Feijoo,   M.D.   P.A.   0365087150101042   3/23/2016    Bill   6/27/2016   99204   475.00
       4576   Manul   V.   Feijoo,   M.D.   P.A.   0365087150101042   3/23/2016    Bill   6/27/2016   95851   100.00
       4577   Manul   V.   Feijoo,   M.D.   P.A.   0532732120101030   3/27/2016    Bill   6/27/2016   99204   475.00
       4578   Manul   V.   Feijoo,   M.D.   P.A.   0532732120101030   3/27/2016    Bill   6/27/2016   95851   100.00
       4579   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101100   5/10/2016    Bill   6/27/2016   99204   475.00
       4580   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101100   5/10/2016    Bill   6/27/2016   95851   100.00
       4581   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101110   4/27/2016    Bill   6/27/2016   99204   475.00
       4582   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101110   4/27/2016    Bill   6/27/2016   95851   100.00
       4583   Manul   V.   Feijoo,   M.D.   P.A.   0415765900101020   4/30/2016    Bill   6/27/2016   99204   475.00
       4584   Manul   V.   Feijoo,   M.D.   P.A.   0415765900101020   4/30/2016    Bill   6/27/2016   95851   100.00
       4585   Manul   V.   Feijoo,   M.D.   P.A.   0415765900101020   4/30/2016    Bill   6/27/2016   99214   275.00
       4586   Manul   V.   Feijoo,   M.D.   P.A.   0415765900101020   4/30/2016    Bill   6/27/2016   95851   100.00
       4587   Manul   V.   Feijoo,   M.D.   P.A.   0415765900101020   4/30/2016    Bill   6/27/2016   76140   100.00
       4588   Manul   V.   Feijoo,   M.D.   P.A.   0296659700101039   4/30/2016    Bill   6/27/2016   99204   475.00
       4589   Manul   V.   Feijoo,   M.D.   P.A.   0296659700101039   4/30/2016    Bill   6/27/2016   95851   100.00
       4590   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101060   4/4/2016     Bill   6/27/2016   99215   425.00
       4591   Manul   V.   Feijoo,   M.D.   P.A.   0476068500101060   4/4/2016     Bill   6/27/2016   95851   100.00
       4592   Manul   V.   Feijoo,   M.D.   P.A.   0418843320101016   3/26/2016    Bill   6/27/2016   99204   475.00
       4593   Manul   V.   Feijoo,   M.D.   P.A.   0418843320101016   3/26/2016    Bill   6/27/2016   95851   100.00
       4594   Manul   V.   Feijoo,   M.D.   P.A.   0418843320101016   3/26/2016    Bill   6/27/2016   76140   100.00
       4595   Manul   V.   Feijoo,   M.D.   P.A.   0315225060101055   1/26/2016    Bill   6/27/2016   99204   475.00
       4596   Manul   V.   Feijoo,   M.D.   P.A.   0315225060101055   1/26/2016    Bill   6/27/2016   95851   100.00
       4597   Manul   V.   Feijoo,   M.D.   P.A.   0315225060101055   1/26/2016    Bill   6/27/2016   76140   100.00
       4598   Manul   V.   Feijoo,   M.D.   P.A.   0415765900101020   4/30/2016    Bill   6/27/2016   99214   275.00
       4599   Manul   V.   Feijoo,   M.D.   P.A.   0415765900101020   4/30/2016    Bill   6/27/2016   95851   100.00
       4600   Manul   V.   Feijoo,   M.D.   P.A.   0426376680101037   4/20/2016    Bill   6/27/2016   99214   275.00
       4601   Manul   V.   Feijoo,   M.D.   P.A.   0426376680101037   4/20/2016    Bill   6/27/2016   95851   100.00
       4602   Manul   V.   Feijoo,   M.D.   P.A.   0338330980101061   2/4/2016     Bill   6/27/2016   99204   475.00
       4603   Manul   V.   Feijoo,   M.D.   P.A.   0338330980101061   2/4/2016     Bill   6/27/2016   95851   100.00
       4604   Manul   V.   Feijoo,   M.D.   P.A.   0338330980101061   2/4/2016     Bill   6/27/2016   76140   100.00
       4605   Manul   V.   Feijoo,   M.D.   P.A.   0553135730101016   4/15/2016    Bill   6/27/2016   99215   425.00
       4606   Manul   V.   Feijoo,   M.D.   P.A.   0553135730101016   4/15/2016    Bill   6/27/2016   95851   100.00
       4607   Manul   V.   Feijoo,   M.D.   P.A.   0553135730101016   4/15/2016    Bill   6/27/2016   76140   100.00
       4608   Manul   V.   Feijoo,   M.D.   P.A.   0474080450101018   5/6/2016     Bill   6/27/2016   99204   475.00
       4609   Manul   V.   Feijoo,   M.D.   P.A.   0474080450101018   5/6/2016     Bill   6/27/2016   95851   100.00
       4610   Manul   V.   Feijoo,   M.D.   P.A.   0550334000101011   12/16/2015   Bill   6/27/2016   99215   425.00
       4611   Manul   V.   Feijoo,   M.D.   P.A.   0550334000101011   12/16/2015   Bill   6/27/2016   95851   100.00
       4612   Manul   V.   Feijoo,   M.D.   P.A.   0550334000101011   12/16/2015   Bill   6/27/2016   76140   100.00
       4613   Manul   V.   Feijoo,   M.D.   P.A.   0474080450101018   5/6/2016     Bill   6/27/2016   99204   475.00
       4614   Manul   V.   Feijoo,   M.D.   P.A.   0474080450101018   5/6/2016     Bill   6/27/2016   95851   100.00
       4615   Manul   V.   Feijoo,   M.D.   P.A.   0426933510101064   1/26/2016    Bill   6/28/2016   99215   425.00
       4616   Manul   V.   Feijoo,   M.D.   P.A.   0426933510101064   1/26/2016    Bill   6/28/2016   95851   100.00
       4617   Manul   V.   Feijoo,   M.D.   P.A.   0426933510101064   1/26/2016    Bill   6/28/2016   76140   100.00
       4618   Manul   V.   Feijoo,   M.D.   P.A.   0559591300101022   4/30/2016    Bill   6/29/2016   99204   475.00
       4619   Manul   V.   Feijoo,   M.D.   P.A.   0559591300101022   4/30/2016    Bill   6/29/2016   95851   100.00
       4620   Manul   V.   Feijoo,   M.D.   P.A.   0559591300101022   4/30/2016    Bill   6/29/2016   99204   475.00
       4621   Manul   V.   Feijoo,   M.D.   P.A.   0559591300101022   4/30/2016    Bill   6/29/2016   95851   100.00
       4622   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   6/29/2016   99214   275.00
       4623   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   6/29/2016   95851   100.00
       4624   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101110   4/27/2016    Bill   6/29/2016   99214   275.00
       4625   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101110   4/27/2016    Bill   6/29/2016   95851   100.00
       4626   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   6/29/2016   99214   275.00
       4627   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   6/29/2016   95851   100.00
       4628   Manul   V.   Feijoo,   M.D.   P.A.   0323472720101089   3/9/2016     Bill   6/29/2016   99215   425.00
       4629   Manul   V.   Feijoo,   M.D.   P.A.   0323472720101089   3/9/2016     Bill   6/29/2016   95851   100.00
       4630   Manul   V.   Feijoo,   M.D.   P.A.   0323472720101089   3/9/2016     Bill   6/29/2016   76140   100.00
       4631   Manul   V.   Feijoo,   M.D.   P.A.   0163807620101049   1/10/2016    Bill   6/29/2016   99215   425.00
       4632   Manul   V.   Feijoo,   M.D.   P.A.   0163807620101049   1/10/2016    Bill   6/29/2016   95851   100.00
       4633   Manul   V.   Feijoo,   M.D.   P.A.   0163807620101049   1/10/2016    Bill   6/29/2016   76140   100.00
       4634   Manul   V.   Feijoo,   M.D.   P.A.   0296659700101039   4/30/2016    Bill   6/29/2016   99215   425.00
       4635   Manul   V.   Feijoo,   M.D.   P.A.   0296659700101039   4/30/2016    Bill   6/29/2016   95851   100.00
       4636   Manul   V.   Feijoo,   M.D.   P.A.   0474080450101018   5/6/2016     Bill   6/29/2016   99215   425.00
       4637   Manul   V.   Feijoo,   M.D.   P.A.   0474080450101018   5/6/2016     Bill   6/29/2016   95851   100.00
       4638   Manul   V.   Feijoo,   M.D.   P.A.   0474080450101018   5/6/2016     Bill   6/29/2016   76140   100.00
       4639   Manul   V.   Feijoo,   M.D.   P.A.   0411656840101051   5/13/2016    Bill   7/2/2016    99204   475.00
       4640   Manul   V.   Feijoo,   M.D.   P.A.   0411656840101051   5/13/2016    Bill   7/2/2016    95851   100.00
       4641   Manul   V.   Feijoo,   M.D.   P.A.   0522393730101035   2/13/2016    Bill   7/13/2016   99204   475.00
       4642   Manul   V.   Feijoo,   M.D.   P.A.   0522393730101035   2/13/2016    Bill   7/13/2016   95851   100.00
       4643   Manul   V.   Feijoo,   M.D.   P.A.   0522393730101035   2/13/2016    Bill   7/13/2016   76140   100.00
       4644   Manul   V.   Feijoo,   M.D.   P.A.   0419416070101012   5/2/2016     Bill   7/13/2016   99204   475.00
       4645   Manul   V.   Feijoo,   M.D.   P.A.   0419416070101012   5/2/2016     Bill   7/13/2016   95851   100.00
       4646   Manul   V.   Feijoo,   M.D.   P.A.   0415634140101127   5/13/2016    Bill   7/13/2016   99204   475.00
       4647   Manul   V.   Feijoo,   M.D.   P.A.   0415634140101127   5/13/2016    Bill   7/13/2016   95851   100.00
       4648   Manul   V.   Feijoo,   M.D.   P.A.   0419416070101012   5/2/2016     Bill   7/13/2016   99214   275.00
       4649   Manul   V.   Feijoo,   M.D.   P.A.   0419416070101012   5/2/2016     Bill   7/13/2016   95851   100.00
       4650   Manul   V.   Feijoo,   M.D.   P.A.   0133415370101057   4/19/2016    Bill   7/13/2016   99215   425.00
       4651   Manul   V.   Feijoo,   M.D.   P.A.   0133415370101057   4/19/2016    Bill   7/13/2016   95851   100.00
       4652   Manul   V.   Feijoo,   M.D.   P.A.   0133415370101057   4/19/2016    Bill   7/13/2016   76140   100.00
       4653   Manul   V.   Feijoo,   M.D.   P.A.   0151776140101017   2/2/2016     Bill   7/13/2016   99215   425.00
       4654   Manul   V.   Feijoo,   M.D.   P.A.   0151776140101017   2/2/2016     Bill   7/13/2016   95851   100.00
       4655   Manul   V.   Feijoo,   M.D.   P.A.   0474080450101018   5/6/2016     Bill   7/13/2016   99215   425.00
       4656   Manul   V.   Feijoo,   M.D.   P.A.   0474080450101018   5/6/2016     Bill   7/13/2016   95851   100.00
       4657   Manul   V.   Feijoo,   M.D.   P.A.   0474080450101018   5/6/2016     Bill   7/13/2016   76140   100.00
       4658   Manul   V.   Feijoo,   M.D.   P.A.   0169285690101054   3/13/2016    Bill   7/18/2016   99215   425.00
       4659   Manul   V.   Feijoo,   M.D.   P.A.   0169285690101054   3/13/2016    Bill   7/18/2016   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 38 of 89

       4660   Manul   V.   Feijoo,   M.D.   P.A.   0169285690101054   3/13/2016    Bill   7/18/2016   76140   100.00
       4661   Manul   V.   Feijoo,   M.D.   P.A.   0553367320101029   5/15/2016    Bill   7/18/2016   99204   475.00
       4662   Manul   V.   Feijoo,   M.D.   P.A.   0553367320101029   5/15/2016    Bill   7/18/2016   95851   100.00
       4663   Manul   V.   Feijoo,   M.D.   P.A.   0427276650101026   2/23/2016    Bill   7/18/2016   99214   275.00
       4664   Manul   V.   Feijoo,   M.D.   P.A.   0427276650101026   2/23/2016    Bill   7/18/2016   95851   100.00
       4665   Manul   V.   Feijoo,   M.D.   P.A.   0427276650101026   2/23/2016    Bill   7/18/2016   76140   100.00
       4666   Manul   V.   Feijoo,   M.D.   P.A.   0171162470101032   3/31/2016    Bill   7/18/2016   99204   475.00
       4667   Manul   V.   Feijoo,   M.D.   P.A.   0171162470101032   3/31/2016    Bill   7/18/2016   95851   100.00
       4668   Manul   V.   Feijoo,   M.D.   P.A.   0171162470101032   3/31/2016    Bill   7/18/2016   76140   100.00
       4669   Manul   V.   Feijoo,   M.D.   P.A.   0497802420101015   4/2/2016     Bill   7/18/2016   99204   475.00
       4670   Manul   V.   Feijoo,   M.D.   P.A.   0497802420101015   4/2/2016     Bill   7/18/2016   95851   100.00
       4671   Manul   V.   Feijoo,   M.D.   P.A.   0497802420101015   4/2/2016     Bill   7/18/2016   76140   100.00
       4672   Manul   V.   Feijoo,   M.D.   P.A.   0366986370101048   3/11/2016    Bill   7/18/2016   99204   475.00
       4673   Manul   V.   Feijoo,   M.D.   P.A.   0366986370101048   3/11/2016    Bill   7/18/2016   95851   100.00
       4674   Manul   V.   Feijoo,   M.D.   P.A.   0366986370101048   3/11/2016    Bill   7/18/2016   76140   100.00
       4675   Manul   V.   Feijoo,   M.D.   P.A.   0559591300101022   4/30/2016    Bill   7/18/2016   99214   275.00
       4676   Manul   V.   Feijoo,   M.D.   P.A.   0559591300101022   4/30/2016    Bill   7/18/2016   95851   100.00
       4677   Manul   V.   Feijoo,   M.D.   P.A.   0532021080101010   7/26/2015    Bill   7/18/2016   99215   425.00
       4678   Manul   V.   Feijoo,   M.D.   P.A.   0532021080101010   7/26/2015    Bill   7/18/2016   95851   100.00
       4679   Manul   V.   Feijoo,   M.D.   P.A.   0532021080101010   7/26/2015    Bill   7/18/2016   76140   100.00
       4680   Manul   V.   Feijoo,   M.D.   P.A.   0378840230101043   4/10/2016    Bill   7/20/2016   99204   475.00
       4681   Manul   V.   Feijoo,   M.D.   P.A.   0378840230101043   4/10/2016    Bill   7/20/2016   95851   100.00
       4682   Manul   V.   Feijoo,   M.D.   P.A.   0378840230101043   4/10/2016    Bill   7/20/2016   76140   100.00
       4683   Manul   V.   Feijoo,   M.D.   P.A.   0378840230101043   4/10/2016    Bill   7/20/2016   99215   425.00
       4684   Manul   V.   Feijoo,   M.D.   P.A.   0378840230101043   4/10/2016    Bill   7/20/2016   95851   100.00
       4685   Manul   V.   Feijoo,   M.D.   P.A.   0452500630101030   5/8/2016     Bill   7/20/2016   99204   475.00
       4686   Manul   V.   Feijoo,   M.D.   P.A.   0452500630101030   5/8/2016     Bill   7/20/2016   95851   100.00
       4687   Manul   V.   Feijoo,   M.D.   P.A.   0452500630101030   5/8/2016     Bill   7/20/2016   99204   475.00
       4688   Manul   V.   Feijoo,   M.D.   P.A.   0452500630101030   5/8/2016     Bill   7/20/2016   95851   100.00
       4689   Manul   V.   Feijoo,   M.D.   P.A.   0378840230101043   4/10/2016    Bill   7/20/2016   99204   475.00
       4690   Manul   V.   Feijoo,   M.D.   P.A.   0378840230101043   4/10/2016    Bill   7/20/2016   95851   100.00
       4691   Manul   V.   Feijoo,   M.D.   P.A.   0378840230101043   4/10/2016    Bill   7/20/2016   99215   425.00
       4692   Manul   V.   Feijoo,   M.D.   P.A.   0378840230101043   4/10/2016    Bill   7/20/2016   95851   100.00
       4693   Manul   V.   Feijoo,   M.D.   P.A.   0453697530101026   6/2/2016     Bill   7/20/2016   99204   475.00
       4694   Manul   V.   Feijoo,   M.D.   P.A.   0453697530101026   6/2/2016     Bill   7/20/2016   95851   100.00
       4695   Manul   V.   Feijoo,   M.D.   P.A.   0340172590101123   5/26/2016    Bill   7/20/2016   99204   475.00
       4696   Manul   V.   Feijoo,   M.D.   P.A.   0340172590101123   5/26/2016    Bill   7/20/2016   95851   100.00
       4697   Manul   V.   Feijoo,   M.D.   P.A.   0524349510101015   1/16/2016    Bill   7/20/2016   99204   475.00
       4698   Manul   V.   Feijoo,   M.D.   P.A.   0524349510101015   1/16/2016    Bill   7/20/2016   95851   100.00
       4699   Manul   V.   Feijoo,   M.D.   P.A.   0431805220101035   5/14/2016    Bill   7/20/2016   99204   475.00
       4700   Manul   V.   Feijoo,   M.D.   P.A.   0431805220101035   5/14/2016    Bill   7/20/2016   95851   100.00
       4701   Manul   V.   Feijoo,   M.D.   P.A.   0431805220101035   5/14/2016    Bill   7/20/2016   99204   475.00
       4702   Manul   V.   Feijoo,   M.D.   P.A.   0431805220101035   5/14/2016    Bill   7/20/2016   95851   100.00
       4703   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101036   5/23/2016    Bill   7/20/2016   99204   475.00
       4704   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101036   5/23/2016    Bill   7/20/2016   95851   100.00
       4705   Manul   V.   Feijoo,   M.D.   P.A.   0360585050101082   4/23/2016    Bill   7/20/2016   99204   475.00
       4706   Manul   V.   Feijoo,   M.D.   P.A.   0360585050101082   4/23/2016    Bill   7/20/2016   95851   100.00
       4707   Manul   V.   Feijoo,   M.D.   P.A.   0541965100101039   5/10/2016    Bill   7/20/2016   99204   475.00
       4708   Manul   V.   Feijoo,   M.D.   P.A.   0541965100101039   5/10/2016    Bill   7/20/2016   95851   100.00
       4709   Manul   V.   Feijoo,   M.D.   P.A.   0389969320101063   5/25/2016    Bill   7/20/2016   99204   475.00
       4710   Manul   V.   Feijoo,   M.D.   P.A.   0389969320101063   5/25/2016    Bill   7/20/2016   95851   100.00
       4711   Manul   V.   Feijoo,   M.D.   P.A.   0340172590101123   5/26/2016    Bill   7/20/2016   99204   475.00
       4712   Manul   V.   Feijoo,   M.D.   P.A.   0340172590101123   5/26/2016    Bill   7/20/2016   95851   100.00
       4713   Manul   V.   Feijoo,   M.D.   P.A.   0525111880101010   5/19/2016    Bill   7/20/2016   99204   475.00
       4714   Manul   V.   Feijoo,   M.D.   P.A.   0525111880101010   5/19/2016    Bill   7/20/2016   95851   100.00
       4715   Manul   V.   Feijoo,   M.D.   P.A.   0418007040101082   5/31/2016    Bill   7/20/2016   99204   475.00
       4716   Manul   V.   Feijoo,   M.D.   P.A.   0418007040101082   5/31/2016    Bill   7/20/2016   95851   100.00
       4717   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   7/20/2016   99204   475.00
       4718   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   7/20/2016   95851   100.00
       4719   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101033   5/17/2016    Bill   7/20/2016   99204   475.00
       4720   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101033   5/17/2016    Bill   7/20/2016   95851   100.00
       4721   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101033   5/17/2016    Bill   7/20/2016   99214   275.00
       4722   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101033   5/17/2016    Bill   7/20/2016   95851   100.00
       4723   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101033   5/17/2016    Bill   7/20/2016   76140   100.00
       4724   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015     Bill   7/21/2016   99204   475.00
       4725   Manul   V.   Feijoo,   M.D.   P.A.   0454128270101041   3/5/2015     Bill   7/21/2016   95851   100.00
       4726   Manul   V.   Feijoo,   M.D.   P.A.   0362234400101025   6/4/2016     Bill   7/27/2016   99204   475.00
       4727   Manul   V.   Feijoo,   M.D.   P.A.   0362234400101025   6/4/2016     Bill   7/27/2016   95851   100.00
       4728   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101071   5/6/2016     Bill   7/27/2016   99204   475.00
       4729   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101071   5/6/2016     Bill   7/27/2016   95851   100.00
       4730   Manul   V.   Feijoo,   M.D.   P.A.   0553367320101029   5/15/2016    Bill   7/27/2016   99204   475.00
       4731   Manul   V.   Feijoo,   M.D.   P.A.   0553367320101029   5/15/2016    Bill   7/27/2016   95851   100.00
       4732   Manul   V.   Feijoo,   M.D.   P.A.   0549257750101010   4/22/2016    Bill   7/27/2016   99204   475.00
       4733   Manul   V.   Feijoo,   M.D.   P.A.   0549257750101010   4/22/2016    Bill   7/27/2016   95851   100.00
       4734   Manul   V.   Feijoo,   M.D.   P.A.   0414870650101021   4/4/2016     Bill   7/27/2016   99204   475.00
       4735   Manul   V.   Feijoo,   M.D.   P.A.   0414870650101021   4/4/2016     Bill   7/27/2016   95851   100.00
       4736   Manul   V.   Feijoo,   M.D.   P.A.   0418470630101088   5/28/2016    Bill   7/27/2016   99204   475.00
       4737   Manul   V.   Feijoo,   M.D.   P.A.   0418470630101088   5/28/2016    Bill   7/27/2016   95851   100.00
       4738   Manul   V.   Feijoo,   M.D.   P.A.   0415634140101127   5/13/2016    Bill   7/27/2016   99204   475.00
       4739   Manul   V.   Feijoo,   M.D.   P.A.   0415634140101127   5/13/2016    Bill   7/27/2016   95851   100.00
       4740   Manul   V.   Feijoo,   M.D.   P.A.   0324098800101050   1/20/2016    Bill   7/27/2016   99204   475.00
       4741   Manul   V.   Feijoo,   M.D.   P.A.   0324098800101050   1/20/2016    Bill   7/27/2016   95851   100.00
       4742   Manul   V.   Feijoo,   M.D.   P.A.   0452500630101030   5/8/2016     Bill   7/28/2016   99214   275.00
       4743   Manul   V.   Feijoo,   M.D.   P.A.   0452500630101030   5/8/2016     Bill   7/28/2016   95851   100.00
       4744   Manul   V.   Feijoo,   M.D.   P.A.   0452500630101030   5/8/2016     Bill   7/28/2016   99214   275.00
       4745   Manul   V.   Feijoo,   M.D.   P.A.   0452500630101030   5/8/2016     Bill   7/28/2016   95851   100.00
       4746   Manul   V.   Feijoo,   M.D.   P.A.   0399346990101020   1/26/2016    Bill   7/28/2016   99204   475.00
       4747   Manul   V.   Feijoo,   M.D.   P.A.   0399346990101020   1/26/2016    Bill   7/28/2016   95851   100.00
       4748   Manul   V.   Feijoo,   M.D.   P.A.   0399346990101020   1/26/2016    Bill   7/28/2016   99204   475.00
       4749   Manul   V.   Feijoo,   M.D.   P.A.   0399346990101020   1/26/2016    Bill   7/28/2016   95851   100.00
       4750   Manul   V.   Feijoo,   M.D.   P.A.   0399346990101020   1/26/2016    Bill   7/28/2016   76140   100.00
       4751   Manul   V.   Feijoo,   M.D.   P.A.   0380967600101026   5/24/2016    Bill   7/28/2016   99214   275.00
       4752   Manul   V.   Feijoo,   M.D.   P.A.   0380967600101026   5/24/2016    Bill   7/28/2016   95851   100.00
       4753   Manul   V.   Feijoo,   M.D.   P.A.   0525111880101010   5/19/2016    Bill   7/28/2016   99215   425.00
       4754   Manul   V.   Feijoo,   M.D.   P.A.   0525111880101010   5/19/2016    Bill   7/28/2016   95851   100.00
       4755   Manul   V.   Feijoo,   M.D.   P.A.   0525111880101010   5/19/2016    Bill   7/28/2016   76140   100.00
       4756   Manul   V.   Feijoo,   M.D.   P.A.   0450721190101234   4/14/2016    Bill   7/28/2016   99214   275.00
       4757   Manul   V.   Feijoo,   M.D.   P.A.   0450721190101234   4/14/2016    Bill   7/28/2016   95881   100.00
       4758   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101032   4/11/2016    Bill   7/28/2016   99215   425.00
       4759   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101032   4/11/2016    Bill   7/28/2016   95851   100.00
       4760   Manul   V.   Feijoo,   M.D.   P.A.   0455517480101032   4/11/2016    Bill   7/28/2016   76140   100.00
       4761   Manul   V.   Feijoo,   M.D.   P.A.   0457989790101093   3/26/2016    Bill   7/30/2016   99204   475.00
       4762   Manul   V.   Feijoo,   M.D.   P.A.   0457989790101093   3/26/2016    Bill   7/30/2016   95851   100.00
       4763   Manul   V.   Feijoo,   M.D.   P.A.   0457989790101093   3/26/2016    Bill   7/30/2016   76140   100.00
       4764   Manul   V.   Feijoo,   M.D.   P.A.   0422017830101071   5/25/2016    Bill   7/30/2016   99204   475.00
       4765   Manul   V.   Feijoo,   M.D.   P.A.   0422017830101071   5/25/2016    Bill   7/30/2016   95851   100.00
       4766   Manul   V.   Feijoo,   M.D.   P.A.   0403995610101028   3/5/2016     Bill   7/30/2016   99204   475.00
       4767   Manul   V.   Feijoo,   M.D.   P.A.   0403995610101028   3/5/2016     Bill   7/30/2016   95851   100.00
       4768   Manul   V.   Feijoo,   M.D.   P.A.   0403995610101028   3/5/2016     Bill   7/30/2016   76140   100.00
       4769   Manul   V.   Feijoo,   M.D.   P.A.   0477706810101028   11/19/2015   Bill   7/30/2016   99214   275.00
       4770   Manul   V.   Feijoo,   M.D.   P.A.   0477706810101028   11/19/2015   Bill   7/30/2016   95851   100.00
       4771   Manul   V.   Feijoo,   M.D.   P.A.   0380967600101026   5/24/2016    Bill   8/5/2016    99204   475.00
       4772   Manul   V.   Feijoo,   M.D.   P.A.   0380967600101026   5/24/2016    Bill   8/5/2016    95851   100.00
       4773   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101110   4/27/2016    Bill   8/8/2016    99214   275.00
       4774   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101110   4/27/2016    Bill   8/8/2016    95851   100.00
       4775   Manul   V.   Feijoo,   M.D.   P.A.   0490968340101059   4/16/2016    Bill   8/8/2016    99214   275.00
       4776   Manul   V.   Feijoo,   M.D.   P.A.   0490968340101059   4/16/2016    Bill   8/8/2016    95851   100.00
       4777   Manul   V.   Feijoo,   M.D.   P.A.   0490968340101059   4/16/2016    Bill   8/8/2016    76140   100.00
       4778   Manul   V.   Feijoo,   M.D.   P.A.   0362234400101025   6/4/2016     Bill   8/8/2016    99214   275.00
       4779   Manul   V.   Feijoo,   M.D.   P.A.   0362234400101025   6/4/2016     Bill   8/8/2016    95851   100.00
       4780   Manul   V.   Feijoo,   M.D.   P.A.   0362234400101025   6/4/2016     Bill   8/8/2016    76140   100.00
       4781   Manul   V.   Feijoo,   M.D.   P.A.   0471948720101021   3/19/2016    Bill   8/8/2016    99215   425.00
       4782   Manul   V.   Feijoo,   M.D.   P.A.   0471948720101021   3/19/2016    Bill   8/8/2016    95851   100.00
       4783   Manul   V.   Feijoo,   M.D.   P.A.   0471948720101021   3/19/2016    Bill   8/8/2016    95851   100.00
       4784   Manul   V.   Feijoo,   M.D.   P.A.   0394974360101034   1/14/2016    Bill   8/8/2016    99204   475.00
       4785   Manul   V.   Feijoo,   M.D.   P.A.   0394974360101034   1/14/2016    Bill   8/8/2016    95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 39 of 89

       4786   Manul   V.   Feijoo,   M.D.   P.A.   0394974360101034   1/14/2016    Bill   8/8/2016    76140   100.00
       4787   Manul   V.   Feijoo,   M.D.   P.A.   0559591300101022   4/30/2016    Bill   8/8/2016    99215   425.00
       4788   Manul   V.   Feijoo,   M.D.   P.A.   0559591300101022   4/30/2016    Bill   8/8/2016    95851   100.00
       4789   Manul   V.   Feijoo,   M.D.   P.A.   0424488050101034   6/3/2016     Bill   8/12/2016   99204   475.00
       4790   Manul   V.   Feijoo,   M.D.   P.A.   0424488050101034   6/3/2016     Bill   8/12/2016   95851   100.00
       4791   Manul   V.   Feijoo,   M.D.   P.A.   0253474110101111   3/8/2016     Bill   8/12/2016   99204   475.00
       4792   Manul   V.   Feijoo,   M.D.   P.A.   0253474110101111   3/8/2016     Bill   8/12/2016   95851   100.00
       4793   Manul   V.   Feijoo,   M.D.   P.A.   0491975090101022   5/24/2016    Bill   8/12/2016   99204   475.00
       4794   Manul   V.   Feijoo,   M.D.   P.A.   0491975090101022   5/24/2016    Bill   8/12/2016   95851   100.00
       4795   Manul   V.   Feijoo,   M.D.   P.A.   0408697430101098   6/14/2016    Bill   8/12/2016   99204   475.00
       4796   Manul   V.   Feijoo,   M.D.   P.A.   0408697430101098   6/14/2016    Bill   8/12/2016   95851   100.00
       4797   Manul   V.   Feijoo,   M.D.   P.A.   0466386520101015   6/7/2016     Bill   8/12/2016   99204   475.00
       4798   Manul   V.   Feijoo,   M.D.   P.A.   0466386520101015   6/7/2016     Bill   8/12/2016   95851   100.00
       4799   Manul   V.   Feijoo,   M.D.   P.A.   0389969320101063   5/25/2016    Bill   8/12/2016   99215   425.00
       4800   Manul   V.   Feijoo,   M.D.   P.A.   0389969320101063   5/25/2016    Bill   8/12/2016   95851   100.00
       4801   Manul   V.   Feijoo,   M.D.   P.A.   0389969320101063   5/25/2016    Bill   8/12/2016   76140   100.00
       4802   Manul   V.   Feijoo,   M.D.   P.A.   0426132620101045   5/6/2016     Bill   8/12/2016   99204   475.00
       4803   Manul   V.   Feijoo,   M.D.   P.A.   0426132620101045   5/6/2016     Bill   8/12/2016   95851   100.00
       4804   Manul   V.   Feijoo,   M.D.   P.A.   0426132620101045   5/6/2016     Bill   8/12/2016   76140   100.00
       4805   Manul   V.   Feijoo,   M.D.   P.A.   0426132620101045   5/6/2016     Bill   8/12/2016   99214   275.00
       4806   Manul   V.   Feijoo,   M.D.   P.A.   0426132620101045   5/6/2016     Bill   8/12/2016   95851   100.00
       4807   Manul   V.   Feijoo,   M.D.   P.A.   0426132620101045   5/6/2016     Bill   8/12/2016   76140   100.00
       4808   Manul   V.   Feijoo,   M.D.   P.A.   0003449400101123   1/9/2016     Bill   8/15/2016   99204   475.00
       4809   Manul   V.   Feijoo,   M.D.   P.A.   0003449400101123   1/9/2016     Bill   8/15/2016   95851   100.00
       4810   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   8/17/2016   99204   475.00
       4811   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   8/17/2016   95851   100.00
       4812   Manul   V.   Feijoo,   M.D.   P.A.   0385557080101128   3/21/2016    Bill   8/17/2016   99215   425.00
       4813   Manul   V.   Feijoo,   M.D.   P.A.   0385557080101128   3/21/2016    Bill   8/17/2016   95851   100.00
       4814   Manul   V.   Feijoo,   M.D.   P.A.   0385557080101128   3/21/2016    Bill   8/17/2016   76140   100.00
       4815   Manul   V.   Feijoo,   M.D.   P.A.   0466386520101015   6/7/2016     Bill   8/17/2016   99214   275.00
       4816   Manul   V.   Feijoo,   M.D.   P.A.   0466386520101015   6/7/2016     Bill   8/17/2016   95851   100.00
       4817   Manul   V.   Feijoo,   M.D.   P.A.   0466386520101015   6/7/2016     Bill   8/17/2016   76140   100.00
       4818   Manul   V.   Feijoo,   M.D.   P.A.   0404154200101084   6/15/2016    Bill   8/17/2016   99204   475.00
       4819   Manul   V.   Feijoo,   M.D.   P.A.   0404154200101084   6/15/2016    Bill   8/17/2016   95851   100.00
       4820   Manul   V.   Feijoo,   M.D.   P.A.   0519247570101015   6/10/2016    Bill   8/17/2016   99214   275.00
       4821   Manul   V.   Feijoo,   M.D.   P.A.   0519247570101015   6/10/2016    Bill   8/17/2016   95851   100.00
       4822   Manul   V.   Feijoo,   M.D.   P.A.   0519247570101015   6/10/2016    Bill   8/17/2016   76140   100.00
       4823   Manul   V.   Feijoo,   M.D.   P.A.   0519247570101015   6/10/2016    Bill   8/17/2016   99214   275.00
       4824   Manul   V.   Feijoo,   M.D.   P.A.   0519247570101015   6/10/2016    Bill   8/17/2016   95851   100.00
       4825   Manul   V.   Feijoo,   M.D.   P.A.   0519247570101015   6/10/2016    Bill   8/17/2016   76140   100.00
       4826   Manul   V.   Feijoo,   M.D.   P.A.   0519247570101015   6/10/2016    Bill   8/17/2016   99204   475.00
       4827   Manul   V.   Feijoo,   M.D.   P.A.   0519247570101015   6/10/2016    Bill   8/17/2016   95851   100.00
       4828   Manul   V.   Feijoo,   M.D.   P.A.   0519247570101015   6/10/2016    Bill   8/17/2016   76140   100.00
       4829   Manul   V.   Feijoo,   M.D.   P.A.   0446161110101013   3/31/2016    Bill   8/17/2016   99204   475.00
       4830   Manul   V.   Feijoo,   M.D.   P.A.   0446161110101013   3/31/2016    Bill   8/17/2016   95851   100.00
       4831   Manul   V.   Feijoo,   M.D.   P.A.   0401329650101056   6/30/2016    Bill   8/17/2016   99204   475.00
       4832   Manul   V.   Feijoo,   M.D.   P.A.   0401329650101056   6/30/2016    Bill   8/17/2016   95851   100.00
       4833   Manul   V.   Feijoo,   M.D.   P.A.   0446161110101013   3/31/2016    Bill   8/17/2016   99215   425.00
       4834   Manul   V.   Feijoo,   M.D.   P.A.   0446161110101013   3/31/2016    Bill   8/17/2016   95851   100.00
       4835   Manul   V.   Feijoo,   M.D.   P.A.   0446161110101013   3/31/2016    Bill   8/17/2016   76140   100.00
       4836   Manul   V.   Feijoo,   M.D.   P.A.   0401329650101056   6/30/2016    Bill   8/17/2016   99204   475.00
       4837   Manul   V.   Feijoo,   M.D.   P.A.   0401329650101056   6/30/2016    Bill   8/17/2016   95851   100.00
       4838   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101071   5/6/2016     Bill   8/17/2016   99214   275.00
       4839   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101071   5/6/2016     Bill   8/17/2016   95851   100.00
       4840   Manul   V.   Feijoo,   M.D.   P.A.   0365525400101080   6/28/2016    Bill   8/17/2016   99204   475.00
       4841   Manul   V.   Feijoo,   M.D.   P.A.   0365525400101080   6/28/2016    Bill   8/17/2016   95851   100.00
       4842   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101056   6/10/2016    Bill   8/17/2016   99204   475.00
       4843   Manul   V.   Feijoo,   M.D.   P.A.   0426933460101056   6/10/2016    Bill   8/17/2016   95851   100.00
       4844   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   8/17/2016   99204   475.00
       4845   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   8/17/2016   95851   100.00
       4846   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   8/17/2016   99204   475.00
       4847   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   8/17/2016   95851   100.00
       4848   Manul   V.   Feijoo,   M.D.   P.A.   0294016060101046   7/5/2016     Bill   8/17/2016   99204   475.00
       4849   Manul   V.   Feijoo,   M.D.   P.A.   0294016060101046   7/5/2016     Bill   8/17/2016   95851   100.00
       4850   Manul   V.   Feijoo,   M.D.   P.A.   0385557080101128   3/21/2016    Bill   8/17/2016   99204   475.00
       4851   Manul   V.   Feijoo,   M.D.   P.A.   0385557080101128   3/21/2016    Bill   8/17/2016   95851   100.00
       4852   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101100   5/10/2016    Bill   8/17/2016   99215   425.00
       4853   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101100   5/10/2016    Bill   8/17/2016   95851   100.00
       4854   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101100   5/10/2016    Bill   8/17/2016   76140   100.00
       4855   Manul   V.   Feijoo,   M.D.   P.A.   0424988120101088   6/25/2016    Bill   8/17/2016   99204   475.00
       4856   Manul   V.   Feijoo,   M.D.   P.A.   0424988120101088   6/25/2016    Bill   8/17/2016   95851   100.00
       4857   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   8/22/2016   99214   275.00
       4858   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   8/22/2016   95851   100.00
       4859   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   8/22/2016   99214   275.00
       4860   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   8/22/2016   95851   100.00
       4861   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   8/22/2016   99214   275.00
       4862   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   8/22/2016   95851   100.00
       4863   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   8/22/2016   76140   100.00
       4864   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   8/22/2016   99214   275.00
       4865   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   8/22/2016   95851   100.00
       4866   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   8/22/2016   99214   275.00
       4867   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   8/22/2016   95851   100.00
       4868   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   8/22/2016   76140   100.00
       4869   Manul   V.   Feijoo,   M.D.   P.A.   0418669530101060   3/31/2016    Bill   8/22/2016   99204   475.00
       4870   Manul   V.   Feijoo,   M.D.   P.A.   0418669530101060   3/31/2016    Bill   8/22/2016   95851   100.00
       4871   Manul   V.   Feijoo,   M.D.   P.A.   0418669530101060   3/31/2016    Bill   8/22/2016   76140   100.00
       4872   Manul   V.   Feijoo,   M.D.   P.A.   0403088110101035   5/12/2016    Bill   8/22/2016   99204   475.00
       4873   Manul   V.   Feijoo,   M.D.   P.A.   0403088110101035   5/12/2016    Bill   8/22/2016   95851   100.00
       4874   Manul   V.   Feijoo,   M.D.   P.A.   0403088110101035   5/12/2016    Bill   8/22/2016   76140   100.00
       4875   Manul   V.   Feijoo,   M.D.   P.A.   0430741650101016   5/10/2016    Bill   8/22/2016   99215   425.00
       4876   Manul   V.   Feijoo,   M.D.   P.A.   0430741650101016   5/10/2016    Bill   8/22/2016   95851   100.00
       4877   Manul   V.   Feijoo,   M.D.   P.A.   0430741650101016   5/10/2016    Bill   8/22/2016   76140   100.00
       4878   Manul   V.   Feijoo,   M.D.   P.A.   0363623460101058   7/3/2016     Bill   8/25/2016   99204   475.00
       4879   Manul   V.   Feijoo,   M.D.   P.A.   0363623460101058   7/3/2016     Bill   8/25/2016   95851   100.00
       4880   Manul   V.   Feijoo,   M.D.   P.A.   0415038150101037   6/28/2016    Bill   8/25/2016   99204   475.00
       4881   Manul   V.   Feijoo,   M.D.   P.A.   0415038150101037   6/28/2016    Bill   8/25/2016   95851   100.00
       4882   Manul   V.   Feijoo,   M.D.   P.A.   0533505710101019   7/7/2016     Bill   8/25/2016   99204   475.00
       4883   Manul   V.   Feijoo,   M.D.   P.A.   0533505710101019   7/7/2016     Bill   8/25/2016   95851   100.00
       4884   Manul   V.   Feijoo,   M.D.   P.A.   0341160440101038   5/31/2016    Bill   8/25/2016   99204   475.00
       4885   Manul   V.   Feijoo,   M.D.   P.A.   0341160440101038   5/31/2016    Bill   8/25/2016   95851   100.00
       4886   Manul   V.   Feijoo,   M.D.   P.A.   0510183960101027   7/11/2016    Bill   8/29/2016   99204   475.00
       4887   Manul   V.   Feijoo,   M.D.   P.A.   0510183960101027   7/11/2016    Bill   8/29/2016   95851   100.00
       4888   Manul   V.   Feijoo,   M.D.   P.A.   0510183960101027   7/11/2016    Bill   8/29/2016   99204   475.00
       4889   Manul   V.   Feijoo,   M.D.   P.A.   0510183960101027   7/11/2016    Bill   8/29/2016   95851   100.00
       4890   Manul   V.   Feijoo,   M.D.   P.A.   0360380520101056   6/29/2016    Bill   8/29/2016   99204   475.00
       4891   Manul   V.   Feijoo,   M.D.   P.A.   0360380520101056   6/29/2016    Bill   8/29/2016   95851   100.00
       4892   Manul   V.   Feijoo,   M.D.   P.A.   0519075330101029   6/21/2016    Bill   8/29/2016   99204   475.00
       4893   Manul   V.   Feijoo,   M.D.   P.A.   0519075330101029   6/21/2016    Bill   8/29/2016   95851   100.00
       4894   Manul   V.   Feijoo,   M.D.   P.A.   0475467790101031   5/18/2016    Bill   8/29/2016   99204   475.00
       4895   Manul   V.   Feijoo,   M.D.   P.A.   0475467790101031   5/18/2016    Bill   8/29/2016   95851   100.00
       4896   Manul   V.   Feijoo,   M.D.   P.A.   0475467790101031   5/18/2016    Bill   8/29/2016   76140   100.00
       4897   Manul   V.   Feijoo,   M.D.   P.A.   0426376680101037   4/20/2016    Bill   8/29/2016   99215   425.00
       4898   Manul   V.   Feijoo,   M.D.   P.A.   0426376680101037   4/20/2016    Bill   8/29/2016   95851   100.00
       4899   Manul   V.   Feijoo,   M.D.   P.A.   0522491950101014   1/16/2016    Bill   8/29/2016   99204   475.00
       4900   Manul   V.   Feijoo,   M.D.   P.A.   0522491950101014   1/16/2016    Bill   8/29/2016   95851   100.00
       4901   Manul   V.   Feijoo,   M.D.   P.A.   0311051390101084   6/27/2016    Bill   9/1/2016    99204   475.00
       4902   Manul   V.   Feijoo,   M.D.   P.A.   0311051390101084   6/27/2016    Bill   9/1/2016    95851   100.00
       4903   Manul   V.   Feijoo,   M.D.   P.A.   0311051390101084   6/27/2016    Bill   9/1/2016    99204   475.00
       4904   Manul   V.   Feijoo,   M.D.   P.A.   0311051390101084   6/27/2016    Bill   9/1/2016    95851   100.00
       4905   Manul   V.   Feijoo,   M.D.   P.A.   0456865630101058   7/1/2016     Bill   9/1/2016    99204   475.00
       4906   Manul   V.   Feijoo,   M.D.   P.A.   0456865630101058   7/1/2016     Bill   9/1/2016    95851   100.00
       4907   Manul   V.   Feijoo,   M.D.   P.A.   0411312170101010   10/29/2015   Bill   9/1/2016    99204   475.00
       4908   Manul   V.   Feijoo,   M.D.   P.A.   0411312170101010   10/29/2015   Bill   9/1/2016    95851   100.00
       4909   Manul   V.   Feijoo,   M.D.   P.A.   0411312170101010   10/29/2015   Bill   9/1/2016    76140   100.00
       4910   Manul   V.   Feijoo,   M.D.   P.A.   0560416660101015   6/29/2016    Bill   9/1/2016    99204   475.00
       4911   Manul   V.   Feijoo,   M.D.   P.A.   0560416660101015   6/29/2016    Bill   9/1/2016    95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 40 of 89

       4912   Manul   V.   Feijoo,   M.D.   P.A.   0517133100101018   7/3/2015    Bill   9/1/2016    99215   425.00
       4913   Manul   V.   Feijoo,   M.D.   P.A.   0517133100101018   7/3/2015    Bill   9/1/2016    95851   100.00
       4914   Manul   V.   Feijoo,   M.D.   P.A.   0516016930101020   7/1/2016    Bill   9/1/2016    99204   475.00
       4915   Manul   V.   Feijoo,   M.D.   P.A.   0516016930101020   7/1/2016    Bill   9/1/2016    95851   100.00
       4916   Manul   V.   Feijoo,   M.D.   P.A.   0428949320101019   6/6/2016    Bill   9/1/2016    99204   475.00
       4917   Manul   V.   Feijoo,   M.D.   P.A.   0428949320101019   6/6/2016    Bill   9/1/2016    95851   100.00
       4918   Manul   V.   Feijoo,   M.D.   P.A.   0451511430101048   7/25/2016   Bill   9/3/2016    99204   475.00
       4919   Manul   V.   Feijoo,   M.D.   P.A.   0451511430101048   7/25/2016   Bill   9/3/2016    95851   100.00
       4920   Manul   V.   Feijoo,   M.D.   P.A.   0426132620101045   5/6/2016    Bill   9/3/2016    99214   275.00
       4921   Manul   V.   Feijoo,   M.D.   P.A.   0426132620101045   5/6/2016    Bill   9/3/2016    95851   100.00
       4922   Manul   V.   Feijoo,   M.D.   P.A.   0426132620101045   5/6/2016    Bill   9/3/2016    76140   100.00
       4923   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101016   9/6/2015    Bill   9/7/2016    99214   275.00
       4924   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101016   9/6/2015    Bill   9/7/2016    95851   100.00
       4925   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101016   9/6/2015    Bill   9/7/2016    99214   275.00
       4926   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101016   9/6/2015    Bill   9/7/2016    95851   100.00
       4927   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101016   9/6/2015    Bill   9/7/2016    76140   100.00
       4928   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101016   9/6/2015    Bill   9/7/2016    99215   425.00
       4929   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101016   9/6/2015    Bill   9/7/2016    95851   100.00
       4930   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101016   9/6/2015    Bill   9/7/2016    76140   100.00
       4931   Manul   V.   Feijoo,   M.D.   P.A.   0420080990101028   7/19/2016   Bill   9/8/2016    99204   475.00
       4932   Manul   V.   Feijoo,   M.D.   P.A.   0420080990101028   7/19/2016   Bill   9/8/2016    95851   100.00
       4933   Manul   V.   Feijoo,   M.D.   P.A.   0420080990101028   7/19/2016   Bill   9/8/2016    76140   100.00
       4934   Manul   V.   Feijoo,   M.D.   P.A.   0417480020101045   6/29/2016   Bill   9/8/2016    99204   475.00
       4935   Manul   V.   Feijoo,   M.D.   P.A.   0417480020101045   6/29/2016   Bill   9/8/2016    95851   100.00
       4936   Manul   V.   Feijoo,   M.D.   P.A.   0419487900101027   3/10/2016   Bill   9/8/2016    99204   475.00
       4937   Manul   V.   Feijoo,   M.D.   P.A.   0419487900101027   3/10/2016   Bill   9/8/2016    95851   100.00
       4938   Manul   V.   Feijoo,   M.D.   P.A.   0419487900101027   3/10/2016   Bill   9/8/2016    76140   100.00
       4939   Manul   V.   Feijoo,   M.D.   P.A.   0341430800101054   7/16/2016   Bill   9/8/2016    99204   475.00
       4940   Manul   V.   Feijoo,   M.D.   P.A.   0341430800101054   7/16/2016   Bill   9/8/2016    95851   100.00
       4941   Manul   V.   Feijoo,   M.D.   P.A.   0341430800101054   7/16/2016   Bill   9/8/2016    76140   100.00
       4942   Manul   V.   Feijoo,   M.D.   P.A.   0484537440101034   7/13/2016   Bill   9/8/2016    99204   475.00
       4943   Manul   V.   Feijoo,   M.D.   P.A.   0484537440101034   7/13/2016   Bill   9/8/2016    95851   100.00
       4944   Manul   V.   Feijoo,   M.D.   P.A.   0484537440101034   7/13/2016   Bill   9/8/2016    76140   100.00
       4945   Manul   V.   Feijoo,   M.D.   P.A.   0557461320101018   7/16/2016   Bill   9/8/2016    99204   475.00
       4946   Manul   V.   Feijoo,   M.D.   P.A.   0557461320101018   7/16/2016   Bill   9/8/2016    95851   100.00
       4947   Manul   V.   Feijoo,   M.D.   P.A.   0413567870101044   7/20/2016   Bill   9/8/2016    99204   475.00
       4948   Manul   V.   Feijoo,   M.D.   P.A.   0413567870101044   7/20/2016   Bill   9/8/2016    95851   100.00
       4949   Manul   V.   Feijoo,   M.D.   P.A.   0488530420101013   6/20/2016   Bill   9/10/2016   99204   475.00
       4950   Manul   V.   Feijoo,   M.D.   P.A.   0488530420101013   6/20/2016   Bill   9/10/2016   95851   100.00
       4951   Manul   V.   Feijoo,   M.D.   P.A.   0488530420101013   6/20/2016   Bill   9/10/2016   76140   100.00
       4952   Manul   V.   Feijoo,   M.D.   P.A.   0557461320101018   7/16/2016   Bill   9/10/2016   99204   475.00
       4953   Manul   V.   Feijoo,   M.D.   P.A.   0557461320101018   7/16/2016   Bill   9/10/2016   95851   100.00
       4954   Manul   V.   Feijoo,   M.D.   P.A.   0413037200101031   5/26/2016   Bill   9/10/2016   99204   475.00
       4955   Manul   V.   Feijoo,   M.D.   P.A.   0413037200101031   5/26/2016   Bill   9/10/2016   95851   100.00
       4956   Manul   V.   Feijoo,   M.D.   P.A.   0413037200101031   5/26/2016   Bill   9/10/2016   76140   100.00
       4957   Manul   V.   Feijoo,   M.D.   P.A.   0508147570101028   7/25/2016   Bill   9/10/2016   99204   475.00
       4958   Manul   V.   Feijoo,   M.D.   P.A.   0508147570101028   7/25/2016   Bill   9/10/2016   95851   100.00
       4959   Manul   V.   Feijoo,   M.D.   P.A.   0556240210101010   6/17/2016   Bill   9/10/2016   99204   475.00
       4960   Manul   V.   Feijoo,   M.D.   P.A.   0556240210101010   6/17/2016   Bill   9/10/2016   95851   100.00
       4961   Manul   V.   Feijoo,   M.D.   P.A.   0488530420101013   6/20/2016   Bill   9/10/2016   99204   475.00
       4962   Manul   V.   Feijoo,   M.D.   P.A.   0488530420101013   6/20/2016   Bill   9/10/2016   95851   100.00
       4963   Manul   V.   Feijoo,   M.D.   P.A.   0488530420101013   6/20/2016   Bill   9/10/2016   76140   100.00
       4964   Manul   V.   Feijoo,   M.D.   P.A.   0525627610101020   4/1/2016    Bill   9/10/2016   99204   475.00
       4965   Manul   V.   Feijoo,   M.D.   P.A.   0525627610101020   4/1/2016    Bill   9/10/2016   95851   100.00
       4966   Manul   V.   Feijoo,   M.D.   P.A.   0525627610101020   4/1/2016    Bill   9/10/2016   76140   100.00
       4967   Manul   V.   Feijoo,   M.D.   P.A.   0525627610101020   4/1/2016    Bill   9/10/2016   99204   475.00
       4968   Manul   V.   Feijoo,   M.D.   P.A.   0525627610101020   4/1/2016    Bill   9/10/2016   95851   100.00
       4969   Manul   V.   Feijoo,   M.D.   P.A.   0525627610101020   4/1/2016    Bill   9/10/2016   76140   100.00
       4970   Manul   V.   Feijoo,   M.D.   P.A.   0365525400101080   6/28/2016   Bill   9/10/2016   99215   425.00
       4971   Manul   V.   Feijoo,   M.D.   P.A.   0365525400101080   6/28/2016   Bill   9/10/2016   95851   100.00
       4972   Manul   V.   Feijoo,   M.D.   P.A.   0365525400101080   6/28/2016   Bill   9/10/2016   76140   100.00
       4973   Manul   V.   Feijoo,   M.D.   P.A.   0373008320101027   6/27/2016   Bill   9/10/2016   99204   475.00
       4974   Manul   V.   Feijoo,   M.D.   P.A.   0373008320101027   6/27/2016   Bill   9/10/2016   95851   100.00
       4975   Manul   V.   Feijoo,   M.D.   P.A.   0561530280101012   7/31/2016   Bill   9/12/2016   99204   475.00
       4976   Manul   V.   Feijoo,   M.D.   P.A.   0561530280101012   7/31/2016   Bill   9/12/2016   95851   100.00
       4977   Manul   V.   Feijoo,   M.D.   P.A.   0142096510101253   7/15/2016   Bill   9/12/2016   99204   475.00
       4978   Manul   V.   Feijoo,   M.D.   P.A.   0142096510101253   7/15/2016   Bill   9/12/2016   95851   100.00
       4979   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101033   5/17/2016   Bill   9/12/2016   99214   275.00
       4980   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101033   5/17/2016   Bill   9/12/2016   95851   100.00
       4981   Manul   V.   Feijoo,   M.D.   P.A.   0454773350101153   7/20/2016   Bill   9/12/2016   99204   475.00
       4982   Manul   V.   Feijoo,   M.D.   P.A.   0454773350101153   7/20/2016   Bill   9/12/2016   95851   100.00
       4983   Manul   V.   Feijoo,   M.D.   P.A.   0424198870101078   7/22/2016   Bill   9/12/2016   99204   475.00
       4984   Manul   V.   Feijoo,   M.D.   P.A.   0424198870101078   7/22/2016   Bill   9/12/2016   95851   100.00
       4985   Manul   V.   Feijoo,   M.D.   P.A.   0173178700101228   5/14/2016   Bill   9/12/2016   99204   475.00
       4986   Manul   V.   Feijoo,   M.D.   P.A.   0173178700101228   5/14/2016   Bill   9/12/2016   95851   100.00
       4987   Manul   V.   Feijoo,   M.D.   P.A.   0173178700101228   5/14/2016   Bill   9/12/2016   76140   100.00
       4988   Manul   V.   Feijoo,   M.D.   P.A.   0525627610101020   4/1/2016    Bill   9/12/2016   99204   475.00
       4989   Manul   V.   Feijoo,   M.D.   P.A.   0525627610101020   4/1/2016    Bill   9/12/2016   95851   100.00
       4990   Manul   V.   Feijoo,   M.D.   P.A.   0525627610101020   4/1/2016    Bill   9/12/2016   76140   100.00
       4991   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101110   4/27/2016   Bill   9/12/2016   99215   425.00
       4992   Manul   V.   Feijoo,   M.D.   P.A.   0204966140101110   4/27/2016   Bill   9/12/2016   95851   100.00
       4993   Manul   V.   Feijoo,   M.D.   P.A.   0401329650101056   6/30/2016   Bill   9/12/2016   99215   425.00
       4994   Manul   V.   Feijoo,   M.D.   P.A.   0401329650101056   6/30/2016   Bill   9/12/2016   95851   100.00
       4995   Manul   V.   Feijoo,   M.D.   P.A.   0401329650101056   6/30/2016   Bill   9/12/2016   76140   100.00
       4996   Manul   V.   Feijoo,   M.D.   P.A.   0316734660101034   7/25/2016   Bill   9/12/2016   99204   475.00
       4997   Manul   V.   Feijoo,   M.D.   P.A.   0316734660101034   7/25/2016   Bill   9/12/2016   95851   100.00
       4998   Manul   V.   Feijoo,   M.D.   P.A.   0173178700101228   5/14/2016   Bill   9/12/2016   95851   100.00
       4999   Manul   V.   Feijoo,   M.D.   P.A.   0525627610101020   4/1/2016    Bill   9/12/2016   99204   475.00
       5000   Manul   V.   Feijoo,   M.D.   P.A.   0525627610101020   4/1/2016    Bill   9/12/2016   95851   100.00
       5001   Manul   V.   Feijoo,   M.D.   P.A.   0525627610101020   4/1/2016    Bill   9/12/2016   76140   100.00
       5002   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016    Bill   9/14/2016   99204   475.00
       5003   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016    Bill   9/14/2016   95851   100.00
       5004   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016    Bill   9/14/2016   99204   475.00
       5005   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016    Bill   9/14/2016   95851   100.00
       5006   Manul   V.   Feijoo,   M.D.   P.A.   0534306420101020   8/4/2016    Bill   9/14/2016   99204   475.00
       5007   Manul   V.   Feijoo,   M.D.   P.A.   0534306420101020   8/4/2016    Bill   9/14/2016   95851   100.00
       5008   Manul   V.   Feijoo,   M.D.   P.A.   0485732460101043   7/14/2016   Bill   9/14/2016   99204   475.00
       5009   Manul   V.   Feijoo,   M.D.   P.A.   0485732460101043   7/14/2016   Bill   9/14/2016   95851   100.00
       5010   Manul   V.   Feijoo,   M.D.   P.A.   0524480610101025   7/21/2016   Bill   9/15/2016   99204   475.00
       5011   Manul   V.   Feijoo,   M.D.   P.A.   0524480610101025   7/21/2016   Bill   9/15/2016   95851   100.00
       5012   Manul   V.   Feijoo,   M.D.   P.A.   0562690900101013   6/21/2016   Bill   9/15/2016   99204   475.00
       5013   Manul   V.   Feijoo,   M.D.   P.A.   0562690900101013   6/21/2016   Bill   9/15/2016   95851   100.00
       5014   Manul   V.   Feijoo,   M.D.   P.A.   0508147570101028   7/25/2016   Bill   9/15/2016   99204   475.00
       5015   Manul   V.   Feijoo,   M.D.   P.A.   0508147570101028   7/25/2016   Bill   9/15/2016   95851   100.00
       5016   Manul   V.   Feijoo,   M.D.   P.A.   0565303690101014   6/28/2016   Bill   9/17/2016   99204   475.00
       5017   Manul   V.   Feijoo,   M.D.   P.A.   0565303690101014   6/28/2016   Bill   9/17/2016   95851   100.00
       5018   Manul   V.   Feijoo,   M.D.   P.A.   0497613800101032   6/12/2016   Bill   9/17/2016   99204   475.00
       5019   Manul   V.   Feijoo,   M.D.   P.A.   0497613800101032   6/12/2016   Bill   9/17/2016   95851   100.00
       5020   Manul   V.   Feijoo,   M.D.   P.A.   0565303690101014   6/28/2016   Bill   9/17/2016   99204   475.00
       5021   Manul   V.   Feijoo,   M.D.   P.A.   0565303690101014   6/28/2016   Bill   9/17/2016   95851   100.00
       5022   Manul   V.   Feijoo,   M.D.   P.A.   0311051390101084   6/27/2016   Bill   9/19/2016   99215   425.00
       5023   Manul   V.   Feijoo,   M.D.   P.A.   0311051390101084   6/27/2016   Bill   9/19/2016   95851   100.00
       5024   Manul   V.   Feijoo,   M.D.   P.A.   0311051390101084   6/27/2016   Bill   9/19/2016   76140   100.00
       5025   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101037   8/10/2016   Bill   9/19/2016   99204   475.00
       5026   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101037   8/10/2016   Bill   9/19/2016   95851   100.00
       5027   Manul   V.   Feijoo,   M.D.   P.A.   0519247570101015   6/10/2016   Bill   9/19/2016   99215   425.00
       5028   Manul   V.   Feijoo,   M.D.   P.A.   0519247570101015   6/10/2016   Bill   9/19/2016   95851   100.00
       5029   Manul   V.   Feijoo,   M.D.   P.A.   0519247570101015   6/10/2016   Bill   9/19/2016   76140   100.00
       5030   Manul   V.   Feijoo,   M.D.   P.A.   0311051390101084   6/27/2016   Bill   9/19/2016   99214   275.00
       5031   Manul   V.   Feijoo,   M.D.   P.A.   0311051390101084   6/27/2016   Bill   9/19/2016   95851   100.00
       5032   Manul   V.   Feijoo,   M.D.   P.A.   0311051390101084   6/27/2016   Bill   9/19/2016   76140   100.00
       5033   Manul   V.   Feijoo,   M.D.   P.A.   0431326830101042   7/25/2016   Bill   9/24/2016   99204   475.00
       5034   Manul   V.   Feijoo,   M.D.   P.A.   0431326830101042   7/25/2016   Bill   9/24/2016   95851   100.00
       5035   Manul   V.   Feijoo,   M.D.   P.A.   0473211030101084   8/3/2016    Bill   9/24/2016   99204   475.00
       5036   Manul   V.   Feijoo,   M.D.   P.A.   0473211030101084   8/3/2016    Bill   9/24/2016   95851   100.00
       5037   Manul   V.   Feijoo,   M.D.   P.A.   0429116240101037   8/6/2016    Bill   9/24/2016   99204   475.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 41 of 89

       5038   Manul   V.   Feijoo,   M.D.   P.A.   0429116240101037   8/6/2016     Bill   9/24/2016    95851   100.00
       5039   Manul   V.   Feijoo,   M.D.   P.A.   0497613800101032   6/12/2016    Bill   9/24/2016    99204   475.00
       5040   Manul   V.   Feijoo,   M.D.   P.A.   0497613800101032   6/12/2016    Bill   9/24/2016    95851   100.00
       5041   Manul   V.   Feijoo,   M.D.   P.A.   0399417270101038   7/20/2016    Bill   9/24/2016    99204   475.00
       5042   Manul   V.   Feijoo,   M.D.   P.A.   0399417270101038   7/20/2016    Bill   9/24/2016    95851   100.00
       5043   Manul   V.   Feijoo,   M.D.   P.A.   0508147570101028   7/25/2016    Bill   9/28/2016    99214   275.00
       5044   Manul   V.   Feijoo,   M.D.   P.A.   0508147570101028   7/25/2016    Bill   9/28/2016    95851   100.00
       5045   Manul   V.   Feijoo,   M.D.   P.A.   0431326830101042   7/25/2016    Bill   9/28/2016    99214   275.00
       5046   Manul   V.   Feijoo,   M.D.   P.A.   0431326830101042   7/25/2016    Bill   9/28/2016    95851   100.00
       5047   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   9/28/2016    99214   275.00
       5048   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   9/28/2016    95851   100.00
       5049   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   9/28/2016    99215   425.00
       5050   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   9/28/2016    95851   100.00
       5051   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   9/28/2016    76140   100.00
       5052   Manul   V.   Feijoo,   M.D.   P.A.   0508147570101028   7/25/2016    Bill   9/28/2016    99214   275.00
       5053   Manul   V.   Feijoo,   M.D.   P.A.   0508147570101028   7/25/2016    Bill   9/28/2016    95851   100.00
       5054   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   9/28/2016    99214   275.00
       5055   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   9/28/2016    95851   100.00
       5056   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   9/28/2016    76140   100.00
       5057   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   9/28/2016    99215   425.00
       5058   Manul   V.   Feijoo,   M.D.   P.A.   0467288170101015   4/27/2016    Bill   9/28/2016    95851   100.00
       5059   Manul   V.   Feijoo,   M.D.   P.A.   0556240210101010   6/17/2016    Bill   9/28/2016    99215   425.00
       5060   Manul   V.   Feijoo,   M.D.   P.A.   0556240210101010   6/17/2016    Bill   9/28/2016    95851   100.00
       5061   Manul   V.   Feijoo,   M.D.   P.A.   0294016060101046   7/5/2016     Bill   9/28/2016    99215   425.00
       5062   Manul   V.   Feijoo,   M.D.   P.A.   0294016060101046   7/5/2016     Bill   9/28/2016    95851   100.00
       5063   Manul   V.   Feijoo,   M.D.   P.A.   0294016060101046   7/5/2016     Bill   9/28/2016    76140   100.00
       5064   Manul   V.   Feijoo,   M.D.   P.A.   0428949320101019   6/6/2016     Bill   9/29/2016    99215   425.00
       5065   Manul   V.   Feijoo,   M.D.   P.A.   0428949320101019   6/6/2016     Bill   9/29/2016    95851   100.00
       5066   Manul   V.   Feijoo,   M.D.   P.A.   0454773350101153   7/20/2016    Bill   9/29/2016    99215   425.00
       5067   Manul   V.   Feijoo,   M.D.   P.A.   0454773350101153   7/20/2016    Bill   9/29/2016    95851   100.00
       5068   Manul   V.   Feijoo,   M.D.   P.A.   0486570390101025   7/8/2016     Bill   10/1/2016    99204   475.00
       5069   Manul   V.   Feijoo,   M.D.   P.A.   0486570390101025   7/8/2016     Bill   10/1/2016    95851   100.00
       5070   Manul   V.   Feijoo,   M.D.   P.A.   0540447140101023   8/9/2016     Bill   10/1/2016    99204   475.00
       5071   Manul   V.   Feijoo,   M.D.   P.A.   0540447140101023   8/9/2016     Bill   10/1/2016    95851   100.00
       5072   Manul   V.   Feijoo,   M.D.   P.A.   0283603850101048   6/20/2016    Bill   10/1/2016    99204   475.00
       5073   Manul   V.   Feijoo,   M.D.   P.A.   0283603850101048   6/20/2016    Bill   10/1/2016    95851   100.00
       5074   Manul   V.   Feijoo,   M.D.   P.A.   0283603850101048   6/20/2016    Bill   10/1/2016    76140   100.00
       5075   Manul   V.   Feijoo,   M.D.   P.A.   0415849710101030   8/8/2016     Bill   10/1/2016    99204   475.00
       5076   Manul   V.   Feijoo,   M.D.   P.A.   0415849710101030   8/8/2016     Bill   10/1/2016    95851   100.00
       5077   Manul   V.   Feijoo,   M.D.   P.A.   0497613800101032   6/12/2016    Bill   10/1/2016    99204   475.00
       5078   Manul   V.   Feijoo,   M.D.   P.A.   0497613800101032   6/12/2016    Bill   10/1/2016    95851   100.00
       5079   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101037   8/10/2016    Bill   10/10/2016   99214   275.00
       5080   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101037   8/10/2016    Bill   10/10/2016   95851   100.00
       5081   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101037   8/10/2016    Bill   10/10/2016   76140   100.00
       5082   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101037   8/10/2016    Bill   10/10/2016   99204   475.00
       5083   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101037   8/10/2016    Bill   10/10/2016   95851   100.00
       5084   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101037   8/10/2016    Bill   10/10/2016   76140   100.00
       5085   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016     Bill   10/10/2016   99214   275.00
       5086   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016     Bill   10/10/2016   95851   100.00
       5087   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016     Bill   10/10/2016   76140   100.00
       5088   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016     Bill   10/10/2016   99214   275.00
       5089   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016     Bill   10/10/2016   95851   100.00
       5090   Manul   V.   Feijoo,   M.D.   P.A.   0473211030101084   8/3/2016     Bill   10/10/2016   99214   275.00
       5091   Manul   V.   Feijoo,   M.D.   P.A.   0473211030101084   8/3/2016     Bill   10/10/2016   95851   100.00
       5092   Manul   V.   Feijoo,   M.D.   P.A.   0520327830101018   5/4/2016     Bill   10/10/2016   99215   425.00
       5093   Manul   V.   Feijoo,   M.D.   P.A.   0520327830101018   5/4/2016     Bill   10/10/2016   95851   100.00
       5094   Manul   V.   Feijoo,   M.D.   P.A.   0520327830101018   5/4/2016     Bill   10/10/2016   76140   100.00
       5095   Manul   V.   Feijoo,   M.D.   P.A.   0497613800101032   6/12/2016    Bill   10/10/2016   99215   425.00
       5096   Manul   V.   Feijoo,   M.D.   P.A.   0497613800101032   6/12/2016    Bill   10/10/2016   95851   100.00
       5097   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   10/10/2016   99214   275.00
       5098   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   10/10/2016   95851   100.00
       5099   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016    Bill   10/10/2016   76140   100.00
       5100   Manul   V.   Feijoo,   M.D.   P.A.   0315648110101025   11/30/2015   Bill   10/10/2016   99204   475.00
       5101   Manul   V.   Feijoo,   M.D.   P.A.   0315648110101025   11/30/2015   Bill   10/10/2016   95851   100.00
       5102   Manul   V.   Feijoo,   M.D.   P.A.   0315648110101025   11/30/2015   Bill   10/10/2016   76140   100.00
       5103   Manul   V.   Feijoo,   M.D.   P.A.   0524480610101025   7/21/2016    Bill   10/14/2016   99214   275.00
       5104   Manul   V.   Feijoo,   M.D.   P.A.   0524480610101025   7/21/2016    Bill   10/14/2016   95851   100.00
       5105   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101071   5/6/2016     Bill   10/14/2016   99215   425.00
       5106   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101071   5/6/2016     Bill   10/14/2016   95851   100.00
       5107   Manul   V.   Feijoo,   M.D.   P.A.   0414787010101071   5/6/2016     Bill   10/14/2016   76140   100.00
       5108   Manul   V.   Feijoo,   M.D.   P.A.   0252263710101147   7/12/2016    Bill   10/14/2016   99204   475.00
       5109   Manul   V.   Feijoo,   M.D.   P.A.   0252263710101147   7/12/2016    Bill   10/14/2016   95851   100.00
       5110   Manul   V.   Feijoo,   M.D.   P.A.   0252263710101147   7/12/2016    Bill   10/14/2016   76140   100.00
       5111   Manul   V.   Feijoo,   M.D.   P.A.   0151776140101017   2/2/2016     Bill   10/14/2016   99215   425.00
       5112   Manul   V.   Feijoo,   M.D.   P.A.   0151776140101017   2/2/2016     Bill   10/14/2016   95851   100.00
       5113   Manul   V.   Feijoo,   M.D.   P.A.   0556240210101010   6/17/2016    Bill   10/14/2016   99215   425.00
       5114   Manul   V.   Feijoo,   M.D.   P.A.   0556240210101010   6/17/2016    Bill   10/14/2016   95851   100.00
       5115   Manul   V.   Feijoo,   M.D.   P.A.   0556240210101010   6/17/2016    Bill   10/14/2016   76140   100.00
       5116   Manul   V.   Feijoo,   M.D.   P.A.   0362234400101025   6/4/2016     Bill   10/14/2016   99215   425.00
       5117   Manul   V.   Feijoo,   M.D.   P.A.   0362234400101025   6/4/2016     Bill   10/14/2016   95851   100.00
       5118   Manul   V.   Feijoo,   M.D.   P.A.   0567113830101016   8/30/2016    Bill   10/17/2016   99204   475.00
       5119   Manul   V.   Feijoo,   M.D.   P.A.   0567113830101016   8/30/2016    Bill   10/17/2016   95851   100.00
       5120   Manul   V.   Feijoo,   M.D.   P.A.   0378473500101087   8/20/2016    Bill   10/18/2016   99204   475.00
       5121   Manul   V.   Feijoo,   M.D.   P.A.   0378473500101087   8/20/2016    Bill   10/18/2016   95851   100.00
       5122   Manul   V.   Feijoo,   M.D.   P.A.   0559022900101014   8/16/2016    Bill   10/18/2016   99204   475.00
       5123   Manul   V.   Feijoo,   M.D.   P.A.   0559022900101014   8/16/2016    Bill   10/18/2016   95851   100.00
       5124   Manul   V.   Feijoo,   M.D.   P.A.   0409744010101079   8/23/2016    Bill   10/18/2016   99204   475.00
       5125   Manul   V.   Feijoo,   M.D.   P.A.   0409744010101079   8/23/2016    Bill   10/18/2016   95851   100.00
       5126   Manul   V.   Feijoo,   M.D.   P.A.   0325523660101030   8/16/2016    Bill   10/20/2016   99204   475.00
       5127   Manul   V.   Feijoo,   M.D.   P.A.   0325523660101030   8/16/2016    Bill   10/20/2016   95851   100.00
       5128   Manul   V.   Feijoo,   M.D.   P.A.   0313995220101060   5/28/2016    Bill   10/20/2016   99204   475.00
       5129   Manul   V.   Feijoo,   M.D.   P.A.   0313995220101060   5/28/2016    Bill   10/20/2016   95851   100.00
       5130   Manul   V.   Feijoo,   M.D.   P.A.   0560145270101012   5/19/2016    Bill   10/20/2016   99204   475.00
       5131   Manul   V.   Feijoo,   M.D.   P.A.   0560145270101012   5/19/2016    Bill   10/20/2016   95851   100.00
       5132   Manul   V.   Feijoo,   M.D.   P.A.   0560145270101012   5/19/2016    Bill   10/20/2016   76140   100.00
       5133   Manul   V.   Feijoo,   M.D.   P.A.   0497613800101032   6/12/2016    Bill   10/20/2016   99215   425.00
       5134   Manul   V.   Feijoo,   M.D.   P.A.   0497613800101032   6/12/2016    Bill   10/20/2016   95851   100.00
       5135   Manul   V.   Feijoo,   M.D.   P.A.   0565303690101014   6/28/2016    Bill   10/24/2016   99204   475.00
       5136   Manul   V.   Feijoo,   M.D.   P.A.   0565303690101014   6/28/2016    Bill   10/24/2016   95851   100.00
       5137   Manul   V.   Feijoo,   M.D.   P.A.   0477182450101068   8/27/2016    Bill   10/24/2016   99214   275.00
       5138   Manul   V.   Feijoo,   M.D.   P.A.   0477182450101068   8/27/2016    Bill   10/24/2016   95851   100.00
       5139   Manul   V.   Feijoo,   M.D.   P.A.   0477182450101068   8/27/2016    Bill   10/24/2016   76140   100.00
       5140   Manul   V.   Feijoo,   M.D.   P.A.   0560441900101013   8/27/2016    Bill   10/24/2016   99204   475.00
       5141   Manul   V.   Feijoo,   M.D.   P.A.   0560441900101013   8/27/2016    Bill   10/24/2016   95851   100.00
       5142   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101044   8/29/2016    Bill   10/24/2016   99204   475.00
       5143   Manul   V.   Feijoo,   M.D.   P.A.   0528598430101044   8/29/2016    Bill   10/24/2016   95851   100.00
       5144   Manul   V.   Feijoo,   M.D.   P.A.   0530588730101014   6/25/2016    Bill   10/24/2016   99204   475.00
       5145   Manul   V.   Feijoo,   M.D.   P.A.   0530588730101014   6/25/2016    Bill   10/24/2016   95851   100.00
       5146   Manul   V.   Feijoo,   M.D.   P.A.   0566591340101017   8/25/2016    Bill   10/24/2016   99204   475.00
       5147   Manul   V.   Feijoo,   M.D.   P.A.   0566591340101017   8/25/2016    Bill   10/24/2016   95851   100.00
       5148   Manul   V.   Feijoo,   M.D.   P.A.   0450301810101011   7/19/2016    Bill   10/25/2016   99204   475.00
       5149   Manul   V.   Feijoo,   M.D.   P.A.   0450301810101011   7/19/2016    Bill   10/25/2016   95851   100.00
       5150   Manul   V.   Feijoo,   M.D.   P.A.   0450301810101011   7/19/2016    Bill   10/25/2016   76140   100.00
       5151   Manul   V.   Feijoo,   M.D.   P.A.   0450301810101011   7/19/2016    Bill   10/25/2016   99204   475.00
       5152   Manul   V.   Feijoo,   M.D.   P.A.   0450301810101011   7/19/2016    Bill   10/25/2016   95851   100.00
       5153   Manul   V.   Feijoo,   M.D.   P.A.   0450301810101011   7/19/2016    Bill   10/25/2016   76140   100.00
       5154   Manul   V.   Feijoo,   M.D.   P.A.   0540107170101018   8/30/2016    Bill   10/25/2016   99204   475.00
       5155   Manul   V.   Feijoo,   M.D.   P.A.   0540107170101018   8/30/2016    Bill   10/25/2016   95851   100.00
       5156   Manul   V.   Feijoo,   M.D.   P.A.   0425954690101048   7/18/2016    Bill   10/25/2016   99204   475.00
       5157   Manul   V.   Feijoo,   M.D.   P.A.   0425954690101048   7/18/2016    Bill   10/25/2016   95851   100.00
       5158   Manul   V.   Feijoo,   M.D.   P.A.   0425954690101048   7/18/2016    Bill   10/25/2016   76140   100.00
       5159   Manul   V.   Feijoo,   M.D.   P.A.   0429116240101037   8/6/2016     Bill   10/25/2016   99214   275.00
       5160   Manul   V.   Feijoo,   M.D.   P.A.   0429116240101037   8/6/2016     Bill   10/25/2016   95851   100.00
       5161   Manul   V.   Feijoo,   M.D.   P.A.   0429116240101037   8/6/2016     Bill   10/25/2016   76140   100.00
       5162   Manul   V.   Feijoo,   M.D.   P.A.   0424142780101034   8/4/2016     Bill   10/28/2016   99204   475.00
       5163   Manul   V.   Feijoo,   M.D.   P.A.   0424142780101034   8/4/2016     Bill   10/28/2016   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 42 of 89

       5164   Manul   V.   Feijoo,   M.D.   P.A.   0424142780101034   8/4/2016    Bill   10/28/2016   76140   100.00
       5165   Manul   V.   Feijoo,   M.D.   P.A.   0477182450101068   8/27/2016   Bill   10/28/2016   99204   475.00
       5166   Manul   V.   Feijoo,   M.D.   P.A.   0477182450101068   8/27/2016   Bill   10/28/2016   95851   100.00
       5167   Manul   V.   Feijoo,   M.D.   P.A.   0397923200101107   8/26/2016   Bill   10/31/2016   99204   475.00
       5168   Manul   V.   Feijoo,   M.D.   P.A.   0397923200101107   8/26/2016   Bill   10/31/2016   95851   100.00
       5169   Manul   V.   Feijoo,   M.D.   P.A.   0549033780101019   9/1/2016    Bill   10/31/2016   99204   475.00
       5170   Manul   V.   Feijoo,   M.D.   P.A.   0549033780101019   9/1/2016    Bill   10/31/2016   95851   100.00
       5171   Manul   V.   Feijoo,   M.D.   P.A.   0425776720101023   8/31/2016   Bill   10/31/2016   99204   475.00
       5172   Manul   V.   Feijoo,   M.D.   P.A.   0425776720101023   8/31/2016   Bill   10/31/2016   95851   100.00
       5173   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016   Bill   11/1/2016    99215   425.00
       5174   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016   Bill   11/1/2016    95851   100.00
       5175   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016   Bill   11/1/2016    76140   100.00
       5176   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016   Bill   11/1/2016    99215   425.00
       5177   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016   Bill   11/1/2016    95851   100.00
       5178   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016   Bill   11/1/2016    99215   425.00
       5179   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016   Bill   11/1/2016    95851   100.00
       5180   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101018   6/26/2016   Bill   11/1/2016    76140   100.00
       5181   Manul   V.   Feijoo,   M.D.   P.A.   0510183960101027   7/11/2016   Bill   11/1/2016    99214   275.00
       5182   Manul   V.   Feijoo,   M.D.   P.A.   0510183960101027   7/11/2016   Bill   11/1/2016    95851   100.00
       5183   Manul   V.   Feijoo,   M.D.   P.A.   0510183960101027   7/11/2016   Bill   11/1/2016    99214   275.00
       5184   Manul   V.   Feijoo,   M.D.   P.A.   0510183960101027   7/11/2016   Bill   11/1/2016    95851   100.00
       5185   Manul   V.   Feijoo,   M.D.   P.A.   0449999280101058   7/8/2016    Bill   11/1/2016    99204   475.00
       5186   Manul   V.   Feijoo,   M.D.   P.A.   0449999280101058   7/8/2016    Bill   11/1/2016    95851   100.00
       5187   Manul   V.   Feijoo,   M.D.   P.A.   0449999280101058   7/8/2016    Bill   11/1/2016    76140   100.00
       5188   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101033   5/17/2016   Bill   11/1/2016    99215   425.00
       5189   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101033   5/17/2016   Bill   11/1/2016    95851   100.00
       5190   Manul   V.   Feijoo,   M.D.   P.A.   0530452280101033   5/17/2016   Bill   11/1/2016    76140   100.00
       5191   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016    Bill   11/3/2016    99214   275.00
       5192   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016    Bill   11/3/2016    95851   100.00
       5193   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016    Bill   11/3/2016    99214   275.00
       5194   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016    Bill   11/3/2016    95851   100.00
       5195   Manul   V.   Feijoo,   M.D.   P.A.   0327457430101061   8/22/2016   Bill   11/3/2016    99204   475.00
       5196   Manul   V.   Feijoo,   M.D.   P.A.   0327457430101061   8/22/2016   Bill   11/3/2016    95851   100.00
       5197   Manul   V.   Feijoo,   M.D.   P.A.   0391313290101017   9/10/2016   Bill   11/3/2016    99204   475.00
       5198   Manul   V.   Feijoo,   M.D.   P.A.   0391313290101017   9/10/2016   Bill   11/3/2016    95851   100.00
       5199   Manul   V.   Feijoo,   M.D.   P.A.   0421939650101025   5/28/2016   Bill   11/3/2016    99204   475.00
       5200   Manul   V.   Feijoo,   M.D.   P.A.   0421939650101025   5/28/2016   Bill   11/3/2016    95851   100.00
       5201   Manul   V.   Feijoo,   M.D.   P.A.   0421939650101025   5/28/2016   Bill   11/3/2016    76140   100.00
       5202   Manul   V.   Feijoo,   M.D.   P.A.   0096646730101255   9/7/2016    Bill   11/3/2016    99204   475.00
       5203   Manul   V.   Feijoo,   M.D.   P.A.   0096646730101255   9/7/2016    Bill   11/3/2016    95851   100.00
       5204   Manul   V.   Feijoo,   M.D.   P.A.   0497217620101022   9/7/2016    Bill   11/3/2016    99204   475.00
       5205   Manul   V.   Feijoo,   M.D.   P.A.   0497217620101022   9/7/2016    Bill   11/3/2016    95851   100.00
       5206   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101037   8/10/2016   Bill   11/3/2016    99215   425.00
       5207   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101037   8/10/2016   Bill   11/3/2016    95851   100.00
       5208   Manul   V.   Feijoo,   M.D.   P.A.   0368461680101037   8/10/2016   Bill   11/3/2016    76140   100.00
       5209   Manul   V.   Feijoo,   M.D.   P.A.   0431453220101018   5/2/2016    Bill   11/3/2016    99214   275.00
       5210   Manul   V.   Feijoo,   M.D.   P.A.   0431453220101018   5/2/2016    Bill   11/3/2016    95851   100.00
       5211   Manul   V.   Feijoo,   M.D.   P.A.   0560441900101013   8/27/2016   Bill   11/3/2016    99214   275.00
       5212   Manul   V.   Feijoo,   M.D.   P.A.   0560441900101013   8/27/2016   Bill   11/3/2016    95851   100.00
       5213   Manul   V.   Feijoo,   M.D.   P.A.   0549033780101019   9/1/2016    Bill   11/3/2016    99214   275.00
       5214   Manul   V.   Feijoo,   M.D.   P.A.   0549033780101019   9/1/2016    Bill   11/3/2016    95851   100.00
       5215   Manul   V.   Feijoo,   M.D.   P.A.   0567113830101016   8/30/2016   Bill   11/3/2016    99214   275.00
       5216   Manul   V.   Feijoo,   M.D.   P.A.   0567113830101016   8/30/2016   Bill   11/3/2016    95851   100.00
       5217   Manul   V.   Feijoo,   M.D.   P.A.   0501694220101020   6/10/2016   Bill   11/3/2016    99204   475.00
       5218   Manul   V.   Feijoo,   M.D.   P.A.   0501694220101020   6/10/2016   Bill   11/3/2016    95851   100.00
       5219   Manul   V.   Feijoo,   M.D.   P.A.   0456259280101024   9/7/2016    Bill   11/17/2016   99204   475.00
       5220   Manul   V.   Feijoo,   M.D.   P.A.   0456259280101024   9/7/2016    Bill   11/17/2016   95851   100.00
       5221   Manul   V.   Feijoo,   M.D.   P.A.   0397606650101087   9/9/2016    Bill   11/17/2016   99204   475.00
       5222   Manul   V.   Feijoo,   M.D.   P.A.   0397606650101087   9/9/2016    Bill   11/17/2016   95851   100.00
       5223   Manul   V.   Feijoo,   M.D.   P.A.   0557461320101018   7/16/2016   Bill   11/19/2016   99215   425.00
       5224   Manul   V.   Feijoo,   M.D.   P.A.   0557461320101018   7/16/2016   Bill   11/19/2016   95851   100.00
       5225   Manul   V.   Feijoo,   M.D.   P.A.   0557461320101018   7/16/2016   Bill   11/19/2016   76140   100.00
       5226   Manul   V.   Feijoo,   M.D.   P.A.   0404154200101084   6/15/2016   Bill   11/19/2016   99215   425.00
       5227   Manul   V.   Feijoo,   M.D.   P.A.   0404154200101084   6/15/2016   Bill   11/19/2016   95851   100.00
       5228   Manul   V.   Feijoo,   M.D.   P.A.   0404154200101084   6/15/2016   Bill   11/19/2016   76140   100.00
       5229   Manul   V.   Feijoo,   M.D.   P.A.   0391313290101017   9/10/2016   Bill   11/19/2016   99214   275.00
       5230   Manul   V.   Feijoo,   M.D.   P.A.   0391313290101017   9/10/2016   Bill   11/19/2016   95851   100.00
       5231   Manul   V.   Feijoo,   M.D.   P.A.   0306469160101059   5/23/2016   Bill   11/19/2016   99204   475.00
       5232   Manul   V.   Feijoo,   M.D.   P.A.   0306469160101059   5/23/2016   Bill   11/19/2016   95851   100.00
       5233   Manul   V.   Feijoo,   M.D.   P.A.   0306469160101059   5/23/2016   Bill   11/19/2016   76140   100.00
       5234   Manul   V.   Feijoo,   M.D.   P.A.   0429116240101037   8/6/2016    Bill   11/19/2016   99215   425.00
       5235   Manul   V.   Feijoo,   M.D.   P.A.   0429116240101037   8/6/2016    Bill   11/19/2016   95851   100.00
       5236   Manul   V.   Feijoo,   M.D.   P.A.   0429116240101037   8/6/2016    Bill   11/19/2016   76140   100.00
       5237   Manul   V.   Feijoo,   M.D.   P.A.   0557461320101018   7/16/2016   Bill   11/19/2016   99215   425.00
       5238   Manul   V.   Feijoo,   M.D.   P.A.   0557461320101018   7/16/2016   Bill   11/19/2016   95851   100.00
       5239   Manul   V.   Feijoo,   M.D.   P.A.   0557461320101018   7/16/2016   Bill   11/19/2016   76140   100.00
       5240   Manul   V.   Feijoo,   M.D.   P.A.   0173990850101067   9/16/2016   Bill   11/19/2016   99204   475.00
       5241   Manul   V.   Feijoo,   M.D.   P.A.   0173990850101067   9/16/2016   Bill   11/19/2016   95851   100.00
       5242   Manul   V.   Feijoo,   M.D.   P.A.   0567113830101016   8/30/2016   Bill   11/19/2016   99214   275.00
       5243   Manul   V.   Feijoo,   M.D.   P.A.   0567113830101016   8/30/2016   Bill   11/19/2016   95851   100.00
       5244   Manul   V.   Feijoo,   M.D.   P.A.   0567113830101016   8/30/2016   Bill   11/19/2016   99204   475.00
       5245   Manul   V.   Feijoo,   M.D.   P.A.   0567113830101016   8/30/2016   Bill   11/19/2016   95851   100.00
       5246   Manul   V.   Feijoo,   M.D.   P.A.   0545604950101015   8/24/2016   Bill   11/19/2016   99204   475.00
       5247   Manul   V.   Feijoo,   M.D.   P.A.   0545604950101015   8/24/2016   Bill   11/19/2016   95851   100.00
       5248   Manul   V.   Feijoo,   M.D.   P.A.   0473211030101084   8/3/2016    Bill   11/19/2016   99215   425.00
       5249   Manul   V.   Feijoo,   M.D.   P.A.   0473211030101084   8/3/2016    Bill   11/19/2016   95851   100.00
       5250   Manul   V.   Feijoo,   M.D.   P.A.   0473211030101084   8/3/2016    Bill   11/19/2016   76140   100.00
       5251   Manul   V.   Feijoo,   M.D.   P.A.   0420080990101028   7/19/2016   Bill   11/19/2016   99214   275.00
       5252   Manul   V.   Feijoo,   M.D.   P.A.   0420080990101028   7/19/2016   Bill   11/19/2016   95851   100.00
       5253   Manul   V.   Feijoo,   M.D.   P.A.   0540733590101021   8/26/2016   Bill   11/19/2016   99204   475.00
       5254   Manul   V.   Feijoo,   M.D.   P.A.   0540733590101021   8/26/2016   Bill   11/19/2016   95851   100.00
       5255   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016    Bill   11/25/2016   99215   425.00
       5256   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016    Bill   11/25/2016   95851   100.00
       5257   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016    Bill   11/25/2016   99215   425.00
       5258   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016    Bill   11/25/2016   95851   100.00
       5259   Manul   V.   Feijoo,   M.D.   P.A.   0343748960101020   8/7/2016    Bill   11/25/2016   76140   100.00
       5260   Manul   V.   Feijoo,   M.D.   P.A.   0560441900101013   8/27/2016   Bill   11/25/2016   99214   275.00
       5261   Manul   V.   Feijoo,   M.D.   P.A.   0560441900101013   8/27/2016   Bill   11/25/2016   95851   100.00
       5262   Manul   V.   Feijoo,   M.D.   P.A.   0411288970101071   10/9/2016   Bill   11/26/2016   99204   475.00
       5263   Manul   V.   Feijoo,   M.D.   P.A.   0411288970101071   10/9/2016   Bill   11/26/2016   95851   100.00
       5264   Manul   V.   Feijoo,   M.D.   P.A.   0485023670101035   10/7/2016   Bill   11/26/2016   99204   475.00
       5265   Manul   V.   Feijoo,   M.D.   P.A.   0485023670101035   10/7/2016   Bill   11/26/2016   95851   100.00
       5266   Manul   V.   Feijoo,   M.D.   P.A.   0350109410101112   9/28/2016   Bill   11/26/2016   99204   475.00
       5267   Manul   V.   Feijoo,   M.D.   P.A.   0350109410101112   9/28/2016   Bill   11/26/2016   95851   100.00
       5268   Manul   V.   Feijoo,   M.D.   P.A.   0155143420101181   2/13/2016   Bill   11/26/2016   99204   475.00
       5269   Manul   V.   Feijoo,   M.D.   P.A.   0155143420101181   2/13/2016   Bill   11/26/2016   95851   100.00
       5270   Manul   V.   Feijoo,   M.D.   P.A.   0487616130101012   10/3/2016   Bill   11/28/2016   99204   475.00
       5271   Manul   V.   Feijoo,   M.D.   P.A.   0487616130101012   10/3/2016   Bill   11/28/2016   95851   100.00
       5272   Manul   V.   Feijoo,   M.D.   P.A.   0487616130101012   10/3/2016   Bill   11/28/2016   99204   475.00
       5273   Manul   V.   Feijoo,   M.D.   P.A.   0487616130101012   10/3/2016   Bill   11/28/2016   95851   100.00
       5274   Manul   V.   Feijoo,   M.D.   P.A.   0487616130101012   10/3/2016   Bill   11/28/2016   99204   475.00
       5275   Manul   V.   Feijoo,   M.D.   P.A.   0487616130101012   10/3/2016   Bill   11/28/2016   95851   100.00
       5276   Manul   V.   Feijoo,   M.D.   P.A.   0472119100101036   9/27/2016   Bill   11/28/2016   99204   475.00
       5277   Manul   V.   Feijoo,   M.D.   P.A.   0472119100101036   9/27/2016   Bill   11/28/2016   95851   100.00
       5278   Manul   V.   Feijoo,   M.D.   P.A.   0430679500101069   9/14/2016   Bill   11/28/2016   99204   475.00
       5279   Manul   V.   Feijoo,   M.D.   P.A.   0430679500101069   9/14/2016   Bill   11/28/2016   95851   100.00
       5280   Manul   V.   Feijoo,   M.D.   P.A.   0520287140101019   9/28/2016   Bill   11/28/2016   99204   475.00
       5281   Manul   V.   Feijoo,   M.D.   P.A.   0520287140101019   9/28/2016   Bill   11/28/2016   95851   100.00
       5282   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101010   10/2/2016   Bill   11/28/2016   99204   475.00
       5283   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101010   10/2/2016   Bill   11/28/2016   95851   100.00
       5284   Manul   V.   Feijoo,   M.D.   P.A.   0476744930101066   6/3/2016    Bill   11/28/2016   99204   475.00
       5285   Manul   V.   Feijoo,   M.D.   P.A.   0476744930101066   6/3/2016    Bill   11/28/2016   95851   100.00
       5286   Manul   V.   Feijoo,   M.D.   P.A.   0142757710101126   4/11/2016   Bill   11/28/2016   99204   475.00
       5287   Manul   V.   Feijoo,   M.D.   P.A.   0142757710101126   4/11/2016   Bill   11/28/2016   95851   100.00
       5288   Manul   V.   Feijoo,   M.D.   P.A.   0142757710101126   4/11/2016   Bill   11/28/2016   76140   100.00
       5289   Manul   V.   Feijoo,   M.D.   P.A.   0434464040101051   2/12/2016   Bill   11/28/2016   99204   475.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 43 of 89

       5290   Manul   V.   Feijoo,   M.D.   P.A.   0434464040101051   2/12/2016    Bill   11/28/2016   95851   100.00
       5291   Manul   V.   Feijoo,   M.D.   P.A.   0434464040101051   2/12/2016    Bill   11/28/2016   76140   100.00
       5292   Manul   V.   Feijoo,   M.D.   P.A.   0405321140101024   10/5/2016    Bill   11/28/2016   99204   475.00
       5293   Manul   V.   Feijoo,   M.D.   P.A.   0405321140101024   10/5/2016    Bill   11/28/2016   95851   100.00
       5294   Manul   V.   Feijoo,   M.D.   P.A.   0405321140101024   10/5/2016    Bill   11/28/2016   76140   100.00
       5295   Manul   V.   Feijoo,   M.D.   P.A.   0572256900101011   9/28/2016    Bill   11/28/2016   99204   475.00
       5296   Manul   V.   Feijoo,   M.D.   P.A.   0572256900101011   9/28/2016    Bill   11/28/2016   95851   100.00
       5297   Manul   V.   Feijoo,   M.D.   P.A.   0576155150101018   10/9/2016    Bill   11/28/2016   99204   475.00
       5298   Manul   V.   Feijoo,   M.D.   P.A.   0576155150101018   10/9/2016    Bill   11/28/2016   95851   100.00
       5299   Manul   V.   Feijoo,   M.D.   P.A.   0487616130101012   10/3/2016    Bill   11/28/2016   99204   475.00
       5300   Manul   V.   Feijoo,   M.D.   P.A.   0487616130101012   10/3/2016    Bill   11/28/2016   95851   100.00
       5301   Manul   V.   Feijoo,   M.D.   P.A.   0575092400101012   10/19/2016   Bill   11/28/2016   99204   475.00
       5302   Manul   V.   Feijoo,   M.D.   P.A.   0575092400101012   10/19/2016   Bill   11/28/2016   95851   100.00
       5303   Manul   V.   Feijoo,   M.D.   P.A.   0363648820101043   9/15/2016    Bill   11/28/2016   99204   475.00
       5304   Manul   V.   Feijoo,   M.D.   P.A.   0363648820101043   9/15/2016    Bill   11/28/2016   95851   100.00
       5305   Manul   V.   Feijoo,   M.D.   P.A.   0488768940101036   9/20/2016    Bill   11/28/2016   99204   475.00
       5306   Manul   V.   Feijoo,   M.D.   P.A.   0488768940101036   9/20/2016    Bill   11/28/2016   95851   100.00
       5307   Manul   V.   Feijoo,   M.D.   P.A.   0035597260101229   8/30/2016    Bill   11/28/2016   99204   475.00
       5308   Manul   V.   Feijoo,   M.D.   P.A.   0035597260101229   8/30/2016    Bill   11/28/2016   95851   100.00
       5309   Manul   V.   Feijoo,   M.D.   P.A.   0178886980101040   9/17/2016    Bill   12/6/2016    99204   475.00
       5310   Manul   V.   Feijoo,   M.D.   P.A.   0178886980101040   9/17/2016    Bill   12/6/2016    95851   100.00
       5311   Manul   V.   Feijoo,   M.D.   P.A.   0575092400101012   10/19/2016   Bill   12/6/2016    99204   475.00
       5312   Manul   V.   Feijoo,   M.D.   P.A.   0575092400101012   10/19/2016   Bill   12/6/2016    95851   100.00
       5313   Manul   V.   Feijoo,   M.D.   P.A.   0484597600101026   9/8/2016     Bill   12/6/2016    99204   475.00
       5314   Manul   V.   Feijoo,   M.D.   P.A.   0484597600101026   9/8/2016     Bill   12/6/2016    95851   100.00
       5315   Manul   V.   Feijoo,   M.D.   P.A.   0520106000101036   10/3/2016    Bill   12/6/2016    99204   475.00
       5316   Manul   V.   Feijoo,   M.D.   P.A.   0520106000101036   10/3/2016    Bill   12/6/2016    95851   100.00
       5317   Manul   V.   Feijoo,   M.D.   P.A.   0520106000101036   10/3/2016    Bill   12/6/2016    76140   100.00
       5318   Manul   V.   Feijoo,   M.D.   P.A.   0520106000101036   10/3/2016    Bill   12/6/2016    99214   275.00
       5319   Manul   V.   Feijoo,   M.D.   P.A.   0520106000101036   10/3/2016    Bill   12/6/2016    95851   100.00
       5320   Manul   V.   Feijoo,   M.D.   P.A.   0536011510101017   10/20/2016   Bill   12/6/2016    99204   475.00
       5321   Manul   V.   Feijoo,   M.D.   P.A.   0536011510101017   10/20/2016   Bill   12/6/2016    95851   100.00
       5322   Manul   V.   Feijoo,   M.D.   P.A.   0441386150101012   1/27/2016    Bill   12/6/2016    99204   475.00
       5323   Manul   V.   Feijoo,   M.D.   P.A.   0441386150101012   1/27/2016    Bill   12/6/2016    95851   100.00
       5324   Manul   V.   Feijoo,   M.D.   P.A.   0441386150101012   1/27/2016    Bill   12/6/2016    76140   100.00
       5325   Manul   V.   Feijoo,   M.D.   P.A.   0556529140101037   10/17/2016   Bill   12/8/2016    99204   475.00
       5326   Manul   V.   Feijoo,   M.D.   P.A.   0556529140101037   10/17/2016   Bill   12/8/2016    95851   100.00
       5327   Manul   V.   Feijoo,   M.D.   P.A.   0556529140101037   10/17/2016   Bill   12/8/2016    99204   475.00
       5328   Manul   V.   Feijoo,   M.D.   P.A.   0556529140101037   10/17/2016   Bill   12/8/2016    95851   100.00
       5329   Manul   V.   Feijoo,   M.D.   P.A.   0549033780101027   10/21/2016   Bill   12/8/2016    99204   475.00
       5330   Manul   V.   Feijoo,   M.D.   P.A.   0549033780101027   10/21/2016   Bill   12/8/2016    95851   100.00
       5331   Manul   V.   Feijoo,   M.D.   P.A.   0556768540101011   7/8/2016     Bill   12/8/2016    99204   475.00
       5332   Manul   V.   Feijoo,   M.D.   P.A.   0556768540101011   7/8/2016     Bill   12/8/2016    95851   100.00
       5333   Manul   V.   Feijoo,   M.D.   P.A.   0524512330101016   9/2/2015     Bill   12/8/2016    99204   475.00
       5334   Manul   V.   Feijoo,   M.D.   P.A.   0524512330101016   9/2/2015     Bill   12/8/2016    95851   100.00
       5335   Manul   V.   Feijoo,   M.D.   P.A.   0412800210101056   9/30/2016    Bill   12/8/2016    99204   475.00
       5336   Manul   V.   Feijoo,   M.D.   P.A.   0412800210101056   9/30/2016    Bill   12/8/2016    95851   100.00
       5337   Manul   V.   Feijoo,   M.D.   P.A.   0561816700101025   10/26/2016   Bill   12/8/2016    99204   475.00
       5338   Manul   V.   Feijoo,   M.D.   P.A.   0561816700101025   10/26/2016   Bill   12/8/2016    95851   100.00
       5339   Manul   V.   Feijoo,   M.D.   P.A.   0532761730101023   10/17/2016   Bill   12/8/2016    99204   475.00
       5340   Manul   V.   Feijoo,   M.D.   P.A.   0532761730101023   10/17/2016   Bill   12/8/2016    95851   100.00
       5341   Manul   V.   Feijoo,   M.D.   P.A.   0114830480101073   3/21/2016    Bill   12/8/2016    99204   475.00
       5342   Manul   V.   Feijoo,   M.D.   P.A.   0114830480101073   3/21/2016    Bill   12/8/2016    95851   100.00
       5343   Manul   V.   Feijoo,   M.D.   P.A.   0114830480101073   3/21/2016    Bill   12/8/2016    76140   100.00
       5344   Manul   V.   Feijoo,   M.D.   P.A.   0517513840101024   9/30/2016    Bill   12/8/2016    99204   475.00
       5345   Manul   V.   Feijoo,   M.D.   P.A.   0517513840101024   9/30/2016    Bill   12/8/2016    95851   100.00
       5346   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101029   11/9/2016    Bill   12/16/2016   99204   475.00
       5347   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101029   11/9/2016    Bill   12/16/2016   95851   100.00
       5348   Manul   V.   Feijoo,   M.D.   P.A.   0545924920101014   10/20/2016   Bill   12/16/2016   99204   475.00
       5349   Manul   V.   Feijoo,   M.D.   P.A.   0545924920101014   10/20/2016   Bill   12/16/2016   95851   100.00
       5350   Manul   V.   Feijoo,   M.D.   P.A.   0532345710101011   10/18/2016   Bill   12/16/2016   99204   475.00
       5351   Manul   V.   Feijoo,   M.D.   P.A.   0532345710101011   10/18/2016   Bill   12/16/2016   95851   100.00
       5352   Manul   V.   Feijoo,   M.D.   P.A.   0485023670101035   10/7/2016    Bill   12/16/2016   99214   275.00
       5353   Manul   V.   Feijoo,   M.D.   P.A.   0485023670101035   10/7/2016    Bill   12/16/2016   95851   100.00
       5354   Manul   V.   Feijoo,   M.D.   P.A.   0520106000101036   10/3/2016    Bill   12/16/2016   99214   275.00
       5355   Manul   V.   Feijoo,   M.D.   P.A.   0520106000101036   10/3/2016    Bill   12/16/2016   95851   100.00
       5356   Manul   V.   Feijoo,   M.D.   P.A.   0520106000101036   10/3/2016    Bill   12/16/2016   76140   100.00
       5357   Manul   V.   Feijoo,   M.D.   P.A.   0411288970101071   10/9/2016    Bill   12/16/2016   99214   275.00
       5358   Manul   V.   Feijoo,   M.D.   P.A.   0411288970101071   10/9/2016    Bill   12/16/2016   95851   100.00
       5359   Manul   V.   Feijoo,   M.D.   P.A.   0213996490101021   10/10/2016   Bill   12/16/2016   99204   475.00
       5360   Manul   V.   Feijoo,   M.D.   P.A.   0213996490101021   10/10/2016   Bill   12/16/2016   95851   100.00
       5361   Manul   V.   Feijoo,   M.D.   P.A.   0556529140101037   10/17/2016   Bill   12/16/2016   99214   275.00
       5362   Manul   V.   Feijoo,   M.D.   P.A.   0556529140101037   10/17/2016   Bill   12/16/2016   95851   100.00
       5363   Manul   V.   Feijoo,   M.D.   P.A.   0271336860101013   9/30/2016    Bill   12/16/2016   99204   475.00
       5364   Manul   V.   Feijoo,   M.D.   P.A.   0271336860101013   9/30/2016    Bill   12/16/2016   95851   100.00
       5365   Manul   V.   Feijoo,   M.D.   P.A.   0435861280101023   11/15/2014   Bill   12/27/2016   99204   475.00
       5366   Manul   V.   Feijoo,   M.D.   P.A.   0435861280101023   11/15/2014   Bill   12/27/2016   95851   100.00
       5367   Manul   V.   Feijoo,   M.D.   P.A.   0485023670101035   10/7/2016    Bill   12/29/2016   99204   475.00
       5368   Manul   V.   Feijoo,   M.D.   P.A.   0485023670101035   10/7/2016    Bill   12/29/2016   95851   100.00
       5369   Manul   V.   Feijoo,   M.D.   P.A.   0532761730101023   10/17/2016   Bill   12/29/2016   99214   275.00
       5370   Manul   V.   Feijoo,   M.D.   P.A.   0532761730101023   10/17/2016   Bill   12/29/2016   95851   100.00
       5371   Manul   V.   Feijoo,   M.D.   P.A.   0540733590101021   8/26/2016    Bill   12/29/2016   99204   475.00
       5372   Manul   V.   Feijoo,   M.D.   P.A.   0540733590101021   8/26/2016    Bill   12/29/2016   95851   100.00
       5373   Manul   V.   Feijoo,   M.D.   P.A.   0532761730101023   10/17/2016   Bill   12/29/2016   99204   475.00
       5374   Manul   V.   Feijoo,   M.D.   P.A.   0532761730101023   10/17/2016   Bill   12/29/2016   95851   100.00
       5375   Manul   V.   Feijoo,   M.D.   P.A.   0540733590101021   8/26/2016    Bill   12/29/2016   99204   475.00
       5376   Manul   V.   Feijoo,   M.D.   P.A.   0540733590101021   8/26/2016    Bill   12/29/2016   95851   100.00
       5377   Manul   V.   Feijoo,   M.D.   P.A.   0485023670101035   10/7/2016    Bill   12/29/2016   99214   275.00
       5378   Manul   V.   Feijoo,   M.D.   P.A.   0485023670101035   10/7/2016    Bill   12/29/2016   95851   100.00
       5379   Manul   V.   Feijoo,   M.D.   P.A.   0571200330101010   10/19/2016   Bill   12/29/2016   99204   475.00
       5380   Manul   V.   Feijoo,   M.D.   P.A.   0571200330101010   10/19/2016   Bill   12/29/2016   95851   100.00
       5381   Manul   V.   Feijoo,   M.D.   P.A.   0532345710101011   10/18/2016   Bill   12/29/2016   99204   475.00
       5382   Manul   V.   Feijoo,   M.D.   P.A.   0532345710101011   10/18/2016   Bill   12/29/2016   95851   100.00
       5383   Manul   V.   Feijoo,   M.D.   P.A.   0350109410101112   9/28/2016    Bill   12/29/2016   99214   275.00
       5384   Manul   V.   Feijoo,   M.D.   P.A.   0350109410101112   9/28/2016    Bill   12/29/2016   95851   100.00
       5385   Manul   V.   Feijoo,   M.D.   P.A.   0547035270101013   10/20/2016   Bill   12/29/2016   99204   475.00
       5386   Manul   V.   Feijoo,   M.D.   P.A.   0547035270101013   10/20/2016   Bill   12/29/2016   95851   100.00
       5387   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101010   10/2/2016    Bill   12/29/2016   99214   275.00
       5388   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101010   10/2/2016    Bill   12/29/2016   95851   100.00
       5389   Manul   V.   Feijoo,   M.D.   P.A.   0413509880101036   11/3/2016    Bill   1/14/2017    99214   275.00
       5390   Manul   V.   Feijoo,   M.D.   P.A.   0413509880101036   11/3/2016    Bill   1/14/2017    95851   100.00
       5391   Manul   V.   Feijoo,   M.D.   P.A.   0413509880101036   11/3/2016    Bill   1/14/2017    99204   475.00
       5392   Manul   V.   Feijoo,   M.D.   P.A.   0413509880101036   11/3/2016    Bill   1/14/2017    95851   100.00
       5393   Manul   V.   Feijoo,   M.D.   P.A.   0569849450101012   11/2/2016    Bill   1/14/2017    99214   275.00
       5394   Manul   V.   Feijoo,   M.D.   P.A.   0569849450101012   11/2/2016    Bill   1/14/2017    95851   100.00
       5395   Manul   V.   Feijoo,   M.D.   P.A.   0569849450101012   11/2/2016    Bill   1/14/2017    99204   475.00
       5396   Manul   V.   Feijoo,   M.D.   P.A.   0569849450101012   11/2/2016    Bill   1/14/2017    95851   100.00
       5397   Manul   V.   Feijoo,   M.D.   P.A.   0569849450101012   11/2/2016    Bill   1/14/2017    99214   275.00
       5398   Manul   V.   Feijoo,   M.D.   P.A.   0569849450101012   11/2/2016    Bill   1/14/2017    95851   100.00
       5399   Manul   V.   Feijoo,   M.D.   P.A.   0561816700101025   10/26/2016   Bill   1/14/2017    99214   275.00
       5400   Manul   V.   Feijoo,   M.D.   P.A.   0561816700101025   10/26/2016   Bill   1/14/2017    95851   100.00
       5401   Manul   V.   Feijoo,   M.D.   P.A.   0490485710101015   9/25/2016    Bill   1/14/2017    99204   475.00
       5402   Manul   V.   Feijoo,   M.D.   P.A.   0490485710101015   9/25/2016    Bill   1/14/2017    95851   100.00
       5403   Manul   V.   Feijoo,   M.D.   P.A.   0575092400101012   10/19/2016   Bill   1/14/2017    99214   275.00
       5404   Manul   V.   Feijoo,   M.D.   P.A.   0575092400101012   10/19/2016   Bill   1/14/2017    95851   100.00
       5405   Manul   V.   Feijoo,   M.D.   P.A.   0442216740101025   5/11/2016    Bill   1/14/2017    99204   475.00
       5406   Manul   V.   Feijoo,   M.D.   P.A.   0442216740101025   5/11/2016    Bill   1/14/2017    95851   100.00
       5407   Manul   V.   Feijoo,   M.D.   P.A.   0442216740101025   5/11/2016    Bill   1/14/2017    76140   100.00
       5408   Manul   V.   Feijoo,   M.D.   P.A.   0482995250101068   11/18/2016   Bill   1/14/2017    99204   475.00
       5409   Manul   V.   Feijoo,   M.D.   P.A.   0482995250101068   11/18/2016   Bill   1/14/2017    95851   100.00
       5410   Manul   V.   Feijoo,   M.D.   P.A.   0540733590101021   8/26/2016    Bill   1/14/2017    99204   475.00
       5411   Manul   V.   Feijoo,   M.D.   P.A.   0540733590101021   8/26/2016    Bill   1/14/2017    95851   100.00
       5412   Manul   V.   Feijoo,   M.D.   P.A.   0171443400101023   9/10/2015    Bill   1/14/2017    99215   425.00
       5413   Manul   V.   Feijoo,   M.D.   P.A.   0171443400101023   9/10/2015    Bill   1/14/2017    95851   100.00
       5414   Manul   V.   Feijoo,   M.D.   P.A.   0519916510101026   8/5/2016     Bill   1/14/2017    99204   475.00
       5415   Manul   V.   Feijoo,   M.D.   P.A.   0519916510101026   8/5/2016     Bill   1/14/2017    95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 44 of 89

       5416   Manul   V.   Feijoo,   M.D.   P.A.   0533879070101012   10/21/2016   Bill   1/14/2017   99204   475.00
       5417   Manul   V.   Feijoo,   M.D.   P.A.   0533879070101012   10/21/2016   Bill   1/14/2017   95851   100.00
       5418   Manul   V.   Feijoo,   M.D.   P.A.   0431453220101018   5/2/2016     Bill   1/14/2017   99215   425.00
       5419   Manul   V.   Feijoo,   M.D.   P.A.   0431453220101018   5/2/2016     Bill   1/14/2017   95851   100.00
       5420   Manul   V.   Feijoo,   M.D.   P.A.   0431453220101018   5/2/2016     Bill   1/14/2017   76140   100.00
       5421   Manul   V.   Feijoo,   M.D.   P.A.   0533879070101012   10/21/2016   Bill   1/14/2017   99214   275.00
       5422   Manul   V.   Feijoo,   M.D.   P.A.   0533879070101012   10/21/2016   Bill   1/14/2017   95851   100.00
       5423   Manul   V.   Feijoo,   M.D.   P.A.   0533879070101012   10/21/2016   Bill   1/14/2017   99204   475.00
       5424   Manul   V.   Feijoo,   M.D.   P.A.   0533879070101012   10/21/2016   Bill   1/14/2017   95851   100.00
       5425   Manul   V.   Feijoo,   M.D.   P.A.   0562431580101019   11/12/2016   Bill   1/19/2017   99204   475.00
       5426   Manul   V.   Feijoo,   M.D.   P.A.   0562431580101019   11/12/2016   Bill   1/19/2017   95851   100.00
       5427   Manul   V.   Feijoo,   M.D.   P.A.   0520647530101046   10/5/2016    Bill   1/19/2017   99204   475.00
       5428   Manul   V.   Feijoo,   M.D.   P.A.   0520647530101046   10/5/2016    Bill   1/19/2017   95851   100.00
       5429   Manul   V.   Feijoo,   M.D.   P.A.   0568129370101017   11/30/2016   Bill   1/19/2017   99204   475.00
       5430   Manul   V.   Feijoo,   M.D.   P.A.   0568129370101017   11/30/2016   Bill   1/19/2017   95851   100.00
       5431   Manul   V.   Feijoo,   M.D.   P.A.   0415753660101034   11/10/2016   Bill   1/19/2017   99204   475.00
       5432   Manul   V.   Feijoo,   M.D.   P.A.   0415753660101034   11/10/2016   Bill   1/19/2017   95851   100.00
       5433   Manul   V.   Feijoo,   M.D.   P.A.   0530386070101029   10/20/2016   Bill   1/19/2017   99204   475.00
       5434   Manul   V.   Feijoo,   M.D.   P.A.   0530386070101029   10/20/2016   Bill   1/19/2017   95851   100.00
       5435   Manul   V.   Feijoo,   M.D.   P.A.   0539508210101020   11/29/2016   Bill   1/19/2017   99204   475.00
       5436   Manul   V.   Feijoo,   M.D.   P.A.   0539508210101020   11/29/2016   Bill   1/19/2017   95851   100.00
       5437   Manul   V.   Feijoo,   M.D.   P.A.   0529222630101014   11/6/2016    Bill   1/19/2017   99204   475.00
       5438   Manul   V.   Feijoo,   M.D.   P.A.   0529222630101014   11/6/2016    Bill   1/19/2017   95851   100.00
       5439   Manul   V.   Feijoo,   M.D.   P.A.   0569655920101015   11/9/2016    Bill   1/19/2017   99204   475.00
       5440   Manul   V.   Feijoo,   M.D.   P.A.   0569655920101015   11/9/2016    Bill   1/19/2017   95851   100.00
       5441   Manul   V.   Feijoo,   M.D.   P.A.   0408697430101106   10/9/2016    Bill   1/19/2017   99204   475.00
       5442   Manul   V.   Feijoo,   M.D.   P.A.   0408697430101106   10/9/2016    Bill   1/19/2017   95851   100.00
       5443   Manul   V.   Feijoo,   M.D.   P.A.   0569849450101012   11/2/2016    Bill   1/19/2017   99204   475.00
       5444   Manul   V.   Feijoo,   M.D.   P.A.   0569849450101012   11/2/2016    Bill   1/19/2017   95851   100.00
       5445   Manul   V.   Feijoo,   M.D.   P.A.   0475391110101036   10/18/2016   Bill   1/19/2017   99204   475.00
       5446   Manul   V.   Feijoo,   M.D.   P.A.   0475391110101036   10/18/2016   Bill   1/19/2017   95851   100.00
       5447   Manul   V.   Feijoo,   M.D.   P.A.   0425776720101023   8/31/2016    Bill   1/19/2017   99215   425.00
       5448   Manul   V.   Feijoo,   M.D.   P.A.   0425776720101023   8/31/2016    Bill   1/19/2017   95851   100.00
       5449   Manul   V.   Feijoo,   M.D.   P.A.   0425776720101023   8/31/2016    Bill   1/19/2017   76140   100.00
       5450   Manul   V.   Feijoo,   M.D.   P.A.   0535806780101014   7/18/2015    Bill   1/19/2017   99214   275.00
       5451   Manul   V.   Feijoo,   M.D.   P.A.   0535806780101014   7/18/2015    Bill   1/19/2017   95851   100.00
       5452   Manul   V.   Feijoo,   M.D.   P.A.   0524512330101016   9/2/2015     Bill   1/19/2017   99215   425.00
       5453   Manul   V.   Feijoo,   M.D.   P.A.   0524512330101016   9/2/2015     Bill   1/19/2017   95851   100.00
       5454   Manul   V.   Feijoo,   M.D.   P.A.   0524512330101016   9/2/2015     Bill   1/19/2017   76140   100.00
       5455   Manul   V.   Feijoo,   M.D.   P.A.   0569473760101040   11/12/2016   Bill   1/19/2017   99204   475.00
       5456   Manul   V.   Feijoo,   M.D.   P.A.   0569473760101040   11/12/2016   Bill   1/19/2017   95851   100.00
       5457   Manul   V.   Feijoo,   M.D.   P.A.   0526454730101015   7/23/2016    Bill   1/19/2017   99204   475.00
       5458   Manul   V.   Feijoo,   M.D.   P.A.   0526454730101015   7/23/2016    Bill   1/19/2017   95851   100.00
       5459   Manul   V.   Feijoo,   M.D.   P.A.   0526454730101015   7/23/2016    Bill   1/19/2017   76140   100.00
       5460   Manul   V.   Feijoo,   M.D.   P.A.   0391313290101033   12/9/2016    Bill   1/19/2017   99204   475.00
       5461   Manul   V.   Feijoo,   M.D.   P.A.   0391313290101033   12/9/2016    Bill   1/19/2017   95851   100.00
       5462   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101029   11/9/2016    Bill   1/19/2017   99214   275.00
       5463   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101029   11/9/2016    Bill   1/19/2017   95851   100.00
       5464   Manul   V.   Feijoo,   M.D.   P.A.   0148214690101241   10/5/2016    Bill   1/19/2017   99204   475.00
       5465   Manul   V.   Feijoo,   M.D.   P.A.   0148214690101241   10/5/2016    Bill   1/19/2017   95851   100.00
       5466   Manul   V.   Feijoo,   M.D.   P.A.   0425776720101023   8/31/2016    Bill   1/19/2017   99215   425.00
       5467   Manul   V.   Feijoo,   M.D.   P.A.   0425776720101023   8/31/2016    Bill   1/19/2017   95851   100.00
       5468   Manul   V.   Feijoo,   M.D.   P.A.   0425776720101023   8/31/2016    Bill   1/19/2017   76140   100.00
       5469   Manul   V.   Feijoo,   M.D.   P.A.   0562431580101019   11/12/2016   Bill   1/19/2017   99204   475.00
       5470   Manul   V.   Feijoo,   M.D.   P.A.   0562431580101019   11/12/2016   Bill   1/19/2017   95851   100.00
       5471   Manul   V.   Feijoo,   M.D.   P.A.   0391313290101033   12/9/2016    Bill   1/30/2017   95851   100.00
       5472   Manul   V.   Feijoo,   M.D.   P.A.   0379702120101039   4/25/2014    Bill   2/3/2017    99204   475.00
       5473   Manul   V.   Feijoo,   M.D.   P.A.   0379702120101039   4/25/2014    Bill   2/3/2017    95851   100.00
       5474   Manul   V.   Feijoo,   M.D.   P.A.   0379702120101039   4/25/2014    Bill   2/3/2017    76140   100.00
       5475   Manul   V.   Feijoo,   M.D.   P.A.   0379702120101039   4/25/2014    Bill   2/3/2017    99215   425.00
       5476   Manul   V.   Feijoo,   M.D.   P.A.   0379702120101039   4/25/2014    Bill   2/3/2017    95851   100.00
       5477   Manul   V.   Feijoo,   M.D.   P.A.   0379702120101039   4/25/2014    Bill   2/3/2017    76140   100.00
       5478   Manul   V.   Feijoo,   M.D.   P.A.   0399381000101033   6/23/2015    Bill   2/3/2017    99204   475.00
       5479   Manul   V.   Feijoo,   M.D.   P.A.   0399381000101033   6/23/2015    Bill   2/3/2017    95851   100.00
       5480   Manul   V.   Feijoo,   M.D.   P.A.   0374507810101040   12/20/2016   Bill   2/4/2017    99204   475.00
       5481   Manul   V.   Feijoo,   M.D.   P.A.   0374507810101040   12/20/2016   Bill   2/4/2017    95851   100.00
       5482   Manul   V.   Feijoo,   M.D.   P.A.   0560441900101013   8/27/2016    Bill   2/4/2017    99215   425.00
       5483   Manul   V.   Feijoo,   M.D.   P.A.   0560441900101013   8/27/2016    Bill   2/4/2017    95851   100.00
       5484   Manul   V.   Feijoo,   M.D.   P.A.   0560441900101013   8/27/2016    Bill   2/4/2017    76140   100.00
       5485   Manul   V.   Feijoo,   M.D.   P.A.   0397606650101087   9/9/2016     Bill   2/4/2017    99214   275.00
       5486   Manul   V.   Feijoo,   M.D.   P.A.   0397606650101087   9/9/2016     Bill   2/4/2017    95851   100.00
       5487   Manul   V.   Feijoo,   M.D.   P.A.   0362318840101016   5/20/2016    Bill   2/4/2017    99204   475.00
       5488   Manul   V.   Feijoo,   M.D.   P.A.   0362318840101016   5/20/2016    Bill   2/4/2017    95851   100.00
       5489   Manul   V.   Feijoo,   M.D.   P.A.   0362318840101016   5/20/2016    Bill   2/4/2017    76140   100.00
       5490   Manul   V.   Feijoo,   M.D.   P.A.   0532761730101023   10/17/2016   Bill   2/4/2017    99214   275.00
       5491   Manul   V.   Feijoo,   M.D.   P.A.   0532761730101023   10/17/2016   Bill   2/4/2017    95851   100.00
       5492   Manul   V.   Feijoo,   M.D.   P.A.   0800155750108031   12/6/2016    Bill   2/7/2017    99204   475.00
       5493   Manul   V.   Feijoo,   M.D.   P.A.   0800155750108031   12/6/2016    Bill   2/7/2017    95851   100.00
       5494   Manul   V.   Feijoo,   M.D.   P.A.   0568129370101017   11/30/2016   Bill   2/9/2017    95851   100.00
       5495   Manul   V.   Feijoo,   M.D.   P.A.   0539508210101020   11/29/2016   Bill   2/9/2017    95851   100.00
       5496   Manul   V.   Feijoo,   M.D.   P.A.   0569473760101040   11/12/2016   Bill   2/9/2017    95851   100.00
       5497   Manul   V.   Feijoo,   M.D.   P.A.   0424265420101047   12/2/2016    Bill   2/9/2017    99204   475.00
       5498   Manul   V.   Feijoo,   M.D.   P.A.   0424265420101047   12/2/2016    Bill   2/9/2017    95851   100.00
       5499   Manul   V.   Feijoo,   M.D.   P.A.   0270760770101022   10/1/2016    Bill   2/9/2017    99204   475.00
       5500   Manul   V.   Feijoo,   M.D.   P.A.   0270760770101022   10/1/2016    Bill   2/9/2017    95851   100.00
       5501   Manul   V.   Feijoo,   M.D.   P.A.   0270760770101022   10/1/2016    Bill   2/9/2017    76140   100.00
       5502   Manul   V.   Feijoo,   M.D.   P.A.   0575092400101012   10/19/2016   Bill   2/13/2017   99214   275.00
       5503   Manul   V.   Feijoo,   M.D.   P.A.   0575092400101012   10/19/2016   Bill   2/13/2017   95851   100.00
       5504   Manul   V.   Feijoo,   M.D.   P.A.   0386238450101076   12/21/2016   Bill   2/13/2017   99204   475.00
       5505   Manul   V.   Feijoo,   M.D.   P.A.   0386238450101076   12/21/2016   Bill   2/13/2017   95851   100.00
       5506   Manul   V.   Feijoo,   M.D.   P.A.   0503674980101053   12/2/2016    Bill   2/13/2017   99204   475.00
       5507   Manul   V.   Feijoo,   M.D.   P.A.   0503674980101053   12/2/2016    Bill   2/13/2017   95851   100.00
       5508   Manul   V.   Feijoo,   M.D.   P.A.   0575092400101012   10/19/2016   Bill   2/13/2017   99214   275.00
       5509   Manul   V.   Feijoo,   M.D.   P.A.   0575092400101012   10/19/2016   Bill   2/13/2017   95851   100.00
       5510   Manul   V.   Feijoo,   M.D.   P.A.   0572889370101028   12/2/2016    Bill   2/13/2017   99204   475.00
       5511   Manul   V.   Feijoo,   M.D.   P.A.   0572889370101028   12/2/2016    Bill   2/13/2017   95851   100.00
       5512   Manul   V.   Feijoo,   M.D.   P.A.   0573903980101010   10/27/2016   Bill   2/13/2017   99204   475.00
       5513   Manul   V.   Feijoo,   M.D.   P.A.   0573903980101010   10/27/2016   Bill   2/13/2017   95851   100.00
       5514   Manul   V.   Feijoo,   M.D.   P.A.   0312449020101053   11/30/2016   Bill   2/13/2017   99204   475.00
       5515   Manul   V.   Feijoo,   M.D.   P.A.   0312449020101053   11/30/2016   Bill   2/13/2017   95851   100.00
       5516   Manul   V.   Feijoo,   M.D.   P.A.   0562295150101018   8/25/2016    Bill   2/13/2017   99204   475.00
       5517   Manul   V.   Feijoo,   M.D.   P.A.   0562295150101018   8/25/2016    Bill   2/13/2017   95851   100.00
       5518   Manul   V.   Feijoo,   M.D.   P.A.   0565825610101013   8/19/2016    Bill   2/17/2017   99204   475.00
       5519   Manul   V.   Feijoo,   M.D.   P.A.   0565825610101013   8/19/2016    Bill   2/17/2017   95851   100.00
       5520   Manul   V.   Feijoo,   M.D.   P.A.   0161378020101189   6/30/2016    Bill   2/18/2017   99215   425.00
       5521   Manul   V.   Feijoo,   M.D.   P.A.   0161378020101189   6/30/2016    Bill   2/18/2017   95851   100.00
       5522   Manul   V.   Feijoo,   M.D.   P.A.   0161378020101189   6/30/2016    Bill   2/18/2017   76140   100.00
       5523   Manul   V.   Feijoo,   M.D.   P.A.   0161378020101189   6/30/2016    Bill   2/18/2017   99204   475.00
       5524   Manul   V.   Feijoo,   M.D.   P.A.   0161378020101189   6/30/2016    Bill   2/18/2017   95851   100.00
       5525   Manul   V.   Feijoo,   M.D.   P.A.   0555152280101039   12/27/2016   Bill   2/20/2017   99204   475.00
       5526   Manul   V.   Feijoo,   M.D.   P.A.   0555152280101039   12/27/2016   Bill   2/20/2017   95851   100.00
       5527   Manul   V.   Feijoo,   M.D.   P.A.   0530231280101023   12/29/2016   Bill   2/20/2017   99204   475.00
       5528   Manul   V.   Feijoo,   M.D.   P.A.   0530231280101023   12/29/2016   Bill   2/20/2017   95851   100.00
       5529   Manul   V.   Feijoo,   M.D.   P.A.   0530231280101023   12/29/2016   Bill   2/20/2017   99214   275.00
       5530   Manul   V.   Feijoo,   M.D.   P.A.   0530231280101023   12/29/2016   Bill   2/20/2017   95851   100.00
       5531   Manul   V.   Feijoo,   M.D.   P.A.   0428849010101040   11/22/2016   Bill   2/20/2017   99204   475.00
       5532   Manul   V.   Feijoo,   M.D.   P.A.   0428849010101040   11/22/2016   Bill   2/20/2017   95851   100.00
       5533   Manul   V.   Feijoo,   M.D.   P.A.   0539508210101020   11/29/2016   Bill   2/20/2017   99214   275.00
       5534   Manul   V.   Feijoo,   M.D.   P.A.   0539508210101020   11/29/2016   Bill   2/20/2017   95851   100.00
       5535   Manul   V.   Feijoo,   M.D.   P.A.   0370166930101010   12/13/2016   Bill   2/20/2017   99204   475.00
       5536   Manul   V.   Feijoo,   M.D.   P.A.   0370166930101010   12/13/2016   Bill   2/20/2017   95851   100.00
       5537   Manul   V.   Feijoo,   M.D.   P.A.   0411288970101071   10/9/2016    Bill   2/20/2017   99215   425.00
       5538   Manul   V.   Feijoo,   M.D.   P.A.   0411288970101071   10/9/2016    Bill   2/20/2017   95851   100.00
       5539   Manul   V.   Feijoo,   M.D.   P.A.   0424265420101047   12/2/2016    Bill   2/20/2017   99214   275.00
       5540   Manul   V.   Feijoo,   M.D.   P.A.   0424265420101047   12/2/2016    Bill   2/20/2017   95851   100.00
       5541   Manul   V.   Feijoo,   M.D.   P.A.   0562295150101018   8/25/2016    Bill   2/20/2017   99204   475.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 45 of 89

       5542   Manul   V.   Feijoo,   M.D.   P.A.   0562295150101018   8/25/2016    Bill   2/20/2017   95851   100.00
       5543   Manul   V.   Feijoo,   M.D.   P.A.   0391313290101033   12/9/2016    Bill   2/20/2017   99214   275.00
       5544   Manul   V.   Feijoo,   M.D.   P.A.   0391313290101033   12/9/2016    Bill   2/20/2017   95851   100.00
       5545   Manul   V.   Feijoo,   M.D.   P.A.   0312449020101053   11/30/2016   Bill   2/20/2017   99214   275.00
       5546   Manul   V.   Feijoo,   M.D.   P.A.   0312449020101053   11/30/2016   Bill   2/20/2017   95851   100.00
       5547   Manul   V.   Feijoo,   M.D.   P.A.   0546900320101027   10/17/2016   Bill   2/20/2017   99204   475.00
       5548   Manul   V.   Feijoo,   M.D.   P.A.   0546900320101027   10/17/2016   Bill   2/20/2017   95851   100.00
       5549   Manul   V.   Feijoo,   M.D.   P.A.   0546900320101027   10/17/2016   Bill   2/20/2017   76140   100.00
       5550   Manul   V.   Feijoo,   M.D.   P.A.   0482995250101068   11/18/2016   Bill   2/20/2017   99214   275.00
       5551   Manul   V.   Feijoo,   M.D.   P.A.   0482995250101068   11/18/2016   Bill   2/20/2017   95851   100.00
       5552   Manul   V.   Feijoo,   M.D.   P.A.   0506523140101163   12/9/2016    Bill   2/20/2017   99204   475.00
       5553   Manul   V.   Feijoo,   M.D.   P.A.   0506523140101163   12/9/2016    Bill   2/20/2017   95851   100.00
       5554   Manul   V.   Feijoo,   M.D.   P.A.   0506523140101163   12/9/2016    Bill   2/20/2017   76140   100.00
       5555   Manul   V.   Feijoo,   M.D.   P.A.   0035597260101229   8/30/2016    Bill   2/20/2017   99215   425.00
       5556   Manul   V.   Feijoo,   M.D.   P.A.   0035597260101229   8/30/2016    Bill   2/20/2017   95851   100.00
       5557   Manul   V.   Feijoo,   M.D.   P.A.   0035597260101229   8/30/2016    Bill   2/20/2017   76140   100.00
       5558   Manul   V.   Feijoo,   M.D.   P.A.   0532345710101011   10/18/2016   Bill   2/20/2017   99215   425.00
       5559   Manul   V.   Feijoo,   M.D.   P.A.   0532345710101011   10/18/2016   Bill   2/20/2017   95851   100.00
       5560   Manul   V.   Feijoo,   M.D.   P.A.   0370166930101010   12/13/2016   Bill   2/20/2017   99204   475.00
       5561   Manul   V.   Feijoo,   M.D.   P.A.   0370166930101010   12/13/2016   Bill   2/20/2017   95851   100.00
       5562   Manul   V.   Feijoo,   M.D.   P.A.   0572889370101028   12/2/2016    Bill   2/20/2017   99214   275.00
       5563   Manul   V.   Feijoo,   M.D.   P.A.   0572889370101028   12/2/2016    Bill   2/20/2017   95851   100.00
       5564   Manul   V.   Feijoo,   M.D.   P.A.   0569655920101015   11/9/2016    Bill   2/20/2017   99204   475.00
       5565   Manul   V.   Feijoo,   M.D.   P.A.   0569655920101015   11/9/2016    Bill   2/20/2017   95851   100.00
       5566   Manul   V.   Feijoo,   M.D.   P.A.   0403381570101060   12/12/2016   Bill   2/20/2017   99204   475.00
       5567   Manul   V.   Feijoo,   M.D.   P.A.   0403381570101060   12/12/2016   Bill   2/20/2017   95851   100.00
       5568   Manul   V.   Feijoo,   M.D.   P.A.   0327833470101106   12/28/2016   Bill   2/23/2017   99204   475.00
       5569   Manul   V.   Feijoo,   M.D.   P.A.   0327833470101106   12/28/2016   Bill   2/23/2017   95851   100.00
       5570   Manul   V.   Feijoo,   M.D.   P.A.   0161852640101035   6/26/2012    Bill   2/25/2017   99204   475.00
       5571   Manul   V.   Feijoo,   M.D.   P.A.   0161852640101035   6/26/2012    Bill   2/25/2017   95851   100.00
       5572   Manul   V.   Feijoo,   M.D.   P.A.   0161852640101035   6/26/2012    Bill   2/25/2017   76140   100.00
       5573   Manul   V.   Feijoo,   M.D.   P.A.   0413567870101051   1/10/2017    Bill   3/6/2017    99204   475.00
       5574   Manul   V.   Feijoo,   M.D.   P.A.   0413567870101051   1/10/2017    Bill   3/6/2017    95851   100.00
       5575   Manul   V.   Feijoo,   M.D.   P.A.   0549650400101028   9/15/2016    Bill   3/6/2017    99204   475.00
       5576   Manul   V.   Feijoo,   M.D.   P.A.   0549650400101028   9/15/2016    Bill   3/6/2017    95851   100.00
       5577   Manul   V.   Feijoo,   M.D.   P.A.   0549650400101028   9/15/2016    Bill   3/6/2017    76140   100.00
       5578   Manul   V.   Feijoo,   M.D.   P.A.   0399171980101040   1/11/2017    Bill   3/6/2017    99204   475.00
       5579   Manul   V.   Feijoo,   M.D.   P.A.   0399171980101040   1/11/2017    Bill   3/6/2017    95851   100.00
       5580   Manul   V.   Feijoo,   M.D.   P.A.   0424265420101047   12/2/2016    Bill   3/6/2017    99214   275.00
       5581   Manul   V.   Feijoo,   M.D.   P.A.   0424265420101047   12/2/2016    Bill   3/6/2017    95851   100.00
       5582   Manul   V.   Feijoo,   M.D.   P.A.   0424265420101047   12/2/2016    Bill   3/6/2017    76140   100.00
       5583   Manul   V.   Feijoo,   M.D.   P.A.   0089939220101128   10/31/2016   Bill   3/6/2017    99204   475.00
       5584   Manul   V.   Feijoo,   M.D.   P.A.   0089939220101128   10/31/2016   Bill   3/6/2017    95851   100.00
       5585   Manul   V.   Feijoo,   M.D.   P.A.   0089939220101128   10/31/2016   Bill   3/6/2017    76140   100.00
       5586   Manul   V.   Feijoo,   M.D.   P.A.   0460642930101037   1/4/2017     Bill   3/6/2017    99204   475.00
       5587   Manul   V.   Feijoo,   M.D.   P.A.   0460642930101037   1/4/2017     Bill   3/6/2017    95851   100.00
       5588   Manul   V.   Feijoo,   M.D.   P.A.   0135121940101324   11/30/2016   Bill   3/6/2017    99204   475.00
       5589   Manul   V.   Feijoo,   M.D.   P.A.   0135121940101324   11/30/2016   Bill   3/6/2017    95851   100.00
       5590   Manul   V.   Feijoo,   M.D.   P.A.   0135121940101324   11/30/2016   Bill   3/6/2017    76140   100.00
       5591   Manul   V.   Feijoo,   M.D.   P.A.   0456259280101024   9/7/2016     Bill   3/8/2017    99215   425.00
       5592   Manul   V.   Feijoo,   M.D.   P.A.   0456259280101024   9/7/2016     Bill   3/8/2017    95851   100.00
       5593   Manul   V.   Feijoo,   M.D.   P.A.   0456259280101024   9/7/2016     Bill   3/8/2017    76140   100.00
       5594   Manul   V.   Feijoo,   M.D.   P.A.   0514574450101020   2/2/2017     Bill   3/9/2017    99204   475.00
       5595   Manul   V.   Feijoo,   M.D.   P.A.   0514574450101020   2/2/2017     Bill   3/9/2017    95851   100.00
       5596   Manul   V.   Feijoo,   M.D.   P.A.   0514574450101020   2/2/2017     Bill   3/9/2017    99204   475.00
       5597   Manul   V.   Feijoo,   M.D.   P.A.   0514574450101020   2/2/2017     Bill   3/9/2017    95851   100.00
       5598   Manul   V.   Feijoo,   M.D.   P.A.   0545924920101014   10/20/2016   Bill   3/9/2017    99215   425.00
       5599   Manul   V.   Feijoo,   M.D.   P.A.   0545924920101014   10/20/2016   Bill   3/9/2017    95851   100.00
       5600   Manul   V.   Feijoo,   M.D.   P.A.   0545924920101014   10/20/2016   Bill   3/9/2017    76140   100.00
       5601   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   3/17/2017   99204   475.00
       5602   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   3/17/2017   95851   100.00
       5603   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   3/17/2017   99204   475.00
       5604   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   3/17/2017   95851   100.00
       5605   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101026   1/13/2017    Bill   3/17/2017   99214   275.00
       5606   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101026   1/13/2017    Bill   3/17/2017   95851   100.00
       5607   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101026   1/13/2017    Bill   3/17/2017   99204   475.00
       5608   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101026   1/13/2017    Bill   3/17/2017   95851   100.00
       5609   Manul   V.   Feijoo,   M.D.   P.A.   0497613800101032   6/12/2016    Bill   3/22/2017   99204   475.00
       5610   Manul   V.   Feijoo,   M.D.   P.A.   0497613800101032   6/12/2016    Bill   3/22/2017   95851   100.00
       5611   Manul   V.   Feijoo,   M.D.   P.A.   0531845070101015   8/14/2016    Bill   3/23/2017   99204   475.00
       5612   Manul   V.   Feijoo,   M.D.   P.A.   0531845070101015   8/14/2016    Bill   3/23/2017   95851   100.00
       5613   Manul   V.   Feijoo,   M.D.   P.A.   0580778830101019   2/17/2017    Bill   3/27/2017   99204   475.00
       5614   Manul   V.   Feijoo,   M.D.   P.A.   0580778830101019   2/17/2017    Bill   3/27/2017   95851   100.00
       5615   Manul   V.   Feijoo,   M.D.   P.A.   0379581910101031   1/26/2017    Bill   3/27/2017   99204   475.00
       5616   Manul   V.   Feijoo,   M.D.   P.A.   0379581910101031   1/26/2017    Bill   3/27/2017   95851   100.00
       5617   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101029   11/9/2016    Bill   3/27/2017   99215   425.00
       5618   Manul   V.   Feijoo,   M.D.   P.A.   0544978680101029   11/9/2016    Bill   3/27/2017   95851   100.00
       5619   Manul   V.   Feijoo,   M.D.   P.A.   0531925580101026   2/24/2017    Bill   4/3/2017    99204   475.00
       5620   Manul   V.   Feijoo,   M.D.   P.A.   0531925580101026   2/24/2017    Bill   4/3/2017    95851   100.00
       5621   Manul   V.   Feijoo,   M.D.   P.A.   0531925580101026   2/24/2017    Bill   4/3/2017    99204   475.00
       5622   Manul   V.   Feijoo,   M.D.   P.A.   0531925580101026   2/24/2017    Bill   4/3/2017    95851   100.00
       5623   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017     Bill   4/3/2017    99204   475.00
       5624   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017     Bill   4/3/2017    95851   100.00
       5625   Manul   V.   Feijoo,   M.D.   P.A.   0531925580101026   2/24/2017    Bill   4/3/2017    99214   275.00
       5626   Manul   V.   Feijoo,   M.D.   P.A.   0531925580101026   2/24/2017    Bill   4/3/2017    95851   100.00
       5627   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017     Bill   4/3/2017    99214   275.00
       5628   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017     Bill   4/3/2017    95851   100.00
       5629   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017     Bill   4/3/2017    76140   100.00
       5630   Manul   V.   Feijoo,   M.D.   P.A.   0530231280101023   12/29/2016   Bill   4/3/2017    99214   275.00
       5631   Manul   V.   Feijoo,   M.D.   P.A.   0530231280101023   12/29/2016   Bill   4/3/2017    95851   100.00
       5632   Manul   V.   Feijoo,   M.D.   P.A.   0554209120101016   10/19/2016   Bill   4/3/2017    99204   475.00
       5633   Manul   V.   Feijoo,   M.D.   P.A.   0554209120101016   10/19/2016   Bill   4/3/2017    95851   100.00
       5634   Manul   V.   Feijoo,   M.D.   P.A.   0554209120101016   10/19/2016   Bill   4/3/2017    76140   100.00
       5635   Manul   V.   Feijoo,   M.D.   P.A.   0533879070101012   10/21/2016   Bill   4/3/2017    99204   475.00
       5636   Manul   V.   Feijoo,   M.D.   P.A.   0533879070101012   10/21/2016   Bill   4/3/2017    95851   100.00
       5637   Manul   V.   Feijoo,   M.D.   P.A.   0482995250101068   11/18/2016   Bill   4/3/2017    99215   425.00
       5638   Manul   V.   Feijoo,   M.D.   P.A.   0482995250101068   11/18/2016   Bill   4/3/2017    95851   100.00
       5639   Manul   V.   Feijoo,   M.D.   P.A.   0468820390101026   1/27/2017    Bill   4/3/2017    99214   275.00
       5640   Manul   V.   Feijoo,   M.D.   P.A.   0468820390101026   1/27/2017    Bill   4/3/2017    95851   100.00
       5641   Manul   V.   Feijoo,   M.D.   P.A.   0468820390101026   1/27/2017    Bill   4/3/2017    99204   475.00
       5642   Manul   V.   Feijoo,   M.D.   P.A.   0468820390101026   1/27/2017    Bill   4/3/2017    95851   100.00
       5643   Manul   V.   Feijoo,   M.D.   P.A.   0533332440101015   11/25/2016   Bill   4/3/2017    99204   475.00
       5644   Manul   V.   Feijoo,   M.D.   P.A.   0533332440101015   11/25/2016   Bill   4/3/2017    95851   100.00
       5645   Manul   V.   Feijoo,   M.D.   P.A.   0533332440101015   11/25/2016   Bill   4/3/2017    76140   100.00
       5646   Manul   V.   Feijoo,   M.D.   P.A.   0539291210101015   11/9/2016    Bill   4/3/2017    99204   475.00
       5647   Manul   V.   Feijoo,   M.D.   P.A.   0539291210101015   11/9/2016    Bill   4/3/2017    95851   100.00
       5648   Manul   V.   Feijoo,   M.D.   P.A.   0539291210101015   11/9/2016    Bill   4/3/2017    76140   100.00
       5649   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   4/4/2017    99215   425.00
       5650   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   4/4/2017    95851   100.00
       5651   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   4/4/2017    76140   100.00
       5652   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   4/10/2017   72050   300.00
       5653   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   4/10/2017   72050   100.00
       5654   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   4/10/2017   72070   250.00
       5655   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   4/10/2017   72070   100.00
       5656   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   4/10/2017   72110   300.00
       5657   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   4/10/2017   72110   100.00
       5658   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   4/10/2017   73560   250.00
       5659   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   4/10/2017   73560   100.00
       5660   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   4/10/2017   R0070   216.00
       5661   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   4/10/2017   Q0092   136.00
       5662   Manul   V.   Feijoo,   M.D.   P.A.   0379581910101031   1/26/2017    Bill   4/12/2017   99214   275.00
       5663   Manul   V.   Feijoo,   M.D.   P.A.   0379581910101031   1/26/2017    Bill   4/12/2017   95851   100.00
       5664   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101026   1/13/2017    Bill   4/12/2017   99214   275.00
       5665   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101026   1/13/2017    Bill   4/12/2017   95851   100.00
       5666   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101026   1/13/2017    Bill   4/12/2017   76140   100.00
       5667   Manul   V.   Feijoo,   M.D.   P.A.   0397606650101087   9/9/2016     Bill   4/12/2017   99215   425.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 46 of 89

       5668   Manul   V.   Feijoo,   M.D.   P.A.   0397606650101087   9/9/2016     Bill   4/12/2017   95851   100.00
       5669   Manul   V.   Feijoo,   M.D.   P.A.   0397606650101087   9/9/2016     Bill   4/12/2017   76140   100.00
       5670   Manul   V.   Feijoo,   M.D.   P.A.   0424265420101047   12/2/2016    Bill   4/12/2017   99215   425.00
       5671   Manul   V.   Feijoo,   M.D.   P.A.   0424265420101047   12/2/2016    Bill   4/12/2017   95851   100.00
       5672   Manul   V.   Feijoo,   M.D.   P.A.   0424265420101047   12/2/2016    Bill   4/12/2017   76140   100.00
       5673   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   4/14/2017   99214   275.00
       5674   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   4/14/2017   95851   100.00
       5675   Manul   V.   Feijoo,   M.D.   P.A.   0494531930101024   2/27/2017    Bill   4/14/2017   99204   475.00
       5676   Manul   V.   Feijoo,   M.D.   P.A.   0494531930101024   2/27/2017    Bill   4/14/2017   95851   100.00
       5677   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017     Bill   4/14/2017   99204   475.00
       5678   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017     Bill   4/14/2017   95851   100.00
       5679   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   4/14/2017   99214   275.00
       5680   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101012   2/3/2017     Bill   4/14/2017   95851   100.00
       5681   Manul   V.   Feijoo,   M.D.   P.A.   0494531930101024   2/27/2017    Bill   4/14/2017   99204   475.00
       5682   Manul   V.   Feijoo,   M.D.   P.A.   0494531930101024   2/27/2017    Bill   4/14/2017   95851   100.00
       5683   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017     Bill   4/14/2017   99204   475.00
       5684   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017     Bill   4/14/2017   95851   100.00
       5685   Manul   V.   Feijoo,   M.D.   P.A.   0574081640101016   2/7/2017     Bill   4/14/2017   99204   475.00
       5686   Manul   V.   Feijoo,   M.D.   P.A.   0574081640101016   2/7/2017     Bill   4/14/2017   95851   100.00
       5687   Manul   V.   Feijoo,   M.D.   P.A.   0537017030101022   11/17/2016   Bill   4/14/2017   99204   475.00
       5688   Manul   V.   Feijoo,   M.D.   P.A.   0537017030101022   11/17/2016   Bill   4/14/2017   95851   100.00
       5689   Manul   V.   Feijoo,   M.D.   P.A.   0537017030101022   11/17/2016   Bill   4/14/2017   76140   100.00
       5690   Manul   V.   Feijoo,   M.D.   P.A.   0556575720101020   1/26/2017    Bill   4/14/2017   99204   475.00
       5691   Manul   V.   Feijoo,   M.D.   P.A.   0556575720101020   1/26/2017    Bill   4/14/2017   95851   100.00
       5692   Manul   V.   Feijoo,   M.D.   P.A.   0290822910101035   12/27/2016   Bill   4/14/2017   99204   475.00
       5693   Manul   V.   Feijoo,   M.D.   P.A.   0290822910101035   12/27/2016   Bill   4/14/2017   95851   100.00
       5694   Manul   V.   Feijoo,   M.D.   P.A.   0290822910101035   12/27/2016   Bill   4/14/2017   76140   100.00
       5695   Manul   V.   Feijoo,   M.D.   P.A.   0452709200101078   2/11/2017    Bill   4/14/2017   99204   475.00
       5696   Manul   V.   Feijoo,   M.D.   P.A.   0452709200101078   2/11/2017    Bill   4/14/2017   95851   100.00
       5697   Manul   V.   Feijoo,   M.D.   P.A.   0580778830101019   2/17/2017    Bill   4/14/2017   99214   275.00
       5698   Manul   V.   Feijoo,   M.D.   P.A.   0580778830101019   2/17/2017    Bill   4/14/2017   95851   100.00
       5699   Manul   V.   Feijoo,   M.D.   P.A.   0580778830101019   2/17/2017    Bill   4/14/2017   99214   275.00
       5700   Manul   V.   Feijoo,   M.D.   P.A.   0580778830101019   2/17/2017    Bill   4/14/2017   95851   100.00
       5701   Manul   V.   Feijoo,   M.D.   P.A.   0514468430101020   2/12/2017    Bill   4/20/2017   99204   475.00
       5702   Manul   V.   Feijoo,   M.D.   P.A.   0514468430101020   2/12/2017    Bill   4/20/2017   95851   100.00
       5703   Manul   V.   Feijoo,   M.D.   P.A.   0514468430101020   2/12/2017    Bill   4/20/2017   99214   275.00
       5704   Manul   V.   Feijoo,   M.D.   P.A.   0514468430101020   2/12/2017    Bill   4/20/2017   95851   100.00
       5705   Manul   V.   Feijoo,   M.D.   P.A.   0542485870101019   10/27/2016   Bill   4/20/2017   99204   475.00
       5706   Manul   V.   Feijoo,   M.D.   P.A.   0542485870101019   10/27/2016   Bill   4/20/2017   95851   100.00
       5707   Manul   V.   Feijoo,   M.D.   P.A.   0542485870101019   10/27/2016   Bill   4/20/2017   76140   100.00
       5708   Manul   V.   Feijoo,   M.D.   P.A.   0531925580101026   2/24/2017    Bill   4/20/2017   99214   275.00
       5709   Manul   V.   Feijoo,   M.D.   P.A.   0531925580101026   2/24/2017    Bill   4/20/2017   95851   100.00
       5710   Manul   V.   Feijoo,   M.D.   P.A.   0390267620101066   2/27/2017    Bill   4/21/2017   99204   475.00
       5711   Manul   V.   Feijoo,   M.D.   P.A.   0390267620101066   2/27/2017    Bill   4/21/2017   95851   100.00
       5712   Manul   V.   Feijoo,   M.D.   P.A.   0349020200101036   2/18/2017    Bill   4/21/2017   99204   475.00
       5713   Manul   V.   Feijoo,   M.D.   P.A.   0349020200101036   2/18/2017    Bill   4/21/2017   95851   100.00
       5714   Manul   V.   Feijoo,   M.D.   P.A.   0424205810101033   2/23/2017    Bill   4/21/2017   99204   475.00
       5715   Manul   V.   Feijoo,   M.D.   P.A.   0424205810101033   2/23/2017    Bill   4/21/2017   95851   100.00
       5716   Manul   V.   Feijoo,   M.D.   P.A.   0516624680101015   11/11/2014   Bill   4/22/2017   99204   475.00
       5717   Manul   V.   Feijoo,   M.D.   P.A.   0516624680101015   11/11/2014   Bill   4/22/2017   95851   100.00
       5718   Manul   V.   Feijoo,   M.D.   P.A.   0516624680101015   11/11/2014   Bill   4/22/2017   76140   100.00
       5719   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   4/22/2017   99215   425.00
       5720   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   4/22/2017   95851   100.00
       5721   Manul   V.   Feijoo,   M.D.   P.A.   0494469080101017   6/21/2014    Bill   4/22/2017   76140   100.00
       5722   Manul   V.   Feijoo,   M.D.   P.A.   0387697030101030   3/12/2017    Bill   4/27/2017   99204   475.00
       5723   Manul   V.   Feijoo,   M.D.   P.A.   0387697030101030   3/12/2017    Bill   4/27/2017   95851   100.00
       5724   Manul   V.   Feijoo,   M.D.   P.A.   0387697030101030   3/12/2017    Bill   4/27/2017   99204   475.00
       5725   Manul   V.   Feijoo,   M.D.   P.A.   0387697030101030   3/12/2017    Bill   4/27/2017   95851   100.00
       5726   Manul   V.   Feijoo,   M.D.   P.A.   0575349710101011   3/6/2017     Bill   4/27/2017   99204   475.00
       5727   Manul   V.   Feijoo,   M.D.   P.A.   0575349710101011   3/6/2017     Bill   4/27/2017   95851   100.00
       5728   Manul   V.   Feijoo,   M.D.   P.A.   0459837130101026   3/4/2017     Bill   4/27/2017   99204   475.00
       5729   Manul   V.   Feijoo,   M.D.   P.A.   0459837130101026   3/4/2017     Bill   4/27/2017   95851   100.00
       5730   Manul   V.   Feijoo,   M.D.   P.A.   0577113300101015   2/15/2017    Bill   4/27/2017   99204   475.00
       5731   Manul   V.   Feijoo,   M.D.   P.A.   0577113300101015   2/15/2017    Bill   4/27/2017   95851   100.00
       5732   Manul   V.   Feijoo,   M.D.   P.A.   0395359630101056   3/6/2017     Bill   4/27/2017   99204   475.00
       5733   Manul   V.   Feijoo,   M.D.   P.A.   0395359630101056   3/6/2017     Bill   4/27/2017   95851   100.00
       5734   Manul   V.   Feijoo,   M.D.   P.A.   0385559870101029   11/14/2016   Bill   4/27/2017   99204   475.00
       5735   Manul   V.   Feijoo,   M.D.   P.A.   0385559870101029   11/14/2016   Bill   4/27/2017   95851   100.00
       5736   Manul   V.   Feijoo,   M.D.   P.A.   0385559870101029   11/14/2016   Bill   4/27/2017   76140   100.00
       5737   Manul   V.   Feijoo,   M.D.   P.A.   0488569420101029   3/2/2017     Bill   5/1/2017    99204   475.00
       5738   Manul   V.   Feijoo,   M.D.   P.A.   0488569420101029   3/2/2017     Bill   5/1/2017    95851   100.00
       5739   Manul   V.   Feijoo,   M.D.   P.A.   0424205810101033   2/23/2017    Bill   5/1/2017    99214   275.00
       5740   Manul   V.   Feijoo,   M.D.   P.A.   0424205810101033   2/23/2017    Bill   5/1/2017    95851   100.00
       5741   Manul   V.   Feijoo,   M.D.   P.A.   0488569420101029   3/2/2017     Bill   5/1/2017    99204   475.00
       5742   Manul   V.   Feijoo,   M.D.   P.A.   0488569420101029   3/2/2017     Bill   5/1/2017    95851   100.00
       5743   Manul   V.   Feijoo,   M.D.   P.A.   0424205810101033   2/23/2017    Bill   5/1/2017    99214   275.00
       5744   Manul   V.   Feijoo,   M.D.   P.A.   0424205810101033   2/23/2017    Bill   5/1/2017    95851   100.00
       5745   Manul   V.   Feijoo,   M.D.   P.A.   0514468430101020   2/12/2017    Bill   5/1/2017    99214   275.00
       5746   Manul   V.   Feijoo,   M.D.   P.A.   0514468430101020   2/12/2017    Bill   5/1/2017    95851   100.00
       5747   Manul   V.   Feijoo,   M.D.   P.A.   0514468430101020   2/12/2017    Bill   5/1/2017    76140   100.00
       5748   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101026   1/13/2017    Bill   5/1/2017    99215   425.00
       5749   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101026   1/13/2017    Bill   5/1/2017    95851   100.00
       5750   Manul   V.   Feijoo,   M.D.   P.A.   0522225560101026   1/13/2017    Bill   5/1/2017    76140   100.00
       5751   Manul   V.   Feijoo,   M.D.   P.A.   0574081640101016   2/7/2017     Bill   5/1/2017    99214   275.00
       5752   Manul   V.   Feijoo,   M.D.   P.A.   0574081640101016   2/7/2017     Bill   5/1/2017    95851   100.00
       5753   Manul   V.   Feijoo,   M.D.   P.A.   0514574450101020   2/2/2017     Bill   5/1/2017    99215   425.00
       5754   Manul   V.   Feijoo,   M.D.   P.A.   0514574450101020   2/2/2017     Bill   5/1/2017    95851   100.00
       5755   Manul   V.   Feijoo,   M.D.   P.A.   0514574450101020   2/2/2017     Bill   5/1/2017    76140   100.00
       5756   Manul   V.   Feijoo,   M.D.   P.A.   0424576310101040   2/21/2017    Bill   5/1/2017    99204   475.00
       5757   Manul   V.   Feijoo,   M.D.   P.A.   0424576310101040   2/21/2017    Bill   5/1/2017    95851   100.00
       5758   Manul   V.   Feijoo,   M.D.   P.A.   0390267620101066   2/27/2017    Bill   5/1/2017    99204   475.00
       5759   Manul   V.   Feijoo,   M.D.   P.A.   0390267620101066   2/27/2017    Bill   5/1/2017    95851   100.00
       5760   Manul   V.   Feijoo,   M.D.   P.A.   0390267620101066   2/27/2017    Bill   5/1/2017    99214   275.00
       5761   Manul   V.   Feijoo,   M.D.   P.A.   0390267620101066   2/27/2017    Bill   5/1/2017    95851   100.00
       5762   Manul   V.   Feijoo,   M.D.   P.A.   0578405130101028   12/19/2016   Bill   5/1/2017    99204   475.00
       5763   Manul   V.   Feijoo,   M.D.   P.A.   0578405130101028   12/19/2016   Bill   5/1/2017    95851   100.00
       5764   Manul   V.   Feijoo,   M.D.   P.A.   0578405130101028   12/19/2016   Bill   5/1/2017    76140   100.00
       5765   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017     Bill   5/1/2017    99214   275.00
       5766   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017     Bill   5/1/2017    95851   100.00
       5767   Manul   V.   Feijoo,   M.D.   P.A.   0327195890101185   3/3/2017     Bill   5/1/2017    99204   475.00
       5768   Manul   V.   Feijoo,   M.D.   P.A.   0327195890101185   3/3/2017     Bill   5/1/2017    95851   100.00
       5769   Manul   V.   Feijoo,   M.D.   P.A.   0327195890101185   3/3/2017     Bill   5/1/2017    99214   275.00
       5770   Manul   V.   Feijoo,   M.D.   P.A.   0327195890101185   3/3/2017     Bill   5/1/2017    95851   100.00
       5771   Manul   V.   Feijoo,   M.D.   P.A.   0360785040101016   3/25/2017    Bill   5/6/2017    99204   475.00
       5772   Manul   V.   Feijoo,   M.D.   P.A.   0360785040101016   3/25/2017    Bill   5/6/2017    95851   100.00
       5773   Manul   V.   Feijoo,   M.D.   P.A.   0360785040101016   3/25/2017    Bill   5/6/2017    99204   475.00
       5774   Manul   V.   Feijoo,   M.D.   P.A.   0360785040101016   3/25/2017    Bill   5/6/2017    95851   100.00
       5775   Manul   V.   Feijoo,   M.D.   P.A.   0383766870101063   11/29/2016   Bill   5/6/2017    99204   475.00
       5776   Manul   V.   Feijoo,   M.D.   P.A.   0383766870101063   11/29/2016   Bill   5/6/2017    95851   100.00
       5777   Manul   V.   Feijoo,   M.D.   P.A.   0383766870101063   11/29/2016   Bill   5/6/2017    76140   100.00
       5778   Manul   V.   Feijoo,   M.D.   P.A.   0379581910101031   1/26/2017    Bill   5/6/2017    99214   275.00
       5779   Manul   V.   Feijoo,   M.D.   P.A.   0379581910101031   1/26/2017    Bill   5/6/2017    95851   100.00
       5780   Manul   V.   Feijoo,   M.D.   P.A.   0514574450101020   2/2/2017     Bill   5/6/2017    99215   425.00
       5781   Manul   V.   Feijoo,   M.D.   P.A.   0514574450101020   2/2/2017     Bill   5/6/2017    95851   100.00
       5782   Manul   V.   Feijoo,   M.D.   P.A.   0514574450101020   2/2/2017     Bill   5/6/2017    76140   100.00
       5783   Manul   V.   Feijoo,   M.D.   P.A.   0360785040101016   3/25/2017    Bill   5/12/2017   99214   275.00
       5784   Manul   V.   Feijoo,   M.D.   P.A.   0360785040101016   3/25/2017    Bill   5/12/2017   95851   100.00
       5785   Manul   V.   Feijoo,   M.D.   P.A.   0533332440101015   11/25/2016   Bill   5/12/2017   99215   425.00
       5786   Manul   V.   Feijoo,   M.D.   P.A.   0533332440101015   11/25/2016   Bill   5/12/2017   95851   100.00
       5787   Manul   V.   Feijoo,   M.D.   P.A.   0431202700101026   3/16/2017    Bill   5/12/2017   99204   475.00
       5788   Manul   V.   Feijoo,   M.D.   P.A.   0431202700101026   3/16/2017    Bill   5/12/2017   95851   100.00
       5789   Manul   V.   Feijoo,   M.D.   P.A.   0390267620101066   2/27/2017    Bill   5/12/2017   99214   275.00
       5790   Manul   V.   Feijoo,   M.D.   P.A.   0390267620101066   2/27/2017    Bill   5/12/2017   95851   100.00
       5791   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017     Bill   5/12/2017   99214   275.00
       5792   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017     Bill   5/12/2017   95851   100.00
       5793   Manul   V.   Feijoo,   M.D.   P.A.   0494531930101024   2/27/2017    Bill   5/12/2017   99214   275.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 47 of 89

       5794   Manul   V.   Feijoo,   M.D.   P.A.   0494531930101024   2/27/2017   Bill   5/12/2017   95851   100.00
       5795   Manul   V.   Feijoo,   M.D.   P.A.   0551579100101019   8/8/2016    Bill   5/12/2017   99204   475.00
       5796   Manul   V.   Feijoo,   M.D.   P.A.   0551579100101019   8/8/2016    Bill   5/12/2017   95851   100.00
       5797   Manul   V.   Feijoo,   M.D.   P.A.   0551579100101019   8/8/2016    Bill   5/12/2017   76140   100.00
       5798   Manul   V.   Feijoo,   M.D.   P.A.   0431202700101026   3/16/2017   Bill   5/12/2017   99204   475.00
       5799   Manul   V.   Feijoo,   M.D.   P.A.   0431202700101026   3/16/2017   Bill   5/12/2017   95851   100.00
       5800   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017    Bill   5/12/2017   99214   275.00
       5801   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017    Bill   5/12/2017   95851   100.00
       5802   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017    Bill   5/12/2017   99214   275.00
       5803   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017    Bill   5/12/2017   95851   100.00
       5804   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017    Bill   5/12/2017   76140   100.00
       5805   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017    Bill   5/12/2017   99214   275.00
       5806   Manul   V.   Feijoo,   M.D.   P.A.   0362889440101069   2/9/2017    Bill   5/12/2017   95851   100.00
       5807   Manul   V.   Feijoo,   M.D.   P.A.   0514574450101020   2/2/2017    Bill   5/12/2017   99215   425.00
       5808   Manul   V.   Feijoo,   M.D.   P.A.   0514574450101020   2/2/2017    Bill   5/12/2017   95851   100.00
       5809   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5810   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5811   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5812   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5813   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97112    70.00
       5814   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97535    70.00
       5815   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5816   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97113    55.00
       5817   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5818   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5819   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97112    70.00
       5820   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5821   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97113    55.00
       5822   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5823   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5824   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97112    70.00
       5825   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5826   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97113    55.00
       5827   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5828   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5829   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97112    70.00
       5830   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5831   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97113    55.00
       5832   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5833   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5834   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97112    70.00
       5835   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5836   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97113    55.00
       5837   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5838   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5839   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97112    70.00
       5840   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5841   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5842   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5843   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5844   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5845   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97535    70.00
       5846   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5847   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5848   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5849   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5850   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5851   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5852   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5853   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5854   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5855   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5856   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5857   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5858   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5859   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5860   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5861   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5862   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5863   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5864   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5865   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5866   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5867   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5868   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5869   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5870   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5871   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5872   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5873   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5874   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5875   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5876   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5877   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5878   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5879   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5880   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5881   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5882   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5883   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5884   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5885   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5886   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5887   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5888   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5889   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5890   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5891   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5892   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5893   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5894   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5895   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5896   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5897   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5898   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5899   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5900   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5901   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5902   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5903   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5904   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5905   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5906   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5907   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5908   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5909   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5910   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5911   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5912   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5913   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5914   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
       5915   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97140   160.00
       5916   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97010    15.00
       5917   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97039    45.00
       5918   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97012    35.00
       5919   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/12/2017   97014    30.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 48 of 89

       5920   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/12/2017   97140   160.00
       5921   Manul   V.   Feijoo,   M.D.   P.A.   0494531930101024   2/27/2017    Bill   5/17/2017   99214   275.00
       5922   Manul   V.   Feijoo,   M.D.   P.A.   0494531930101024   2/27/2017    Bill   5/17/2017   95851   100.00
       5923   Manul   V.   Feijoo,   M.D.   P.A.   0574081640101016   2/7/2017     Bill   5/18/2017   99214   275.00
       5924   Manul   V.   Feijoo,   M.D.   P.A.   0574081640101016   2/7/2017     Bill   5/18/2017   95851   100.00
       5925   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/19/2017   99204   475.00
       5926   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/19/2017   95851   100.00
       5927   Manul   V.   Feijoo,   M.D.   P.A.   0531925580101026   2/24/2017    Bill   5/19/2017   99215   425.00
       5928   Manul   V.   Feijoo,   M.D.   P.A.   0531925580101026   2/24/2017    Bill   5/19/2017   95851   100.00
       5929   Manul   V.   Feijoo,   M.D.   P.A.   0531925580101026   2/24/2017    Bill   5/19/2017   76140   100.00
       5930   Manul   V.   Feijoo,   M.D.   P.A.   0587307410101018   3/16/2017    Bill   5/19/2017   99204   475.00
       5931   Manul   V.   Feijoo,   M.D.   P.A.   0587307410101018   3/16/2017    Bill   5/19/2017   95851   100.00
       5932   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/19/2017   99214   275.00
       5933   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/19/2017   95851   100.00
       5934   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/19/2017   99204   475.00
       5935   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/19/2017   95851   100.00
       5936   Manul   V.   Feijoo,   M.D.   P.A.   0531925580101026   2/24/2017    Bill   5/19/2017   99215   425.00
       5937   Manul   V.   Feijoo,   M.D.   P.A.   0531925580101026   2/24/2017    Bill   5/19/2017   95851   100.00
       5938   Manul   V.   Feijoo,   M.D.   P.A.   0531925580101026   2/24/2017    Bill   5/19/2017   76140   100.00
       5939   Manul   V.   Feijoo,   M.D.   P.A.   0524676500101013   3/22/2017    Bill   5/19/2017   99204   475.00
       5940   Manul   V.   Feijoo,   M.D.   P.A.   0524676500101013   3/22/2017    Bill   5/19/2017   95851   100.00
       5941   Manul   V.   Feijoo,   M.D.   P.A.   0524676500101013   3/22/2017    Bill   5/19/2017   76140   100.00
       5942   Manul   V.   Feijoo,   M.D.   P.A.   0474833010101039   11/28/2016   Bill   5/19/2017   99204   475.00
       5943   Manul   V.   Feijoo,   M.D.   P.A.   0474833010101039   11/28/2016   Bill   5/19/2017   95851   100.00
       5944   Manul   V.   Feijoo,   M.D.   P.A.   0474833010101039   11/28/2016   Bill   5/19/2017   76140   100.00
       5945   Manul   V.   Feijoo,   M.D.   P.A.   0379581910101031   1/26/2017    Bill   5/19/2017   99215   425.00
       5946   Manul   V.   Feijoo,   M.D.   P.A.   0379581910101031   1/26/2017    Bill   5/19/2017   95851   100.00
       5947   Manul   V.   Feijoo,   M.D.   P.A.   0379581910101031   1/26/2017    Bill   5/19/2017   76140   100.00
       5948   Manul   V.   Feijoo,   M.D.   P.A.   0358668310101110   3/31/2017    Bill   5/19/2017   99204   475.00
       5949   Manul   V.   Feijoo,   M.D.   P.A.   0358668310101110   3/31/2017    Bill   5/19/2017   95851   100.00
       5950   Manul   V.   Feijoo,   M.D.   P.A.   0510721330101043   10/9/2016    Bill   5/19/2017   99204   475.00
       5951   Manul   V.   Feijoo,   M.D.   P.A.   0510721330101043   10/9/2016    Bill   5/19/2017   95851   100.00
       5952   Manul   V.   Feijoo,   M.D.   P.A.   0510721330101043   10/9/2016    Bill   5/19/2017   76140   100.00
       5953   Manul   V.   Feijoo,   M.D.   P.A.   0557511130101010   1/16/2017    Bill   5/19/2017   99204   475.00
       5954   Manul   V.   Feijoo,   M.D.   P.A.   0557511130101010   1/16/2017    Bill   5/19/2017   95851   100.00
       5955   Manul   V.   Feijoo,   M.D.   P.A.   0557511130101010   1/16/2017    Bill   5/19/2017   76140   100.00
       5956   Manul   V.   Feijoo,   M.D.   P.A.   0279441300101052   3/22/2017    Bill   5/19/2017   99214   275.00
       5957   Manul   V.   Feijoo,   M.D.   P.A.   0279441300101052   3/22/2017    Bill   5/19/2017   95851   100.00
       5958   Manul   V.   Feijoo,   M.D.   P.A.   0370896730101048   3/23/2017    Bill   5/19/2017   99204   475.00
       5959   Manul   V.   Feijoo,   M.D.   P.A.   0370896730101048   3/23/2017    Bill   5/19/2017   95851   100.00
       5960   Manul   V.   Feijoo,   M.D.   P.A.   0420228940101032   7/27/2016    Bill   5/19/2017   99204   475.00
       5961   Manul   V.   Feijoo,   M.D.   P.A.   0420228940101032   7/27/2016    Bill   5/19/2017   95851   100.00
       5962   Manul   V.   Feijoo,   M.D.   P.A.   0420228940101032   7/27/2016    Bill   5/19/2017   76140   100.00
       5963   Manul   V.   Feijoo,   M.D.   P.A.   0181817660101070   4/13/2016    Bill   5/19/2017   99204   475.00
       5964   Manul   V.   Feijoo,   M.D.   P.A.   0181817660101070   4/13/2016    Bill   5/19/2017   95851   100.00
       5965   Manul   V.   Feijoo,   M.D.   P.A.   0548718950101036   3/22/2017    Bill   5/19/2017   99204   475.00
       5966   Manul   V.   Feijoo,   M.D.   P.A.   0548718950101036   3/22/2017    Bill   5/19/2017   95851   100.00
       5967   Manul   V.   Feijoo,   M.D.   P.A.   0443393590101014   3/20/2017    Bill   5/19/2017   99204   475.00
       5968   Manul   V.   Feijoo,   M.D.   P.A.   0443393590101014   3/20/2017    Bill   5/19/2017   95851   100.00
       5969   Manul   V.   Feijoo,   M.D.   P.A.   0422794590101042   3/18/2017    Bill   5/19/2017   99204   475.00
       5970   Manul   V.   Feijoo,   M.D.   P.A.   0422794590101042   3/18/2017    Bill   5/19/2017   95851   100.00
       5971   Manul   V.   Feijoo,   M.D.   P.A.   0456259150101039   3/31/2017    Bill   5/19/2017   99204   475.00
       5972   Manul   V.   Feijoo,   M.D.   P.A.   0456259150101039   3/31/2017    Bill   5/19/2017   95851   100.00
       5973   Manul   V.   Feijoo,   M.D.   P.A.   0360785040101016   3/25/2017    Bill   5/19/2017   99214   275.00
       5974   Manul   V.   Feijoo,   M.D.   P.A.   0360785040101016   3/25/2017    Bill   5/19/2017   95851   100.00
       5975   Manul   V.   Feijoo,   M.D.   P.A.   0548718950101036   3/22/2017    Bill   5/19/2017   99204   475.00
       5976   Manul   V.   Feijoo,   M.D.   P.A.   0548718950101036   3/22/2017    Bill   5/19/2017   95851   100.00
       5977   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97010    15.00
       5978   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97012    35.00
       5979   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97014    30.00
       5980   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97024    20.00
       5981   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97112    70.00
       5982   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97535    70.00
       5983   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97010    15.00
       5984   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97012    35.00
       5985   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97014    30.00
       5986   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97024    20.00
       5987   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97112    70.00
       5988   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97010    15.00
       5989   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97012    35.00
       5990   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97014    30.00
       5991   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97024    20.00
       5992   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97112    70.00
       5993   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97010    15.00
       5994   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97012    35.00
       5995   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97014    30.00
       5996   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97024    20.00
       5997   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97112    70.00
       5998   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97010    15.00
       5999   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97012    35.00
       6000   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97014    30.00
       6001   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97024    20.00
       6002   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97112    70.00
       6003   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97010    15.00
       6004   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97012    35.00
       6005   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97014    30.00
       6006   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97024    20.00
       6007   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97112    70.00
       6008   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97010    15.00
       6009   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97012    35.00
       6010   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97014    30.00
       6011   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97024    20.00
       6012   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97112    70.00
       6013   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97010    15.00
       6014   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97012    35.00
       6015   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97014    30.00
       6016   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97024    20.00
       6017   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97112    70.00
       6018   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97010    15.00
       6019   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97012    35.00
       6020   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97014    30.00
       6021   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97024    20.00
       6022   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97112    70.00
       6023   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97010    15.00
       6024   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97012    35.00
       6025   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97014    30.00
       6026   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97024    20.00
       6027   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97112    70.00
       6028   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97010    15.00
       6029   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97012    35.00
       6030   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97014    30.00
       6031   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97024    20.00
       6032   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97112    70.00
       6033   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97010    15.00
       6034   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97012    35.00
       6035   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97014    30.00
       6036   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97024    20.00
       6037   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97112    70.00
       6038   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97010    15.00
       6039   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97012    35.00
       6040   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97014    30.00
       6041   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97024    20.00
       6042   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97112    70.00
       6043   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97010    15.00
       6044   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97012    35.00
       6045   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017    Bill   5/27/2017   97014    30.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 49 of 89

       6046   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/27/2017   97024    20.00
       6047   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/27/2017   97112    70.00
       6048   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/27/2017   97010    15.00
       6049   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/27/2017   97012    35.00
       6050   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/27/2017   97014    30.00
       6051   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/27/2017   97024    20.00
       6052   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/27/2017   97112    70.00
       6053   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/27/2017   97010    15.00
       6054   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/27/2017   97012    35.00
       6055   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/27/2017   97014    30.00
       6056   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/27/2017   97024    20.00
       6057   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   5/27/2017   97112    70.00
       6058   Manul   V.   Feijoo,   M.D.   P.A.   0559864240101018   4/4/2017    Bill   6/2/2017    99204   475.00
       6059   Manul   V.   Feijoo,   M.D.   P.A.   0559864240101018   4/4/2017    Bill   6/2/2017    95851   100.00
       6060   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/2/2017    99214   275.00
       6061   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/2/2017    95851   100.00
       6062   Manul   V.   Feijoo,   M.D.   P.A.   0422794590101042   3/18/2017   Bill   6/2/2017    99204   475.00
       6063   Manul   V.   Feijoo,   M.D.   P.A.   0422794590101042   3/18/2017   Bill   6/2/2017    95851   100.00
       6064   Manul   V.   Feijoo,   M.D.   P.A.   0549367360101027   3/29/2017   Bill   6/2/2017    99204   475.00
       6065   Manul   V.   Feijoo,   M.D.   P.A.   0549367360101027   3/29/2017   Bill   6/2/2017    95851   100.00
       6066   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101034   4/8/2017    Bill   6/8/2017    99204   475.00
       6067   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101034   4/8/2017    Bill   6/8/2017    95851   100.00
       6068   Manul   V.   Feijoo,   M.D.   P.A.   0279441300101052   3/22/2017   Bill   6/8/2017    99204   475.00
       6069   Manul   V.   Feijoo,   M.D.   P.A.   0279441300101052   3/22/2017   Bill   6/8/2017    95851   100.00
       6070   Manul   V.   Feijoo,   M.D.   P.A.   0539089970101021   4/19/2017   Bill   6/8/2017    99204   475.00
       6071   Manul   V.   Feijoo,   M.D.   P.A.   0539089970101021   4/19/2017   Bill   6/8/2017    95851   100.00
       6072   Manul   V.   Feijoo,   M.D.   P.A.   0410726110101015   3/19/2017   Bill   6/8/2017    99204   475.00
       6073   Manul   V.   Feijoo,   M.D.   P.A.   0410726110101015   3/19/2017   Bill   6/8/2017    95851   100.00
       6074   Manul   V.   Feijoo,   M.D.   P.A.   0410726110101015   3/19/2017   Bill   6/8/2017    76140   100.00
       6075   Manul   V.   Feijoo,   M.D.   P.A.   0406837860101059   4/19/2017   Bill   6/8/2017    99204   475.00
       6076   Manul   V.   Feijoo,   M.D.   P.A.   0406837860101059   4/19/2017   Bill   6/8/2017    95851   100.00
       6077   Manul   V.   Feijoo,   M.D.   P.A.   0409435010101074   4/10/2017   Bill   6/8/2017    99204   475.00
       6078   Manul   V.   Feijoo,   M.D.   P.A.   0409435010101074   4/10/2017   Bill   6/8/2017    95851   100.00
       6079   Manul   V.   Feijoo,   M.D.   P.A.   0514468430101020   2/12/2017   Bill   6/14/2017   99215   425.00
       6080   Manul   V.   Feijoo,   M.D.   P.A.   0514468430101020   2/12/2017   Bill   6/14/2017   95851   100.00
       6081   Manul   V.   Feijoo,   M.D.   P.A.   0514468430101020   2/12/2017   Bill   6/14/2017   76140   100.00
       6082   Manul   V.   Feijoo,   M.D.   P.A.   0572889370101028   12/2/2016   Bill   6/14/2017   99215   425.00
       6083   Manul   V.   Feijoo,   M.D.   P.A.   0572889370101028   12/2/2016   Bill   6/14/2017   95851   100.00
       6084   Manul   V.   Feijoo,   M.D.   P.A.   0572889370101028   12/2/2016   Bill   6/14/2017   76140   100.00
       6085   Manul   V.   Feijoo,   M.D.   P.A.   0424205810101033   2/23/2017   Bill   6/14/2017   99215   425.00
       6086   Manul   V.   Feijoo,   M.D.   P.A.   0424205810101033   2/23/2017   Bill   6/14/2017   95851   100.00
       6087   Manul   V.   Feijoo,   M.D.   P.A.   0424205810101033   2/23/2017   Bill   6/14/2017   76140   100.00
       6088   Manul   V.   Feijoo,   M.D.   P.A.   0431714000101019   6/9/2016    Bill   6/14/2017   99204   475.00
       6089   Manul   V.   Feijoo,   M.D.   P.A.   0431714000101019   6/9/2016    Bill   6/14/2017   95851   100.00
       6090   Manul   V.   Feijoo,   M.D.   P.A.   0431714000101019   6/9/2016    Bill   6/14/2017   76140   100.00
       6091   Manul   V.   Feijoo,   M.D.   P.A.   0539089970101021   4/19/2017   Bill   6/14/2017   99204   475.00
       6092   Manul   V.   Feijoo,   M.D.   P.A.   0539089970101021   4/19/2017   Bill   6/14/2017   95851   100.00
       6093   Manul   V.   Feijoo,   M.D.   P.A.   0539089970101021   4/19/2017   Bill   6/14/2017   76140   100.00
       6094   Manul   V.   Feijoo,   M.D.   P.A.   0304522830101107   4/21/2017   Bill   6/24/2017   99204   475.00
       6095   Manul   V.   Feijoo,   M.D.   P.A.   0304522830101107   4/21/2017   Bill   6/24/2017   95851   100.00
       6096   Manul   V.   Feijoo,   M.D.   P.A.   0494531930101024   2/27/2017   Bill   6/24/2017   99214   275.00
       6097   Manul   V.   Feijoo,   M.D.   P.A.   0494531930101024   2/27/2017   Bill   6/24/2017   95851   100.00
       6098   Manul   V.   Feijoo,   M.D.   P.A.   0304522830101107   4/21/2017   Bill   6/24/2017   99204   475.00
       6099   Manul   V.   Feijoo,   M.D.   P.A.   0304522830101107   4/21/2017   Bill   6/24/2017   95851   100.00
       6100   Manul   V.   Feijoo,   M.D.   P.A.   0494531930101024   2/27/2017   Bill   6/24/2017   99215   425.00
       6101   Manul   V.   Feijoo,   M.D.   P.A.   0494531930101024   2/27/2017   Bill   6/24/2017   95851   100.00
       6102   Manul   V.   Feijoo,   M.D.   P.A.   0172627630101048   5/4/2017    Bill   6/24/2017   99204   475.00
       6103   Manul   V.   Feijoo,   M.D.   P.A.   0172627630101048   5/4/2017    Bill   6/24/2017   95851   100.00
       6104   Manul   V.   Feijoo,   M.D.   P.A.   0365609740101065   3/18/2017   Bill   6/24/2017   99204   475.00
       6105   Manul   V.   Feijoo,   M.D.   P.A.   0365609740101065   3/18/2017   Bill   6/24/2017   95851   100.00
       6106   Manul   V.   Feijoo,   M.D.   P.A.   0389185050101096   5/8/2017    Bill   6/24/2017   99204   475.00
       6107   Manul   V.   Feijoo,   M.D.   P.A.   0389185050101096   5/8/2017    Bill   6/24/2017   95851   100.00
       6108   Manul   V.   Feijoo,   M.D.   P.A.   0369481690101065   5/1/2017    Bill   6/24/2017   99204   475.00
       6109   Manul   V.   Feijoo,   M.D.   P.A.   0369481690101065   5/1/2017    Bill   6/24/2017   95851   100.00
       6110   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101034   4/8/2017    Bill   6/24/2017   99214   275.00
       6111   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101034   4/8/2017    Bill   6/24/2017   95851   100.00
       6112   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/24/2017   99214   275.00
       6113   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/24/2017   95851   100.00
       6114   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/24/2017   76140   100.00
       6115   Manul   V.   Feijoo,   M.D.   P.A.   0587893040101015   4/18/2017   Bill   6/26/2017   99204   475.00
       6116   Manul   V.   Feijoo,   M.D.   P.A.   0587893040101015   4/18/2017   Bill   6/26/2017   95851   100.00
       6117   Manul   V.   Feijoo,   M.D.   P.A.   0533520120101038   4/13/2017   Bill   6/26/2017   99204   475.00
       6118   Manul   V.   Feijoo,   M.D.   P.A.   0533520120101038   4/13/2017   Bill   6/26/2017   95851   100.00
       6119   Manul   V.   Feijoo,   M.D.   P.A.   0459837130101026   3/4/2017    Bill   6/26/2017   99214   275.00
       6120   Manul   V.   Feijoo,   M.D.   P.A.   0459837130101026   3/4/2017    Bill   6/26/2017   95851   100.00
       6121   Manul   V.   Feijoo,   M.D.   P.A.   0533520120101038   4/13/2017   Bill   6/26/2017   99204   475.00
       6122   Manul   V.   Feijoo,   M.D.   P.A.   0533520120101038   4/13/2017   Bill   6/26/2017   95851   100.00
       6123   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6124   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6125   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6126   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6127   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6128   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6129   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6130   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6131   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6132   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6133   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97535    70.00
       6134   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6135   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6136   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6137   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6138   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6139   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6140   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6141   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6142   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6143   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6144   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6145   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6146   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6147   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6148   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6149   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6150   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6151   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6152   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6153   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6154   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6155   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6156   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6157   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6158   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6159   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6160   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6161   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6162   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6163   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6164   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6165   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6166   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6167   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6168   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6169   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6170   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6171   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 50 of 89

       6172   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6173   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6174   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6175   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6176   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6177   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6178   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6179   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6180   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6181   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6182   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6183   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6184   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6185   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6186   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6187   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6188   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6189   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6190   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6191   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6192   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6193   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6194   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6195   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6196   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6197   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6198   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6199   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97010    15.00
       6200   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97012    35.00
       6201   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97014    30.00
       6202   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97110    65.00
       6203   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   6/28/2017   97112    70.00
       6204   Manul   V.   Feijoo,   M.D.   P.A.   0588575690101010   5/16/2017   Bill   7/3/2017    99204   475.00
       6205   Manul   V.   Feijoo,   M.D.   P.A.   0588575690101010   5/16/2017   Bill   7/3/2017    95851   100.00
       6206   Manul   V.   Feijoo,   M.D.   P.A.   0588575690101010   5/16/2017   Bill   7/3/2017    99204   475.00
       6207   Manul   V.   Feijoo,   M.D.   P.A.   0588575690101010   5/16/2017   Bill   7/3/2017    95851   100.00
       6208   Manul   V.   Feijoo,   M.D.   P.A.   0588575690101010   5/16/2017   Bill   7/3/2017    99204   475.00
       6209   Manul   V.   Feijoo,   M.D.   P.A.   0588575690101010   5/16/2017   Bill   7/3/2017    95851   100.00
       6210   Manul   V.   Feijoo,   M.D.   P.A.   0594753060101017   5/5/2017    Bill   7/3/2017    99204   475.00
       6211   Manul   V.   Feijoo,   M.D.   P.A.   0594753060101017   5/5/2017    Bill   7/3/2017    95851   100.00
       6212   Manul   V.   Feijoo,   M.D.   P.A.   0546524060101045   5/16/2017   Bill   7/3/2017    99204   475.00
       6213   Manul   V.   Feijoo,   M.D.   P.A.   0546524060101045   5/16/2017   Bill   7/3/2017    95851   100.00
       6214   Manul   V.   Feijoo,   M.D.   P.A.   0369481690101065   5/1/2017    Bill   7/3/2017    99214   275.00
       6215   Manul   V.   Feijoo,   M.D.   P.A.   0369481690101065   5/1/2017    Bill   7/3/2017    95851   100.00
       6216   Manul   V.   Feijoo,   M.D.   P.A.   0369481690101065   5/1/2017    Bill   7/3/2017    76140   100.00
       6217   Manul   V.   Feijoo,   M.D.   P.A.   0574081640101016   2/7/2017    Bill   7/3/2017    99215   425.00
       6218   Manul   V.   Feijoo,   M.D.   P.A.   0574081640101016   2/7/2017    Bill   7/3/2017    95851   100.00
       6219   Manul   V.   Feijoo,   M.D.   P.A.   0574081640101016   2/7/2017    Bill   7/3/2017    76140   100.00
       6220   Manul   V.   Feijoo,   M.D.   P.A.   0559864240101018   4/4/2017    Bill   7/3/2017    99214   275.00
       6221   Manul   V.   Feijoo,   M.D.   P.A.   0559864240101018   4/4/2017    Bill   7/3/2017    95851   100.00
       6222   Manul   V.   Feijoo,   M.D.   P.A.   0174030100101051   5/21/2017   Bill   7/13/2017   99204   475.00
       6223   Manul   V.   Feijoo,   M.D.   P.A.   0174030100101051   5/21/2017   Bill   7/13/2017   95851   100.00
       6224   Manul   V.   Feijoo,   M.D.   P.A.   0174030100101051   5/21/2017   Bill   7/13/2017   99204   475.00
       6225   Manul   V.   Feijoo,   M.D.   P.A.   0174030100101051   5/21/2017   Bill   7/13/2017   95851   100.00
       6226   Manul   V.   Feijoo,   M.D.   P.A.   0550246870101022   5/15/2017   Bill   7/13/2017   99204   475.00
       6227   Manul   V.   Feijoo,   M.D.   P.A.   0550246870101022   5/15/2017   Bill   7/13/2017   95851   100.00
       6228   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101037   6/5/2017    Bill   7/13/2017   99204   475.00
       6229   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101037   6/5/2017    Bill   7/13/2017   95851   100.00
       6230   Manul   V.   Feijoo,   M.D.   P.A.   0593045830101018   6/7/2017    Bill   7/13/2017   99204   475.00
       6231   Manul   V.   Feijoo,   M.D.   P.A.   0593045830101018   6/7/2017    Bill   7/13/2017   95851   100.00
       6232   Manul   V.   Feijoo,   M.D.   P.A.   0549650400101069   4/5/2017    Bill   7/13/2017   99204   475.00
       6233   Manul   V.   Feijoo,   M.D.   P.A.   0549650400101069   4/5/2017    Bill   7/13/2017   95851   100.00
       6234   Manul   V.   Feijoo,   M.D.   P.A.   0092021260101030   5/16/2017   Bill   7/13/2017   99204   475.00
       6235   Manul   V.   Feijoo,   M.D.   P.A.   0092021260101030   5/16/2017   Bill   7/13/2017   95851   100.00
       6236   Manul   V.   Feijoo,   M.D.   P.A.   0395329280101011   5/19/2017   Bill   7/13/2017   99204   475.00
       6237   Manul   V.   Feijoo,   M.D.   P.A.   0395329280101011   5/19/2017   Bill   7/13/2017   95851   100.00
       6238   Manul   V.   Feijoo,   M.D.   P.A.   0443393590101014   3/20/2017   Bill   7/13/2017   99214   275.00
       6239   Manul   V.   Feijoo,   M.D.   P.A.   0443393590101014   3/20/2017   Bill   7/13/2017   95851   100.00
       6240   Manul   V.   Feijoo,   M.D.   P.A.   0229823650101017   5/15/2017   Bill   7/13/2017   99204   475.00
       6241   Manul   V.   Feijoo,   M.D.   P.A.   0229823650101017   5/15/2017   Bill   7/13/2017   95851   100.00
       6242   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017   Bill   7/13/2017   99204   475.00
       6243   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017   Bill   7/13/2017   95851   100.00
       6244   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017   Bill   7/13/2017   99214   275.00
       6245   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017   Bill   7/13/2017   95851   100.00
       6246   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017   Bill   7/13/2017   76140   100.00
       6247   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017   Bill   7/13/2017   99204   475.00
       6248   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017   Bill   7/13/2017   95851   100.00
       6249   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017   Bill   7/13/2017   99214   275.00
       6250   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017   Bill   7/13/2017   95851   100.00
       6251   Manul   V.   Feijoo,   M.D.   P.A.   0514468430101020   2/12/2017   Bill   7/13/2017   99215   425.00
       6252   Manul   V.   Feijoo,   M.D.   P.A.   0514468430101020   2/12/2017   Bill   7/13/2017   95851   100.00
       6253   Manul   V.   Feijoo,   M.D.   P.A.   0514468430101020   2/12/2017   Bill   7/13/2017   76140   100.00
       6254   Manul   V.   Feijoo,   M.D.   P.A.   0519263130101023   5/31/2017   Bill   7/28/2017   99204   475.00
       6255   Manul   V.   Feijoo,   M.D.   P.A.   0519263130101023   5/31/2017   Bill   7/28/2017   95851   100.00
       6256   Manul   V.   Feijoo,   M.D.   P.A.   0372717240101047   6/6/2017    Bill   7/28/2017   99214   275.00
       6257   Manul   V.   Feijoo,   M.D.   P.A.   0372717240101047   6/6/2017    Bill   7/28/2017   95851   100.00
       6258   Manul   V.   Feijoo,   M.D.   P.A.   0372717240101047   6/6/2017    Bill   7/28/2017   99214   275.00
       6259   Manul   V.   Feijoo,   M.D.   P.A.   0372717240101047   6/6/2017    Bill   7/28/2017   95851   100.00
       6260   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101037   6/5/2017    Bill   7/28/2017   99214   275.00
       6261   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101037   6/5/2017    Bill   7/28/2017   95851   100.00
       6262   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101034   4/8/2017    Bill   7/28/2017   99214   275.00
       6263   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101034   4/8/2017    Bill   7/28/2017   95851   100.00
       6264   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101034   4/8/2017    Bill   7/28/2017   76140   100.00
       6265   Manul   V.   Feijoo,   M.D.   P.A.   0524676500101013   3/22/2017   Bill   7/28/2017   99215   425.00
       6266   Manul   V.   Feijoo,   M.D.   P.A.   0524676500101013   3/22/2017   Bill   7/28/2017   95851   100.00
       6267   Manul   V.   Feijoo,   M.D.   P.A.   0372717240101047   6/6/2017    Bill   7/28/2017   99204   475.00
       6268   Manul   V.   Feijoo,   M.D.   P.A.   0372717240101047   6/6/2017    Bill   7/28/2017   95851   100.00
       6269   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   7/28/2017   99215   425.00
       6270   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   7/28/2017   95851   100.00
       6271   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101026   3/28/2017   Bill   7/28/2017   76140   100.00
       6272   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101037   6/5/2017    Bill   7/28/2017   99214   275.00
       6273   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101037   6/5/2017    Bill   7/28/2017   95851   100.00
       6274   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101037   6/5/2017    Bill   7/28/2017   76140   100.00
       6275   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101037   6/5/2017    Bill   7/28/2017   99204   475.00
       6276   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101037   6/5/2017    Bill   7/28/2017   95851   100.00
       6277   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101050   6/1/2017    Bill   8/4/2017    99204   475.00
       6278   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101050   6/1/2017    Bill   8/4/2017    95851   100.00
       6279   Manul   V.   Feijoo,   M.D.   P.A.   0801904890108024   5/19/2017   Bill   8/4/2017    99204   475.00
       6280   Manul   V.   Feijoo,   M.D.   P.A.   0801904890108024   5/19/2017   Bill   8/4/2017    95851   100.00
       6281   Manul   V.   Feijoo,   M.D.   P.A.   0267158790101095   4/27/2015   Bill   8/5/2017    99204   475.00
       6282   Manul   V.   Feijoo,   M.D.   P.A.   0267158790101095   4/27/2015   Bill   8/5/2017    95851   100.00
       6283   Manul   V.   Feijoo,   M.D.   P.A.   0267158790101095   4/27/2015   Bill   8/5/2017    76140   100.00
       6284   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101046   6/28/2017   Bill   8/7/2017    99204   475.00
       6285   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101046   6/28/2017   Bill   8/7/2017    95851   100.00
       6286   Manul   V.   Feijoo,   M.D.   P.A.   0395216360101153   4/19/2017   Bill   8/7/2017    99204   475.00
       6287   Manul   V.   Feijoo,   M.D.   P.A.   0395216360101153   4/19/2017   Bill   8/7/2017    95851   100.00
       6288   Manul   V.   Feijoo,   M.D.   P.A.   0395216360101153   4/19/2017   Bill   8/7/2017    76140   100.00
       6289   Manul   V.   Feijoo,   M.D.   P.A.   0119795510101051   6/1/2017    Bill   8/7/2017    99204   475.00
       6290   Manul   V.   Feijoo,   M.D.   P.A.   0119795510101051   6/1/2017    Bill   8/7/2017    95851   100.00
       6291   Manul   V.   Feijoo,   M.D.   P.A.   0568455390101020   5/25/2017   Bill   8/7/2017    99204   475.00
       6292   Manul   V.   Feijoo,   M.D.   P.A.   0568455390101020   5/25/2017   Bill   8/7/2017    95851   100.00
       6293   Manul   V.   Feijoo,   M.D.   P.A.   0372717240101047   6/6/2017    Bill   8/7/2017    95851   100.00
       6294   Manul   V.   Feijoo,   M.D.   P.A.   0372717240101047   6/6/2017    Bill   8/7/2017    99204   475.00
       6295   Manul   V.   Feijoo,   M.D.   P.A.   0543082910101031   6/1/2017    Bill   8/7/2017    99204   475.00
       6296   Manul   V.   Feijoo,   M.D.   P.A.   0543082910101031   6/1/2017    Bill   8/7/2017    95851   100.00
       6297   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017   Bill   8/9/2017    99214   275.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 51 of 89

       6298   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017    Bill   8/9/2017    95851   100.00
       6299   Manul   V.   Feijoo,   M.D.   P.A.   0426588400101010   7/4/2017     Bill   8/9/2017    99204   475.00
       6300   Manul   V.   Feijoo,   M.D.   P.A.   0426588400101010   7/4/2017     Bill   8/9/2017    95851   100.00
       6301   Manul   V.   Feijoo,   M.D.   P.A.   0541242220101012   6/10/2017    Bill   8/9/2017    99204   475.00
       6302   Manul   V.   Feijoo,   M.D.   P.A.   0541242220101012   6/10/2017    Bill   8/9/2017    95851   100.00
       6303   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017    Bill   8/9/2017    99214   275.00
       6304   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017    Bill   8/9/2017    95851   100.00
       6305   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017    Bill   8/9/2017    76140   100.00
       6306   Manul   V.   Feijoo,   M.D.   P.A.   0426588400101010   7/4/2017     Bill   8/9/2017    99204   475.00
       6307   Manul   V.   Feijoo,   M.D.   P.A.   0426588400101010   7/4/2017     Bill   8/9/2017    95851   100.00
       6308   Manul   V.   Feijoo,   M.D.   P.A.   0593783320101029   6/10/2017    Bill   8/9/2017    99204   475.00
       6309   Manul   V.   Feijoo,   M.D.   P.A.   0593783320101029   6/10/2017    Bill   8/9/2017    95851   100.00
       6310   Manul   V.   Feijoo,   M.D.   P.A.   0541242220101012   6/10/2017    Bill   8/9/2017    99214   275.00
       6311   Manul   V.   Feijoo,   M.D.   P.A.   0541242220101012   6/10/2017    Bill   8/9/2017    95851   100.00
       6312   Manul   V.   Feijoo,   M.D.   P.A.   0179067730101072   6/13/2017    Bill   8/9/2017    99204   475.00
       6313   Manul   V.   Feijoo,   M.D.   P.A.   0179067730101072   6/13/2017    Bill   8/9/2017    95851   100.00
       6314   Manul   V.   Feijoo,   M.D.   P.A.   0593783320101029   6/10/2017    Bill   8/9/2017    99204   475.00
       6315   Manul   V.   Feijoo,   M.D.   P.A.   0593783320101029   6/10/2017    Bill   8/9/2017    95851   100.00
       6316   Manul   V.   Feijoo,   M.D.   P.A.   0119795510101051   6/1/2017     Bill   8/9/2017    99214   275.00
       6317   Manul   V.   Feijoo,   M.D.   P.A.   0119795510101051   6/1/2017     Bill   8/9/2017    95851   100.00
       6318   Manul   V.   Feijoo,   M.D.   P.A.   0174030100101051   5/21/2017    Bill   8/9/2017    99214   275.00
       6319   Manul   V.   Feijoo,   M.D.   P.A.   0174030100101051   5/21/2017    Bill   8/9/2017    95851   100.00
       6320   Manul   V.   Feijoo,   M.D.   P.A.   0522042340101055   4/16/2017    Bill   8/9/2017    99204   475.00
       6321   Manul   V.   Feijoo,   M.D.   P.A.   0522042340101055   4/16/2017    Bill   8/9/2017    95851   100.00
       6322   Manul   V.   Feijoo,   M.D.   P.A.   0522042340101055   4/16/2017    Bill   8/9/2017    76140   100.00
       6323   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101050   6/1/2017     Bill   8/9/2017    99214   275.00
       6324   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101050   6/1/2017     Bill   8/9/2017    95851   100.00
       6325   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101050   6/1/2017     Bill   8/9/2017    76140   100.00
       6326   Manul   V.   Feijoo,   M.D.   P.A.   0179067730101072   6/13/2017    Bill   8/9/2017    99214   275.00
       6327   Manul   V.   Feijoo,   M.D.   P.A.   0179067730101072   6/13/2017    Bill   8/9/2017    95851   100.00
       6328   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101046   6/28/2017    Bill   8/18/2017   99204   475.00
       6329   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101046   6/28/2017    Bill   8/18/2017   95851   100.00
       6330   Manul   V.   Feijoo,   M.D.   P.A.   0566698050101010   6/22/2017    Bill   8/21/2017   99204   475.00
       6331   Manul   V.   Feijoo,   M.D.   P.A.   0566698050101010   6/22/2017    Bill   8/21/2017   95851   100.00
       6332   Manul   V.   Feijoo,   M.D.   P.A.   0092021260101030   5/16/2017    Bill   8/21/2017   99214   275.00
       6333   Manul   V.   Feijoo,   M.D.   P.A.   0092021260101030   5/16/2017    Bill   8/21/2017   95851   100.00
       6334   Manul   V.   Feijoo,   M.D.   P.A.   0411702160101055   6/4/2017     Bill   8/21/2017   99204   475.00
       6335   Manul   V.   Feijoo,   M.D.   P.A.   0411702160101055   6/4/2017     Bill   8/21/2017   95851   100.00
       6336   Manul   V.   Feijoo,   M.D.   P.A.   0569391430101010   11/5/2016    Bill   8/21/2017   99204   475.00
       6337   Manul   V.   Feijoo,   M.D.   P.A.   0569391430101010   11/5/2016    Bill   8/21/2017   95851   100.00
       6338   Manul   V.   Feijoo,   M.D.   P.A.   0569391430101010   11/5/2016    Bill   8/21/2017   76140   100.00
       6339   Manul   V.   Feijoo,   M.D.   P.A.   0533157910101025   6/19/2017    Bill   8/21/2017   99204   475.00
       6340   Manul   V.   Feijoo,   M.D.   P.A.   0533157910101025   6/19/2017    Bill   8/21/2017   95851   100.00
       6341   Manul   V.   Feijoo,   M.D.   P.A.   0543082910101031   6/1/2017     Bill   8/21/2017   99214   275.00
       6342   Manul   V.   Feijoo,   M.D.   P.A.   0543082910101031   6/1/2017     Bill   8/21/2017   95851   100.00
       6343   Manul   V.   Feijoo,   M.D.   P.A.   0506449990101055   6/6/2017     Bill   8/21/2017   99204   475.00
       6344   Manul   V.   Feijoo,   M.D.   P.A.   0506449990101055   6/6/2017     Bill   8/21/2017   95851   100.00
       6345   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101034   4/8/2017     Bill   8/21/2017   99215   425.00
       6346   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101034   4/8/2017     Bill   8/21/2017   95851   100.00
       6347   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101034   4/8/2017     Bill   8/21/2017   76140   100.00
       6348   Manul   V.   Feijoo,   M.D.   P.A.   0593548700101018   6/27/2017    Bill   8/21/2017   99204   475.00
       6349   Manul   V.   Feijoo,   M.D.   P.A.   0593548700101018   6/27/2017    Bill   8/21/2017   95851   100.00
       6350   Manul   V.   Feijoo,   M.D.   P.A.   0429454410101010   5/15/2017    Bill   8/21/2017   99204   475.00
       6351   Manul   V.   Feijoo,   M.D.   P.A.   0429454410101010   5/15/2017    Bill   8/21/2017   95851   100.00
       6352   Manul   V.   Feijoo,   M.D.   P.A.   0119795510101051   6/1/2017     Bill   8/21/2017   72050   300.00
       6353   Manul   V.   Feijoo,   M.D.   P.A.   0119795510101051   6/1/2017     Bill   8/21/2017   72050   100.00
       6354   Manul   V.   Feijoo,   M.D.   P.A.   0119795510101051   6/1/2017     Bill   8/21/2017   72070   250.00
       6355   Manul   V.   Feijoo,   M.D.   P.A.   0119795510101051   6/1/2017     Bill   8/21/2017   72070   100.00
       6356   Manul   V.   Feijoo,   M.D.   P.A.   0119795510101051   6/1/2017     Bill   8/21/2017   72100   250.00
       6357   Manul   V.   Feijoo,   M.D.   P.A.   0119795510101051   6/1/2017     Bill   8/21/2017   72100   100.00
       6358   Manul   V.   Feijoo,   M.D.   P.A.   0119795510101051   6/1/2017     Bill   8/21/2017   73600   250.00
       6359   Manul   V.   Feijoo,   M.D.   P.A.   0119795510101051   6/1/2017     Bill   8/21/2017   73600   100.00
       6360   Manul   V.   Feijoo,   M.D.   P.A.   0119795510101051   6/1/2017     Bill   8/21/2017   R0070   216.00
       6361   Manul   V.   Feijoo,   M.D.   P.A.   0119795510101051   6/1/2017     Bill   8/21/2017   Q0092   136.00
       6362   Manul   V.   Feijoo,   M.D.   P.A.   0464039370101070   7/22/2017    Bill   8/21/2017   99204   475.00
       6363   Manul   V.   Feijoo,   M.D.   P.A.   0464039370101070   7/22/2017    Bill   8/21/2017   95851   100.00
       6364   Manul   V.   Feijoo,   M.D.   P.A.   0339852920101058   7/14/2017    Bill   9/1/2017    99204   475.00
       6365   Manul   V.   Feijoo,   M.D.   P.A.   0339852920101058   7/14/2017    Bill   9/1/2017    95851   100.00
       6366   Manul   V.   Feijoo,   M.D.   P.A.   0530090870101102   3/9/2017     Bill   9/1/2017    99204   475.00
       6367   Manul   V.   Feijoo,   M.D.   P.A.   0530090870101102   3/9/2017     Bill   9/1/2017    95851   100.00
       6368   Manul   V.   Feijoo,   M.D.   P.A.   0530090870101102   3/9/2017     Bill   9/1/2017    76140   100.00
       6369   Manul   V.   Feijoo,   M.D.   P.A.   0326571240101052   6/25/2017    Bill   9/9/2017    99204   475.00
       6370   Manul   V.   Feijoo,   M.D.   P.A.   0326571240101052   6/25/2017    Bill   9/9/2017    95851   100.00
       6371   Manul   V.   Feijoo,   M.D.   P.A.   0585950600101017   7/15/2017    Bill   9/9/2017    99204   475.00
       6372   Manul   V.   Feijoo,   M.D.   P.A.   0585950600101017   7/15/2017    Bill   9/9/2017    95851   100.00
       6373   Manul   V.   Feijoo,   M.D.   P.A.   0395793610101092   7/12/2017    Bill   9/9/2017    99204   475.00
       6374   Manul   V.   Feijoo,   M.D.   P.A.   0395793610101092   7/12/2017    Bill   9/9/2017    95851   100.00
       6375   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101010   10/2/2016    Bill   9/9/2017    99215   425.00
       6376   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101010   10/2/2016    Bill   9/9/2017    95851   100.00
       6377   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101010   10/2/2016    Bill   9/9/2017    76140   100.00
       6378   Manul   V.   Feijoo,   M.D.   P.A.   0279441300101052   3/22/2017    Bill   9/9/2017    99215   425.00
       6379   Manul   V.   Feijoo,   M.D.   P.A.   0279441300101052   3/22/2017    Bill   9/9/2017    95851   100.00
       6380   Manul   V.   Feijoo,   M.D.   P.A.   0585950600101017   7/15/2017    Bill   9/14/2017   99204   475.00
       6381   Manul   V.   Feijoo,   M.D.   P.A.   0585950600101017   7/15/2017    Bill   9/14/2017   95851   100.00
       6382   Manul   V.   Feijoo,   M.D.   P.A.   0448782820101023   6/21/2017    Bill   9/14/2017   99204   475.00
       6383   Manul   V.   Feijoo,   M.D.   P.A.   0448782820101023   6/21/2017    Bill   9/14/2017   95851   100.00
       6384   Manul   V.   Feijoo,   M.D.   P.A.   0585950600101017   7/15/2017    Bill   9/14/2017   99204   475.00
       6385   Manul   V.   Feijoo,   M.D.   P.A.   0585950600101017   7/15/2017    Bill   9/14/2017   95851   100.00
       6386   Manul   V.   Feijoo,   M.D.   P.A.   0448782820101023   6/21/2017    Bill   9/14/2017   99204   475.00
       6387   Manul   V.   Feijoo,   M.D.   P.A.   0448782820101023   6/21/2017    Bill   9/14/2017   95851   100.00
       6388   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017    Bill   9/14/2017   99214   275.00
       6389   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017    Bill   9/14/2017   95851   100.00
       6390   Manul   V.   Feijoo,   M.D.   P.A.   0563775480101019   6/26/2017    Bill   9/14/2017   99204   475.00
       6391   Manul   V.   Feijoo,   M.D.   P.A.   0563775480101019   6/26/2017    Bill   9/14/2017   95851   100.00
       6392   Manul   V.   Feijoo,   M.D.   P.A.   0563775480101019   6/26/2017    Bill   9/14/2017   76140   100.00
       6393   Manul   V.   Feijoo,   M.D.   P.A.   0599121940101018   8/14/2017    Bill   9/14/2017   99204   475.00
       6394   Manul   V.   Feijoo,   M.D.   P.A.   0599121940101018   8/14/2017    Bill   9/14/2017   95851   100.00
       6395   Manul   V.   Feijoo,   M.D.   P.A.   0591688290101010   8/2/2017     Bill   9/14/2017   99204   475.00
       6396   Manul   V.   Feijoo,   M.D.   P.A.   0591688290101010   8/2/2017     Bill   9/14/2017   95851   100.00
       6397   Manul   V.   Feijoo,   M.D.   P.A.   0421933360101052   7/19/2017    Bill   9/14/2017   99204   475.00
       6398   Manul   V.   Feijoo,   M.D.   P.A.   0421933360101052   7/19/2017    Bill   9/14/2017   95851   100.00
       6399   Manul   V.   Feijoo,   M.D.   P.A.   0453039550101034   7/3/2017     Bill   9/14/2017   99204   475.00
       6400   Manul   V.   Feijoo,   M.D.   P.A.   0453039550101034   7/3/2017     Bill   9/14/2017   95851   100.00
       6401   Manul   V.   Feijoo,   M.D.   P.A.   0182196280101045   6/5/2017     Bill   9/14/2017   99204   475.00
       6402   Manul   V.   Feijoo,   M.D.   P.A.   0182196280101045   6/5/2017     Bill   9/14/2017   95851   100.00
       6403   Manul   V.   Feijoo,   M.D.   P.A.   0384667970101079   6/21/2017    Bill   9/14/2017   99204   475.00
       6404   Manul   V.   Feijoo,   M.D.   P.A.   0384667970101079   6/21/2017    Bill   9/14/2017   95851   100.00
       6405   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017    Bill   9/14/2017   99215   425.00
       6406   Manul   V.   Feijoo,   M.D.   P.A.   0396921460101040   5/14/2017    Bill   9/14/2017   95851   100.00
       6407   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101039   7/20/2017    Bill   9/14/2017   99204   475.00
       6408   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101039   7/20/2017    Bill   9/14/2017   95851   100.00
       6409   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101039   7/20/2017    Bill   9/14/2017   99204   475.00
       6410   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101039   7/20/2017    Bill   9/14/2017   95851   100.00
       6411   Manul   V.   Feijoo,   M.D.   P.A.   0532116580101013   7/1/2017     Bill   9/14/2017   99204   475.00
       6412   Manul   V.   Feijoo,   M.D.   P.A.   0532116580101013   7/1/2017     Bill   9/14/2017   95851   100.00
       6413   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101050   6/1/2017     Bill   9/14/2017   99214   275.00
       6414   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101050   6/1/2017     Bill   9/14/2017   95851   100.00
       6415   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   9/18/2017   99204   475.00
       6416   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   9/18/2017   95851   100.00
       6417   Manul   V.   Feijoo,   M.D.   P.A.   0174030100101051   5/21/2017    Bill   9/27/2017   99215   425.00
       6418   Manul   V.   Feijoo,   M.D.   P.A.   0174030100101051   5/21/2017    Bill   9/27/2017   95851   100.00
       6419   Manul   V.   Feijoo,   M.D.   P.A.   0174030100101051   5/21/2017    Bill   9/27/2017   76140   100.00
       6420   Manul   V.   Feijoo,   M.D.   P.A.   0584623380101017   8/2/2017     Bill   9/28/2017   99214   275.00
       6421   Manul   V.   Feijoo,   M.D.   P.A.   0584623380101017   8/2/2017     Bill   9/28/2017   95851   100.00
       6422   Manul   V.   Feijoo,   M.D.   P.A.   0591995410101014   7/29/2017    Bill   10/2/2017   99214   275.00
       6423   Manul   V.   Feijoo,   M.D.   P.A.   0591995410101014   7/29/2017    Bill   10/2/2017   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 52 of 89

       6424   Manul   V.   Feijoo,   M.D.   P.A.   0455753700101011   4/3/2017    Bill   10/2/2017   99204   475.00
       6425   Manul   V.   Feijoo,   M.D.   P.A.   0455753700101011   4/3/2017    Bill   10/2/2017   95851   100.00
       6426   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101039   7/20/2017   Bill   10/2/2017   99214   275.00
       6427   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101039   7/20/2017   Bill   10/2/2017   95851   100.00
       6428   Manul   V.   Feijoo,   M.D.   P.A.   0584623380101017   8/2/2017    Bill   10/2/2017   99214   275.00
       6429   Manul   V.   Feijoo,   M.D.   P.A.   0584623380101017   8/2/2017    Bill   10/2/2017   95851   100.00
       6430   Manul   V.   Feijoo,   M.D.   P.A.   0597421740101024   7/31/2017   Bill   10/2/2017   99214   275.00
       6431   Manul   V.   Feijoo,   M.D.   P.A.   0597421740101024   7/31/2017   Bill   10/2/2017   95851   100.00
       6432   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101046   6/28/2017   Bill   10/2/2017   99214   275.00
       6433   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101046   6/28/2017   Bill   10/2/2017   95851   100.00
       6434   Manul   V.   Feijoo,   M.D.   P.A.   0591995410101014   7/29/2017   Bill   10/2/2017   99204   475.00
       6435   Manul   V.   Feijoo,   M.D.   P.A.   0591995410101014   7/29/2017   Bill   10/2/2017   95851   100.00
       6436   Manul   V.   Feijoo,   M.D.   P.A.   0584623380101017   8/2/2017    Bill   10/2/2017   99204   475.00
       6437   Manul   V.   Feijoo,   M.D.   P.A.   0584623380101017   8/2/2017    Bill   10/2/2017   95851   100.00
       6438   Manul   V.   Feijoo,   M.D.   P.A.   0597421740101024   7/31/2017   Bill   10/2/2017   99204   475.00
       6439   Manul   V.   Feijoo,   M.D.   P.A.   0597421740101024   7/31/2017   Bill   10/2/2017   95851   100.00
       6440   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017   Bill   10/2/2017   99214   275.00
       6441   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017   Bill   10/2/2017   95851   100.00
       6442   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017   Bill   10/2/2017   99204   475.00
       6443   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017   Bill   10/2/2017   95851   100.00
       6444   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017   Bill   10/2/2017   99204   475.00
       6445   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017   Bill   10/2/2017   95851   100.00
       6446   Manul   V.   Feijoo,   M.D.   P.A.   0592324610101022   8/9/2017    Bill   10/2/2017   99204   475.00
       6447   Manul   V.   Feijoo,   M.D.   P.A.   0592324610101022   8/9/2017    Bill   10/2/2017   95851   100.00
       6448   Manul   V.   Feijoo,   M.D.   P.A.   0584623380101017   8/2/2017    Bill   10/2/2017   99204   475.00
       6449   Manul   V.   Feijoo,   M.D.   P.A.   0584623380101017   8/2/2017    Bill   10/2/2017   95851   100.00
       6450   Manul   V.   Feijoo,   M.D.   P.A.   0578720470101010   7/6/2017    Bill   10/2/2017   99204   475.00
       6451   Manul   V.   Feijoo,   M.D.   P.A.   0578720470101010   7/6/2017    Bill   10/2/2017   95851   100.00
       6452   Manul   V.   Feijoo,   M.D.   P.A.   0578720470101010   7/6/2017    Bill   10/2/2017   76140   100.00
       6453   Manul   V.   Feijoo,   M.D.   P.A.   0568894200101012   5/5/2017    Bill   10/2/2017   99204   475.00
       6454   Manul   V.   Feijoo,   M.D.   P.A.   0568894200101012   5/5/2017    Bill   10/2/2017   95851   100.00
       6455   Manul   V.   Feijoo,   M.D.   P.A.   0568894200101012   5/5/2017    Bill   10/2/2017   76140   100.00
       6456   Manul   V.   Feijoo,   M.D.   P.A.   0529992070101050   7/24/2017   Bill   10/2/2017   99204   475.00
       6457   Manul   V.   Feijoo,   M.D.   P.A.   0529992070101050   7/24/2017   Bill   10/2/2017   95851   100.00
       6458   Manul   V.   Feijoo,   M.D.   P.A.   0559864240101018   4/4/2017    Bill   10/2/2017   99215   425.00
       6459   Manul   V.   Feijoo,   M.D.   P.A.   0559864240101018   4/4/2017    Bill   10/2/2017   95851   100.00
       6460   Manul   V.   Feijoo,   M.D.   P.A.   0559864240101018   4/4/2017    Bill   10/2/2017   76140   100.00
       6461   Manul   V.   Feijoo,   M.D.   P.A.   0133820040101249   7/12/2017   Bill   10/2/2017   99204   475.00
       6462   Manul   V.   Feijoo,   M.D.   P.A.   0133820040101249   7/12/2017   Bill   10/2/2017   95851   100.00
       6463   Manul   V.   Feijoo,   M.D.   P.A.   0133820040101249   7/12/2017   Bill   10/2/2017   76140   100.00
       6464   Manul   V.   Feijoo,   M.D.   P.A.   0597421740101024   7/31/2017   Bill   10/2/2017   99204   475.00
       6465   Manul   V.   Feijoo,   M.D.   P.A.   0597421740101024   7/31/2017   Bill   10/2/2017   95851   100.00
       6466   Manul   V.   Feijoo,   M.D.   P.A.   0565523650101031   8/15/2017   Bill   10/3/2017   99204   475.00
       6467   Manul   V.   Feijoo,   M.D.   P.A.   0565523650101031   8/15/2017   Bill   10/3/2017   95851   100.00
       6468   Manul   V.   Feijoo,   M.D.   P.A.   0584478130101019   8/17/2017   Bill   10/3/2017   99204   475.00
       6469   Manul   V.   Feijoo,   M.D.   P.A.   0584478130101019   8/17/2017   Bill   10/3/2017   95851   100.00
       6470   Manul   V.   Feijoo,   M.D.   P.A.   0593057350101013   8/11/2017   Bill   10/3/2017   99204   475.00
       6471   Manul   V.   Feijoo,   M.D.   P.A.   0593057350101013   8/11/2017   Bill   10/3/2017   95851   100.00
       6472   Manul   V.   Feijoo,   M.D.   P.A.   0559712070101014   7/26/2017   Bill   10/3/2017   99204   475.00
       6473   Manul   V.   Feijoo,   M.D.   P.A.   0559712070101014   7/26/2017   Bill   10/3/2017   95851   100.00
       6474   Manul   V.   Feijoo,   M.D.   P.A.   0559712070101014   7/26/2017   Bill   10/3/2017   76140   100.00
       6475   Manul   V.   Feijoo,   M.D.   P.A.   0522827060101016   8/14/2017   Bill   10/3/2017   99204   475.00
       6476   Manul   V.   Feijoo,   M.D.   P.A.   0522827060101016   8/14/2017   Bill   10/3/2017   95851   100.00
       6477   Manul   V.   Feijoo,   M.D.   P.A.   0581078850101018   4/29/2017   Bill   10/3/2017   99204   475.00
       6478   Manul   V.   Feijoo,   M.D.   P.A.   0581078850101018   4/29/2017   Bill   10/3/2017   95851   100.00
       6479   Manul   V.   Feijoo,   M.D.   P.A.   0581078850101018   4/29/2017   Bill   10/3/2017   76140   100.00
       6480   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101068   8/9/2017    Bill   10/3/2017   99204   475.00
       6481   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101068   8/9/2017    Bill   10/3/2017   95851   100.00
       6482   Manul   V.   Feijoo,   M.D.   P.A.   0542503760101020   8/15/2017   Bill   10/3/2017   99204   475.00
       6483   Manul   V.   Feijoo,   M.D.   P.A.   0542503760101020   8/15/2017   Bill   10/3/2017   95851   100.00
       6484   Manul   V.   Feijoo,   M.D.   P.A.   0347507290101027   7/30/2017   Bill   10/3/2017   99204   475.00
       6485   Manul   V.   Feijoo,   M.D.   P.A.   0347507290101027   7/30/2017   Bill   10/3/2017   95851   100.00
       6486   Manul   V.   Feijoo,   M.D.   P.A.   0347507290101027   7/30/2017   Bill   10/3/2017   76140   100.00
       6487   Manul   V.   Feijoo,   M.D.   P.A.   0459837130101026   3/4/2017    Bill   10/3/2017   99214   275.00
       6488   Manul   V.   Feijoo,   M.D.   P.A.   0459837130101026   3/4/2017    Bill   10/3/2017   95851   100.00
       6489   Manul   V.   Feijoo,   M.D.   P.A.   0555453650101025   8/6/2017    Bill   10/3/2017   99204   475.00
       6490   Manul   V.   Feijoo,   M.D.   P.A.   0555453650101025   8/6/2017    Bill   10/3/2017   95851   100.00
       6491   Manul   V.   Feijoo,   M.D.   P.A.   0555453650101025   8/6/2017    Bill   10/3/2017   76140   100.00
       6492   Manul   V.   Feijoo,   M.D.   P.A.   0541242220101012   6/10/2017   Bill   10/3/2017   99215   425.00
       6493   Manul   V.   Feijoo,   M.D.   P.A.   0541242220101012   6/10/2017   Bill   10/3/2017   95851   100.00
       6494   Manul   V.   Feijoo,   M.D.   P.A.   0541242220101012   6/10/2017   Bill   10/3/2017   76140   100.00
       6495   Manul   V.   Feijoo,   M.D.   P.A.   0404684550101011   6/15/2017   Bill   10/6/2017   99204   475.00
       6496   Manul   V.   Feijoo,   M.D.   P.A.   0404684550101011   6/15/2017   Bill   10/6/2017   95851   100.00
       6497   Manul   V.   Feijoo,   M.D.   P.A.   0404684550101011   6/15/2017   Bill   10/6/2017   76140   100.00
       6498   Manul   V.   Feijoo,   M.D.   P.A.   0450898530101072   5/20/2017   Bill   10/7/2017   99204   475.00
       6499   Manul   V.   Feijoo,   M.D.   P.A.   0450898530101072   5/20/2017   Bill   10/7/2017   95851   100.00
       6500   Manul   V.   Feijoo,   M.D.   P.A.   0450898530101072   5/20/2017   Bill   10/7/2017   76140   100.00
       6501   Manul   V.   Feijoo,   M.D.   P.A.   0450898530101072   5/20/2017   Bill   10/7/2017   99204   475.00
       6502   Manul   V.   Feijoo,   M.D.   P.A.   0450898530101072   5/20/2017   Bill   10/7/2017   95851   100.00
       6503   Manul   V.   Feijoo,   M.D.   P.A.   0450898530101072   5/20/2017   Bill   10/7/2017   76140   100.00
       6504   Manul   V.   Feijoo,   M.D.   P.A.   0584478130101019   8/17/2017   Bill   10/7/2017   99214   275.00
       6505   Manul   V.   Feijoo,   M.D.   P.A.   0584478130101019   8/17/2017   Bill   10/7/2017   95851   100.00
       6506   Manul   V.   Feijoo,   M.D.   P.A.   0584478130101019   8/17/2017   Bill   10/7/2017   73140   100.00
       6507   Manul   V.   Feijoo,   M.D.   P.A.   0524676500101013   3/22/2017   Bill   10/7/2017   99215   425.00
       6508   Manul   V.   Feijoo,   M.D.   P.A.   0524676500101013   3/22/2017   Bill   10/7/2017   95851   100.00
       6509   Manul   V.   Feijoo,   M.D.   P.A.   0524676500101013   3/22/2017   Bill   10/7/2017   76140   100.00
       6510   Manul   V.   Feijoo,   M.D.   P.A.   0450721190101283   8/28/2017   Bill   10/7/2017   99204   475.00
       6511   Manul   V.   Feijoo,   M.D.   P.A.   0450721190101283   8/28/2017   Bill   10/7/2017   95851   100.00
       6512   Manul   V.   Feijoo,   M.D.   P.A.   0565523650101031   8/15/2017   Bill   10/7/2017   99214   275.00
       6513   Manul   V.   Feijoo,   M.D.   P.A.   0565523650101031   8/15/2017   Bill   10/7/2017   95851   100.00
       6514   Manul   V.   Feijoo,   M.D.   P.A.   0555453650101025   8/6/2017    Bill   10/7/2017   99214   275.00
       6515   Manul   V.   Feijoo,   M.D.   P.A.   0555453650101025   8/6/2017    Bill   10/7/2017   95851   100.00
       6516   Manul   V.   Feijoo,   M.D.   P.A.   0559712070101014   7/26/2017   Bill   10/7/2017   99215   425.00
       6517   Manul   V.   Feijoo,   M.D.   P.A.   0559712070101014   7/26/2017   Bill   10/7/2017   95851   100.00
       6518   Manul   V.   Feijoo,   M.D.   P.A.   0559712070101014   7/26/2017   Bill   10/7/2017   76140   100.00
       6519   Manul   V.   Feijoo,   M.D.   P.A.   0591688290101010   8/2/2017    Bill   10/7/2017   99214   275.00
       6520   Manul   V.   Feijoo,   M.D.   P.A.   0591688290101010   8/2/2017    Bill   10/7/2017   95851   100.00
       6521   Manul   V.   Feijoo,   M.D.   P.A.   0568934300101015   6/20/2017   Bill   10/7/2017   99204   475.00
       6522   Manul   V.   Feijoo,   M.D.   P.A.   0568934300101015   6/20/2017   Bill   10/7/2017   95851   100.00
       6523   Manul   V.   Feijoo,   M.D.   P.A.   0568934300101015   6/20/2017   Bill   10/7/2017   76140   100.00
       6524   Manul   V.   Feijoo,   M.D.   P.A.   0597421740101024   7/31/2017   Bill   10/7/2017   99214   275.00
       6525   Manul   V.   Feijoo,   M.D.   P.A.   0597421740101024   7/31/2017   Bill   10/7/2017   95851   100.00
       6526   Manul   V.   Feijoo,   M.D.   P.A.   0576498870101011   2/12/2017   Bill   10/7/2017   99204   475.00
       6527   Manul   V.   Feijoo,   M.D.   P.A.   0576498870101011   2/12/2017   Bill   10/7/2017   95851   100.00
       6528   Manul   V.   Feijoo,   M.D.   P.A.   0576498870101011   2/12/2017   Bill   10/7/2017   76140   100.00
       6529   Manul   V.   Feijoo,   M.D.   P.A.   0544692710101020   4/8/2017    Bill   10/7/2017   99204   475.00
       6530   Manul   V.   Feijoo,   M.D.   P.A.   0544692710101020   4/8/2017    Bill   10/7/2017   95851   100.00
       6531   Manul   V.   Feijoo,   M.D.   P.A.   0544692710101020   4/8/2017    Bill   10/7/2017   76140   100.00
       6532   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101046   8/28/2017   Bill   10/7/2017   99204   475.00
       6533   Manul   V.   Feijoo,   M.D.   P.A.   0580241430101046   8/28/2017   Bill   10/7/2017   95851   100.00
       6534   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101017   8/28/2017   Bill   10/7/2017   99204   475.00
       6535   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101017   8/28/2017   Bill   10/7/2017   95851   100.00
       6536   Manul   V.   Feijoo,   M.D.   P.A.   0387587360101033   9/1/2017    Bill   10/7/2017   99204   475.00
       6537   Manul   V.   Feijoo,   M.D.   P.A.   0387587360101033   9/1/2017    Bill   10/7/2017   95851   100.00
       6538   Manul   V.   Feijoo,   M.D.   P.A.   0590988910101023   8/30/2017   Bill   10/7/2017   99204   475.00
       6539   Manul   V.   Feijoo,   M.D.   P.A.   0590988910101023   8/30/2017   Bill   10/7/2017   95851   100.00
       6540   Manul   V.   Feijoo,   M.D.   P.A.   0295900220101054   9/1/2017    Bill   10/7/2017   99204   475.00
       6541   Manul   V.   Feijoo,   M.D.   P.A.   0295900220101054   9/1/2017    Bill   10/7/2017   95851   100.00
       6542   Manul   V.   Feijoo,   M.D.   P.A.   0368609580101107   9/1/2017    Bill   10/7/2017   99204   475.00
       6543   Manul   V.   Feijoo,   M.D.   P.A.   0368609580101107   9/1/2017    Bill   10/7/2017   95851   100.00
       6544   Manul   V.   Feijoo,   M.D.   P.A.   0604854230101024   8/26/2017   Bill   10/9/2017   99204   475.00
       6545   Manul   V.   Feijoo,   M.D.   P.A.   0604854230101024   8/26/2017   Bill   10/9/2017   95851   100.00
       6546   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101044   8/28/2017   Bill   10/9/2017   99204   475.00
       6547   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101044   8/28/2017   Bill   10/9/2017   95851   100.00
       6548   Manul   V.   Feijoo,   M.D.   P.A.   0494099160101072   8/23/2017   Bill   10/9/2017   99204   475.00
       6549   Manul   V.   Feijoo,   M.D.   P.A.   0494099160101072   8/23/2017   Bill   10/9/2017   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 53 of 89

       6550   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101039   7/20/2017    Bill   10/9/2017    99204   475.00
       6551   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101039   7/20/2017    Bill   10/9/2017    95851   100.00
       6552   Manul   V.   Feijoo,   M.D.   P.A.   0494099160101072   8/23/2017    Bill   10/9/2017    99204   475.00
       6553   Manul   V.   Feijoo,   M.D.   P.A.   0494099160101072   8/23/2017    Bill   10/9/2017    95851   100.00
       6554   Manul   V.   Feijoo,   M.D.   P.A.   0339852920101058   7/14/2017    Bill   10/14/2017   99214   275.00
       6555   Manul   V.   Feijoo,   M.D.   P.A.   0339852920101058   7/14/2017    Bill   10/14/2017   95851   100.00
       6556   Manul   V.   Feijoo,   M.D.   P.A.   0426588400101010   7/4/2017     Bill   10/16/2017   99214   275.00
       6557   Manul   V.   Feijoo,   M.D.   P.A.   0426588400101010   7/4/2017     Bill   10/16/2017   95851   100.00
       6558   Manul   V.   Feijoo,   M.D.   P.A.   0426588400101010   7/4/2017     Bill   10/16/2017   99215   425.00
       6559   Manul   V.   Feijoo,   M.D.   P.A.   0426588400101010   7/4/2017     Bill   10/16/2017   95851   100.00
       6560   Manul   V.   Feijoo,   M.D.   P.A.   0604854230101024   8/26/2017    Bill   10/16/2017   99214   275.00
       6561   Manul   V.   Feijoo,   M.D.   P.A.   0604854230101024   8/26/2017    Bill   10/16/2017   95851   100.00
       6562   Manul   V.   Feijoo,   M.D.   P.A.   0590988910101023   8/30/2017    Bill   10/16/2017   99204   475.00
       6563   Manul   V.   Feijoo,   M.D.   P.A.   0590988910101023   8/30/2017    Bill   10/16/2017   95851   100.00
       6564   Manul   V.   Feijoo,   M.D.   P.A.   0408404150101063   8/27/2017    Bill   10/16/2017   99204   475.00
       6565   Manul   V.   Feijoo,   M.D.   P.A.   0408404150101063   8/27/2017    Bill   10/16/2017   95851   100.00
       6566   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017    Bill   10/16/2017   99214   275.00
       6567   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017    Bill   10/16/2017   95851   100.00
       6568   Manul   V.   Feijoo,   M.D.   P.A.   0359341300101016   8/7/2017     Bill   10/16/2017   99204   475.00
       6569   Manul   V.   Feijoo,   M.D.   P.A.   0359341300101016   8/7/2017     Bill   10/16/2017   95851   100.00
       6570   Manul   V.   Feijoo,   M.D.   P.A.   0453039550101034   7/3/2017     Bill   10/16/2017   99215   425.00
       6571   Manul   V.   Feijoo,   M.D.   P.A.   0453039550101034   7/3/2017     Bill   10/16/2017   95851   100.00
       6572   Manul   V.   Feijoo,   M.D.   P.A.   0453039550101034   7/3/2017     Bill   10/16/2017   76140   100.00
       6573   Manul   V.   Feijoo,   M.D.   P.A.   0362213140101073   3/31/2017    Bill   10/16/2017   99204   475.00
       6574   Manul   V.   Feijoo,   M.D.   P.A.   0362213140101073   3/31/2017    Bill   10/16/2017   95851   100.00
       6575   Manul   V.   Feijoo,   M.D.   P.A.   0362213140101073   3/31/2017    Bill   10/16/2017   76140   100.00
       6576   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101044   8/28/2017    Bill   10/16/2017   99214   275.00
       6577   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101044   8/28/2017    Bill   10/16/2017   95851   100.00
       6578   Manul   V.   Feijoo,   M.D.   P.A.   0532116580101013   7/1/2017     Bill   10/16/2017   99214   275.00
       6579   Manul   V.   Feijoo,   M.D.   P.A.   0532116580101013   7/1/2017     Bill   10/16/2017   95851   100.00
       6580   Manul   V.   Feijoo,   M.D.   P.A.   0532116580101013   7/1/2017     Bill   10/16/2017   99214   275.00
       6581   Manul   V.   Feijoo,   M.D.   P.A.   0532116580101013   7/1/2017     Bill   10/16/2017   95851   100.00
       6582   Manul   V.   Feijoo,   M.D.   P.A.   0532116580101013   7/1/2017     Bill   10/16/2017   76140   100.00
       6583   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017    Bill   10/16/2017   99214   275.00
       6584   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017    Bill   10/16/2017   95851   100.00
       6585   Manul   V.   Feijoo,   M.D.   P.A.   0607435740101014   9/23/2017    Bill   10/27/2017   99204   475.00
       6586   Manul   V.   Feijoo,   M.D.   P.A.   0607435740101014   9/23/2017    Bill   10/27/2017   95851   100.00
       6587   Manul   V.   Feijoo,   M.D.   P.A.   0607435740101014   9/23/2017    Bill   10/27/2017   99204   475.00
       6588   Manul   V.   Feijoo,   M.D.   P.A.   0607435740101014   9/23/2017    Bill   10/27/2017   95851   100.00
       6589   Manul   V.   Feijoo,   M.D.   P.A.   0604132410101019   8/26/2017    Bill   10/27/2017   99204   475.00
       6590   Manul   V.   Feijoo,   M.D.   P.A.   0604132410101019   8/26/2017    Bill   10/27/2017   95851   100.00
       6591   Manul   V.   Feijoo,   M.D.   P.A.   0549266740101030   8/31/2017    Bill   10/27/2017   99204   475.00
       6592   Manul   V.   Feijoo,   M.D.   P.A.   0549266740101030   8/31/2017    Bill   10/27/2017   95851   100.00
       6593   Manul   V.   Feijoo,   M.D.   P.A.   0572016270101011   9/12/2017    Bill   10/27/2017   99204   475.00
       6594   Manul   V.   Feijoo,   M.D.   P.A.   0572016270101011   9/12/2017    Bill   10/27/2017   95851   100.00
       6595   Manul   V.   Feijoo,   M.D.   P.A.   0585097220101017   9/21/2017    Bill   10/27/2017   99204   475.00
       6596   Manul   V.   Feijoo,   M.D.   P.A.   0585097220101017   9/21/2017    Bill   10/27/2017   95851   100.00
       6597   Manul   V.   Feijoo,   M.D.   P.A.   0411702160101055   6/4/2017     Bill   10/27/2017   99214   275.00
       6598   Manul   V.   Feijoo,   M.D.   P.A.   0411702160101055   6/4/2017     Bill   10/27/2017   95851   100.00
       6599   Manul   V.   Feijoo,   M.D.   P.A.   0411702160101055   6/4/2017     Bill   10/27/2017   76140   100.00
       6600   Manul   V.   Feijoo,   M.D.   P.A.   0529624180101023   9/12/2017    Bill   10/27/2017   99204   475.00
       6601   Manul   V.   Feijoo,   M.D.   P.A.   0529624180101023   9/12/2017    Bill   10/27/2017   95851   100.00
       6602   Manul   V.   Feijoo,   M.D.   P.A.   0478994390101027   9/30/2015    Bill   10/27/2017   99215   425.00
       6603   Manul   V.   Feijoo,   M.D.   P.A.   0478994390101027   9/30/2015    Bill   10/27/2017   95851   100.00
       6604   Manul   V.   Feijoo,   M.D.   P.A.   0478994390101027   9/30/2015    Bill   10/27/2017   76140   100.00
       6605   Manul   V.   Feijoo,   M.D.   P.A.   0092021260101030   5/16/2017    Bill   10/30/2017   95851   100.00
       6606   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101017   8/28/2017    Bill   10/31/2017   99214   275.00
       6607   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101017   8/28/2017    Bill   10/31/2017   95851   100.00
       6608   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101068   8/9/2017     Bill   10/31/2017   99214   275.00
       6609   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101068   8/9/2017     Bill   10/31/2017   95851   100.00
       6610   Manul   V.   Feijoo,   M.D.   P.A.   0555453650101025   8/6/2017     Bill   10/31/2017   99214   275.00
       6611   Manul   V.   Feijoo,   M.D.   P.A.   0555453650101025   8/6/2017     Bill   10/31/2017   95851   100.00
       6612   Manul   V.   Feijoo,   M.D.   P.A.   0555453650101025   8/6/2017     Bill   10/31/2017   76140   100.00
       6613   Manul   V.   Feijoo,   M.D.   P.A.   0524306260101058   9/30/2017    Bill   10/31/2017   99204   475.00
       6614   Manul   V.   Feijoo,   M.D.   P.A.   0524306260101058   9/30/2017    Bill   10/31/2017   95851   100.00
       6615   Manul   V.   Feijoo,   M.D.   P.A.   0585215800101013   8/23/2017    Bill   10/31/2017   99204   475.00
       6616   Manul   V.   Feijoo,   M.D.   P.A.   0585215800101013   8/23/2017    Bill   10/31/2017   95851   100.00
       6617   Manul   V.   Feijoo,   M.D.   P.A.   0585215800101013   8/23/2017    Bill   10/31/2017   76140   100.00
       6618   Manul   V.   Feijoo,   M.D.   P.A.   0593057350101013   8/11/2017    Bill   10/31/2017   99214   275.00
       6619   Manul   V.   Feijoo,   M.D.   P.A.   0593057350101013   8/11/2017    Bill   10/31/2017   95851   100.00
       6620   Manul   V.   Feijoo,   M.D.   P.A.   0522827060101016   8/14/2017    Bill   10/31/2017   99214   275.00
       6621   Manul   V.   Feijoo,   M.D.   P.A.   0522827060101016   8/14/2017    Bill   10/31/2017   95851   100.00
       6622   Manul   V.   Feijoo,   M.D.   P.A.   0574357420101024   8/6/2017     Bill   10/31/2017   99204   475.00
       6623   Manul   V.   Feijoo,   M.D.   P.A.   0574357420101024   8/6/2017     Bill   10/31/2017   95851   100.00
       6624   Manul   V.   Feijoo,   M.D.   P.A.   0574357420101024   8/6/2017     Bill   10/31/2017   76140   100.00
       6625   Manul   V.   Feijoo,   M.D.   P.A.   0574357420101024   8/6/2017     Bill   10/31/2017   99204   475.00
       6626   Manul   V.   Feijoo,   M.D.   P.A.   0574357420101024   8/6/2017     Bill   10/31/2017   95851   100.00
       6627   Manul   V.   Feijoo,   M.D.   P.A.   0394972810101067   9/26/2017    Bill   10/31/2017   99204   475.00
       6628   Manul   V.   Feijoo,   M.D.   P.A.   0394972810101067   9/26/2017    Bill   10/31/2017   95851   100.00
       6629   Manul   V.   Feijoo,   M.D.   P.A.   0394972810101067   9/26/2017    Bill   10/31/2017   99204   475.00
       6630   Manul   V.   Feijoo,   M.D.   P.A.   0394972810101067   9/26/2017    Bill   10/31/2017   95851   100.00
       6631   Manul   V.   Feijoo,   M.D.   P.A.   0509638940101010   9/14/2017    Bill   10/31/2017   99204   475.00
       6632   Manul   V.   Feijoo,   M.D.   P.A.   0509638940101010   9/14/2017    Bill   10/31/2017   95851   100.00
       6633   Manul   V.   Feijoo,   M.D.   P.A.   0455840210101035   9/21/2017    Bill   10/31/2017   99204   475.00
       6634   Manul   V.   Feijoo,   M.D.   P.A.   0455840210101035   9/21/2017    Bill   10/31/2017   95851   100.00
       6635   Manul   V.   Feijoo,   M.D.   P.A.   0600980210101017   9/15/2017    Bill   10/31/2017   99204   475.00
       6636   Manul   V.   Feijoo,   M.D.   P.A.   0600980210101017   9/15/2017    Bill   10/31/2017   95851   100.00
       6637   Manul   V.   Feijoo,   M.D.   P.A.   0394972810101067   9/26/2017    Bill   10/31/2017   99204   475.00
       6638   Manul   V.   Feijoo,   M.D.   P.A.   0394972810101067   9/26/2017    Bill   10/31/2017   95851   100.00
       6639   Manul   V.   Feijoo,   M.D.   P.A.   0509638940101010   9/14/2017    Bill   10/31/2017   99204   475.00
       6640   Manul   V.   Feijoo,   M.D.   P.A.   0509638940101010   9/14/2017    Bill   10/31/2017   95851   100.00
       6641   Manul   V.   Feijoo,   M.D.   P.A.   0455840210101035   9/21/2017    Bill   10/31/2017   99204   475.00
       6642   Manul   V.   Feijoo,   M.D.   P.A.   0455840210101035   9/21/2017    Bill   10/31/2017   95851   100.00
       6643   Manul   V.   Feijoo,   M.D.   P.A.   0600980210101017   9/15/2017    Bill   10/31/2017   99204   475.00
       6644   Manul   V.   Feijoo,   M.D.   P.A.   0600980210101017   9/15/2017    Bill   10/31/2017   95851   100.00
       6645   Manul   V.   Feijoo,   M.D.   P.A.   0549266740101030   8/31/2017    Bill   10/31/2017   99204   475.00
       6646   Manul   V.   Feijoo,   M.D.   P.A.   0549266740101030   8/31/2017    Bill   10/31/2017   95851   100.00
       6647   Manul   V.   Feijoo,   M.D.   P.A.   0478059220101017   9/3/2017     Bill   10/31/2017   99204   475.00
       6648   Manul   V.   Feijoo,   M.D.   P.A.   0478059220101017   9/3/2017     Bill   10/31/2017   95851   100.00
       6649   Manul   V.   Feijoo,   M.D.   P.A.   0463751230101071   8/28/2017    Bill   10/31/2017   99204   475.00
       6650   Manul   V.   Feijoo,   M.D.   P.A.   0463751230101071   8/28/2017    Bill   10/31/2017   95851   100.00
       6651   Manul   V.   Feijoo,   M.D.   P.A.   0392941830101037   9/5/2017     Bill   10/31/2017   99204   475.00
       6652   Manul   V.   Feijoo,   M.D.   P.A.   0392941830101037   9/5/2017     Bill   10/31/2017   95851   100.00
       6653   Manul   V.   Feijoo,   M.D.   P.A.   0394972810101067   9/26/2017    Bill   10/31/2017   99204   475.00
       6654   Manul   V.   Feijoo,   M.D.   P.A.   0394972810101067   9/26/2017    Bill   10/31/2017   95851   100.00
       6655   Manul   V.   Feijoo,   M.D.   P.A.   0394972810101067   9/26/2017    Bill   10/31/2017   99204   475.00
       6656   Manul   V.   Feijoo,   M.D.   P.A.   0394972810101067   9/26/2017    Bill   10/31/2017   95851   100.00
       6657   Manul   V.   Feijoo,   M.D.   P.A.   0553117020101013   9/14/2017    Bill   10/31/2017   99204   475.00
       6658   Manul   V.   Feijoo,   M.D.   P.A.   0553117020101013   9/14/2017    Bill   10/31/2017   95851   100.00
       6659   Manul   V.   Feijoo,   M.D.   P.A.   0433892850101012   2/23/2015    Bill   10/31/2017   99204   475.00
       6660   Manul   V.   Feijoo,   M.D.   P.A.   0433892850101012   2/23/2015    Bill   10/31/2017   95851   100.00
       6661   Manul   V.   Feijoo,   M.D.   P.A.   0532116580101013   7/1/2017     Bill   11/6/2017    99215   425.00
       6662   Manul   V.   Feijoo,   M.D.   P.A.   0532116580101013   7/1/2017     Bill   11/6/2017    95851   100.00
       6663   Manul   V.   Feijoo,   M.D.   P.A.   0532116580101013   7/1/2017     Bill   11/6/2017    76140   100.00
       6664   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   11/6/2017    99204   475.00
       6665   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   11/6/2017    95851   100.00
       6666   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   11/6/2017    99215   425.00
       6667   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   11/6/2017    95851   100.00
       6668   Manul   V.   Feijoo,   M.D.   P.A.   0514121430101017   11/25/2014   Bill   11/6/2017    76140   100.00
       6669   Manul   V.   Feijoo,   M.D.   P.A.   0177609810101019   7/22/2011    Bill   11/10/2017   99215   425.00
       6670   Manul   V.   Feijoo,   M.D.   P.A.   0177609810101019   7/22/2011    Bill   11/10/2017   95851   100.00
       6671   Manul   V.   Feijoo,   M.D.   P.A.   0177609810101019   7/22/2011    Bill   11/10/2017   76140   100.00
       6672   Manul   V.   Feijoo,   M.D.   P.A.   0295900220101054   9/1/2017     Bill   11/10/2017   99214   275.00
       6673   Manul   V.   Feijoo,   M.D.   P.A.   0295900220101054   9/1/2017     Bill   11/10/2017   95851   100.00
       6674   Manul   V.   Feijoo,   M.D.   P.A.   0555453650101025   8/6/2017     Bill   11/10/2017   99214   275.00
       6675   Manul   V.   Feijoo,   M.D.   P.A.   0555453650101025   8/6/2017     Bill   11/10/2017   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 54 of 89

       6676   Manul   V.   Feijoo,   M.D.   P.A.   0555453650101025   8/6/2017     Bill   11/10/2017   76140   100.00
       6677   Manul   V.   Feijoo,   M.D.   P.A.   0582115240101016   8/1/2017     Bill   11/10/2017   99214   275.00
       6678   Manul   V.   Feijoo,   M.D.   P.A.   0582115240101016   8/1/2017     Bill   11/10/2017   95851   100.00
       6679   Manul   V.   Feijoo,   M.D.   P.A.   0571298050101020   10/3/2017    Bill   11/10/2017   99204   475.00
       6680   Manul   V.   Feijoo,   M.D.   P.A.   0571298050101020   10/3/2017    Bill   11/10/2017   95851   100.00
       6681   Manul   V.   Feijoo,   M.D.   P.A.   0368609580101107   9/1/2017     Bill   11/10/2017   99214   275.00
       6682   Manul   V.   Feijoo,   M.D.   P.A.   0368609580101107   9/1/2017     Bill   11/10/2017   95851   100.00
       6683   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101028   2/19/2017    Bill   11/15/2017   99204   475.00
       6684   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101028   2/19/2017    Bill   11/15/2017   95851   100.00
       6685   Manul   V.   Feijoo,   M.D.   P.A.   0600266310101010   10/2/2017    Bill   11/20/2017   99204   475.00
       6686   Manul   V.   Feijoo,   M.D.   P.A.   0600266310101010   10/2/2017    Bill   11/20/2017   95851   100.00
       6687   Manul   V.   Feijoo,   M.D.   P.A.   0420054440101094   9/26/2017    Bill   11/20/2017   99204   475.00
       6688   Manul   V.   Feijoo,   M.D.   P.A.   0420054440101094   9/26/2017    Bill   11/20/2017   95851   100.00
       6689   Manul   V.   Feijoo,   M.D.   P.A.   0586057020101038   10/7/2017    Bill   11/20/2017   99204   475.00
       6690   Manul   V.   Feijoo,   M.D.   P.A.   0586057020101038   10/7/2017    Bill   11/20/2017   95851   100.00
       6691   Manul   V.   Feijoo,   M.D.   P.A.   0398931130101070   5/27/2017    Bill   11/20/2017   99204   475.00
       6692   Manul   V.   Feijoo,   M.D.   P.A.   0398931130101070   5/27/2017    Bill   11/20/2017   95851   100.00
       6693   Manul   V.   Feijoo,   M.D.   P.A.   0398931130101070   5/27/2017    Bill   11/20/2017   76140   100.00
       6694   Manul   V.   Feijoo,   M.D.   P.A.   0449073790101030   5/21/2017    Bill   11/20/2017   99204   475.00
       6695   Manul   V.   Feijoo,   M.D.   P.A.   0449073790101030   5/21/2017    Bill   11/20/2017   95851   100.00
       6696   Manul   V.   Feijoo,   M.D.   P.A.   0449073790101030   5/21/2017    Bill   11/20/2017   76140   100.00
       6697   Manul   V.   Feijoo,   M.D.   P.A.   0554998270101020   7/18/2017    Bill   11/20/2017   99204   475.00
       6698   Manul   V.   Feijoo,   M.D.   P.A.   0554998270101020   7/18/2017    Bill   11/20/2017   95851   100.00
       6699   Manul   V.   Feijoo,   M.D.   P.A.   0554998270101020   7/18/2017    Bill   11/20/2017   76140   100.00
       6700   Manul   V.   Feijoo,   M.D.   P.A.   0583322670101024   10/7/2017    Bill   11/20/2017   99204   475.00
       6701   Manul   V.   Feijoo,   M.D.   P.A.   0583322670101024   10/7/2017    Bill   11/20/2017   95851   100.00
       6702   Manul   V.   Feijoo,   M.D.   P.A.   0583322670101024   10/7/2017    Bill   11/20/2017   99204   475.00
       6703   Manul   V.   Feijoo,   M.D.   P.A.   0583322670101024   10/7/2017    Bill   11/20/2017   95851   100.00
       6704   Manul   V.   Feijoo,   M.D.   P.A.   0529364380101024   9/19/2017    Bill   11/20/2017   99204   475.00
       6705   Manul   V.   Feijoo,   M.D.   P.A.   0529364380101024   9/19/2017    Bill   11/20/2017   95851   100.00
       6706   Manul   V.   Feijoo,   M.D.   P.A.   0135351550101179   9/8/2017     Bill   11/20/2017   99204   475.00
       6707   Manul   V.   Feijoo,   M.D.   P.A.   0135351550101179   9/8/2017     Bill   11/20/2017   95851   100.00
       6708   Manul   V.   Feijoo,   M.D.   P.A.   0109397500101068   9/20/2017    Bill   11/20/2017   99204   475.00
       6709   Manul   V.   Feijoo,   M.D.   P.A.   0109397500101068   9/20/2017    Bill   11/20/2017   95851   100.00
       6710   Manul   V.   Feijoo,   M.D.   P.A.   0546104380101015   9/28/2017    Bill   11/20/2017   99204   475.00
       6711   Manul   V.   Feijoo,   M.D.   P.A.   0546104380101015   9/28/2017    Bill   11/20/2017   95851   100.00
       6712   Manul   V.   Feijoo,   M.D.   P.A.   0400858430101029   8/24/2017    Bill   11/20/2017   99204   475.00
       6713   Manul   V.   Feijoo,   M.D.   P.A.   0400858430101029   8/24/2017    Bill   11/20/2017   95851   100.00
       6714   Manul   V.   Feijoo,   M.D.   P.A.   0565286570101016   10/4/2017    Bill   11/20/2017   99204   475.00
       6715   Manul   V.   Feijoo,   M.D.   P.A.   0565286570101016   10/4/2017    Bill   11/20/2017   95851   100.00
       6716   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101015   10/11/2017   Bill   11/20/2017   99204   475.00
       6717   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101015   10/11/2017   Bill   11/20/2017   95851   100.00
       6718   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101015   10/11/2017   Bill   11/20/2017   99204   475.00
       6719   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101015   10/11/2017   Bill   11/20/2017   95851   100.00
       6720   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101015   10/11/2017   Bill   11/20/2017   99204   475.00
       6721   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101015   10/11/2017   Bill   11/20/2017   95851   100.00
       6722   Manul   V.   Feijoo,   M.D.   P.A.   0581245630101028   10/13/2017   Bill   11/20/2017   99204   475.00
       6723   Manul   V.   Feijoo,   M.D.   P.A.   0581245630101028   10/13/2017   Bill   11/20/2017   95851   100.00
       6724   Manul   V.   Feijoo,   M.D.   P.A.   0597317450101032   10/13/2017   Bill   11/20/2017   99204   475.00
       6725   Manul   V.   Feijoo,   M.D.   P.A.   0597317450101032   10/13/2017   Bill   11/20/2017   95851   100.00
       6726   Manul   V.   Feijoo,   M.D.   P.A.   0562880690101022   9/14/2017    Bill   11/20/2017   99204   475.00
       6727   Manul   V.   Feijoo,   M.D.   P.A.   0562880690101022   9/14/2017    Bill   11/20/2017   95851   100.00
       6728   Manul   V.   Feijoo,   M.D.   P.A.   0498607340101055   9/27/2017    Bill   11/20/2017   99204   475.00
       6729   Manul   V.   Feijoo,   M.D.   P.A.   0498607340101055   9/27/2017    Bill   11/20/2017   95851   100.00
       6730   Manul   V.   Feijoo,   M.D.   P.A.   0443157300101055   9/25/2017    Bill   11/20/2017   99204   475.00
       6731   Manul   V.   Feijoo,   M.D.   P.A.   0443157300101055   9/25/2017    Bill   11/20/2017   95851   100.00
       6732   Manul   V.   Feijoo,   M.D.   P.A.   0418178370101065   10/6/2017    Bill   11/20/2017   99204   475.00
       6733   Manul   V.   Feijoo,   M.D.   P.A.   0418178370101065   10/6/2017    Bill   11/20/2017   95851   100.00
       6734   Manul   V.   Feijoo,   M.D.   P.A.   0586057020101038   10/7/2017    Bill   11/20/2017   99204   475.00
       6735   Manul   V.   Feijoo,   M.D.   P.A.   0586057020101038   10/7/2017    Bill   11/20/2017   95851   100.00
       6736   Manul   V.   Feijoo,   M.D.   P.A.   0600266310101010   10/2/2017    Bill   11/20/2017   99204   475.00
       6737   Manul   V.   Feijoo,   M.D.   P.A.   0600266310101010   10/2/2017    Bill   11/20/2017   95851   100.00
       6738   Manul   V.   Feijoo,   M.D.   P.A.   0554998270101020   7/18/2017    Bill   11/20/2017   99204   475.00
       6739   Manul   V.   Feijoo,   M.D.   P.A.   0554998270101020   7/18/2017    Bill   11/20/2017   95851   100.00
       6740   Manul   V.   Feijoo,   M.D.   P.A.   0581245630101028   10/13/2017   Bill   11/20/2017   99204   475.00
       6741   Manul   V.   Feijoo,   M.D.   P.A.   0581245630101028   10/13/2017   Bill   11/20/2017   95851   100.00
       6742   Manul   V.   Feijoo,   M.D.   P.A.   0109397500101068   9/20/2017    Bill   11/27/2017   99214   275.00
       6743   Manul   V.   Feijoo,   M.D.   P.A.   0109397500101068   9/20/2017    Bill   11/27/2017   95851   100.00
       6744   Manul   V.   Feijoo,   M.D.   P.A.   0450721190101283   8/28/2017    Bill   11/27/2017   99214   275.00
       6745   Manul   V.   Feijoo,   M.D.   P.A.   0450721190101283   8/28/2017    Bill   11/27/2017   95851   100.00
       6746   Manul   V.   Feijoo,   M.D.   P.A.   0546104380101015   9/28/2017    Bill   11/27/2017   99214   275.00
       6747   Manul   V.   Feijoo,   M.D.   P.A.   0546104380101015   9/28/2017    Bill   11/27/2017   95851   100.00
       6748   Manul   V.   Feijoo,   M.D.   P.A.   0542503760101020   8/15/2017    Bill   11/27/2017   99215   425.00
       6749   Manul   V.   Feijoo,   M.D.   P.A.   0542503760101020   8/15/2017    Bill   11/27/2017   95851   100.00
       6750   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101068   8/9/2017     Bill   11/27/2017   99214   275.00
       6751   Manul   V.   Feijoo,   M.D.   P.A.   0344281550101068   8/9/2017     Bill   11/27/2017   95851   100.00
       6752   Manul   V.   Feijoo,   M.D.   P.A.   0455840210101035   9/21/2017    Bill   11/27/2017   99214   275.00
       6753   Manul   V.   Feijoo,   M.D.   P.A.   0455840210101035   9/21/2017    Bill   11/27/2017   95851   100.00
       6754   Manul   V.   Feijoo,   M.D.   P.A.   0529364380101024   9/19/2017    Bill   11/27/2017   99214   275.00
       6755   Manul   V.   Feijoo,   M.D.   P.A.   0529364380101024   9/19/2017    Bill   11/27/2017   95851   100.00
       6756   Manul   V.   Feijoo,   M.D.   P.A.   0529364380101024   9/19/2017    Bill   11/27/2017   76140   100.00
       6757   Manul   V.   Feijoo,   M.D.   P.A.   0600980210101017   9/15/2017    Bill   11/27/2017   99214   275.00
       6758   Manul   V.   Feijoo,   M.D.   P.A.   0600980210101017   9/15/2017    Bill   11/27/2017   95851   100.00
       6759   Manul   V.   Feijoo,   M.D.   P.A.   0571298050101020   10/3/2017    Bill   11/27/2017   99214   275.00
       6760   Manul   V.   Feijoo,   M.D.   P.A.   0571298050101020   10/3/2017    Bill   11/27/2017   95851   100.00
       6761   Manul   V.   Feijoo,   M.D.   P.A.   0455840210101035   9/21/2017    Bill   11/27/2017   99214   275.00
       6762   Manul   V.   Feijoo,   M.D.   P.A.   0455840210101035   9/21/2017    Bill   11/27/2017   95851   100.00
       6763   Manul   V.   Feijoo,   M.D.   P.A.   0600980210101017   9/15/2017    Bill   11/27/2017   99214   275.00
       6764   Manul   V.   Feijoo,   M.D.   P.A.   0600980210101017   9/15/2017    Bill   11/27/2017   95851   100.00
       6765   Manul   V.   Feijoo,   M.D.   P.A.   0517112630101052   10/2/2017    Bill   11/29/2017   99204   475.00
       6766   Manul   V.   Feijoo,   M.D.   P.A.   0517112630101052   10/2/2017    Bill   11/29/2017   95851   100.00
       6767   Manul   V.   Feijoo,   M.D.   P.A.   0610112930101014   10/20/2017   Bill   11/29/2017   99204   475.00
       6768   Manul   V.   Feijoo,   M.D.   P.A.   0610112930101014   10/20/2017   Bill   11/29/2017   95851   100.00
       6769   Manul   V.   Feijoo,   M.D.   P.A.   0574596400101013   11/6/2017    Bill   11/29/2017   99204   475.00
       6770   Manul   V.   Feijoo,   M.D.   P.A.   0574596400101013   11/6/2017    Bill   11/29/2017   95851   100.00
       6771   Manul   V.   Feijoo,   M.D.   P.A.   0579994920101016   10/28/2017   Bill   11/29/2017   99214   275.00
       6772   Manul   V.   Feijoo,   M.D.   P.A.   0579994920101016   10/28/2017   Bill   11/29/2017   95851   100.00
       6773   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101015   10/11/2017   Bill   11/29/2017   99215   425.00
       6774   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101015   10/11/2017   Bill   11/29/2017   95851   100.00
       6775   Manul   V.   Feijoo,   M.D.   P.A.   0396350710101024   10/16/2017   Bill   12/4/2017    99204   475.00
       6776   Manul   V.   Feijoo,   M.D.   P.A.   0396350710101024   10/16/2017   Bill   12/4/2017    95851   100.00
       6777   Manul   V.   Feijoo,   M.D.   P.A.   0547713830101026   10/6/2017    Bill   12/4/2017    99204   475.00
       6778   Manul   V.   Feijoo,   M.D.   P.A.   0547713830101026   10/6/2017    Bill   12/4/2017    95851   100.00
       6779   Manul   V.   Feijoo,   M.D.   P.A.   0599210740101011   8/22/2017    Bill   12/4/2017    99204   475.00
       6780   Manul   V.   Feijoo,   M.D.   P.A.   0599210740101011   8/22/2017    Bill   12/4/2017    95851   100.00
       6781   Manul   V.   Feijoo,   M.D.   P.A.   0367559870101047   9/1/2017     Bill   12/4/2017    99204   475.00
       6782   Manul   V.   Feijoo,   M.D.   P.A.   0367559870101047   9/1/2017     Bill   12/4/2017    95851   100.00
       6783   Manul   V.   Feijoo,   M.D.   P.A.   0396350710101024   10/16/2017   Bill   12/4/2017    99204   475.00
       6784   Manul   V.   Feijoo,   M.D.   P.A.   0396350710101024   10/16/2017   Bill   12/4/2017    95851   100.00
       6785   Manul   V.   Feijoo,   M.D.   P.A.   0420054440101094   9/26/2017    Bill   12/11/2017   99214   275.00
       6786   Manul   V.   Feijoo,   M.D.   P.A.   0420054440101094   9/26/2017    Bill   12/11/2017   95851   100.00
       6787   Manul   V.   Feijoo,   M.D.   P.A.   0600266310101010   10/2/2017    Bill   12/11/2017   99214   275.00
       6788   Manul   V.   Feijoo,   M.D.   P.A.   0600266310101010   10/2/2017    Bill   12/11/2017   95851   100.00
       6789   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017    Bill   12/11/2017   99214   275.00
       6790   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017    Bill   12/11/2017   95851   100.00
       6791   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017    Bill   12/11/2017   76140   100.00
       6792   Manul   V.   Feijoo,   M.D.   P.A.   0600266310101010   10/2/2017    Bill   12/11/2017   99214   275.00
       6793   Manul   V.   Feijoo,   M.D.   P.A.   0600266310101010   10/2/2017    Bill   12/11/2017   95851   100.00
       6794   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017    Bill   12/11/2017   99215   425.00
       6795   Manul   V.   Feijoo,   M.D.   P.A.   0557452120101019   7/17/2017    Bill   12/11/2017   95851   100.00
       6796   Manul   V.   Feijoo,   M.D.   P.A.   0547713830101026   10/6/2017    Bill   12/11/2017   99214   275.00
       6797   Manul   V.   Feijoo,   M.D.   P.A.   0547713830101026   10/6/2017    Bill   12/11/2017   95851   100.00
       6798   Manul   V.   Feijoo,   M.D.   P.A.   0607435740101014   9/23/2017    Bill   12/11/2017   99214   275.00
       6799   Manul   V.   Feijoo,   M.D.   P.A.   0607435740101014   9/23/2017    Bill   12/11/2017   95851   100.00
       6800   Manul   V.   Feijoo,   M.D.   P.A.   0524306260101058   9/30/2017    Bill   12/11/2017   99214   275.00
       6801   Manul   V.   Feijoo,   M.D.   P.A.   0524306260101058   9/30/2017    Bill   12/11/2017   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 55 of 89

       6802   Manul   V.   Feijoo,   M.D.   P.A.   0339852920101058   7/14/2017    Bill   12/11/2017   99214   275.00
       6803   Manul   V.   Feijoo,   M.D.   P.A.   0339852920101058   7/14/2017    Bill   12/11/2017   95851   100.00
       6804   Manul   V.   Feijoo,   M.D.   P.A.   0581245630101028   10/13/2017   Bill   12/11/2017   99214   275.00
       6805   Manul   V.   Feijoo,   M.D.   P.A.   0581245630101028   10/13/2017   Bill   12/11/2017   95851   100.00
       6806   Manul   V.   Feijoo,   M.D.   P.A.   0360084080101049   10/13/2017   Bill   12/11/2017   99214   275.00
       6807   Manul   V.   Feijoo,   M.D.   P.A.   0360084080101049   10/13/2017   Bill   12/11/2017   95851   100.00
       6808   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101017   8/28/2017    Bill   12/11/2017   99214   275.00
       6809   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101017   8/28/2017    Bill   12/11/2017   95851   100.00
       6810   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101015   10/11/2017   Bill   12/11/2017   99214   275.00
       6811   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101015   10/11/2017   Bill   12/11/2017   95851   100.00
       6812   Manul   V.   Feijoo,   M.D.   P.A.   0597317450101032   10/13/2017   Bill   12/11/2017   99214   275.00
       6813   Manul   V.   Feijoo,   M.D.   P.A.   0597317450101032   10/13/2017   Bill   12/11/2017   95851   100.00
       6814   Manul   V.   Feijoo,   M.D.   P.A.   0565286570101016   10/4/2017    Bill   12/11/2017   99214   275.00
       6815   Manul   V.   Feijoo,   M.D.   P.A.   0565286570101016   10/4/2017    Bill   12/11/2017   95851   100.00
       6816   Manul   V.   Feijoo,   M.D.   P.A.   0581245630101028   10/13/2017   Bill   12/11/2017   99214   275.00
       6817   Manul   V.   Feijoo,   M.D.   P.A.   0581245630101028   10/13/2017   Bill   12/11/2017   95851   100.00
       6818   Manul   V.   Feijoo,   M.D.   P.A.   0605888220101015   11/4/2017    Bill   12/18/2017   99204   475.00
       6819   Manul   V.   Feijoo,   M.D.   P.A.   0605888220101015   11/4/2017    Bill   12/18/2017   95851   100.00
       6820   Manul   V.   Feijoo,   M.D.   P.A.   0605888220101015   11/4/2017    Bill   12/18/2017   99204   475.00
       6821   Manul   V.   Feijoo,   M.D.   P.A.   0605888220101015   11/4/2017    Bill   12/18/2017   95851   100.00
       6822   Manul   V.   Feijoo,   M.D.   P.A.   0398769570101048   10/16/2017   Bill   12/18/2017   99214   275.00
       6823   Manul   V.   Feijoo,   M.D.   P.A.   0398769570101048   10/16/2017   Bill   12/18/2017   95851   100.00
       6824   Manul   V.   Feijoo,   M.D.   P.A.   0398769570101048   10/16/2017   Bill   12/18/2017   99204   475.00
       6825   Manul   V.   Feijoo,   M.D.   P.A.   0398769570101048   10/16/2017   Bill   12/18/2017   95851   100.00
       6826   Manul   V.   Feijoo,   M.D.   P.A.   0508977560101087   10/1/2017    Bill   12/18/2017   99204   475.00
       6827   Manul   V.   Feijoo,   M.D.   P.A.   0508977560101087   10/1/2017    Bill   12/18/2017   95851   100.00
       6828   Manul   V.   Feijoo,   M.D.   P.A.   0579994920101016   10/28/2017   Bill   12/18/2017   99204   475.00
       6829   Manul   V.   Feijoo,   M.D.   P.A.   0579994920101016   10/28/2017   Bill   12/18/2017   95851   100.00
       6830   Manul   V.   Feijoo,   M.D.   P.A.   0418178370101065   10/6/2017    Bill   12/18/2017   95851   100.00
       6831   Manul   V.   Feijoo,   M.D.   P.A.   0204818680101119   10/16/2017   Bill   12/18/2017   99204   475.00
       6832   Manul   V.   Feijoo,   M.D.   P.A.   0204818680101119   10/16/2017   Bill   12/18/2017   95851   100.00
       6833   Manul   V.   Feijoo,   M.D.   P.A.   0564633340101027   9/18/2017    Bill   12/18/2017   99204   475.00
       6834   Manul   V.   Feijoo,   M.D.   P.A.   0564633340101027   9/18/2017    Bill   12/18/2017   95851   100.00
       6835   Manul   V.   Feijoo,   M.D.   P.A.   0593057350101013   8/11/2017    Bill   12/26/2017   99214   275.00
       6836   Manul   V.   Feijoo,   M.D.   P.A.   0593057350101013   8/11/2017    Bill   12/26/2017   95851   100.00
       6837   Manul   V.   Feijoo,   M.D.   P.A.   0135351550101179   9/8/2017     Bill   12/26/2017   99215   425.00
       6838   Manul   V.   Feijoo,   M.D.   P.A.   0135351550101179   9/8/2017     Bill   12/26/2017   95851   100.00
       6839   Manul   V.   Feijoo,   M.D.   P.A.   0135351550101179   9/8/2017     Bill   12/26/2017   76140   100.00
       6840   Manul   V.   Feijoo,   M.D.   P.A.   0564583390101015   10/23/2017   Bill   12/26/2017   99214   275.00
       6841   Manul   V.   Feijoo,   M.D.   P.A.   0564583390101015   10/23/2017   Bill   12/26/2017   95851   100.00
       6842   Manul   V.   Feijoo,   M.D.   P.A.   0522827060101024   10/27/2017   Bill   12/26/2017   99214   275.00
       6843   Manul   V.   Feijoo,   M.D.   P.A.   0522827060101024   10/27/2017   Bill   12/26/2017   95851   100.00
       6844   Manul   V.   Feijoo,   M.D.   P.A.   0522827060101024   10/27/2017   Bill   12/26/2017   99204   475.00
       6845   Manul   V.   Feijoo,   M.D.   P.A.   0522827060101024   10/27/2017   Bill   12/26/2017   95851   100.00
       6846   Manul   V.   Feijoo,   M.D.   P.A.   0573556210101018   10/29/2017   Bill   12/26/2017   99214   275.00
       6847   Manul   V.   Feijoo,   M.D.   P.A.   0573556210101018   10/29/2017   Bill   12/26/2017   95851   100.00
       6848   Manul   V.   Feijoo,   M.D.   P.A.   0573556210101018   10/29/2017   Bill   12/26/2017   76140   100.00
       6849   Manul   V.   Feijoo,   M.D.   P.A.   0287346430101106   10/30/2017   Bill   12/26/2017   99214   275.00
       6850   Manul   V.   Feijoo,   M.D.   P.A.   0287346430101106   10/30/2017   Bill   12/26/2017   95851   100.00
       6851   Manul   V.   Feijoo,   M.D.   P.A.   0287346430101106   10/30/2017   Bill   12/26/2017   76140   100.00
       6852   Manul   V.   Feijoo,   M.D.   P.A.   0592130980101033   10/17/2017   Bill   12/27/2017   99204   475.00
       6853   Manul   V.   Feijoo,   M.D.   P.A.   0592130980101033   10/17/2017   Bill   12/27/2017   95851   100.00
       6854   Manul   V.   Feijoo,   M.D.   P.A.   0600980210101017   9/15/2017    Bill   12/29/2017   99214   275.00
       6855   Manul   V.   Feijoo,   M.D.   P.A.   0600980210101017   9/15/2017    Bill   12/29/2017   95851   100.00
       6856   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101015   10/11/2017   Bill   12/29/2017   99215   425.00
       6857   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101015   10/11/2017   Bill   12/29/2017   95851   100.00
       6858   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101015   10/11/2017   Bill   12/29/2017   99214   275.00
       6859   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101015   10/11/2017   Bill   12/29/2017   95851   100.00
       6860   Manul   V.   Feijoo,   M.D.   P.A.   0600980210101017   9/15/2017    Bill   12/29/2017   99214   275.00
       6861   Manul   V.   Feijoo,   M.D.   P.A.   0600980210101017   9/15/2017    Bill   12/29/2017   95851   100.00
       6862   Manul   V.   Feijoo,   M.D.   P.A.   0564583390101015   10/23/2017   Bill   12/29/2017   99204   475.00
       6863   Manul   V.   Feijoo,   M.D.   P.A.   0564583390101015   10/23/2017   Bill   12/29/2017   95851   100.00
       6864   Manul   V.   Feijoo,   M.D.   P.A.   0573556210101018   10/29/2017   Bill   12/29/2017   99204   475.00
       6865   Manul   V.   Feijoo,   M.D.   P.A.   0573556210101018   10/29/2017   Bill   12/29/2017   95851   100.00
       6866   Manul   V.   Feijoo,   M.D.   P.A.   0610112930101014   10/20/2017   Bill   12/29/2017   95851   100.00
       6867   Manul   V.   Feijoo,   M.D.   P.A.   0553793970101011   10/18/2017   Bill   12/29/2017   99204   475.00
       6868   Manul   V.   Feijoo,   M.D.   P.A.   0553793970101011   10/18/2017   Bill   12/29/2017   95851   100.00
       6869   Manul   V.   Feijoo,   M.D.   P.A.   0517112630101052   10/2/2017    Bill   12/29/2017   95851   100.00
       6870   Manul   V.   Feijoo,   M.D.   P.A.   0417826070101022   10/20/2017   Bill   12/29/2017   99204   475.00
       6871   Manul   V.   Feijoo,   M.D.   P.A.   0417826070101022   10/20/2017   Bill   12/29/2017   95851   100.00
       6872   Manul   V.   Feijoo,   M.D.   P.A.   0287346430101106   10/30/2017   Bill   12/29/2017   99204   475.00
       6873   Manul   V.   Feijoo,   M.D.   P.A.   0287346430101106   10/30/2017   Bill   12/29/2017   95851   100.00
       6874   Manul   V.   Feijoo,   M.D.   P.A.   0287346430101106   10/30/2017   Bill   12/29/2017   76140   100.00
       6875   Manul   V.   Feijoo,   M.D.   P.A.   0592130980101033   10/17/2017   Bill   12/29/2017   99214   275.00
       6876   Manul   V.   Feijoo,   M.D.   P.A.   0592130980101033   10/17/2017   Bill   12/29/2017   95851   100.00
       6877   Manul   V.   Feijoo,   M.D.   P.A.   0450721190101283   8/28/2017    Bill   12/29/2017   99214   275.00
       6878   Manul   V.   Feijoo,   M.D.   P.A.   0450721190101283   8/28/2017    Bill   12/29/2017   95851   100.00
       6879   Manul   V.   Feijoo,   M.D.   P.A.   0391275770101058   10/28/2017   Bill   1/3/2018     99214   275.00
       6880   Manul   V.   Feijoo,   M.D.   P.A.   0391275770101058   10/28/2017   Bill   1/3/2018     95851   100.00
       6881   Manul   V.   Feijoo,   M.D.   P.A.   0320999540101066   8/21/2017    Bill   1/3/2018     99204   475.00
       6882   Manul   V.   Feijoo,   M.D.   P.A.   0320999540101066   8/21/2017    Bill   1/3/2018     95851   100.00
       6883   Manul   V.   Feijoo,   M.D.   P.A.   0320999540101066   8/21/2017    Bill   1/3/2018     76140   100.00
       6884   Manul   V.   Feijoo,   M.D.   P.A.   0396350710101024   10/16/2017   Bill   1/3/2018     99214   275.00
       6885   Manul   V.   Feijoo,   M.D.   P.A.   0396350710101024   10/16/2017   Bill   1/3/2018     95851   100.00
       6886   Manul   V.   Feijoo,   M.D.   P.A.   0517112630101052   10/2/2017    Bill   1/3/2018     99215   425.00
       6887   Manul   V.   Feijoo,   M.D.   P.A.   0517112630101052   10/2/2017    Bill   1/3/2018     95851   100.00
       6888   Manul   V.   Feijoo,   M.D.   P.A.   0530872340101048   10/19/2017   Bill   1/3/2018     99204   475.00
       6889   Manul   V.   Feijoo,   M.D.   P.A.   0530872340101048   10/19/2017   Bill   1/3/2018     95851   100.00
       6890   Manul   V.   Feijoo,   M.D.   P.A.   0092021260101030   5/16/2017    Bill   1/3/2018     99215   425.00
       6891   Manul   V.   Feijoo,   M.D.   P.A.   0092021260101030   5/16/2017    Bill   1/3/2018     95851   100.00
       6892   Manul   V.   Feijoo,   M.D.   P.A.   0547713830101026   10/6/2017    Bill   1/3/2018     99215   425.00
       6893   Manul   V.   Feijoo,   M.D.   P.A.   0547713830101026   10/6/2017    Bill   1/3/2018     95851   100.00
       6894   Manul   V.   Feijoo,   M.D.   P.A.   0547713830101026   10/6/2017    Bill   1/3/2018     76140   100.00
       6895   Manul   V.   Feijoo,   M.D.   P.A.   0591688290101010   8/2/2017     Bill   1/3/2018     99214   275.00
       6896   Manul   V.   Feijoo,   M.D.   P.A.   0591688290101010   8/2/2017     Bill   1/3/2018     95851   100.00
       6897   Manul   V.   Feijoo,   M.D.   P.A.   0391275770101058   10/28/2017   Bill   1/3/2018     99204   475.00
       6898   Manul   V.   Feijoo,   M.D.   P.A.   0391275770101058   10/28/2017   Bill   1/3/2018     95851   100.00
       6899   Manul   V.   Feijoo,   M.D.   P.A.   0396350710101024   10/16/2017   Bill   1/3/2018     99214   275.00
       6900   Manul   V.   Feijoo,   M.D.   P.A.   0396350710101024   10/16/2017   Bill   1/3/2018     95851   100.00
       6901   Manul   V.   Feijoo,   M.D.   P.A.   0354237310101035   1/6/2017     Bill   1/5/2018     99204   475.00
       6902   Manul   V.   Feijoo,   M.D.   P.A.   0354237310101035   1/6/2017     Bill   1/5/2018     95851   100.00
       6903   Manul   V.   Feijoo,   M.D.   P.A.   0354237310101035   1/6/2017     Bill   1/5/2018     76140   100.00
       6904   Manul   V.   Feijoo,   M.D.   P.A.   0527795430101013   11/3/2017    Bill   1/8/2018     99214   275.00
       6905   Manul   V.   Feijoo,   M.D.   P.A.   0527795430101013   11/3/2017    Bill   1/8/2018     95851   100.00
       6906   Manul   V.   Feijoo,   M.D.   P.A.   0471885180101044   11/2/2017    Bill   1/8/2018     99214   275.00
       6907   Manul   V.   Feijoo,   M.D.   P.A.   0471885180101044   11/2/2017    Bill   1/8/2018     95851   100.00
       6908   Manul   V.   Feijoo,   M.D.   P.A.   0471885180101044   11/2/2017    Bill   1/8/2018     76140   100.00
       6909   Manul   V.   Feijoo,   M.D.   P.A.   0421622660101017   10/28/2017   Bill   1/8/2018     99214   275.00
       6910   Manul   V.   Feijoo,   M.D.   P.A.   0421622660101017   10/28/2017   Bill   1/8/2018     95851   100.00
       6911   Manul   V.   Feijoo,   M.D.   P.A.   0421622660101017   10/28/2017   Bill   1/8/2018     76140   100.00
       6912   Manul   V.   Feijoo,   M.D.   P.A.   0391275770101058   10/28/2017   Bill   1/8/2018     99214   275.00
       6913   Manul   V.   Feijoo,   M.D.   P.A.   0391275770101058   10/28/2017   Bill   1/8/2018     95851   100.00
       6914   Manul   V.   Feijoo,   M.D.   P.A.   0527795430101013   11/3/2017    Bill   1/8/2018     99204   475.00
       6915   Manul   V.   Feijoo,   M.D.   P.A.   0527795430101013   11/3/2017    Bill   1/8/2018     95851   100.00
       6916   Manul   V.   Feijoo,   M.D.   P.A.   0421622660101017   10/28/2017   Bill   1/8/2018     99204   475.00
       6917   Manul   V.   Feijoo,   M.D.   P.A.   0421622660101017   10/28/2017   Bill   1/8/2018     95851   100.00
       6918   Manul   V.   Feijoo,   M.D.   P.A.   0391275770101058   10/28/2017   Bill   1/8/2018     99204   475.00
       6919   Manul   V.   Feijoo,   M.D.   P.A.   0391275770101058   10/28/2017   Bill   1/8/2018     95851   100.00
       6920   Manul   V.   Feijoo,   M.D.   P.A.   0508977560101087   10/1/2017    Bill   1/8/2018     99214   275.00
       6921   Manul   V.   Feijoo,   M.D.   P.A.   0508977560101087   10/1/2017    Bill   1/8/2018     95851   100.00
       6922   Manul   V.   Feijoo,   M.D.   P.A.   0418221980101032   11/4/2017    Bill   1/8/2018     99204   475.00
       6923   Manul   V.   Feijoo,   M.D.   P.A.   0418221980101032   11/4/2017    Bill   1/8/2018     95851   100.00
       6924   Manul   V.   Feijoo,   M.D.   P.A.   0574596400101013   11/6/2017    Bill   1/8/2018     99214   275.00
       6925   Manul   V.   Feijoo,   M.D.   P.A.   0574596400101013   11/6/2017    Bill   1/8/2018     95851   100.00
       6926   Manul   V.   Feijoo,   M.D.   P.A.   0360084080101049   10/13/2017   Bill   1/8/2018     99215   425.00
       6927   Manul   V.   Feijoo,   M.D.   P.A.   0360084080101049   10/13/2017   Bill   1/8/2018     95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 56 of 89

       6928   Manul   V.   Feijoo,   M.D.   P.A.   0360084080101049   10/13/2017   Bill   1/8/2018    76140   100.00
       6929   Manul   V.   Feijoo,   M.D.   P.A.   0429861990101030   10/31/2017   Bill   1/8/2018    99204   475.00
       6930   Manul   V.   Feijoo,   M.D.   P.A.   0429861990101030   10/31/2017   Bill   1/8/2018    95851   100.00
       6931   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101037   6/5/2017     Bill   1/8/2018    99215   425.00
       6932   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101037   6/5/2017     Bill   1/8/2018    95851   100.00
       6933   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101037   6/5/2017     Bill   1/8/2018    76140   100.00
       6934   Manul   V.   Feijoo,   M.D.   P.A.   0369462350101066   8/23/2017    Bill   1/8/2018    99204   475.00
       6935   Manul   V.   Feijoo,   M.D.   P.A.   0369462350101066   8/23/2017    Bill   1/8/2018    95851   100.00
       6936   Manul   V.   Feijoo,   M.D.   P.A.   0369462350101066   8/23/2017    Bill   1/8/2018    76140   100.00
       6937   Manul   V.   Feijoo,   M.D.   P.A.   0272118950101031   6/6/2015     Bill   1/8/2018    99204   475.00
       6938   Manul   V.   Feijoo,   M.D.   P.A.   0272118950101031   6/6/2015     Bill   1/8/2018    95851   100.00
       6939   Manul   V.   Feijoo,   M.D.   P.A.   0544810270101038   10/28/2017   Bill   1/10/2018   99204   475.00
       6940   Manul   V.   Feijoo,   M.D.   P.A.   0544810270101038   10/28/2017   Bill   1/10/2018   95851   100.00
       6941   Manul   V.   Feijoo,   M.D.   P.A.   0544810270101038   10/28/2017   Bill   1/10/2018   99204   475.00
       6942   Manul   V.   Feijoo,   M.D.   P.A.   0544810270101038   10/28/2017   Bill   1/10/2018   95851   100.00
       6943   Manul   V.   Feijoo,   M.D.   P.A.   0546104380101023   11/1/2017    Bill   1/10/2018   99204   475.00
       6944   Manul   V.   Feijoo,   M.D.   P.A.   0546104380101023   11/1/2017    Bill   1/10/2018   95851   100.00
       6945   Manul   V.   Feijoo,   M.D.   P.A.   0414822690101065   11/7/2017    Bill   1/10/2018   99204   475.00
       6946   Manul   V.   Feijoo,   M.D.   P.A.   0414822690101065   11/7/2017    Bill   1/10/2018   95851   100.00
       6947   Manul   V.   Feijoo,   M.D.   P.A.   0530020550101049   10/10/2017   Bill   1/10/2018   99204   475.00
       6948   Manul   V.   Feijoo,   M.D.   P.A.   0530020550101049   10/10/2017   Bill   1/10/2018   95851   100.00
       6949   Manul   V.   Feijoo,   M.D.   P.A.   0607264900101014   10/19/2017   Bill   1/10/2018   99204   475.00
       6950   Manul   V.   Feijoo,   M.D.   P.A.   0607264900101014   10/19/2017   Bill   1/10/2018   95851   100.00
       6951   Manul   V.   Feijoo,   M.D.   P.A.   0610146870101014   11/11/2017   Bill   1/10/2018   99204   475.00
       6952   Manul   V.   Feijoo,   M.D.   P.A.   0610146870101014   11/11/2017   Bill   1/10/2018   95851   100.00
       6953   Manul   V.   Feijoo,   M.D.   P.A.   0419780040101026   11/16/2017   Bill   1/12/2018   99204   475.00
       6954   Manul   V.   Feijoo,   M.D.   P.A.   0419780040101026   11/16/2017   Bill   1/12/2018   95851   100.00
       6955   Manul   V.   Feijoo,   M.D.   P.A.   0352266990101066   11/9/2017    Bill   1/12/2018   99204   475.00
       6956   Manul   V.   Feijoo,   M.D.   P.A.   0352266990101066   11/9/2017    Bill   1/12/2018   95851   100.00
       6957   Manul   V.   Feijoo,   M.D.   P.A.   0600266310101010   10/2/2017    Bill   1/15/2018   99215   425.00
       6958   Manul   V.   Feijoo,   M.D.   P.A.   0600266310101010   10/2/2017    Bill   1/15/2018   95851   100.00
       6959   Manul   V.   Feijoo,   M.D.   P.A.   0600266310101010   10/2/2017    Bill   1/15/2018   99215   425.00
       6960   Manul   V.   Feijoo,   M.D.   P.A.   0600266310101010   10/2/2017    Bill   1/15/2018   95851   100.00
       6961   Manul   V.   Feijoo,   M.D.   P.A.   0443157300101063   10/13/2017   Bill   1/15/2018   99204   475.00
       6962   Manul   V.   Feijoo,   M.D.   P.A.   0443157300101063   10/13/2017   Bill   1/15/2018   95851   100.00
       6963   Manul   V.   Feijoo,   M.D.   P.A.   0610146870101014   11/11/2017   Bill   1/15/2018   99214   275.00
       6964   Manul   V.   Feijoo,   M.D.   P.A.   0610146870101014   11/11/2017   Bill   1/15/2018   95851   100.00
       6965   Manul   V.   Feijoo,   M.D.   P.A.   0432885010101030   11/1/2017    Bill   1/15/2018   99204   475.00
       6966   Manul   V.   Feijoo,   M.D.   P.A.   0432885010101030   11/1/2017    Bill   1/15/2018   95851   100.00
       6967   Manul   V.   Feijoo,   M.D.   P.A.   0549661130101048   10/12/2017   Bill   1/15/2018   99204   475.00
       6968   Manul   V.   Feijoo,   M.D.   P.A.   0549661130101048   10/12/2017   Bill   1/15/2018   95851   100.00
       6969   Manul   V.   Feijoo,   M.D.   P.A.   0549661130101048   10/12/2017   Bill   1/15/2018   76140   100.00
       6970   Manul   V.   Feijoo,   M.D.   P.A.   0597172320101013   11/5/2017    Bill   1/15/2018   99204   475.00
       6971   Manul   V.   Feijoo,   M.D.   P.A.   0597172320101013   11/5/2017    Bill   1/15/2018   95851   100.00
       6972   Manul   V.   Feijoo,   M.D.   P.A.   0418221980101032   11/4/2017    Bill   1/15/2018   99204   475.00
       6973   Manul   V.   Feijoo,   M.D.   P.A.   0418221980101032   11/4/2017    Bill   1/15/2018   95851   100.00
       6974   Manul   V.   Feijoo,   M.D.   P.A.   0582057630101059   11/14/2017   Bill   1/15/2018   99214   275.00
       6975   Manul   V.   Feijoo,   M.D.   P.A.   0582057630101059   11/14/2017   Bill   1/15/2018   95851   100.00
       6976   Manul   V.   Feijoo,   M.D.   P.A.   0582057630101059   11/14/2017   Bill   1/15/2018   99204   475.00
       6977   Manul   V.   Feijoo,   M.D.   P.A.   0582057630101059   11/14/2017   Bill   1/15/2018   95851   100.00
       6978   Manul   V.   Feijoo,   M.D.   P.A.   0582057630101059   11/14/2017   Bill   1/15/2018   99214   275.00
       6979   Manul   V.   Feijoo,   M.D.   P.A.   0582057630101059   11/14/2017   Bill   1/15/2018   95851   100.00
       6980   Manul   V.   Feijoo,   M.D.   P.A.   0582057630101059   11/14/2017   Bill   1/15/2018   99204   475.00
       6981   Manul   V.   Feijoo,   M.D.   P.A.   0582057630101059   11/14/2017   Bill   1/15/2018   95851   100.00
       6982   Manul   V.   Feijoo,   M.D.   P.A.   0478951170101023   11/15/2017   Bill   1/15/2018   99204   475.00
       6983   Manul   V.   Feijoo,   M.D.   P.A.   0478951170101023   11/15/2017   Bill   1/15/2018   95851   100.00
       6984   Manul   V.   Feijoo,   M.D.   P.A.   0478951170101023   11/15/2017   Bill   1/15/2018   99214   275.00
       6985   Manul   V.   Feijoo,   M.D.   P.A.   0478951170101023   11/15/2017   Bill   1/15/2018   95851   100.00
       6986   Manul   V.   Feijoo,   M.D.   P.A.   0437444620101066   11/5/2017    Bill   1/15/2018   99204   475.00
       6987   Manul   V.   Feijoo,   M.D.   P.A.   0437444620101066   11/5/2017    Bill   1/15/2018   95851   100.00
       6988   Manul   V.   Feijoo,   M.D.   P.A.   0559093620101022   11/17/2017   Bill   1/15/2018   99214   275.00
       6989   Manul   V.   Feijoo,   M.D.   P.A.   0559093620101022   11/17/2017   Bill   1/15/2018   95851   100.00
       6990   Manul   V.   Feijoo,   M.D.   P.A.   0559093620101022   11/17/2017   Bill   1/15/2018   99204   475.00
       6991   Manul   V.   Feijoo,   M.D.   P.A.   0559093620101022   11/17/2017   Bill   1/15/2018   95851   100.00
       6992   Manul   V.   Feijoo,   M.D.   P.A.   0402724330101113   11/5/2017    Bill   1/15/2018   99204   475.00
       6993   Manul   V.   Feijoo,   M.D.   P.A.   0402724330101113   11/5/2017    Bill   1/15/2018   95851   100.00
       6994   Manul   V.   Feijoo,   M.D.   P.A.   0605292690101011   11/29/2017   Bill   1/22/2018   99204   475.00
       6995   Manul   V.   Feijoo,   M.D.   P.A.   0605292690101011   11/29/2017   Bill   1/22/2018   95851   100.00
       6996   Manul   V.   Feijoo,   M.D.   P.A.   0605292690101011   11/29/2017   Bill   1/22/2018   99204   475.00
       6997   Manul   V.   Feijoo,   M.D.   P.A.   0605292690101011   11/29/2017   Bill   1/22/2018   95851   100.00
       6998   Manul   V.   Feijoo,   M.D.   P.A.   0583735340101027   11/28/2017   Bill   1/22/2018   99204   475.00
       6999   Manul   V.   Feijoo,   M.D.   P.A.   0583735340101027   11/28/2017   Bill   1/22/2018   95851   100.00
       7000   Manul   V.   Feijoo,   M.D.   P.A.   0614155280101015   11/18/2017   Bill   1/22/2018   99204   475.00
       7001   Manul   V.   Feijoo,   M.D.   P.A.   0614155280101015   11/18/2017   Bill   1/22/2018   95851   100.00
       7002   Manul   V.   Feijoo,   M.D.   P.A.   0261207000101068   11/3/2017    Bill   1/22/2018   99204   475.00
       7003   Manul   V.   Feijoo,   M.D.   P.A.   0261207000101068   11/3/2017    Bill   1/22/2018   95851   100.00
       7004   Manul   V.   Feijoo,   M.D.   P.A.   0550551210101131   11/26/2017   Bill   1/22/2018   99204   475.00
       7005   Manul   V.   Feijoo,   M.D.   P.A.   0550551210101131   11/26/2017   Bill   1/22/2018   95851   100.00
       7006   Manul   V.   Feijoo,   M.D.   P.A.   0213990820101082   3/13/2017    Bill   1/22/2018   99204   475.00
       7007   Manul   V.   Feijoo,   M.D.   P.A.   0213990820101082   3/13/2017    Bill   1/22/2018   95851   100.00
       7008   Manul   V.   Feijoo,   M.D.   P.A.   0213990820101082   3/13/2017    Bill   1/22/2018   76140   100.00
       7009   Manul   V.   Feijoo,   M.D.   P.A.   0546104380101023   11/1/2017    Bill   1/22/2018   99214   275.00
       7010   Manul   V.   Feijoo,   M.D.   P.A.   0546104380101023   11/1/2017    Bill   1/22/2018   95851   100.00
       7011   Manul   V.   Feijoo,   M.D.   P.A.   0520268230101028   9/16/2017    Bill   1/22/2018   99204   475.00
       7012   Manul   V.   Feijoo,   M.D.   P.A.   0520268230101028   9/16/2017    Bill   1/22/2018   95851   100.00
       7013   Manul   V.   Feijoo,   M.D.   P.A.   0520268230101028   9/16/2017    Bill   1/22/2018   76140   100.00
       7014   Manul   V.   Feijoo,   M.D.   P.A.   0204818680101119   10/16/2017   Bill   1/22/2018   99214   275.00
       7015   Manul   V.   Feijoo,   M.D.   P.A.   0204818680101119   10/16/2017   Bill   1/22/2018   95851   100.00
       7016   Manul   V.   Feijoo,   M.D.   P.A.   0607264900101014   10/19/2017   Bill   1/22/2018   99204   475.00
       7017   Manul   V.   Feijoo,   M.D.   P.A.   0607264900101014   10/19/2017   Bill   1/22/2018   95851   100.00
       7018   Manul   V.   Feijoo,   M.D.   P.A.   0607264900101014   10/19/2017   Bill   1/22/2018   76140   100.00
       7019   Manul   V.   Feijoo,   M.D.   P.A.   0595094460101011   12/5/2017    Bill   1/29/2018   99204   475.00
       7020   Manul   V.   Feijoo,   M.D.   P.A.   0595094460101011   12/5/2017    Bill   1/29/2018   95851   100.00
       7021   Manul   V.   Feijoo,   M.D.   P.A.   0396706550101061   11/28/2017   Bill   1/29/2018   99204   475.00
       7022   Manul   V.   Feijoo,   M.D.   P.A.   0396706550101061   11/28/2017   Bill   1/29/2018   95851   100.00
       7023   Manul   V.   Feijoo,   M.D.   P.A.   0396706550101061   11/28/2017   Bill   1/29/2018   99214   275.00
       7024   Manul   V.   Feijoo,   M.D.   P.A.   0396706550101061   11/28/2017   Bill   1/29/2018   95851   100.00
       7025   Manul   V.   Feijoo,   M.D.   P.A.   0352266990101066   11/9/2017    Bill   1/29/2018   99214   275.00
       7026   Manul   V.   Feijoo,   M.D.   P.A.   0352266990101066   11/9/2017    Bill   1/29/2018   95851   100.00
       7027   Manul   V.   Feijoo,   M.D.   P.A.   0595687750101037   10/2/2017    Bill   1/29/2018   99204   475.00
       7028   Manul   V.   Feijoo,   M.D.   P.A.   0595687750101037   10/2/2017    Bill   1/29/2018   95851   100.00
       7029   Manul   V.   Feijoo,   M.D.   P.A.   0420054440101094   9/26/2017    Bill   1/29/2018   99215   425.00
       7030   Manul   V.   Feijoo,   M.D.   P.A.   0420054440101094   9/26/2017    Bill   1/29/2018   95851   100.00
       7031   Manul   V.   Feijoo,   M.D.   P.A.   0546285780101034   11/21/2017   Bill   1/29/2018   99204   475.00
       7032   Manul   V.   Feijoo,   M.D.   P.A.   0546285780101034   11/21/2017   Bill   1/29/2018   95851   100.00
       7033   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101298   11/30/2017   Bill   1/29/2018   99204   475.00
       7034   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101298   11/30/2017   Bill   1/29/2018   95851   100.00
       7035   Manul   V.   Feijoo,   M.D.   P.A.   0027382740101093   11/7/2017    Bill   1/29/2018   99204   475.00
       7036   Manul   V.   Feijoo,   M.D.   P.A.   0027382740101093   11/7/2017    Bill   1/29/2018   95851   100.00
       7037   Manul   V.   Feijoo,   M.D.   P.A.   0131276750101121   11/28/2017   Bill   1/29/2018   99204   475.00
       7038   Manul   V.   Feijoo,   M.D.   P.A.   0131276750101121   11/28/2017   Bill   1/29/2018   95851   100.00
       7039   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101089   11/6/2017    Bill   1/29/2018   99204   475.00
       7040   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101089   11/6/2017    Bill   1/29/2018   95851   100.00
       7041   Manul   V.   Feijoo,   M.D.   P.A.   0414894470101037   11/29/2017   Bill   1/29/2018   99204   475.00
       7042   Manul   V.   Feijoo,   M.D.   P.A.   0414894470101037   11/29/2017   Bill   1/29/2018   95851   100.00
       7043   Manul   V.   Feijoo,   M.D.   P.A.   0445773390101256   11/30/2017   Bill   1/29/2018   99204   475.00
       7044   Manul   V.   Feijoo,   M.D.   P.A.   0445773390101256   11/30/2017   Bill   1/29/2018   95851   100.00
       7045   Manul   V.   Feijoo,   M.D.   P.A.   0384254600101157   11/17/2017   Bill   1/29/2018   99204   475.00
       7046   Manul   V.   Feijoo,   M.D.   P.A.   0384254600101157   11/17/2017   Bill   1/29/2018   95851   100.00
       7047   Manul   V.   Feijoo,   M.D.   P.A.   0402724330101113   11/5/2017    Bill   1/29/2018   99204   475.00
       7048   Manul   V.   Feijoo,   M.D.   P.A.   0402724330101113   11/5/2017    Bill   1/29/2018   95851   100.00
       7049   Manul   V.   Feijoo,   M.D.   P.A.   0518640230101048   3/18/2016    Bill   1/29/2018   99215   425.00
       7050   Manul   V.   Feijoo,   M.D.   P.A.   0518640230101048   3/18/2016    Bill   1/29/2018   95851   100.00
       7051   Manul   V.   Feijoo,   M.D.   P.A.   0518640230101048   3/18/2016    Bill   1/29/2018   76140   100.00
       7052   Manul   V.   Feijoo,   M.D.   P.A.   0497613800101032   6/12/2016    Bill   1/29/2018   99204   475.00
       7053   Manul   V.   Feijoo,   M.D.   P.A.   0497613800101032   6/12/2016    Bill   1/29/2018   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 57 of 89

       7054   Manul   V.   Feijoo,   M.D.   P.A.   0445773390101256   11/30/2017   Bill   1/30/2018   99214   275.00
       7055   Manul   V.   Feijoo,   M.D.   P.A.   0445773390101256   11/30/2017   Bill   1/30/2018   95851   100.00
       7056   Manul   V.   Feijoo,   M.D.   P.A.   0614155280101015   11/18/2017   Bill   1/30/2018   99214   275.00
       7057   Manul   V.   Feijoo,   M.D.   P.A.   0614155280101015   11/18/2017   Bill   1/30/2018   95851   100.00
       7058   Manul   V.   Feijoo,   M.D.   P.A.   0579994920101016   10/28/2017   Bill   1/30/2018   99215   425.00
       7059   Manul   V.   Feijoo,   M.D.   P.A.   0579994920101016   10/28/2017   Bill   1/30/2018   95851   100.00
       7060   Manul   V.   Feijoo,   M.D.   P.A.   0579994920101016   10/28/2017   Bill   1/30/2018   76140   100.00
       7061   Manul   V.   Feijoo,   M.D.   P.A.   0420054440101094   9/26/2017    Bill   1/30/2018   99215   425.00
       7062   Manul   V.   Feijoo,   M.D.   P.A.   0420054440101094   9/26/2017    Bill   1/30/2018   95851   100.00
       7063   Manul   V.   Feijoo,   M.D.   P.A.   0420054440101094   9/26/2017    Bill   1/30/2018   76140   100.00
       7064   Manul   V.   Feijoo,   M.D.   P.A.   0384254600101157   11/17/2017   Bill   1/30/2018   99214   275.00
       7065   Manul   V.   Feijoo,   M.D.   P.A.   0384254600101157   11/17/2017   Bill   1/30/2018   95851   100.00
       7066   Manul   V.   Feijoo,   M.D.   P.A.   0423789240101045   12/1/2017    Bill   1/30/2018   99214   275.00
       7067   Manul   V.   Feijoo,   M.D.   P.A.   0423789240101045   12/1/2017    Bill   1/30/2018   95851   100.00
       7068   Manul   V.   Feijoo,   M.D.   P.A.   0423789240101045   12/1/2017    Bill   1/30/2018   76140   100.00
       7069   Manul   V.   Feijoo,   M.D.   P.A.   0423789240101045   12/1/2017    Bill   1/30/2018   99204   475.00
       7070   Manul   V.   Feijoo,   M.D.   P.A.   0423789240101045   12/1/2017    Bill   1/30/2018   95851   100.00
       7071   Manul   V.   Feijoo,   M.D.   P.A.   0546177050101028   12/4/2017    Bill   1/30/2018   99204   475.00
       7072   Manul   V.   Feijoo,   M.D.   P.A.   0546177050101028   12/4/2017    Bill   1/30/2018   95851   100.00
       7073   Manul   V.   Feijoo,   M.D.   P.A.   0316006740101098   11/11/2017   Bill   1/30/2018   99204   475.00
       7074   Manul   V.   Feijoo,   M.D.   P.A.   0316006740101098   11/11/2017   Bill   1/30/2018   95851   100.00
       7075   Manul   V.   Feijoo,   M.D.   P.A.   0396350710101024   10/16/2017   Bill   1/30/2018   99215   425.00
       7076   Manul   V.   Feijoo,   M.D.   P.A.   0396350710101024   10/16/2017   Bill   1/30/2018   95851   100.00
       7077   Manul   V.   Feijoo,   M.D.   P.A.   0396350710101024   10/16/2017   Bill   1/30/2018   76140   100.00
       7078   Manul   V.   Feijoo,   M.D.   P.A.   0286592530101113   12/12/2017   Bill   1/30/2018   99204   475.00
       7079   Manul   V.   Feijoo,   M.D.   P.A.   0286592530101113   12/12/2017   Bill   1/30/2018   95851   100.00
       7080   Manul   V.   Feijoo,   M.D.   P.A.   0286592530101113   12/12/2017   Bill   1/30/2018   99204   475.00
       7081   Manul   V.   Feijoo,   M.D.   P.A.   0286592530101113   12/12/2017   Bill   1/30/2018   95851   100.00
       7082   Manul   V.   Feijoo,   M.D.   P.A.   0601244990101013   8/24/2017    Bill   1/30/2018   99204   475.00
       7083   Manul   V.   Feijoo,   M.D.   P.A.   0601244990101013   8/24/2017    Bill   1/30/2018   95851   100.00
       7084   Manul   V.   Feijoo,   M.D.   P.A.   0601244990101013   8/24/2017    Bill   1/30/2018   76140   100.00
       7085   Manul   V.   Feijoo,   M.D.   P.A.   0159425190101087   12/4/2017    Bill   1/30/2018   99204   475.00
       7086   Manul   V.   Feijoo,   M.D.   P.A.   0159425190101087   12/4/2017    Bill   1/30/2018   95851   100.00
       7087   Manul   V.   Feijoo,   M.D.   P.A.   0546177050101028   12/4/2017    Bill   1/30/2018   99204   475.00
       7088   Manul   V.   Feijoo,   M.D.   P.A.   0546177050101028   12/4/2017    Bill   1/30/2018   95851   100.00
       7089   Manul   V.   Feijoo,   M.D.   P.A.   0544363240101043   11/20/2017   Bill   1/30/2018   99204   475.00
       7090   Manul   V.   Feijoo,   M.D.   P.A.   0544363240101043   11/20/2017   Bill   1/30/2018   95851   100.00
       7091   Manul   V.   Feijoo,   M.D.   P.A.   0549375380101034   11/2/2017    Bill   1/30/2018   99204   475.00
       7092   Manul   V.   Feijoo,   M.D.   P.A.   0549375380101034   11/2/2017    Bill   1/30/2018   95851   100.00
       7093   Manul   V.   Feijoo,   M.D.   P.A.   0291418910101031   12/1/2017    Bill   1/30/2018   99204   475.00
       7094   Manul   V.   Feijoo,   M.D.   P.A.   0291418910101031   12/1/2017    Bill   1/30/2018   95851   100.00
       7095   Manul   V.   Feijoo,   M.D.   P.A.   0570579910101016   12/11/2017   Bill   1/30/2018   99204   475.00
       7096   Manul   V.   Feijoo,   M.D.   P.A.   0570579910101016   12/11/2017   Bill   1/30/2018   95851   100.00
       7097   Manul   V.   Feijoo,   M.D.   P.A.   0565286570101016   10/4/2017    Bill   1/30/2018   99215   425.00
       7098   Manul   V.   Feijoo,   M.D.   P.A.   0565286570101016   10/4/2017    Bill   1/30/2018   95851   100.00
       7099   Manul   V.   Feijoo,   M.D.   P.A.   0578471670101026   12/8/2017    Bill   1/30/2018   99204   475.00
       7100   Manul   V.   Feijoo,   M.D.   P.A.   0578471670101026   12/8/2017    Bill   1/30/2018   95851   100.00
       7101   Manul   V.   Feijoo,   M.D.   P.A.   0514553070101016   10/6/2014    Bill   1/30/2018   99204   475.00
       7102   Manul   V.   Feijoo,   M.D.   P.A.   0514553070101016   10/6/2014    Bill   1/30/2018   95851   100.00
       7103   Manul   V.   Feijoo,   M.D.   P.A.   0396350710101024   10/16/2017   Bill   2/1/2018    99215   425.00
       7104   Manul   V.   Feijoo,   M.D.   P.A.   0396350710101024   10/16/2017   Bill   2/1/2018    95851   100.00
       7105   Manul   V.   Feijoo,   M.D.   P.A.   0396350710101024   10/16/2017   Bill   2/1/2018    76140   100.00
       7106   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   2/9/2018    99204   475.00
       7107   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   2/9/2018    95851   100.00
       7108   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   2/9/2018    99204   475.00
       7109   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   2/9/2018    95851   100.00
       7110   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101298   11/30/2017   Bill   2/9/2018    99214   275.00
       7111   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101298   11/30/2017   Bill   2/9/2018    95851   100.00
       7112   Manul   V.   Feijoo,   M.D.   P.A.   0421622660101017   10/28/2017   Bill   2/9/2018    99214   275.00
       7113   Manul   V.   Feijoo,   M.D.   P.A.   0421622660101017   10/28/2017   Bill   2/9/2018    95851   100.00
       7114   Manul   V.   Feijoo,   M.D.   P.A.   0421622660101017   10/28/2017   Bill   2/9/2018    76140   100.00
       7115   Manul   V.   Feijoo,   M.D.   P.A.   0573556210101018   10/29/2017   Bill   2/9/2018    99214   275.00
       7116   Manul   V.   Feijoo,   M.D.   P.A.   0573556210101018   10/29/2017   Bill   2/9/2018    95851   100.00
       7117   Manul   V.   Feijoo,   M.D.   P.A.   0573556210101018   10/29/2017   Bill   2/9/2018    76140   100.00
       7118   Manul   V.   Feijoo,   M.D.   P.A.   0534935900101033   12/10/2017   Bill   2/9/2018    99204   475.00
       7119   Manul   V.   Feijoo,   M.D.   P.A.   0534935900101033   12/10/2017   Bill   2/9/2018    95851   100.00
       7120   Manul   V.   Feijoo,   M.D.   P.A.   0546177050101028   12/4/2017    Bill   2/9/2018    99214   275.00
       7121   Manul   V.   Feijoo,   M.D.   P.A.   0546177050101028   12/4/2017    Bill   2/9/2018    95851   100.00
       7122   Manul   V.   Feijoo,   M.D.   P.A.   0527795430101013   11/3/2017    Bill   2/9/2018    99214   275.00
       7123   Manul   V.   Feijoo,   M.D.   P.A.   0527795430101013   11/3/2017    Bill   2/9/2018    95851   100.00
       7124   Manul   V.   Feijoo,   M.D.   P.A.   0527189590101031   12/17/2017   Bill   2/9/2018    99204   475.00
       7125   Manul   V.   Feijoo,   M.D.   P.A.   0527189590101031   12/17/2017   Bill   2/9/2018    95851   100.00
       7126   Manul   V.   Feijoo,   M.D.   P.A.   0570579910101016   12/11/2017   Bill   2/9/2018    99215   425.00
       7127   Manul   V.   Feijoo,   M.D.   P.A.   0570579910101016   12/11/2017   Bill   2/9/2018    95851   100.00
       7128   Manul   V.   Feijoo,   M.D.   P.A.   0591688290101010   8/2/2017     Bill   2/9/2018    99215   425.00
       7129   Manul   V.   Feijoo,   M.D.   P.A.   0591688290101010   8/2/2017     Bill   2/9/2018    95851   100.00
       7130   Manul   V.   Feijoo,   M.D.   P.A.   0591688290101010   8/2/2017     Bill   2/9/2018    76140   100.00
       7131   Manul   V.   Feijoo,   M.D.   P.A.   0402724330101113   11/5/2017    Bill   2/9/2018    99214   275.00
       7132   Manul   V.   Feijoo,   M.D.   P.A.   0402724330101113   11/5/2017    Bill   2/9/2018    95851   100.00
       7133   Manul   V.   Feijoo,   M.D.   P.A.   0595094460101011   12/5/2017    Bill   2/9/2018    99214   275.00
       7134   Manul   V.   Feijoo,   M.D.   P.A.   0595094460101011   12/5/2017    Bill   2/9/2018    95851   100.00
       7135   Manul   V.   Feijoo,   M.D.   P.A.   0399513300101038   11/3/2017    Bill   2/9/2018    99204   475.00
       7136   Manul   V.   Feijoo,   M.D.   P.A.   0399513300101038   11/3/2017    Bill   2/9/2018    95851   100.00
       7137   Manul   V.   Feijoo,   M.D.   P.A.   0578471670101026   12/8/2017    Bill   2/9/2018    99204   475.00
       7138   Manul   V.   Feijoo,   M.D.   P.A.   0578471670101026   12/8/2017    Bill   2/9/2018    95851   100.00
       7139   Manul   V.   Feijoo,   M.D.   P.A.   0564583390101015   10/23/2017   Bill   2/12/2018   99204   475.00
       7140   Manul   V.   Feijoo,   M.D.   P.A.   0564583390101015   10/23/2017   Bill   2/12/2018   95851   100.00
       7141   Manul   V.   Feijoo,   M.D.   P.A.   0564583390101015   10/23/2017   Bill   2/12/2018   99214   275.00
       7142   Manul   V.   Feijoo,   M.D.   P.A.   0564583390101015   10/23/2017   Bill   2/12/2018   95851   100.00
       7143   Manul   V.   Feijoo,   M.D.   P.A.   0616735720101010   12/22/2017   Bill   2/15/2018   99204   475.00
       7144   Manul   V.   Feijoo,   M.D.   P.A.   0616735720101010   12/22/2017   Bill   2/15/2018   95851   100.00
       7145   Manul   V.   Feijoo,   M.D.   P.A.   0610112930101014   10/20/2017   Bill   2/15/2018   99214   275.00
       7146   Manul   V.   Feijoo,   M.D.   P.A.   0610112930101014   10/20/2017   Bill   2/15/2018   95851   100.00
       7147   Manul   V.   Feijoo,   M.D.   P.A.   0564583390101015   10/23/2017   Bill   2/15/2018   99215   425.00
       7148   Manul   V.   Feijoo,   M.D.   P.A.   0564583390101015   10/23/2017   Bill   2/15/2018   95851   100.00
       7149   Manul   V.   Feijoo,   M.D.   P.A.   0391450890101052   12/14/2017   Bill   2/15/2018   99204   475.00
       7150   Manul   V.   Feijoo,   M.D.   P.A.   0391450890101052   12/14/2017   Bill   2/15/2018   95851   100.00
       7151   Manul   V.   Feijoo,   M.D.   P.A.   0391450890101052   12/14/2017   Bill   2/15/2018   99214   275.00
       7152   Manul   V.   Feijoo,   M.D.   P.A.   0391450890101052   12/14/2017   Bill   2/15/2018   95851   100.00
       7153   Manul   V.   Feijoo,   M.D.   P.A.   0607359420101013   12/16/2017   Bill   2/15/2018   99204   475.00
       7154   Manul   V.   Feijoo,   M.D.   P.A.   0607359420101013   12/16/2017   Bill   2/15/2018   95851   100.00
       7155   Manul   V.   Feijoo,   M.D.   P.A.   0595687750101037   10/2/2017    Bill   2/15/2018   99214   275.00
       7156   Manul   V.   Feijoo,   M.D.   P.A.   0595687750101037   10/2/2017    Bill   2/15/2018   95851   100.00
       7157   Manul   V.   Feijoo,   M.D.   P.A.   0612652770101010   1/2/2018     Bill   2/15/2018   99204   475.00
       7158   Manul   V.   Feijoo,   M.D.   P.A.   0612652770101010   1/2/2018     Bill   2/15/2018   95851   100.00
       7159   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   2/15/2018   99214   275.00
       7160   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   2/15/2018   95851   100.00
       7161   Manul   V.   Feijoo,   M.D.   P.A.   0286592530101113   12/12/2017   Bill   2/15/2018   99214   275.00
       7162   Manul   V.   Feijoo,   M.D.   P.A.   0286592530101113   12/12/2017   Bill   2/15/2018   95851   100.00
       7163   Manul   V.   Feijoo,   M.D.   P.A.   0471885180101044   11/2/2017    Bill   2/15/2018   99214   275.00
       7164   Manul   V.   Feijoo,   M.D.   P.A.   0471885180101044   11/2/2017    Bill   2/15/2018   95851   100.00
       7165   Manul   V.   Feijoo,   M.D.   P.A.   0471885180101044   11/2/2017    Bill   2/15/2018   76140   100.00
       7166   Manul   V.   Feijoo,   M.D.   P.A.   0286592530101113   12/12/2017   Bill   2/15/2018   99214   275.00
       7167   Manul   V.   Feijoo,   M.D.   P.A.   0286592530101113   12/12/2017   Bill   2/15/2018   95851   100.00
       7168   Manul   V.   Feijoo,   M.D.   P.A.   0595687750101037   10/2/2017    Bill   2/15/2018   99214   275.00
       7169   Manul   V.   Feijoo,   M.D.   P.A.   0595687750101037   10/2/2017    Bill   2/15/2018   95851   100.00
       7170   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   2/15/2018   99204   475.00
       7171   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   2/15/2018   95851   100.00
       7172   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   2/15/2018   99214   275.00
       7173   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   2/15/2018   95851   100.00
       7174   Manul   V.   Feijoo,   M.D.   P.A.   0133119160101133   12/20/2017   Bill   2/15/2018   99204   475.00
       7175   Manul   V.   Feijoo,   M.D.   P.A.   0133119160101133   12/20/2017   Bill   2/15/2018   95851   100.00
       7176   Manul   V.   Feijoo,   M.D.   P.A.   0578471670101026   12/8/2017    Bill   2/15/2018   99214   275.00
       7177   Manul   V.   Feijoo,   M.D.   P.A.   0578471670101026   12/8/2017    Bill   2/15/2018   95851   100.00
       7178   Manul   V.   Feijoo,   M.D.   P.A.   0589956950101016   9/28/2017    Bill   2/16/2018   99204   475.00
       7179   Manul   V.   Feijoo,   M.D.   P.A.   0589956950101016   9/28/2017    Bill   2/16/2018   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 58 of 89

       7180   Manul   V.   Feijoo,   M.D.   P.A.   0589956950101016   9/28/2017    Bill   2/16/2018   76140   100.00
       7181   Manul   V.   Feijoo,   M.D.   P.A.   0616893680101015   12/25/2017   Bill   2/16/2018   99204   475.00
       7182   Manul   V.   Feijoo,   M.D.   P.A.   0616893680101015   12/25/2017   Bill   2/16/2018   95851   100.00
       7183   Manul   V.   Feijoo,   M.D.   P.A.   0607359420101013   12/16/2017   Bill   2/16/2018   99204   475.00
       7184   Manul   V.   Feijoo,   M.D.   P.A.   0607359420101013   12/16/2017   Bill   2/16/2018   95851   100.00
       7185   Manul   V.   Feijoo,   M.D.   P.A.   0404161080101035   12/31/2017   Bill   2/16/2018   99204   475.00
       7186   Manul   V.   Feijoo,   M.D.   P.A.   0404161080101035   12/31/2017   Bill   2/16/2018   95851   100.00
       7187   Manul   V.   Feijoo,   M.D.   P.A.   0491412950101017   12/5/2017    Bill   2/16/2018   99204   475.00
       7188   Manul   V.   Feijoo,   M.D.   P.A.   0491412950101017   12/5/2017    Bill   2/16/2018   95851   100.00
       7189   Manul   V.   Feijoo,   M.D.   P.A.   0578471670101026   12/8/2017    Bill   2/16/2018   99214   275.00
       7190   Manul   V.   Feijoo,   M.D.   P.A.   0578471670101026   12/8/2017    Bill   2/16/2018   95851   100.00
       7191   Manul   V.   Feijoo,   M.D.   P.A.   0574596400101013   11/6/2017    Bill   2/17/2018   99215   425.00
       7192   Manul   V.   Feijoo,   M.D.   P.A.   0574596400101013   11/6/2017    Bill   2/17/2018   95851   100.00
       7193   Manul   V.   Feijoo,   M.D.   P.A.   0610750080101019   12/22/2017   Bill   2/26/2018   99204   475.00
       7194   Manul   V.   Feijoo,   M.D.   P.A.   0610750080101019   12/22/2017   Bill   2/26/2018   95851   100.00
       7195   Manul   V.   Feijoo,   M.D.   P.A.   0610750080101019   12/22/2017   Bill   2/26/2018   99204   475.00
       7196   Manul   V.   Feijoo,   M.D.   P.A.   0610750080101019   12/22/2017   Bill   2/26/2018   95851   100.00
       7197   Manul   V.   Feijoo,   M.D.   P.A.   0616893680101015   12/26/2017   Bill   2/26/2018   99204   475.00
       7198   Manul   V.   Feijoo,   M.D.   P.A.   0616893680101015   12/26/2017   Bill   2/26/2018   95851   100.00
       7199   Manul   V.   Feijoo,   M.D.   P.A.   0286592530101113   12/12/2017   Bill   2/26/2018   99214   275.00
       7200   Manul   V.   Feijoo,   M.D.   P.A.   0286592530101113   12/12/2017   Bill   2/26/2018   95851   100.00
       7201   Manul   V.   Feijoo,   M.D.   P.A.   0600730750101012   1/5/2018     Bill   2/26/2018   99204   475.00
       7202   Manul   V.   Feijoo,   M.D.   P.A.   0600730750101012   1/5/2018     Bill   2/26/2018   95851   100.00
       7203   Manul   V.   Feijoo,   M.D.   P.A.   0459031710101040   12/29/2017   Bill   2/26/2018   99204   475.00
       7204   Manul   V.   Feijoo,   M.D.   P.A.   0459031710101040   12/29/2017   Bill   2/26/2018   95851   100.00
       7205   Manul   V.   Feijoo,   M.D.   P.A.   0316006740101098   11/11/2017   Bill   2/26/2018   99204   475.00
       7206   Manul   V.   Feijoo,   M.D.   P.A.   0316006740101098   11/11/2017   Bill   2/26/2018   95851   100.00
       7207   Manul   V.   Feijoo,   M.D.   P.A.   0478951170101023   11/15/2017   Bill   2/26/2018   99215   425.00
       7208   Manul   V.   Feijoo,   M.D.   P.A.   0478951170101023   11/15/2017   Bill   2/26/2018   95851   100.00
       7209   Manul   V.   Feijoo,   M.D.   P.A.   0402724330101113   11/5/2017    Bill   2/26/2018   99214   275.00
       7210   Manul   V.   Feijoo,   M.D.   P.A.   0402724330101113   11/5/2017    Bill   2/26/2018   95851   100.00
       7211   Manul   V.   Feijoo,   M.D.   P.A.   0513955600101021   12/24/2017   Bill   2/26/2018   99204   475.00
       7212   Manul   V.   Feijoo,   M.D.   P.A.   0513955600101021   12/24/2017   Bill   2/26/2018   95851   100.00
       7213   Manul   V.   Feijoo,   M.D.   P.A.   0549865210101014   3/8/2017     Bill   2/26/2018   99204   475.00
       7214   Manul   V.   Feijoo,   M.D.   P.A.   0549865210101014   3/8/2017     Bill   2/26/2018   95851   100.00
       7215   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   2/26/2018   99204   475.00
       7216   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   2/26/2018   95851   100.00
       7217   Manul   V.   Feijoo,   M.D.   P.A.   0616893680101015   12/26/2017   Bill   2/26/2018   99204   475.00
       7218   Manul   V.   Feijoo,   M.D.   P.A.   0616893680101015   12/26/2017   Bill   2/26/2018   95851   100.00
       7219   Manul   V.   Feijoo,   M.D.   P.A.   0599773780101019   12/20/2017   Bill   2/28/2018   99204   475.00
       7220   Manul   V.   Feijoo,   M.D.   P.A.   0599773780101019   12/20/2017   Bill   2/28/2018   95851   100.00
       7221   Manul   V.   Feijoo,   M.D.   P.A.   0599773780101019   12/20/2017   Bill   2/28/2018   99214   275.00
       7222   Manul   V.   Feijoo,   M.D.   P.A.   0599773780101019   12/20/2017   Bill   2/28/2018   95851   100.00
       7223   Manul   V.   Feijoo,   M.D.   P.A.   0488628210101043   12/20/2017   Bill   2/28/2018   99204   475.00
       7224   Manul   V.   Feijoo,   M.D.   P.A.   0488628210101043   12/20/2017   Bill   2/28/2018   95851   100.00
       7225   Manul   V.   Feijoo,   M.D.   P.A.   0488628210101043   12/20/2017   Bill   2/28/2018   99214   275.00
       7226   Manul   V.   Feijoo,   M.D.   P.A.   0488628210101043   12/20/2017   Bill   2/28/2018   95851   100.00
       7227   Manul   V.   Feijoo,   M.D.   P.A.   0610750080101019   12/22/2017   Bill   3/2/2018    99214   275.00
       7228   Manul   V.   Feijoo,   M.D.   P.A.   0610750080101019   12/22/2017   Bill   3/2/2018    95851   100.00
       7229   Manul   V.   Feijoo,   M.D.   P.A.   0404161080101035   12/31/2017   Bill   3/2/2018    99214   275.00
       7230   Manul   V.   Feijoo,   M.D.   P.A.   0404161080101035   12/31/2017   Bill   3/2/2018    95851   100.00
       7231   Manul   V.   Feijoo,   M.D.   P.A.   0607359420101013   12/16/2017   Bill   3/2/2018    99214   275.00
       7232   Manul   V.   Feijoo,   M.D.   P.A.   0607359420101013   12/16/2017   Bill   3/2/2018    95851   100.00
       7233   Manul   V.   Feijoo,   M.D.   P.A.   0610750080101019   12/22/2017   Bill   3/2/2018    99214   275.00
       7234   Manul   V.   Feijoo,   M.D.   P.A.   0610750080101019   12/22/2017   Bill   3/2/2018    95851   100.00
       7235   Manul   V.   Feijoo,   M.D.   P.A.   0607359420101013   12/16/2017   Bill   3/2/2018    99214   275.00
       7236   Manul   V.   Feijoo,   M.D.   P.A.   0607359420101013   12/16/2017   Bill   3/2/2018    95851   100.00
       7237   Manul   V.   Feijoo,   M.D.   P.A.   0404161080101035   12/31/2017   Bill   3/2/2018    99214   275.00
       7238   Manul   V.   Feijoo,   M.D.   P.A.   0404161080101035   12/31/2017   Bill   3/2/2018    95851   100.00
       7239   Manul   V.   Feijoo,   M.D.   P.A.   0204818680101119   10/16/2017   Bill   3/2/2018    99214   275.00
       7240   Manul   V.   Feijoo,   M.D.   P.A.   0204818680101119   10/16/2017   Bill   3/2/2018    95851   100.00
       7241   Manul   V.   Feijoo,   M.D.   P.A.   0445773390101256   11/30/2017   Bill   3/2/2018    99214   275.00
       7242   Manul   V.   Feijoo,   M.D.   P.A.   0445773390101256   11/30/2017   Bill   3/2/2018    95851   100.00
       7243   Manul   V.   Feijoo,   M.D.   P.A.   0608523530101010   12/30/2017   Bill   3/2/2018    99204   475.00
       7244   Manul   V.   Feijoo,   M.D.   P.A.   0608523530101010   12/30/2017   Bill   3/2/2018    95851   100.00
       7245   Manul   V.   Feijoo,   M.D.   P.A.   0608523530101010   12/30/2017   Bill   3/2/2018    99214   275.00
       7246   Manul   V.   Feijoo,   M.D.   P.A.   0608523530101010   12/30/2017   Bill   3/2/2018    95851   100.00
       7247   Manul   V.   Feijoo,   M.D.   P.A.   0594220950101010   12/30/2017   Bill   3/2/2018    99214   275.00
       7248   Manul   V.   Feijoo,   M.D.   P.A.   0594220950101010   12/30/2017   Bill   3/2/2018    95851   100.00
       7249   Manul   V.   Feijoo,   M.D.   P.A.   0594220950101010   12/30/2017   Bill   3/2/2018    99204   475.00
       7250   Manul   V.   Feijoo,   M.D.   P.A.   0594220950101010   12/30/2017   Bill   3/2/2018    95851   100.00
       7251   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101298   11/30/2017   Bill   3/2/2018    99214   275.00
       7252   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101298   11/30/2017   Bill   3/2/2018    95851   100.00
       7253   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101298   11/30/2017   Bill   3/2/2018    76140   100.00
       7254   Manul   V.   Feijoo,   M.D.   P.A.   0417675960101083   11/16/2017   Bill   3/2/2018    99214   275.00
       7255   Manul   V.   Feijoo,   M.D.   P.A.   0417675960101083   11/16/2017   Bill   3/2/2018    95851   100.00
       7256   Manul   V.   Feijoo,   M.D.   P.A.   0417675960101083   11/16/2017   Bill   3/2/2018    99204   475.00
       7257   Manul   V.   Feijoo,   M.D.   P.A.   0417675960101083   11/16/2017   Bill   3/2/2018    95851   100.00
       7258   Manul   V.   Feijoo,   M.D.   P.A.   0452313900101080   6/28/2017    Bill   3/2/2018    99204   475.00
       7259   Manul   V.   Feijoo,   M.D.   P.A.   0452313900101080   6/28/2017    Bill   3/2/2018    95851   100.00
       7260   Manul   V.   Feijoo,   M.D.   P.A.   0452313900101080   6/28/2017    Bill   3/2/2018    76140   100.00
       7261   Manul   V.   Feijoo,   M.D.   P.A.   0616893680101015   12/25/2017   Bill   3/2/2018    99214   275.00
       7262   Manul   V.   Feijoo,   M.D.   P.A.   0616893680101015   12/25/2017   Bill   3/2/2018    95851   100.00
       7263   Manul   V.   Feijoo,   M.D.   P.A.   0527795430101013   11/3/2017    Bill   3/2/2018    99215   425.00
       7264   Manul   V.   Feijoo,   M.D.   P.A.   0527795430101013   11/3/2017    Bill   3/2/2018    95851   100.00
       7265   Manul   V.   Feijoo,   M.D.   P.A.   0527795430101013   11/3/2017    Bill   3/2/2018    76140   100.00
       7266   Manul   V.   Feijoo,   M.D.   P.A.   0384254600101157   11/17/2017   Bill   3/2/2018    99215   425.00
       7267   Manul   V.   Feijoo,   M.D.   P.A.   0384254600101157   11/17/2017   Bill   3/2/2018    95851   100.00
       7268   Manul   V.   Feijoo,   M.D.   P.A.   0384254600101157   11/17/2017   Bill   3/2/2018    76140   100.00
       7269   Manul   V.   Feijoo,   M.D.   P.A.   0573556210101018   10/29/2017   Bill   3/2/2018    99215   425.00
       7270   Manul   V.   Feijoo,   M.D.   P.A.   0573556210101018   10/29/2017   Bill   3/2/2018    95851   100.00
       7271   Manul   V.   Feijoo,   M.D.   P.A.   0573556210101018   10/29/2017   Bill   3/2/2018    76140   100.00
       7272   Manul   V.   Feijoo,   M.D.   P.A.   0491412950101017   12/5/2017    Bill   3/2/2018    99214   275.00
       7273   Manul   V.   Feijoo,   M.D.   P.A.   0491412950101017   12/5/2017    Bill   3/2/2018    95851   100.00
       7274   Manul   V.   Feijoo,   M.D.   P.A.   0583735340101027   11/28/2017   Bill   3/2/2018    99214   275.00
       7275   Manul   V.   Feijoo,   M.D.   P.A.   0583735340101027   11/28/2017   Bill   3/2/2018    95851   100.00
       7276   Manul   V.   Feijoo,   M.D.   P.A.   0546177050101028   12/4/2017    Bill   3/2/2018    99214   275.00
       7277   Manul   V.   Feijoo,   M.D.   P.A.   0546177050101028   12/4/2017    Bill   3/2/2018    95851   100.00
       7278   Manul   V.   Feijoo,   M.D.   P.A.   0459031710101040   12/29/2017   Bill   3/2/2018    99214   275.00
       7279   Manul   V.   Feijoo,   M.D.   P.A.   0459031710101040   12/29/2017   Bill   3/2/2018    95851   100.00
       7280   Manul   V.   Feijoo,   M.D.   P.A.   0459031710101040   12/29/2017   Bill   3/2/2018    76140   100.00
       7281   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   3/2/2018    99214   275.00
       7282   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   3/2/2018    95851   100.00
       7283   Manul   V.   Feijoo,   M.D.   P.A.   0610146870101014   11/11/2017   Bill   3/2/2018    99215   425.00
       7284   Manul   V.   Feijoo,   M.D.   P.A.   0610146870101014   11/11/2017   Bill   3/2/2018    95851   100.00
       7285   Manul   V.   Feijoo,   M.D.   P.A.   0402724330101113   11/5/2017    Bill   3/2/2018    99215   425.00
       7286   Manul   V.   Feijoo,   M.D.   P.A.   0402724330101113   11/5/2017    Bill   3/2/2018    95851   100.00
       7287   Manul   V.   Feijoo,   M.D.   P.A.   0402724330101113   11/5/2017    Bill   3/2/2018    76140   100.00
       7288   Manul   V.   Feijoo,   M.D.   P.A.   0616893680101015   12/26/2017   Bill   3/2/2018    99214   275.00
       7289   Manul   V.   Feijoo,   M.D.   P.A.   0616893680101015   12/26/2017   Bill   3/2/2018    95851   100.00
       7290   Manul   V.   Feijoo,   M.D.   P.A.   0520983990101030   2/5/2018     Bill   3/6/2018    99204   475.00
       7291   Manul   V.   Feijoo,   M.D.   P.A.   0520983990101030   2/5/2018     Bill   3/6/2018    95851   100.00
       7292   Manul   V.   Feijoo,   M.D.   P.A.   0520983990101030   2/5/2018     Bill   3/6/2018    99204   475.00
       7293   Manul   V.   Feijoo,   M.D.   P.A.   0520983990101030   2/5/2018     Bill   3/6/2018    95851   100.00
       7294   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101051   1/6/2018     Bill   3/6/2018    99204   475.00
       7295   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101051   1/6/2018     Bill   3/6/2018    95851   100.00
       7296   Manul   V.   Feijoo,   M.D.   P.A.   0421953830101094   1/2/2018     Bill   3/6/2018    99204   475.00
       7297   Manul   V.   Feijoo,   M.D.   P.A.   0421953830101094   1/2/2018     Bill   3/6/2018    95851   100.00
       7298   Manul   V.   Feijoo,   M.D.   P.A.   0600356910101013   1/25/2018    Bill   3/6/2018    99204   475.00
       7299   Manul   V.   Feijoo,   M.D.   P.A.   0600356910101013   1/25/2018    Bill   3/6/2018    95851   100.00
       7300   Manul   V.   Feijoo,   M.D.   P.A.   0278270440101156   9/27/2017    Bill   3/6/2018    99204   475.00
       7301   Manul   V.   Feijoo,   M.D.   P.A.   0278270440101156   9/27/2017    Bill   3/6/2018    95851   100.00
       7302   Manul   V.   Feijoo,   M.D.   P.A.   0278270440101156   9/27/2017    Bill   3/6/2018    76140   100.00
       7303   Manul   V.   Feijoo,   M.D.   P.A.   0405304870101018   9/11/2017    Bill   3/6/2018    99204   475.00
       7304   Manul   V.   Feijoo,   M.D.   P.A.   0405304870101018   9/11/2017    Bill   3/6/2018    95851   100.00
       7305   Manul   V.   Feijoo,   M.D.   P.A.   0405304870101018   9/11/2017    Bill   3/6/2018    76140   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 59 of 89

       7306   Manul   V.   Feijoo,   M.D.   P.A.   0442086960101025   9/25/2017    Bill   3/6/2018    99204   475.00
       7307   Manul   V.   Feijoo,   M.D.   P.A.   0442086960101025   9/25/2017    Bill   3/6/2018    95851   100.00
       7308   Manul   V.   Feijoo,   M.D.   P.A.   0442086960101025   9/25/2017    Bill   3/6/2018    76140   100.00
       7309   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    99215   425.00
       7310   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    95851   100.00
       7311   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    99204   475.00
       7312   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    95851   100.00
       7313   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    99215   425.00
       7314   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    95851   100.00
       7315   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    99204   475.00
       7316   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    95851   100.00
       7317   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    99204   475.00
       7318   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    95851   100.00
       7319   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    99214   275.00
       7320   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    95851   100.00
       7321   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    99215   425.00
       7322   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    95851   100.00
       7323   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    76140   100.00
       7324   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    99214   275.00
       7325   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    95851   100.00
       7326   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    99204   475.00
       7327   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    95851   100.00
       7328   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    99215   425.00
       7329   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    95851   100.00
       7330   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    76140   100.00
       7331   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    99204   475.00
       7332   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    95851   100.00
       7333   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    99215   425.00
       7334   Manul   V.   Feijoo,   M.D.   P.A.   0399756380101077   10/17/2017   Bill   3/6/2018    95851   100.00
       7335   Manul   V.   Feijoo,   M.D.   P.A.   0502779030101010   1/16/2018    Bill   3/12/2018   99204   475.00
       7336   Manul   V.   Feijoo,   M.D.   P.A.   0502779030101010   1/16/2018    Bill   3/12/2018   95851   100.00
       7337   Manul   V.   Feijoo,   M.D.   P.A.   0588415610101024   1/9/2018     Bill   3/12/2018   99204   475.00
       7338   Manul   V.   Feijoo,   M.D.   P.A.   0588415610101024   1/9/2018     Bill   3/12/2018   95851   100.00
       7339   Manul   V.   Feijoo,   M.D.   P.A.   0359816100101019   1/9/2018     Bill   3/12/2018   99204   475.00
       7340   Manul   V.   Feijoo,   M.D.   P.A.   0359816100101019   1/9/2018     Bill   3/12/2018   95851   100.00
       7341   Manul   V.   Feijoo,   M.D.   P.A.   0611675460101017   12/6/2017    Bill   3/12/2018   99204   475.00
       7342   Manul   V.   Feijoo,   M.D.   P.A.   0611675460101017   12/6/2017    Bill   3/12/2018   95851   100.00
       7343   Manul   V.   Feijoo,   M.D.   P.A.   0594480580101018   1/13/2018    Bill   3/12/2018   99204   475.00
       7344   Manul   V.   Feijoo,   M.D.   P.A.   0594480580101018   1/13/2018    Bill   3/12/2018   95851   100.00
       7345   Manul   V.   Feijoo,   M.D.   P.A.   0409191070101054   1/10/2018    Bill   3/12/2018   99204   475.00
       7346   Manul   V.   Feijoo,   M.D.   P.A.   0409191070101054   1/10/2018    Bill   3/12/2018   95851   100.00
       7347   Manul   V.   Feijoo,   M.D.   P.A.   0419581710101050   1/18/2018    Bill   3/12/2018   99204   475.00
       7348   Manul   V.   Feijoo,   M.D.   P.A.   0419581710101050   1/18/2018    Bill   3/12/2018   95851   100.00
       7349   Manul   V.   Feijoo,   M.D.   P.A.   0386882150101132   12/15/2017   Bill   3/12/2018   99204   475.00
       7350   Manul   V.   Feijoo,   M.D.   P.A.   0386882150101132   12/15/2017   Bill   3/12/2018   95851   100.00
       7351   Manul   V.   Feijoo,   M.D.   P.A.   0600356910101013   1/25/2018    Bill   3/12/2018   99204   475.00
       7352   Manul   V.   Feijoo,   M.D.   P.A.   0600356910101013   1/25/2018    Bill   3/12/2018   95851   100.00
       7353   Manul   V.   Feijoo,   M.D.   P.A.   0338203230101084   12/6/2017    Bill   3/12/2018   99204   475.00
       7354   Manul   V.   Feijoo,   M.D.   P.A.   0338203230101084   12/6/2017    Bill   3/12/2018   95851   100.00
       7355   Manul   V.   Feijoo,   M.D.   P.A.   0600730750101012   1/5/2018     Bill   3/15/2018   99214   275.00
       7356   Manul   V.   Feijoo,   M.D.   P.A.   0600730750101012   1/5/2018     Bill   3/15/2018   95851   100.00
       7357   Manul   V.   Feijoo,   M.D.   P.A.   0544862580101026   12/14/2017   Bill   3/15/2018   99204   475.00
       7358   Manul   V.   Feijoo,   M.D.   P.A.   0544862580101026   12/14/2017   Bill   3/15/2018   95851   100.00
       7359   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   3/15/2018   99204   475.00
       7360   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   3/15/2018   95851   100.00
       7361   Manul   V.   Feijoo,   M.D.   P.A.   0471885180101044   11/2/2017    Bill   3/15/2018   99214   275.00
       7362   Manul   V.   Feijoo,   M.D.   P.A.   0471885180101044   11/2/2017    Bill   3/15/2018   95851   100.00
       7363   Manul   V.   Feijoo,   M.D.   P.A.   0471885180101044   11/2/2017    Bill   3/15/2018   76140   100.00
       7364   Manul   V.   Feijoo,   M.D.   P.A.   0347348530101034   1/25/2018    Bill   3/16/2018   99204   475.00
       7365   Manul   V.   Feijoo,   M.D.   P.A.   0347348530101034   1/25/2018    Bill   3/16/2018   95851   100.00
       7366   Manul   V.   Feijoo,   M.D.   P.A.   0286592530101113   12/12/2017   Bill   3/16/2018   99215   425.00
       7367   Manul   V.   Feijoo,   M.D.   P.A.   0286592530101113   12/12/2017   Bill   3/16/2018   95851   100.00
       7368   Manul   V.   Feijoo,   M.D.   P.A.   0347348530101034   1/25/2018    Bill   3/16/2018   99204   475.00
       7369   Manul   V.   Feijoo,   M.D.   P.A.   0347348530101034   1/25/2018    Bill   3/16/2018   95851   100.00
       7370   Manul   V.   Feijoo,   M.D.   P.A.   0286592530101113   12/12/2017   Bill   3/16/2018   99215   425.00
       7371   Manul   V.   Feijoo,   M.D.   P.A.   0286592530101113   12/12/2017   Bill   3/16/2018   95851   100.00
       7372   Manul   V.   Feijoo,   M.D.   P.A.   0419581710101050   1/18/2018    Bill   3/16/2018   99214   275.00
       7373   Manul   V.   Feijoo,   M.D.   P.A.   0419581710101050   1/18/2018    Bill   3/16/2018   95851   100.00
       7374   Manul   V.   Feijoo,   M.D.   P.A.   0588415610101024   1/9/2018     Bill   3/16/2018   99214   275.00
       7375   Manul   V.   Feijoo,   M.D.   P.A.   0588415610101024   1/9/2018     Bill   3/16/2018   95851   100.00
       7376   Manul   V.   Feijoo,   M.D.   P.A.   0588415610101024   1/9/2018     Bill   3/16/2018   76140   100.00
       7377   Manul   V.   Feijoo,   M.D.   P.A.   0559093620101022   11/17/2017   Bill   3/16/2018   99215   425.00
       7378   Manul   V.   Feijoo,   M.D.   P.A.   0559093620101022   11/17/2017   Bill   3/16/2018   95851   100.00
       7379   Manul   V.   Feijoo,   M.D.   P.A.   0559093620101022   11/17/2017   Bill   3/16/2018   76140   100.00
       7380   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   3/16/2018   99214   275.00
       7381   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   3/16/2018   95851   100.00
       7382   Manul   V.   Feijoo,   M.D.   P.A.   0595687750101037   10/2/2017    Bill   3/16/2018   99214   275.00
       7383   Manul   V.   Feijoo,   M.D.   P.A.   0595687750101037   10/2/2017    Bill   3/16/2018   95851   100.00
       7384   Manul   V.   Feijoo,   M.D.   P.A.   0591736930101013   1/28/2018    Bill   3/16/2018   99204   475.00
       7385   Manul   V.   Feijoo,   M.D.   P.A.   0591736930101013   1/28/2018    Bill   3/16/2018   95851   100.00
       7386   Manul   V.   Feijoo,   M.D.   P.A.   0591736930101013   1/28/2018    Bill   3/16/2018   99204   475.00
       7387   Manul   V.   Feijoo,   M.D.   P.A.   0591736930101013   1/28/2018    Bill   3/16/2018   95851   100.00
       7388   Manul   V.   Feijoo,   M.D.   P.A.   0595687750101037   10/2/2017    Bill   3/16/2018   99214   275.00
       7389   Manul   V.   Feijoo,   M.D.   P.A.   0595687750101037   10/2/2017    Bill   3/16/2018   95851   100.00
       7390   Manul   V.   Feijoo,   M.D.   P.A.   0402724330101113   11/5/2017    Bill   3/16/2018   99215   425.00
       7391   Manul   V.   Feijoo,   M.D.   P.A.   0402724330101113   11/5/2017    Bill   3/16/2018   95851   100.00
       7392   Manul   V.   Feijoo,   M.D.   P.A.   0402724330101113   11/5/2017    Bill   3/16/2018   76140   100.00
       7393   Manul   V.   Feijoo,   M.D.   P.A.   0391450890101052   12/14/2017   Bill   3/16/2018   76140   100.00
       7394   Manul   V.   Feijoo,   M.D.   P.A.   0606461140101017   1/22/2018    Bill   3/19/2018   99204   475.00
       7395   Manul   V.   Feijoo,   M.D.   P.A.   0606461140101017   1/22/2018    Bill   3/19/2018   95851   100.00
       7396   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101051   1/6/2018     Bill   3/19/2018   99204   475.00
       7397   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101051   1/6/2018     Bill   3/19/2018   95851   100.00
       7398   Manul   V.   Feijoo,   M.D.   P.A.   0359816100101019   1/9/2018     Bill   3/19/2018   99204   475.00
       7399   Manul   V.   Feijoo,   M.D.   P.A.   0359816100101019   1/9/2018     Bill   3/19/2018   95851   100.00
       7400   Manul   V.   Feijoo,   M.D.   P.A.   0521035800101012   12/28/2017   Bill   3/19/2018   99204   475.00
       7401   Manul   V.   Feijoo,   M.D.   P.A.   0521035800101012   12/28/2017   Bill   3/19/2018   95851   100.00
       7402   Manul   V.   Feijoo,   M.D.   P.A.   0189722260101177   1/5/2018     Bill   3/19/2018   99204   475.00
       7403   Manul   V.   Feijoo,   M.D.   P.A.   0189722260101177   1/5/2018     Bill   3/19/2018   95851   100.00
       7404   Manul   V.   Feijoo,   M.D.   P.A.   0404161080101035   12/31/2017   Bill   3/19/2018   99204   475.00
       7405   Manul   V.   Feijoo,   M.D.   P.A.   0404161080101035   12/31/2017   Bill   3/19/2018   95851   100.00
       7406   Manul   V.   Feijoo,   M.D.   P.A.   0388931660101039   1/14/2018    Bill   3/26/2018   99204   475.00
       7407   Manul   V.   Feijoo,   M.D.   P.A.   0388931660101039   1/14/2018    Bill   3/26/2018   95851   100.00
       7408   Manul   V.   Feijoo,   M.D.   P.A.   0388931660101039   1/14/2018    Bill   3/26/2018   99204   475.00
       7409   Manul   V.   Feijoo,   M.D.   P.A.   0388931660101039   1/14/2018    Bill   3/26/2018   95851   100.00
       7410   Manul   V.   Feijoo,   M.D.   P.A.   0388931660101039   1/14/2018    Bill   3/26/2018   99204   475.00
       7411   Manul   V.   Feijoo,   M.D.   P.A.   0388931660101039   1/14/2018    Bill   3/26/2018   95851   100.00
       7412   Manul   V.   Feijoo,   M.D.   P.A.   0558572320101011   2/12/2018    Bill   3/26/2018   99204   475.00
       7413   Manul   V.   Feijoo,   M.D.   P.A.   0558572320101011   2/12/2018    Bill   3/26/2018   95851   100.00
       7414   Manul   V.   Feijoo,   M.D.   P.A.   0558572320101011   2/12/2018    Bill   3/26/2018   99204   475.00
       7415   Manul   V.   Feijoo,   M.D.   P.A.   0558572320101011   2/12/2018    Bill   3/26/2018   95851   100.00
       7416   Manul   V.   Feijoo,   M.D.   P.A.   0452767600101015   2/19/2018    Bill   3/26/2018   99204   475.00
       7417   Manul   V.   Feijoo,   M.D.   P.A.   0452767600101015   2/19/2018    Bill   3/26/2018   95851   100.00
       7418   Manul   V.   Feijoo,   M.D.   P.A.   0611747970101017   1/15/2018    Bill   3/26/2018   99204   475.00
       7419   Manul   V.   Feijoo,   M.D.   P.A.   0611747970101017   1/15/2018    Bill   3/26/2018   95851   100.00
       7420   Manul   V.   Feijoo,   M.D.   P.A.   0565633500101097   2/14/2018    Bill   3/26/2018   99204   475.00
       7421   Manul   V.   Feijoo,   M.D.   P.A.   0565633500101097   2/14/2018    Bill   3/26/2018   95851   100.00
       7422   Manul   V.   Feijoo,   M.D.   P.A.   0345091000101025   2/19/2018    Bill   3/26/2018   99204   475.00
       7423   Manul   V.   Feijoo,   M.D.   P.A.   0345091000101025   2/19/2018    Bill   3/26/2018   95851   100.00
       7424   Manul   V.   Feijoo,   M.D.   P.A.   0492073250101039   1/29/2018    Bill   3/26/2018   99204   475.00
       7425   Manul   V.   Feijoo,   M.D.   P.A.   0492073250101039   1/29/2018    Bill   3/26/2018   95851   100.00
       7426   Manul   V.   Feijoo,   M.D.   P.A.   0516016930101061   1/30/2018    Bill   3/26/2018   99204   475.00
       7427   Manul   V.   Feijoo,   M.D.   P.A.   0516016930101061   1/30/2018    Bill   3/26/2018   95851   100.00
       7428   Manul   V.   Feijoo,   M.D.   P.A.   0559590350101031   1/31/2018    Bill   3/26/2018   99204   475.00
       7429   Manul   V.   Feijoo,   M.D.   P.A.   0559590350101031   1/31/2018    Bill   3/26/2018   95851   100.00
       7430   Manul   V.   Feijoo,   M.D.   P.A.   0558572320101011   2/12/2018    Bill   3/26/2018   99214   275.00
       7431   Manul   V.   Feijoo,   M.D.   P.A.   0558572320101011   2/12/2018    Bill   3/26/2018   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 60 of 89

       7432   Manul   V.   Feijoo,   M.D.   P.A.   0347348530101034   1/25/2018    Bill   3/26/2018   99214   275.00
       7433   Manul   V.   Feijoo,   M.D.   P.A.   0347348530101034   1/25/2018    Bill   3/26/2018   95851   100.00
       7434   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   3/26/2018   99215   425.00
       7435   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   3/26/2018   95851   100.00
       7436   Manul   V.   Feijoo,   M.D.   P.A.   0347348530101034   1/25/2018    Bill   3/26/2018   99214   275.00
       7437   Manul   V.   Feijoo,   M.D.   P.A.   0347348530101034   1/25/2018    Bill   3/26/2018   95851   100.00
       7438   Manul   V.   Feijoo,   M.D.   P.A.   0558572320101011   2/12/2018    Bill   3/26/2018   99214   275.00
       7439   Manul   V.   Feijoo,   M.D.   P.A.   0558572320101011   2/12/2018    Bill   3/26/2018   95851   100.00
       7440   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   3/26/2018   99215   425.00
       7441   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   3/26/2018   95851   100.00
       7442   Manul   V.   Feijoo,   M.D.   P.A.   0594480580101018   1/13/2018    Bill   3/26/2018   99214   275.00
       7443   Manul   V.   Feijoo,   M.D.   P.A.   0594480580101018   1/13/2018    Bill   3/26/2018   95851   100.00
       7444   Manul   V.   Feijoo,   M.D.   P.A.   0606461140101017   1/22/2018    Bill   3/26/2018   99214   275.00
       7445   Manul   V.   Feijoo,   M.D.   P.A.   0606461140101017   1/22/2018    Bill   3/26/2018   95851   100.00
       7446   Manul   V.   Feijoo,   M.D.   P.A.   0459031710101040   12/29/2017   Bill   3/26/2018   99214   275.00
       7447   Manul   V.   Feijoo,   M.D.   P.A.   0459031710101040   12/29/2017   Bill   3/26/2018   95851   100.00
       7448   Manul   V.   Feijoo,   M.D.   P.A.   0459031710101040   12/29/2017   Bill   3/26/2018   76140   100.00
       7449   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   3/26/2018   99214   275.00
       7450   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   3/26/2018   95851   100.00
       7451   Manul   V.   Feijoo,   M.D.   P.A.   0614155280101015   11/18/2017   Bill   3/26/2018   99215   425.00
       7452   Manul   V.   Feijoo,   M.D.   P.A.   0614155280101015   11/18/2017   Bill   3/26/2018   95851   100.00
       7453   Manul   V.   Feijoo,   M.D.   P.A.   0486371850101021   1/10/2018    Bill   3/26/2018   99204   475.00
       7454   Manul   V.   Feijoo,   M.D.   P.A.   0486371850101021   1/10/2018    Bill   3/26/2018   95851   100.00
       7455   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101039   7/20/2017    Bill   3/26/2018   99215   425.00
       7456   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101039   7/20/2017    Bill   3/26/2018   95851   100.00
       7457   Manul   V.   Feijoo,   M.D.   P.A.   0328967040101029   1/31/2018    Bill   3/29/2018   99204   475.00
       7458   Manul   V.   Feijoo,   M.D.   P.A.   0328967040101029   1/31/2018    Bill   3/29/2018   95851   100.00
       7459   Manul   V.   Feijoo,   M.D.   P.A.   0494249510101013   1/26/2018    Bill   3/29/2018   99204   475.00
       7460   Manul   V.   Feijoo,   M.D.   P.A.   0494249510101013   1/26/2018    Bill   3/29/2018   95851   100.00
       7461   Manul   V.   Feijoo,   M.D.   P.A.   0328967040101029   1/31/2018    Bill   3/29/2018   99204   475.00
       7462   Manul   V.   Feijoo,   M.D.   P.A.   0328967040101029   1/31/2018    Bill   3/29/2018   95851   100.00
       7463   Manul   V.   Feijoo,   M.D.   P.A.   0494249510101013   1/26/2018    Bill   3/29/2018   99214   275.00
       7464   Manul   V.   Feijoo,   M.D.   P.A.   0494249510101013   1/26/2018    Bill   3/29/2018   95851   100.00
       7465   Manul   V.   Feijoo,   M.D.   P.A.   0397235350101054   2/21/2018    Bill   3/29/2018   99204   475.00
       7466   Manul   V.   Feijoo,   M.D.   P.A.   0397235350101054   2/21/2018    Bill   3/29/2018   95851   100.00
       7467   Manul   V.   Feijoo,   M.D.   P.A.   0610939990101017   1/26/2018    Bill   3/29/2018   99204   475.00
       7468   Manul   V.   Feijoo,   M.D.   P.A.   0610939990101017   1/26/2018    Bill   3/29/2018   95851   100.00
       7469   Manul   V.   Feijoo,   M.D.   P.A.   0204818680101119   10/16/2017   Bill   3/29/2018   99215   425.00
       7470   Manul   V.   Feijoo,   M.D.   P.A.   0204818680101119   10/16/2017   Bill   3/29/2018   95851   100.00
       7471   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101298   11/30/2017   Bill   3/29/2018   99215   425.00
       7472   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101298   11/30/2017   Bill   3/29/2018   95851   100.00
       7473   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101298   11/30/2017   Bill   3/29/2018   95851   100.00
       7474   Manul   V.   Feijoo,   M.D.   P.A.   0516016930101061   1/30/2018    Bill   3/29/2018   99214   275.00
       7475   Manul   V.   Feijoo,   M.D.   P.A.   0516016930101061   1/30/2018    Bill   3/29/2018   95851   100.00
       7476   Manul   V.   Feijoo,   M.D.   P.A.   0129487790101252   2/15/2018    Bill   3/29/2018   99204   475.00
       7477   Manul   V.   Feijoo,   M.D.   P.A.   0129487790101252   2/15/2018    Bill   3/29/2018   95851   100.00
       7478   Manul   V.   Feijoo,   M.D.   P.A.   0538700840101014   2/14/2018    Bill   3/29/2018   99204   475.00
       7479   Manul   V.   Feijoo,   M.D.   P.A.   0538700840101014   2/14/2018    Bill   3/29/2018   95851   100.00
       7480   Manul   V.   Feijoo,   M.D.   P.A.   0559590350101031   1/31/2018    Bill   3/29/2018   99214   275.00
       7481   Manul   V.   Feijoo,   M.D.   P.A.   0559590350101031   1/31/2018    Bill   3/29/2018   95851   100.00
       7482   Manul   V.   Feijoo,   M.D.   P.A.   0492073250101039   1/29/2018    Bill   3/29/2018   99204   475.00
       7483   Manul   V.   Feijoo,   M.D.   P.A.   0492073250101039   1/29/2018    Bill   3/29/2018   95851   100.00
       7484   Manul   V.   Feijoo,   M.D.   P.A.   0391275770101058   10/28/2017   Bill   3/29/2018   99215   425.00
       7485   Manul   V.   Feijoo,   M.D.   P.A.   0391275770101058   10/28/2017   Bill   3/29/2018   95851   100.00
       7486   Manul   V.   Feijoo,   M.D.   P.A.   0391275770101058   10/28/2017   Bill   3/29/2018   76140   100.00
       7487   Manul   V.   Feijoo,   M.D.   P.A.   0191275030101049   1/20/2018    Bill   3/29/2018   99204   475.00
       7488   Manul   V.   Feijoo,   M.D.   P.A.   0191275030101049   1/20/2018    Bill   3/29/2018   95851   100.00
       7489   Manul   V.   Feijoo,   M.D.   P.A.   0530369810101020   1/25/2018    Bill   3/29/2018   99204   475.00
       7490   Manul   V.   Feijoo,   M.D.   P.A.   0530369810101020   1/25/2018    Bill   3/29/2018   95851   100.00
       7491   Manul   V.   Feijoo,   M.D.   P.A.   0530369810101020   1/25/2018    Bill   3/29/2018   99214   275.00
       7492   Manul   V.   Feijoo,   M.D.   P.A.   0530369810101020   1/25/2018    Bill   3/29/2018   95851   100.00
       7493   Manul   V.   Feijoo,   M.D.   P.A.   0530369810101020   1/25/2018    Bill   3/29/2018   76140   100.00
       7494   Manul   V.   Feijoo,   M.D.   P.A.   0530369810101020   1/25/2018    Bill   3/29/2018   99214   275.00
       7495   Manul   V.   Feijoo,   M.D.   P.A.   0530369810101020   1/25/2018    Bill   3/29/2018   95851   100.00
       7496   Manul   V.   Feijoo,   M.D.   P.A.   0530369810101020   1/25/2018    Bill   3/29/2018   99204   475.00
       7497   Manul   V.   Feijoo,   M.D.   P.A.   0530369810101020   1/25/2018    Bill   3/29/2018   95851   100.00
       7498   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   4/2/2018    99204   475.00
       7499   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   4/2/2018    95851   100.00
       7500   Manul   V.   Feijoo,   M.D.   P.A.   0553248220101014   2/14/2018    Bill   4/2/2018    99204   475.00
       7501   Manul   V.   Feijoo,   M.D.   P.A.   0553248220101014   2/14/2018    Bill   4/2/2018    95851   100.00
       7502   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101121   2/28/2018    Bill   4/2/2018    99204   475.00
       7503   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101121   2/28/2018    Bill   4/2/2018    95851   100.00
       7504   Manul   V.   Feijoo,   M.D.   P.A.   0614257510101011   2/10/2018    Bill   4/2/2018    99204   475.00
       7505   Manul   V.   Feijoo,   M.D.   P.A.   0614257510101011   2/10/2018    Bill   4/2/2018    95851   100.00
       7506   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   4/2/2018    99204   475.00
       7507   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   4/2/2018    95851   100.00
       7508   Manul   V.   Feijoo,   M.D.   P.A.   0414622790101076   1/19/2018    Bill   4/2/2018    99204   475.00
       7509   Manul   V.   Feijoo,   M.D.   P.A.   0414622790101076   1/19/2018    Bill   4/2/2018    95851   100.00
       7510   Manul   V.   Feijoo,   M.D.   P.A.   0414622790101076   1/19/2018    Bill   4/2/2018    76140   100.00
       7511   Manul   V.   Feijoo,   M.D.   P.A.   0535629580101046   3/6/2018     Bill   4/2/2018    99204   475.00
       7512   Manul   V.   Feijoo,   M.D.   P.A.   0535629580101046   3/6/2018     Bill   4/2/2018    95851   100.00
       7513   Manul   V.   Feijoo,   M.D.   P.A.   0535629580101046   3/6/2018     Bill   4/2/2018    99204   475.00
       7514   Manul   V.   Feijoo,   M.D.   P.A.   0535629580101046   3/6/2018     Bill   4/2/2018    95851   100.00
       7515   Manul   V.   Feijoo,   M.D.   P.A.   0586584180101037   2/7/2018     Bill   4/2/2018    99204   475.00
       7516   Manul   V.   Feijoo,   M.D.   P.A.   0586584180101037   2/7/2018     Bill   4/2/2018    95851   100.00
       7517   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101037   2/5/2018     Bill   4/3/2018    99204   475.00
       7518   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101037   2/5/2018     Bill   4/3/2018    95851   100.00
       7519   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101037   2/5/2018     Bill   4/3/2018    99214   275.00
       7520   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101037   2/5/2018     Bill   4/3/2018    95851   100.00
       7521   Manul   V.   Feijoo,   M.D.   P.A.   0586584180101037   2/7/2018     Bill   4/3/2018    99214   275.00
       7522   Manul   V.   Feijoo,   M.D.   P.A.   0586584180101037   2/7/2018     Bill   4/3/2018    95851   100.00
       7523   Manul   V.   Feijoo,   M.D.   P.A.   0415476430101031   2/12/2018    Bill   4/3/2018    99204   475.00
       7524   Manul   V.   Feijoo,   M.D.   P.A.   0415476430101031   2/12/2018    Bill   4/3/2018    95851   100.00
       7525   Manul   V.   Feijoo,   M.D.   P.A.   0387853310101048   2/1/2018     Bill   4/3/2018    99204   475.00
       7526   Manul   V.   Feijoo,   M.D.   P.A.   0387853310101048   2/1/2018     Bill   4/3/2018    95851   100.00
       7527   Manul   V.   Feijoo,   M.D.   P.A.   0479219650101015   2/18/2018    Bill   4/3/2018    99204   475.00
       7528   Manul   V.   Feijoo,   M.D.   P.A.   0479219650101015   2/18/2018    Bill   4/3/2018    95851   100.00
       7529   Manul   V.   Feijoo,   M.D.   P.A.   0418541090101055   12/7/2017    Bill   4/3/2018    99204   475.00
       7530   Manul   V.   Feijoo,   M.D.   P.A.   0418541090101055   12/7/2017    Bill   4/3/2018    95851   100.00
       7531   Manul   V.   Feijoo,   M.D.   P.A.   0418541090101055   12/7/2017    Bill   4/3/2018    76140   100.00
       7532   Manul   V.   Feijoo,   M.D.   P.A.   0309685000101010   2/27/2018    Bill   4/3/2018    99204   475.00
       7533   Manul   V.   Feijoo,   M.D.   P.A.   0309685000101010   2/27/2018    Bill   4/3/2018    95851   100.00
       7534   Manul   V.   Feijoo,   M.D.   P.A.   0539662450101016   2/17/2018    Bill   4/3/2018    99204   475.00
       7535   Manul   V.   Feijoo,   M.D.   P.A.   0539662450101016   2/17/2018    Bill   4/3/2018    95851   100.00
       7536   Manul   V.   Feijoo,   M.D.   P.A.   0614257510101011   2/10/2018    Bill   4/10/2018   99214   275.00
       7537   Manul   V.   Feijoo,   M.D.   P.A.   0614257510101011   2/10/2018    Bill   4/10/2018   95851   100.00
       7538   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   4/10/2018   99204   475.00
       7539   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   4/10/2018   95851   100.00
       7540   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   4/10/2018   99214   275.00
       7541   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   4/10/2018   95851   100.00
       7542   Manul   V.   Feijoo,   M.D.   P.A.   0614257510101011   2/10/2018    Bill   4/10/2018   99204   475.00
       7543   Manul   V.   Feijoo,   M.D.   P.A.   0614257510101011   2/10/2018    Bill   4/10/2018   95851   100.00
       7544   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   4/10/2018   99214   275.00
       7545   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   4/10/2018   95851   100.00
       7546   Manul   V.   Feijoo,   M.D.   P.A.   0614257510101011   2/10/2018    Bill   4/10/2018   99214   275.00
       7547   Manul   V.   Feijoo,   M.D.   P.A.   0614257510101011   2/10/2018    Bill   4/10/2018   95851   100.00
       7548   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   4/10/2018   99214   275.00
       7549   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   4/10/2018   95851   100.00
       7550   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018    Bill   4/10/2018   99204   475.00
       7551   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018    Bill   4/10/2018   95851   100.00
       7552   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018    Bill   4/10/2018   99204   475.00
       7553   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018    Bill   4/10/2018   95851   100.00
       7554   Manul   V.   Feijoo,   M.D.   P.A.   0539662450101016   2/17/2018    Bill   4/10/2018   99214   275.00
       7555   Manul   V.   Feijoo,   M.D.   P.A.   0539662450101016   2/17/2018    Bill   4/10/2018   95851   100.00
       7556   Manul   V.   Feijoo,   M.D.   P.A.   0131142620101016   11/12/2017   Bill   4/10/2018   99204   475.00
       7557   Manul   V.   Feijoo,   M.D.   P.A.   0131142620101016   11/12/2017   Bill   4/10/2018   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 61 of 89

       7558   Manul   V.   Feijoo,   M.D.   P.A.   0131142620101016   11/12/2017   Bill   4/10/2018   76140   100.00
       7559   Manul   V.   Feijoo,   M.D.   P.A.   0345091000101025   2/19/2018    Bill   4/10/2018   99214   275.00
       7560   Manul   V.   Feijoo,   M.D.   P.A.   0345091000101025   2/19/2018    Bill   4/10/2018   95851   100.00
       7561   Manul   V.   Feijoo,   M.D.   P.A.   0588415610101024   1/9/2018     Bill   4/10/2018   99215   425.00
       7562   Manul   V.   Feijoo,   M.D.   P.A.   0588415610101024   1/9/2018     Bill   4/10/2018   95851   100.00
       7563   Manul   V.   Feijoo,   M.D.   P.A.   0318739750101040   3/3/2018     Bill   4/10/2018   99204   475.00
       7564   Manul   V.   Feijoo,   M.D.   P.A.   0318739750101040   3/3/2018     Bill   4/10/2018   95851   100.00
       7565   Manul   V.   Feijoo,   M.D.   P.A.   0419581710101050   1/18/2018    Bill   4/10/2018   99215   425.00
       7566   Manul   V.   Feijoo,   M.D.   P.A.   0419581710101050   1/18/2018    Bill   4/10/2018   95851   100.00
       7567   Manul   V.   Feijoo,   M.D.   P.A.   0419581710101050   1/18/2018    Bill   4/10/2018   76140   100.00
       7568   Manul   V.   Feijoo,   M.D.   P.A.   0598537600101058   12/5/2017    Bill   4/10/2018   99204   475.00
       7569   Manul   V.   Feijoo,   M.D.   P.A.   0598537600101058   12/5/2017    Bill   4/10/2018   95851   100.00
       7570   Manul   V.   Feijoo,   M.D.   P.A.   0520983990101030   2/5/2018     Bill   4/10/2018   99214   275.00
       7571   Manul   V.   Feijoo,   M.D.   P.A.   0520983990101030   2/5/2018     Bill   4/10/2018   95851   100.00
       7572   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   4/10/2018   99215   425.00
       7573   Manul   V.   Feijoo,   M.D.   P.A.   0564496140101054   12/15/2017   Bill   4/10/2018   95851   100.00
       7574   Manul   V.   Feijoo,   M.D.   P.A.   0590250550101049   2/20/2018    Bill   4/14/2018   99204   475.00
       7575   Manul   V.   Feijoo,   M.D.   P.A.   0590250550101049   2/20/2018    Bill   4/14/2018   95851   100.00
       7576   Manul   V.   Feijoo,   M.D.   P.A.   0590250550101049   2/20/2018    Bill   4/14/2018   99204   475.00
       7577   Manul   V.   Feijoo,   M.D.   P.A.   0590250550101049   2/20/2018    Bill   4/14/2018   95851   100.00
       7578   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101334   2/22/2018    Bill   4/14/2018   99204   475.00
       7579   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101334   2/22/2018    Bill   4/14/2018   95851   100.00
       7580   Manul   V.   Feijoo,   M.D.   P.A.   0584488700101018   6/27/2017    Bill   4/14/2018   99204   475.00
       7581   Manul   V.   Feijoo,   M.D.   P.A.   0584488700101018   6/27/2017    Bill   4/14/2018   95851   100.00
       7582   Manul   V.   Feijoo,   M.D.   P.A.   0584488700101018   6/27/2017    Bill   4/14/2018   76140   100.00
       7583   Manul   V.   Feijoo,   M.D.   P.A.   0522827060101024   10/27/2017   Bill   4/18/2018   99215   425.00
       7584   Manul   V.   Feijoo,   M.D.   P.A.   0522827060101024   10/27/2017   Bill   4/18/2018   95851   100.00
       7585   Manul   V.   Feijoo,   M.D.   P.A.   0608523530101010   12/30/2017   Bill   4/18/2018   99215   425.00
       7586   Manul   V.   Feijoo,   M.D.   P.A.   0608523530101010   12/30/2017   Bill   4/18/2018   95851   100.00
       7587   Manul   V.   Feijoo,   M.D.   P.A.   0594220950101010   12/30/2017   Bill   4/18/2018   99215   425.00
       7588   Manul   V.   Feijoo,   M.D.   P.A.   0594220950101010   12/30/2017   Bill   4/18/2018   95851   100.00
       7589   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   4/18/2018   99214   275.00
       7590   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   4/18/2018   95851   100.00
       7591   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101045   2/26/2018    Bill   4/18/2018   99204   475.00
       7592   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101045   2/26/2018    Bill   4/18/2018   95851   100.00
       7593   Manul   V.   Feijoo,   M.D.   P.A.   0404161080101035   12/31/2017   Bill   4/18/2018   99215   425.00
       7594   Manul   V.   Feijoo,   M.D.   P.A.   0404161080101035   12/31/2017   Bill   4/18/2018   95851   100.00
       7595   Manul   V.   Feijoo,   M.D.   P.A.   0452767600101015   2/19/2018    Bill   4/18/2018   99214   275.00
       7596   Manul   V.   Feijoo,   M.D.   P.A.   0452767600101015   2/19/2018    Bill   4/18/2018   95851   100.00
       7597   Manul   V.   Feijoo,   M.D.   P.A.   0360074180101023   2/15/2018    Bill   4/18/2018   99204   475.00
       7598   Manul   V.   Feijoo,   M.D.   P.A.   0360074180101023   2/15/2018    Bill   4/18/2018   95851   100.00
       7599   Manul   V.   Feijoo,   M.D.   P.A.   0558208330101028   3/2/2018     Bill   4/18/2018   99204   475.00
       7600   Manul   V.   Feijoo,   M.D.   P.A.   0558208330101028   3/2/2018     Bill   4/18/2018   95851   100.00
       7601   Manul   V.   Feijoo,   M.D.   P.A.   0613993270101012   2/23/2018    Bill   4/18/2018   99204   475.00
       7602   Manul   V.   Feijoo,   M.D.   P.A.   0613993270101012   2/23/2018    Bill   4/18/2018   95851   100.00
       7603   Manul   V.   Feijoo,   M.D.   P.A.   0404161080101035   12/31/2017   Bill   4/18/2018   99215   425.00
       7604   Manul   V.   Feijoo,   M.D.   P.A.   0404161080101035   12/31/2017   Bill   4/18/2018   95851   100.00
       7605   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101121   2/28/2018    Bill   4/18/2018   99214   475.00
       7606   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101121   2/28/2018    Bill   4/18/2018   95851   100.00
       7607   Manul   V.   Feijoo,   M.D.   P.A.   0486371850101021   1/10/2018    Bill   4/18/2018   99215   425.00
       7608   Manul   V.   Feijoo,   M.D.   P.A.   0486371850101021   1/10/2018    Bill   4/18/2018   95851   100.00
       7609   Manul   V.   Feijoo,   M.D.   P.A.   0486371850101021   1/10/2018    Bill   4/18/2018   76140   100.00
       7610   Manul   V.   Feijoo,   M.D.   P.A.   0309685000101010   2/27/2018    Bill   4/18/2018   99214   275.00
       7611   Manul   V.   Feijoo,   M.D.   P.A.   0309685000101010   2/27/2018    Bill   4/18/2018   95851   100.00
       7612   Manul   V.   Feijoo,   M.D.   P.A.   0459031710101040   12/29/2017   Bill   4/18/2018   99215   425.00
       7613   Manul   V.   Feijoo,   M.D.   P.A.   0459031710101040   12/29/2017   Bill   4/18/2018   95851   100.00
       7614   Manul   V.   Feijoo,   M.D.   P.A.   0595687750101037   10/2/2017    Bill   4/25/2018   99204   475.00
       7615   Manul   V.   Feijoo,   M.D.   P.A.   0595687750101037   10/2/2017    Bill   4/25/2018   95851   100.00
       7616   Manul   V.   Feijoo,   M.D.   P.A.   0606461140101017   1/22/2018    Bill   4/26/2018   99214   275.00
       7617   Manul   V.   Feijoo,   M.D.   P.A.   0606461140101017   1/22/2018    Bill   4/26/2018   95851   100.00
       7618   Manul   V.   Feijoo,   M.D.   P.A.   0606461140101017   1/22/2018    Bill   4/26/2018   99204   475.00
       7619   Manul   V.   Feijoo,   M.D.   P.A.   0606461140101017   1/22/2018    Bill   4/26/2018   95851   100.00
       7620   Manul   V.   Feijoo,   M.D.   P.A.   0610330930101012   3/11/2018    Bill   4/28/2018   99204   475.00
       7621   Manul   V.   Feijoo,   M.D.   P.A.   0610330930101012   3/11/2018    Bill   4/28/2018   95851   100.00
       7622   Manul   V.   Feijoo,   M.D.   P.A.   0502779030101028   2/26/2018    Bill   4/28/2018   99214   275.00
       7623   Manul   V.   Feijoo,   M.D.   P.A.   0502779030101028   2/26/2018    Bill   4/28/2018   95851   100.00
       7624   Manul   V.   Feijoo,   M.D.   P.A.   0502779030101028   2/26/2018    Bill   4/28/2018   76140   100.00
       7625   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018    Bill   4/28/2018   99214   275.00
       7626   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018    Bill   4/28/2018   95851   100.00
       7627   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018    Bill   4/28/2018   76140   100.00
       7628   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   4/28/2018   99215   425.00
       7629   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   4/28/2018   95851   100.00
       7630   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   4/28/2018   76140   100.00
       7631   Manul   V.   Feijoo,   M.D.   P.A.   0582057630101075   3/23/2018    Bill   4/28/2018   99204   475.00
       7632   Manul   V.   Feijoo,   M.D.   P.A.   0582057630101075   3/23/2018    Bill   4/28/2018   95851   100.00
       7633   Manul   V.   Feijoo,   M.D.   P.A.   0085502990101365   9/21/2017    Bill   4/28/2018   99204   475.00
       7634   Manul   V.   Feijoo,   M.D.   P.A.   0085502990101365   9/21/2017    Bill   4/28/2018   95851   100.00
       7635   Manul   V.   Feijoo,   M.D.   P.A.   0085502990101365   9/21/2017    Bill   4/28/2018   76140   100.00
       7636   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018    Bill   4/28/2018   99214   275.00
       7637   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018    Bill   4/28/2018   95851   100.00
       7638   Manul   V.   Feijoo,   M.D.   P.A.   0548671980101023   3/11/2018    Bill   4/28/2018   99204   475.00
       7639   Manul   V.   Feijoo,   M.D.   P.A.   0548671980101023   3/11/2018    Bill   4/28/2018   95851   100.00
       7640   Manul   V.   Feijoo,   M.D.   P.A.   0586584180101037   2/7/2018     Bill   4/28/2018   99214   275.00
       7641   Manul   V.   Feijoo,   M.D.   P.A.   0586584180101037   2/7/2018     Bill   4/28/2018   95851   100.00
       7642   Manul   V.   Feijoo,   M.D.   P.A.   0586584180101037   2/7/2018     Bill   4/28/2018   76140   100.00
       7643   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101334   2/22/2018    Bill   4/28/2018   99214   275.00
       7644   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101334   2/22/2018    Bill   4/28/2018   95851   100.00
       7645   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   4/28/2018   99215   425.00
       7646   Manul   V.   Feijoo,   M.D.   P.A.   0204684930101089   1/24/2018    Bill   4/28/2018   95851   100.00
       7647   Manul   V.   Feijoo,   M.D.   P.A.   0581245630101028   10/13/2017   Bill   4/28/2018   99215   425.00
       7648   Manul   V.   Feijoo,   M.D.   P.A.   0581245630101028   10/13/2017   Bill   4/28/2018   95851   100.00
       7649   Manul   V.   Feijoo,   M.D.   P.A.   0559590350101031   1/31/2018    Bill   4/28/2018   99214   275.00
       7650   Manul   V.   Feijoo,   M.D.   P.A.   0559590350101031   1/31/2018    Bill   4/28/2018   95851   100.00
       7651   Manul   V.   Feijoo,   M.D.   P.A.   0559590350101031   1/31/2018    Bill   4/28/2018   76140   100.00
       7652   Manul   V.   Feijoo,   M.D.   P.A.   0597317450101032   10/13/2017   Bill   4/28/2018   99215   425.00
       7653   Manul   V.   Feijoo,   M.D.   P.A.   0597317450101032   10/13/2017   Bill   4/28/2018   95851   100.00
       7654   Manul   V.   Feijoo,   M.D.   P.A.   0502779030101028   2/26/2018    Bill   4/28/2018   99204   475.00
       7655   Manul   V.   Feijoo,   M.D.   P.A.   0502779030101028   2/26/2018    Bill   4/28/2018   95851   100.00
       7656   Manul   V.   Feijoo,   M.D.   P.A.   0391450890101052   12/14/2017   Bill   4/28/2018   99215   425.00
       7657   Manul   V.   Feijoo,   M.D.   P.A.   0391450890101052   12/14/2017   Bill   4/28/2018   95851   100.00
       7658   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101121   2/28/2018    Bill   4/28/2018   99214   275.00
       7659   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101121   2/28/2018    Bill   4/28/2018   95851   100.00
       7660   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101121   2/28/2018    Bill   4/28/2018   76140   100.00
       7661   Manul   V.   Feijoo,   M.D.   P.A.   0561125370101012   3/6/2018     Bill   4/28/2018   99204   475.00
       7662   Manul   V.   Feijoo,   M.D.   P.A.   0561125370101012   3/6/2018     Bill   4/28/2018   95851   100.00
       7663   Manul   V.   Feijoo,   M.D.   P.A.   0561125370101012   3/6/2018     Bill   4/28/2018   99214   275.00
       7664   Manul   V.   Feijoo,   M.D.   P.A.   0561125370101012   3/6/2018     Bill   4/28/2018   95851   100.00
       7665   Manul   V.   Feijoo,   M.D.   P.A.   0530872340101048   10/19/2017   Bill   4/28/2018   99215   425.00
       7666   Manul   V.   Feijoo,   M.D.   P.A.   0530872340101048   10/19/2017   Bill   4/28/2018   95851   100.00
       7667   Manul   V.   Feijoo,   M.D.   P.A.   0530872340101048   10/19/2017   Bill   4/28/2018   76140   100.00
       7668   Manul   V.   Feijoo,   M.D.   P.A.   0530369810101020   1/25/2018    Bill   4/28/2018   99215   425.00
       7669   Manul   V.   Feijoo,   M.D.   P.A.   0530369810101020   1/25/2018    Bill   4/28/2018   95851   100.00
       7670   Manul   V.   Feijoo,   M.D.   P.A.   0530369810101020   1/25/2018    Bill   4/28/2018   76140   100.00
       7671   Manul   V.   Feijoo,   M.D.   P.A.   0596257420101020   3/5/2018     Bill   4/28/2018   99204   475.00
       7672   Manul   V.   Feijoo,   M.D.   P.A.   0596257420101020   3/5/2018     Bill   4/28/2018   95851   100.00
       7673   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101015   2/20/2018    Bill   4/28/2018   99204   475.00
       7674   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101015   2/20/2018    Bill   4/28/2018   95851   100.00
       7675   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101015   2/20/2018    Bill   4/28/2018   99214   275.00
       7676   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101015   2/20/2018    Bill   4/28/2018   95851   100.00
       7677   Manul   V.   Feijoo,   M.D.   P.A.   0592401300101031   2/19/2018    Bill   4/30/2018   99204   475.00
       7678   Manul   V.   Feijoo,   M.D.   P.A.   0592401300101031   2/19/2018    Bill   4/30/2018   95851   100.00
       7679   Manul   V.   Feijoo,   M.D.   P.A.   0413981360101044   3/26/2018    Bill   4/30/2018   99204   475.00
       7680   Manul   V.   Feijoo,   M.D.   P.A.   0413981360101044   3/26/2018    Bill   4/30/2018   95851   100.00
       7681   Manul   V.   Feijoo,   M.D.   P.A.   0618166690101012   3/13/2018    Bill   4/30/2018   99204   475.00
       7682   Manul   V.   Feijoo,   M.D.   P.A.   0618166690101012   3/13/2018    Bill   4/30/2018   95851   100.00
       7683   Manul   V.   Feijoo,   M.D.   P.A.   0610330930101012   3/11/2018    Bill   4/30/2018   99204   475.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 62 of 89

       7684   Manul   V.   Feijoo,   M.D.   P.A.   0610330930101012   3/11/2018    Bill   4/30/2018   95851   100.00
       7685   Manul   V.   Feijoo,   M.D.   P.A.   0302196190101072   2/14/2018    Bill   4/30/2018   99204   475.00
       7686   Manul   V.   Feijoo,   M.D.   P.A.   0302196190101072   2/14/2018    Bill   4/30/2018   95851   100.00
       7687   Manul   V.   Feijoo,   M.D.   P.A.   0587546730101022   4/10/2018    Bill   4/30/2018   99204   475.00
       7688   Manul   V.   Feijoo,   M.D.   P.A.   0587546730101022   4/10/2018    Bill   4/30/2018   95851   100.00
       7689   Manul   V.   Feijoo,   M.D.   P.A.   0618166690101012   3/13/2018    Bill   4/30/2018   99204   475.00
       7690   Manul   V.   Feijoo,   M.D.   P.A.   0618166690101012   3/13/2018    Bill   4/30/2018   95851   100.00
       7691   Manul   V.   Feijoo,   M.D.   P.A.   0581245630101028   10/13/2017   Bill   4/30/2018   99215   425.00
       7692   Manul   V.   Feijoo,   M.D.   P.A.   0581245630101028   10/13/2017   Bill   4/30/2018   95851   100.00
       7693   Manul   V.   Feijoo,   M.D.   P.A.   0530376870101014   9/28/2016    Bill   5/4/2018    99204   475.00
       7694   Manul   V.   Feijoo,   M.D.   P.A.   0530376870101014   9/28/2016    Bill   5/4/2018    95851   100.00
       7695   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101037   2/5/2018     Bill   5/7/2018    99214   275.00
       7696   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101037   2/5/2018     Bill   5/7/2018    95851   100.00
       7697   Manul   V.   Feijoo,   M.D.   P.A.   0606616160101029   3/22/2018    Bill   5/7/2018    99204   475.00
       7698   Manul   V.   Feijoo,   M.D.   P.A.   0606616160101029   3/22/2018    Bill   5/7/2018    95851   100.00
       7699   Manul   V.   Feijoo,   M.D.   P.A.   0508954970101072   2/28/2018    Bill   5/7/2018    99204   475.00
       7700   Manul   V.   Feijoo,   M.D.   P.A.   0508954970101072   2/28/2018    Bill   5/7/2018    95851   100.00
       7701   Manul   V.   Feijoo,   M.D.   P.A.   0591185960101040   2/15/2018    Bill   5/7/2018    99204   475.00
       7702   Manul   V.   Feijoo,   M.D.   P.A.   0591185960101040   2/15/2018    Bill   5/7/2018    95851   100.00
       7703   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101012   2/13/2018    Bill   5/7/2018    99204   475.00
       7704   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101012   2/13/2018    Bill   5/7/2018    95851   100.00
       7705   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101012   2/13/2018    Bill   5/7/2018    76140   100.00
       7706   Manul   V.   Feijoo,   M.D.   P.A.   0389395310101063   3/23/2018    Bill   5/7/2018    99204   475.00
       7707   Manul   V.   Feijoo,   M.D.   P.A.   0389395310101063   3/23/2018    Bill   5/7/2018    95851   100.00
       7708   Manul   V.   Feijoo,   M.D.   P.A.   0318739750101040   3/3/2018     Bill   5/7/2018    99214   275.00
       7709   Manul   V.   Feijoo,   M.D.   P.A.   0318739750101040   3/3/2018     Bill   5/7/2018    95851   100.00
       7710   Manul   V.   Feijoo,   M.D.   P.A.   0524468860101050   3/18/2018    Bill   5/7/2018    99204   475.00
       7711   Manul   V.   Feijoo,   M.D.   P.A.   0524468860101050   3/18/2018    Bill   5/7/2018    95851   100.00
       7712   Manul   V.   Feijoo,   M.D.   P.A.   0582057630101075   3/23/2018    Bill   5/7/2018    99204   475.00
       7713   Manul   V.   Feijoo,   M.D.   P.A.   0582057630101075   3/23/2018    Bill   5/7/2018    95851   100.00
       7714   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014     Bill   5/15/2018   99204   475.00
       7715   Manul   V.   Feijoo,   M.D.   P.A.   0375163270101036   5/5/2014     Bill   5/15/2018   95851   100.00
       7716   Manul   V.   Feijoo,   M.D.   P.A.   0496593130101012   3/19/2018    Bill   5/16/2018   99204   475.00
       7717   Manul   V.   Feijoo,   M.D.   P.A.   0496593130101012   3/19/2018    Bill   5/16/2018   95851   100.00
       7718   Manul   V.   Feijoo,   M.D.   P.A.   0561970340101018   3/19/2018    Bill   5/16/2018   99204   475.00
       7719   Manul   V.   Feijoo,   M.D.   P.A.   0561970340101018   3/19/2018    Bill   5/16/2018   95851   100.00
       7720   Manul   V.   Feijoo,   M.D.   P.A.   0391674050101038   3/28/2018    Bill   5/16/2018   99204   475.00
       7721   Manul   V.   Feijoo,   M.D.   P.A.   0391674050101038   3/28/2018    Bill   5/16/2018   95851   100.00
       7722   Manul   V.   Feijoo,   M.D.   P.A.   0539662450101016   2/17/2018    Bill   5/16/2018   99215   425.00
       7723   Manul   V.   Feijoo,   M.D.   P.A.   0539662450101016   2/17/2018    Bill   5/16/2018   95851   100.00
       7724   Manul   V.   Feijoo,   M.D.   P.A.   0539662450101016   2/17/2018    Bill   5/16/2018   99215   425.00
       7725   Manul   V.   Feijoo,   M.D.   P.A.   0539662450101016   2/17/2018    Bill   5/16/2018   95851   100.00
       7726   Manul   V.   Feijoo,   M.D.   P.A.   0565286570101032   3/22/2018    Bill   5/16/2018   99204   475.00
       7727   Manul   V.   Feijoo,   M.D.   P.A.   0565286570101032   3/22/2018    Bill   5/16/2018   95851   100.00
       7728   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101045   2/26/2018    Bill   5/16/2018   99214   275.00
       7729   Manul   V.   Feijoo,   M.D.   P.A.   0493226610101045   2/26/2018    Bill   5/16/2018   95851   100.00
       7730   Manul   V.   Feijoo,   M.D.   P.A.   0618189750101011   3/29/2018    Bill   5/16/2018   99204   475.00
       7731   Manul   V.   Feijoo,   M.D.   P.A.   0618189750101011   3/29/2018    Bill   5/16/2018   95851   100.00
       7732   Manul   V.   Feijoo,   M.D.   P.A.   0470963780101036   3/13/2018    Bill   5/16/2018   99204   475.00
       7733   Manul   V.   Feijoo,   M.D.   P.A.   0470963780101036   3/13/2018    Bill   5/16/2018   95851   100.00
       7734   Manul   V.   Feijoo,   M.D.   P.A.   0543342810101048   3/28/2018    Bill   5/16/2018   99204   475.00
       7735   Manul   V.   Feijoo,   M.D.   P.A.   0543342810101048   3/28/2018    Bill   5/16/2018   95851   100.00
       7736   Manul   V.   Feijoo,   M.D.   P.A.   0502662640101028   11/27/2017   Bill   5/16/2018   99204   475.00
       7737   Manul   V.   Feijoo,   M.D.   P.A.   0502662640101028   11/27/2017   Bill   5/16/2018   95851   100.00
       7738   Manul   V.   Feijoo,   M.D.   P.A.   0502662640101028   11/27/2017   Bill   5/16/2018   76140   100.00
       7739   Manul   V.   Feijoo,   M.D.   P.A.   0491412950101017   12/5/2017    Bill   5/16/2018   99215   425.00
       7740   Manul   V.   Feijoo,   M.D.   P.A.   0491412950101017   12/5/2017    Bill   5/16/2018   95851   100.00
       7741   Manul   V.   Feijoo,   M.D.   P.A.   0491412950101017   12/5/2017    Bill   5/16/2018   76140   100.00
       7742   Manul   V.   Feijoo,   M.D.   P.A.   0618166690101012   3/13/2018    Bill   5/16/2018   99214   275.00
       7743   Manul   V.   Feijoo,   M.D.   P.A.   0618166690101012   3/13/2018    Bill   5/16/2018   95851   100.00
       7744   Manul   V.   Feijoo,   M.D.   P.A.   0391674050101038   3/28/2018    Bill   5/16/2018   99204   475.00
       7745   Manul   V.   Feijoo,   M.D.   P.A.   0391674050101038   3/28/2018    Bill   5/16/2018   95851   100.00
       7746   Manul   V.   Feijoo,   M.D.   P.A.   0543342810101048   3/28/2018    Bill   5/16/2018   99204   475.00
       7747   Manul   V.   Feijoo,   M.D.   P.A.   0543342810101048   3/28/2018    Bill   5/16/2018   95851   100.00
       7748   Manul   V.   Feijoo,   M.D.   P.A.   0119432510101036   5/25/2017    Bill   5/16/2018   99204   475.00
       7749   Manul   V.   Feijoo,   M.D.   P.A.   0119432510101036   5/25/2017    Bill   5/16/2018   99214   475.00
       7750   Manul   V.   Feijoo,   M.D.   P.A.   0119432510101036   5/25/2017    Bill   5/16/2018   95851   100.00
       7751   Manul   V.   Feijoo,   M.D.   P.A.   0119432510101036   5/25/2017    Bill   5/16/2018   99204   475.00
       7752   Manul   V.   Feijoo,   M.D.   P.A.   0119432510101036   5/25/2017    Bill   5/16/2018   95851   100.00
       7753   Manul   V.   Feijoo,   M.D.   P.A.   0614951860101015   2/21/2018    Bill   5/21/2018   99204   475.00
       7754   Manul   V.   Feijoo,   M.D.   P.A.   0614951860101015   2/21/2018    Bill   5/21/2018   95851   100.00
       7755   Manul   V.   Feijoo,   M.D.   P.A.   0614951860101015   2/21/2018    Bill   5/21/2018   76140   100.00
       7756   Manul   V.   Feijoo,   M.D.   P.A.   0550055730101027   3/31/2018    Bill   5/21/2018   99204   475.00
       7757   Manul   V.   Feijoo,   M.D.   P.A.   0550055730101027   3/31/2018    Bill   5/21/2018   95851   100.00
       7758   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/21/2018   99204   475.00
       7759   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/21/2018   95851   100.00
       7760   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/21/2018   99204   475.00
       7761   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/21/2018   95851   100.00
       7762   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/21/2018   99204   475.00
       7763   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/21/2018   95851   100.00
       7764   Manul   V.   Feijoo,   M.D.   P.A.   0572262420101044   4/4/2018     Bill   5/21/2018   99204   475.00
       7765   Manul   V.   Feijoo,   M.D.   P.A.   0572262420101044   4/4/2018     Bill   5/21/2018   95851   100.00
       7766   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101334   2/22/2018    Bill   5/21/2018   99214   275.00
       7767   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101334   2/22/2018    Bill   5/21/2018   95851   100.00
       7768   Manul   V.   Feijoo,   M.D.   P.A.   0550668210101034   12/15/2017   Bill   5/21/2018   99204   475.00
       7769   Manul   V.   Feijoo,   M.D.   P.A.   0550668210101034   12/15/2017   Bill   5/21/2018   95851   100.00
       7770   Manul   V.   Feijoo,   M.D.   P.A.   0550668210101034   12/15/2017   Bill   5/21/2018   76140   100.00
       7771   Manul   V.   Feijoo,   M.D.   P.A.   0459110520101075   3/13/2018    Bill   5/21/2018   99204   475.00
       7772   Manul   V.   Feijoo,   M.D.   P.A.   0459110520101075   3/13/2018    Bill   5/21/2018   95851   100.00
       7773   Manul   V.   Feijoo,   M.D.   P.A.   0414622790101076   1/19/2018    Bill   5/21/2018   99215   425.00
       7774   Manul   V.   Feijoo,   M.D.   P.A.   0414622790101076   1/19/2018    Bill   5/21/2018   95851   100.00
       7775   Manul   V.   Feijoo,   M.D.   P.A.   0414622790101076   1/19/2018    Bill   5/21/2018   76140   100.00
       7776   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101121   2/28/2018    Bill   5/26/2018   99214   275.00
       7777   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101121   2/28/2018    Bill   5/26/2018   95851   100.00
       7778   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101121   2/28/2018    Bill   5/26/2018   76140   100.00
       7779   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018    Bill   5/29/2018   99214   275.00
       7780   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018    Bill   5/29/2018   95851   100.00
       7781   Manul   V.   Feijoo,   M.D.   P.A.   0470963780101036   3/13/2018    Bill   5/29/2018   99214   275.00
       7782   Manul   V.   Feijoo,   M.D.   P.A.   0470963780101036   3/13/2018    Bill   5/29/2018   95851   100.00
       7783   Manul   V.   Feijoo,   M.D.   P.A.   0470963780101036   3/13/2018    Bill   5/29/2018   76140   100.00
       7784   Manul   V.   Feijoo,   M.D.   P.A.   0546255700101018   4/8/2018     Bill   5/29/2018   99204   475.00
       7785   Manul   V.   Feijoo,   M.D.   P.A.   0546255700101018   4/8/2018     Bill   5/29/2018   95851   100.00
       7786   Manul   V.   Feijoo,   M.D.   P.A.   0564025780101072   4/18/2018    Bill   5/29/2018   99204   475.00
       7787   Manul   V.   Feijoo,   M.D.   P.A.   0564025780101072   4/18/2018    Bill   5/29/2018   95851   100.00
       7788   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/29/2018   99214   275.00
       7789   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/29/2018   95851   100.00
       7790   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/29/2018   76140   100.00
       7791   Manul   V.   Feijoo,   M.D.   P.A.   0415132260101043   11/10/2017   Bill   5/29/2018   99204   475.00
       7792   Manul   V.   Feijoo,   M.D.   P.A.   0415132260101043   11/10/2017   Bill   5/29/2018   95851   100.00
       7793   Manul   V.   Feijoo,   M.D.   P.A.   0415132260101043   11/10/2017   Bill   5/29/2018   76140   100.00
       7794   Manul   V.   Feijoo,   M.D.   P.A.   0413981360101044   3/26/2018    Bill   5/29/2018   99214   275.00
       7795   Manul   V.   Feijoo,   M.D.   P.A.   0413981360101044   3/26/2018    Bill   5/29/2018   95851   100.00
       7796   Manul   V.   Feijoo,   M.D.   P.A.   0591185960101040   2/15/2018    Bill   5/29/2018   99214   275.00
       7797   Manul   V.   Feijoo,   M.D.   P.A.   0591185960101040   2/15/2018    Bill   5/29/2018   95851   100.00
       7798   Manul   V.   Feijoo,   M.D.   P.A.   0496593130101012   3/19/2018    Bill   5/29/2018   99214   275.00
       7799   Manul   V.   Feijoo,   M.D.   P.A.   0496593130101012   3/19/2018    Bill   5/29/2018   95851   100.00
       7800   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   5/29/2018   99214   275.00
       7801   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   5/29/2018   95851   100.00
       7802   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101012   2/13/2018    Bill   5/29/2018   99214   275.00
       7803   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101012   2/13/2018    Bill   5/29/2018   76140   100.00
       7804   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101012   2/13/2018    Bill   5/29/2018   76140   100.00
       7805   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018    Bill   5/29/2018   99214   275.00
       7806   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018    Bill   5/29/2018   95851   100.00
       7807   Manul   V.   Feijoo,   M.D.   P.A.   0227152920101116   3/27/2018    Bill   5/29/2018   99204   475.00
       7808   Manul   V.   Feijoo,   M.D.   P.A.   0227152920101116   3/27/2018    Bill   5/29/2018   95851   100.00
       7809   Manul   V.   Feijoo,   M.D.   P.A.   0524468860101050   3/18/2018    Bill   5/29/2018   99214   275.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 63 of 89

       7810   Manul   V.   Feijoo,   M.D.   P.A.   0524468860101050   3/18/2018    Bill   5/29/2018   95851   100.00
       7811   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/29/2018   99215   425.00
       7812   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/29/2018   95851   100.00
       7813   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/29/2018   76140   100.00
       7814   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   5/29/2018   99214   275.00
       7815   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   5/29/2018   95851   100.00
       7816   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   5/29/2018   76140   100.00
       7817   Manul   V.   Feijoo,   M.D.   P.A.   0389395310101063   3/23/2018    Bill   5/29/2018   99214   275.00
       7818   Manul   V.   Feijoo,   M.D.   P.A.   0389395310101063   3/23/2018    Bill   5/29/2018   95851   100.00
       7819   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/29/2018   99215   425.00
       7820   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/29/2018   95851   100.00
       7821   Manul   V.   Feijoo,   M.D.   P.A.   0412461900101011   4/1/2018     Bill   5/29/2018   76140   100.00
       7822   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   5/29/2018   99214   275.00
       7823   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018    Bill   5/29/2018   95851   100.00
       7824   Manul   V.   Feijoo,   M.D.   P.A.   0513101870101017   4/20/2018    Bill   5/29/2018   99204   475.00
       7825   Manul   V.   Feijoo,   M.D.   P.A.   0513101870101017   4/20/2018    Bill   5/29/2018   95851   100.00
       7826   Manul   V.   Feijoo,   M.D.   P.A.   0618189750101011   3/29/2018    Bill   5/29/2018   99214   275.00
       7827   Manul   V.   Feijoo,   M.D.   P.A.   0618189750101011   3/29/2018    Bill   5/29/2018   95851   100.00
       7828   Manul   V.   Feijoo,   M.D.   P.A.   0586584180101037   2/7/2018     Bill   5/29/2018   99215   425.00
       7829   Manul   V.   Feijoo,   M.D.   P.A.   0586584180101037   2/7/2018     Bill   5/29/2018   95851   100.00
       7830   Manul   V.   Feijoo,   M.D.   P.A.   0586584180101037   2/7/2018     Bill   5/29/2018   76140   100.00
       7831   Manul   V.   Feijoo,   M.D.   P.A.   0582057630101075   3/23/2018    Bill   5/29/2018   99214   275.00
       7832   Manul   V.   Feijoo,   M.D.   P.A.   0582057630101075   3/23/2018    Bill   5/29/2018   95851   100.00
       7833   Manul   V.   Feijoo,   M.D.   P.A.   0543884820101013   4/18/2018    Bill   5/29/2018   99204   475.00
       7834   Manul   V.   Feijoo,   M.D.   P.A.   0543884820101013   4/18/2018    Bill   5/29/2018   95851   100.00
       7835   Manul   V.   Feijoo,   M.D.   P.A.   0564025780101072   4/18/2018    Bill   6/4/2018    99204   475.00
       7836   Manul   V.   Feijoo,   M.D.   P.A.   0564025780101072   4/18/2018    Bill   6/4/2018    95851   100.00
       7837   Manul   V.   Feijoo,   M.D.   P.A.   0456259280101040   4/17/2018    Bill   6/4/2018    99204   475.00
       7838   Manul   V.   Feijoo,   M.D.   P.A.   0456259280101040   4/17/2018    Bill   6/4/2018    95851   100.00
       7839   Manul   V.   Feijoo,   M.D.   P.A.   0543342810101048   3/28/2018    Bill   6/4/2018    99214   275.00
       7840   Manul   V.   Feijoo,   M.D.   P.A.   0543342810101048   3/28/2018    Bill   6/4/2018    95851   100.00
       7841   Manul   V.   Feijoo,   M.D.   P.A.   0391674050101038   3/28/2018    Bill   6/4/2018    99214   275.00
       7842   Manul   V.   Feijoo,   M.D.   P.A.   0391674050101038   3/28/2018    Bill   6/4/2018    95851   100.00
       7843   Manul   V.   Feijoo,   M.D.   P.A.   0503386490101040   4/25/2018    Bill   6/4/2018    99204   475.00
       7844   Manul   V.   Feijoo,   M.D.   P.A.   0503386490101040   4/25/2018    Bill   6/4/2018    95851   100.00
       7845   Manul   V.   Feijoo,   M.D.   P.A.   0128659010101095   4/19/2018    Bill   6/4/2018    99214   275.00
       7846   Manul   V.   Feijoo,   M.D.   P.A.   0128659010101095   4/19/2018    Bill   6/4/2018    95851   100.00
       7847   Manul   V.   Feijoo,   M.D.   P.A.   0608904440101011   4/7/2018     Bill   6/4/2018    99204   475.00
       7848   Manul   V.   Feijoo,   M.D.   P.A.   0608904440101011   4/7/2018     Bill   6/4/2018    95851   100.00
       7849   Manul   V.   Feijoo,   M.D.   P.A.   0407780470101045   4/13/2018    Bill   6/4/2018    99204   475.00
       7850   Manul   V.   Feijoo,   M.D.   P.A.   0407780470101045   4/13/2018    Bill   6/4/2018    95851   100.00
       7851   Manul   V.   Feijoo,   M.D.   P.A.   0559590350101031   1/31/2018    Bill   6/4/2018    99215   425.00
       7852   Manul   V.   Feijoo,   M.D.   P.A.   0559590350101031   1/31/2018    Bill   6/4/2018    95851   100.00
       7853   Manul   V.   Feijoo,   M.D.   P.A.   0359383630101027   4/7/2018     Bill   6/4/2018    99204   475.00
       7854   Manul   V.   Feijoo,   M.D.   P.A.   0359383630101027   4/7/2018     Bill   6/4/2018    95851   100.00
       7855   Manul   V.   Feijoo,   M.D.   P.A.   0345091000101025   2/19/2018    Bill   6/4/2018    99215   425.00
       7856   Manul   V.   Feijoo,   M.D.   P.A.   0345091000101025   2/19/2018    Bill   6/4/2018    95851   100.00
       7857   Manul   V.   Feijoo,   M.D.   P.A.   0565286570101032   3/22/2018    Bill   6/4/2018    99214   275.00
       7858   Manul   V.   Feijoo,   M.D.   P.A.   0565286570101032   3/22/2018    Bill   6/4/2018    95851   100.00
       7859   Manul   V.   Feijoo,   M.D.   P.A.   0561125370101012   3/6/2018     Bill   6/4/2018    99215   425.00
       7860   Manul   V.   Feijoo,   M.D.   P.A.   0561125370101012   3/6/2018     Bill   6/4/2018    95851   100.00
       7861   Manul   V.   Feijoo,   M.D.   P.A.   0476421610101019   4/11/2018    Bill   6/6/2018    99204   475.00
       7862   Manul   V.   Feijoo,   M.D.   P.A.   0476421610101019   4/11/2018    Bill   6/6/2018    95851   100.00
       7863   Manul   V.   Feijoo,   M.D.   P.A.   0476421610101019   4/11/2018    Bill   6/6/2018    99204   475.00
       7864   Manul   V.   Feijoo,   M.D.   P.A.   0476421610101019   4/11/2018    Bill   6/6/2018    95851   100.00
       7865   Manul   V.   Feijoo,   M.D.   P.A.   0335929970101073   4/13/2018    Bill   6/6/2018    99204   475.00
       7866   Manul   V.   Feijoo,   M.D.   P.A.   0335929970101073   4/13/2018    Bill   6/6/2018    95851   100.00
       7867   Manul   V.   Feijoo,   M.D.   P.A.   0602607750101010   4/3/2018     Bill   6/12/2018   99204   475.00
       7868   Manul   V.   Feijoo,   M.D.   P.A.   0602607750101010   4/3/2018     Bill   6/12/2018   95851   100.00
       7869   Manul   V.   Feijoo,   M.D.   P.A.   0604582090101038   5/8/2018     Bill   6/12/2018   99204   475.00
       7870   Manul   V.   Feijoo,   M.D.   P.A.   0604582090101038   5/8/2018     Bill   6/12/2018   95851   100.00
       7871   Manul   V.   Feijoo,   M.D.   P.A.   0587546730101022   4/10/2018    Bill   6/12/2018   99204   475.00
       7872   Manul   V.   Feijoo,   M.D.   P.A.   0587546730101022   4/10/2018    Bill   6/12/2018   95851   100.00
       7873   Manul   V.   Feijoo,   M.D.   P.A.   0128659010101095   4/19/2018    Bill   6/12/2018   99204   475.00
       7874   Manul   V.   Feijoo,   M.D.   P.A.   0128659010101095   4/19/2018    Bill   6/12/2018   95851   100.00
       7875   Manul   V.   Feijoo,   M.D.   P.A.   0426753340101013   2/25/2018    Bill   6/12/2018   99204   475.00
       7876   Manul   V.   Feijoo,   M.D.   P.A.   0426753340101013   2/25/2018    Bill   6/12/2018   95851   100.00
       7877   Manul   V.   Feijoo,   M.D.   P.A.   0610644400101017   2/25/2018    Bill   6/12/2018   99204   475.00
       7878   Manul   V.   Feijoo,   M.D.   P.A.   0610644400101017   2/25/2018    Bill   6/12/2018   95851   100.00
       7879   Manul   V.   Feijoo,   M.D.   P.A.   0610644400101017   2/25/2018    Bill   6/12/2018   76140   100.00
       7880   Manul   V.   Feijoo,   M.D.   P.A.   0482534420101011   3/28/2018    Bill   6/12/2018   99204   475.00
       7881   Manul   V.   Feijoo,   M.D.   P.A.   0482534420101011   3/28/2018    Bill   6/12/2018   95851   100.00
       7882   Manul   V.   Feijoo,   M.D.   P.A.   0417089900101098   3/11/2018    Bill   6/12/2018   99204   475.00
       7883   Manul   V.   Feijoo,   M.D.   P.A.   0417089900101098   3/11/2018    Bill   6/12/2018   95851   100.00
       7884   Manul   V.   Feijoo,   M.D.   P.A.   0457433720101030   5/4/2018     Bill   6/14/2018   99204   475.00
       7885   Manul   V.   Feijoo,   M.D.   P.A.   0457433720101030   5/4/2018     Bill   6/14/2018   95851   100.00
       7886   Manul   V.   Feijoo,   M.D.   P.A.   0419780040101026   11/16/2017   Bill   6/14/2018   99215   425.00
       7887   Manul   V.   Feijoo,   M.D.   P.A.   0419780040101026   11/16/2017   Bill   6/14/2018   95851   100.00
       7888   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101012   2/13/2018    Bill   6/14/2018   99214   275.00
       7889   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101012   2/13/2018    Bill   6/14/2018   95851   100.00
       7890   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101012   2/13/2018    Bill   6/14/2018   76140   100.00
       7891   Manul   V.   Feijoo,   M.D.   P.A.   0618166690101012   3/13/2018    Bill   6/14/2018   99214   275.00
       7892   Manul   V.   Feijoo,   M.D.   P.A.   0618166690101012   3/13/2018    Bill   6/14/2018   95851   100.00
       7893   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018    Bill   6/18/2018   99204   475.00
       7894   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018    Bill   6/18/2018   95851   100.00
       7895   Manul   V.   Feijoo,   M.D.   P.A.   0607264900101030   4/23/2018    Bill   6/18/2018   99204   475.00
       7896   Manul   V.   Feijoo,   M.D.   P.A.   0607264900101030   4/23/2018    Bill   6/18/2018   95851   100.00
       7897   Manul   V.   Feijoo,   M.D.   P.A.   0594774820101022   4/23/2018    Bill   6/18/2018   99204   475.00
       7898   Manul   V.   Feijoo,   M.D.   P.A.   0594774820101022   4/23/2018    Bill   6/18/2018   95851   100.00
       7899   Manul   V.   Feijoo,   M.D.   P.A.   0534448590101024   3/25/2018    Bill   6/18/2018   99204   475.00
       7900   Manul   V.   Feijoo,   M.D.   P.A.   0534448590101024   3/25/2018    Bill   6/18/2018   95851   100.00
       7901   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018    Bill   6/18/2018   99204   475.00
       7902   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018    Bill   6/18/2018   95851   100.00
       7903   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018    Bill   6/18/2018   99204   475.00
       7904   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018    Bill   6/18/2018   95851   100.00
       7905   Manul   V.   Feijoo,   M.D.   P.A.   0411153270101025   4/24/2018    Bill   6/18/2018   99204   475.00
       7906   Manul   V.   Feijoo,   M.D.   P.A.   0411153270101025   4/24/2018    Bill   6/18/2018   95851   100.00
       7907   Manul   V.   Feijoo,   M.D.   P.A.   0596982610101015   4/22/2018    Bill   6/18/2018   99204   475.00
       7908   Manul   V.   Feijoo,   M.D.   P.A.   0596982610101015   4/22/2018    Bill   6/18/2018   95851   100.00
       7909   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   6/18/2018   99214   275.00
       7910   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   6/18/2018   95851   100.00
       7911   Manul   V.   Feijoo,   M.D.   P.A.   0587546730101022   4/10/2018    Bill   6/18/2018   99214   275.00
       7912   Manul   V.   Feijoo,   M.D.   P.A.   0587546730101022   4/10/2018    Bill   6/18/2018   95851   100.00
       7913   Manul   V.   Feijoo,   M.D.   P.A.   0534448590101024   3/25/2018    Bill   6/18/2018   99204   475.00
       7914   Manul   V.   Feijoo,   M.D.   P.A.   0534448590101024   3/25/2018    Bill   6/18/2018   95851   100.00
       7915   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   6/18/2018   99204   475.00
       7916   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   6/18/2018   95851   100.00
       7917   Manul   V.   Feijoo,   M.D.   P.A.   0587546730101022   4/10/2018    Bill   6/18/2018   99214   275.00
       7918   Manul   V.   Feijoo,   M.D.   P.A.   0587546730101022   4/10/2018    Bill   6/18/2018   95851   100.00
       7919   Manul   V.   Feijoo,   M.D.   P.A.   0596982610101015   4/22/2018    Bill   6/18/2018   99204   475.00
       7920   Manul   V.   Feijoo,   M.D.   P.A.   0596982610101015   4/22/2018    Bill   6/18/2018   95851   100.00
       7921   Manul   V.   Feijoo,   M.D.   P.A.   0600356910101021   4/20/2018    Bill   6/18/2018   99204   475.00
       7922   Manul   V.   Feijoo,   M.D.   P.A.   0600356910101021   4/20/2018    Bill   6/18/2018   95851   100.00
       7923   Manul   V.   Feijoo,   M.D.   P.A.   0570364740101019   2/6/2018     Bill   6/18/2018   99204   475.00
       7924   Manul   V.   Feijoo,   M.D.   P.A.   0570364740101019   2/6/2018     Bill   6/18/2018   95851   100.00
       7925   Manul   V.   Feijoo,   M.D.   P.A.   0570364740101019   2/6/2018     Bill   6/18/2018   76140   100.00
       7926   Manul   V.   Feijoo,   M.D.   P.A.   0600356910101021   4/20/2018    Bill   6/18/2018   99204   475.00
       7927   Manul   V.   Feijoo,   M.D.   P.A.   0600356910101021   4/20/2018    Bill   6/18/2018   95851   100.00
       7928   Manul   V.   Feijoo,   M.D.   P.A.   0533505710101035   4/23/2018    Bill   6/18/2018   99204   475.00
       7929   Manul   V.   Feijoo,   M.D.   P.A.   0533505710101035   4/23/2018    Bill   6/18/2018   95851   100.00
       7930   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   6/18/2018   99204   475.00
       7931   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   6/18/2018   95851   100.00
       7932   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   6/18/2018   99214   275.00
       7933   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   6/18/2018   95851   100.00
       7934   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   6/18/2018   99214   275.00
       7935   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   6/18/2018   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 64 of 89

       7936   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018   Bill   6/18/2018   95851   100.00
       7937   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018   Bill   6/18/2018   99204   475.00
       7938   Manul   V.   Feijoo,   M.D.   P.A.   0612271040101013   5/2/2018    Bill   6/23/2018   99204   475.00
       7939   Manul   V.   Feijoo,   M.D.   P.A.   0612271040101013   5/2/2018    Bill   6/23/2018   95851   100.00
       7940   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018   Bill   6/23/2018   99215   425.00
       7941   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018   Bill   6/23/2018   95851   100.00
       7942   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018   Bill   6/23/2018   76140   100.00
       7943   Manul   V.   Feijoo,   M.D.   P.A.   0596982610101015   4/22/2018   Bill   6/23/2018   99204   475.00
       7944   Manul   V.   Feijoo,   M.D.   P.A.   0596982610101015   4/22/2018   Bill   6/23/2018   95851   100.00
       7945   Manul   V.   Feijoo,   M.D.   P.A.   0596982610101015   4/22/2018   Bill   6/23/2018   99214   275.00
       7946   Manul   V.   Feijoo,   M.D.   P.A.   0596982610101015   4/22/2018   Bill   6/23/2018   95851   100.00
       7947   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018   Bill   6/23/2018   99215   425.00
       7948   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018   Bill   6/23/2018   95851   100.00
       7949   Manul   V.   Feijoo,   M.D.   P.A.   0596982610101015   4/22/2018   Bill   6/23/2018   99214   275.00
       7950   Manul   V.   Feijoo,   M.D.   P.A.   0596982610101015   4/22/2018   Bill   6/23/2018   95851   100.00
       7951   Manul   V.   Feijoo,   M.D.   P.A.   0596982610101015   4/22/2018   Bill   6/23/2018   99204   475.00
       7952   Manul   V.   Feijoo,   M.D.   P.A.   0596982610101015   4/22/2018   Bill   6/23/2018   95851   100.00
       7953   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018   Bill   6/23/2018   99215   425.00
       7954   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018   Bill   6/23/2018   95851   100.00
       7955   Manul   V.   Feijoo,   M.D.   P.A.   0585162950101031   2/15/2018   Bill   6/23/2018   76140   100.00
       7956   Manul   V.   Feijoo,   M.D.   P.A.   0619394190101014   3/14/2018   Bill   6/23/2018   99204   475.00
       7957   Manul   V.   Feijoo,   M.D.   P.A.   0619394190101014   3/14/2018   Bill   6/23/2018   95851   100.00
       7958   Manul   V.   Feijoo,   M.D.   P.A.   0619394190101014   3/14/2018   Bill   6/23/2018   76140   100.00
       7959   Manul   V.   Feijoo,   M.D.   P.A.   0534448590101024   3/25/2018   Bill   6/23/2018   99204   475.00
       7960   Manul   V.   Feijoo,   M.D.   P.A.   0534448590101024   3/25/2018   Bill   6/23/2018   95851   100.00
       7961   Manul   V.   Feijoo,   M.D.   P.A.   0534448590101024   3/25/2018   Bill   6/23/2018   76140   100.00
       7962   Manul   V.   Feijoo,   M.D.   P.A.   0564025780101072   4/18/2018   Bill   6/23/2018   99214   275.00
       7963   Manul   V.   Feijoo,   M.D.   P.A.   0564025780101072   4/18/2018   Bill   6/23/2018   95851   100.00
       7964   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101028   2/19/2017   Bill   6/26/2018   95851   100.00
       7965   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101028   2/19/2017   Bill   6/26/2018   99215   425.00
       7966   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   6/30/2018   99214   275.00
       7967   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   6/30/2018   95851   100.00
       7968   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   6/30/2018   99214   275.00
       7969   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   6/30/2018   95851   100.00
       7970   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   6/30/2018   99204   475.00
       7971   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   6/30/2018   95851   100.00
       7972   Manul   V.   Feijoo,   M.D.   P.A.   0476421610101019   4/11/2018   Bill   6/30/2018   99214   275.00
       7973   Manul   V.   Feijoo,   M.D.   P.A.   0476421610101019   4/11/2018   Bill   6/30/2018   95851   100.00
       7974   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   6/30/2018   99204   475.00
       7975   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   6/30/2018   95851   100.00
       7976   Manul   V.   Feijoo,   M.D.   P.A.   0457433720101030   5/4/2018    Bill   6/30/2018   99214   275.00
       7977   Manul   V.   Feijoo,   M.D.   P.A.   0457433720101030   5/4/2018    Bill   6/30/2018   95851   100.00
       7978   Manul   V.   Feijoo,   M.D.   P.A.   0457433720101030   5/4/2018    Bill   6/30/2018   76140   100.00
       7979   Manul   V.   Feijoo,   M.D.   P.A.   0564025780101072   4/18/2018   Bill   6/30/2018   99214   275.00
       7980   Manul   V.   Feijoo,   M.D.   P.A.   0564025780101072   4/18/2018   Bill   6/30/2018   95851   100.00
       7981   Manul   V.   Feijoo,   M.D.   P.A.   0607264900101030   4/23/2018   Bill   6/30/2018   99214   275.00
       7982   Manul   V.   Feijoo,   M.D.   P.A.   0607264900101030   4/23/2018   Bill   6/30/2018   95851   100.00
       7983   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101334   2/22/2018   Bill   6/30/2018   99215   425.00
       7984   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101334   2/22/2018   Bill   6/30/2018   95851   100.00
       7985   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101334   2/22/2018   Bill   6/30/2018   76140   100.00
       7986   Manul   V.   Feijoo,   M.D.   P.A.   0476421610101019   4/11/2018   Bill   6/30/2018   99214   275.00
       7987   Manul   V.   Feijoo,   M.D.   P.A.   0476421610101019   4/11/2018   Bill   6/30/2018   95851   100.00
       7988   Manul   V.   Feijoo,   M.D.   P.A.   0524468860101050   3/18/2018   Bill   6/30/2018   99214   275.00
       7989   Manul   V.   Feijoo,   M.D.   P.A.   0524468860101050   3/18/2018   Bill   6/30/2018   95851   100.00
       7990   Manul   V.   Feijoo,   M.D.   P.A.   0407943370101040   5/8/2018    Bill   6/30/2018   99204   475.00
       7991   Manul   V.   Feijoo,   M.D.   P.A.   0407943370101040   5/8/2018    Bill   6/30/2018   95851   100.00
       7992   Manul   V.   Feijoo,   M.D.   P.A.   0579301500101020   5/5/2018    Bill   6/30/2018   99204   475.00
       7993   Manul   V.   Feijoo,   M.D.   P.A.   0579301500101020   5/5/2018    Bill   6/30/2018   95851   100.00
       7994   Manul   V.   Feijoo,   M.D.   P.A.   0618210940101016   5/2/2018    Bill   6/30/2018   99204   475.00
       7995   Manul   V.   Feijoo,   M.D.   P.A.   0618210940101016   5/2/2018    Bill   6/30/2018   95851   100.00
       7996   Manul   V.   Feijoo,   M.D.   P.A.   0128659010101095   4/19/2018   Bill   6/30/2018   99214   275.00
       7997   Manul   V.   Feijoo,   M.D.   P.A.   0128659010101095   4/19/2018   Bill   6/30/2018   95851   100.00
       7998   Manul   V.   Feijoo,   M.D.   P.A.   0407780470101045   4/13/2018   Bill   6/30/2018   99214   275.00
       7999   Manul   V.   Feijoo,   M.D.   P.A.   0407780470101045   4/13/2018   Bill   6/30/2018   95851   100.00
       8000   Manul   V.   Feijoo,   M.D.   P.A.   0531303450101023   4/27/2018   Bill   6/30/2018   99204   475.00
       8001   Manul   V.   Feijoo,   M.D.   P.A.   0531303450101023   4/27/2018   Bill   6/30/2018   95851   100.00
       8002   Manul   V.   Feijoo,   M.D.   P.A.   0572262420101044   4/4/2018    Bill   6/30/2018   99214   275.00
       8003   Manul   V.   Feijoo,   M.D.   P.A.   0572262420101044   4/4/2018    Bill   6/30/2018   95851   100.00
       8004   Manul   V.   Feijoo,   M.D.   P.A.   0533505710101035   4/23/2018   Bill   6/30/2018   99214   275.00
       8005   Manul   V.   Feijoo,   M.D.   P.A.   0533505710101035   4/23/2018   Bill   6/30/2018   95851   100.00
       8006   Manul   V.   Feijoo,   M.D.   P.A.   0454773350101153   7/20/2016   Bill   6/30/2018   99215   425.00
       8007   Manul   V.   Feijoo,   M.D.   P.A.   0454773350101153   7/20/2016   Bill   6/30/2018   95851   100.00
       8008   Manul   V.   Feijoo,   M.D.   P.A.   0454773350101153   7/20/2016   Bill   6/30/2018   76140   100.00
       8009   Manul   V.   Feijoo,   M.D.   P.A.   0454773350101153   7/20/2016   Bill   6/30/2018   99204   475.00
       8010   Manul   V.   Feijoo,   M.D.   P.A.   0454773350101153   7/20/2016   Bill   6/30/2018   95851   100.00
       8011   Manul   V.   Feijoo,   M.D.   P.A.   0505252920101026   4/30/2018   Bill   7/2/2018    99204   475.00
       8012   Manul   V.   Feijoo,   M.D.   P.A.   0505252920101026   4/30/2018   Bill   7/2/2018    95851   100.00
       8013   Manul   V.   Feijoo,   M.D.   P.A.   0505252920101026   4/30/2018   Bill   7/2/2018    99214   275.00
       8014   Manul   V.   Feijoo,   M.D.   P.A.   0505252920101026   4/30/2018   Bill   7/2/2018    95851   100.00
       8015   Manul   V.   Feijoo,   M.D.   P.A.   0587546730101022   4/10/2018   Bill   7/2/2018    99214   275.00
       8016   Manul   V.   Feijoo,   M.D.   P.A.   0587546730101022   4/10/2018   Bill   7/2/2018    95851   100.00
       8017   Manul   V.   Feijoo,   M.D.   P.A.   0505252920101026   4/30/2018   Bill   7/2/2018    99214   275.00
       8018   Manul   V.   Feijoo,   M.D.   P.A.   0505252920101026   4/30/2018   Bill   7/2/2018    95851   100.00
       8019   Manul   V.   Feijoo,   M.D.   P.A.   0505252920101026   4/30/2018   Bill   7/2/2018    99204   475.00
       8020   Manul   V.   Feijoo,   M.D.   P.A.   0505252920101026   4/30/2018   Bill   7/2/2018    95851   100.00
       8021   Manul   V.   Feijoo,   M.D.   P.A.   0587546730101022   4/10/2018   Bill   7/2/2018    99214   275.00
       8022   Manul   V.   Feijoo,   M.D.   P.A.   0587546730101022   4/10/2018   Bill   7/2/2018    95851   100.00
       8023   Manul   V.   Feijoo,   M.D.   P.A.   0618210940101016   5/2/2018    Bill   7/2/2018    99214   275.00
       8024   Manul   V.   Feijoo,   M.D.   P.A.   0618210940101016   5/2/2018    Bill   7/2/2018    95851   100.00
       8025   Manul   V.   Feijoo,   M.D.   P.A.   0618210940101016   5/2/2018    Bill   7/2/2018    76140   100.00
       8026   Manul   V.   Feijoo,   M.D.   P.A.   0089231910101042   5/25/2018   Bill   7/2/2018    99204   475.00
       8027   Manul   V.   Feijoo,   M.D.   P.A.   0089231910101042   5/25/2018   Bill   7/2/2018    95851   100.00
       8028   Manul   V.   Feijoo,   M.D.   P.A.   0548671980101023   3/11/2018   Bill   7/2/2018    99215   425.00
       8029   Manul   V.   Feijoo,   M.D.   P.A.   0548671980101023   3/11/2018   Bill   7/2/2018    95851   100.00
       8030   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   7/2/2018    99214   275.00
       8031   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   7/2/2018    95851   100.00
       8032   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   7/2/2018    99214   275.00
       8033   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   7/2/2018    95851   100.00
       8034   Manul   V.   Feijoo,   M.D.   P.A.   0335929970101073   4/13/2018   Bill   7/2/2018    99214   275.00
       8035   Manul   V.   Feijoo,   M.D.   P.A.   0335929970101073   4/13/2018   Bill   7/2/2018    95851   100.00
       8036   Manul   V.   Feijoo,   M.D.   P.A.   0612271040101013   5/2/2018    Bill   7/2/2018    99214   275.00
       8037   Manul   V.   Feijoo,   M.D.   P.A.   0612271040101013   5/2/2018    Bill   7/2/2018    95851   100.00
       8038   Manul   V.   Feijoo,   M.D.   P.A.   0531303450101023   4/27/2018   Bill   7/2/2018    99214   275.00
       8039   Manul   V.   Feijoo,   M.D.   P.A.   0531303450101023   4/27/2018   Bill   7/2/2018    95851   100.00
       8040   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018   Bill   7/2/2018    99215   425.00
       8041   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018   Bill   7/2/2018    95851   100.00
       8042   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   7/2/2018    99214   275.00
       8043   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   7/2/2018    95851   100.00
       8044   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018   Bill   7/2/2018    99215   425.00
       8045   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018   Bill   7/2/2018    95851   100.00
       8046   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101015   2/23/2018   Bill   7/2/2018    76140   100.00
       8047   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101121   2/28/2018   Bill   7/2/2018    99215   425.00
       8048   Manul   V.   Feijoo,   M.D.   P.A.   0186986790101121   2/28/2018   Bill   7/2/2018    95851   100.00
       8049   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101015   2/20/2018   Bill   7/2/2018    99215   425.00
       8050   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101015   2/20/2018   Bill   7/2/2018    95851   100.00
       8051   Manul   V.   Feijoo,   M.D.   P.A.   0417089900101098   3/11/2018   Bill   7/2/2018    99214   275.00
       8052   Manul   V.   Feijoo,   M.D.   P.A.   0417089900101098   3/11/2018   Bill   7/2/2018    95851   100.00
       8053   Manul   V.   Feijoo,   M.D.   P.A.   0486553540101012   4/30/2018   Bill   7/9/2018    99214   275.00
       8054   Manul   V.   Feijoo,   M.D.   P.A.   0486553540101012   4/30/2018   Bill   7/9/2018    95851   100.00
       8055   Manul   V.   Feijoo,   M.D.   P.A.   0486553540101012   4/30/2018   Bill   7/9/2018    99204   475.00
       8056   Manul   V.   Feijoo,   M.D.   P.A.   0486553540101012   4/30/2018   Bill   7/9/2018    95851   100.00
       8057   Manul   V.   Feijoo,   M.D.   P.A.   0612679340101014   2/28/2018   Bill   7/9/2018    99204   475.00
       8058   Manul   V.   Feijoo,   M.D.   P.A.   0612679340101014   2/28/2018   Bill   7/9/2018    95851   100.00
       8059   Manul   V.   Feijoo,   M.D.   P.A.   0569138250101038   1/30/2018   Bill   7/9/2018    99204   475.00
       8060   Manul   V.   Feijoo,   M.D.   P.A.   0569138250101038   1/30/2018   Bill   7/9/2018    95851   100.00
       8061   Manul   V.   Feijoo,   M.D.   P.A.   0569138250101038   1/30/2018   Bill   7/9/2018    76140   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 65 of 89

       8062   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101052   5/14/2018   Bill   7/9/2018    99214   275.00
       8063   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101052   5/14/2018   Bill   7/9/2018    95851   100.00
       8064   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101052   5/14/2018   Bill   7/9/2018    99204   475.00
       8065   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101052   5/14/2018   Bill   7/9/2018    95851   100.00
       8066   Manul   V.   Feijoo,   M.D.   P.A.   0089231910101042   5/25/2018   Bill   7/9/2018    99204   475.00
       8067   Manul   V.   Feijoo,   M.D.   P.A.   0089231910101042   5/25/2018   Bill   7/9/2018    95851   100.00
       8068   Manul   V.   Feijoo,   M.D.   P.A.   0210036390101053   4/22/2018   Bill   7/9/2018    99204   475.00
       8069   Manul   V.   Feijoo,   M.D.   P.A.   0210036390101053   4/22/2018   Bill   7/9/2018    95851   100.00
       8070   Manul   V.   Feijoo,   M.D.   P.A.   0210036390101053   4/22/2018   Bill   7/9/2018    99204   475.00
       8071   Manul   V.   Feijoo,   M.D.   P.A.   0210036390101053   4/22/2018   Bill   7/9/2018    95851   100.00
       8072   Manul   V.   Feijoo,   M.D.   P.A.   0210036390101053   4/22/2018   Bill   7/9/2018    99204   475.00
       8073   Manul   V.   Feijoo,   M.D.   P.A.   0210036390101053   4/22/2018   Bill   7/9/2018    95851   100.00
       8074   Manul   V.   Feijoo,   M.D.   P.A.   0210036390101053   4/22/2018   Bill   7/9/2018    76140   100.00
       8075   Manul   V.   Feijoo,   M.D.   P.A.   0552861810101011   4/23/2018   Bill   7/9/2018    99204   475.00
       8076   Manul   V.   Feijoo,   M.D.   P.A.   0552861810101011   4/23/2018   Bill   7/9/2018    95851   100.00
       8077   Manul   V.   Feijoo,   M.D.   P.A.   0210036390101053   4/22/2018   Bill   7/9/2018    99204   475.00
       8078   Manul   V.   Feijoo,   M.D.   P.A.   0210036390101053   4/22/2018   Bill   7/9/2018    95851   100.00
       8079   Manul   V.   Feijoo,   M.D.   P.A.   0539891450101029   5/19/2018   Bill   7/9/2018    99204   475.00
       8080   Manul   V.   Feijoo,   M.D.   P.A.   0539891450101029   5/19/2018   Bill   7/9/2018    95851   100.00
       8081   Manul   V.   Feijoo,   M.D.   P.A.   0606315660101023   5/6/2018    Bill   7/9/2018    99204   475.00
       8082   Manul   V.   Feijoo,   M.D.   P.A.   0606315660101023   5/6/2018    Bill   7/9/2018    95851   100.00
       8083   Manul   V.   Feijoo,   M.D.   P.A.   0612271040101013   5/2/2018    Bill   7/9/2018    99204   475.00
       8084   Manul   V.   Feijoo,   M.D.   P.A.   0612271040101013   5/2/2018    Bill   7/9/2018    95851   100.00
       8085   Manul   V.   Feijoo,   M.D.   P.A.   0566049940101028   5/30/2018   Bill   7/9/2018    99204   475.00
       8086   Manul   V.   Feijoo,   M.D.   P.A.   0566049940101028   5/30/2018   Bill   7/9/2018    95851   100.00
       8087   Manul   V.   Feijoo,   M.D.   P.A.   0566049940101028   5/30/2018   Bill   7/9/2018    99204   475.00
       8088   Manul   V.   Feijoo,   M.D.   P.A.   0566049940101028   5/30/2018   Bill   7/9/2018    95851   100.00
       8089   Manul   V.   Feijoo,   M.D.   P.A.   0469378830101063   3/15/2018   Bill   7/9/2018    99204   475.00
       8090   Manul   V.   Feijoo,   M.D.   P.A.   0469378830101063   3/15/2018   Bill   7/9/2018    95851   100.00
       8091   Manul   V.   Feijoo,   M.D.   P.A.   0469378830101063   3/15/2018   Bill   7/9/2018    76140   100.00
       8092   Manul   V.   Feijoo,   M.D.   P.A.   0426410580101043   5/16/2018   Bill   7/16/2018   99204   475.00
       8093   Manul   V.   Feijoo,   M.D.   P.A.   0426410580101043   5/16/2018   Bill   7/16/2018   95851   100.00
       8094   Manul   V.   Feijoo,   M.D.   P.A.   0479125820101027   4/30/2018   Bill   7/16/2018   99204   475.00
       8095   Manul   V.   Feijoo,   M.D.   P.A.   0479125820101027   4/30/2018   Bill   7/16/2018   95851   100.00
       8096   Manul   V.   Feijoo,   M.D.   P.A.   0518145370101055   5/16/2018   Bill   7/16/2018   99204   475.00
       8097   Manul   V.   Feijoo,   M.D.   P.A.   0518145370101055   5/16/2018   Bill   7/16/2018   95851   100.00
       8098   Manul   V.   Feijoo,   M.D.   P.A.   0407943370101040   5/8/2018    Bill   7/16/2018   99214   275.00
       8099   Manul   V.   Feijoo,   M.D.   P.A.   0407943370101040   5/8/2018    Bill   7/16/2018   95851   100.00
       8100   Manul   V.   Feijoo,   M.D.   P.A.   0588611430101034   5/15/2018   Bill   7/16/2018   99204   475.00
       8101   Manul   V.   Feijoo,   M.D.   P.A.   0588611430101034   5/15/2018   Bill   7/16/2018   95851   100.00
       8102   Manul   V.   Feijoo,   M.D.   P.A.   0579301500101020   5/5/2018    Bill   7/16/2018   99214   275.00
       8103   Manul   V.   Feijoo,   M.D.   P.A.   0579301500101020   5/5/2018    Bill   7/16/2018   95851   100.00
       8104   Manul   V.   Feijoo,   M.D.   P.A.   0502779030101028   2/26/2018   Bill   7/16/2018   99215   425.00
       8105   Manul   V.   Feijoo,   M.D.   P.A.   0502779030101028   2/26/2018   Bill   7/16/2018   95851   100.00
       8106   Manul   V.   Feijoo,   M.D.   P.A.   0502779030101028   2/26/2018   Bill   7/16/2018   76140   100.00
       8107   Manul   V.   Feijoo,   M.D.   P.A.   0588611430101034   5/15/2018   Bill   7/16/2018   99214   275.00
       8108   Manul   V.   Feijoo,   M.D.   P.A.   0588611430101034   5/15/2018   Bill   7/16/2018   95851   100.00
       8109   Manul   V.   Feijoo,   M.D.   P.A.   0178886980101040   9/17/2016   Bill   7/17/2018   99204   475.00
       8110   Manul   V.   Feijoo,   M.D.   P.A.   0178886980101040   9/17/2016   Bill   7/17/2018   95851   100.00
       8111   Manul   V.   Feijoo,   M.D.   P.A.   0530982270101015   5/28/2018   Bill   7/21/2018   99204   475.00
       8112   Manul   V.   Feijoo,   M.D.   P.A.   0530982270101015   5/28/2018   Bill   7/21/2018   95851   100.00
       8113   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101097   6/1/2018    Bill   7/21/2018   99204   475.00
       8114   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101097   6/1/2018    Bill   7/21/2018   95851   100.00
       8115   Manul   V.   Feijoo,   M.D.   P.A.   0471773280101033   5/1/2018    Bill   7/21/2018   99204   475.00
       8116   Manul   V.   Feijoo,   M.D.   P.A.   0471773280101033   5/1/2018    Bill   7/21/2018   95851   100.00
       8117   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101023   5/16/2018   Bill   7/21/2018   99214   275.00
       8118   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101023   5/16/2018   Bill   7/21/2018   95851   100.00
       8119   Manul   V.   Feijoo,   M.D.   P.A.   0210036390101053   4/22/2018   Bill   7/21/2018   99204   475.00
       8120   Manul   V.   Feijoo,   M.D.   P.A.   0210036390101053   4/22/2018   Bill   7/21/2018   95851   100.00
       8121   Manul   V.   Feijoo,   M.D.   P.A.   0381003650101119   6/1/2018    Bill   7/21/2018   99204   475.00
       8122   Manul   V.   Feijoo,   M.D.   P.A.   0381003650101119   6/1/2018    Bill   7/21/2018   95851   100.00
       8123   Manul   V.   Feijoo,   M.D.   P.A.   0626566310101021   6/4/2018    Bill   7/21/2018   99204   475.00
       8124   Manul   V.   Feijoo,   M.D.   P.A.   0626566310101021   6/4/2018    Bill   7/21/2018   95851   100.00
       8125   Manul   V.   Feijoo,   M.D.   P.A.   0128659010101095   4/19/2018   Bill   7/21/2018   99214   275.00
       8126   Manul   V.   Feijoo,   M.D.   P.A.   0128659010101095   4/19/2018   Bill   7/21/2018   95851   100.00
       8127   Manul   V.   Feijoo,   M.D.   P.A.   0462549090101020   5/28/2018   Bill   7/21/2018   99204   475.00
       8128   Manul   V.   Feijoo,   M.D.   P.A.   0462549090101020   5/28/2018   Bill   7/21/2018   95851   100.00
       8129   Manul   V.   Feijoo,   M.D.   P.A.   0624273080101024   5/22/2018   Bill   7/21/2018   99204   475.00
       8130   Manul   V.   Feijoo,   M.D.   P.A.   0624273080101024   5/22/2018   Bill   7/21/2018   95851   100.00
       8131   Manul   V.   Feijoo,   M.D.   P.A.   0588611430101034   5/15/2018   Bill   7/21/2018   99214   275.00
       8132   Manul   V.   Feijoo,   M.D.   P.A.   0588611430101034   5/15/2018   Bill   7/21/2018   95851   100.00
       8133   Manul   V.   Feijoo,   M.D.   P.A.   0422166650101032   5/26/2018   Bill   7/21/2018   99204   475.00
       8134   Manul   V.   Feijoo,   M.D.   P.A.   0422166650101032   5/26/2018   Bill   7/21/2018   95851   100.00
       8135   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   7/21/2018   95851   100.00
       8136   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   7/21/2018   76140   100.00
       8137   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   7/21/2018   99215   425.00
       8138   Manul   V.   Feijoo,   M.D.   P.A.   0524468860101050   3/18/2018   Bill   7/21/2018   99215   425.00
       8139   Manul   V.   Feijoo,   M.D.   P.A.   0524468860101050   3/18/2018   Bill   7/21/2018   95851   100.00
       8140   Manul   V.   Feijoo,   M.D.   P.A.   0413981360101044   3/26/2018   Bill   7/21/2018   99215   425.00
       8141   Manul   V.   Feijoo,   M.D.   P.A.   0413981360101044   3/26/2018   Bill   7/21/2018   95851   100.00
       8142   Manul   V.   Feijoo,   M.D.   P.A.   0602127220101037   6/2/2018    Bill   7/21/2018   99204   475.00
       8143   Manul   V.   Feijoo,   M.D.   P.A.   0602127220101037   6/2/2018    Bill   7/21/2018   95851   100.00
       8144   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101027   5/31/2018   Bill   7/21/2018   99204   475.00
       8145   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101027   5/31/2018   Bill   7/21/2018   95851   100.00
       8146   Manul   V.   Feijoo,   M.D.   P.A.   0422166650101032   5/26/2018   Bill   7/21/2018   99204   475.00
       8147   Manul   V.   Feijoo,   M.D.   P.A.   0422166650101032   5/26/2018   Bill   7/21/2018   95851   100.00
       8148   Manul   V.   Feijoo,   M.D.   P.A.   0602127220101037   6/2/2018    Bill   7/21/2018   99204   475.00
       8149   Manul   V.   Feijoo,   M.D.   P.A.   0602127220101037   6/2/2018    Bill   7/21/2018   95851   100.00
       8150   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101027   5/31/2018   Bill   7/21/2018   99204   475.00
       8151   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101027   5/31/2018   Bill   7/21/2018   95851   100.00
       8152   Manul   V.   Feijoo,   M.D.   P.A.   0090255660101032   2/25/2018   Bill   7/21/2018   99204   475.00
       8153   Manul   V.   Feijoo,   M.D.   P.A.   0090255660101032   2/25/2018   Bill   7/21/2018   95851   100.00
       8154   Manul   V.   Feijoo,   M.D.   P.A.   0090255660101032   2/25/2018   Bill   7/21/2018   76140   100.00
       8155   Manul   V.   Feijoo,   M.D.   P.A.   0456259280101040   4/17/2018   Bill   7/21/2018   99214   275.00
       8156   Manul   V.   Feijoo,   M.D.   P.A.   0456259280101040   4/17/2018   Bill   7/21/2018   95851   100.00
       8157   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   7/21/2018   99215   425.00
       8158   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   7/21/2018   95851   100.00
       8159   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   7/21/2018   76140   100.00
       8160   Manul   V.   Feijoo,   M.D.   P.A.   0562712650101025   5/22/2018   Bill   7/21/2018   99204   475.00
       8161   Manul   V.   Feijoo,   M.D.   P.A.   0562712650101025   5/22/2018   Bill   7/21/2018   95851   100.00
       8162   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018   Bill   7/21/2018   99214   275.00
       8163   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018   Bill   7/21/2018   95851   100.00
       8164   Manul   V.   Feijoo,   M.D.   P.A.   0533505710101035   4/23/2018   Bill   7/21/2018   99214   275.00
       8165   Manul   V.   Feijoo,   M.D.   P.A.   0533505710101035   4/23/2018   Bill   7/21/2018   95851   100.00
       8166   Manul   V.   Feijoo,   M.D.   P.A.   0455944750101031   5/18/2018   Bill   7/21/2018   99214   275.00
       8167   Manul   V.   Feijoo,   M.D.   P.A.   0455944750101031   5/18/2018   Bill   7/21/2018   95851   100.00
       8168   Manul   V.   Feijoo,   M.D.   P.A.   0381003650101119   6/1/2018    Bill   7/21/2018   99204   475.00
       8169   Manul   V.   Feijoo,   M.D.   P.A.   0381003650101119   6/1/2018    Bill   7/21/2018   95851   100.00
       8170   Manul   V.   Feijoo,   M.D.   P.A.   0530982270101015   5/28/2018   Bill   7/23/2018   99204   475.00
       8171   Manul   V.   Feijoo,   M.D.   P.A.   0530982270101015   5/28/2018   Bill   7/23/2018   95851   100.00
       8172   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101023   5/16/2018   Bill   7/23/2018   99204   475.00
       8173   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101023   5/16/2018   Bill   7/23/2018   95851   100.00
       8174   Manul   V.   Feijoo,   M.D.   P.A.   0156357890101021   2/8/2018    Bill   7/23/2018   99204   475.00
       8175   Manul   V.   Feijoo,   M.D.   P.A.   0156357890101021   2/8/2018    Bill   7/23/2018   95851   100.00
       8176   Manul   V.   Feijoo,   M.D.   P.A.   0156357890101021   2/8/2018    Bill   7/23/2018   76140   100.00
       8177   Manul   V.   Feijoo,   M.D.   P.A.   0612271040101013   5/2/2018    Bill   7/23/2018   99214   275.00
       8178   Manul   V.   Feijoo,   M.D.   P.A.   0612271040101013   5/2/2018    Bill   7/23/2018   95851   100.00
       8179   Manul   V.   Feijoo,   M.D.   P.A.   0563775910101019   5/12/2018   Bill   7/23/2018   99204   475.00
       8180   Manul   V.   Feijoo,   M.D.   P.A.   0563775910101019   5/12/2018   Bill   7/23/2018   95851   100.00
       8181   Manul   V.   Feijoo,   M.D.   P.A.   0563775910101019   5/12/2018   Bill   7/23/2018   76140   100.00
       8182   Manul   V.   Feijoo,   M.D.   P.A.   0530982270101015   5/28/2018   Bill   7/23/2018   99204   475.00
       8183   Manul   V.   Feijoo,   M.D.   P.A.   0530982270101015   5/28/2018   Bill   7/23/2018   95851   100.00
       8184   Manul   V.   Feijoo,   M.D.   P.A.   0593283320101020   5/18/2018   Bill   7/23/2018   99204   475.00
       8185   Manul   V.   Feijoo,   M.D.   P.A.   0593283320101020   5/18/2018   Bill   7/23/2018   95851   100.00
       8186   Manul   V.   Feijoo,   M.D.   P.A.   0564665410101016   5/22/2018   Bill   7/23/2018   99204   475.00
       8187   Manul   V.   Feijoo,   M.D.   P.A.   0564665410101016   5/22/2018   Bill   7/23/2018   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 66 of 89

       8188   Manul   V.   Feijoo,   M.D.   P.A.   0564665410101016   5/22/2018   Bill   7/23/2018   99214   275.00
       8189   Manul   V.   Feijoo,   M.D.   P.A.   0564665410101016   5/22/2018   Bill   7/23/2018   95851   100.00
       8190   Manul   V.   Feijoo,   M.D.   P.A.   0593283320101020   5/18/2018   Bill   7/23/2018   99214   275.00
       8191   Manul   V.   Feijoo,   M.D.   P.A.   0593283320101020   5/18/2018   Bill   7/23/2018   95851   100.00
       8192   Manul   V.   Feijoo,   M.D.   P.A.   0607264900101030   4/23/2018   Bill   7/23/2018   99214   275.00
       8193   Manul   V.   Feijoo,   M.D.   P.A.   0607264900101030   4/23/2018   Bill   7/23/2018   95851   100.00
       8194   Manul   V.   Feijoo,   M.D.   P.A.   0470963780101036   3/13/2018   Bill   7/23/2018   99215   425.00
       8195   Manul   V.   Feijoo,   M.D.   P.A.   0470963780101036   3/13/2018   Bill   7/23/2018   95851   100.00
       8196   Manul   V.   Feijoo,   M.D.   P.A.   0470963780101036   3/13/2018   Bill   7/23/2018   76140   100.00
       8197   Manul   V.   Feijoo,   M.D.   P.A.   0207280020101076   6/6/2018    Bill   7/23/2018   99204   475.00
       8198   Manul   V.   Feijoo,   M.D.   P.A.   0207280020101076   6/6/2018    Bill   7/23/2018   95851   100.00
       8199   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   7/23/2018   99215   425.00
       8200   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   7/23/2018   95851   100.00
       8201   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   7/23/2018   76140   100.00
       8202   Manul   V.   Feijoo,   M.D.   P.A.   0610119180101016   5/18/2018   Bill   7/23/2018   99214   275.00
       8203   Manul   V.   Feijoo,   M.D.   P.A.   0610119180101016   5/18/2018   Bill   7/23/2018   95851   100.00
       8204   Manul   V.   Feijoo,   M.D.   P.A.   0495809470101029   5/24/2018   Bill   7/23/2018   99204   475.00
       8205   Manul   V.   Feijoo,   M.D.   P.A.   0495809470101029   5/24/2018   Bill   7/23/2018   95851   100.00
       8206   Manul   V.   Feijoo,   M.D.   P.A.   0455944750101031   5/18/2018   Bill   7/23/2018   99204   475.00
       8207   Manul   V.   Feijoo,   M.D.   P.A.   0455944750101031   5/18/2018   Bill   7/23/2018   95851   100.00
       8208   Manul   V.   Feijoo,   M.D.   P.A.   0610119180101016   5/18/2018   Bill   7/23/2018   99204   475.00
       8209   Manul   V.   Feijoo,   M.D.   P.A.   0610119180101016   5/18/2018   Bill   7/23/2018   95851   100.00
       8210   Manul   V.   Feijoo,   M.D.   P.A.   0455840210101076   5/27/2018   Bill   7/23/2018   99204   475.00
       8211   Manul   V.   Feijoo,   M.D.   P.A.   0455840210101076   5/27/2018   Bill   7/23/2018   95851   100.00
       8212   Manul   V.   Feijoo,   M.D.   P.A.   0495809470101029   5/24/2018   Bill   7/23/2018   99204   475.00
       8213   Manul   V.   Feijoo,   M.D.   P.A.   0495809470101029   5/24/2018   Bill   7/23/2018   95851   100.00
       8214   Manul   V.   Feijoo,   M.D.   P.A.   0363336410101058   6/15/2018   Bill   7/31/2018   99204   475.00
       8215   Manul   V.   Feijoo,   M.D.   P.A.   0363336410101058   6/15/2018   Bill   7/31/2018   95851   100.00
       8216   Manul   V.   Feijoo,   M.D.   P.A.   0363336410101058   6/15/2018   Bill   7/31/2018   99204   475.00
       8217   Manul   V.   Feijoo,   M.D.   P.A.   0363336410101058   6/15/2018   Bill   7/31/2018   95851   100.00
       8218   Manul   V.   Feijoo,   M.D.   P.A.   0290822910101043   6/15/2018   Bill   8/1/2018    99204   475.00
       8219   Manul   V.   Feijoo,   M.D.   P.A.   0290822910101043   6/15/2018   Bill   8/1/2018    95851   100.00
       8220   Manul   V.   Feijoo,   M.D.   P.A.   0604670960101012   6/15/2018   Bill   8/1/2018    99204   475.00
       8221   Manul   V.   Feijoo,   M.D.   P.A.   0604670960101012   6/15/2018   Bill   8/1/2018    95851   100.00
       8222   Manul   V.   Feijoo,   M.D.   P.A.   0629119070101018   6/7/2018    Bill   8/1/2018    99204   475.00
       8223   Manul   V.   Feijoo,   M.D.   P.A.   0629119070101018   6/7/2018    Bill   8/1/2018    95851   100.00
       8224   Manul   V.   Feijoo,   M.D.   P.A.   0494417080101024   6/6/2018    Bill   8/1/2018    99204   475.00
       8225   Manul   V.   Feijoo,   M.D.   P.A.   0494417080101024   6/6/2018    Bill   8/1/2018    95851   100.00
       8226   Manul   V.   Feijoo,   M.D.   P.A.   0602422990101022   4/24/2018   Bill   8/1/2018    99215   425.00
       8227   Manul   V.   Feijoo,   M.D.   P.A.   0180918380101092   11/9/2016   Bill   8/1/2018    99204   475.00
       8228   Manul   V.   Feijoo,   M.D.   P.A.   0180918380101092   11/9/2016   Bill   8/1/2018    95851   100.00
       8229   Manul   V.   Feijoo,   M.D.   P.A.   0514222710101022   6/26/2018   Bill   8/1/2018    99204   475.00
       8230   Manul   V.   Feijoo,   M.D.   P.A.   0514222710101022   6/26/2018   Bill   8/1/2018    95851   100.00
       8231   Manul   V.   Feijoo,   M.D.   P.A.   0456927840101045   6/14/2018   Bill   8/1/2018    99204   475.00
       8232   Manul   V.   Feijoo,   M.D.   P.A.   0456927840101045   6/14/2018   Bill   8/1/2018    95851   100.00
       8233   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   8/1/2018    99214   275.00
       8234   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   8/1/2018    95851   100.00
       8235   Manul   V.   Feijoo,   M.D.   P.A.   0626566310101021   6/4/2018    Bill   8/1/2018    99204   475.00
       8236   Manul   V.   Feijoo,   M.D.   P.A.   0626566310101021   6/4/2018    Bill   8/1/2018    95851   100.00
       8237   Manul   V.   Feijoo,   M.D.   P.A.   0462549090101020   5/28/2018   Bill   8/1/2018    99214   275.00
       8238   Manul   V.   Feijoo,   M.D.   P.A.   0462549090101020   5/28/2018   Bill   8/1/2018    95851   100.00
       8239   Manul   V.   Feijoo,   M.D.   P.A.   0565286570101032   3/22/2018   Bill   8/1/2018    99215   425.00
       8240   Manul   V.   Feijoo,   M.D.   P.A.   0565286570101032   3/22/2018   Bill   8/1/2018    95851   100.00
       8241   Manul   V.   Feijoo,   M.D.   P.A.   0624273080101024   5/22/2018   Bill   8/1/2018    99214   275.00
       8242   Manul   V.   Feijoo,   M.D.   P.A.   0624273080101024   5/22/2018   Bill   8/1/2018    95851   100.00
       8243   Manul   V.   Feijoo,   M.D.   P.A.   0561970340101018   3/19/2018   Bill   8/1/2018    99215   425.00
       8244   Manul   V.   Feijoo,   M.D.   P.A.   0561970340101018   3/19/2018   Bill   8/1/2018    95851   100.00
       8245   Manul   V.   Feijoo,   M.D.   P.A.   0561970340101018   3/19/2018   Bill   8/1/2018    76140   100.00
       8246   Manul   V.   Feijoo,   M.D.   P.A.   0514222710101022   6/26/2018   Bill   8/1/2018    99204   475.00
       8247   Manul   V.   Feijoo,   M.D.   P.A.   0514222710101022   6/26/2018   Bill   8/1/2018    95851   100.00
       8248   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018   Bill   8/1/2018    99214   275.00
       8249   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018   Bill   8/1/2018    95851   100.00
       8250   Manul   V.   Feijoo,   M.D.   P.A.   0566796510101024   6/10/2018   Bill   8/6/2018    99204   475.00
       8251   Manul   V.   Feijoo,   M.D.   P.A.   0566796510101024   6/10/2018   Bill   8/6/2018    95851   100.00
       8252   Manul   V.   Feijoo,   M.D.   P.A.   0422166650101032   5/26/2018   Bill   8/6/2018    99214   275.00
       8253   Manul   V.   Feijoo,   M.D.   P.A.   0422166650101032   5/26/2018   Bill   8/6/2018    95851   100.00
       8254   Manul   V.   Feijoo,   M.D.   P.A.   0505252920101026   4/30/2018   Bill   8/6/2018    99214   275.00
       8255   Manul   V.   Feijoo,   M.D.   P.A.   0505252920101026   4/30/2018   Bill   8/6/2018    95851   100.00
       8256   Manul   V.   Feijoo,   M.D.   P.A.   0456927840101045   6/14/2018   Bill   8/6/2018    99214   275.00
       8257   Manul   V.   Feijoo,   M.D.   P.A.   0456927840101045   6/14/2018   Bill   8/6/2018    95851   100.00
       8258   Manul   V.   Feijoo,   M.D.   P.A.   0616776990101017   3/27/2018   Bill   8/6/2018    99204   475.00
       8259   Manul   V.   Feijoo,   M.D.   P.A.   0616776990101017   3/27/2018   Bill   8/6/2018    95851   100.00
       8260   Manul   V.   Feijoo,   M.D.   P.A.   0616776990101017   3/27/2018   Bill   8/6/2018    76140   100.00
       8261   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101097   6/1/2018    Bill   8/6/2018    99214   275.00
       8262   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101097   6/1/2018    Bill   8/6/2018    95851   100.00
       8263   Manul   V.   Feijoo,   M.D.   P.A.   0406696980101013   6/19/2018   Bill   8/6/2018    99204   475.00
       8264   Manul   V.   Feijoo,   M.D.   P.A.   0406696980101013   6/19/2018   Bill   8/6/2018    95851   100.00
       8265   Manul   V.   Feijoo,   M.D.   P.A.   0505252920101026   4/30/2018   Bill   8/6/2018    99214   275.00
       8266   Manul   V.   Feijoo,   M.D.   P.A.   0505252920101026   4/30/2018   Bill   8/6/2018    95851   100.00
       8267   Manul   V.   Feijoo,   M.D.   P.A.   0422166650101032   5/26/2018   Bill   8/6/2018    99214   275.00
       8268   Manul   V.   Feijoo,   M.D.   P.A.   0422166650101032   5/26/2018   Bill   8/6/2018    95851   100.00
       8269   Manul   V.   Feijoo,   M.D.   P.A.   0422166650101032   5/26/2018   Bill   8/6/2018    76140   100.00
       8270   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   8/6/2018    99214   275.00
       8271   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   8/6/2018    95851   100.00
       8272   Manul   V.   Feijoo,   M.D.   P.A.   0629119070101018   6/7/2018    Bill   8/6/2018    99214   275.00
       8273   Manul   V.   Feijoo,   M.D.   P.A.   0629119070101018   6/7/2018    Bill   8/6/2018    95851   100.00
       8274   Manul   V.   Feijoo,   M.D.   P.A.   0364874770101044   5/17/2018   Bill   8/6/2018    99204   475.00
       8275   Manul   V.   Feijoo,   M.D.   P.A.   0364874770101044   5/17/2018   Bill   8/6/2018    95851   100.00
       8276   Manul   V.   Feijoo,   M.D.   P.A.   0364874770101044   5/17/2018   Bill   8/6/2018    76140   100.00
       8277   Manul   V.   Feijoo,   M.D.   P.A.   0455840210101076   5/27/2018   Bill   8/6/2018    99214   275.00
       8278   Manul   V.   Feijoo,   M.D.   P.A.   0455840210101076   5/27/2018   Bill   8/6/2018    95851   100.00
       8279   Manul   V.   Feijoo,   M.D.   P.A.   0584513430101010   6/13/2018   Bill   8/6/2018    99204   475.00
       8280   Manul   V.   Feijoo,   M.D.   P.A.   0584513430101010   6/13/2018   Bill   8/6/2018    95851   100.00
       8281   Manul   V.   Feijoo,   M.D.   P.A.   0572013780101011   6/18/2018   Bill   8/6/2018    99204   475.00
       8282   Manul   V.   Feijoo,   M.D.   P.A.   0572013780101011   6/18/2018   Bill   8/6/2018    95851   100.00
       8283   Manul   V.   Feijoo,   M.D.   P.A.   0623264830101019   7/1/2018    Bill   8/8/2018    99204   475.00
       8284   Manul   V.   Feijoo,   M.D.   P.A.   0623264830101019   7/1/2018    Bill   8/8/2018    95851   100.00
       8285   Manul   V.   Feijoo,   M.D.   P.A.   0621798260101025   6/10/2018   Bill   8/8/2018    99204   475.00
       8286   Manul   V.   Feijoo,   M.D.   P.A.   0621798260101025   6/10/2018   Bill   8/8/2018    95851   100.00
       8287   Manul   V.   Feijoo,   M.D.   P.A.   0624544230101019   6/22/2018   Bill   8/8/2018    99204   475.00
       8288   Manul   V.   Feijoo,   M.D.   P.A.   0624544230101019   6/22/2018   Bill   8/8/2018    95851   100.00
       8289   Manul   V.   Feijoo,   M.D.   P.A.   0584065700101022   6/16/2018   Bill   8/8/2018    99204   475.00
       8290   Manul   V.   Feijoo,   M.D.   P.A.   0584065700101022   6/16/2018   Bill   8/8/2018    95851   100.00
       8291   Manul   V.   Feijoo,   M.D.   P.A.   0617284740101014   6/13/2018   Bill   8/8/2018    99204   475.00
       8292   Manul   V.   Feijoo,   M.D.   P.A.   0617284740101014   6/13/2018   Bill   8/8/2018    95851   100.00
       8293   Manul   V.   Feijoo,   M.D.   P.A.   0620553560101014   7/1/2018    Bill   8/8/2018    99204   475.00
       8294   Manul   V.   Feijoo,   M.D.   P.A.   0620553560101014   7/1/2018    Bill   8/8/2018    95851   100.00
       8295   Manul   V.   Feijoo,   M.D.   P.A.   0624544230101019   6/22/2018   Bill   8/8/2018    99204   475.00
       8296   Manul   V.   Feijoo,   M.D.   P.A.   0624544230101019   6/22/2018   Bill   8/8/2018    95851   100.00
       8297   Manul   V.   Feijoo,   M.D.   P.A.   0490876580101012   5/17/2014   Bill   8/16/2018   99204   475.00
       8298   Manul   V.   Feijoo,   M.D.   P.A.   0490876580101012   5/17/2014   Bill   8/16/2018   95851   100.00
       8299   Manul   V.   Feijoo,   M.D.   P.A.   0456614210101041   7/25/2016   Bill   8/17/2018   99204   475.00
       8300   Manul   V.   Feijoo,   M.D.   P.A.   0456614210101041   7/25/2016   Bill   8/17/2018   95851   100.00
       8301   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101061   7/6/2018    Bill   8/18/2018   99204   475.00
       8302   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101061   7/6/2018    Bill   8/18/2018   95851   100.00
       8303   Manul   V.   Feijoo,   M.D.   P.A.   0095842820101070   6/7/2018    Bill   8/18/2018   99204   475.00
       8304   Manul   V.   Feijoo,   M.D.   P.A.   0095842820101070   6/7/2018    Bill   8/18/2018   95851   100.00
       8305   Manul   V.   Feijoo,   M.D.   P.A.   0612110680101018   6/24/2018   Bill   8/18/2018   99204   475.00
       8306   Manul   V.   Feijoo,   M.D.   P.A.   0612110680101018   6/24/2018   Bill   8/18/2018   95851   100.00
       8307   Manul   V.   Feijoo,   M.D.   P.A.   0404154200101092   6/13/2018   Bill   8/18/2018   99204   475.00
       8308   Manul   V.   Feijoo,   M.D.   P.A.   0404154200101092   6/13/2018   Bill   8/18/2018   95851   100.00
       8309   Manul   V.   Feijoo,   M.D.   P.A.   0095842820101070   6/7/2018    Bill   8/18/2018   99204   475.00
       8310   Manul   V.   Feijoo,   M.D.   P.A.   0095842820101070   6/7/2018    Bill   8/18/2018   95851   100.00
       8311   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   8/18/2018   99215   425.00
       8312   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   8/18/2018   95851   100.00
       8313   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018    Bill   8/18/2018   99215   425.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 67 of 89

       8314   Manul   V.   Feijoo,   M.D.   P.A.   0591041010101011   5/8/2018     Bill   8/18/2018   95851   100.00
       8315   Manul   V.   Feijoo,   M.D.   P.A.   0567560760101020   6/10/2018    Bill   8/18/2018   99204   475.00
       8316   Manul   V.   Feijoo,   M.D.   P.A.   0567560760101020   6/10/2018    Bill   8/18/2018   95851   100.00
       8317   Manul   V.   Feijoo,   M.D.   P.A.   0548671980101023   3/11/2018    Bill   8/18/2018   99214   275.00
       8318   Manul   V.   Feijoo,   M.D.   P.A.   0548671980101023   3/11/2018    Bill   8/18/2018   95851   100.00
       8319   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101061   7/6/2018     Bill   8/18/2018   99204   475.00
       8320   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101061   7/6/2018     Bill   8/18/2018   95851   100.00
       8321   Manul   V.   Feijoo,   M.D.   P.A.   0626566310101021   6/4/2018     Bill   8/18/2018   99214   275.00
       8322   Manul   V.   Feijoo,   M.D.   P.A.   0626566310101021   6/4/2018     Bill   8/18/2018   95851   100.00
       8323   Manul   V.   Feijoo,   M.D.   P.A.   0628175640101012   7/3/2018     Bill   8/18/2018   99204   475.00
       8324   Manul   V.   Feijoo,   M.D.   P.A.   0628175640101012   7/3/2018     Bill   8/18/2018   95851   100.00
       8325   Manul   V.   Feijoo,   M.D.   P.A.   0628175640101012   7/3/2018     Bill   8/18/2018   99204   475.00
       8326   Manul   V.   Feijoo,   M.D.   P.A.   0628175640101012   7/3/2018     Bill   8/18/2018   95851   100.00
       8327   Manul   V.   Feijoo,   M.D.   P.A.   0572013780101011   6/18/2018    Bill   8/18/2018   99214   275.00
       8328   Manul   V.   Feijoo,   M.D.   P.A.   0572013780101011   6/18/2018    Bill   8/18/2018   95851   100.00
       8329   Manul   V.   Feijoo,   M.D.   P.A.   0381003650101119   6/1/2018     Bill   8/18/2018   99214   275.00
       8330   Manul   V.   Feijoo,   M.D.   P.A.   0381003650101119   6/1/2018     Bill   8/18/2018   95851   100.00
       8331   Manul   V.   Feijoo,   M.D.   P.A.   0482218230101136   4/14/2018    Bill   8/18/2018   99204   475.00
       8332   Manul   V.   Feijoo,   M.D.   P.A.   0482218230101136   4/14/2018    Bill   8/18/2018   95851   100.00
       8333   Manul   V.   Feijoo,   M.D.   P.A.   0466694510101014   1/23/2016    Bill   8/18/2018   99215   425.00
       8334   Manul   V.   Feijoo,   M.D.   P.A.   0466694510101014   1/23/2016    Bill   8/18/2018   95851   100.00
       8335   Manul   V.   Feijoo,   M.D.   P.A.   0566796510101024   6/10/2018    Bill   8/20/2018   99214   275.00
       8336   Manul   V.   Feijoo,   M.D.   P.A.   0566796510101024   6/10/2018    Bill   8/20/2018   95851   100.00
       8337   Manul   V.   Feijoo,   M.D.   P.A.   0095842820101070   6/7/2018     Bill   8/20/2018   99214   275.00
       8338   Manul   V.   Feijoo,   M.D.   P.A.   0095842820101070   6/7/2018     Bill   8/20/2018   95851   100.00
       8339   Manul   V.   Feijoo,   M.D.   P.A.   0416890400101061   7/9/2018     Bill   8/20/2018   99204   475.00
       8340   Manul   V.   Feijoo,   M.D.   P.A.   0416890400101061   7/9/2018     Bill   8/20/2018   95851   100.00
       8341   Manul   V.   Feijoo,   M.D.   P.A.   0416890400101061   7/9/2018     Bill   8/20/2018   99204   475.00
       8342   Manul   V.   Feijoo,   M.D.   P.A.   0416890400101061   7/9/2018     Bill   8/20/2018   95851   100.00
       8343   Manul   V.   Feijoo,   M.D.   P.A.   0095842820101070   6/7/2018     Bill   8/20/2018   99214   275.00
       8344   Manul   V.   Feijoo,   M.D.   P.A.   0095842820101070   6/7/2018     Bill   8/20/2018   95851   100.00
       8345   Manul   V.   Feijoo,   M.D.   P.A.   0611863490101013   1/26/2018    Bill   8/20/2018   99204   475.00
       8346   Manul   V.   Feijoo,   M.D.   P.A.   0611863490101013   1/26/2018    Bill   8/20/2018   95851   100.00
       8347   Manul   V.   Feijoo,   M.D.   P.A.   0611863490101013   1/26/2018    Bill   8/20/2018   76140   100.00
       8348   Manul   V.   Feijoo,   M.D.   P.A.   0381003650101119   6/1/2018     Bill   8/20/2018   99214   275.00
       8349   Manul   V.   Feijoo,   M.D.   P.A.   0381003650101119   6/1/2018     Bill   8/20/2018   95851   100.00
       8350   Manul   V.   Feijoo,   M.D.   P.A.   0604670960101012   6/15/2018    Bill   8/20/2018   99214   275.00
       8351   Manul   V.   Feijoo,   M.D.   P.A.   0604670960101012   6/15/2018    Bill   8/20/2018   95851   100.00
       8352   Manul   V.   Feijoo,   M.D.   P.A.   0584065700101022   6/16/2018    Bill   8/20/2018   99214   275.00
       8353   Manul   V.   Feijoo,   M.D.   P.A.   0584065700101022   6/16/2018    Bill   8/20/2018   95851   100.00
       8354   Manul   V.   Feijoo,   M.D.   P.A.   0459031710101040   12/29/2017   Bill   8/20/2018   99215   425.00
       8355   Manul   V.   Feijoo,   M.D.   P.A.   0459031710101040   12/29/2017   Bill   8/20/2018   95851   100.00
       8356   Manul   V.   Feijoo,   M.D.   P.A.   0363336410101058   6/15/2018    Bill   8/24/2018   99214   275.00
       8357   Manul   V.   Feijoo,   M.D.   P.A.   0363336410101058   6/15/2018    Bill   8/24/2018   95851   100.00
       8358   Manul   V.   Feijoo,   M.D.   P.A.   0363336410101058   6/15/2018    Bill   8/24/2018   99214   275.00
       8359   Manul   V.   Feijoo,   M.D.   P.A.   0363336410101058   6/15/2018    Bill   8/24/2018   95851   100.00
       8360   Manul   V.   Feijoo,   M.D.   P.A.   0421804310101056   7/16/2018    Bill   8/24/2018   99204   475.00
       8361   Manul   V.   Feijoo,   M.D.   P.A.   0421804310101056   7/16/2018    Bill   8/24/2018   95851   100.00
       8362   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101052   5/14/2018    Bill   8/24/2018   99214   275.00
       8363   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101052   5/14/2018    Bill   8/24/2018   95851   100.00
       8364   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101052   5/14/2018    Bill   8/24/2018   76140   100.00
       8365   Manul   V.   Feijoo,   M.D.   P.A.   0612679340101014   2/28/2018    Bill   8/24/2018   99215   425.00
       8366   Manul   V.   Feijoo,   M.D.   P.A.   0612679340101014   2/28/2018    Bill   8/24/2018   95851   100.00
       8367   Manul   V.   Feijoo,   M.D.   P.A.   0612160640101012   5/18/2018    Bill   8/24/2018   99204   475.00
       8368   Manul   V.   Feijoo,   M.D.   P.A.   0612160640101012   5/18/2018    Bill   8/24/2018   95851   100.00
       8369   Manul   V.   Feijoo,   M.D.   P.A.   0612160640101012   5/18/2018    Bill   8/24/2018   76140   100.00
       8370   Manul   V.   Feijoo,   M.D.   P.A.   0456259280101040   4/17/2018    Bill   8/24/2018   99215   425.00
       8371   Manul   V.   Feijoo,   M.D.   P.A.   0456259280101040   4/17/2018    Bill   8/24/2018   95851   100.00
       8372   Manul   V.   Feijoo,   M.D.   P.A.   0593283320101020   5/18/2018    Bill   8/24/2018   99215   425.00
       8373   Manul   V.   Feijoo,   M.D.   P.A.   0593283320101020   5/18/2018    Bill   8/24/2018   95851   100.00
       8374   Manul   V.   Feijoo,   M.D.   P.A.   0446419980101053   7/18/2018    Bill   8/24/2018   99204   475.00
       8375   Manul   V.   Feijoo,   M.D.   P.A.   0446419980101053   7/18/2018    Bill   8/24/2018   95851   100.00
       8376   Manul   V.   Feijoo,   M.D.   P.A.   0446419980101053   7/18/2018    Bill   8/24/2018   99204   475.00
       8377   Manul   V.   Feijoo,   M.D.   P.A.   0446419980101053   7/18/2018    Bill   8/24/2018   95851   100.00
       8378   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101097   6/1/2018     Bill   8/24/2018   99215   425.00
       8379   Manul   V.   Feijoo,   M.D.   P.A.   0231620550101097   6/1/2018     Bill   8/24/2018   95851   100.00
       8380   Manul   V.   Feijoo,   M.D.   P.A.   0621798260101025   6/10/2018    Bill   8/24/2018   99214   275.00
       8381   Manul   V.   Feijoo,   M.D.   P.A.   0621798260101025   6/10/2018    Bill   8/24/2018   95851   100.00
       8382   Manul   V.   Feijoo,   M.D.   P.A.   0406696980101013   6/19/2018    Bill   8/24/2018   99214   275.00
       8383   Manul   V.   Feijoo,   M.D.   P.A.   0406696980101013   6/19/2018    Bill   8/24/2018   95851   100.00
       8384   Manul   V.   Feijoo,   M.D.   P.A.   0524593960101039   7/16/2018    Bill   8/24/2018   99204   475.00
       8385   Manul   V.   Feijoo,   M.D.   P.A.   0524593960101039   7/16/2018    Bill   8/24/2018   95851   100.00
       8386   Manul   V.   Feijoo,   M.D.   P.A.   0539891450101029   5/19/2018    Bill   8/24/2018   99215   425.00
       8387   Manul   V.   Feijoo,   M.D.   P.A.   0539891450101029   5/19/2018    Bill   8/24/2018   95851   100.00
       8388   Manul   V.   Feijoo,   M.D.   P.A.   0539891450101029   5/19/2018    Bill   8/24/2018   76140   100.00
       8389   Manul   V.   Feijoo,   M.D.   P.A.   0455944750101031   5/18/2018    Bill   8/24/2018   99215   425.00
       8390   Manul   V.   Feijoo,   M.D.   P.A.   0455944750101031   5/18/2018    Bill   8/24/2018   95851   100.00
       8391   Manul   V.   Feijoo,   M.D.   P.A.   0455944750101031   5/18/2018    Bill   8/24/2018   76140   100.00
       8392   Manul   V.   Feijoo,   M.D.   P.A.   0277003720101252   7/3/2018     Bill   8/24/2018   99204   475.00
       8393   Manul   V.   Feijoo,   M.D.   P.A.   0277003720101252   7/3/2018     Bill   8/24/2018   95851   100.00
       8394   Manul   V.   Feijoo,   M.D.   P.A.   0469378830101063   3/15/2018    Bill   8/24/2018   99215   425.00
       8395   Manul   V.   Feijoo,   M.D.   P.A.   0469378830101063   3/15/2018    Bill   8/24/2018   95851   100.00
       8396   Manul   V.   Feijoo,   M.D.   P.A.   0469378830101063   3/15/2018    Bill   8/24/2018   76140   100.00
       8397   Manul   V.   Feijoo,   M.D.   P.A.   0632317080101011   7/14/2018    Bill   8/27/2018   99204   475.00
       8398   Manul   V.   Feijoo,   M.D.   P.A.   0632317080101011   7/14/2018    Bill   8/27/2018   95851   100.00
       8399   Manul   V.   Feijoo,   M.D.   P.A.   0559058010101031   7/1/2018     Bill   8/27/2018   99204   475.00
       8400   Manul   V.   Feijoo,   M.D.   P.A.   0559058010101031   7/1/2018     Bill   8/27/2018   95851   100.00
       8401   Manul   V.   Feijoo,   M.D.   P.A.   0559058010101023   6/19/2018    Bill   8/27/2018   99204   475.00
       8402   Manul   V.   Feijoo,   M.D.   P.A.   0559058010101023   6/19/2018    Bill   8/27/2018   95851   100.00
       8403   Manul   V.   Feijoo,   M.D.   P.A.   0195469930101144   6/30/2018    Bill   8/27/2018   99204   475.00
       8404   Manul   V.   Feijoo,   M.D.   P.A.   0195469930101144   6/30/2018    Bill   8/27/2018   95851   100.00
       8405   Manul   V.   Feijoo,   M.D.   P.A.   0393455590101102   7/10/2018    Bill   8/27/2018   99204   475.00
       8406   Manul   V.   Feijoo,   M.D.   P.A.   0393455590101102   7/10/2018    Bill   8/27/2018   95851   100.00
       8407   Manul   V.   Feijoo,   M.D.   P.A.   0393455590101102   7/10/2018    Bill   8/27/2018   76140   100.00
       8408   Manul   V.   Feijoo,   M.D.   P.A.   0577270180101018   6/30/2018    Bill   8/27/2018   99204   475.00
       8409   Manul   V.   Feijoo,   M.D.   P.A.   0577270180101018   6/30/2018    Bill   8/27/2018   95851   100.00
       8410   Manul   V.   Feijoo,   M.D.   P.A.   0149972070101169   1/27/2016    Bill   8/27/2018   99204   475.00
       8411   Manul   V.   Feijoo,   M.D.   P.A.   0149972070101169   1/27/2016    Bill   8/27/2018   95851   100.00
       8412   Manul   V.   Feijoo,   M.D.   P.A.   0559058010101031   7/1/2018     Bill   8/27/2018   99204   475.00
       8413   Manul   V.   Feijoo,   M.D.   P.A.   0559058010101031   7/1/2018     Bill   8/27/2018   95851   100.00
       8414   Manul   V.   Feijoo,   M.D.   P.A.   0539508210101046   7/30/2018    Bill   8/31/2018   99204   475.00
       8415   Manul   V.   Feijoo,   M.D.   P.A.   0539508210101046   7/30/2018    Bill   8/31/2018   95851   100.00
       8416   Manul   V.   Feijoo,   M.D.   P.A.   0624273080101024   5/22/2018    Bill   8/31/2018   99214   275.00
       8417   Manul   V.   Feijoo,   M.D.   P.A.   0624273080101024   5/22/2018    Bill   8/31/2018   95851   100.00
       8418   Manul   V.   Feijoo,   M.D.   P.A.   0624273080101024   5/22/2018    Bill   8/31/2018   76140   100.00
       8419   Manul   V.   Feijoo,   M.D.   P.A.   0612160640101012   5/18/2018    Bill   8/31/2018   99215   425.00
       8420   Manul   V.   Feijoo,   M.D.   P.A.   0612160640101012   5/18/2018    Bill   8/31/2018   95851   100.00
       8421   Manul   V.   Feijoo,   M.D.   P.A.   0612160640101012   5/18/2018    Bill   8/31/2018   76140   100.00
       8422   Manul   V.   Feijoo,   M.D.   P.A.   0615958540101017   6/26/2018    Bill   8/31/2018   99204   475.00
       8423   Manul   V.   Feijoo,   M.D.   P.A.   0615958540101017   6/26/2018    Bill   8/31/2018   95851   100.00
       8424   Manul   V.   Feijoo,   M.D.   P.A.   0364670370101065   7/13/2018    Bill   8/31/2018   99204   475.00
       8425   Manul   V.   Feijoo,   M.D.   P.A.   0364670370101065   7/13/2018    Bill   8/31/2018   95851   100.00
       8426   Manul   V.   Feijoo,   M.D.   P.A.   0335929970101073   4/13/2018    Bill   8/31/2018   99215   425.00
       8427   Manul   V.   Feijoo,   M.D.   P.A.   0335929970101073   4/13/2018    Bill   8/31/2018   95851   100.00
       8428   Manul   V.   Feijoo,   M.D.   P.A.   0539508210101046   7/30/2018    Bill   8/31/2018   99204   475.00
       8429   Manul   V.   Feijoo,   M.D.   P.A.   0539508210101046   7/30/2018    Bill   8/31/2018   95851   100.00
       8430   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101061   7/6/2018     Bill   8/31/2018   99214   275.00
       8431   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101061   7/6/2018     Bill   8/31/2018   95851   100.00
       8432   Manul   V.   Feijoo,   M.D.   P.A.   0566796510101024   6/10/2018    Bill   9/4/2018    99214   275.00
       8433   Manul   V.   Feijoo,   M.D.   P.A.   0566796510101024   6/10/2018    Bill   9/4/2018    95851   100.00
       8434   Manul   V.   Feijoo,   M.D.   P.A.   0514222710101022   6/26/2018    Bill   9/4/2018    99214   275.00
       8435   Manul   V.   Feijoo,   M.D.   P.A.   0514222710101022   6/26/2018    Bill   9/4/2018    95851   100.00
       8436   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/4/2018    99214   275.00
       8437   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/4/2018    95851   100.00
       8438   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/4/2018    76140   100.00
       8439   Manul   V.   Feijoo,   M.D.   P.A.   0514222710101022   6/26/2018    Bill   9/4/2018    99214   275.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 68 of 89

       8440   Manul   V.   Feijoo,   M.D.   P.A.   0514222710101022   6/26/2018    Bill   9/4/2018    95851   100.00
       8441   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/4/2018    99215   425.00
       8442   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/4/2018    95851   100.00
       8443   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/4/2018    76140   100.00
       8444   Manul   V.   Feijoo,   M.D.   P.A.   0241035760101092   7/3/2018     Bill   9/4/2018    99204   475.00
       8445   Manul   V.   Feijoo,   M.D.   P.A.   0241035760101092   7/3/2018     Bill   9/4/2018    95851   100.00
       8446   Manul   V.   Feijoo,   M.D.   P.A.   0519706560101012   7/13/2018    Bill   9/4/2018    99204   475.00
       8447   Manul   V.   Feijoo,   M.D.   P.A.   0519706560101012   7/13/2018    Bill   9/4/2018    95851   100.00
       8448   Manul   V.   Feijoo,   M.D.   P.A.   0596594370101026   6/14/2018    Bill   9/4/2018    99204   475.00
       8449   Manul   V.   Feijoo,   M.D.   P.A.   0596594370101026   6/14/2018    Bill   9/4/2018    95851   100.00
       8450   Manul   V.   Feijoo,   M.D.   P.A.   0629119070101018   6/7/2018     Bill   9/4/2018    99215   425.00
       8451   Manul   V.   Feijoo,   M.D.   P.A.   0629119070101018   6/7/2018     Bill   9/4/2018    95851   100.00
       8452   Manul   V.   Feijoo,   M.D.   P.A.   0629119070101018   6/7/2018     Bill   9/4/2018    76140   100.00
       8453   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101061   7/6/2018     Bill   9/4/2018    99214   275.00
       8454   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101061   7/6/2018     Bill   9/4/2018    95851   100.00
       8455   Manul   V.   Feijoo,   M.D.   P.A.   0415534960101035   7/13/2018    Bill   9/4/2018    99204   475.00
       8456   Manul   V.   Feijoo,   M.D.   P.A.   0415534960101035   7/13/2018    Bill   9/4/2018    95851   100.00
       8457   Manul   V.   Feijoo,   M.D.   P.A.   0415534960101035   7/13/2018    Bill   9/4/2018    76140   100.00
       8458   Manul   V.   Feijoo,   M.D.   P.A.   0495243080101031   7/26/2018    Bill   9/4/2018    99204   475.00
       8459   Manul   V.   Feijoo,   M.D.   P.A.   0495243080101031   7/26/2018    Bill   9/4/2018    76140   100.00
       8460   Manul   V.   Feijoo,   M.D.   P.A.   0623264830101019   7/1/2018     Bill   9/4/2018    99214   275.00
       8461   Manul   V.   Feijoo,   M.D.   P.A.   0623264830101019   7/1/2018     Bill   9/4/2018    95851   100.00
       8462   Manul   V.   Feijoo,   M.D.   P.A.   0456927840101045   6/14/2018    Bill   9/4/2018    99215   425.00
       8463   Manul   V.   Feijoo,   M.D.   P.A.   0456927840101045   6/14/2018    Bill   9/4/2018    95851   100.00
       8464   Manul   V.   Feijoo,   M.D.   P.A.   0415503290101023   5/24/2018    Bill   9/4/2018    99204   475.00
       8465   Manul   V.   Feijoo,   M.D.   P.A.   0415503290101023   5/24/2018    Bill   9/4/2018    95851   100.00
       8466   Manul   V.   Feijoo,   M.D.   P.A.   0415503290101023   5/24/2018    Bill   9/4/2018    76140   100.00
       8467   Manul   V.   Feijoo,   M.D.   P.A.   0611092110101027   7/19/2018    Bill   9/4/2018    99204   475.00
       8468   Manul   V.   Feijoo,   M.D.   P.A.   0611092110101027   7/19/2018    Bill   9/4/2018    95851   100.00
       8469   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/4/2018    99204   475.00
       8470   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/4/2018    95851   100.00
       8471   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/4/2018    76140   100.00
       8472   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/4/2018    99204   475.00
       8473   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/4/2018    95851   100.00
       8474   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/4/2018    76140   100.00
       8475   Manul   V.   Feijoo,   M.D.   P.A.   0540553390101033   7/27/2018    Bill   9/10/2018   99204   475.00
       8476   Manul   V.   Feijoo,   M.D.   P.A.   0540553390101033   7/27/2018    Bill   9/10/2018   95851   100.00
       8477   Manul   V.   Feijoo,   M.D.   P.A.   0180331850101081   7/17/2018    Bill   9/10/2018   99204   475.00
       8478   Manul   V.   Feijoo,   M.D.   P.A.   0180331850101081   7/17/2018    Bill   9/10/2018   95851   100.00
       8479   Manul   V.   Feijoo,   M.D.   P.A.   0341336640101073   7/13/2018    Bill   9/10/2018   99214   275.00
       8480   Manul   V.   Feijoo,   M.D.   P.A.   0341336640101073   7/13/2018    Bill   9/10/2018   95851   100.00
       8481   Manul   V.   Feijoo,   M.D.   P.A.   0632317080101011   7/14/2018    Bill   9/10/2018   99214   275.00
       8482   Manul   V.   Feijoo,   M.D.   P.A.   0632317080101011   7/14/2018    Bill   9/10/2018   95851   100.00
       8483   Manul   V.   Feijoo,   M.D.   P.A.   0290822910101043   6/15/2018    Bill   9/10/2018   99215   425.00
       8484   Manul   V.   Feijoo,   M.D.   P.A.   0290822910101043   6/15/2018    Bill   9/10/2018   95851   100.00
       8485   Manul   V.   Feijoo,   M.D.   P.A.   0290822910101043   6/15/2018    Bill   9/10/2018   95851   100.00
       8486   Manul   V.   Feijoo,   M.D.   P.A.   0341336640101073   7/13/2018    Bill   9/10/2018   99204   475.00
       8487   Manul   V.   Feijoo,   M.D.   P.A.   0341336640101073   7/13/2018    Bill   9/10/2018   95851   100.00
       8488   Manul   V.   Feijoo,   M.D.   P.A.   0617284740101014   6/13/2018    Bill   9/10/2018   99204   475.00
       8489   Manul   V.   Feijoo,   M.D.   P.A.   0617284740101014   6/13/2018    Bill   9/10/2018   95851   100.00
       8490   Manul   V.   Feijoo,   M.D.   P.A.   0620553560101014   7/1/2018     Bill   9/10/2018   99214   275.00
       8491   Manul   V.   Feijoo,   M.D.   P.A.   0620553560101014   7/1/2018     Bill   9/10/2018   95851   100.00
       8492   Manul   V.   Feijoo,   M.D.   P.A.   0627066180101010   4/29/2018    Bill   9/10/2018   99204   475.00
       8493   Manul   V.   Feijoo,   M.D.   P.A.   0627066180101010   4/29/2018    Bill   9/10/2018   95851   100.00
       8494   Manul   V.   Feijoo,   M.D.   P.A.   0422237200101077   7/24/2018    Bill   9/10/2018   99204   475.00
       8495   Manul   V.   Feijoo,   M.D.   P.A.   0422237200101077   7/24/2018    Bill   9/10/2018   95851   100.00
       8496   Manul   V.   Feijoo,   M.D.   P.A.   0422237200101077   7/24/2018    Bill   9/10/2018   99204   475.00
       8497   Manul   V.   Feijoo,   M.D.   P.A.   0422237200101077   7/24/2018    Bill   9/10/2018   95851   100.00
       8498   Manul   V.   Feijoo,   M.D.   P.A.   0572013780101011   6/18/2018    Bill   9/10/2018   99214   275.00
       8499   Manul   V.   Feijoo,   M.D.   P.A.   0572013780101011   6/18/2018    Bill   9/10/2018   95851   100.00
       8500   Manul   V.   Feijoo,   M.D.   P.A.   0572013780101011   6/18/2018    Bill   9/10/2018   76140   100.00
       8501   Manul   V.   Feijoo,   M.D.   P.A.   0381003650101119   6/1/2018     Bill   9/10/2018   99215   425.00
       8502   Manul   V.   Feijoo,   M.D.   P.A.   0381003650101119   6/1/2018     Bill   9/10/2018   95851   100.00
       8503   Manul   V.   Feijoo,   M.D.   P.A.   0381003650101119   6/1/2018     Bill   9/10/2018   76140   100.00
       8504   Manul   V.   Feijoo,   M.D.   P.A.   0277003720101252   7/3/2018     Bill   9/10/2018   99214   275.00
       8505   Manul   V.   Feijoo,   M.D.   P.A.   0277003720101252   7/3/2018     Bill   9/10/2018   95851   100.00
       8506   Manul   V.   Feijoo,   M.D.   P.A.   0354990980101046   11/20/2016   Bill   9/10/2018   99204   475.00
       8507   Manul   V.   Feijoo,   M.D.   P.A.   0354990980101046   11/20/2016   Bill   9/10/2018   95851   100.00
       8508   Manul   V.   Feijoo,   M.D.   P.A.   0604214650101022   7/28/2018    Bill   9/19/2018   99204   475.00
       8509   Manul   V.   Feijoo,   M.D.   P.A.   0604214650101022   7/28/2018    Bill   9/19/2018   95851   100.00
       8510   Manul   V.   Feijoo,   M.D.   P.A.   0604214650101022   7/28/2018    Bill   9/19/2018   99204   475.00
       8511   Manul   V.   Feijoo,   M.D.   P.A.   0604214650101022   7/28/2018    Bill   9/19/2018   95851   100.00
       8512   Manul   V.   Feijoo,   M.D.   P.A.   0577270180101018   6/30/2018    Bill   9/24/2018   99214   275.00
       8513   Manul   V.   Feijoo,   M.D.   P.A.   0577270180101018   6/30/2018    Bill   9/24/2018   95851   100.00
       8514   Manul   V.   Feijoo,   M.D.   P.A.   0605833360101052   8/11/2018    Bill   9/27/2018   99204   475.00
       8515   Manul   V.   Feijoo,   M.D.   P.A.   0605833360101052   8/11/2018    Bill   9/27/2018   95851   100.00
       8516   Manul   V.   Feijoo,   M.D.   P.A.   0605833360101052   8/11/2018    Bill   9/27/2018   99204   475.00
       8517   Manul   V.   Feijoo,   M.D.   P.A.   0605833360101052   8/11/2018    Bill   9/27/2018   95851   100.00
       8518   Manul   V.   Feijoo,   M.D.   P.A.   0635256670101014   8/7/2018     Bill   9/27/2018   99204   475.00
       8519   Manul   V.   Feijoo,   M.D.   P.A.   0635256670101014   8/7/2018     Bill   9/27/2018   95851   100.00
       8520   Manul   V.   Feijoo,   M.D.   P.A.   0597744580101022   7/28/2018    Bill   9/27/2018   99204   475.00
       8521   Manul   V.   Feijoo,   M.D.   P.A.   0597744580101022   7/28/2018    Bill   9/27/2018   95851   100.00
       8522   Manul   V.   Feijoo,   M.D.   P.A.   0635256670101014   8/7/2018     Bill   9/27/2018   99204   475.00
       8523   Manul   V.   Feijoo,   M.D.   P.A.   0635256670101014   8/7/2018     Bill   9/27/2018   95851   100.00
       8524   Manul   V.   Feijoo,   M.D.   P.A.   0594220950101028   8/2/2018     Bill   9/27/2018   99204   475.00
       8525   Manul   V.   Feijoo,   M.D.   P.A.   0594220950101028   8/2/2018     Bill   9/27/2018   95851   100.00
       8526   Manul   V.   Feijoo,   M.D.   P.A.   0608679850101038   8/3/2018     Bill   9/27/2018   99204   475.00
       8527   Manul   V.   Feijoo,   M.D.   P.A.   0608679850101038   8/3/2018     Bill   9/27/2018   95851   100.00
       8528   Manul   V.   Feijoo,   M.D.   P.A.   0528504370101028   8/3/2018     Bill   9/27/2018   99204   475.00
       8529   Manul   V.   Feijoo,   M.D.   P.A.   0528504370101028   8/3/2018     Bill   9/27/2018   95851   100.00
       8530   Manul   V.   Feijoo,   M.D.   P.A.   0602538920101038   7/23/2018    Bill   9/27/2018   99204   475.00
       8531   Manul   V.   Feijoo,   M.D.   P.A.   0602538920101038   7/23/2018    Bill   9/27/2018   95851   100.00
       8532   Manul   V.   Feijoo,   M.D.   P.A.   0554312710101022   8/14/2018    Bill   9/27/2018   99204   475.00
       8533   Manul   V.   Feijoo,   M.D.   P.A.   0554312710101022   8/14/2018    Bill   9/27/2018   95851   100.00
       8534   Manul   V.   Feijoo,   M.D.   P.A.   0605833360101052   8/11/2018    Bill   9/27/2018   99204   475.00
       8535   Manul   V.   Feijoo,   M.D.   P.A.   0605833360101052   8/11/2018    Bill   9/27/2018   95851   100.00
       8536   Manul   V.   Feijoo,   M.D.   P.A.   0382362010101048   4/30/2018    Bill   9/27/2018   99204   475.00
       8537   Manul   V.   Feijoo,   M.D.   P.A.   0382362010101048   4/30/2018    Bill   9/27/2018   95851   100.00
       8538   Manul   V.   Feijoo,   M.D.   P.A.   0462199760101056   7/21/2018    Bill   9/27/2018   99204   475.00
       8539   Manul   V.   Feijoo,   M.D.   P.A.   0462199760101056   7/21/2018    Bill   9/27/2018   95851   100.00
       8540   Manul   V.   Feijoo,   M.D.   P.A.   0626078270101017   7/19/2018    Bill   9/27/2018   99204   475.00
       8541   Manul   V.   Feijoo,   M.D.   P.A.   0626078270101017   7/19/2018    Bill   9/27/2018   95851   100.00
       8542   Manul   V.   Feijoo,   M.D.   P.A.   0614539400101015   8/5/2018     Bill   9/27/2018   99204   475.00
       8543   Manul   V.   Feijoo,   M.D.   P.A.   0614539400101015   8/5/2018     Bill   9/27/2018   95851   100.00
       8544   Manul   V.   Feijoo,   M.D.   P.A.   0519164770101051   8/13/2018    Bill   9/27/2018   99204   475.00
       8545   Manul   V.   Feijoo,   M.D.   P.A.   0519164770101051   8/13/2018    Bill   9/27/2018   95851   100.00
       8546   Manul   V.   Feijoo,   M.D.   P.A.   0625295390101013   7/30/2018    Bill   9/27/2018   99204   475.00
       8547   Manul   V.   Feijoo,   M.D.   P.A.   0625295390101013   7/30/2018    Bill   9/27/2018   95851   100.00
       8548   Manul   V.   Feijoo,   M.D.   P.A.   0550840260101020   7/19/2018    Bill   9/27/2018   99204   475.00
       8549   Manul   V.   Feijoo,   M.D.   P.A.   0550840260101020   7/19/2018    Bill   9/27/2018   95851   100.00
       8550   Manul   V.   Feijoo,   M.D.   P.A.   0597744580101022   7/28/2018    Bill   9/29/2018   99213   200.00
       8551   Manul   V.   Feijoo,   M.D.   P.A.   0597744580101022   7/28/2018    Bill   9/29/2018   95851   100.00
       8552   Manul   V.   Feijoo,   M.D.   P.A.   0597744580101022   7/28/2018    Bill   9/29/2018   76140   100.00
       8553   Manul   V.   Feijoo,   M.D.   P.A.   0446419980101053   7/18/2018    Bill   9/29/2018   99213   200.00
       8554   Manul   V.   Feijoo,   M.D.   P.A.   0446419980101053   7/18/2018    Bill   9/29/2018   95851   100.00
       8555   Manul   V.   Feijoo,   M.D.   P.A.   0446419980101053   7/18/2018    Bill   9/29/2018   99214   275.00
       8556   Manul   V.   Feijoo,   M.D.   P.A.   0446419980101053   7/18/2018    Bill   9/29/2018   95851   100.00
       8557   Manul   V.   Feijoo,   M.D.   P.A.   0406696980101013   6/19/2018    Bill   9/29/2018   99214   275.00
       8558   Manul   V.   Feijoo,   M.D.   P.A.   0406696980101013   6/19/2018    Bill   9/29/2018   95851   100.00
       8559   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/29/2018   99215   425.00
       8560   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/29/2018   95851   100.00
       8561   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   9/29/2018   76140   100.00
       8562   Manul   V.   Feijoo,   M.D.   P.A.   0524593960101039   7/16/2018    Bill   9/29/2018   99214   275.00
       8563   Manul   V.   Feijoo,   M.D.   P.A.   0524593960101039   7/16/2018    Bill   9/29/2018   95851   100.00
       8564   Manul   V.   Feijoo,   M.D.   P.A.   0614539400101015   8/5/2018     Bill   9/29/2018   99204   475.00
       8565   Manul   V.   Feijoo,   M.D.   P.A.   0614539400101015   8/5/2018     Bill   9/29/2018   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 69 of 89

       8566   Manul   V.   Feijoo,   M.D.   P.A.   0550840260101020   7/19/2018    Bill   10/1/2018    72141   1,490.00
       8567   Manul   V.   Feijoo,   M.D.   P.A.   0550840260101020   7/19/2018    Bill   10/1/2018    72148   1,490.00
       8568   Manul   V.   Feijoo,   M.D.   P.A.   0566796510101024   6/10/2018    Bill   10/8/2018    99215     425.00
       8569   Manul   V.   Feijoo,   M.D.   P.A.   0566796510101024   6/10/2018    Bill   10/8/2018    95851     100.00
       8570   Manul   V.   Feijoo,   M.D.   P.A.   0605546430101023   8/12/2018    Bill   10/8/2018    99204     475.00
       8571   Manul   V.   Feijoo,   M.D.   P.A.   0605546430101023   8/12/2018    Bill   10/8/2018    95851     100.00
       8572   Manul   V.   Feijoo,   M.D.   P.A.   0605546430101023   8/12/2018    Bill   10/8/2018    99204     475.00
       8573   Manul   V.   Feijoo,   M.D.   P.A.   0605546430101023   8/12/2018    Bill   10/8/2018    95851     100.00
       8574   Manul   V.   Feijoo,   M.D.   P.A.   0596594370101026   6/14/2018    Bill   10/8/2018    99214     275.00
       8575   Manul   V.   Feijoo,   M.D.   P.A.   0596594370101026   6/14/2018    Bill   10/8/2018    95851     100.00
       8576   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101052   5/14/2018    Bill   10/8/2018    99215     425.00
       8577   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101052   5/14/2018    Bill   10/8/2018    95851     100.00
       8578   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101052   5/14/2018    Bill   10/8/2018    76140     100.00
       8579   Manul   V.   Feijoo,   M.D.   P.A.   0399308960101018   1/29/2018    Bill   10/8/2018    99204     475.00
       8580   Manul   V.   Feijoo,   M.D.   P.A.   0399308960101018   1/29/2018    Bill   10/8/2018    95851     100.00
       8581   Manul   V.   Feijoo,   M.D.   P.A.   0322393960101046   8/12/2018    Bill   10/8/2018    99204     475.00
       8582   Manul   V.   Feijoo,   M.D.   P.A.   0322393960101046   8/12/2018    Bill   10/8/2018    95851     100.00
       8583   Manul   V.   Feijoo,   M.D.   P.A.   0554312710101022   8/14/2018    Bill   10/8/2018    99204     475.00
       8584   Manul   V.   Feijoo,   M.D.   P.A.   0554312710101022   8/14/2018    Bill   10/8/2018    95851     100.00
       8585   Manul   V.   Feijoo,   M.D.   P.A.   0429023580101033   8/11/2018    Bill   10/8/2018    99204     475.00
       8586   Manul   V.   Feijoo,   M.D.   P.A.   0429023580101033   8/11/2018    Bill   10/8/2018    95851     100.00
       8587   Manul   V.   Feijoo,   M.D.   P.A.   0108310040101093   8/4/2018     Bill   10/8/2018    99204     475.00
       8588   Manul   V.   Feijoo,   M.D.   P.A.   0108310040101093   8/4/2018     Bill   10/8/2018    95851     100.00
       8589   Manul   V.   Feijoo,   M.D.   P.A.   0593639720101029   8/17/2018    Bill   10/8/2018    99204     475.00
       8590   Manul   V.   Feijoo,   M.D.   P.A.   0593639720101029   8/17/2018    Bill   10/8/2018    95851     100.00
       8591   Manul   V.   Feijoo,   M.D.   P.A.   0610285040101015   8/22/2018    Bill   10/8/2018    99204     475.00
       8592   Manul   V.   Feijoo,   M.D.   P.A.   0610285040101015   8/22/2018    Bill   10/8/2018    95851     100.00
       8593   Manul   V.   Feijoo,   M.D.   P.A.   0109316200101061   8/4/2018     Bill   10/8/2018    99204     475.00
       8594   Manul   V.   Feijoo,   M.D.   P.A.   0109316200101061   8/4/2018     Bill   10/8/2018    95851     100.00
       8595   Manul   V.   Feijoo,   M.D.   P.A.   0133119160101158   8/17/2018    Bill   10/8/2018    99204     475.00
       8596   Manul   V.   Feijoo,   M.D.   P.A.   0133119160101158   8/17/2018    Bill   10/8/2018    95851     100.00
       8597   Manul   V.   Feijoo,   M.D.   P.A.   0540553390101033   7/27/2018    Bill   10/8/2018    99214     275.00
       8598   Manul   V.   Feijoo,   M.D.   P.A.   0540553390101033   7/27/2018    Bill   10/8/2018    95851     100.00
       8599   Manul   V.   Feijoo,   M.D.   P.A.   0176708250101066   8/28/2018    Bill   10/15/2018   99204     475.00
       8600   Manul   V.   Feijoo,   M.D.   P.A.   0176708250101066   8/28/2018    Bill   10/15/2018   95851     100.00
       8601   Manul   V.   Feijoo,   M.D.   P.A.   0619145230101046   8/18/2018    Bill   10/15/2018   99204     475.00
       8602   Manul   V.   Feijoo,   M.D.   P.A.   0619145230101046   8/18/2018    Bill   10/15/2018   95851     100.00
       8603   Manul   V.   Feijoo,   M.D.   P.A.   0554312710101022   8/14/2018    Bill   10/15/2018   99214     275.00
       8604   Manul   V.   Feijoo,   M.D.   P.A.   0554312710101022   8/14/2018    Bill   10/15/2018   95851     100.00
       8605   Manul   V.   Feijoo,   M.D.   P.A.   0503282460101013   8/23/2018    Bill   10/15/2018   99204     475.00
       8606   Manul   V.   Feijoo,   M.D.   P.A.   0503282460101013   8/23/2018    Bill   10/15/2018   95851     100.00
       8607   Manul   V.   Feijoo,   M.D.   P.A.   0422894370101053   8/20/2018    Bill   10/15/2018   99204     475.00
       8608   Manul   V.   Feijoo,   M.D.   P.A.   0422894370101053   8/20/2018    Bill   10/15/2018   95851     100.00
       8609   Manul   V.   Feijoo,   M.D.   P.A.   0176708250101066   8/28/2018    Bill   10/15/2018   99204     475.00
       8610   Manul   V.   Feijoo,   M.D.   P.A.   0176708250101066   8/28/2018    Bill   10/15/2018   95851     100.00
       8611   Manul   V.   Feijoo,   M.D.   P.A.   0619145230101046   8/18/2018    Bill   10/15/2018   99204     475.00
       8612   Manul   V.   Feijoo,   M.D.   P.A.   0619145230101046   8/18/2018    Bill   10/15/2018   95851     100.00
       8613   Manul   V.   Feijoo,   M.D.   P.A.   0421738800101038   8/28/2018    Bill   10/15/2018   99204     475.00
       8614   Manul   V.   Feijoo,   M.D.   P.A.   0421738800101038   8/28/2018    Bill   10/15/2018   95851     100.00
       8615   Manul   V.   Feijoo,   M.D.   P.A.   0604214650101022   7/28/2018    Bill   10/15/2018   99214     275.00
       8616   Manul   V.   Feijoo,   M.D.   P.A.   0604214650101022   7/28/2018    Bill   10/15/2018   95851     100.00
       8617   Manul   V.   Feijoo,   M.D.   P.A.   0539508210101046   7/30/2018    Bill   10/15/2018   99214     275.00
       8618   Manul   V.   Feijoo,   M.D.   P.A.   0539508210101046   7/30/2018    Bill   10/15/2018   95851     100.00
       8619   Manul   V.   Feijoo,   M.D.   P.A.   0539508210101046   7/30/2018    Bill   10/15/2018   99214     275.00
       8620   Manul   V.   Feijoo,   M.D.   P.A.   0539508210101046   7/30/2018    Bill   10/15/2018   95851     100.00
       8621   Manul   V.   Feijoo,   M.D.   P.A.   0604214650101022   7/28/2018    Bill   10/15/2018   99214     275.00
       8622   Manul   V.   Feijoo,   M.D.   P.A.   0604214650101022   7/28/2018    Bill   10/15/2018   95851     100.00
       8623   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   10/15/2018   99215     425.00
       8624   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   10/15/2018   95851     100.00
       8625   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   10/15/2018   76140     100.00
       8626   Manul   V.   Feijoo,   M.D.   P.A.   0619145230101046   8/18/2018    Bill   10/15/2018   99214     275.00
       8627   Manul   V.   Feijoo,   M.D.   P.A.   0619145230101046   8/18/2018    Bill   10/15/2018   95851     100.00
       8628   Manul   V.   Feijoo,   M.D.   P.A.   0593175650101010   1/12/2018    Bill   10/15/2018   99204     475.00
       8629   Manul   V.   Feijoo,   M.D.   P.A.   0593175650101010   1/12/2018    Bill   10/15/2018   95851     100.00
       8630   Manul   V.   Feijoo,   M.D.   P.A.   0593175650101010   1/12/2018    Bill   10/15/2018   76140     100.00
       8631   Manul   V.   Feijoo,   M.D.   P.A.   0632317080101011   7/14/2018    Bill   10/15/2018   99215     425.00
       8632   Manul   V.   Feijoo,   M.D.   P.A.   0632317080101011   7/14/2018    Bill   10/15/2018   95851     100.00
       8633   Manul   V.   Feijoo,   M.D.   P.A.   0610285040101015   8/22/2018    Bill   10/15/2018   99204     475.00
       8634   Manul   V.   Feijoo,   M.D.   P.A.   0610285040101015   8/22/2018    Bill   10/15/2018   95851     100.00
       8635   Manul   V.   Feijoo,   M.D.   P.A.   0341336640101073   7/13/2018    Bill   10/15/2018   99215     425.00
       8636   Manul   V.   Feijoo,   M.D.   P.A.   0341336640101073   7/13/2018    Bill   10/15/2018   95851     100.00
       8637   Manul   V.   Feijoo,   M.D.   P.A.   0341336640101073   7/13/2018    Bill   10/15/2018   76140     100.00
       8638   Manul   V.   Feijoo,   M.D.   P.A.   0519164770101051   8/13/2018    Bill   10/15/2018   99214     275.00
       8639   Manul   V.   Feijoo,   M.D.   P.A.   0519164770101051   8/13/2018    Bill   10/15/2018   95851     100.00
       8640   Manul   V.   Feijoo,   M.D.   P.A.   0519164770101051   8/13/2018    Bill   10/15/2018   76140     100.00
       8641   Manul   V.   Feijoo,   M.D.   P.A.   0614539400101015   8/5/2018     Bill   10/15/2018   99214     275.00
       8642   Manul   V.   Feijoo,   M.D.   P.A.   0614539400101015   8/5/2018     Bill   10/15/2018   95851     100.00
       8643   Manul   V.   Feijoo,   M.D.   P.A.   0495243080101031   7/26/2018    Bill   10/15/2018   99214     275.00
       8644   Manul   V.   Feijoo,   M.D.   P.A.   0495243080101031   7/26/2018    Bill   10/15/2018   95851     100.00
       8645   Manul   V.   Feijoo,   M.D.   P.A.   0572013780101011   6/18/2018    Bill   10/15/2018   99215     425.00
       8646   Manul   V.   Feijoo,   M.D.   P.A.   0572013780101011   6/18/2018    Bill   10/15/2018   95851     100.00
       8647   Manul   V.   Feijoo,   M.D.   P.A.   0572013780101011   6/18/2018    Bill   10/15/2018   76140     100.00
       8648   Manul   V.   Feijoo,   M.D.   P.A.   0554312710101022   8/14/2018    Bill   10/15/2018   99214     275.00
       8649   Manul   V.   Feijoo,   M.D.   P.A.   0554312710101022   8/14/2018    Bill   10/15/2018   95851     100.00
       8650   Manul   V.   Feijoo,   M.D.   P.A.   0421738800101038   8/28/2018    Bill   10/15/2018   99204     475.00
       8651   Manul   V.   Feijoo,   M.D.   P.A.   0421738800101038   8/28/2018    Bill   10/15/2018   95851     100.00
       8652   Manul   V.   Feijoo,   M.D.   P.A.   0624273080101024   5/22/2018    Bill   10/20/2018   99214     275.00
       8653   Manul   V.   Feijoo,   M.D.   P.A.   0624273080101024   5/22/2018    Bill   10/20/2018   95851     100.00
       8654   Manul   V.   Feijoo,   M.D.   P.A.   0624273080101024   5/22/2018    Bill   10/20/2018   76140     100.00
       8655   Manul   V.   Feijoo,   M.D.   P.A.   0605833360101052   8/11/2018    Bill   10/20/2018   99214     275.00
       8656   Manul   V.   Feijoo,   M.D.   P.A.   0605833360101052   8/11/2018    Bill   10/20/2018   95851     100.00
       8657   Manul   V.   Feijoo,   M.D.   P.A.   0322393960101046   8/12/2018    Bill   10/20/2018   99214     275.00
       8658   Manul   V.   Feijoo,   M.D.   P.A.   0322393960101046   8/12/2018    Bill   10/20/2018   95851     100.00
       8659   Manul   V.   Feijoo,   M.D.   P.A.   0445773390101256   11/30/2017   Bill   10/20/2018   99215     425.00
       8660   Manul   V.   Feijoo,   M.D.   P.A.   0445773390101256   11/30/2017   Bill   10/20/2018   95851     100.00
       8661   Manul   V.   Feijoo,   M.D.   P.A.   0561772070101022   8/18/2018    Bill   10/20/2018   99204     475.00
       8662   Manul   V.   Feijoo,   M.D.   P.A.   0561772070101022   8/18/2018    Bill   10/20/2018   95851     100.00
       8663   Manul   V.   Feijoo,   M.D.   P.A.   0605833360101052   8/11/2018    Bill   10/20/2018   99214     275.00
       8664   Manul   V.   Feijoo,   M.D.   P.A.   0605833360101052   8/11/2018    Bill   10/20/2018   95851     100.00
       8665   Manul   V.   Feijoo,   M.D.   P.A.   0605833360101052   8/11/2018    Bill   10/20/2018   99214     275.00
       8666   Manul   V.   Feijoo,   M.D.   P.A.   0605833360101052   8/11/2018    Bill   10/20/2018   95851     100.00
       8667   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101061   7/6/2018     Bill   10/20/2018   99215     425.00
       8668   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101061   7/6/2018     Bill   10/20/2018   95851     100.00
       8669   Manul   V.   Feijoo,   M.D.   P.A.   0513035900101029   8/6/2018     Bill   10/20/2018   99204     475.00
       8670   Manul   V.   Feijoo,   M.D.   P.A.   0513035900101029   8/6/2018     Bill   10/20/2018   95851     100.00
       8671   Manul   V.   Feijoo,   M.D.   P.A.   0576525340101039   8/20/2018    Bill   10/20/2018   99204     475.00
       8672   Manul   V.   Feijoo,   M.D.   P.A.   0576525340101039   8/20/2018    Bill   10/20/2018   95851     100.00
       8673   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101061   7/6/2018     Bill   10/20/2018   99215     425.00
       8674   Manul   V.   Feijoo,   M.D.   P.A.   0525807790101061   7/6/2018     Bill   10/20/2018   95851     100.00
       8675   Manul   V.   Feijoo,   M.D.   P.A.   0621798260101025   6/10/2018    Bill   10/20/2018   99215     425.00
       8676   Manul   V.   Feijoo,   M.D.   P.A.   0621798260101025   6/10/2018    Bill   10/20/2018   95851     100.00
       8677   Manul   V.   Feijoo,   M.D.   P.A.   0503282460101013   8/23/2018    Bill   10/20/2018   99204     475.00
       8678   Manul   V.   Feijoo,   M.D.   P.A.   0503282460101013   8/23/2018    Bill   10/20/2018   95851     100.00
       8679   Manul   V.   Feijoo,   M.D.   P.A.   0634518560101011   8/20/2018    Bill   10/26/2018   99204     475.00
       8680   Manul   V.   Feijoo,   M.D.   P.A.   0634518560101011   8/20/2018    Bill   10/26/2018   95851     100.00
       8681   Manul   V.   Feijoo,   M.D.   P.A.   0494711410101047   7/28/2018    Bill   10/26/2018   99204     475.00
       8682   Manul   V.   Feijoo,   M.D.   P.A.   0494711410101047   7/28/2018    Bill   10/26/2018   95851     100.00
       8683   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018     Bill   10/26/2018   99204     475.00
       8684   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018     Bill   10/26/2018   95851     100.00
       8685   Manul   V.   Feijoo,   M.D.   P.A.   0616787540101019   8/26/2018    Bill   10/26/2018   99204     475.00
       8686   Manul   V.   Feijoo,   M.D.   P.A.   0616787540101019   8/26/2018    Bill   10/26/2018   95851     100.00
       8687   Manul   V.   Feijoo,   M.D.   P.A.   0634518560101011   8/20/2018    Bill   10/26/2018   99204     475.00
       8688   Manul   V.   Feijoo,   M.D.   P.A.   0634518560101011   8/20/2018    Bill   10/26/2018   95851     100.00
       8689   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018     Bill   10/26/2018   99204     475.00
       8690   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018     Bill   10/26/2018   95851     100.00
       8691   Manul   V.   Feijoo,   M.D.   P.A.   0494711410101047   7/28/2018    Bill   10/26/2018   99204     475.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 70 of 89

       8692   Manul   V.   Feijoo,   M.D.   P.A.   0494711410101047   7/28/2018   Bill   10/26/2018   95851   100.00
       8693   Manul   V.   Feijoo,   M.D.   P.A.   0540025480101058   8/26/2018   Bill   10/26/2018   99204   475.00
       8694   Manul   V.   Feijoo,   M.D.   P.A.   0540025480101058   8/26/2018   Bill   10/26/2018   95851   100.00
       8695   Manul   V.   Feijoo,   M.D.   P.A.   0408699710101020   4/28/2018   Bill   10/26/2018   99204   475.00
       8696   Manul   V.   Feijoo,   M.D.   P.A.   0408699710101020   4/28/2018   Bill   10/26/2018   95851   100.00
       8697   Manul   V.   Feijoo,   M.D.   P.A.   0408699710101020   4/28/2018   Bill   10/26/2018   76140   100.00
       8698   Manul   V.   Feijoo,   M.D.   P.A.   0408699710101020   4/28/2018   Bill   10/26/2018   99204   475.00
       8699   Manul   V.   Feijoo,   M.D.   P.A.   0408699710101020   4/28/2018   Bill   10/26/2018   95851   100.00
       8700   Manul   V.   Feijoo,   M.D.   P.A.   0634518560101011   8/20/2018   Bill   10/29/2018   99214   275.00
       8701   Manul   V.   Feijoo,   M.D.   P.A.   0634518560101011   8/20/2018   Bill   10/29/2018   95851   100.00
       8702   Manul   V.   Feijoo,   M.D.   P.A.   0634518560101011   8/20/2018   Bill   10/29/2018   99214   275.00
       8703   Manul   V.   Feijoo,   M.D.   P.A.   0634518560101011   8/20/2018   Bill   10/29/2018   95851   100.00
       8704   Manul   V.   Feijoo,   M.D.   P.A.   0431860560101111   9/13/2018   Bill   10/29/2018   99204   475.00
       8705   Manul   V.   Feijoo,   M.D.   P.A.   0431860560101111   9/13/2018   Bill   10/29/2018   95851   100.00
       8706   Manul   V.   Feijoo,   M.D.   P.A.   0564665410101016   5/22/2018   Bill   10/30/2018   99215   425.00
       8707   Manul   V.   Feijoo,   M.D.   P.A.   0564665410101016   5/22/2018   Bill   10/30/2018   95851   100.00
       8708   Manul   V.   Feijoo,   M.D.   P.A.   0561772070101022   8/18/2018   Bill   10/30/2018   99214   275.00
       8709   Manul   V.   Feijoo,   M.D.   P.A.   0561772070101022   8/18/2018   Bill   10/30/2018   95851   100.00
       8710   Manul   V.   Feijoo,   M.D.   P.A.   0421738800101038   8/28/2018   Bill   10/30/2018   99214   275.00
       8711   Manul   V.   Feijoo,   M.D.   P.A.   0421738800101038   8/28/2018   Bill   10/30/2018   95851   100.00
       8712   Manul   V.   Feijoo,   M.D.   P.A.   0399308960101018   1/29/2018   Bill   10/30/2018   99204   475.00
       8713   Manul   V.   Feijoo,   M.D.   P.A.   0399308960101018   1/29/2018   Bill   10/30/2018   95851   100.00
       8714   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018    Bill   10/30/2018   99214   275.00
       8715   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018    Bill   10/30/2018   95851   100.00
       8716   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018    Bill   10/30/2018   99214   275.00
       8717   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018    Bill   10/30/2018   95851   100.00
       8718   Manul   V.   Feijoo,   M.D.   P.A.   0593639720101029   8/17/2018   Bill   10/30/2018   99214   275.00
       8719   Manul   V.   Feijoo,   M.D.   P.A.   0593639720101029   8/17/2018   Bill   10/30/2018   95851   100.00
       8720   Manul   V.   Feijoo,   M.D.   P.A.   0422894370101053   8/20/2018   Bill   10/30/2018   99214   275.00
       8721   Manul   V.   Feijoo,   M.D.   P.A.   0422894370101053   8/20/2018   Bill   10/30/2018   95851   100.00
       8722   Manul   V.   Feijoo,   M.D.   P.A.   0548671980101023   3/11/2018   Bill   10/30/2018   99215   425.00
       8723   Manul   V.   Feijoo,   M.D.   P.A.   0548671980101023   3/11/2018   Bill   10/30/2018   95851   100.00
       8724   Manul   V.   Feijoo,   M.D.   P.A.   0176708250101066   8/28/2018   Bill   10/30/2018   99214   275.00
       8725   Manul   V.   Feijoo,   M.D.   P.A.   0176708250101066   8/28/2018   Bill   10/30/2018   95851   100.00
       8726   Manul   V.   Feijoo,   M.D.   P.A.   0586857040101037   5/18/2018   Bill   11/2/2018    99204   475.00
       8727   Manul   V.   Feijoo,   M.D.   P.A.   0586857040101037   5/18/2018   Bill   11/2/2018    95851   100.00
       8728   Manul   V.   Feijoo,   M.D.   P.A.   0586857040101037   5/18/2018   Bill   11/2/2018    76140   100.00
       8729   Manul   V.   Feijoo,   M.D.   P.A.   0618585320101011   8/31/2018   Bill   11/2/2018    99204   475.00
       8730   Manul   V.   Feijoo,   M.D.   P.A.   0618585320101011   8/31/2018   Bill   11/2/2018    95851   100.00
       8731   Manul   V.   Feijoo,   M.D.   P.A.   0549340310101025   9/13/2018   Bill   11/2/2018    99204   475.00
       8732   Manul   V.   Feijoo,   M.D.   P.A.   0549340310101025   9/13/2018   Bill   11/2/2018    95851   100.00
       8733   Manul   V.   Feijoo,   M.D.   P.A.   0586857040101037   5/18/2018   Bill   11/2/2018    99204   475.00
       8734   Manul   V.   Feijoo,   M.D.   P.A.   0586857040101037   5/18/2018   Bill   11/2/2018    95851   100.00
       8735   Manul   V.   Feijoo,   M.D.   P.A.   0586857040101037   5/18/2018   Bill   11/2/2018    76140   100.00
       8736   Manul   V.   Feijoo,   M.D.   P.A.   0618585320101011   8/31/2018   Bill   11/2/2018    99204   475.00
       8737   Manul   V.   Feijoo,   M.D.   P.A.   0618585320101011   8/31/2018   Bill   11/2/2018    95851   100.00
       8738   Manul   V.   Feijoo,   M.D.   P.A.   0577118950101025   9/7/2018    Bill   11/2/2018    99204   475.00
       8739   Manul   V.   Feijoo,   M.D.   P.A.   0577118950101025   9/7/2018    Bill   11/2/2018    95851   100.00
       8740   Manul   V.   Feijoo,   M.D.   P.A.   0614670450101017   9/15/2018   Bill   11/2/2018    99204   475.00
       8741   Manul   V.   Feijoo,   M.D.   P.A.   0614670450101017   9/15/2018   Bill   11/2/2018    95851   100.00
       8742   Manul   V.   Feijoo,   M.D.   P.A.   0367415460101055   9/3/2018    Bill   11/2/2018    99204   475.00
       8743   Manul   V.   Feijoo,   M.D.   P.A.   0367415460101055   9/3/2018    Bill   11/2/2018    95851   100.00
       8744   Manul   V.   Feijoo,   M.D.   P.A.   0556026830101013   9/8/2018    Bill   11/2/2018    99204   475.00
       8745   Manul   V.   Feijoo,   M.D.   P.A.   0556026830101013   9/8/2018    Bill   11/2/2018    95851   100.00
       8746   Manul   V.   Feijoo,   M.D.   P.A.   0431860560101111   9/13/2018   Bill   11/2/2018    99204   475.00
       8747   Manul   V.   Feijoo,   M.D.   P.A.   0431860560101111   9/13/2018   Bill   11/2/2018    95851   100.00
       8748   Manul   V.   Feijoo,   M.D.   P.A.   0382628220101063   9/7/2018    Bill   11/2/2018    99204   475.00
       8749   Manul   V.   Feijoo,   M.D.   P.A.   0382628220101063   9/7/2018    Bill   11/2/2018    95851   100.00
       8750   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018    Bill   11/2/2018    99204   475.00
       8751   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018    Bill   11/2/2018    95851   100.00
       8752   Manul   V.   Feijoo,   M.D.   P.A.   0612148810101037   7/23/2018   Bill   11/2/2018    99204   475.00
       8753   Manul   V.   Feijoo,   M.D.   P.A.   0612148810101037   7/23/2018   Bill   11/2/2018    95851   100.00
       8754   Manul   V.   Feijoo,   M.D.   P.A.   0612148810101037   7/23/2018   Bill   11/2/2018    76140   100.00
       8755   Manul   V.   Feijoo,   M.D.   P.A.   0616868220101014   9/7/2018    Bill   11/2/2018    99204   475.00
       8756   Manul   V.   Feijoo,   M.D.   P.A.   0616868220101014   9/7/2018    Bill   11/2/2018    95851   100.00
       8757   Manul   V.   Feijoo,   M.D.   P.A.   0344291930101050   6/23/2018   Bill   11/2/2018    99204   475.00
       8758   Manul   V.   Feijoo,   M.D.   P.A.   0344291930101050   6/23/2018   Bill   11/2/2018    95851   100.00
       8759   Manul   V.   Feijoo,   M.D.   P.A.   0635464900101016   9/10/2018   Bill   11/2/2018    99204   475.00
       8760   Manul   V.   Feijoo,   M.D.   P.A.   0635464900101016   9/10/2018   Bill   11/2/2018    95851   100.00
       8761   Manul   V.   Feijoo,   M.D.   P.A.   0138492930101104   9/17/2018   Bill   11/2/2018    99204   475.00
       8762   Manul   V.   Feijoo,   M.D.   P.A.   0138492930101104   9/17/2018   Bill   11/2/2018    95851   100.00
       8763   Manul   V.   Feijoo,   M.D.   P.A.   0577118950101025   9/7/2018    Bill   11/2/2018    99204   475.00
       8764   Manul   V.   Feijoo,   M.D.   P.A.   0577118950101025   9/7/2018    Bill   11/2/2018    95851   100.00
       8765   Manul   V.   Feijoo,   M.D.   P.A.   0618585320101011   8/31/2018   Bill   11/5/2018    99214   275.00
       8766   Manul   V.   Feijoo,   M.D.   P.A.   0618585320101011   8/31/2018   Bill   11/5/2018    95851   100.00
       8767   Manul   V.   Feijoo,   M.D.   P.A.   0618585320101011   8/31/2018   Bill   11/5/2018    99214   275.00
       8768   Manul   V.   Feijoo,   M.D.   P.A.   0618585320101011   8/31/2018   Bill   11/5/2018    95851   100.00
       8769   Manul   V.   Feijoo,   M.D.   P.A.   0549340310101025   9/13/2018   Bill   11/5/2018    99214   275.00
       8770   Manul   V.   Feijoo,   M.D.   P.A.   0549340310101025   9/13/2018   Bill   11/5/2018    95851   100.00
       8771   Manul   V.   Feijoo,   M.D.   P.A.   0519164770101051   8/13/2018   Bill   11/5/2018    99214   275.00
       8772   Manul   V.   Feijoo,   M.D.   P.A.   0519164770101051   8/13/2018   Bill   11/5/2018    95851   100.00
       8773   Manul   V.   Feijoo,   M.D.   P.A.   0519164770101051   8/13/2018   Bill   11/5/2018    76140   100.00
       8774   Manul   V.   Feijoo,   M.D.   P.A.   0616787540101019   8/26/2018   Bill   11/5/2018    99214   275.00
       8775   Manul   V.   Feijoo,   M.D.   P.A.   0616787540101019   8/26/2018   Bill   11/5/2018    95851   100.00
       8776   Manul   V.   Feijoo,   M.D.   P.A.   0115334810101027   9/26/2018   Bill   11/5/2018    99204   475.00
       8777   Manul   V.   Feijoo,   M.D.   P.A.   0115334810101027   9/26/2018   Bill   11/5/2018    95851   100.00
       8778   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018   Bill   11/5/2018    99215   425.00
       8779   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018   Bill   11/5/2018    95851   100.00
       8780   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018   Bill   11/5/2018    76140   100.00
       8781   Manul   V.   Feijoo,   M.D.   P.A.   0612148810101037   7/23/2018   Bill   11/5/2018    99204   475.00
       8782   Manul   V.   Feijoo,   M.D.   P.A.   0612148810101037   7/23/2018   Bill   11/5/2018    95851   100.00
       8783   Manul   V.   Feijoo,   M.D.   P.A.   0612148810101037   7/23/2018   Bill   11/5/2018    76140   100.00
       8784   Manul   V.   Feijoo,   M.D.   P.A.   0597744580101022   7/28/2018   Bill   11/5/2018    99215   425.00
       8785   Manul   V.   Feijoo,   M.D.   P.A.   0597744580101022   7/28/2018   Bill   11/5/2018    95851   100.00
       8786   Manul   V.   Feijoo,   M.D.   P.A.   0422860640101090   9/22/2018   Bill   11/5/2018    99204   475.00
       8787   Manul   V.   Feijoo,   M.D.   P.A.   0422860640101090   9/22/2018   Bill   11/5/2018    95851   100.00
       8788   Manul   V.   Feijoo,   M.D.   P.A.   0412068510101024   9/22/2018   Bill   11/5/2018    99214   275.00
       8789   Manul   V.   Feijoo,   M.D.   P.A.   0412068510101024   9/22/2018   Bill   11/5/2018    95851   100.00
       8790   Manul   V.   Feijoo,   M.D.   P.A.   0412068510101024   9/22/2018   Bill   11/5/2018    76140   100.00
       8791   Manul   V.   Feijoo,   M.D.   P.A.   0540025480101058   8/26/2018   Bill   11/5/2018    99214   275.00
       8792   Manul   V.   Feijoo,   M.D.   P.A.   0540025480101058   8/26/2018   Bill   11/5/2018    95851   100.00
       8793   Manul   V.   Feijoo,   M.D.   P.A.   0421738800101038   8/28/2018   Bill   11/5/2018    99214   275.00
       8794   Manul   V.   Feijoo,   M.D.   P.A.   0421738800101038   8/28/2018   Bill   11/5/2018    95851   100.00
       8795   Manul   V.   Feijoo,   M.D.   P.A.   0138492930101104   9/17/2018   Bill   11/5/2018    99214   275.00
       8796   Manul   V.   Feijoo,   M.D.   P.A.   0138492930101104   9/17/2018   Bill   11/5/2018    95851   100.00
       8797   Manul   V.   Feijoo,   M.D.   P.A.   0423277570101033   8/12/2018   Bill   11/5/2018    99214   275.00
       8798   Manul   V.   Feijoo,   M.D.   P.A.   0423277570101033   8/12/2018   Bill   11/5/2018    95851   100.00
       8799   Manul   V.   Feijoo,   M.D.   P.A.   0345974390101020   9/20/2018   Bill   11/9/2018    99204   475.00
       8800   Manul   V.   Feijoo,   M.D.   P.A.   0345974390101020   9/20/2018   Bill   11/9/2018    95851   100.00
       8801   Manul   V.   Feijoo,   M.D.   P.A.   0345974390101020   9/20/2018   Bill   11/9/2018    99214   275.00
       8802   Manul   V.   Feijoo,   M.D.   P.A.   0345974390101020   9/20/2018   Bill   11/9/2018    95851   100.00
       8803   Manul   V.   Feijoo,   M.D.   P.A.   0534101600101068   9/17/2018   Bill   11/9/2018    99204   475.00
       8804   Manul   V.   Feijoo,   M.D.   P.A.   0534101600101068   9/17/2018   Bill   11/9/2018    95851   100.00
       8805   Manul   V.   Feijoo,   M.D.   P.A.   0412068510101024   9/22/2018   Bill   11/9/2018    99204   475.00
       8806   Manul   V.   Feijoo,   M.D.   P.A.   0412068510101024   9/22/2018   Bill   11/9/2018    95851   100.00
       8807   Manul   V.   Feijoo,   M.D.   P.A.   0411438260101022   9/17/2018   Bill   11/9/2018    99204   475.00
       8808   Manul   V.   Feijoo,   M.D.   P.A.   0411438260101022   9/17/2018   Bill   11/9/2018    95851   100.00
       8809   Manul   V.   Feijoo,   M.D.   P.A.   0572080170101083   9/15/2018   Bill   11/9/2018    99204   475.00
       8810   Manul   V.   Feijoo,   M.D.   P.A.   0572080170101083   9/15/2018   Bill   11/9/2018    95851   100.00
       8811   Manul   V.   Feijoo,   M.D.   P.A.   0257643720101283   9/5/2018    Bill   11/9/2018    99204   475.00
       8812   Manul   V.   Feijoo,   M.D.   P.A.   0257643720101283   9/5/2018    Bill   11/9/2018    95851   100.00
       8813   Manul   V.   Feijoo,   M.D.   P.A.   0428854750101036   9/18/2018   Bill   11/9/2018    99204   475.00
       8814   Manul   V.   Feijoo,   M.D.   P.A.   0428854750101036   9/18/2018   Bill   11/9/2018    95851   100.00
       8815   Manul   V.   Feijoo,   M.D.   P.A.   0428854750101036   9/18/2018   Bill   11/9/2018    99204   475.00
       8816   Manul   V.   Feijoo,   M.D.   P.A.   0428854750101036   9/18/2018   Bill   11/9/2018    95851   100.00
       8817   Manul   V.   Feijoo,   M.D.   P.A.   0562679060101038   9/14/2018   Bill   11/9/2018    99204   475.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 71 of 89

       8818   Manul   V.   Feijoo,   M.D.   P.A.   0562679060101038   9/14/2018    Bill   11/9/2018    95851   100.00
       8819   Manul   V.   Feijoo,   M.D.   P.A.   0565415690101040   4/30/2018    Bill   11/9/2018    99204   475.00
       8820   Manul   V.   Feijoo,   M.D.   P.A.   0565415690101040   4/30/2018    Bill   11/9/2018    95851   100.00
       8821   Manul   V.   Feijoo,   M.D.   P.A.   0565415690101040   4/30/2018    Bill   11/9/2018    76140   100.00
       8822   Manul   V.   Feijoo,   M.D.   P.A.   0614349070101018   9/24/2018    Bill   11/9/2018    99204   475.00
       8823   Manul   V.   Feijoo,   M.D.   P.A.   0614349070101018   9/24/2018    Bill   11/9/2018    95851   100.00
       8824   Manul   V.   Feijoo,   M.D.   P.A.   0623339820101011   9/26/2018    Bill   11/9/2018    99204   475.00
       8825   Manul   V.   Feijoo,   M.D.   P.A.   0623339820101011   9/26/2018    Bill   11/9/2018    95851   100.00
       8826   Manul   V.   Feijoo,   M.D.   P.A.   0413409620101109   9/4/2018     Bill   11/9/2018    99204   475.00
       8827   Manul   V.   Feijoo,   M.D.   P.A.   0413409620101109   9/4/2018     Bill   11/9/2018    95851   100.00
       8828   Manul   V.   Feijoo,   M.D.   P.A.   0413409620101109   9/4/2018     Bill   11/9/2018    76140   100.00
       8829   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   11/9/2018    99215   425.00
       8830   Manul   V.   Feijoo,   M.D.   P.A.   0587200410101015   6/23/2018    Bill   11/9/2018    95851   100.00
       8831   Manul   V.   Feijoo,   M.D.   P.A.   0575561340101068   6/14/2018    Bill   11/9/2018    99204   475.00
       8832   Manul   V.   Feijoo,   M.D.   P.A.   0575561340101068   6/14/2018    Bill   11/9/2018    95851   100.00
       8833   Manul   V.   Feijoo,   M.D.   P.A.   0575561340101068   6/14/2018    Bill   11/9/2018    76140   100.00
       8834   Manul   V.   Feijoo,   M.D.   P.A.   0568674370101012   6/27/2018    Bill   11/16/2018   99204   475.00
       8835   Manul   V.   Feijoo,   M.D.   P.A.   0568674370101012   6/27/2018    Bill   11/16/2018   95851   100.00
       8836   Manul   V.   Feijoo,   M.D.   P.A.   0568674370101012   6/27/2018    Bill   11/16/2018   76140   100.00
       8837   Manul   V.   Feijoo,   M.D.   P.A.   0115334810101027   9/26/2018    Bill   11/16/2018   99204   475.00
       8838   Manul   V.   Feijoo,   M.D.   P.A.   0115334810101027   9/26/2018    Bill   11/16/2018   95851   100.00
       8839   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101023   9/18/2018    Bill   11/16/2018   99204   475.00
       8840   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101023   9/18/2018    Bill   11/16/2018   95851   100.00
       8841   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101023   9/18/2018    Bill   11/16/2018   99204   475.00
       8842   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101023   9/18/2018    Bill   11/16/2018   95851   100.00
       8843   Manul   V.   Feijoo,   M.D.   P.A.   0176708250101066   8/28/2018    Bill   11/16/2018   99214   275.00
       8844   Manul   V.   Feijoo,   M.D.   P.A.   0176708250101066   8/28/2018    Bill   11/16/2018   95851   100.00
       8845   Manul   V.   Feijoo,   M.D.   P.A.   0635734730101018   8/28/2018    Bill   11/16/2018   99204   475.00
       8846   Manul   V.   Feijoo,   M.D.   P.A.   0635734730101018   8/28/2018    Bill   11/16/2018   95851   100.00
       8847   Manul   V.   Feijoo,   M.D.   P.A.   0995201820108018   6/7/2018     Bill   11/16/2018   99204   475.00
       8848   Manul   V.   Feijoo,   M.D.   P.A.   0995201820108018   6/7/2018     Bill   11/16/2018   95851   100.00
       8849   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101023   9/18/2018    Bill   11/20/2018   99214   275.00
       8850   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101023   9/18/2018    Bill   11/20/2018   95851   100.00
       8851   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101023   9/18/2018    Bill   11/20/2018   76140   100.00
       8852   Manul   V.   Feijoo,   M.D.   P.A.   0494711410101047   7/28/2018    Bill   11/20/2018   99214   275.00
       8853   Manul   V.   Feijoo,   M.D.   P.A.   0494711410101047   7/28/2018    Bill   11/20/2018   95851   100.00
       8854   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101023   9/18/2018    Bill   11/20/2018   99214   275.00
       8855   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101023   9/18/2018    Bill   11/20/2018   95851   100.00
       8856   Manul   V.   Feijoo,   M.D.   P.A.   0605123230101023   9/18/2018    Bill   11/20/2018   76140   100.00
       8857   Manul   V.   Feijoo,   M.D.   P.A.   0494711410101047   7/28/2018    Bill   11/20/2018   99214   275.00
       8858   Manul   V.   Feijoo,   M.D.   P.A.   0494711410101047   7/28/2018    Bill   11/20/2018   95851   100.00
       8859   Manul   V.   Feijoo,   M.D.   P.A.   0403440460101042   9/26/2018    Bill   11/20/2018   99204   475.00
       8860   Manul   V.   Feijoo,   M.D.   P.A.   0403440460101042   9/26/2018    Bill   11/20/2018   95851   100.00
       8861   Manul   V.   Feijoo,   M.D.   P.A.   0593639720101029   8/17/2018    Bill   11/20/2018   99215   425.00
       8862   Manul   V.   Feijoo,   M.D.   P.A.   0593639720101029   8/17/2018    Bill   11/20/2018   95851   100.00
       8863   Manul   V.   Feijoo,   M.D.   P.A.   0593639720101029   8/17/2018    Bill   11/20/2018   76140   100.00
       8864   Manul   V.   Feijoo,   M.D.   P.A.   0575838680101019   9/6/2018     Bill   11/20/2018   99204   475.00
       8865   Manul   V.   Feijoo,   M.D.   P.A.   0575838680101019   9/6/2018     Bill   11/20/2018   95851   100.00
       8866   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018     Bill   11/20/2018   99214   275.00
       8867   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018     Bill   11/20/2018   95851   100.00
       8868   Manul   V.   Feijoo,   M.D.   P.A.   0572080170101083   9/15/2018    Bill   11/20/2018   99214   275.00
       8869   Manul   V.   Feijoo,   M.D.   P.A.   0572080170101083   9/15/2018    Bill   11/20/2018   95851   100.00
       8870   Manul   V.   Feijoo,   M.D.   P.A.   0626898780101011   9/26/2018    Bill   11/20/2018   99204   475.00
       8871   Manul   V.   Feijoo,   M.D.   P.A.   0626898780101011   9/26/2018    Bill   11/20/2018   95851   100.00
       8872   Manul   V.   Feijoo,   M.D.   P.A.   0395377170101021   8/10/2018    Bill   11/20/2018   99204   475.00
       8873   Manul   V.   Feijoo,   M.D.   P.A.   0395377170101021   8/10/2018    Bill   11/20/2018   95851   100.00
       8874   Manul   V.   Feijoo,   M.D.   P.A.   0625542310101015   10/2/2018    Bill   11/20/2018   99204   475.00
       8875   Manul   V.   Feijoo,   M.D.   P.A.   0625542310101015   10/2/2018    Bill   11/20/2018   95851   100.00
       8876   Manul   V.   Feijoo,   M.D.   P.A.   0359704460101011   9/25/2018    Bill   11/20/2018   99204   475.00
       8877   Manul   V.   Feijoo,   M.D.   P.A.   0359704460101011   9/25/2018    Bill   11/20/2018   95851   100.00
       8878   Manul   V.   Feijoo,   M.D.   P.A.   0394813850101155   9/14/2018    Bill   11/20/2018   99204   475.00
       8879   Manul   V.   Feijoo,   M.D.   P.A.   0394813850101155   9/14/2018    Bill   11/20/2018   95851   100.00
       8880   Manul   V.   Feijoo,   M.D.   P.A.   0508821500101015   9/23/2018    Bill   11/20/2018   99204   475.00
       8881   Manul   V.   Feijoo,   M.D.   P.A.   0508821500101015   9/23/2018    Bill   11/20/2018   95851   100.00
       8882   Manul   V.   Feijoo,   M.D.   P.A.   0627267330101021   9/12/2018    Bill   11/20/2018   99204   475.00
       8883   Manul   V.   Feijoo,   M.D.   P.A.   0627267330101021   9/12/2018    Bill   11/20/2018   95851   100.00
       8884   Manul   V.   Feijoo,   M.D.   P.A.   0627267330101021   9/12/2018    Bill   11/20/2018   76140   100.00
       8885   Manul   V.   Feijoo,   M.D.   P.A.   0568712070101047   9/29/2018    Bill   11/20/2018   99204   475.00
       8886   Manul   V.   Feijoo,   M.D.   P.A.   0568712070101047   9/29/2018    Bill   11/20/2018   95851   100.00
       8887   Manul   V.   Feijoo,   M.D.   P.A.   0531303450101023   4/27/2018    Bill   11/20/2018   99214   275.00
       8888   Manul   V.   Feijoo,   M.D.   P.A.   0531303450101023   4/27/2018    Bill   11/20/2018   95851   100.00
       8889   Manul   V.   Feijoo,   M.D.   P.A.   0626898780101011   9/26/2018    Bill   11/20/2018   99214   275.00
       8890   Manul   V.   Feijoo,   M.D.   P.A.   0626898780101011   9/26/2018    Bill   11/20/2018   95851   100.00
       8891   Manul   V.   Feijoo,   M.D.   P.A.   0508821500101015   9/23/2018    Bill   11/20/2018   99204   475.00
       8892   Manul   V.   Feijoo,   M.D.   P.A.   0508821500101015   9/23/2018    Bill   11/20/2018   95851   100.00
       8893   Manul   V.   Feijoo,   M.D.   P.A.   0627267330101021   9/12/2018    Bill   11/20/2018   99204   475.00
       8894   Manul   V.   Feijoo,   M.D.   P.A.   0627267330101021   9/12/2018    Bill   11/20/2018   95851   100.00
       8895   Manul   V.   Feijoo,   M.D.   P.A.   0627267330101021   9/12/2018    Bill   11/20/2018   76140   100.00
       8896   Manul   V.   Feijoo,   M.D.   P.A.   0412800210101064   10/1/2018    Bill   11/20/2018   99204   475.00
       8897   Manul   V.   Feijoo,   M.D.   P.A.   0412800210101064   10/1/2018    Bill   11/20/2018   95851   100.00
       8898   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101028   10/3/2018    Bill   11/20/2018   99204   475.00
       8899   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101028   10/3/2018    Bill   11/20/2018   95851   100.00
       8900   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101015   2/20/2018    Bill   11/20/2018   99215   425.00
       8901   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101015   2/20/2018    Bill   11/20/2018   95851   100.00
       8902   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101015   2/20/2018    Bill   11/20/2018   76140   100.00
       8903   Manul   V.   Feijoo,   M.D.   P.A.   0625542310101015   10/2/2018    Bill   11/20/2018   99204   475.00
       8904   Manul   V.   Feijoo,   M.D.   P.A.   0625542310101015   10/2/2018    Bill   11/20/2018   95851   100.00
       8905   Manul   V.   Feijoo,   M.D.   P.A.   0408186920101024   8/10/2018    Bill   11/20/2018   99204   475.00
       8906   Manul   V.   Feijoo,   M.D.   P.A.   0408186920101024   8/10/2018    Bill   11/20/2018   95851   100.00
       8907   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101028   10/3/2018    Bill   11/20/2018   99204   475.00
       8908   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101028   10/3/2018    Bill   11/20/2018   95851   100.00
       8909   Manul   V.   Feijoo,   M.D.   P.A.   0514574450101020   2/2/2017     Bill   11/23/2018   99204   475.00
       8910   Manul   V.   Feijoo,   M.D.   P.A.   0514574450101020   2/2/2017     Bill   11/23/2018   95851   100.00
       8911   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101134   10/10/2018   Bill   11/24/2018   99204   475.00
       8912   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101134   10/10/2018   Bill   11/24/2018   95851   100.00
       8913   Manul   V.   Feijoo,   M.D.   P.A.   0594200030101016   9/20/2018    Bill   11/24/2018   99204   475.00
       8914   Manul   V.   Feijoo,   M.D.   P.A.   0594200030101016   9/20/2018    Bill   11/24/2018   95851   100.00
       8915   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101058   10/15/2018   Bill   11/24/2018   99204   475.00
       8916   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101058   10/15/2018   Bill   11/24/2018   95851   100.00
       8917   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101134   10/10/2018   Bill   11/24/2018   99204   475.00
       8918   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101134   10/10/2018   Bill   11/24/2018   95851   100.00
       8919   Manul   V.   Feijoo,   M.D.   P.A.   0628271040101023   10/1/2018    Bill   11/24/2018   99204   475.00
       8920   Manul   V.   Feijoo,   M.D.   P.A.   0628271040101023   10/1/2018    Bill   11/24/2018   95851   100.00
       8921   Manul   V.   Feijoo,   M.D.   P.A.   0115334810101027   9/26/2018    Bill   11/24/2018   99214   275.00
       8922   Manul   V.   Feijoo,   M.D.   P.A.   0115334810101027   9/26/2018    Bill   11/24/2018   95851   100.00
       8923   Manul   V.   Feijoo,   M.D.   P.A.   0628271040101023   10/1/2018    Bill   11/24/2018   99204   475.00
       8924   Manul   V.   Feijoo,   M.D.   P.A.   0628271040101023   10/1/2018    Bill   11/24/2018   95851   100.00
       8925   Manul   V.   Feijoo,   M.D.   P.A.   0115334810101027   9/26/2018    Bill   11/24/2018   99214   275.00
       8926   Manul   V.   Feijoo,   M.D.   P.A.   0115334810101027   9/26/2018    Bill   11/24/2018   95851   100.00
       8927   Manul   V.   Feijoo,   M.D.   P.A.   0626898780101011   9/26/2018    Bill   11/24/2018   99204   475.00
       8928   Manul   V.   Feijoo,   M.D.   P.A.   0626898780101011   9/26/2018    Bill   11/24/2018   95851   100.00
       8929   Manul   V.   Feijoo,   M.D.   P.A.   0590807120101013   10/1/2018    Bill   11/24/2018   99204   475.00
       8930   Manul   V.   Feijoo,   M.D.   P.A.   0590807120101013   10/1/2018    Bill   11/24/2018   95851   100.00
       8931   Manul   V.   Feijoo,   M.D.   P.A.   0615488330101019   7/23/2018    Bill   11/24/2018   99204   475.00
       8932   Manul   V.   Feijoo,   M.D.   P.A.   0615488330101019   7/23/2018    Bill   11/24/2018   95851   100.00
       8933   Manul   V.   Feijoo,   M.D.   P.A.   0615488330101019   7/23/2018    Bill   11/24/2018   76140   100.00
       8934   Manul   V.   Feijoo,   M.D.   P.A.   0580505090101011   9/10/2018    Bill   11/24/2018   99204   475.00
       8935   Manul   V.   Feijoo,   M.D.   P.A.   0580505090101011   9/10/2018    Bill   11/24/2018   95851   100.00
       8936   Manul   V.   Feijoo,   M.D.   P.A.   0517374020101023   4/4/2018     Bill   11/24/2018   99204   475.00
       8937   Manul   V.   Feijoo,   M.D.   P.A.   0517374020101023   4/4/2018     Bill   11/24/2018   95851   100.00
       8938   Manul   V.   Feijoo,   M.D.   P.A.   0257643720101283   9/5/2018     Bill   11/24/2018   99214   275.00
       8939   Manul   V.   Feijoo,   M.D.   P.A.   0257643720101283   9/5/2018     Bill   11/24/2018   95851   100.00
       8940   Manul   V.   Feijoo,   M.D.   P.A.   0510639230101022   9/15/2018    Bill   11/24/2018   99204   475.00
       8941   Manul   V.   Feijoo,   M.D.   P.A.   0510639230101022   9/15/2018    Bill   11/24/2018   95851   100.00
       8942   Manul   V.   Feijoo,   M.D.   P.A.   0553850460101016   10/9/2018    Bill   11/24/2018   99204   475.00
       8943   Manul   V.   Feijoo,   M.D.   P.A.   0553850460101016   10/9/2018    Bill   11/24/2018   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 72 of 89

       8944   Manul   V.   Feijoo,   M.D.   P.A.   0584381050101078   10/1/2018    Bill   11/24/2018   99204   475.00
       8945   Manul   V.   Feijoo,   M.D.   P.A.   0584381050101078   10/1/2018    Bill   11/24/2018   95851   100.00
       8946   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   11/24/2018   99215   425.00
       8947   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   11/24/2018   95851   100.00
       8948   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   11/24/2018   76140   100.00
       8949   Manul   V.   Feijoo,   M.D.   P.A.   0534101600101068   9/17/2018    Bill   11/30/2018   99214   275.00
       8950   Manul   V.   Feijoo,   M.D.   P.A.   0534101600101068   9/17/2018    Bill   11/30/2018   95851   100.00
       8951   Manul   V.   Feijoo,   M.D.   P.A.   0634518560101011   8/20/2018    Bill   12/3/2018    99214   275.00
       8952   Manul   V.   Feijoo,   M.D.   P.A.   0634518560101011   8/20/2018    Bill   12/3/2018    95851   100.00
       8953   Manul   V.   Feijoo,   M.D.   P.A.   0634518560101011   8/20/2018    Bill   12/3/2018    99214   275.00
       8954   Manul   V.   Feijoo,   M.D.   P.A.   0634518560101011   8/20/2018    Bill   12/3/2018    95851   100.00
       8955   Manul   V.   Feijoo,   M.D.   P.A.   0398687750101143   10/8/2018    Bill   12/3/2018    99204   475.00
       8956   Manul   V.   Feijoo,   M.D.   P.A.   0398687750101143   10/8/2018    Bill   12/3/2018    95851   100.00
       8957   Manul   V.   Feijoo,   M.D.   P.A.   0359704460101011   9/25/2018    Bill   12/3/2018    99204   475.00
       8958   Manul   V.   Feijoo,   M.D.   P.A.   0359704460101011   9/25/2018    Bill   12/3/2018    95851   100.00
       8959   Manul   V.   Feijoo,   M.D.   P.A.   0422894370101053   8/20/2018    Bill   12/3/2018    99215   425.00
       8960   Manul   V.   Feijoo,   M.D.   P.A.   0422894370101053   8/20/2018    Bill   12/3/2018    95851   100.00
       8961   Manul   V.   Feijoo,   M.D.   P.A.   0422894370101053   8/20/2018    Bill   12/3/2018    76140   100.00
       8962   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101058   10/15/2018   Bill   12/3/2018    99204   475.00
       8963   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101058   10/15/2018   Bill   12/3/2018    95851   100.00
       8964   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101058   10/15/2018   Bill   12/3/2018    99204   475.00
       8965   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101058   10/15/2018   Bill   12/3/2018    95851   100.00
       8966   Manul   V.   Feijoo,   M.D.   P.A.   0128098510101026   9/26/2018    Bill   12/3/2018    99204   475.00
       8967   Manul   V.   Feijoo,   M.D.   P.A.   0128098510101026   9/26/2018    Bill   12/3/2018    95851   100.00
       8968   Manul   V.   Feijoo,   M.D.   P.A.   0500780740101052   10/8/2018    Bill   12/3/2018    99204   475.00
       8969   Manul   V.   Feijoo,   M.D.   P.A.   0500780740101052   10/8/2018    Bill   12/3/2018    95851   100.00
       8970   Manul   V.   Feijoo,   M.D.   P.A.   0561772070101022   8/18/2018    Bill   12/3/2018    99214   275.00
       8971   Manul   V.   Feijoo,   M.D.   P.A.   0561772070101022   8/18/2018    Bill   12/3/2018    95851   100.00
       8972   Manul   V.   Feijoo,   M.D.   P.A.   0547713830101034   10/5/2018    Bill   12/3/2018    99204   475.00
       8973   Manul   V.   Feijoo,   M.D.   P.A.   0547713830101034   10/5/2018    Bill   12/3/2018    95851   100.00
       8974   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   12/3/2018    99215   425.00
       8975   Manul   V.   Feijoo,   M.D.   P.A.   0400218940101342   4/24/2018    Bill   12/3/2018    95851   100.00
       8976   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97010    10.00
       8977   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97032   120.00
       8978   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97140   100.00
       8979   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    S8948    90.00
       8980   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97010    10.00
       8981   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97032   120.00
       8982   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97140   100.00
       8983   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    S8948    90.00
       8984   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97112   130.00
       8985   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97010    10.00
       8986   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97032   120.00
       8987   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97140   100.00
       8988   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    S8948    90.00
       8989   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97112   130.00
       8990   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97010    10.00
       8991   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97032   120.00
       8992   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97140   100.00
       8993   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    S8948    90.00
       8994   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97112   130.00
       8995   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97139    50.00
       8996   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    72050   400.00
       8997   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    72070   375.00
       8998   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    72110   400.00
       8999   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    73600   345.00
       9000   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    73110   325.00
       9001   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    73030   250.00
       9002   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97010    10.00
       9003   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97032   120.00
       9004   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97140   100.00
       9005   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    S8948    90.00
       9006   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97112   130.00
       9007   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97139    50.00
       9008   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97010    10.00
       9009   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97032   120.00
       9010   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97140   100.00
       9011   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    S8948    90.00
       9012   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97112   130.00
       9013   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97139    50.00
       9014   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97010    10.00
       9015   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97032   120.00
       9016   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97140   100.00
       9017   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    S8948    90.00
       9018   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97112   130.00
       9019   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97010    10.00
       9020   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97032   120.00
       9021   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97140   100.00
       9022   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    S8948    90.00
       9023   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97112   130.00
       9024   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97139    50.00
       9025   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97010    10.00
       9026   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97032   120.00
       9027   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97140   100.00
       9028   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    S8948    90.00
       9029   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97112   130.00
       9030   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   12/4/2018    97139    50.00
       9031   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101058   10/15/2018   Bill   12/6/2018    99214   275.00
       9032   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101058   10/15/2018   Bill   12/6/2018    95851   100.00
       9033   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101028   10/3/2018    Bill   12/6/2018    99214   275.00
       9034   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101028   10/3/2018    Bill   12/6/2018    95851   100.00
       9035   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101058   10/15/2018   Bill   12/6/2018    99214   275.00
       9036   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101058   10/15/2018   Bill   12/6/2018    95851   100.00
       9037   Manul   V.   Feijoo,   M.D.   P.A.   0553850460101016   10/9/2018    Bill   12/6/2018    99214   275.00
       9038   Manul   V.   Feijoo,   M.D.   P.A.   0553850460101016   10/9/2018    Bill   12/6/2018    95851   100.00
       9039   Manul   V.   Feijoo,   M.D.   P.A.   0628271040101023   10/1/2018    Bill   12/6/2018    99214   275.00
       9040   Manul   V.   Feijoo,   M.D.   P.A.   0628271040101023   10/1/2018    Bill   12/6/2018    95851   100.00
       9041   Manul   V.   Feijoo,   M.D.   P.A.   0627066180101010   4/29/2018    Bill   12/6/2018    99215   425.00
       9042   Manul   V.   Feijoo,   M.D.   P.A.   0627066180101010   4/29/2018    Bill   12/6/2018    95851   100.00
       9043   Manul   V.   Feijoo,   M.D.   P.A.   0344291930101050   6/23/2018    Bill   12/6/2018    99204   475.00
       9044   Manul   V.   Feijoo,   M.D.   P.A.   0344291930101050   6/23/2018    Bill   12/6/2018    95851   100.00
       9045   Manul   V.   Feijoo,   M.D.   P.A.   0322393960101046   8/12/2018    Bill   12/6/2018    99215   425.00
       9046   Manul   V.   Feijoo,   M.D.   P.A.   0322393960101046   8/12/2018    Bill   12/6/2018    95851   100.00
       9047   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101134   10/10/2018   Bill   12/6/2018    99214   275.00
       9048   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101134   10/10/2018   Bill   12/6/2018    95851   100.00
       9049   Manul   V.   Feijoo,   M.D.   P.A.   0597744580101022   7/28/2018    Bill   12/6/2018    99215   425.00
       9050   Manul   V.   Feijoo,   M.D.   P.A.   0597744580101022   7/28/2018    Bill   12/6/2018    95851   100.00
       9051   Manul   V.   Feijoo,   M.D.   P.A.   0565415690101040   4/30/2018    Bill   12/6/2018    99215   425.00
       9052   Manul   V.   Feijoo,   M.D.   P.A.   0565415690101040   4/30/2018    Bill   12/6/2018    95851   100.00
       9053   Manul   V.   Feijoo,   M.D.   P.A.   0565415690101040   4/30/2018    Bill   12/6/2018    76140   100.00
       9054   Manul   V.   Feijoo,   M.D.   P.A.   0628271040101023   10/1/2018    Bill   12/6/2018    99214   275.00
       9055   Manul   V.   Feijoo,   M.D.   P.A.   0628271040101023   10/1/2018    Bill   12/6/2018    95851   100.00
       9056   Manul   V.   Feijoo,   M.D.   P.A.   0605858090101015   10/29/2018   Bill   12/6/2018    99204   475.00
       9057   Manul   V.   Feijoo,   M.D.   P.A.   0605858090101015   10/29/2018   Bill   12/6/2018    95851   100.00
       9058   Manul   V.   Feijoo,   M.D.   P.A.   0568712070101047   9/29/2018    Bill   12/6/2018    99214   275.00
       9059   Manul   V.   Feijoo,   M.D.   P.A.   0568712070101047   9/29/2018    Bill   12/6/2018    95851   100.00
       9060   Manul   V.   Feijoo,   M.D.   P.A.   0568712070101047   9/29/2018    Bill   12/6/2018    76140   100.00
       9061   Manul   V.   Feijoo,   M.D.   P.A.   0626898780101011   9/26/2018    Bill   12/6/2018    99214   275.00
       9062   Manul   V.   Feijoo,   M.D.   P.A.   0626898780101011   9/26/2018    Bill   12/6/2018    95851   100.00
       9063   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   12/6/2018    99204   475.00
       9064   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   12/6/2018    95851   100.00
       9065   Manul   V.   Feijoo,   M.D.   P.A.   0500109460101011   10/1/2018    Bill   12/6/2018    99204   475.00
       9066   Manul   V.   Feijoo,   M.D.   P.A.   0500109460101011   10/1/2018    Bill   12/6/2018    95851   100.00
       9067   Manul   V.   Feijoo,   M.D.   P.A.   0500109460101011   10/1/2018    Bill   12/6/2018    J3301   100.00
       9068   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101028   10/3/2018    Bill   12/6/2018    99214   275.00
       9069   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101028   10/3/2018    Bill   12/6/2018    95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 73 of 89

       9070   Manul   V.   Feijoo,   M.D.   P.A.   0138492930101104   9/17/2018    Bill   12/6/2018    99215   425.00
       9071   Manul   V.   Feijoo,   M.D.   P.A.   0138492930101104   9/17/2018    Bill   12/6/2018    95851   100.00
       9072   Manul   V.   Feijoo,   M.D.   P.A.   0344291930101050   6/23/2018    Bill   12/7/2018    99214   275.00
       9073   Manul   V.   Feijoo,   M.D.   P.A.   0344291930101050   6/23/2018    Bill   12/7/2018    95851   100.00
       9074   Manul   V.   Feijoo,   M.D.   P.A.   0536348590101016   10/9/2018    Bill   12/8/2018    99204   475.00
       9075   Manul   V.   Feijoo,   M.D.   P.A.   0536348590101016   10/9/2018    Bill   12/8/2018    95851   100.00
       9076   Manul   V.   Feijoo,   M.D.   P.A.   0521546960101030   8/30/2018    Bill   12/8/2018    99204   475.00
       9077   Manul   V.   Feijoo,   M.D.   P.A.   0521546960101030   8/30/2018    Bill   12/8/2018    95851   100.00
       9078   Manul   V.   Feijoo,   M.D.   P.A.   0412146300101220   10/10/2018   Bill   12/8/2018    99204   475.00
       9079   Manul   V.   Feijoo,   M.D.   P.A.   0412146300101220   10/10/2018   Bill   12/8/2018    95851   100.00
       9080   Manul   V.   Feijoo,   M.D.   P.A.   0407636450101043   10/2/2018    Bill   12/8/2018    99204   475.00
       9081   Manul   V.   Feijoo,   M.D.   P.A.   0407636450101043   10/2/2018    Bill   12/8/2018    95851   100.00
       9082   Manul   V.   Feijoo,   M.D.   P.A.   0407636450101043   10/2/2018    Bill   12/8/2018    99204   475.00
       9083   Manul   V.   Feijoo,   M.D.   P.A.   0407636450101043   10/2/2018    Bill   12/8/2018    95851   100.00
       9084   Manul   V.   Feijoo,   M.D.   P.A.   0543451790101041   10/20/2018   Bill   12/8/2018    99204   475.00
       9085   Manul   V.   Feijoo,   M.D.   P.A.   0543451790101041   10/20/2018   Bill   12/8/2018    95851   100.00
       9086   Manul   V.   Feijoo,   M.D.   P.A.   0495209510101024   10/24/2018   Bill   12/15/2018   99204   475.00
       9087   Manul   V.   Feijoo,   M.D.   P.A.   0495209510101024   10/24/2018   Bill   12/15/2018   95851   100.00
       9088   Manul   V.   Feijoo,   M.D.   P.A.   0619198380101027   10/27/2018   Bill   12/15/2018   99204   475.00
       9089   Manul   V.   Feijoo,   M.D.   P.A.   0619198380101027   10/27/2018   Bill   12/15/2018   95851   100.00
       9090   Manul   V.   Feijoo,   M.D.   P.A.   0586107440101033   10/18/2018   Bill   12/15/2018   99204   475.00
       9091   Manul   V.   Feijoo,   M.D.   P.A.   0586107440101033   10/18/2018   Bill   12/15/2018   95851   100.00
       9092   Manul   V.   Feijoo,   M.D.   P.A.   0598538780101017   7/12/2018    Bill   12/15/2018   99204   475.00
       9093   Manul   V.   Feijoo,   M.D.   P.A.   0598538780101017   7/12/2018    Bill   12/15/2018   95851   100.00
       9094   Manul   V.   Feijoo,   M.D.   P.A.   0598538780101017   7/12/2018    Bill   12/15/2018   76140   100.00
       9095   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   12/15/2018   99204   475.00
       9096   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   12/15/2018   95851   100.00
       9097   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   12/15/2018   99214   275.00
       9098   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   12/15/2018   95851   100.00
       9099   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   12/15/2018   76140   100.00
       9100   Manul   V.   Feijoo,   M.D.   P.A.   0598492730101018   11/2/2018    Bill   12/18/2018   99204   475.00
       9101   Manul   V.   Feijoo,   M.D.   P.A.   0598492730101018   11/2/2018    Bill   12/18/2018   95851   100.00
       9102   Manul   V.   Feijoo,   M.D.   P.A.   0207280020101076   6/6/2018     Bill   12/18/2018   99215   425.00
       9103   Manul   V.   Feijoo,   M.D.   P.A.   0207280020101076   6/6/2018     Bill   12/18/2018   95851   100.00
       9104   Manul   V.   Feijoo,   M.D.   P.A.   0207280020101076   6/6/2018     Bill   12/18/2018   76140   100.00
       9105   Manul   V.   Feijoo,   M.D.   P.A.   0495209510101024   10/24/2018   Bill   12/18/2018   99214   275.00
       9106   Manul   V.   Feijoo,   M.D.   P.A.   0495209510101024   10/24/2018   Bill   12/18/2018   95851   100.00
       9107   Manul   V.   Feijoo,   M.D.   P.A.   0495209510101024   10/24/2018   Bill   12/18/2018   76140   100.00
       9108   Manul   V.   Feijoo,   M.D.   P.A.   0614349070101018   9/24/2018    Bill   12/18/2018   99214   275.00
       9109   Manul   V.   Feijoo,   M.D.   P.A.   0614349070101018   9/24/2018    Bill   12/18/2018   95851   100.00
       9110   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101058   10/15/2018   Bill   12/18/2018   99214   275.00
       9111   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101058   10/15/2018   Bill   12/18/2018   95851   100.00
       9112   Manul   V.   Feijoo,   M.D.   P.A.   0627267330101021   9/12/2018    Bill   12/18/2018   99214   275.00
       9113   Manul   V.   Feijoo,   M.D.   P.A.   0627267330101021   9/12/2018    Bill   12/18/2018   95851   100.00
       9114   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018     Bill   12/18/2018   99215   425.00
       9115   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018     Bill   12/18/2018   95851   100.00
       9116   Manul   V.   Feijoo,   M.D.   P.A.   0627267330101021   9/12/2018    Bill   12/18/2018   99214   275.00
       9117   Manul   V.   Feijoo,   M.D.   P.A.   0627267330101021   9/12/2018    Bill   12/18/2018   95851   100.00
       9118   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018     Bill   12/18/2018   99215   425.00
       9119   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018     Bill   12/18/2018   95851   100.00
       9120   Manul   V.   Feijoo,   M.D.   P.A.   0618585320101011   8/31/2018    Bill   12/18/2018   99214   275.00
       9121   Manul   V.   Feijoo,   M.D.   P.A.   0618585320101011   8/31/2018    Bill   12/18/2018   95851   100.00
       9122   Manul   V.   Feijoo,   M.D.   P.A.   0623339820101011   9/26/2018    Bill   12/18/2018   99215   425.00
       9123   Manul   V.   Feijoo,   M.D.   P.A.   0623339820101011   9/26/2018    Bill   12/18/2018   95851   100.00
       9124   Manul   V.   Feijoo,   M.D.   P.A.   0354083270101049   6/20/2018    Bill   12/18/2018   99204   475.00
       9125   Manul   V.   Feijoo,   M.D.   P.A.   0354083270101049   6/20/2018    Bill   12/18/2018   95851   100.00
       9126   Manul   V.   Feijoo,   M.D.   P.A.   0354083270101049   6/20/2018    Bill   12/18/2018   76140   100.00
       9127   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   12/18/2018   99214   275.00
       9128   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   12/18/2018   95851   100.00
       9129   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   12/18/2018   76140   100.00
       9130   Manul   V.   Feijoo,   M.D.   P.A.   0291418910101056   10/26/2018   Bill   12/26/2018   99204   475.00
       9131   Manul   V.   Feijoo,   M.D.   P.A.   0291418910101056   10/26/2018   Bill   12/26/2018   95851   100.00
       9132   Manul   V.   Feijoo,   M.D.   P.A.   0339045570101052   10/31/2018   Bill   12/26/2018   99204   475.00
       9133   Manul   V.   Feijoo,   M.D.   P.A.   0339045570101052   10/31/2018   Bill   12/26/2018   95851   100.00
       9134   Manul   V.   Feijoo,   M.D.   P.A.   0619041450101024   10/21/2018   Bill   12/26/2018   99204   475.00
       9135   Manul   V.   Feijoo,   M.D.   P.A.   0619041450101024   10/21/2018   Bill   12/26/2018   95851   100.00
       9136   Manul   V.   Feijoo,   M.D.   P.A.   0500780740101052   10/8/2018    Bill   12/26/2018   99214   275.00
       9137   Manul   V.   Feijoo,   M.D.   P.A.   0500780740101052   10/8/2018    Bill   12/26/2018   95851   100.00
       9138   Manul   V.   Feijoo,   M.D.   P.A.   0620830950101014   10/31/2018   Bill   12/26/2018   99204   475.00
       9139   Manul   V.   Feijoo,   M.D.   P.A.   0620830950101014   10/31/2018   Bill   12/26/2018   95851   100.00
       9140   Manul   V.   Feijoo,   M.D.   P.A.   0586107440101033   10/18/2018   Bill   12/26/2018   99214   275.00
       9141   Manul   V.   Feijoo,   M.D.   P.A.   0586107440101033   10/18/2018   Bill   12/26/2018   95851   100.00
       9142   Manul   V.   Feijoo,   M.D.   P.A.   0415053890101031   11/26/2018   Bill   12/26/2018   99204   475.00
       9143   Manul   V.   Feijoo,   M.D.   P.A.   0415053890101031   11/26/2018   Bill   12/26/2018   95851   100.00
       9144   Manul   V.   Feijoo,   M.D.   P.A.   0329330000101035   7/22/2018    Bill   12/26/2018   99204   475.00
       9145   Manul   V.   Feijoo,   M.D.   P.A.   0329330000101035   7/22/2018    Bill   12/26/2018   95851   100.00
       9146   Manul   V.   Feijoo,   M.D.   P.A.   0329330000101035   7/22/2018    Bill   12/26/2018   76140   100.00
       9147   Manul   V.   Feijoo,   M.D.   P.A.   0422860640101090   9/22/2018    Bill   12/31/2018   99214   275.00
       9148   Manul   V.   Feijoo,   M.D.   P.A.   0422860640101090   9/22/2018    Bill   12/31/2018   95851   100.00
       9149   Manul   V.   Feijoo,   M.D.   P.A.   0422860640101090   9/22/2018    Bill   12/31/2018   76140   100.00
       9150   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101134   10/10/2018   Bill   12/31/2018   99214   275.00
       9151   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101134   10/10/2018   Bill   12/31/2018   95851   100.00
       9152   Manul   V.   Feijoo,   M.D.   P.A.   0572080170101083   9/15/2018    Bill   12/31/2018   99214   275.00
       9153   Manul   V.   Feijoo,   M.D.   P.A.   0572080170101083   9/15/2018    Bill   12/31/2018   95851   100.00
       9154   Manul   V.   Feijoo,   M.D.   P.A.   0618585320101011   8/31/2018    Bill   12/31/2018   99214   275.00
       9155   Manul   V.   Feijoo,   M.D.   P.A.   0618585320101011   8/31/2018    Bill   12/31/2018   95851   100.00
       9156   Manul   V.   Feijoo,   M.D.   P.A.   0572080170101083   9/15/2018    Bill   12/31/2018   99214   275.00
       9157   Manul   V.   Feijoo,   M.D.   P.A.   0572080170101083   9/15/2018    Bill   12/31/2018   95851   100.00
       9158   Manul   V.   Feijoo,   M.D.   P.A.   0463030190101037   11/2/2018    Bill   12/31/2018   99204   475.00
       9159   Manul   V.   Feijoo,   M.D.   P.A.   0463030190101037   11/2/2018    Bill   12/31/2018   95851   100.00
       9160   Manul   V.   Feijoo,   M.D.   P.A.   0481443070101043   10/19/2018   Bill   12/31/2018   99204   475.00
       9161   Manul   V.   Feijoo,   M.D.   P.A.   0481443070101043   10/19/2018   Bill   12/31/2018   95851   100.00
       9162   Manul   V.   Feijoo,   M.D.   P.A.   0345974390101020   9/20/2018    Bill   12/31/2018   99214   275.00
       9163   Manul   V.   Feijoo,   M.D.   P.A.   0345974390101020   9/20/2018    Bill   12/31/2018   95851   100.00
       9164   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   1/5/2019     99204   475.00
       9165   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   1/5/2019     95851   100.00
       9166   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101069   10/15/2018   Bill   1/5/2019     99204   475.00
       9167   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101069   10/15/2018   Bill   1/5/2019     95851   100.00
       9168   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101069   10/15/2018   Bill   1/5/2019     99204   475.00
       9169   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101069   10/15/2018   Bill   1/5/2019     95851   100.00
       9170   Manul   V.   Feijoo,   M.D.   P.A.   0639865210101015   11/1/2018    Bill   1/5/2019     99204   475.00
       9171   Manul   V.   Feijoo,   M.D.   P.A.   0639865210101015   11/1/2018    Bill   1/5/2019     95851   100.00
       9172   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   1/5/2019     99204   475.00
       9173   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   1/5/2019     95851   100.00
       9174   Manul   V.   Feijoo,   M.D.   P.A.   0595050070101023   8/28/2018    Bill   1/5/2019     99204   475.00
       9175   Manul   V.   Feijoo,   M.D.   P.A.   0595050070101023   8/28/2018    Bill   1/5/2019     95851   100.00
       9176   Manul   V.   Feijoo,   M.D.   P.A.   0297921510101040   11/1/2018    Bill   1/5/2019     99204   475.00
       9177   Manul   V.   Feijoo,   M.D.   P.A.   0297921510101040   11/1/2018    Bill   1/5/2019     95851   100.00
       9178   Manul   V.   Feijoo,   M.D.   P.A.   0384558800101092   10/31/2018   Bill   1/5/2019     99204   475.00
       9179   Manul   V.   Feijoo,   M.D.   P.A.   0384558800101092   10/31/2018   Bill   1/5/2019     95851   100.00
       9180   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   1/5/2019     99204   475.00
       9181   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   1/5/2019     95851   100.00
       9182   Manul   V.   Feijoo,   M.D.   P.A.   0627267330101021   9/12/2018    Bill   1/7/2019     99215   425.00
       9183   Manul   V.   Feijoo,   M.D.   P.A.   0627267330101021   9/12/2018    Bill   1/7/2019     95851   100.00
       9184   Manul   V.   Feijoo,   M.D.   P.A.   0627267330101021   9/12/2018    Bill   1/7/2019     99215   425.00
       9185   Manul   V.   Feijoo,   M.D.   P.A.   0627267330101021   9/12/2018    Bill   1/7/2019     95851   100.00
       9186   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   1/7/2019     99204   475.00
       9187   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   1/7/2019     95851   100.00
       9188   Manul   V.   Feijoo,   M.D.   P.A.   0463030190101037   11/2/2018    Bill   1/7/2019     99214   275.00
       9189   Manul   V.   Feijoo,   M.D.   P.A.   0463030190101037   11/2/2018    Bill   1/7/2019     95851   100.00
       9190   Manul   V.   Feijoo,   M.D.   P.A.   0463030190101037   11/2/2018    Bill   1/7/2019     76140   100.00
       9191   Manul   V.   Feijoo,   M.D.   P.A.   0519164770101051   8/13/2018    Bill   1/7/2019     99215   425.00
       9192   Manul   V.   Feijoo,   M.D.   P.A.   0519164770101051   8/13/2018    Bill   1/7/2019     95851   100.00
       9193   Manul   V.   Feijoo,   M.D.   P.A.   0519164770101051   8/13/2018    Bill   1/7/2019     76140   100.00
       9194   Manul   V.   Feijoo,   M.D.   P.A.   0619198380101027   10/27/2018   Bill   1/7/2019     99214   275.00
       9195   Manul   V.   Feijoo,   M.D.   P.A.   0619198380101027   10/27/2018   Bill   1/7/2019     95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 74 of 89

       9196   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   1/7/2019    99214   275.00
       9197   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   1/7/2019    95851   100.00
       9198   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018     Bill   1/7/2019    99215   425.00
       9199   Manul   V.   Feijoo,   M.D.   P.A.   0543144310101043   9/5/2018     Bill   1/7/2019    95851   100.00
       9200   Manul   V.   Feijoo,   M.D.   P.A.   0568712070101047   9/29/2018    Bill   1/7/2019    99215   425.00
       9201   Manul   V.   Feijoo,   M.D.   P.A.   0568712070101047   9/29/2018    Bill   1/7/2019    95851   100.00
       9202   Manul   V.   Feijoo,   M.D.   P.A.   0568712070101047   9/29/2018    Bill   1/7/2019    76140   100.00
       9203   Manul   V.   Feijoo,   M.D.   P.A.   0384558800101092   10/31/2018   Bill   1/7/2019    99214   275.00
       9204   Manul   V.   Feijoo,   M.D.   P.A.   0384558800101092   10/31/2018   Bill   1/7/2019    95851   100.00
       9205   Manul   V.   Feijoo,   M.D.   P.A.   0207280020101076   6/6/2018     Bill   1/7/2019    99215   425.00
       9206   Manul   V.   Feijoo,   M.D.   P.A.   0207280020101076   6/6/2018     Bill   1/7/2019    95851   100.00
       9207   Manul   V.   Feijoo,   M.D.   P.A.   0207280020101076   6/6/2018     Bill   1/7/2019    76140   100.00
       9208   Manul   V.   Feijoo,   M.D.   P.A.   0388148050101020   11/16/2018   Bill   1/7/2019    99204   475.00
       9209   Manul   V.   Feijoo,   M.D.   P.A.   0388148050101020   11/16/2018   Bill   1/7/2019    95851   100.00
       9210   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   1/7/2019    99214   275.00
       9211   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   1/7/2019    95851   100.00
       9212   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   1/7/2019    76140   100.00
       9213   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   1/7/2019    99204   475.00
       9214   Manul   V.   Feijoo,   M.D.   P.A.   0048339080101047   10/31/2018   Bill   1/7/2019    95851   100.00
       9215   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   1/7/2019    99214   275.00
       9216   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   1/7/2019    95851   100.00
       9217   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   1/7/2019    76140   100.00
       9218   Manul   V.   Feijoo,   M.D.   P.A.   0363311220101051   10/31/2018   Bill   1/14/2019   99204   475.00
       9219   Manul   V.   Feijoo,   M.D.   P.A.   0363311220101051   10/31/2018   Bill   1/14/2019   95851   100.00
       9220   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   1/14/2019   99214   275.00
       9221   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   1/14/2019   95851   100.00
       9222   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   1/14/2019   99204   475.00
       9223   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   1/14/2019   95851   100.00
       9224   Manul   V.   Feijoo,   M.D.   P.A.   0124715260101229   11/8/2018    Bill   1/14/2019   99204   475.00
       9225   Manul   V.   Feijoo,   M.D.   P.A.   0124715260101229   11/8/2018    Bill   1/14/2019   95851   100.00
       9226   Manul   V.   Feijoo,   M.D.   P.A.   0403575170101137   11/10/2018   Bill   1/14/2019   99204   475.00
       9227   Manul   V.   Feijoo,   M.D.   P.A.   0403575170101137   11/10/2018   Bill   1/14/2019   95851   100.00
       9228   Manul   V.   Feijoo,   M.D.   P.A.   0448309880101139   11/13/2018   Bill   1/14/2019   99204   475.00
       9229   Manul   V.   Feijoo,   M.D.   P.A.   0448309880101139   11/13/2018   Bill   1/14/2019   95851   100.00
       9230   Manul   V.   Feijoo,   M.D.   P.A.   0549039370101038   11/10/2018   Bill   1/14/2019   99204   475.00
       9231   Manul   V.   Feijoo,   M.D.   P.A.   0549039370101038   11/10/2018   Bill   1/14/2019   95851   100.00
       9232   Manul   V.   Feijoo,   M.D.   P.A.   0549039370101038   11/10/2018   Bill   1/14/2019   99214   275.00
       9233   Manul   V.   Feijoo,   M.D.   P.A.   0549039370101038   11/10/2018   Bill   1/14/2019   95851   100.00
       9234   Manul   V.   Feijoo,   M.D.   P.A.   0402170090101028   11/21/2018   Bill   1/14/2019   99204   475.00
       9235   Manul   V.   Feijoo,   M.D.   P.A.   0402170090101028   11/21/2018   Bill   1/14/2019   95851   100.00
       9236   Manul   V.   Feijoo,   M.D.   P.A.   0529615260101032   11/22/2018   Bill   1/14/2019   99204   475.00
       9237   Manul   V.   Feijoo,   M.D.   P.A.   0529615260101032   11/22/2018   Bill   1/14/2019   95851   100.00
       9238   Manul   V.   Feijoo,   M.D.   P.A.   0464533610101015   11/25/2018   Bill   1/14/2019   99204   475.00
       9239   Manul   V.   Feijoo,   M.D.   P.A.   0464533610101015   11/25/2018   Bill   1/14/2019   95851   100.00
       9240   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   1/17/2019   99214   275.00
       9241   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   1/17/2019   95851   100.00
       9242   Manul   V.   Feijoo,   M.D.   P.A.   0578413220101015   11/15/2018   Bill   1/17/2019   99204   475.00
       9243   Manul   V.   Feijoo,   M.D.   P.A.   0578413220101015   11/15/2018   Bill   1/17/2019   95851   100.00
       9244   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   1/17/2019   99214   275.00
       9245   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   1/17/2019   95851   100.00
       9246   Manul   V.   Feijoo,   M.D.   P.A.   0578413220101015   11/15/2018   Bill   1/17/2019   99204   475.00
       9247   Manul   V.   Feijoo,   M.D.   P.A.   0578413220101015   11/15/2018   Bill   1/17/2019   95851   100.00
       9248   Manul   V.   Feijoo,   M.D.   P.A.   0138166760101075   10/26/2018   Bill   1/17/2019   99204   475.00
       9249   Manul   V.   Feijoo,   M.D.   P.A.   0138166760101075   10/26/2018   Bill   1/17/2019   95851   100.00
       9250   Manul   V.   Feijoo,   M.D.   P.A.   0639865210101015   11/1/2018    Bill   1/17/2019   99214   275.00
       9251   Manul   V.   Feijoo,   M.D.   P.A.   0639865210101015   11/1/2018    Bill   1/17/2019   95851   100.00
       9252   Manul   V.   Feijoo,   M.D.   P.A.   0124715260101229   11/8/2018    Bill   1/17/2019   99214   275.00
       9253   Manul   V.   Feijoo,   M.D.   P.A.   0124715260101229   11/8/2018    Bill   1/17/2019   95851   100.00
       9254   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101069   10/15/2018   Bill   1/17/2019   99214   275.00
       9255   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101069   10/15/2018   Bill   1/17/2019   95851   100.00
       9256   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   1/17/2019   99214   275.00
       9257   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   1/17/2019   95851   100.00
       9258   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   1/17/2019   99214   275.00
       9259   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   1/17/2019   95851   100.00
       9260   Manul   V.   Feijoo,   M.D.   P.A.   0553850460101016   10/9/2018    Bill   1/17/2019   99214   275.00
       9261   Manul   V.   Feijoo,   M.D.   P.A.   0553850460101016   10/9/2018    Bill   1/17/2019   95851   100.00
       9262   Manul   V.   Feijoo,   M.D.   P.A.   0339045570101052   10/31/2018   Bill   1/17/2019   99214   275.00
       9263   Manul   V.   Feijoo,   M.D.   P.A.   0339045570101052   10/31/2018   Bill   1/17/2019   95851   100.00
       9264   Manul   V.   Feijoo,   M.D.   P.A.   0344291930101050   6/23/2018    Bill   1/17/2019   99215   425.00
       9265   Manul   V.   Feijoo,   M.D.   P.A.   0344291930101050   6/23/2018    Bill   1/17/2019   95861   100.00
       9266   Manul   V.   Feijoo,   M.D.   P.A.   0344291930101050   6/23/2018    Bill   1/17/2019   76140   100.00
       9267   Manul   V.   Feijoo,   M.D.   P.A.   0554312710101022   8/14/2018    Bill   1/17/2019   99215   425.00
       9268   Manul   V.   Feijoo,   M.D.   P.A.   0554312710101022   8/14/2018    Bill   1/17/2019   95851   100.00
       9269   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101069   10/15/2018   Bill   1/17/2019   99214   275.00
       9270   Manul   V.   Feijoo,   M.D.   P.A.   0424545550101069   10/15/2018   Bill   1/17/2019   95851   100.00
       9271   Manul   V.   Feijoo,   M.D.   P.A.   0464533610101015   11/25/2018   Bill   1/17/2019   99214   275.00
       9272   Manul   V.   Feijoo,   M.D.   P.A.   0464533610101015   11/25/2018   Bill   1/17/2019   95851   100.00
       9273   Manul   V.   Feijoo,   M.D.   P.A.   0464533610101015   11/25/2018   Bill   1/17/2019   76140   100.00
       9274   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   1/17/2019   99214   275.00
       9275   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   1/17/2019   95851   100.00
       9276   Manul   V.   Feijoo,   M.D.   P.A.   0338343030101023   11/15/2018   Bill   1/19/2019   99204   475.00
       9277   Manul   V.   Feijoo,   M.D.   P.A.   0338343030101023   11/15/2018   Bill   1/19/2019   95851   100.00
       9278   Manul   V.   Feijoo,   M.D.   P.A.   0605858090101015   10/29/2018   Bill   1/19/2019   99214   275.00
       9279   Manul   V.   Feijoo,   M.D.   P.A.   0605858090101015   10/29/2018   Bill   1/19/2019   95851   100.00
       9280   Manul   V.   Feijoo,   M.D.   P.A.   0638906850101013   11/29/2018   Bill   1/19/2019   99204   475.00
       9281   Manul   V.   Feijoo,   M.D.   P.A.   0638906850101013   11/29/2018   Bill   1/19/2019   95851   100.00
       9282   Manul   V.   Feijoo,   M.D.   P.A.   0561772070101022   8/18/2018    Bill   1/19/2019   99215   425.00
       9283   Manul   V.   Feijoo,   M.D.   P.A.   0561772070101022   8/18/2018    Bill   1/19/2019   95851   100.00
       9284   Manul   V.   Feijoo,   M.D.   P.A.   0440931330101043   1/23/2018    Bill   1/19/2019   99204   475.00
       9285   Manul   V.   Feijoo,   M.D.   P.A.   0440931330101043   1/23/2018    Bill   1/19/2019   95851   100.00
       9286   Manul   V.   Feijoo,   M.D.   P.A.   0440931330101043   1/23/2018    Bill   1/19/2019   76140   100.00
       9287   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   1/19/2019   99214   275.00
       9288   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   1/19/2019   95851   100.00
       9289   Manul   V.   Feijoo,   M.D.   P.A.   0554696470101036   11/24/2018   Bill   1/28/2019   99204   475.00
       9290   Manul   V.   Feijoo,   M.D.   P.A.   0554696470101036   11/24/2018   Bill   1/28/2019   95851   100.00
       9291   Manul   V.   Feijoo,   M.D.   P.A.   0574758210101019   10/31/2018   Bill   1/28/2019   99204   475.00
       9292   Manul   V.   Feijoo,   M.D.   P.A.   0574758210101019   10/31/2018   Bill   1/28/2019   95851   100.00
       9293   Manul   V.   Feijoo,   M.D.   P.A.   0353954270101083   12/11/2018   Bill   1/28/2019   99204   475.00
       9294   Manul   V.   Feijoo,   M.D.   P.A.   0353954270101083   12/11/2018   Bill   1/28/2019   95851   100.00
       9295   Manul   V.   Feijoo,   M.D.   P.A.   0440931330101043   1/23/2018    Bill   1/28/2019   99204   475.00
       9296   Manul   V.   Feijoo,   M.D.   P.A.   0440931330101043   1/23/2018    Bill   1/28/2019   95851   100.00
       9297   Manul   V.   Feijoo,   M.D.   P.A.   0440931330101043   1/23/2018    Bill   1/28/2019   76140   100.00
       9298   Manul   V.   Feijoo,   M.D.   P.A.   0353954270101083   12/11/2018   Bill   1/28/2019   99204   475.00
       9299   Manul   V.   Feijoo,   M.D.   P.A.   0353954270101083   12/11/2018   Bill   1/28/2019   95851   100.00
       9300   Manul   V.   Feijoo,   M.D.   P.A.   0424502980101078   12/7/2018    Bill   1/28/2019   99204   475.00
       9301   Manul   V.   Feijoo,   M.D.   P.A.   0424502980101078   12/7/2018    Bill   1/28/2019   95851   100.00
       9302   Manul   V.   Feijoo,   M.D.   P.A.   0450657000101040   12/10/2018   Bill   2/2/2019    99204   475.00
       9303   Manul   V.   Feijoo,   M.D.   P.A.   0450657000101040   12/10/2018   Bill   2/2/2019    95851   100.00
       9304   Manul   V.   Feijoo,   M.D.   P.A.   0618067130101010   6/12/2018    Bill   2/2/2019    99204   475.00
       9305   Manul   V.   Feijoo,   M.D.   P.A.   0618067130101010   6/12/2018    Bill   2/2/2019    95851   100.00
       9306   Manul   V.   Feijoo,   M.D.   P.A.   0450657000101040   12/10/2018   Bill   2/2/2019    99204   475.00
       9307   Manul   V.   Feijoo,   M.D.   P.A.   0450657000101040   12/10/2018   Bill   2/2/2019    95851   100.00
       9308   Manul   V.   Feijoo,   M.D.   P.A.   0618067130101010   6/12/2018    Bill   2/2/2019    99204   475.00
       9309   Manul   V.   Feijoo,   M.D.   P.A.   0618067130101010   6/12/2018    Bill   2/2/2019    95851   100.00
       9310   Manul   V.   Feijoo,   M.D.   P.A.   0618067130101010   6/12/2018    Bill   2/2/2019    76140   100.00
       9311   Manul   V.   Feijoo,   M.D.   P.A.   0556125190101017   12/4/2018    Bill   2/2/2019    99204   475.00
       9312   Manul   V.   Feijoo,   M.D.   P.A.   0556125190101017   12/4/2018    Bill   2/2/2019    95851   100.00
       9313   Manul   V.   Feijoo,   M.D.   P.A.   0556092580101025   12/7/2018    Bill   2/2/2019    99204   475.00
       9314   Manul   V.   Feijoo,   M.D.   P.A.   0556092580101025   12/7/2018    Bill   2/2/2019    95851   100.00
       9315   Manul   V.   Feijoo,   M.D.   P.A.   0596908870101015   11/26/2018   Bill   2/2/2019    99204   475.00
       9316   Manul   V.   Feijoo,   M.D.   P.A.   0596908870101015   11/26/2018   Bill   2/2/2019    95851   100.00
       9317   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101020   12/10/2018   Bill   2/2/2019    99204   475.00
       9318   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101020   12/10/2018   Bill   2/2/2019    95851   100.00
       9319   Manul   V.   Feijoo,   M.D.   P.A.   0523916670101042   12/3/2018    Bill   2/2/2019    99204   475.00
       9320   Manul   V.   Feijoo,   M.D.   P.A.   0523916670101042   12/3/2018    Bill   2/2/2019    95851   100.00
       9321   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   2/2/2019    99204   475.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 75 of 89

       9322   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   2/2/2019    95851   100.00
       9323   Manul   V.   Feijoo,   M.D.   P.A.   0647938520101015   12/16/2018   Bill   2/2/2019    99204   475.00
       9324   Manul   V.   Feijoo,   M.D.   P.A.   0647938520101015   12/16/2018   Bill   2/2/2019    95851   100.00
       9325   Manul   V.   Feijoo,   M.D.   P.A.   0647938520101015   12/16/2018   Bill   2/2/2019    99204   475.00
       9326   Manul   V.   Feijoo,   M.D.   P.A.   0647938520101015   12/16/2018   Bill   2/2/2019    95851   100.00
       9327   Manul   V.   Feijoo,   M.D.   P.A.   0595050070101023   8/28/2018    Bill   2/2/2019    95851   100.00
       9328   Manul   V.   Feijoo,   M.D.   P.A.   0595050070101023   8/28/2018    Bill   2/2/2019    76140   100.00
       9329   Manul   V.   Feijoo,   M.D.   P.A.   0595050070101023   8/28/2018    Bill   2/2/2019    99213   225.00
       9330   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   2/2/2019    99204   475.00
       9331   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   2/2/2019    95851   100.00
       9332   Manul   V.   Feijoo,   M.D.   P.A.   0628303250101011   10/26/2018   Bill   2/2/2019    99204   475.00
       9333   Manul   V.   Feijoo,   M.D.   P.A.   0628303250101011   10/26/2018   Bill   2/2/2019    95851   100.00
       9334   Manul   V.   Feijoo,   M.D.   P.A.   0628303250101011   10/26/2018   Bill   2/2/2019    76140   100.00
       9335   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   2/2/2019    99214   275.00
       9336   Manul   V.   Feijoo,   M.D.   P.A.   0571387460101025   10/22/2018   Bill   2/2/2019    95851   100.00
       9337   Manul   V.   Feijoo,   M.D.   P.A.   0618601050101012   12/6/2018    Bill   2/2/2019    99204   475.00
       9338   Manul   V.   Feijoo,   M.D.   P.A.   0618601050101012   12/6/2018    Bill   2/2/2019    95851   100.00
       9339   Manul   V.   Feijoo,   M.D.   P.A.   0637980390101016   12/17/2018   Bill   2/2/2019    99204   475.00
       9340   Manul   V.   Feijoo,   M.D.   P.A.   0637980390101016   12/17/2018   Bill   2/2/2019    95851   100.00
       9341   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101020   12/10/2018   Bill   2/2/2019    95851   100.00
       9342   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101020   12/10/2018   Bill   2/2/2019    99213   225.00
       9343   Manul   V.   Feijoo,   M.D.   P.A.   0500780740101052   10/8/2018    Bill   2/2/2019    95851   100.00
       9344   Manul   V.   Feijoo,   M.D.   P.A.   0500780740101052   10/8/2018    Bill   2/2/2019    99212   200.00
       9345   Manul   V.   Feijoo,   M.D.   P.A.   0536447150101034   12/7/2018    Bill   2/2/2019    99204   475.00
       9346   Manul   V.   Feijoo,   M.D.   P.A.   0536447150101034   12/7/2018    Bill   2/2/2019    95851   100.00
       9347   Manul   V.   Feijoo,   M.D.   P.A.   0550596040101058   10/17/2018   Bill   2/2/2019    95851   100.00
       9348   Manul   V.   Feijoo,   M.D.   P.A.   0550596040101058   10/17/2018   Bill   2/2/2019    99203   350.00
       9349   Manul   V.   Feijoo,   M.D.   P.A.   0470588800101029   12/3/2018    Bill   2/2/2019    99204   475.00
       9350   Manul   V.   Feijoo,   M.D.   P.A.   0470588800101029   12/3/2018    Bill   2/2/2019    95851   100.00
       9351   Manul   V.   Feijoo,   M.D.   P.A.   0618601050101012   12/6/2018    Bill   2/5/2019    99214   275.00
       9352   Manul   V.   Feijoo,   M.D.   P.A.   0618601050101012   12/6/2018    Bill   2/5/2019    95851   100.00
       9353   Manul   V.   Feijoo,   M.D.   P.A.   0388148050101020   11/16/2018   Bill   2/5/2019    99213   225.00
       9354   Manul   V.   Feijoo,   M.D.   P.A.   0388148050101020   11/16/2018   Bill   2/5/2019    95851   100.00
       9355   Manul   V.   Feijoo,   M.D.   P.A.   0402170090101028   11/21/2018   Bill   2/5/2019    99213   225.00
       9356   Manul   V.   Feijoo,   M.D.   P.A.   0402170090101028   11/21/2018   Bill   2/5/2019    95851   100.00
       9357   Manul   V.   Feijoo,   M.D.   P.A.   0618067130101010   6/12/2018    Bill   2/5/2019    99204   475.00
       9358   Manul   V.   Feijoo,   M.D.   P.A.   0618067130101010   6/12/2018    Bill   2/5/2019    95851   100.00
       9359   Manul   V.   Feijoo,   M.D.   P.A.   0419581710101050   1/18/2018    Bill   2/6/2019    95851   100.00
       9360   Manul   V.   Feijoo,   M.D.   P.A.   0419581710101050   1/18/2018    Bill   2/6/2019    95851   100.00
       9361   Manul   V.   Feijoo,   M.D.   P.A.   0419581710101050   1/18/2018    Bill   2/6/2019    99215   425.00
       9362   Manul   V.   Feijoo,   M.D.   P.A.   0419581710101050   1/18/2018    Bill   2/6/2019    95851   100.00
       9363   Manul   V.   Feijoo,   M.D.   P.A.   0419581710101050   1/18/2018    Bill   2/6/2019    76140   100.00
       9364   Manul   V.   Feijoo,   M.D.   P.A.   0581924190101012   12/18/2018   Bill   2/6/2019    99204   475.00
       9365   Manul   V.   Feijoo,   M.D.   P.A.   0581924190101012   12/18/2018   Bill   2/6/2019    95851   100.00
       9366   Manul   V.   Feijoo,   M.D.   P.A.   0418508180101048   11/30/2014   Bill   2/6/2019    99204   475.00
       9367   Manul   V.   Feijoo,   M.D.   P.A.   0418508180101048   11/30/2014   Bill   2/6/2019    95851   100.00
       9368   Manul   V.   Feijoo,   M.D.   P.A.   0418508180101048   11/30/2014   Bill   2/6/2019    99214   275.00
       9369   Manul   V.   Feijoo,   M.D.   P.A.   0418508180101048   11/30/2014   Bill   2/6/2019    95851   100.00
       9370   Manul   V.   Feijoo,   M.D.   P.A.   0418508180101048   11/30/2014   Bill   2/6/2019    99215   425.00
       9371   Manul   V.   Feijoo,   M.D.   P.A.   0418508180101048   11/30/2014   Bill   2/6/2019    95851   100.00
       9372   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   2/7/2019    99214   275.00
       9373   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   2/7/2019    95851   100.00
       9374   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   2/7/2019    76140   100.00
       9375   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   2/7/2019    99213   225.00
       9376   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   2/7/2019    95851   100.00
       9377   Manul   V.   Feijoo,   M.D.   P.A.   0556092580101025   12/7/2018    Bill   2/7/2019    99213   225.00
       9378   Manul   V.   Feijoo,   M.D.   P.A.   0556092580101025   12/7/2018    Bill   2/7/2019    95851   100.00
       9379   Manul   V.   Feijoo,   M.D.   P.A.   0610690000101022   1/6/2019     Bill   2/7/2019    99204   475.00
       9380   Manul   V.   Feijoo,   M.D.   P.A.   0610690000101022   1/6/2019     Bill   2/7/2019    95851   100.00
       9381   Manul   V.   Feijoo,   M.D.   P.A.   0614349070101018   9/24/2018    Bill   2/7/2019    99212   200.00
       9382   Manul   V.   Feijoo,   M.D.   P.A.   0614349070101018   9/24/2018    Bill   2/7/2019    95851   100.00
       9383   Manul   V.   Feijoo,   M.D.   P.A.   0614349070101018   9/24/2018    Bill   2/7/2019    76140   100.00
       9384   Manul   V.   Feijoo,   M.D.   P.A.   0576466280101012   11/15/2018   Bill   2/7/2019    99204   475.00
       9385   Manul   V.   Feijoo,   M.D.   P.A.   0576466280101012   11/15/2018   Bill   2/7/2019    95851   100.00
       9386   Manul   V.   Feijoo,   M.D.   P.A.   0523916670101042   12/3/2018    Bill   2/7/2019    99213   225.00
       9387   Manul   V.   Feijoo,   M.D.   P.A.   0523916670101042   12/3/2018    Bill   2/7/2019    95851   100.00
       9388   Manul   V.   Feijoo,   M.D.   P.A.   0523916670101042   12/3/2018    Bill   2/7/2019    76140   100.00
       9389   Manul   V.   Feijoo,   M.D.   P.A.   0576466280101012   11/15/2018   Bill   2/7/2019    99204   475.00
       9390   Manul   V.   Feijoo,   M.D.   P.A.   0576466280101012   11/15/2018   Bill   2/7/2019    95851   100.00
       9391   Manul   V.   Feijoo,   M.D.   P.A.   0561125370101012   3/6/2018     Bill   2/7/2019    99213   225.00
       9392   Manul   V.   Feijoo,   M.D.   P.A.   0561125370101012   3/6/2018     Bill   2/7/2019    95851   100.00
       9393   Manul   V.   Feijoo,   M.D.   P.A.   0561125370101012   3/6/2018     Bill   2/7/2019    J3301   100.00
       9394   Manul   V.   Feijoo,   M.D.   P.A.   0561125370101012   3/6/2018     Bill   2/7/2019    J3301   100.00
       9395   Manul   V.   Feijoo,   M.D.   P.A.   0647938520101015   12/16/2018   Bill   2/7/2019    99204   475.00
       9396   Manul   V.   Feijoo,   M.D.   P.A.   0647938520101015   12/16/2018   Bill   2/7/2019    95851   100.00
       9397   Manul   V.   Feijoo,   M.D.   P.A.   0470588800101029   12/3/2018    Bill   2/7/2019    99213   225.00
       9398   Manul   V.   Feijoo,   M.D.   P.A.   0470588800101029   12/3/2018    Bill   2/7/2019    95851   100.00
       9399   Manul   V.   Feijoo,   M.D.   P.A.   0470588800101029   12/3/2018    Bill   2/7/2019    76140   100.00
       9400   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   2/16/2019   99213   225.00
       9401   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   2/16/2019   95851   100.00
       9402   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   2/16/2019   76140   100.00
       9403   Manul   V.   Feijoo,   M.D.   P.A.   0450657000101040   12/10/2018   Bill   2/16/2019   99214   275.00
       9404   Manul   V.   Feijoo,   M.D.   P.A.   0450657000101040   12/10/2018   Bill   2/16/2019   95851   100.00
       9405   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   2/16/2019   99213   225.00
       9406   Manul   V.   Feijoo,   M.D.   P.A.   0599602900101023   11/16/2018   Bill   2/16/2019   95851   100.00
       9407   Manul   V.   Feijoo,   M.D.   P.A.   0450657000101040   12/10/2018   Bill   2/16/2019   99214   275.00
       9408   Manul   V.   Feijoo,   M.D.   P.A.   0450657000101040   12/10/2018   Bill   2/16/2019   95851   100.00
       9409   Manul   V.   Feijoo,   M.D.   P.A.   0392164870101078   1/20/2019    Bill   2/16/2019   99204   475.00
       9410   Manul   V.   Feijoo,   M.D.   P.A.   0392164870101078   1/20/2019    Bill   2/16/2019   95851   100.00
       9411   Manul   V.   Feijoo,   M.D.   P.A.   0422860640101090   9/22/2018    Bill   2/16/2019   99214   275.00
       9412   Manul   V.   Feijoo,   M.D.   P.A.   0422860640101090   9/22/2018    Bill   2/16/2019   95851   100.00
       9413   Manul   V.   Feijoo,   M.D.   P.A.   0646128070101018   12/21/2018   Bill   2/16/2019   99204   475.00
       9414   Manul   V.   Feijoo,   M.D.   P.A.   0646128070101018   12/21/2018   Bill   2/16/2019   95851   100.00
       9415   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   2/16/2019   99214   275.00
       9416   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   2/16/2019   95851   100.00
       9417   Manul   V.   Feijoo,   M.D.   P.A.   0576466280101012   11/15/2018   Bill   2/16/2019   99204   475.00
       9418   Manul   V.   Feijoo,   M.D.   P.A.   0576466280101012   11/15/2018   Bill   2/16/2019   95851   100.00
       9419   Manul   V.   Feijoo,   M.D.   P.A.   0500109460101011   10/1/2018    Bill   2/16/2019   99214   275.00
       9420   Manul   V.   Feijoo,   M.D.   P.A.   0500109460101011   10/1/2018    Bill   2/16/2019   95851   100.00
       9421   Manul   V.   Feijoo,   M.D.   P.A.   0500109460101011   10/1/2018    Bill   2/16/2019   76140   100.00
       9422   Manul   V.   Feijoo,   M.D.   P.A.   0159073380101069   12/19/2018   Bill   2/22/2019   99204   475.00
       9423   Manul   V.   Feijoo,   M.D.   P.A.   0159073380101069   12/19/2018   Bill   2/22/2019   95851   100.00
       9424   Manul   V.   Feijoo,   M.D.   P.A.   0634512220101016   12/16/2018   Bill   2/22/2019   99203   350.00
       9425   Manul   V.   Feijoo,   M.D.   P.A.   0634512220101016   12/16/2018   Bill   2/22/2019   95851   100.00
       9426   Manul   V.   Feijoo,   M.D.   P.A.   0580831290101019   1/8/2019     Bill   2/23/2019   99205   400.00
       9427   Manul   V.   Feijoo,   M.D.   P.A.   0580831290101019   1/8/2019     Bill   2/23/2019   95851   100.00
       9428   Manul   V.   Feijoo,   M.D.   P.A.   0580831290101019   1/8/2019     Bill   2/23/2019   99204   475.00
       9429   Manul   V.   Feijoo,   M.D.   P.A.   0580831290101019   1/8/2019     Bill   2/23/2019   95851   100.00
       9430   Manul   V.   Feijoo,   M.D.   P.A.   0555341610101021   12/30/2018   Bill   2/23/2019   99202   325.00
       9431   Manul   V.   Feijoo,   M.D.   P.A.   0555341610101021   12/30/2018   Bill   2/23/2019   95851   100.00
       9432   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   2/23/2019   99214   275.00
       9433   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   2/23/2019   95851   100.00
       9434   Manul   V.   Feijoo,   M.D.   P.A.   0644070350101015   12/21/2018   Bill   2/23/2019   99203   350.00
       9435   Manul   V.   Feijoo,   M.D.   P.A.   0644070350101015   12/21/2018   Bill   2/23/2019   95851   100.00
       9436   Manul   V.   Feijoo,   M.D.   P.A.   0398742740101024   12/19/2018   Bill   2/23/2019   99204   475.00
       9437   Manul   V.   Feijoo,   M.D.   P.A.   0398742740101024   12/19/2018   Bill   2/23/2019   95851   100.00
       9438   Manul   V.   Feijoo,   M.D.   P.A.   0443488040101042   12/18/2018   Bill   2/23/2019   99204   475.00
       9439   Manul   V.   Feijoo,   M.D.   P.A.   0443488040101042   12/18/2018   Bill   2/23/2019   95851   100.00
       9440   Manul   V.   Feijoo,   M.D.   P.A.   0423618660101070   1/31/2019    Bill   3/1/2019    99204   475.00
       9441   Manul   V.   Feijoo,   M.D.   P.A.   0423618660101070   1/31/2019    Bill   3/1/2019    95851   100.00
       9442   Manul   V.   Feijoo,   M.D.   P.A.   0423618660101070   1/31/2019    Bill   3/1/2019    99204   475.00
       9443   Manul   V.   Feijoo,   M.D.   P.A.   0423618660101070   1/31/2019    Bill   3/1/2019    95851   100.00
       9444   Manul   V.   Feijoo,   M.D.   P.A.   0460721550101020   1/11/2019    Bill   3/1/2019    99203   350.00
       9445   Manul   V.   Feijoo,   M.D.   P.A.   0460721550101020   1/11/2019    Bill   3/1/2019    95851   100.00
       9446   Manul   V.   Feijoo,   M.D.   P.A.   0281460800101020   1/6/2019     Bill   3/1/2019    99203   350.00
       9447   Manul   V.   Feijoo,   M.D.   P.A.   0281460800101020   1/6/2019     Bill   3/1/2019    95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 76 of 89

       9448   Manul   V.   Feijoo,   M.D.   P.A.   0437685790101084   12/30/2018   Bill   3/1/2019    99203   350.00
       9449   Manul   V.   Feijoo,   M.D.   P.A.   0437685790101084   12/30/2018   Bill   3/1/2019    95851   100.00
       9450   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101012   2/13/2018    Bill   3/1/2019    99212   200.00
       9451   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101012   2/13/2018    Bill   3/1/2019    95851   100.00
       9452   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101012   2/13/2018    Bill   3/1/2019    76140   100.00
       9453   Manul   V.   Feijoo,   M.D.   P.A.   0544757120101017   1/8/2019     Bill   3/1/2019    99204   475.00
       9454   Manul   V.   Feijoo,   M.D.   P.A.   0544757120101017   1/8/2019     Bill   3/1/2019    95851   100.00
       9455   Manul   V.   Feijoo,   M.D.   P.A.   0648077940101013   12/19/2018   Bill   3/1/2019    99204   475.00
       9456   Manul   V.   Feijoo,   M.D.   P.A.   0648077940101013   12/19/2018   Bill   3/1/2019    95851   100.00
       9457   Manul   V.   Feijoo,   M.D.   P.A.   0573203350101025   1/4/2019     Bill   3/1/2019    99204   475.00
       9458   Manul   V.   Feijoo,   M.D.   P.A.   0573203350101025   1/4/2019     Bill   3/1/2019    95851   100.00
       9459   Manul   V.   Feijoo,   M.D.   P.A.   0095501140101075   12/1/2018    Bill   3/1/2019    99203   350.00
       9460   Manul   V.   Feijoo,   M.D.   P.A.   0095501140101075   12/1/2018    Bill   3/1/2019    95851   100.00
       9461   Manul   V.   Feijoo,   M.D.   P.A.   0804827460108016   12/20/2018   Bill   3/1/2019    99204   475.00
       9462   Manul   V.   Feijoo,   M.D.   P.A.   0804827460108016   12/20/2018   Bill   3/1/2019    95851   100.00
       9463   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   3/4/2019    99214   275.00
       9464   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   3/4/2019    95851   100.00
       9465   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   3/4/2019    99204   475.00
       9466   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   3/4/2019    95851   100.00
       9467   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   3/4/2019    99214   275.00
       9468   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   3/4/2019    95851   100.00
       9469   Manul   V.   Feijoo,   M.D.   P.A.   0555341610101021   12/30/2018   Bill   3/4/2019    99212   200.00
       9470   Manul   V.   Feijoo,   M.D.   P.A.   0555341610101021   12/30/2018   Bill   3/4/2019    95851   100.00
       9471   Manul   V.   Feijoo,   M.D.   P.A.   0359527390101060   1/26/2019    Bill   3/4/2019    99204   475.00
       9472   Manul   V.   Feijoo,   M.D.   P.A.   0359527390101060   1/26/2019    Bill   3/4/2019    95851   100.00
       9473   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   3/4/2019    99214   275.00
       9474   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   3/4/2019    95851   100.00
       9475   Manul   V.   Feijoo,   M.D.   P.A.   0580831290101019   1/8/2019     Bill   3/4/2019    99213   225.00
       9476   Manul   V.   Feijoo,   M.D.   P.A.   0580831290101019   1/8/2019     Bill   3/4/2019    95851   100.00
       9477   Manul   V.   Feijoo,   M.D.   P.A.   0556125190101017   12/4/2018    Bill   3/4/2019    99213   225.00
       9478   Manul   V.   Feijoo,   M.D.   P.A.   0556125190101017   12/4/2018    Bill   3/4/2019    95851   100.00
       9479   Manul   V.   Feijoo,   M.D.   P.A.   0549039370101038   11/10/2018   Bill   3/4/2019    99213   225.00
       9480   Manul   V.   Feijoo,   M.D.   P.A.   0549039370101038   11/10/2018   Bill   3/4/2019    95851   100.00
       9481   Manul   V.   Feijoo,   M.D.   P.A.   0549039370101038   11/10/2018   Bill   3/4/2019    76140   100.00
       9482   Manul   V.   Feijoo,   M.D.   P.A.   0646128070101018   12/21/2018   Bill   3/4/2019    99214   275.00
       9483   Manul   V.   Feijoo,   M.D.   P.A.   0646128070101018   12/21/2018   Bill   3/4/2019    95851   100.00
       9484   Manul   V.   Feijoo,   M.D.   P.A.   0802755870108031   8/28/2018    Bill   3/4/2019    99213   225.00
       9485   Manul   V.   Feijoo,   M.D.   P.A.   0802755870108031   8/28/2018    Bill   3/4/2019    95851   100.00
       9486   Manul   V.   Feijoo,   M.D.   P.A.   0593952580101025   1/19/2019    Bill   3/11/2019   99204   475.00
       9487   Manul   V.   Feijoo,   M.D.   P.A.   0593952580101025   1/19/2019    Bill   3/11/2019   95851   100.00
       9488   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   3/11/2019   99213   225.00
       9489   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   3/11/2019   95851   100.00
       9490   Manul   V.   Feijoo,   M.D.   P.A.   0393612390101084   1/28/2019    Bill   3/11/2019   99203   350.00
       9491   Manul   V.   Feijoo,   M.D.   P.A.   0393612390101084   1/28/2019    Bill   3/11/2019   95851   100.00
       9492   Manul   V.   Feijoo,   M.D.   P.A.   0584891960101034   1/2/2019     Bill   3/11/2019   99204   475.00
       9493   Manul   V.   Feijoo,   M.D.   P.A.   0584891960101034   1/2/2019     Bill   3/11/2019   95851   100.00
       9494   Manul   V.   Feijoo,   M.D.   P.A.   0614005660101038   11/19/2018   Bill   3/11/2019   99204   475.00
       9495   Manul   V.   Feijoo,   M.D.   P.A.   0614005660101038   11/19/2018   Bill   3/11/2019   95851   100.00
       9496   Manul   V.   Feijoo,   M.D.   P.A.   0544757120101017   1/8/2019     Bill   3/11/2019   99214   275.00
       9497   Manul   V.   Feijoo,   M.D.   P.A.   0544757120101017   1/8/2019     Bill   3/11/2019   95851   100.00
       9498   Manul   V.   Feijoo,   M.D.   P.A.   0615579300101011   1/8/2019     Bill   3/11/2019   99204   475.00
       9499   Manul   V.   Feijoo,   M.D.   P.A.   0615579300101011   1/8/2019     Bill   3/11/2019   95851   100.00
       9500   Manul   V.   Feijoo,   M.D.   P.A.   0593952580101025   1/19/2019    Bill   3/11/2019   99204   475.00
       9501   Manul   V.   Feijoo,   M.D.   P.A.   0593952580101025   1/19/2019    Bill   3/11/2019   95851   100.00
       9502   Manul   V.   Feijoo,   M.D.   P.A.   0339045570101052   10/31/2018   Bill   3/11/2019   99213   225.00
       9503   Manul   V.   Feijoo,   M.D.   P.A.   0339045570101052   10/31/2018   Bill   3/11/2019   95851   100.00
       9504   Manul   V.   Feijoo,   M.D.   P.A.   0612148810101029   5/20/2018    Bill   3/15/2019   99202   325.00
       9505   Manul   V.   Feijoo,   M.D.   P.A.   0612148810101029   5/20/2018    Bill   3/15/2019   95851   100.00
       9506   Manul   V.   Feijoo,   M.D.   P.A.   0612148810101029   5/20/2018    Bill   3/15/2019   76140   100.00
       9507   Manul   V.   Feijoo,   M.D.   P.A.   0565695310101021   12/28/2018   Bill   3/15/2019   99203   350.00
       9508   Manul   V.   Feijoo,   M.D.   P.A.   0565695310101021   12/28/2018   Bill   3/15/2019   95851   100.00
       9509   Manul   V.   Feijoo,   M.D.   P.A.   0565695310101021   12/28/2018   Bill   3/15/2019   76140   100.00
       9510   Manul   V.   Feijoo,   M.D.   P.A.   0393612390101084   1/28/2019    Bill   3/15/2019   99204   475.00
       9511   Manul   V.   Feijoo,   M.D.   P.A.   0393612390101084   1/28/2019    Bill   3/15/2019   95851   100.00
       9512   Manul   V.   Feijoo,   M.D.   P.A.   0647976780101010   1/29/2019    Bill   3/15/2019   99204   475.00
       9513   Manul   V.   Feijoo,   M.D.   P.A.   0647976780101010   1/29/2019    Bill   3/15/2019   95851   100.00
       9514   Manul   V.   Feijoo,   M.D.   P.A.   0643216530101018   1/29/2019    Bill   3/15/2019   99204   475.00
       9515   Manul   V.   Feijoo,   M.D.   P.A.   0643216530101018   1/29/2019    Bill   3/15/2019   95851   100.00
       9516   Manul   V.   Feijoo,   M.D.   P.A.   0546855790101016   7/17/2018    Bill   3/15/2019   99204   475.00
       9517   Manul   V.   Feijoo,   M.D.   P.A.   0546855790101016   7/17/2018    Bill   3/15/2019   95851   100.00
       9518   Manul   V.   Feijoo,   M.D.   P.A.   0647976780101010   1/29/2019    Bill   3/18/2019   99204   475.00
       9519   Manul   V.   Feijoo,   M.D.   P.A.   0647976780101010   1/29/2019    Bill   3/18/2019   95851   100.00
       9520   Manul   V.   Feijoo,   M.D.   P.A.   0536426500101068   2/1/2019     Bill   3/18/2019   99203   350.00
       9521   Manul   V.   Feijoo,   M.D.   P.A.   0536426500101068   2/1/2019     Bill   3/18/2019   95851   100.00
       9522   Manul   V.   Feijoo,   M.D.   P.A.   0422381810101042   1/23/2019    Bill   3/18/2019   99204   475.00
       9523   Manul   V.   Feijoo,   M.D.   P.A.   0422381810101042   1/23/2019    Bill   3/18/2019   95851   100.00
       9524   Manul   V.   Feijoo,   M.D.   P.A.   0647976780101010   1/29/2019    Bill   3/18/2019   99204   475.00
       9525   Manul   V.   Feijoo,   M.D.   P.A.   0647976780101010   1/29/2019    Bill   3/18/2019   95851   100.00
       9526   Manul   V.   Feijoo,   M.D.   P.A.   0643216530101018   1/29/2019    Bill   3/18/2019   99204   475.00
       9527   Manul   V.   Feijoo,   M.D.   P.A.   0643216530101018   1/29/2019    Bill   3/18/2019   95851   100.00
       9528   Manul   V.   Feijoo,   M.D.   P.A.   0403826460101034   1/28/2019    Bill   3/18/2019   99204   475.00
       9529   Manul   V.   Feijoo,   M.D.   P.A.   0403826460101034   1/28/2019    Bill   3/18/2019   95851   100.00
       9530   Manul   V.   Feijoo,   M.D.   P.A.   0376476360101016   1/31/2019    Bill   3/18/2019   99202   325.00
       9531   Manul   V.   Feijoo,   M.D.   P.A.   0376476360101016   1/31/2019    Bill   3/18/2019   95851   100.00
       9532   Manul   V.   Feijoo,   M.D.   P.A.   0376476360101016   1/31/2019    Bill   3/18/2019   99202   325.00
       9533   Manul   V.   Feijoo,   M.D.   P.A.   0376476360101016   1/31/2019    Bill   3/18/2019   95851   100.00
       9534   Manul   V.   Feijoo,   M.D.   P.A.   0376476360101016   1/31/2019    Bill   3/18/2019   99202   325.00
       9535   Manul   V.   Feijoo,   M.D.   P.A.   0376476360101016   1/31/2019    Bill   3/18/2019   95851   100.00
       9536   Manul   V.   Feijoo,   M.D.   P.A.   0376476360101016   1/31/2019    Bill   3/18/2019   99204   475.00
       9537   Manul   V.   Feijoo,   M.D.   P.A.   0376476360101016   1/31/2019    Bill   3/18/2019   95851   100.00
       9538   Manul   V.   Feijoo,   M.D.   P.A.   0376476360101016   1/31/2019    Bill   3/18/2019   99203   350.00
       9539   Manul   V.   Feijoo,   M.D.   P.A.   0376476360101016   1/31/2019    Bill   3/18/2019   95851   100.00
       9540   Manul   V.   Feijoo,   M.D.   P.A.   0628271040101023   10/1/2018    Bill   3/18/2019   99213   225.00
       9541   Manul   V.   Feijoo,   M.D.   P.A.   0628271040101023   10/1/2018    Bill   3/18/2019   95851   100.00
       9542   Manul   V.   Feijoo,   M.D.   P.A.   0628271040101023   10/1/2018    Bill   3/18/2019   99213   225.00
       9543   Manul   V.   Feijoo,   M.D.   P.A.   0628271040101023   10/1/2018    Bill   3/18/2019   95851   100.00
       9544   Manul   V.   Feijoo,   M.D.   P.A.   0628271040101023   10/1/2018    Bill   3/18/2019   76140   100.00
       9545   Manul   V.   Feijoo,   M.D.   P.A.   0644944000101015   1/27/2019    Bill   3/18/2019   99204   475.00
       9546   Manul   V.   Feijoo,   M.D.   P.A.   0644944000101015   1/27/2019    Bill   3/18/2019   95851   100.00
       9547   Manul   V.   Feijoo,   M.D.   P.A.   0568759400101015   1/20/2019    Bill   3/18/2019   99204   475.00
       9548   Manul   V.   Feijoo,   M.D.   P.A.   0568759400101015   1/20/2019    Bill   3/18/2019   95851   100.00
       9549   Manul   V.   Feijoo,   M.D.   P.A.   0644944000101015   1/27/2019    Bill   3/18/2019   99204   475.00
       9550   Manul   V.   Feijoo,   M.D.   P.A.   0644944000101015   1/27/2019    Bill   3/18/2019   95851   100.00
       9551   Manul   V.   Feijoo,   M.D.   P.A.   0568759400101015   1/20/2019    Bill   3/18/2019   99204   475.00
       9552   Manul   V.   Feijoo,   M.D.   P.A.   0568759400101015   1/20/2019    Bill   3/18/2019   95851   100.00
       9553   Manul   V.   Feijoo,   M.D.   P.A.   0490431340101017   10/19/2018   Bill   3/18/2019   99202   325.00
       9554   Manul   V.   Feijoo,   M.D.   P.A.   0490431340101017   10/19/2018   Bill   3/18/2019   95851   100.00
       9555   Manul   V.   Feijoo,   M.D.   P.A.   0628067590101029   1/11/2019    Bill   3/18/2019   99204   475.00
       9556   Manul   V.   Feijoo,   M.D.   P.A.   0628067590101029   1/11/2019    Bill   3/18/2019   95851   100.00
       9557   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   3/18/2019   99212   200.00
       9558   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   3/18/2019   95851   100.00
       9559   Manul   V.   Feijoo,   M.D.   P.A.   0639865210101015   11/1/2018    Bill   3/18/2019   99214   275.00
       9560   Manul   V.   Feijoo,   M.D.   P.A.   0639865210101015   11/1/2018    Bill   3/18/2019   95851   100.00
       9561   Manul   V.   Feijoo,   M.D.   P.A.   0639865210101015   11/1/2018    Bill   3/18/2019   76140   100.00
       9562   Manul   V.   Feijoo,   M.D.   P.A.   0593929600101011   1/24/2019    Bill   3/18/2019   99203   350.00
       9563   Manul   V.   Feijoo,   M.D.   P.A.   0593929600101011   1/24/2019    Bill   3/18/2019   95851   100.00
       9564   Manul   V.   Feijoo,   M.D.   P.A.   0580831290101019   1/8/2019     Bill   3/18/2019   99212   200.00
       9565   Manul   V.   Feijoo,   M.D.   P.A.   0580831290101019   1/8/2019     Bill   3/18/2019   95851   100.00
       9566   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   3/18/2019   99213   225.00
       9567   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   3/18/2019   95851   100.00
       9568   Manul   V.   Feijoo,   M.D.   P.A.   0460721550101020   1/11/2019    Bill   3/23/2019   99213   225.00
       9569   Manul   V.   Feijoo,   M.D.   P.A.   0460721550101020   1/11/2019    Bill   3/23/2019   95851   100.00
       9570   Manul   V.   Feijoo,   M.D.   P.A.   0460721550101020   1/11/2019    Bill   3/23/2019   76140   100.00
       9571   Manul   V.   Feijoo,   M.D.   P.A.   0491871920101052   1/20/2019    Bill   3/23/2019   99204   475.00
       9572   Manul   V.   Feijoo,   M.D.   P.A.   0491871920101052   1/20/2019    Bill   3/23/2019   95851   100.00
       9573   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101012   2/13/2018    Bill   3/23/2019   99213   225.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 77 of 89

       9574   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101012   2/13/2018    Bill   3/23/2019   95851   100.00
       9575   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   3/23/2019   99214   275.00
       9576   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   3/23/2019   95851   100.00
       9577   Manul   V.   Feijoo,   M.D.   P.A.   0648077940101013   12/19/2018   Bill   3/23/2019   99214   275.00
       9578   Manul   V.   Feijoo,   M.D.   P.A.   0648077940101013   12/19/2018   Bill   3/23/2019   95851   100.00
       9579   Manul   V.   Feijoo,   M.D.   P.A.   0555341610101021   12/30/2018   Bill   3/23/2019   99212   200.00
       9580   Manul   V.   Feijoo,   M.D.   P.A.   0555341610101021   12/30/2018   Bill   3/23/2019   95851   100.00
       9581   Manul   V.   Feijoo,   M.D.   P.A.   0555341610101021   12/30/2018   Bill   3/23/2019   99212   200.00
       9582   Manul   V.   Feijoo,   M.D.   P.A.   0555341610101021   12/30/2018   Bill   3/23/2019   95851   100.00
       9583   Manul   V.   Feijoo,   M.D.   P.A.   0628488120101018   2/16/2019    Bill   3/25/2019   99203   350.00
       9584   Manul   V.   Feijoo,   M.D.   P.A.   0628488120101018   2/16/2019    Bill   3/25/2019   95851   100.00
       9585   Manul   V.   Feijoo,   M.D.   P.A.   0458042370101098   2/11/2019    Bill   3/25/2019   99204   475.00
       9586   Manul   V.   Feijoo,   M.D.   P.A.   0458042370101098   2/11/2019    Bill   3/25/2019   95851   100.00
       9587   Manul   V.   Feijoo,   M.D.   P.A.   0346292390101042   1/24/2019    Bill   3/25/2019   99204   475.00
       9588   Manul   V.   Feijoo,   M.D.   P.A.   0346292390101042   1/24/2019    Bill   3/25/2019   95851   100.00
       9589   Manul   V.   Feijoo,   M.D.   P.A.   0346292390101042   1/24/2019    Bill   3/25/2019   76140   100.00
       9590   Manul   V.   Feijoo,   M.D.   P.A.   0645026890101013   11/20/2018   Bill   3/25/2019   99202   325.00
       9591   Manul   V.   Feijoo,   M.D.   P.A.   0645026890101013   11/20/2018   Bill   3/25/2019   95851   100.00
       9592   Manul   V.   Feijoo,   M.D.   P.A.   0645026890101013   11/20/2018   Bill   3/25/2019   76140   100.00
       9593   Manul   V.   Feijoo,   M.D.   P.A.   0615579300101011   1/8/2019     Bill   3/25/2019   99204   475.00
       9594   Manul   V.   Feijoo,   M.D.   P.A.   0615579300101011   1/8/2019     Bill   3/25/2019   95851   100.00
       9595   Manul   V.   Feijoo,   M.D.   P.A.   0612330270101026   12/1/2018    Bill   3/25/2019   99204   475.00
       9596   Manul   V.   Feijoo,   M.D.   P.A.   0612330270101026   12/1/2018    Bill   3/25/2019   95851   100.00
       9597   Manul   V.   Feijoo,   M.D.   P.A.   0580831290101019   1/8/2019     Bill   4/1/2019    99212   200.00
       9598   Manul   V.   Feijoo,   M.D.   P.A.   0580831290101019   1/8/2019     Bill   4/1/2019    95851   100.00
       9599   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   4/1/2019    99213   225.00
       9600   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   4/1/2019    95851   100.00
       9601   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   4/1/2019    76140   100.00
       9602   Manul   V.   Feijoo,   M.D.   P.A.   0647976780101010   1/29/2019    Bill   4/1/2019    99214   275.00
       9603   Manul   V.   Feijoo,   M.D.   P.A.   0647976780101010   1/29/2019    Bill   4/1/2019    95851   100.00
       9604   Manul   V.   Feijoo,   M.D.   P.A.   0359527390101060   1/26/2019    Bill   4/1/2019    99214   275.00
       9605   Manul   V.   Feijoo,   M.D.   P.A.   0359527390101060   1/26/2019    Bill   4/1/2019    95851   100.00
       9606   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   4/1/2019    99213   225.00
       9607   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   4/1/2019    95851   100.00
       9608   Manul   V.   Feijoo,   M.D.   P.A.   0647976780101010   1/29/2019    Bill   4/1/2019    99214   275.00
       9609   Manul   V.   Feijoo,   M.D.   P.A.   0647976780101010   1/29/2019    Bill   4/1/2019    95851   100.00
       9610   Manul   V.   Feijoo,   M.D.   P.A.   0359527390101060   1/26/2019    Bill   4/1/2019    99214   275.00
       9611   Manul   V.   Feijoo,   M.D.   P.A.   0359527390101060   1/26/2019    Bill   4/1/2019    95851   100.00
       9612   Manul   V.   Feijoo,   M.D.   P.A.   0643216530101018   1/29/2019    Bill   4/1/2019    99213   225.00
       9613   Manul   V.   Feijoo,   M.D.   P.A.   0643216530101018   1/29/2019    Bill   4/1/2019    95851   100.00
       9614   Manul   V.   Feijoo,   M.D.   P.A.   0646128070101018   12/21/2018   Bill   4/1/2019    99213   225.00
       9615   Manul   V.   Feijoo,   M.D.   P.A.   0646128070101018   12/21/2018   Bill   4/1/2019    95851   100.00
       9616   Manul   V.   Feijoo,   M.D.   P.A.   0647976780101010   1/29/2019    Bill   4/1/2019    99213   225.00
       9617   Manul   V.   Feijoo,   M.D.   P.A.   0647976780101010   1/29/2019    Bill   4/1/2019    95851   100.00
       9618   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   4/1/2019    99214   275.00
       9619   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   4/1/2019    95851   100.00
       9620   Manul   V.   Feijoo,   M.D.   P.A.   0484838690101025   11/21/2018   Bill   4/4/2019    99203   350.00
       9621   Manul   V.   Feijoo,   M.D.   P.A.   0484838690101025   11/21/2018   Bill   4/4/2019    95851   100.00
       9622   Manul   V.   Feijoo,   M.D.   P.A.   0484838690101025   11/21/2018   Bill   4/4/2019    76140   100.00
       9623   Manul   V.   Feijoo,   M.D.   P.A.   0392810610101055   2/17/2019    Bill   4/4/2019    99204   475.00
       9624   Manul   V.   Feijoo,   M.D.   P.A.   0392810610101055   2/17/2019    Bill   4/4/2019    95851   100.00
       9625   Manul   V.   Feijoo,   M.D.   P.A.   0638471420101019   2/18/2019    Bill   4/4/2019    99203   350.00
       9626   Manul   V.   Feijoo,   M.D.   P.A.   0638471420101019   2/18/2019    Bill   4/4/2019    95851   100.00
       9627   Manul   V.   Feijoo,   M.D.   P.A.   0584287820101019   3/1/2019     Bill   4/4/2019    99204   475.00
       9628   Manul   V.   Feijoo,   M.D.   P.A.   0584287820101019   3/1/2019     Bill   4/4/2019    95851   100.00
       9629   Manul   V.   Feijoo,   M.D.   P.A.   0399376480101057   2/14/2019    Bill   4/4/2019    99204   475.00
       9630   Manul   V.   Feijoo,   M.D.   P.A.   0399376480101057   2/14/2019    Bill   4/4/2019    95851   100.00
       9631   Manul   V.   Feijoo,   M.D.   P.A.   0632228130101010   2/19/2019    Bill   4/4/2019    99204   475.00
       9632   Manul   V.   Feijoo,   M.D.   P.A.   0632228130101010   2/19/2019    Bill   4/4/2019    95851   100.00
       9633   Manul   V.   Feijoo,   M.D.   P.A.   0564259200101012   2/15/2019    Bill   4/4/2019    99204   475.00
       9634   Manul   V.   Feijoo,   M.D.   P.A.   0564259200101012   2/15/2019    Bill   4/4/2019    95851   100.00
       9635   Manul   V.   Feijoo,   M.D.   P.A.   0626727330101017   2/20/2019    Bill   4/4/2019    99204   475.00
       9636   Manul   V.   Feijoo,   M.D.   P.A.   0626727330101017   2/20/2019    Bill   4/4/2019    95851   100.00
       9637   Manul   V.   Feijoo,   M.D.   P.A.   0626727330101017   2/20/2019    Bill   4/4/2019    99204   475.00
       9638   Manul   V.   Feijoo,   M.D.   P.A.   0626727330101017   2/20/2019    Bill   4/4/2019    95851   100.00
       9639   Manul   V.   Feijoo,   M.D.   P.A.   0453955080101014   2/6/2019     Bill   4/11/2019   99203   350.00
       9640   Manul   V.   Feijoo,   M.D.   P.A.   0453955080101014   2/6/2019     Bill   4/11/2019   95851   100.00
       9641   Manul   V.   Feijoo,   M.D.   P.A.   0453955080101014   2/6/2019     Bill   4/11/2019   99213   225.00
       9642   Manul   V.   Feijoo,   M.D.   P.A.   0453955080101014   2/6/2019     Bill   4/11/2019   95851   100.00
       9643   Manul   V.   Feijoo,   M.D.   P.A.   0185732180101086   1/29/2019    Bill   4/11/2019   99203   350.00
       9644   Manul   V.   Feijoo,   M.D.   P.A.   0185732180101086   1/29/2019    Bill   4/11/2019   95851   100.00
       9645   Manul   V.   Feijoo,   M.D.   P.A.   0632228130101010   2/19/2019    Bill   4/11/2019   99213   225.00
       9646   Manul   V.   Feijoo,   M.D.   P.A.   0632228130101010   2/19/2019    Bill   4/11/2019   95851   100.00
       9647   Manul   V.   Feijoo,   M.D.   P.A.   0564259200101012   2/15/2019    Bill   4/11/2019   99213   225.00
       9648   Manul   V.   Feijoo,   M.D.   P.A.   0564259200101012   2/15/2019    Bill   4/11/2019   95851   100.00
       9649   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101134   10/10/2018   Bill   4/11/2019   99213   225.00
       9650   Manul   V.   Feijoo,   M.D.   P.A.   0295687490101134   10/10/2018   Bill   4/11/2019   95851   100.00
       9651   Manul   V.   Feijoo,   M.D.   P.A.   0646083660101011   1/15/2019    Bill   4/11/2019   99203   350.00
       9652   Manul   V.   Feijoo,   M.D.   P.A.   0646083660101011   1/15/2019    Bill   4/11/2019   95851   100.00
       9653   Manul   V.   Feijoo,   M.D.   P.A.   0568712070101047   9/29/2018    Bill   4/11/2019   99213   225.00
       9654   Manul   V.   Feijoo,   M.D.   P.A.   0568712070101047   9/29/2018    Bill   4/11/2019   95851   100.00
       9655   Manul   V.   Feijoo,   M.D.   P.A.   0568712070101047   9/29/2018    Bill   4/11/2019   76140   100.00
       9656   Manul   V.   Feijoo,   M.D.   P.A.   0382955510101077   2/22/2019    Bill   4/11/2019   99204   475.00
       9657   Manul   V.   Feijoo,   M.D.   P.A.   0382955510101077   2/22/2019    Bill   4/11/2019   95851   100.00
       9658   Manul   V.   Feijoo,   M.D.   P.A.   0595094460101029   2/21/2019    Bill   4/12/2019   99204   475.00
       9659   Manul   V.   Feijoo,   M.D.   P.A.   0595094460101029   2/21/2019    Bill   4/12/2019   95851   100.00
       9660   Manul   V.   Feijoo,   M.D.   P.A.   0404070650101079   2/22/2019    Bill   4/12/2019   99204   475.00
       9661   Manul   V.   Feijoo,   M.D.   P.A.   0404070650101079   2/22/2019    Bill   4/12/2019   95851   100.00
       9662   Manul   V.   Feijoo,   M.D.   P.A.   0451333100101046   3/20/2019    Bill   4/15/2019   99204   475.00
       9663   Manul   V.   Feijoo,   M.D.   P.A.   0451333100101046   3/20/2019    Bill   4/15/2019   95851   100.00
       9664   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101044   3/2/2019     Bill   4/15/2019   99204   475.00
       9665   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101044   3/2/2019     Bill   4/15/2019   95851   100.00
       9666   Manul   V.   Feijoo,   M.D.   P.A.   0562431580101050   2/26/2019    Bill   4/15/2019   99204   475.00
       9667   Manul   V.   Feijoo,   M.D.   P.A.   0562431580101050   2/26/2019    Bill   4/15/2019   95851   100.00
       9668   Manul   V.   Feijoo,   M.D.   P.A.   0596903660101010   9/11/2018    Bill   4/15/2019   99204   475.00
       9669   Manul   V.   Feijoo,   M.D.   P.A.   0596903660101010   9/11/2018    Bill   4/15/2019   95851   100.00
       9670   Manul   V.   Feijoo,   M.D.   P.A.   0596903660101010   9/11/2018    Bill   4/15/2019   76140   100.00
       9671   Manul   V.   Feijoo,   M.D.   P.A.   0628488120101018   2/16/2019    Bill   4/15/2019   99213   225.00
       9672   Manul   V.   Feijoo,   M.D.   P.A.   0628488120101018   2/16/2019    Bill   4/15/2019   95851   100.00
       9673   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   4/15/2019   99214   275.00
       9674   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   4/15/2019   95851   100.00
       9675   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101020   12/10/2018   Bill   4/15/2019   99213   225.00
       9676   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101020   12/10/2018   Bill   4/15/2019   95851   100.00
       9677   Manul   V.   Feijoo,   M.D.   P.A.   0577967450101020   12/10/2018   Bill   4/15/2019   76140   100.00
       9678   Manul   V.   Feijoo,   M.D.   P.A.   0638820640101011   12/29/2018   Bill   4/15/2019   99202   325.00
       9679   Manul   V.   Feijoo,   M.D.   P.A.   0638820640101011   12/29/2018   Bill   4/15/2019   95851   100.00
       9680   Manul   V.   Feijoo,   M.D.   P.A.   0646741010101011   3/6/2019     Bill   4/15/2019   99204   475.00
       9681   Manul   V.   Feijoo,   M.D.   P.A.   0646741010101011   3/6/2019     Bill   4/15/2019   95851   100.00
       9682   Manul   V.   Feijoo,   M.D.   P.A.   0638471420101019   2/18/2019    Bill   4/15/2019   99213   225.00
       9683   Manul   V.   Feijoo,   M.D.   P.A.   0638471420101019   2/18/2019    Bill   4/15/2019   95851   100.00
       9684   Manul   V.   Feijoo,   M.D.   P.A.   0134926200101173   11/26/2018   Bill   4/15/2019   99204   475.00
       9685   Manul   V.   Feijoo,   M.D.   P.A.   0134926200101173   11/26/2018   Bill   4/15/2019   95851   100.00
       9686   Manul   V.   Feijoo,   M.D.   P.A.   0134926200101173   11/26/2018   Bill   4/15/2019   76140   100.00
       9687   Manul   V.   Feijoo,   M.D.   P.A.   0611564130101013   9/11/2018    Bill   4/15/2019   99204   475.00
       9688   Manul   V.   Feijoo,   M.D.   P.A.   0611564130101013   9/11/2018    Bill   4/15/2019   95851   100.00
       9689   Manul   V.   Feijoo,   M.D.   P.A.   0611564130101013   9/11/2018    Bill   4/15/2019   76140   100.00
       9690   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   4/15/2019   99214   275.00
       9691   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   4/15/2019   95851   100.00
       9692   Manul   V.   Feijoo,   M.D.   P.A.   0626727330101017   2/20/2019    Bill   4/15/2019   99214   275.00
       9693   Manul   V.   Feijoo,   M.D.   P.A.   0626727330101017   2/20/2019    Bill   4/15/2019   95851   100.00
       9694   Manul   V.   Feijoo,   M.D.   P.A.   0626727330101017   2/20/2019    Bill   4/15/2019   99213   225.00
       9695   Manul   V.   Feijoo,   M.D.   P.A.   0626727330101017   2/20/2019    Bill   4/15/2019   95851   100.00
       9696   Manul   V.   Feijoo,   M.D.   P.A.   0590145070101026   3/4/2019     Bill   4/22/2019   99203   350.00
       9697   Manul   V.   Feijoo,   M.D.   P.A.   0590145070101026   3/4/2019     Bill   4/22/2019   95851   100.00
       9698   Manul   V.   Feijoo,   M.D.   P.A.   0607812940101012   2/20/2019    Bill   4/22/2019   99204   475.00
       9699   Manul   V.   Feijoo,   M.D.   P.A.   0607812940101012   2/20/2019    Bill   4/22/2019   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 78 of 89

       9700   Manul   V.   Feijoo,   M.D.   P.A.   0380494210101114   3/10/2019    Bill   4/24/2019   99202   325.00
       9701   Manul   V.   Feijoo,   M.D.   P.A.   0380494210101114   3/10/2019    Bill   4/24/2019   95851   100.00
       9702   Manul   V.   Feijoo,   M.D.   P.A.   0380494210101114   3/10/2019    Bill   4/24/2019   99203   350.00
       9703   Manul   V.   Feijoo,   M.D.   P.A.   0380494210101114   3/10/2019    Bill   4/24/2019   95851   100.00
       9704   Manul   V.   Feijoo,   M.D.   P.A.   0412800210101072   3/14/2019    Bill   4/24/2019   99203   350.00
       9705   Manul   V.   Feijoo,   M.D.   P.A.   0412800210101072   3/14/2019    Bill   4/24/2019   95851   100.00
       9706   Manul   V.   Feijoo,   M.D.   P.A.   0616583690101028   3/21/2019    Bill   4/24/2019   99203   350.00
       9707   Manul   V.   Feijoo,   M.D.   P.A.   0616583690101028   3/21/2019    Bill   4/24/2019   95851   100.00
       9708   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101044   3/2/2019     Bill   4/24/2019   99204   475.00
       9709   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101044   3/2/2019     Bill   4/24/2019   95851   100.00
       9710   Manul   V.   Feijoo,   M.D.   P.A.   0605349310101092   1/16/2019    Bill   4/24/2019   99203   350.00
       9711   Manul   V.   Feijoo,   M.D.   P.A.   0605349310101092   1/16/2019    Bill   4/24/2019   95851   100.00
       9712   Manul   V.   Feijoo,   M.D.   P.A.   0638153490101018   3/7/2019     Bill   4/24/2019   99202   325.00
       9713   Manul   V.   Feijoo,   M.D.   P.A.   0638153490101018   3/7/2019     Bill   4/24/2019   95851   100.00
       9714   Manul   V.   Feijoo,   M.D.   P.A.   0638153490101018   3/7/2019     Bill   4/24/2019   76140   100.00
       9715   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   4/24/2019   99214   275.00
       9716   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   4/24/2019   95851   100.00
       9717   Manul   V.   Feijoo,   M.D.   P.A.   0599618730101017   2/27/2019    Bill   4/24/2019   99203   350.00
       9718   Manul   V.   Feijoo,   M.D.   P.A.   0599618730101017   2/27/2019    Bill   4/24/2019   95851   100.00
       9719   Manul   V.   Feijoo,   M.D.   P.A.   0599618730101017   2/27/2019    Bill   4/24/2019   76140   100.00
       9720   Manul   V.   Feijoo,   M.D.   P.A.   0619255560101019   3/14/2019    Bill   4/24/2019   99204   475.00
       9721   Manul   V.   Feijoo,   M.D.   P.A.   0619255560101019   3/14/2019    Bill   4/24/2019   95851   100.00
       9722   Manul   V.   Feijoo,   M.D.   P.A.   0575450810101057   2/27/2019    Bill   4/24/2019   99204   475.00
       9723   Manul   V.   Feijoo,   M.D.   P.A.   0575450810101057   2/27/2019    Bill   4/24/2019   95851   100.00
       9724   Manul   V.   Feijoo,   M.D.   P.A.   0632771730101013   3/15/2019    Bill   4/24/2019   99204   475.00
       9725   Manul   V.   Feijoo,   M.D.   P.A.   0632771730101013   3/15/2019    Bill   4/24/2019   95851   100.00
       9726   Manul   V.   Feijoo,   M.D.   P.A.   0446379900101049   3/12/2019    Bill   4/24/2019   99203   350.00
       9727   Manul   V.   Feijoo,   M.D.   P.A.   0446379900101049   3/12/2019    Bill   4/24/2019   95851   100.00
       9728   Manul   V.   Feijoo,   M.D.   P.A.   0644703920101012   3/26/2019    Bill   4/24/2019   99204   475.00
       9729   Manul   V.   Feijoo,   M.D.   P.A.   0644703920101012   3/26/2019    Bill   4/24/2019   95851   100.00
       9730   Manul   V.   Feijoo,   M.D.   P.A.   0356806040101081   3/11/2019    Bill   4/24/2019   99204   475.00
       9731   Manul   V.   Feijoo,   M.D.   P.A.   0356806040101081   3/11/2019    Bill   4/24/2019   95851   100.00
       9732   Manul   V.   Feijoo,   M.D.   P.A.   0382955510101077   2/22/2019    Bill   4/24/2019   99214   275.00
       9733   Manul   V.   Feijoo,   M.D.   P.A.   0382955510101077   2/22/2019    Bill   4/24/2019   95851   100.00
       9734   Manul   V.   Feijoo,   M.D.   P.A.   0458042370101114   3/6/2019     Bill   4/24/2019   99204   475.00
       9735   Manul   V.   Feijoo,   M.D.   P.A.   0458042370101114   3/6/2019     Bill   4/24/2019   95851   100.00
       9736   Manul   V.   Feijoo,   M.D.   P.A.   0584287820101019   3/1/2019     Bill   4/29/2019   99214   275.00
       9737   Manul   V.   Feijoo,   M.D.   P.A.   0584287820101019   3/1/2019     Bill   4/29/2019   95851   100.00
       9738   Manul   V.   Feijoo,   M.D.   P.A.   0616583690101028   3/21/2019    Bill   4/29/2019   99204   475.00
       9739   Manul   V.   Feijoo,   M.D.   P.A.   0616583690101028   3/21/2019    Bill   4/29/2019   95851   100.00
       9740   Manul   V.   Feijoo,   M.D.   P.A.   0590145070101026   3/4/2019     Bill   4/29/2019   99212   200.00
       9741   Manul   V.   Feijoo,   M.D.   P.A.   0590145070101026   3/4/2019     Bill   4/29/2019   95851   100.00
       9742   Manul   V.   Feijoo,   M.D.   P.A.   0638153490101018   3/7/2019     Bill   4/29/2019   99202   325.00
       9743   Manul   V.   Feijoo,   M.D.   P.A.   0638153490101018   3/7/2019     Bill   4/29/2019   95851   100.00
       9744   Manul   V.   Feijoo,   M.D.   P.A.   0638153490101018   3/7/2019     Bill   4/29/2019   76140   100.00
       9745   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101044   3/2/2019     Bill   4/29/2019   99214   275.00
       9746   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101044   3/2/2019     Bill   4/29/2019   95851   100.00
       9747   Manul   V.   Feijoo,   M.D.   P.A.   0607812940101012   2/20/2019    Bill   4/29/2019   99214   275.00
       9748   Manul   V.   Feijoo,   M.D.   P.A.   0607812940101012   2/20/2019    Bill   4/29/2019   95851   100.00
       9749   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   4/29/2019   99214   275.00
       9750   Manul   V.   Feijoo,   M.D.   P.A.   0642850490101013   12/22/2018   Bill   4/29/2019   95851   100.00
       9751   Manul   V.   Feijoo,   M.D.   P.A.   0464533610101015   11/25/2018   Bill   4/29/2019   99212   200.00
       9752   Manul   V.   Feijoo,   M.D.   P.A.   0464533610101015   11/25/2018   Bill   4/29/2019   95851   100.00
       9753   Manul   V.   Feijoo,   M.D.   P.A.   0464533610101015   11/25/2018   Bill   4/29/2019   76140   100.00
       9754   Manul   V.   Feijoo,   M.D.   P.A.   0437560400101032   3/12/2019    Bill   4/29/2019   99204   475.00
       9755   Manul   V.   Feijoo,   M.D.   P.A.   0437560400101032   3/12/2019    Bill   4/29/2019   95851   100.00
       9756   Manul   V.   Feijoo,   M.D.   P.A.   0437560400101032   3/12/2019    Bill   4/29/2019   99203   350.00
       9757   Manul   V.   Feijoo,   M.D.   P.A.   0437560400101032   3/12/2019    Bill   4/29/2019   95851   100.00
       9758   Manul   V.   Feijoo,   M.D.   P.A.   0633682100101013   3/15/2019    Bill   4/29/2019   99203   350.00
       9759   Manul   V.   Feijoo,   M.D.   P.A.   0633682100101013   3/15/2019    Bill   4/29/2019   95851   100.00
       9760   Manul   V.   Feijoo,   M.D.   P.A.   0573654130101034   3/10/2019    Bill   5/3/2019    99204   475.00
       9761   Manul   V.   Feijoo,   M.D.   P.A.   0573654130101034   3/10/2019    Bill   5/3/2019    95851   100.00
       9762   Manul   V.   Feijoo,   M.D.   P.A.   0610939990101025   3/24/2019    Bill   5/3/2019    99204   475.00
       9763   Manul   V.   Feijoo,   M.D.   P.A.   0610939990101025   3/24/2019    Bill   5/3/2019    95851   100.00
       9764   Manul   V.   Feijoo,   M.D.   P.A.   0610939990101025   3/24/2019    Bill   5/3/2019    99204   475.00
       9765   Manul   V.   Feijoo,   M.D.   P.A.   0610939990101025   3/24/2019    Bill   5/3/2019    95851   100.00
       9766   Manul   V.   Feijoo,   M.D.   P.A.   0610974320101015   3/20/2019    Bill   5/3/2019    99204   475.00
       9767   Manul   V.   Feijoo,   M.D.   P.A.   0610974320101015   3/20/2019    Bill   5/3/2019    95851   100.00
       9768   Manul   V.   Feijoo,   M.D.   P.A.   0117099950101263   3/22/2019    Bill   5/3/2019    99204   475.00
       9769   Manul   V.   Feijoo,   M.D.   P.A.   0117099950101263   3/22/2019    Bill   5/3/2019    95851   100.00
       9770   Manul   V.   Feijoo,   M.D.   P.A.   0382518460101073   3/25/2019    Bill   5/3/2019    99204   475.00
       9771   Manul   V.   Feijoo,   M.D.   P.A.   0382518460101073   3/25/2019    Bill   5/3/2019    95851   100.00
       9772   Manul   V.   Feijoo,   M.D.   P.A.   0307668180101028   3/25/2019    Bill   5/3/2019    99204   475.00
       9773   Manul   V.   Feijoo,   M.D.   P.A.   0307668180101028   3/25/2019    Bill   5/3/2019    95851   100.00
       9774   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101044   3/2/2019     Bill   5/3/2019    99214   275.00
       9775   Manul   V.   Feijoo,   M.D.   P.A.   0504145420101044   3/2/2019     Bill   5/3/2019    95851   100.00
       9776   Manul   V.   Feijoo,   M.D.   P.A.   0624519930101014   3/22/2019    Bill   5/6/2019    99204   475.00
       9777   Manul   V.   Feijoo,   M.D.   P.A.   0624519930101014   3/22/2019    Bill   5/6/2019    95851   100.00
       9778   Manul   V.   Feijoo,   M.D.   P.A.   0623934700101030   3/27/2019    Bill   5/6/2019    99204   475.00
       9779   Manul   V.   Feijoo,   M.D.   P.A.   0623934700101030   3/27/2019    Bill   5/6/2019    95851   100.00
       9780   Manul   V.   Feijoo,   M.D.   P.A.   0362703770101013   3/20/2019    Bill   5/8/2019    99204   475.00
       9781   Manul   V.   Feijoo,   M.D.   P.A.   0362703770101013   3/20/2019    Bill   5/8/2019    95851   100.00
       9782   Manul   V.   Feijoo,   M.D.   P.A.   0362703770101013   3/20/2019    Bill   5/8/2019    99203   350.00
       9783   Manul   V.   Feijoo,   M.D.   P.A.   0362703770101013   3/20/2019    Bill   5/8/2019    95851   100.00
       9784   Manul   V.   Feijoo,   M.D.   P.A.   0362703770101013   3/20/2019    Bill   5/8/2019    99204   475.00
       9785   Manul   V.   Feijoo,   M.D.   P.A.   0362703770101013   3/20/2019    Bill   5/8/2019    95851   100.00
       9786   Manul   V.   Feijoo,   M.D.   P.A.   0600657980101027   3/9/2019     Bill   5/8/2019    99203   350.00
       9787   Manul   V.   Feijoo,   M.D.   P.A.   0600657980101027   3/9/2019     Bill   5/8/2019    95851   100.00
       9788   Manul   V.   Feijoo,   M.D.   P.A.   0600657980101027   3/9/2019     Bill   5/8/2019    99203   350.00
       9789   Manul   V.   Feijoo,   M.D.   P.A.   0600657980101027   3/9/2019     Bill   5/8/2019    95851   100.00
       9790   Manul   V.   Feijoo,   M.D.   P.A.   0583735340101035   3/27/2019    Bill   5/8/2019    99204   475.00
       9791   Manul   V.   Feijoo,   M.D.   P.A.   0583735340101035   3/27/2019    Bill   5/8/2019    95851   100.00
       9792   Manul   V.   Feijoo,   M.D.   P.A.   0298454720101211   11/26/2018   Bill   5/8/2019    99202   325.00
       9793   Manul   V.   Feijoo,   M.D.   P.A.   0298454720101211   11/26/2018   Bill   5/8/2019    95851   100.00
       9794   Manul   V.   Feijoo,   M.D.   P.A.   0298454720101211   11/26/2018   Bill   5/8/2019    76140   100.00
       9795   Manul   V.   Feijoo,   M.D.   P.A.   0619255560101019   3/14/2019    Bill   5/8/2019    99213   225.00
       9796   Manul   V.   Feijoo,   M.D.   P.A.   0619255560101019   3/14/2019    Bill   5/8/2019    95851   100.00
       9797   Manul   V.   Feijoo,   M.D.   P.A.   0584230950101011   3/21/2019    Bill   5/8/2019    99204   475.00
       9798   Manul   V.   Feijoo,   M.D.   P.A.   0584230950101011   3/21/2019    Bill   5/8/2019    95851   100.00
       9799   Manul   V.   Feijoo,   M.D.   P.A.   0556125190101017   12/4/2018    Bill   5/8/2019    99212   200.00
       9800   Manul   V.   Feijoo,   M.D.   P.A.   0556125190101017   12/4/2018    Bill   5/8/2019    95851   100.00
       9801   Manul   V.   Feijoo,   M.D.   P.A.   0556125190101017   12/4/2018    Bill   5/8/2019    76140   100.00
       9802   Manul   V.   Feijoo,   M.D.   P.A.   0359527390101060   1/26/2019    Bill   5/8/2019    99214   275.00
       9803   Manul   V.   Feijoo,   M.D.   P.A.   0359527390101060   1/26/2019    Bill   5/8/2019    95851   100.00
       9804   Manul   V.   Feijoo,   M.D.   P.A.   0307668180101028   3/25/2019    Bill   5/8/2019    99214   275.00
       9805   Manul   V.   Feijoo,   M.D.   P.A.   0307668180101028   3/25/2019    Bill   5/8/2019    95851   100.00
       9806   Manul   V.   Feijoo,   M.D.   P.A.   0584891960101034   1/2/2019     Bill   5/8/2019    99212   200.00
       9807   Manul   V.   Feijoo,   M.D.   P.A.   0584891960101034   1/2/2019     Bill   5/8/2019    95851   100.00
       9808   Manul   V.   Feijoo,   M.D.   P.A.   0584891960101034   1/2/2019     Bill   5/8/2019    76140   100.00
       9809   Manul   V.   Feijoo,   M.D.   P.A.   0359527390101060   1/26/2019    Bill   5/8/2019    99213   225.00
       9810   Manul   V.   Feijoo,   M.D.   P.A.   0359527390101060   1/26/2019    Bill   5/8/2019    95851   100.00
       9811   Manul   V.   Feijoo,   M.D.   P.A.   0426742410101029   3/25/2019    Bill   5/8/2019    99202   325.00
       9812   Manul   V.   Feijoo,   M.D.   P.A.   0426742410101029   3/25/2019    Bill   5/8/2019    95851   100.00
       9813   Manul   V.   Feijoo,   M.D.   P.A.   0633682100101013   3/15/2019    Bill   5/11/2019   99212   200.00
       9814   Manul   V.   Feijoo,   M.D.   P.A.   0633682100101013   3/15/2019    Bill   5/11/2019   95851   100.00
       9815   Manul   V.   Feijoo,   M.D.   P.A.   0633682100101013   3/15/2019    Bill   5/11/2019   76140   100.00
       9816   Manul   V.   Feijoo,   M.D.   P.A.   0586368720101032   10/15/2018   Bill   5/13/2019   99204   475.00
       9817   Manul   V.   Feijoo,   M.D.   P.A.   0586368720101032   10/15/2018   Bill   5/13/2019   95851   100.00
       9818   Manul   V.   Feijoo,   M.D.   P.A.   0503446360101098   4/3/2019     Bill   5/14/2019   99204   475.00
       9819   Manul   V.   Feijoo,   M.D.   P.A.   0503446360101098   4/3/2019     Bill   5/14/2019   95851   100.00
       9820   Manul   V.   Feijoo,   M.D.   P.A.   0481868690101074   12/28/2018   Bill   5/14/2019   99204   475.00
       9821   Manul   V.   Feijoo,   M.D.   P.A.   0481868690101074   12/28/2018   Bill   5/14/2019   95851   100.00
       9822   Manul   V.   Feijoo,   M.D.   P.A.   0559093620101030   4/1/2019     Bill   5/14/2019   99204   475.00
       9823   Manul   V.   Feijoo,   M.D.   P.A.   0559093620101030   4/1/2019     Bill   5/14/2019   95851   100.00
       9824   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   5/14/2019   99213   225.00
       9825   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   5/14/2019   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 79 of 89

       9826   Manul   V.   Feijoo,   M.D.   P.A.   0644703920101012   3/26/2019    Bill   5/14/2019   99214   275.00
       9827   Manul   V.   Feijoo,   M.D.   P.A.   0644703920101012   3/26/2019    Bill   5/14/2019   95851   100.00
       9828   Manul   V.   Feijoo,   M.D.   P.A.   0481868690101074   12/28/2018   Bill   5/14/2019   99203   350.00
       9829   Manul   V.   Feijoo,   M.D.   P.A.   0481868690101074   12/28/2018   Bill   5/14/2019   95851   100.00
       9830   Manul   V.   Feijoo,   M.D.   P.A.   0481868690101074   12/28/2018   Bill   5/14/2019   76140   100.00
       9831   Manul   V.   Feijoo,   M.D.   P.A.   0564259200101012   2/15/2019    Bill   5/14/2019   99212   200.00
       9832   Manul   V.   Feijoo,   M.D.   P.A.   0564259200101012   2/15/2019    Bill   5/14/2019   95851   100.00
       9833   Manul   V.   Feijoo,   M.D.   P.A.   0564259200101012   2/15/2019    Bill   5/14/2019   76140   100.00
       9834   Manul   V.   Feijoo,   M.D.   P.A.   0602622520101018   1/1/2019     Bill   5/14/2019   99203   350.00
       9835   Manul   V.   Feijoo,   M.D.   P.A.   0602622520101018   1/1/2019     Bill   5/14/2019   95851   100.00
       9836   Manul   V.   Feijoo,   M.D.   P.A.   0602622520101018   1/1/2019     Bill   5/14/2019   76140   100.00
       9837   Manul   V.   Feijoo,   M.D.   P.A.   0584230950101011   3/21/2019    Bill   5/14/2019   99204   475.00
       9838   Manul   V.   Feijoo,   M.D.   P.A.   0584230950101011   3/21/2019    Bill   5/14/2019   95851   100.00
       9839   Manul   V.   Feijoo,   M.D.   P.A.   0648077940101013   12/19/2018   Bill   5/14/2019   99212   200.00
       9840   Manul   V.   Feijoo,   M.D.   P.A.   0648077940101013   12/19/2018   Bill   5/14/2019   95851   100.00
       9841   Manul   V.   Feijoo,   M.D.   P.A.   0648077940101013   12/19/2018   Bill   5/14/2019   76140   100.00
       9842   Manul   V.   Feijoo,   M.D.   P.A.   0539859810101021   3/25/2019    Bill   5/14/2019   99203   350.00
       9843   Manul   V.   Feijoo,   M.D.   P.A.   0539859810101021   3/25/2019    Bill   5/14/2019   95851   100.00
       9844   Manul   V.   Feijoo,   M.D.   P.A.   0610939990101025   3/24/2019    Bill   5/14/2019   99213   225.00
       9845   Manul   V.   Feijoo,   M.D.   P.A.   0610939990101025   3/24/2019    Bill   5/14/2019   95851   100.00
       9846   Manul   V.   Feijoo,   M.D.   P.A.   0626727330101017   2/20/2019    Bill   5/14/2019   99214   275.00
       9847   Manul   V.   Feijoo,   M.D.   P.A.   0626727330101017   2/20/2019    Bill   5/14/2019   95851   100.00
       9848   Manul   V.   Feijoo,   M.D.   P.A.   0802755870108031   8/28/2018    Bill   5/14/2019   99204   475.00
       9849   Manul   V.   Feijoo,   M.D.   P.A.   0802755870108031   8/28/2018    Bill   5/14/2019   95851   100.00
       9850   Manul   V.   Feijoo,   M.D.   P.A.   0608458520101029   4/9/2019     Bill   5/20/2019   99203   350.00
       9851   Manul   V.   Feijoo,   M.D.   P.A.   0608458520101029   4/9/2019     Bill   5/20/2019   95851   100.00
       9852   Manul   V.   Feijoo,   M.D.   P.A.   0631619850101027   3/31/2019    Bill   5/20/2019   99203   350.00
       9853   Manul   V.   Feijoo,   M.D.   P.A.   0631619850101027   3/31/2019    Bill   5/20/2019   95851   100.00
       9854   Manul   V.   Feijoo,   M.D.   P.A.   0611650490101014   4/2/2019     Bill   5/20/2019   99204   475.00
       9855   Manul   V.   Feijoo,   M.D.   P.A.   0611650490101014   4/2/2019     Bill   5/20/2019   95851   100.00
       9856   Manul   V.   Feijoo,   M.D.   P.A.   0637980390101024   4/8/2019     Bill   5/20/2019   99204   475.00
       9857   Manul   V.   Feijoo,   M.D.   P.A.   0637980390101024   4/8/2019     Bill   5/20/2019   95851   100.00
       9858   Manul   V.   Feijoo,   M.D.   P.A.   0523557330101012   3/28/2019    Bill   5/20/2019   99204   475.00
       9859   Manul   V.   Feijoo,   M.D.   P.A.   0523557330101012   3/28/2019    Bill   5/20/2019   95851   100.00
       9860   Manul   V.   Feijoo,   M.D.   P.A.   0639212610101016   3/26/2019    Bill   5/20/2019   99204   475.00
       9861   Manul   V.   Feijoo,   M.D.   P.A.   0639212610101016   3/26/2019    Bill   5/20/2019   95851   100.00
       9862   Manul   V.   Feijoo,   M.D.   P.A.   0545393880101010   4/2/2019     Bill   5/23/2019   99203   350.00
       9863   Manul   V.   Feijoo,   M.D.   P.A.   0545393880101010   4/2/2019     Bill   5/23/2019   95851   100.00
       9864   Manul   V.   Feijoo,   M.D.   P.A.   0539799640101017   4/8/2019     Bill   5/23/2019   99204   475.00
       9865   Manul   V.   Feijoo,   M.D.   P.A.   0539799640101017   4/8/2019     Bill   5/23/2019   95851   100.00
       9866   Manul   V.   Feijoo,   M.D.   P.A.   0655189900101014   4/18/2019    Bill   5/24/2019   99204   475.00
       9867   Manul   V.   Feijoo,   M.D.   P.A.   0655189900101014   4/18/2019    Bill   5/24/2019   95851   100.00
       9868   Manul   V.   Feijoo,   M.D.   P.A.   0655189900101014   4/18/2019    Bill   5/24/2019   99204   475.00
       9869   Manul   V.   Feijoo,   M.D.   P.A.   0655189900101014   4/18/2019    Bill   5/24/2019   95851   100.00
       9870   Manul   V.   Feijoo,   M.D.   P.A.   0639216660101024   4/12/2019    Bill   5/24/2019   99204   475.00
       9871   Manul   V.   Feijoo,   M.D.   P.A.   0639216660101024   4/12/2019    Bill   5/24/2019   95851   100.00
       9872   Manul   V.   Feijoo,   M.D.   P.A.   0623934700101030   3/27/2019    Bill   5/24/2019   99214   275.00
       9873   Manul   V.   Feijoo,   M.D.   P.A.   0623934700101030   3/27/2019    Bill   5/24/2019   95851   100.00
       9874   Manul   V.   Feijoo,   M.D.   P.A.   0433414790101034   4/4/2019     Bill   5/24/2019   99204   475.00
       9875   Manul   V.   Feijoo,   M.D.   P.A.   0433414790101034   4/4/2019     Bill   5/24/2019   95851   100.00
       9876   Manul   V.   Feijoo,   M.D.   P.A.   0433414790101034   4/4/2019     Bill   5/24/2019   76140   100.00
       9877   Manul   V.   Feijoo,   M.D.   P.A.   0141711720101064   4/11/2019    Bill   5/24/2019   99204   475.00
       9878   Manul   V.   Feijoo,   M.D.   P.A.   0141711720101064   4/11/2019    Bill   5/24/2019   95851   100.00
       9879   Manul   V.   Feijoo,   M.D.   P.A.   0561766460101063   4/6/2019     Bill   5/24/2019   99204   475.00
       9880   Manul   V.   Feijoo,   M.D.   P.A.   0561766460101063   4/6/2019     Bill   5/24/2019   95851   100.00
       9881   Manul   V.   Feijoo,   M.D.   P.A.   0561766460101063   4/6/2019     Bill   5/24/2019   99204   475.00
       9882   Manul   V.   Feijoo,   M.D.   P.A.   0561766460101063   4/6/2019     Bill   5/24/2019   95851   100.00
       9883   Manul   V.   Feijoo,   M.D.   P.A.   0402163190101055   4/4/2019     Bill   5/24/2019   99204   475.00
       9884   Manul   V.   Feijoo,   M.D.   P.A.   0402163190101055   4/4/2019     Bill   5/24/2019   95851   100.00
       9885   Manul   V.   Feijoo,   M.D.   P.A.   0090386320101243   4/9/2019     Bill   5/24/2019   99204   475.00
       9886   Manul   V.   Feijoo,   M.D.   P.A.   0090386320101243   4/9/2019     Bill   5/24/2019   95851   100.00
       9887   Manul   V.   Feijoo,   M.D.   P.A.   0362703770101013   3/20/2019    Bill   5/24/2019   99202   325.00
       9888   Manul   V.   Feijoo,   M.D.   P.A.   0362703770101013   3/20/2019    Bill   5/24/2019   95851   100.00
       9889   Manul   V.   Feijoo,   M.D.   P.A.   0584287820101019   3/1/2019     Bill   5/24/2019   99214   275.00
       9890   Manul   V.   Feijoo,   M.D.   P.A.   0584287820101019   3/1/2019     Bill   5/24/2019   95851   100.00
       9891   Manul   V.   Feijoo,   M.D.   P.A.   0432731060101027   1/14/2019    Bill   5/24/2019   99203   350.00
       9892   Manul   V.   Feijoo,   M.D.   P.A.   0432731060101027   1/14/2019    Bill   5/24/2019   95851   100.00
       9893   Manul   V.   Feijoo,   M.D.   P.A.   0432731060101027   1/14/2019    Bill   5/24/2019   76140   100.00
       9894   Manul   V.   Feijoo,   M.D.   P.A.   0619718910101021   4/23/2019    Bill   5/24/2019   99204   475.00
       9895   Manul   V.   Feijoo,   M.D.   P.A.   0619718910101021   4/23/2019    Bill   5/24/2019   95851   100.00
       9896   Manul   V.   Feijoo,   M.D.   P.A.   0524749210101019   4/6/2019     Bill   5/24/2019   99203   350.00
       9897   Manul   V.   Feijoo,   M.D.   P.A.   0524749210101019   4/6/2019     Bill   5/24/2019   95851   100.00
       9898   Manul   V.   Feijoo,   M.D.   P.A.   0610939990101025   3/24/2019    Bill   5/24/2019   99214   275.00
       9899   Manul   V.   Feijoo,   M.D.   P.A.   0610939990101025   3/24/2019    Bill   5/24/2019   95851   100.00
       9900   Manul   V.   Feijoo,   M.D.   P.A.   0270962440101040   4/11/2019    Bill   5/31/2019   99204   475.00
       9901   Manul   V.   Feijoo,   M.D.   P.A.   0270962440101040   4/11/2019    Bill   5/31/2019   95851   100.00
       9902   Manul   V.   Feijoo,   M.D.   P.A.   0538680310101035   4/5/2019     Bill   5/31/2019   99203   350.00
       9903   Manul   V.   Feijoo,   M.D.   P.A.   0538680310101035   4/5/2019     Bill   5/31/2019   95851   100.00
       9904   Manul   V.   Feijoo,   M.D.   P.A.   0538680310101035   4/5/2019     Bill   5/31/2019   76140   100.00
       9905   Manul   V.   Feijoo,   M.D.   P.A.   0354083270101049   6/20/2018    Bill   5/31/2019   99213   225.00
       9906   Manul   V.   Feijoo,   M.D.   P.A.   0354083270101049   6/20/2018    Bill   5/31/2019   95851   100.00
       9907   Manul   V.   Feijoo,   M.D.   P.A.   0354083270101049   6/20/2018    Bill   5/31/2019   76140   100.00
       9908   Manul   V.   Feijoo,   M.D.   P.A.   0356806040101081   3/11/2019    Bill   5/31/2019   99214   275.00
       9909   Manul   V.   Feijoo,   M.D.   P.A.   0356806040101081   3/11/2019    Bill   5/31/2019   95851   100.00
       9910   Manul   V.   Feijoo,   M.D.   P.A.   0458042370101114   3/6/2019     Bill   5/31/2019   99214   275.00
       9911   Manul   V.   Feijoo,   M.D.   P.A.   0458042370101114   3/6/2019     Bill   5/31/2019   95851   100.00
       9912   Manul   V.   Feijoo,   M.D.   P.A.   0559093620101030   4/1/2019     Bill   6/8/2019    99214   275.00
       9913   Manul   V.   Feijoo,   M.D.   P.A.   0559093620101030   4/1/2019     Bill   6/8/2019    95851   100.00
       9914   Manul   V.   Feijoo,   M.D.   P.A.   0620663130101020   4/9/2019     Bill   6/8/2019    99203   350.00
       9915   Manul   V.   Feijoo,   M.D.   P.A.   0620663130101020   4/9/2019     Bill   6/8/2019    95851   100.00
       9916   Manul   V.   Feijoo,   M.D.   P.A.   0545393880101010   4/2/2019     Bill   6/8/2019    99212   200.00
       9917   Manul   V.   Feijoo,   M.D.   P.A.   0545393880101010   4/2/2019     Bill   6/8/2019    95851   100.00
       9918   Manul   V.   Feijoo,   M.D.   P.A.   0611650490101014   4/2/2019     Bill   6/8/2019    99214   275.00
       9919   Manul   V.   Feijoo,   M.D.   P.A.   0611650490101014   4/2/2019     Bill   6/8/2019    95851   100.00
       9920   Manul   V.   Feijoo,   M.D.   P.A.   0637980390101024   4/8/2019     Bill   6/8/2019    99214   275.00
       9921   Manul   V.   Feijoo,   M.D.   P.A.   0637980390101024   4/8/2019     Bill   6/8/2019    95851   100.00
       9922   Manul   V.   Feijoo,   M.D.   P.A.   0535093130101016   4/14/2019    Bill   6/8/2019    99204   475.00
       9923   Manul   V.   Feijoo,   M.D.   P.A.   0535093130101016   4/14/2019    Bill   6/8/2019    95851   100.00
       9924   Manul   V.   Feijoo,   M.D.   P.A.   0628488120101018   2/16/2019    Bill   6/8/2019    99212   200.00
       9925   Manul   V.   Feijoo,   M.D.   P.A.   0628488120101018   2/16/2019    Bill   6/8/2019    95851   100.00
       9926   Manul   V.   Feijoo,   M.D.   P.A.   0624544230101027   4/19/2019    Bill   6/8/2019    99204   475.00
       9927   Manul   V.   Feijoo,   M.D.   P.A.   0624544230101027   4/19/2019    Bill   6/8/2019    95851   100.00
       9928   Manul   V.   Feijoo,   M.D.   P.A.   0426742410101029   3/25/2019    Bill   6/8/2019    99212   200.00
       9929   Manul   V.   Feijoo,   M.D.   P.A.   0426742410101029   3/25/2019    Bill   6/8/2019    95851   100.00
       9930   Manul   V.   Feijoo,   M.D.   P.A.   0539859810101021   3/25/2019    Bill   6/8/2019    99212   200.00
       9931   Manul   V.   Feijoo,   M.D.   P.A.   0539859810101021   3/25/2019    Bill   6/8/2019    95851   100.00
       9932   Manul   V.   Feijoo,   M.D.   P.A.   0624544230101027   4/19/2019    Bill   6/8/2019    99203   350.00
       9933   Manul   V.   Feijoo,   M.D.   P.A.   0624544230101027   4/19/2019    Bill   6/8/2019    95851   100.00
       9934   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   6/8/2019    99214   275.00
       9935   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   6/8/2019    95851   100.00
       9936   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019    Bill   6/10/2019   99204   475.00
       9937   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019    Bill   6/10/2019   95851   100.00
       9938   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019    Bill   6/10/2019   99204   475.00
       9939   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019    Bill   6/10/2019   95851   100.00
       9940   Manul   V.   Feijoo,   M.D.   P.A.   0650914450101014   4/24/2019    Bill   6/10/2019   99204   475.00
       9941   Manul   V.   Feijoo,   M.D.   P.A.   0650914450101014   4/24/2019    Bill   6/10/2019   95851   100.00
       9942   Manul   V.   Feijoo,   M.D.   P.A.   0591971920101026   4/23/2019    Bill   6/10/2019   99204   475.00
       9943   Manul   V.   Feijoo,   M.D.   P.A.   0591971920101026   4/23/2019    Bill   6/10/2019   95851   100.00
       9944   Manul   V.   Feijoo,   M.D.   P.A.   0638153490101018   3/7/2019     Bill   6/10/2019   99212   200.00
       9945   Manul   V.   Feijoo,   M.D.   P.A.   0638153490101018   3/7/2019     Bill   6/10/2019   95851   100.00
       9946   Manul   V.   Feijoo,   M.D.   P.A.   0638153490101018   3/7/2019     Bill   6/10/2019   76140   100.00
       9947   Manul   V.   Feijoo,   M.D.   P.A.   0639988230101011   4/19/2019    Bill   6/10/2019   99204   475.00
       9948   Manul   V.   Feijoo,   M.D.   P.A.   0639988230101011   4/19/2019    Bill   6/10/2019   95851   100.00
       9949   Manul   V.   Feijoo,   M.D.   P.A.   0383671670101125   4/13/2019    Bill   6/10/2019   99204   475.00
       9950   Manul   V.   Feijoo,   M.D.   P.A.   0383671670101125   4/13/2019    Bill   6/10/2019   95851   100.00
       9951   Manul   V.   Feijoo,   M.D.   P.A.   0090386320101243   4/9/2019     Bill   6/10/2019   99203   350.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 80 of 89

        9952   Manul   V.   Feijoo,   M.D.   P.A.   0090386320101243   4/9/2019     Bill   6/10/2019   95851   100.00
        9953   Manul   V.   Feijoo,   M.D.   P.A.   0442059830101020   5/1/2019     Bill   6/10/2019   99204   475.00
        9954   Manul   V.   Feijoo,   M.D.   P.A.   0442059830101020   5/1/2019     Bill   6/10/2019   95851   100.00
        9955   Manul   V.   Feijoo,   M.D.   P.A.   0626727330101017   2/20/2019    Bill   6/10/2019   99214   275.00
        9956   Manul   V.   Feijoo,   M.D.   P.A.   0626727330101017   2/20/2019    Bill   6/10/2019   95851   100.00
        9957   Manul   V.   Feijoo,   M.D.   P.A.   0626727330101017   2/20/2019    Bill   6/10/2019   76140   100.00
        9958   Manul   V.   Feijoo,   M.D.   P.A.   8666931260000001   5/15/2019    Bill   6/17/2019   99214   275.00
        9959   Manul   V.   Feijoo,   M.D.   P.A.   8666931260000001   5/15/2019    Bill   6/17/2019   95851   100.00
        9960   Manul   V.   Feijoo,   M.D.   P.A.   8666931260000001   5/15/2019    Bill   6/17/2019   99203   350.00
        9961   Manul   V.   Feijoo,   M.D.   P.A.   8666931260000001   5/15/2019    Bill   6/17/2019   95851   100.00
        9962   Manul   V.   Feijoo,   M.D.   P.A.   0561766460101063   4/6/2019     Bill   6/17/2019   99214   275.00
        9963   Manul   V.   Feijoo,   M.D.   P.A.   0561766460101063   4/6/2019     Bill   6/17/2019   95851   100.00
        9964   Manul   V.   Feijoo,   M.D.   P.A.   0561766460101063   4/6/2019     Bill   6/17/2019   99213   225.00
        9965   Manul   V.   Feijoo,   M.D.   P.A.   0561766460101063   4/6/2019     Bill   6/17/2019   95851   100.00
        9966   Manul   V.   Feijoo,   M.D.   P.A.   0608458520101029   4/9/2019     Bill   6/17/2019   99213   225.00
        9967   Manul   V.   Feijoo,   M.D.   P.A.   0608458520101029   4/9/2019     Bill   6/17/2019   95851   100.00
        9968   Manul   V.   Feijoo,   M.D.   P.A.   0608458520101029   4/9/2019     Bill   6/17/2019   76140   100.00
        9969   Manul   V.   Feijoo,   M.D.   P.A.   0596959570101011   1/16/2019    Bill   6/17/2019   99204   475.00
        9970   Manul   V.   Feijoo,   M.D.   P.A.   0596959570101011   1/16/2019    Bill   6/17/2019   95851   100.00
        9971   Manul   V.   Feijoo,   M.D.   P.A.   0596959570101011   1/16/2019    Bill   6/17/2019   76140   100.00
        9972   Manul   V.   Feijoo,   M.D.   P.A.   0626732930101011   5/3/2019     Bill   6/17/2019   99204   475.00
        9973   Manul   V.   Feijoo,   M.D.   P.A.   0626732930101011   5/3/2019     Bill   6/17/2019   95851   100.00
        9974   Manul   V.   Feijoo,   M.D.   P.A.   0631619850101027   3/31/2019    Bill   6/17/2019   99213   225.00
        9975   Manul   V.   Feijoo,   M.D.   P.A.   0631619850101027   3/31/2019    Bill   6/17/2019   95851   100.00
        9976   Manul   V.   Feijoo,   M.D.   P.A.   0638883360101017   11/16/2018   Bill   6/17/2019   99203   350.00
        9977   Manul   V.   Feijoo,   M.D.   P.A.   0638883360101017   11/16/2018   Bill   6/17/2019   95851   100.00
        9978   Manul   V.   Feijoo,   M.D.   P.A.   0617442140101014   5/4/2019     Bill   6/17/2019   99203   350.00
        9979   Manul   V.   Feijoo,   M.D.   P.A.   0617442140101014   5/4/2019     Bill   6/17/2019   95851   100.00
        9980   Manul   V.   Feijoo,   M.D.   P.A.   0617442140101014   5/4/2019     Bill   6/17/2019   99204   475.00
        9981   Manul   V.   Feijoo,   M.D.   P.A.   0617442140101014   5/4/2019     Bill   6/17/2019   95851   100.00
        9982   Manul   V.   Feijoo,   M.D.   P.A.   0617442140101014   5/4/2019     Bill   6/17/2019   99202   325.00
        9983   Manul   V.   Feijoo,   M.D.   P.A.   0617442140101014   5/4/2019     Bill   6/17/2019   95851   100.00
        9984   Manul   V.   Feijoo,   M.D.   P.A.   0639212610101016   3/26/2019    Bill   6/17/2019   99214   275.00
        9985   Manul   V.   Feijoo,   M.D.   P.A.   0639212610101016   3/26/2019    Bill   6/17/2019   95851   100.00
        9986   Manul   V.   Feijoo,   M.D.   P.A.   0650914450101014   4/24/2019    Bill   6/17/2019   99214   275.00
        9987   Manul   V.   Feijoo,   M.D.   P.A.   0650914450101014   4/24/2019    Bill   6/17/2019   95851   100.00
        9988   Manul   V.   Feijoo,   M.D.   P.A.   0620663130101020   4/9/2019     Bill   6/17/2019   99214   275.00
        9989   Manul   V.   Feijoo,   M.D.   P.A.   0620663130101020   4/9/2019     Bill   6/17/2019   95851   100.00
        9990   Manul   V.   Feijoo,   M.D.   P.A.   0655189900101014   4/18/2019    Bill   6/17/2019   99214   275.00
        9991   Manul   V.   Feijoo,   M.D.   P.A.   0655189900101014   4/18/2019    Bill   6/17/2019   95851   100.00
        9992   Manul   V.   Feijoo,   M.D.   P.A.   0109929180101222   4/17/2019    Bill   6/17/2019   99203   350.00
        9993   Manul   V.   Feijoo,   M.D.   P.A.   0109929180101222   4/17/2019    Bill   6/17/2019   95851   100.00
        9994   Manul   V.   Feijoo,   M.D.   P.A.   0118098080101283   4/23/2019    Bill   6/17/2019   99203   350.00
        9995   Manul   V.   Feijoo,   M.D.   P.A.   0118098080101283   4/23/2019    Bill   6/17/2019   95851   100.00
        9996   Manul   V.   Feijoo,   M.D.   P.A.   0402163190101055   4/4/2019     Bill   6/17/2019   99214   275.00
        9997   Manul   V.   Feijoo,   M.D.   P.A.   0402163190101055   4/4/2019     Bill   6/17/2019   95851   100.00
        9998   Manul   V.   Feijoo,   M.D.   P.A.   0654167350101016   5/7/2019     Bill   6/21/2019   99204   475.00
        9999   Manul   V.   Feijoo,   M.D.   P.A.   0654167350101016   5/7/2019     Bill   6/21/2019   95851   100.00
       10000   Manul   V.   Feijoo,   M.D.   P.A.   0654167350101016   5/7/2019     Bill   6/21/2019   99204   475.00
       10001   Manul   V.   Feijoo,   M.D.   P.A.   0654167350101016   5/7/2019     Bill   6/21/2019   95851   100.00
       10002   Manul   V.   Feijoo,   M.D.   P.A.   0658052390101018   4/10/2019    Bill   6/21/2019   99202   325.00
       10003   Manul   V.   Feijoo,   M.D.   P.A.   0658052390101018   4/10/2019    Bill   6/21/2019   95851   100.00
       10004   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019    Bill   6/21/2019   99214   275.00
       10005   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019    Bill   6/21/2019   95851   100.00
       10006   Manul   V.   Feijoo,   M.D.   P.A.   0535093130101016   4/14/2019    Bill   6/21/2019   99212   200.00
       10007   Manul   V.   Feijoo,   M.D.   P.A.   0535093130101016   4/14/2019    Bill   6/21/2019   95851   100.00
       10008   Manul   V.   Feijoo,   M.D.   P.A.   0623934700101030   3/27/2019    Bill   6/21/2019   99213   225.00
       10009   Manul   V.   Feijoo,   M.D.   P.A.   0623934700101030   3/27/2019    Bill   6/21/2019   95851   100.00
       10010   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   6/21/2019   99214   275.00
       10011   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   6/21/2019   95851   100.00
       10012   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   6/21/2019   76140   100.00
       10013   Manul   V.   Feijoo,   M.D.   P.A.   0386698510101046   3/13/2018    Bill   6/21/2019   99203   350.00
       10014   Manul   V.   Feijoo,   M.D.   P.A.   0386698510101046   3/13/2018    Bill   6/21/2019   95851   100.00
       10015   Manul   V.   Feijoo,   M.D.   P.A.   0386698510101046   3/13/2018    Bill   6/21/2019   76140   100.00
       10016   Manul   V.   Feijoo,   M.D.   P.A.   0619718910101021   4/23/2019    Bill   6/21/2019   99213   225.00
       10017   Manul   V.   Feijoo,   M.D.   P.A.   0619718910101021   4/23/2019    Bill   6/21/2019   95851   100.00
       10018   Manul   V.   Feijoo,   M.D.   P.A.   0626732930101011   5/3/2019     Bill   6/21/2019   99204   475.00
       10019   Manul   V.   Feijoo,   M.D.   P.A.   0626732930101011   5/3/2019     Bill   6/21/2019   95851   100.00
       10020   Manul   V.   Feijoo,   M.D.   P.A.   0503172110101051   5/1/2019     Bill   6/21/2019   99204   475.00
       10021   Manul   V.   Feijoo,   M.D.   P.A.   0503172110101051   5/1/2019     Bill   6/21/2019   95851   100.00
       10022   Manul   V.   Feijoo,   M.D.   P.A.   0353954270101109   5/2/2019     Bill   6/21/2019   99204   475.00
       10023   Manul   V.   Feijoo,   M.D.   P.A.   0353954270101109   5/2/2019     Bill   6/21/2019   95851   100.00
       10024   Manul   V.   Feijoo,   M.D.   P.A.   0383671670101125   4/13/2019    Bill   6/21/2019   99214   275.00
       10025   Manul   V.   Feijoo,   M.D.   P.A.   0383671670101125   4/13/2019    Bill   6/21/2019   95851   100.00
       10026   Manul   V.   Feijoo,   M.D.   P.A.   0030990360101063   1/23/2019    Bill   6/21/2019   99203   350.00
       10027   Manul   V.   Feijoo,   M.D.   P.A.   0030990360101063   1/23/2019    Bill   6/21/2019   95851   100.00
       10028   Manul   V.   Feijoo,   M.D.   P.A.   0356806040101081   3/11/2019    Bill   6/21/2019   99212   200.00
       10029   Manul   V.   Feijoo,   M.D.   P.A.   0356806040101081   3/11/2019    Bill   6/21/2019   95851   100.00
       10030   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019    Bill   6/21/2019   99214   275.00
       10031   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019    Bill   6/21/2019   95851   100.00
       10032   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019    Bill   6/21/2019   76140   100.00
       10033   Manul   V.   Feijoo,   M.D.   P.A.   0599933370101015   5/4/2019     Bill   6/27/2019   99204   475.00
       10034   Manul   V.   Feijoo,   M.D.   P.A.   0599933370101015   5/4/2019     Bill   6/27/2019   95851   100.00
       10035   Manul   V.   Feijoo,   M.D.   P.A.   0647938520101023   5/1/2019     Bill   7/1/2019    99204   475.00
       10036   Manul   V.   Feijoo,   M.D.   P.A.   0647938520101023   5/1/2019     Bill   7/1/2019    95851   100.00
       10037   Manul   V.   Feijoo,   M.D.   P.A.   0639988230101011   4/19/2019    Bill   7/1/2019    99214   275.00
       10038   Manul   V.   Feijoo,   M.D.   P.A.   0639988230101011   4/19/2019    Bill   7/1/2019    95851   100.00
       10039   Manul   V.   Feijoo,   M.D.   P.A.   0353954270101109   5/2/2019     Bill   7/1/2019    99214   275.00
       10040   Manul   V.   Feijoo,   M.D.   P.A.   0353954270101109   5/2/2019     Bill   7/1/2019    95851   100.00
       10041   Manul   V.   Feijoo,   M.D.   P.A.   0647938520101023   5/1/2019     Bill   7/1/2019    99203   350.00
       10042   Manul   V.   Feijoo,   M.D.   P.A.   0647938520101023   5/1/2019     Bill   7/1/2019    95851   100.00
       10043   Manul   V.   Feijoo,   M.D.   P.A.   0654167350101016   5/7/2019     Bill   7/1/2019    99213   225.00
       10044   Manul   V.   Feijoo,   M.D.   P.A.   0654167350101016   5/7/2019     Bill   7/1/2019    95851   100.00
       10045   Manul   V.   Feijoo,   M.D.   P.A.   0654167350101016   5/7/2019     Bill   7/1/2019    99213   225.00
       10046   Manul   V.   Feijoo,   M.D.   P.A.   0654167350101016   5/7/2019     Bill   7/1/2019    95851   100.00
       10047   Manul   V.   Feijoo,   M.D.   P.A.   0109929180101222   4/17/2019    Bill   7/1/2019    99213   225.00
       10048   Manul   V.   Feijoo,   M.D.   P.A.   0109929180101222   4/17/2019    Bill   7/1/2019    95851   100.00
       10049   Manul   V.   Feijoo,   M.D.   P.A.   0644703920101012   3/26/2019    Bill   7/1/2019    99212   200.00
       10050   Manul   V.   Feijoo,   M.D.   P.A.   0644703920101012   3/26/2019    Bill   7/1/2019    95851   100.00
       10051   Manul   V.   Feijoo,   M.D.   P.A.   0307668180101028   3/25/2019    Bill   7/1/2019    99214   275.00
       10052   Manul   V.   Feijoo,   M.D.   P.A.   0307668180101028   3/25/2019    Bill   7/1/2019    95851   100.00
       10053   Manul   V.   Feijoo,   M.D.   P.A.   0307668180101028   3/25/2019    Bill   7/1/2019    76140   100.00
       10054   Manul   V.   Feijoo,   M.D.   P.A.   0442059830101020   5/1/2019     Bill   7/1/2019    99214   275.00
       10055   Manul   V.   Feijoo,   M.D.   P.A.   0442059830101020   5/1/2019     Bill   7/1/2019    95851   100.00
       10056   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   7/1/2019    99213   225.00
       10057   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019    Bill   7/1/2019    95851   100.00
       10058   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   7/1/2019    99214   275.00
       10059   Manul   V.   Feijoo,   M.D.   P.A.   0140802030101042   11/11/2018   Bill   7/1/2019    95851   100.00
       10060   Manul   V.   Feijoo,   M.D.   P.A.   0356806040101081   3/11/2019    Bill   7/1/2019    99214   275.00
       10061   Manul   V.   Feijoo,   M.D.   P.A.   0356806040101081   3/11/2019    Bill   7/1/2019    95851   100.00
       10062   Manul   V.   Feijoo,   M.D.   P.A.   0356806040101081   3/11/2019    Bill   7/1/2019    76140   100.00
       10063   Manul   V.   Feijoo,   M.D.   P.A.   0118098080101283   4/23/2019    Bill   7/1/2019    99213   225.00
       10064   Manul   V.   Feijoo,   M.D.   P.A.   0118098080101283   4/23/2019    Bill   7/1/2019    95851   100.00
       10065   Manul   V.   Feijoo,   M.D.   P.A.   0118098080101283   4/23/2019    Bill   7/1/2019    76140   100.00
       10066   Manul   V.   Feijoo,   M.D.   P.A.   0597659450101011   4/30/2019    Bill   7/3/2019    99204   475.00
       10067   Manul   V.   Feijoo,   M.D.   P.A.   0597659450101011   4/30/2019    Bill   7/3/2019    95851   100.00
       10068   Manul   V.   Feijoo,   M.D.   P.A.   0560620990101021   5/7/2019     Bill   7/3/2019    99204   475.00
       10069   Manul   V.   Feijoo,   M.D.   P.A.   0560620990101021   5/7/2019     Bill   7/3/2019    95851   100.00
       10070   Manul   V.   Feijoo,   M.D.   P.A.   0567486300101033   5/13/2019    Bill   7/3/2019    99204   475.00
       10071   Manul   V.   Feijoo,   M.D.   P.A.   0567486300101033   5/13/2019    Bill   7/3/2019    95851   100.00
       10072   Manul   V.   Feijoo,   M.D.   P.A.   0560620990101021   5/7/2019     Bill   7/3/2019    99204   475.00
       10073   Manul   V.   Feijoo,   M.D.   P.A.   0560620990101021   5/7/2019     Bill   7/3/2019    95851   100.00
       10074   Manul   V.   Feijoo,   M.D.   P.A.   0609963410101020   5/22/2019    Bill   7/3/2019    99204   475.00
       10075   Manul   V.   Feijoo,   M.D.   P.A.   0609963410101020   5/22/2019    Bill   7/3/2019    95851   100.00
       10076   Manul   V.   Feijoo,   M.D.   P.A.   0611293610101018   1/27/2019    Bill   7/3/2019    99204   475.00
       10077   Manul   V.   Feijoo,   M.D.   P.A.   0611293610101018   1/27/2019    Bill   7/3/2019    95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 81 of 89

       10078   Manul   V.   Feijoo,   M.D.   P.A.   0609963410101020   5/22/2019   Bill   7/3/2019    99204   475.00
       10079   Manul   V.   Feijoo,   M.D.   P.A.   0609963410101020   5/22/2019   Bill   7/3/2019    95851   100.00
       10080   Manul   V.   Feijoo,   M.D.   P.A.   0554893420101022   4/22/2019   Bill   7/3/2019    99204   475.00
       10081   Manul   V.   Feijoo,   M.D.   P.A.   0554893420101022   4/22/2019   Bill   7/3/2019    95851   100.00
       10082   Manul   V.   Feijoo,   M.D.   P.A.   0470281080101048   5/23/2019   Bill   7/3/2019    99204   475.00
       10083   Manul   V.   Feijoo,   M.D.   P.A.   0470281080101048   5/23/2019   Bill   7/3/2019    95851   100.00
       10084   Manul   V.   Feijoo,   M.D.   P.A.   0642636850101010   5/24/2019   Bill   7/3/2019    99204   475.00
       10085   Manul   V.   Feijoo,   M.D.   P.A.   0642636850101010   5/24/2019   Bill   7/3/2019    95851   100.00
       10086   Manul   V.   Feijoo,   M.D.   P.A.   0538115230101054   5/16/2019   Bill   7/3/2019    99204   475.00
       10087   Manul   V.   Feijoo,   M.D.   P.A.   0538115230101054   5/16/2019   Bill   7/3/2019    95851   100.00
       10088   Manul   V.   Feijoo,   M.D.   P.A.   0437685790101092   4/29/2019   Bill   7/3/2019    99204   475.00
       10089   Manul   V.   Feijoo,   M.D.   P.A.   0437685790101092   4/29/2019   Bill   7/3/2019    95851   100.00
       10090   Manul   V.   Feijoo,   M.D.   P.A.   0546251310101050   2/13/2019   Bill   7/3/2019    99204   475.00
       10091   Manul   V.   Feijoo,   M.D.   P.A.   0546251310101050   2/13/2019   Bill   7/3/2019    95851   100.00
       10092   Manul   V.   Feijoo,   M.D.   P.A.   0470281080101048   5/23/2019   Bill   7/3/2019    99204   475.00
       10093   Manul   V.   Feijoo,   M.D.   P.A.   0470281080101048   5/23/2019   Bill   7/3/2019    95851   100.00
       10094   Manul   V.   Feijoo,   M.D.   P.A.   0567486300101033   5/13/2019   Bill   7/3/2019    99204   475.00
       10095   Manul   V.   Feijoo,   M.D.   P.A.   0567486300101033   5/13/2019   Bill   7/3/2019    95851   100.00
       10096   Manul   V.   Feijoo,   M.D.   P.A.   0611293610101026   5/14/2019   Bill   7/3/2019    99204   475.00
       10097   Manul   V.   Feijoo,   M.D.   P.A.   0611293610101026   5/14/2019   Bill   7/3/2019    95851   100.00
       10098   Manul   V.   Feijoo,   M.D.   P.A.   0655189900101014   4/18/2019   Bill   7/5/2019    99214   275.00
       10099   Manul   V.   Feijoo,   M.D.   P.A.   0655189900101014   4/18/2019   Bill   7/5/2019    95851   100.00
       10100   Manul   V.   Feijoo,   M.D.   P.A.   0655189900101014   4/18/2019   Bill   7/5/2019    99214   275.00
       10101   Manul   V.   Feijoo,   M.D.   P.A.   0655189900101014   4/18/2019   Bill   7/5/2019    95851   100.00
       10102   Manul   V.   Feijoo,   M.D.   P.A.   0611293610101018   1/27/2019   Bill   7/5/2019    99213   225.00
       10103   Manul   V.   Feijoo,   M.D.   P.A.   0611293610101018   1/27/2019   Bill   7/5/2019    95851   100.00
       10104   Manul   V.   Feijoo,   M.D.   P.A.   0503446360101098   4/3/2019    Bill   7/5/2019    99214   275.00
       10105   Manul   V.   Feijoo,   M.D.   P.A.   0503446360101098   4/3/2019    Bill   7/5/2019    95851   100.00
       10106   Manul   V.   Feijoo,   M.D.   P.A.   0639212610101016   3/26/2019   Bill   7/5/2019    99213   225.00
       10107   Manul   V.   Feijoo,   M.D.   P.A.   0639212610101016   3/26/2019   Bill   7/5/2019    95851   100.00
       10108   Manul   V.   Feijoo,   M.D.   P.A.   0639212610101016   3/26/2019   Bill   7/5/2019    76140   100.00
       10109   Manul   V.   Feijoo,   M.D.   P.A.   0650914450101014   4/24/2019   Bill   7/5/2019    99214   275.00
       10110   Manul   V.   Feijoo,   M.D.   P.A.   0650914450101014   4/24/2019   Bill   7/5/2019    95851   100.00
       10111   Manul   V.   Feijoo,   M.D.   P.A.   0626732930101011   5/3/2019    Bill   7/5/2019    99214   275.00
       10112   Manul   V.   Feijoo,   M.D.   P.A.   0626732930101011   5/3/2019    Bill   7/5/2019    95851   100.00
       10113   Manul   V.   Feijoo,   M.D.   P.A.   0626732930101011   5/3/2019    Bill   7/5/2019    99214   275.00
       10114   Manul   V.   Feijoo,   M.D.   P.A.   0626732930101011   5/3/2019    Bill   7/5/2019    95851   100.00
       10115   Manul   V.   Feijoo,   M.D.   P.A.   0583735340101035   3/27/2019   Bill   7/5/2019    99214   275.00
       10116   Manul   V.   Feijoo,   M.D.   P.A.   0583735340101035   3/27/2019   Bill   7/5/2019    95851   100.00
       10117   Manul   V.   Feijoo,   M.D.   P.A.   0567486300101033   5/13/2019   Bill   7/5/2019    99213   225.00
       10118   Manul   V.   Feijoo,   M.D.   P.A.   0567486300101033   5/13/2019   Bill   7/5/2019    95851   100.00
       10119   Manul   V.   Feijoo,   M.D.   P.A.   8666931260000001   5/15/2019   Bill   7/5/2019    99214   275.00
       10120   Manul   V.   Feijoo,   M.D.   P.A.   8666931260000001   5/15/2019   Bill   7/5/2019    95851   100.00
       10121   Manul   V.   Feijoo,   M.D.   P.A.   0567486300101033   5/13/2019   Bill   7/5/2019    99214   275.00
       10122   Manul   V.   Feijoo,   M.D.   P.A.   0567486300101033   5/13/2019   Bill   7/5/2019    95851   100.00
       10123   Manul   V.   Feijoo,   M.D.   P.A.   0642636850101010   5/24/2019   Bill   7/6/2019    99204   475.00
       10124   Manul   V.   Feijoo,   M.D.   P.A.   0642636850101010   5/24/2019   Bill   7/6/2019    95851   100.00
       10125   Manul   V.   Feijoo,   M.D.   P.A.   0099343810101036   5/27/2019   Bill   7/6/2019    99204   475.00
       10126   Manul   V.   Feijoo,   M.D.   P.A.   0099343810101036   5/27/2019   Bill   7/6/2019    95851   100.00
       10127   Manul   V.   Feijoo,   M.D.   P.A.   0653396420101018   5/19/2019   Bill   7/6/2019    99204   475.00
       10128   Manul   V.   Feijoo,   M.D.   P.A.   0653396420101018   5/19/2019   Bill   7/6/2019    95851   100.00
       10129   Manul   V.   Feijoo,   M.D.   P.A.   0259723680101040   2/11/2019   Bill   7/6/2019    99204   475.00
       10130   Manul   V.   Feijoo,   M.D.   P.A.   0259723680101040   2/11/2019   Bill   7/6/2019    95851   100.00
       10131   Manul   V.   Feijoo,   M.D.   P.A.   0259723680101040   2/11/2019   Bill   7/6/2019    76140   100.00
       10132   Manul   V.   Feijoo,   M.D.   P.A.   0559058010101049   5/8/2019    Bill   7/6/2019    99203   350.00
       10133   Manul   V.   Feijoo,   M.D.   P.A.   0559058010101049   5/8/2019    Bill   7/6/2019    95851   100.00
       10134   Manul   V.   Feijoo,   M.D.   P.A.   0259723680101040   2/11/2019   Bill   7/6/2019    99204   475.00
       10135   Manul   V.   Feijoo,   M.D.   P.A.   0259723680101040   2/11/2019   Bill   7/6/2019    95851   100.00
       10136   Manul   V.   Feijoo,   M.D.   P.A.   0259723680101040   2/11/2019   Bill   7/6/2019    76140   100.00
       10137   Manul   V.   Feijoo,   M.D.   P.A.   0459240760101061   5/10/2019   Bill   7/10/2019   99204   475.00
       10138   Manul   V.   Feijoo,   M.D.   P.A.   0459240760101061   5/10/2019   Bill   7/10/2019   95851   100.00
       10139   Manul   V.   Feijoo,   M.D.   P.A.   0402163190101055   4/4/2019    Bill   7/10/2019   99212   200.00
       10140   Manul   V.   Feijoo,   M.D.   P.A.   0402163190101055   4/4/2019    Bill   7/10/2019   95851   100.00
       10141   Manul   V.   Feijoo,   M.D.   P.A.   0642636850101010   5/24/2019   Bill   7/10/2019   99213   225.00
       10142   Manul   V.   Feijoo,   M.D.   P.A.   0642636850101010   5/24/2019   Bill   7/10/2019   95851   100.00
       10143   Manul   V.   Feijoo,   M.D.   P.A.   0642636850101010   5/24/2019   Bill   7/10/2019   99214   275.00
       10144   Manul   V.   Feijoo,   M.D.   P.A.   0642636850101010   5/24/2019   Bill   7/10/2019   95851   100.00
       10145   Manul   V.   Feijoo,   M.D.   P.A.   0398153240101086   5/26/2019   Bill   7/10/2019   99204   475.00
       10146   Manul   V.   Feijoo,   M.D.   P.A.   0398153240101086   5/26/2019   Bill   7/10/2019   95851   100.00
       10147   Manul   V.   Feijoo,   M.D.   P.A.   0398153240101086   5/26/2019   Bill   7/10/2019   76140   100.00
       10148   Manul   V.   Feijoo,   M.D.   P.A.   0099343810101036   5/27/2019   Bill   7/10/2019   99204   475.00
       10149   Manul   V.   Feijoo,   M.D.   P.A.   0099343810101036   5/27/2019   Bill   7/10/2019   95851   100.00
       10150   Manul   V.   Feijoo,   M.D.   P.A.   0180760860101030   5/31/2019   Bill   7/12/2019   99204   475.00
       10151   Manul   V.   Feijoo,   M.D.   P.A.   0180760860101030   5/31/2019   Bill   7/12/2019   95851   100.00
       10152   Manul   V.   Feijoo,   M.D.   P.A.   0459240760101061   5/10/2019   Bill   7/12/2019   99203   350.00
       10153   Manul   V.   Feijoo,   M.D.   P.A.   0459240760101061   5/10/2019   Bill   7/12/2019   95851   100.00
       10154   Manul   V.   Feijoo,   M.D.   P.A.   0261693660101243   6/7/2019    Bill   7/12/2019   99204   475.00
       10155   Manul   V.   Feijoo,   M.D.   P.A.   0261693660101243   6/7/2019    Bill   7/12/2019   95851   100.00
       10156   Manul   V.   Feijoo,   M.D.   P.A.   0150598790101118   6/7/2019    Bill   7/16/2019   99204   475.00
       10157   Manul   V.   Feijoo,   M.D.   P.A.   0150598790101118   6/7/2019    Bill   7/16/2019   95851   100.00
       10158   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019   Bill   7/18/2019   99214   275.00
       10159   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019   Bill   7/18/2019   95851   100.00
       10160   Manul   V.   Feijoo,   M.D.   P.A.   0099343810101036   5/27/2019   Bill   7/18/2019   99213   225.00
       10161   Manul   V.   Feijoo,   M.D.   P.A.   0099343810101036   5/27/2019   Bill   7/18/2019   95851   100.00
       10162   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019   Bill   7/18/2019   99214   275.00
       10163   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019   Bill   7/18/2019   95851   100.00
       10164   Manul   V.   Feijoo,   M.D.   P.A.   0099343810101036   5/27/2019   Bill   7/18/2019   99213   225.00
       10165   Manul   V.   Feijoo,   M.D.   P.A.   0099343810101036   5/27/2019   Bill   7/18/2019   95851   100.00
       10166   Manul   V.   Feijoo,   M.D.   P.A.   0462490980101046   6/6/2019    Bill   7/18/2019   99204   475.00
       10167   Manul   V.   Feijoo,   M.D.   P.A.   0462490980101046   6/6/2019    Bill   7/18/2019   95851   100.00
       10168   Manul   V.   Feijoo,   M.D.   P.A.   0462490980101046   6/6/2019    Bill   7/18/2019   76140   100.00
       10169   Manul   V.   Feijoo,   M.D.   P.A.   0380795560101094   6/13/2019   Bill   7/18/2019   99204   475.00
       10170   Manul   V.   Feijoo,   M.D.   P.A.   0380795560101094   6/13/2019   Bill   7/18/2019   95851   100.00
       10171   Manul   V.   Feijoo,   M.D.   P.A.   0614088380101017   6/15/2019   Bill   7/18/2019   99204   475.00
       10172   Manul   V.   Feijoo,   M.D.   P.A.   0614088380101017   6/15/2019   Bill   7/18/2019   95851   100.00
       10173   Manul   V.   Feijoo,   M.D.   P.A.   0599933370101015   5/4/2019    Bill   7/18/2019   99214   275.00
       10174   Manul   V.   Feijoo,   M.D.   P.A.   0599933370101015   5/4/2019    Bill   7/18/2019   95851   100.00
       10175   Manul   V.   Feijoo,   M.D.   P.A.   0559866120101026   5/16/2019   Bill   7/18/2019   99204   475.00
       10176   Manul   V.   Feijoo,   M.D.   P.A.   0559866120101026   5/16/2019   Bill   7/18/2019   95851   100.00
       10177   Manul   V.   Feijoo,   M.D.   P.A.   0585170090101019   3/5/2019    Bill   7/18/2019   99204   475.00
       10178   Manul   V.   Feijoo,   M.D.   P.A.   0585170090101019   3/5/2019    Bill   7/18/2019   95851   100.00
       10179   Manul   V.   Feijoo,   M.D.   P.A.   0585170090101019   3/5/2019    Bill   7/18/2019   76140   100.00
       10180   Manul   V.   Feijoo,   M.D.   P.A.   0608458520101029   4/9/2019    Bill   7/18/2019   99213   225.00
       10181   Manul   V.   Feijoo,   M.D.   P.A.   0608458520101029   4/9/2019    Bill   7/18/2019   95851   100.00
       10182   Manul   V.   Feijoo,   M.D.   P.A.   0608458520101029   4/9/2019    Bill   7/18/2019   76140   100.00
       10183   Manul   V.   Feijoo,   M.D.   P.A.   0639988230101011   4/19/2019   Bill   7/18/2019   99214   275.00
       10184   Manul   V.   Feijoo,   M.D.   P.A.   0639988230101011   4/19/2019   Bill   7/18/2019   95851   100.00
       10185   Manul   V.   Feijoo,   M.D.   P.A.   0624809830101028   1/15/2019   Bill   7/18/2019   99203   350.00
       10186   Manul   V.   Feijoo,   M.D.   P.A.   0624809830101028   1/15/2019   Bill   7/18/2019   95851   100.00
       10187   Manul   V.   Feijoo,   M.D.   P.A.   0624809830101028   1/15/2019   Bill   7/18/2019   76140   100.00
       10188   Manul   V.   Feijoo,   M.D.   P.A.   0180760860101030   5/31/2019   Bill   7/18/2019   99214   275.00
       10189   Manul   V.   Feijoo,   M.D.   P.A.   0180760860101030   5/31/2019   Bill   7/18/2019   95851   100.00
       10190   Manul   V.   Feijoo,   M.D.   P.A.   0638357600101020   4/12/2019   Bill   7/18/2019   99204   475.00
       10191   Manul   V.   Feijoo,   M.D.   P.A.   0638357600101020   4/12/2019   Bill   7/18/2019   95851   100.00
       10192   Manul   V.   Feijoo,   M.D.   P.A.   0307668180101028   3/25/2019   Bill   7/18/2019   99214   275.00
       10193   Manul   V.   Feijoo,   M.D.   P.A.   0307668180101028   3/25/2019   Bill   7/18/2019   95851   100.00
       10194   Manul   V.   Feijoo,   M.D.   P.A.   0307668180101028   3/25/2019   Bill   7/18/2019   76140   100.00
       10195   Manul   V.   Feijoo,   M.D.   P.A.   0609963410101020   5/22/2019   Bill   7/18/2019   99214   275.00
       10196   Manul   V.   Feijoo,   M.D.   P.A.   0609963410101020   5/22/2019   Bill   7/18/2019   95851   100.00
       10197   Manul   V.   Feijoo,   M.D.   P.A.   0609963410101020   5/22/2019   Bill   7/18/2019   99214   275.00
       10198   Manul   V.   Feijoo,   M.D.   P.A.   0609963410101020   5/22/2019   Bill   7/18/2019   95851   100.00
       10199   Manul   V.   Feijoo,   M.D.   P.A.   0645860450101017   3/26/2019   Bill   7/18/2019   99204   475.00
       10200   Manul   V.   Feijoo,   M.D.   P.A.   0645860450101017   3/26/2019   Bill   7/18/2019   95851   100.00
       10201   Manul   V.   Feijoo,   M.D.   P.A.   0645860450101017   3/26/2019   Bill   7/18/2019   76140   100.00
       10202   Manul   V.   Feijoo,   M.D.   P.A.   0489737080101048   6/14/2019   Bill   7/29/2019   99204   475.00
       10203   Manul   V.   Feijoo,   M.D.   P.A.   0489737080101048   6/14/2019   Bill   7/29/2019   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 82 of 89

       10204   Manul   V.   Feijoo,   M.D.   P.A.   0087921980101102   5/15/2019   Bill   7/29/2019   99204   475.00
       10205   Manul   V.   Feijoo,   M.D.   P.A.   0087921980101102   5/15/2019   Bill   7/29/2019   95851   100.00
       10206   Manul   V.   Feijoo,   M.D.   P.A.   0383118070101016   5/31/2019   Bill   7/29/2019   99214   275.00
       10207   Manul   V.   Feijoo,   M.D.   P.A.   0383118070101016   5/31/2019   Bill   7/29/2019   95851   100.00
       10208   Manul   V.   Feijoo,   M.D.   P.A.   0470281080101048   5/23/2019   Bill   7/29/2019   99214   275.00
       10209   Manul   V.   Feijoo,   M.D.   P.A.   0470281080101048   5/23/2019   Bill   7/29/2019   95851   100.00
       10210   Manul   V.   Feijoo,   M.D.   P.A.   0489737080101048   6/14/2019   Bill   7/29/2019   99204   475.00
       10211   Manul   V.   Feijoo,   M.D.   P.A.   0489737080101048   6/14/2019   Bill   7/29/2019   95851   100.00
       10212   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019   Bill   7/29/2019   99213   225.00
       10213   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019   Bill   7/29/2019   95851   100.00
       10214   Manul   V.   Feijoo,   M.D.   P.A.   0643497930101010   1/17/2019   Bill   7/29/2019   76140   100.00
       10215   Manul   V.   Feijoo,   M.D.   P.A.   0503172110101051   5/1/2019    Bill   7/29/2019   99214   275.00
       10216   Manul   V.   Feijoo,   M.D.   P.A.   0503172110101051   5/1/2019    Bill   7/29/2019   95851   100.00
       10217   Manul   V.   Feijoo,   M.D.   P.A.   0526599020101057   5/23/2019   Bill   7/29/2019   99204   475.00
       10218   Manul   V.   Feijoo,   M.D.   P.A.   0526599020101057   5/23/2019   Bill   7/29/2019   95851   100.00
       10219   Manul   V.   Feijoo,   M.D.   P.A.   0661204300101019   6/5/2019    Bill   7/29/2019   99204   475.00
       10220   Manul   V.   Feijoo,   M.D.   P.A.   0661204300101019   6/5/2019    Bill   7/29/2019   95851   100.00
       10221   Manul   V.   Feijoo,   M.D.   P.A.   0596959570101011   1/16/2019   Bill   7/30/2019   99204   475.00
       10222   Manul   V.   Feijoo,   M.D.   P.A.   0596959570101011   1/16/2019   Bill   7/30/2019   95851   100.00
       10223   Manul   V.   Feijoo,   M.D.   P.A.   0596959570101011   1/16/2019   Bill   7/30/2019   76140   100.00
       10224   Manul   V.   Feijoo,   M.D.   P.A.   0611293610101026   5/14/2019   Bill   8/2/2019    99214   275.00
       10225   Manul   V.   Feijoo,   M.D.   P.A.   0611293610101026   5/14/2019   Bill   8/2/2019    95851   100.00
       10226   Manul   V.   Feijoo,   M.D.   P.A.   0606642800101013   6/20/2019   Bill   8/3/2019    99204   475.00
       10227   Manul   V.   Feijoo,   M.D.   P.A.   0606642800101013   6/20/2019   Bill   8/3/2019    95851   100.00
       10228   Manul   V.   Feijoo,   M.D.   P.A.   0435021660101065   6/20/2019   Bill   8/3/2019    99204   475.00
       10229   Manul   V.   Feijoo,   M.D.   P.A.   0435021660101065   6/20/2019   Bill   8/3/2019    95851   100.00
       10230   Manul   V.   Feijoo,   M.D.   P.A.   0344457810101029   6/12/2019   Bill   8/3/2019    99203   350.00
       10231   Manul   V.   Feijoo,   M.D.   P.A.   0344457810101029   6/12/2019   Bill   8/3/2019    95851   100.00
       10232   Manul   V.   Feijoo,   M.D.   P.A.   0470281080101048   5/23/2019   Bill   8/3/2019    99214   275.00
       10233   Manul   V.   Feijoo,   M.D.   P.A.   0470281080101048   5/23/2019   Bill   8/3/2019    95851   100.00
       10234   Manul   V.   Feijoo,   M.D.   P.A.   0606092680101024   4/15/2019   Bill   8/3/2019    99204   475.00
       10235   Manul   V.   Feijoo,   M.D.   P.A.   0606092680101024   4/15/2019   Bill   8/3/2019    95851   100.00
       10236   Manul   V.   Feijoo,   M.D.   P.A.   0606092680101024   4/15/2019   Bill   8/3/2019    76140   100.00
       10237   Manul   V.   Feijoo,   M.D.   P.A.   0379013520101052   4/12/2019   Bill   8/3/2019    99204   475.00
       10238   Manul   V.   Feijoo,   M.D.   P.A.   0379013520101052   4/12/2019   Bill   8/3/2019    95851   100.00
       10239   Manul   V.   Feijoo,   M.D.   P.A.   0458042370101114   3/6/2019    Bill   8/3/2019    99214   275.00
       10240   Manul   V.   Feijoo,   M.D.   P.A.   0458042370101114   3/6/2019    Bill   8/3/2019    95851   100.00
       10241   Manul   V.   Feijoo,   M.D.   P.A.   0489737080101048   6/14/2019   Bill   8/5/2019    99214   275.00
       10242   Manul   V.   Feijoo,   M.D.   P.A.   0489737080101048   6/14/2019   Bill   8/5/2019    95851   100.00
       10243   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019   Bill   8/5/2019    99214   275.00
       10244   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019   Bill   8/5/2019    95851   100.00
       10245   Manul   V.   Feijoo,   M.D.   P.A.   0655189900101014   4/18/2019   Bill   8/5/2019    99214   275.00
       10246   Manul   V.   Feijoo,   M.D.   P.A.   0655189900101014   4/18/2019   Bill   8/5/2019    95851   100.00
       10247   Manul   V.   Feijoo,   M.D.   P.A.   0489737080101048   6/14/2019   Bill   8/5/2019    99214   275.00
       10248   Manul   V.   Feijoo,   M.D.   P.A.   0489737080101048   6/14/2019   Bill   8/5/2019    95851   100.00
       10249   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019   Bill   8/5/2019    99213   225.00
       10250   Manul   V.   Feijoo,   M.D.   P.A.   0601981420101028   4/20/2019   Bill   8/5/2019    95851   100.00
       10251   Manul   V.   Feijoo,   M.D.   P.A.   0655189900101014   4/18/2019   Bill   8/5/2019    99214   275.00
       10252   Manul   V.   Feijoo,   M.D.   P.A.   0655189900101014   4/18/2019   Bill   8/5/2019    95851   100.00
       10253   Manul   V.   Feijoo,   M.D.   P.A.   0614088380101017   6/15/2019   Bill   8/5/2019    99214   275.00
       10254   Manul   V.   Feijoo,   M.D.   P.A.   0614088380101017   6/15/2019   Bill   8/5/2019    95851   100.00
       10255   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/9/2019    99204   475.00
       10256   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/9/2019    95851   100.00
       10257   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/9/2019    76140   100.00
       10258   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/9/2019    99204   475.00
       10259   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/9/2019    95851   100.00
       10260   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/9/2019    76140   100.00
       10261   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/9/2019    99203   350.00
       10262   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/9/2019    95851   100.00
       10263   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/9/2019    76140   100.00
       10264   Manul   V.   Feijoo,   M.D.   P.A.   0344457810101029   6/12/2019   Bill   8/9/2019    99203   350.00
       10265   Manul   V.   Feijoo,   M.D.   P.A.   0344457810101029   6/12/2019   Bill   8/9/2019    95851   100.00
       10266   Manul   V.   Feijoo,   M.D.   P.A.   8668405360000001   6/25/2019   Bill   8/9/2019    99204   475.00
       10267   Manul   V.   Feijoo,   M.D.   P.A.   8668405360000001   6/25/2019   Bill   8/9/2019    95851   100.00
       10268   Manul   V.   Feijoo,   M.D.   P.A.   0383118070101016   5/31/2019   Bill   8/10/2019   99204   475.00
       10269   Manul   V.   Feijoo,   M.D.   P.A.   0383118070101016   5/31/2019   Bill   8/10/2019   95851   100.00
       10270   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101037   2/5/2018    Bill   8/10/2019   99215   425.00
       10271   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101037   2/5/2018    Bill   8/10/2019   95851   100.00
       10272   Manul   V.   Feijoo,   M.D.   P.A.   0585987640101037   2/5/2018    Bill   8/10/2019   76140   100.00
       10273   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019    Bill   8/15/2019   99214   275.00
       10274   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019    Bill   8/15/2019   95851   100.00
       10275   Manul   V.   Feijoo,   M.D.   P.A.   0609963410101020   5/22/2019   Bill   8/15/2019   99214   275.00
       10276   Manul   V.   Feijoo,   M.D.   P.A.   0609963410101020   5/22/2019   Bill   8/15/2019   95851   100.00
       10277   Manul   V.   Feijoo,   M.D.   P.A.   8666931260000001   5/15/2019   Bill   8/15/2019   99213   225.00
       10278   Manul   V.   Feijoo,   M.D.   P.A.   8666931260000001   5/15/2019   Bill   8/15/2019   95851   100.00
       10279   Manul   V.   Feijoo,   M.D.   P.A.   8666931260000001   5/15/2019   Bill   8/15/2019   76140   100.00
       10280   Manul   V.   Feijoo,   M.D.   P.A.   0647938520101023   5/1/2019    Bill   8/15/2019   99213   225.00
       10281   Manul   V.   Feijoo,   M.D.   P.A.   0647938520101023   5/1/2019    Bill   8/15/2019   95851   100.00
       10282   Manul   V.   Feijoo,   M.D.   P.A.   0647938520101023   5/1/2019    Bill   8/15/2019   76140   100.00
       10283   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/15/2019   99214   275.00
       10284   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/15/2019   95851   100.00
       10285   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/15/2019   76140   100.00
       10286   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019    Bill   8/15/2019   99204   475.00
       10287   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019    Bill   8/15/2019   95851   100.00
       10288   Manul   V.   Feijoo,   M.D.   P.A.   0627265390101014   6/22/2019   Bill   8/15/2019   99204   475.00
       10289   Manul   V.   Feijoo,   M.D.   P.A.   0627265390101014   6/22/2019   Bill   8/15/2019   95851   100.00
       10290   Manul   V.   Feijoo,   M.D.   P.A.   0627265390101014   6/22/2019   Bill   8/15/2019   99214   275.00
       10291   Manul   V.   Feijoo,   M.D.   P.A.   0627265390101014   6/22/2019   Bill   8/15/2019   95851   100.00
       10292   Manul   V.   Feijoo,   M.D.   P.A.   0397638480101060   7/1/2019    Bill   8/15/2019   99204   475.00
       10293   Manul   V.   Feijoo,   M.D.   P.A.   0397638480101060   7/1/2019    Bill   8/15/2019   95851   100.00
       10294   Manul   V.   Feijoo,   M.D.   P.A.   0490167560101028   4/20/2019   Bill   8/15/2019   99203   350.00
       10295   Manul   V.   Feijoo,   M.D.   P.A.   0490167560101028   4/20/2019   Bill   8/15/2019   95851   100.00
       10296   Manul   V.   Feijoo,   M.D.   P.A.   0639212610101016   3/26/2019   Bill   8/15/2019   99214   275.00
       10297   Manul   V.   Feijoo,   M.D.   P.A.   0639212610101016   3/26/2019   Bill   8/15/2019   95851   100.00
       10298   Manul   V.   Feijoo,   M.D.   P.A.   0639212610101016   3/26/2019   Bill   8/15/2019   76140   100.00
       10299   Manul   V.   Feijoo,   M.D.   P.A.   0426742410101029   3/25/2019   Bill   8/15/2019   99212   200.00
       10300   Manul   V.   Feijoo,   M.D.   P.A.   0426742410101029   3/25/2019   Bill   8/15/2019   95851   100.00
       10301   Manul   V.   Feijoo,   M.D.   P.A.   0559665310101014   6/27/2019   Bill   8/15/2019   99204   475.00
       10302   Manul   V.   Feijoo,   M.D.   P.A.   0559665310101014   6/27/2019   Bill   8/15/2019   95851   100.00
       10303   Manul   V.   Feijoo,   M.D.   P.A.   0397638480101060   7/1/2019    Bill   8/15/2019   99204   475.00
       10304   Manul   V.   Feijoo,   M.D.   P.A.   0397638480101060   7/1/2019    Bill   8/15/2019   95851   100.00
       10305   Manul   V.   Feijoo,   M.D.   P.A.   0411669480101042   6/29/2019   Bill   8/19/2019   99203   350.00
       10306   Manul   V.   Feijoo,   M.D.   P.A.   0411669480101042   6/29/2019   Bill   8/19/2019   95851   100.00
       10307   Manul   V.   Feijoo,   M.D.   P.A.   0397638480101060   7/1/2019    Bill   8/19/2019   99204   475.00
       10308   Manul   V.   Feijoo,   M.D.   P.A.   0397638480101060   7/1/2019    Bill   8/19/2019   95851   100.00
       10309   Manul   V.   Feijoo,   M.D.   P.A.   0584645200101117   7/10/2019   Bill   8/19/2019   99204   475.00
       10310   Manul   V.   Feijoo,   M.D.   P.A.   0584645200101117   7/10/2019   Bill   8/19/2019   95851   100.00
       10311   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/19/2019   99214   275.00
       10312   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/19/2019   95851   100.00
       10313   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/19/2019   99204   475.00
       10314   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/19/2019   95851   100.00
       10315   Manul   V.   Feijoo,   M.D.   P.A.   0655867680101011   3/31/2019   Bill   8/19/2019   76140   100.00
       10316   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101066   7/11/2019   Bill   8/24/2019   99204   475.00
       10317   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101066   7/11/2019   Bill   8/24/2019   95851   100.00
       10318   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101066   7/11/2019   Bill   8/24/2019   99204   475.00
       10319   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101066   7/11/2019   Bill   8/24/2019   95851   100.00
       10320   Manul   V.   Feijoo,   M.D.   P.A.   8667086840000001   7/9/2019    Bill   8/24/2019   99204   475.00
       10321   Manul   V.   Feijoo,   M.D.   P.A.   8667086840000001   7/9/2019    Bill   8/24/2019   95851   100.00
       10322   Manul   V.   Feijoo,   M.D.   P.A.   8667086840000001   7/9/2019    Bill   8/24/2019   99204   475.00
       10323   Manul   V.   Feijoo,   M.D.   P.A.   8667086840000001   7/9/2019    Bill   8/24/2019   95851   100.00
       10324   Manul   V.   Feijoo,   M.D.   P.A.   0601357970101033   7/15/2019   Bill   8/24/2019   99204   475.00
       10325   Manul   V.   Feijoo,   M.D.   P.A.   0601357970101033   7/15/2019   Bill   8/24/2019   95851   100.00
       10326   Manul   V.   Feijoo,   M.D.   P.A.   0353954270101109   5/2/2019    Bill   8/24/2019   99214   275.00
       10327   Manul   V.   Feijoo,   M.D.   P.A.   0353954270101109   5/2/2019    Bill   8/24/2019   95851   100.00
       10328   Manul   V.   Feijoo,   M.D.   P.A.   0601357970101033   7/15/2019   Bill   8/24/2019   99204   475.00
       10329   Manul   V.   Feijoo,   M.D.   P.A.   0601357970101033   7/15/2019   Bill   8/24/2019   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 83 of 89

       10330   Manul   V.   Feijoo,   M.D.   P.A.   0660675220101018   7/3/2019    Bill   8/24/2019   99204   475.00
       10331   Manul   V.   Feijoo,   M.D.   P.A.   0660675220101018   7/3/2019    Bill   8/24/2019   95851   100.00
       10332   Manul   V.   Feijoo,   M.D.   P.A.   0380795560101094   6/13/2019   Bill   8/24/2019   99214   275.00
       10333   Manul   V.   Feijoo,   M.D.   P.A.   0380795560101094   6/13/2019   Bill   8/24/2019   95851   100.00
       10334   Manul   V.   Feijoo,   M.D.   P.A.   0380795560101094   6/13/2019   Bill   8/24/2019   76140   100.00
       10335   Manul   V.   Feijoo,   M.D.   P.A.   0503446360101098   4/3/2019    Bill   8/24/2019   99214   275.00
       10336   Manul   V.   Feijoo,   M.D.   P.A.   0503446360101098   4/3/2019    Bill   8/24/2019   95851   100.00
       10337   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019    Bill   8/24/2019   99204   475.00
       10338   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019    Bill   8/24/2019   95851   100.00
       10339   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019    Bill   8/24/2019   99214   275.00
       10340   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019    Bill   8/24/2019   95851   100.00
       10341   Manul   V.   Feijoo,   M.D.   P.A.   0587307410101018   3/16/2017   Bill   8/28/2019   99204   475.00
       10342   Manul   V.   Feijoo,   M.D.   P.A.   0587307410101018   3/16/2017   Bill   8/28/2019   95851   100.00
       10343   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101066   7/11/2019   Bill   8/29/2019   99214   275.00
       10344   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101066   7/11/2019   Bill   8/29/2019   95851   100.00
       10345   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101066   7/11/2019   Bill   8/29/2019   99214   275.00
       10346   Manul   V.   Feijoo,   M.D.   P.A.   0408248950101066   7/11/2019   Bill   8/29/2019   95851   100.00
       10347   Manul   V.   Feijoo,   M.D.   P.A.   0627265390101014   6/22/2019   Bill   8/29/2019   99214   275.00
       10348   Manul   V.   Feijoo,   M.D.   P.A.   0627265390101014   6/22/2019   Bill   8/29/2019   95851   100.00
       10349   Manul   V.   Feijoo,   M.D.   P.A.   0660675220101018   7/3/2019    Bill   8/29/2019   99214   275.00
       10350   Manul   V.   Feijoo,   M.D.   P.A.   0660675220101018   7/3/2019    Bill   8/29/2019   95851   100.00
       10351   Manul   V.   Feijoo,   M.D.   P.A.   0180760860101030   5/31/2019   Bill   8/29/2019   99214   275.00
       10352   Manul   V.   Feijoo,   M.D.   P.A.   0180760860101030   5/31/2019   Bill   8/29/2019   95851   100.00
       10353   Manul   V.   Feijoo,   M.D.   P.A.   0408186920101040   5/26/2019   Bill   8/29/2019   99203   350.00
       10354   Manul   V.   Feijoo,   M.D.   P.A.   0408186920101040   5/26/2019   Bill   8/29/2019   95851   100.00
       10355   Manul   V.   Feijoo,   M.D.   P.A.   0626732930101011   5/3/2019    Bill   8/29/2019   99214   275.00
       10356   Manul   V.   Feijoo,   M.D.   P.A.   0626732930101011   5/3/2019    Bill   8/29/2019   95851   100.00
       10357   Manul   V.   Feijoo,   M.D.   P.A.   0626732930101011   5/3/2019    Bill   8/29/2019   76140   100.00
       10358   Manul   V.   Feijoo,   M.D.   P.A.   0606642800101013   6/20/2019   Bill   8/29/2019   99213   225.00
       10359   Manul   V.   Feijoo,   M.D.   P.A.   0606642800101013   6/20/2019   Bill   8/29/2019   95851   100.00
       10360   Manul   V.   Feijoo,   M.D.   P.A.   0639988230101011   4/19/2019   Bill   8/29/2019   99213   225.00
       10361   Manul   V.   Feijoo,   M.D.   P.A.   0639988230101011   4/19/2019   Bill   8/29/2019   95851   100.00
       10362   Manul   V.   Feijoo,   M.D.   P.A.   0639988230101011   4/19/2019   Bill   8/29/2019   76140   100.00
       10363   Manul   V.   Feijoo,   M.D.   P.A.   0458042370101114   3/6/2019    Bill   8/29/2019   99214   275.00
       10364   Manul   V.   Feijoo,   M.D.   P.A.   0458042370101114   3/6/2019    Bill   8/29/2019   95851   100.00
       10365   Manul   V.   Feijoo,   M.D.   P.A.   0626732930101011   5/3/2019    Bill   8/29/2019   99214   275.00
       10366   Manul   V.   Feijoo,   M.D.   P.A.   0626732930101011   5/3/2019    Bill   8/29/2019   95851   100.00
       10367   Manul   V.   Feijoo,   M.D.   P.A.   0626732930101011   5/3/2019    Bill   8/29/2019   76140   100.00
       10368   Manul   V.   Feijoo,   M.D.   P.A.   0805155760000001   7/3/2019    Bill   8/29/2019   99214   275.00
       10369   Manul   V.   Feijoo,   M.D.   P.A.   0805155760000001   7/3/2019    Bill   8/29/2019   95851   100.00
       10370   Manul   V.   Feijoo,   M.D.   P.A.   0659013510101014   7/30/2019   Bill   8/30/2019   99204   475.00
       10371   Manul   V.   Feijoo,   M.D.   P.A.   0659013510101014   7/30/2019   Bill   8/30/2019   95851   100.00
       10372   Manul   V.   Feijoo,   M.D.   P.A.   0590256520101019   7/28/2019   Bill   8/30/2019   99204   475.00
       10373   Manul   V.   Feijoo,   M.D.   P.A.   0590256520101019   7/28/2019   Bill   8/30/2019   95851   100.00
       10374   Manul   V.   Feijoo,   M.D.   P.A.   0805155760000001   7/3/2019    Bill   8/31/2019   99204   475.00
       10375   Manul   V.   Feijoo,   M.D.   P.A.   0805155760000001   7/3/2019    Bill   8/31/2019   95851   100.00
       10376   Manul   V.   Feijoo,   M.D.   P.A.   0492073250101062   1/26/2019   Bill   9/6/2019    99203   350.00
       10377   Manul   V.   Feijoo,   M.D.   P.A.   0492073250101062   1/26/2019   Bill   9/6/2019    95851   100.00
       10378   Manul   V.   Feijoo,   M.D.   P.A.   0425547660101061   6/18/2019   Bill   9/6/2019    99204   475.00
       10379   Manul   V.   Feijoo,   M.D.   P.A.   0425547660101061   6/18/2019   Bill   9/6/2019    95851   100.00
       10380   Manul   V.   Feijoo,   M.D.   P.A.   0406668870101049   7/15/2019   Bill   9/7/2019    99204   475.00
       10381   Manul   V.   Feijoo,   M.D.   P.A.   0406668870101049   7/15/2019   Bill   9/7/2019    95851   100.00
       10382   Manul   V.   Feijoo,   M.D.   P.A.   0584645200101117   7/10/2019   Bill   9/7/2019    99214   275.00
       10383   Manul   V.   Feijoo,   M.D.   P.A.   0584645200101117   7/10/2019   Bill   9/7/2019    95851   100.00
       10384   Manul   V.   Feijoo,   M.D.   P.A.   0661204300101019   6/5/2019    Bill   9/7/2019    99214   275.00
       10385   Manul   V.   Feijoo,   M.D.   P.A.   0661204300101019   6/5/2019    Bill   9/7/2019    95851   100.00
       10386   Manul   V.   Feijoo,   M.D.   P.A.   0461784010101039   7/17/2019   Bill   9/7/2019    99214   275.00
       10387   Manul   V.   Feijoo,   M.D.   P.A.   0461784010101039   7/17/2019   Bill   9/7/2019    95851   100.00
       10388   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    99214   275.00
       10389   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    95851   100.00
       10390   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    76140   100.00
       10391   Manul   V.   Feijoo,   M.D.   P.A.   8667086840000001   7/9/2019    Bill   9/7/2019    99214   275.00
       10392   Manul   V.   Feijoo,   M.D.   P.A.   8667086840000001   7/9/2019    Bill   9/7/2019    95851   100.00
       10393   Manul   V.   Feijoo,   M.D.   P.A.   0614088380101017   6/15/2019   Bill   9/7/2019    99214   275.00
       10394   Manul   V.   Feijoo,   M.D.   P.A.   0614088380101017   6/15/2019   Bill   9/7/2019    95851   100.00
       10395   Manul   V.   Feijoo,   M.D.   P.A.   0614088380101017   6/15/2019   Bill   9/7/2019    76140   100.00
       10396   Manul   V.   Feijoo,   M.D.   P.A.   0652784530101013   7/24/2019   Bill   9/7/2019    99204   475.00
       10397   Manul   V.   Feijoo,   M.D.   P.A.   0652784530101013   7/24/2019   Bill   9/7/2019    95851   100.00
       10398   Manul   V.   Feijoo,   M.D.   P.A.   0406668870101049   7/15/2019   Bill   9/7/2019    99214   275.00
       10399   Manul   V.   Feijoo,   M.D.   P.A.   0406668870101049   7/15/2019   Bill   9/7/2019    95851   100.00
       10400   Manul   V.   Feijoo,   M.D.   P.A.   0406668870101049   7/15/2019   Bill   9/7/2019    76140   100.00
       10401   Manul   V.   Feijoo,   M.D.   P.A.   0414068010101027   6/30/2019   Bill   9/7/2019    99214   275.00
       10402   Manul   V.   Feijoo,   M.D.   P.A.   0414068010101027   6/30/2019   Bill   9/7/2019    95851   100.00
       10403   Manul   V.   Feijoo,   M.D.   P.A.   0461784010101039   7/17/2019   Bill   9/7/2019    99204   475.00
       10404   Manul   V.   Feijoo,   M.D.   P.A.   0461784010101039   7/17/2019   Bill   9/7/2019    95851   100.00
       10405   Manul   V.   Feijoo,   M.D.   P.A.   8667086840000001   7/9/2019    Bill   9/7/2019    99214   275.00
       10406   Manul   V.   Feijoo,   M.D.   P.A.   8667086840000001   7/9/2019    Bill   9/7/2019    95851   100.00
       10407   Manul   V.   Feijoo,   M.D.   P.A.   0652784530101013   7/24/2019   Bill   9/7/2019    99214   275.00
       10408   Manul   V.   Feijoo,   M.D.   P.A.   0652784530101013   7/24/2019   Bill   9/7/2019    95851   100.00
       10409   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    99214   275.00
       10410   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    95851   100.00
       10411   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    J3301   100.00
       10412   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    99204   475.00
       10413   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    95851   100.00
       10414   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    99214   275.00
       10415   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    95851   100.00
       10416   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    99204   475.00
       10417   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    95851   100.00
       10418   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    99214   275.00
       10419   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    95851   100.00
       10420   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/7/2019    76140   100.00
       10421   Manul   V.   Feijoo,   M.D.   P.A.   0099343810101036   5/27/2019   Bill   9/7/2019    99213   225.00
       10422   Manul   V.   Feijoo,   M.D.   P.A.   0099343810101036   5/27/2019   Bill   9/7/2019    95851   100.00
       10423   Manul   V.   Feijoo,   M.D.   P.A.   0099343810101036   5/27/2019   Bill   9/7/2019    99213   225.00
       10424   Manul   V.   Feijoo,   M.D.   P.A.   0099343810101036   5/27/2019   Bill   9/7/2019    95851   100.00
       10425   Manul   V.   Feijoo,   M.D.   P.A.   0099343810101036   5/27/2019   Bill   9/7/2019    76140   100.00
       10426   Manul   V.   Feijoo,   M.D.   P.A.   0175192110101064   6/24/2019   Bill   9/7/2019    99203   350.00
       10427   Manul   V.   Feijoo,   M.D.   P.A.   0175192110101064   6/24/2019   Bill   9/7/2019    95851   100.00
       10428   Manul   V.   Feijoo,   M.D.   P.A.   0397817980101024   8/5/2019    Bill   9/7/2019    99204   475.00
       10429   Manul   V.   Feijoo,   M.D.   P.A.   0397817980101024   8/5/2019    Bill   9/7/2019    95851   100.00
       10430   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101050   7/11/2019   Bill   9/7/2019    99214   275.00
       10431   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101050   7/11/2019   Bill   9/7/2019    95851   100.00
       10432   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019    Bill   9/7/2019    99214   275.00
       10433   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019    Bill   9/7/2019    95851   100.00
       10434   Manul   V.   Feijoo,   M.D.   P.A.   0150598790101118   6/7/2019    Bill   9/7/2019    99214   275.00
       10435   Manul   V.   Feijoo,   M.D.   P.A.   0150598790101118   6/7/2019    Bill   9/7/2019    95851   100.00
       10436   Manul   V.   Feijoo,   M.D.   P.A.   0150598790101118   6/7/2019    Bill   9/7/2019    76140   100.00
       10437   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019    Bill   9/7/2019    99214   275.00
       10438   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019    Bill   9/7/2019    95851   100.00
       10439   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101050   7/11/2019   Bill   9/7/2019    99204   475.00
       10440   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101050   7/11/2019   Bill   9/7/2019    95851   100.00
       10441   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101050   7/11/2019   Bill   9/7/2019    99204   475.00
       10442   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101050   7/11/2019   Bill   9/7/2019    95851   100.00
       10443   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101050   7/11/2019   Bill   9/7/2019    99204   475.00
       10444   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101050   7/11/2019   Bill   9/7/2019    95851   100.00
       10445   Manul   V.   Feijoo,   M.D.   P.A.   0414068010101027   6/30/2019   Bill   9/12/2019   99203   350.00
       10446   Manul   V.   Feijoo,   M.D.   P.A.   0414068010101027   6/30/2019   Bill   9/12/2019   95851   100.00
       10447   Manul   V.   Feijoo,   M.D.   P.A.   0414068010101027   6/30/2019   Bill   9/14/2019   99203   350.00
       10448   Manul   V.   Feijoo,   M.D.   P.A.   0414068010101027   6/30/2019   Bill   9/14/2019   95851   100.00
       10449   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/14/2019   99214   275.00
       10450   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/14/2019   95851   100.00
       10451   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/14/2019   76140   100.00
       10452   Manul   V.   Feijoo,   M.D.   P.A.   0489737080101048   6/14/2019   Bill   9/14/2019   99214   275.00
       10453   Manul   V.   Feijoo,   M.D.   P.A.   0489737080101048   6/14/2019   Bill   9/14/2019   95851   100.00
       10454   Manul   V.   Feijoo,   M.D.   P.A.   0489737080101048   6/14/2019   Bill   9/14/2019   76140   100.00
       10455   Manul   V.   Feijoo,   M.D.   P.A.   0489737080101048   6/14/2019   Bill   9/14/2019   99214   275.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 84 of 89

       10456   Manul   V.   Feijoo,   M.D.   P.A.   0489737080101048   6/14/2019   Bill   9/14/2019   95851   100.00
       10457   Manul   V.   Feijoo,   M.D.   P.A.   0489737080101048   6/14/2019   Bill   9/14/2019   76140   100.00
       10458   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101050   7/11/2019   Bill   9/14/2019   99214   275.00
       10459   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101050   7/11/2019   Bill   9/14/2019   95851   100.00
       10460   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101050   7/11/2019   Bill   9/14/2019   99214   275.00
       10461   Manul   V.   Feijoo,   M.D.   P.A.   0585144210101050   7/11/2019   Bill   9/14/2019   95851   100.00
       10462   Manul   V.   Feijoo,   M.D.   P.A.   0274340180101072   7/22/2019   Bill   9/16/2019   99204   475.00
       10463   Manul   V.   Feijoo,   M.D.   P.A.   0274340180101072   7/22/2019   Bill   9/16/2019   95851   100.00
       10464   Manul   V.   Feijoo,   M.D.   P.A.   0192388460101105   7/13/2019   Bill   9/16/2019   99204   475.00
       10465   Manul   V.   Feijoo,   M.D.   P.A.   0192388460101105   7/13/2019   Bill   9/16/2019   95851   100.00
       10466   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/16/2019   99204   475.00
       10467   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   9/16/2019   95851   100.00
       10468   Manul   V.   Feijoo,   M.D.   P.A.   0661405860101014   7/27/2019   Bill   9/20/2019   99204   475.00
       10469   Manul   V.   Feijoo,   M.D.   P.A.   0661405860101014   7/27/2019   Bill   9/20/2019   95851   100.00
       10470   Manul   V.   Feijoo,   M.D.   P.A.   0661405860101014   7/27/2019   Bill   9/20/2019   99214   275.00
       10471   Manul   V.   Feijoo,   M.D.   P.A.   0661405860101014   7/27/2019   Bill   9/20/2019   95851   100.00
       10472   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101042   7/26/2019   Bill   9/20/2019   99204   475.00
       10473   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101042   7/26/2019   Bill   9/20/2019   95851   100.00
       10474   Manul   V.   Feijoo,   M.D.   P.A.   0601401720101032   7/14/2019   Bill   9/20/2019   99203   350.00
       10475   Manul   V.   Feijoo,   M.D.   P.A.   0601401720101032   7/14/2019   Bill   9/20/2019   95851   100.00
       10476   Manul   V.   Feijoo,   M.D.   P.A.   0601401720101032   7/14/2019   Bill   9/20/2019   76140   100.00
       10477   Manul   V.   Feijoo,   M.D.   P.A.   0590145070101034   8/6/2019    Bill   9/20/2019   99204   475.00
       10478   Manul   V.   Feijoo,   M.D.   P.A.   0590145070101034   8/6/2019    Bill   9/20/2019   95851   100.00
       10479   Manul   V.   Feijoo,   M.D.   P.A.   0468650190101011   8/6/2019    Bill   9/20/2019   99204   475.00
       10480   Manul   V.   Feijoo,   M.D.   P.A.   0468650190101011   8/6/2019    Bill   9/20/2019   95851   100.00
       10481   Manul   V.   Feijoo,   M.D.   P.A.   0468650190101011   8/6/2019    Bill   9/20/2019   99204   475.00
       10482   Manul   V.   Feijoo,   M.D.   P.A.   0468650190101011   8/6/2019    Bill   9/20/2019   95851   100.00
       10483   Manul   V.   Feijoo,   M.D.   P.A.   0616382520101013   8/14/2019   Bill   9/20/2019   99204   475.00
       10484   Manul   V.   Feijoo,   M.D.   P.A.   0616382520101013   8/14/2019   Bill   9/20/2019   95851   100.00
       10485   Manul   V.   Feijoo,   M.D.   P.A.   0420277360101055   7/5/2019    Bill   9/20/2019   99203   350.00
       10486   Manul   V.   Feijoo,   M.D.   P.A.   0420277360101055   7/5/2019    Bill   9/20/2019   95851   100.00
       10487   Manul   V.   Feijoo,   M.D.   P.A.   0420277360101055   7/5/2019    Bill   9/20/2019   76140   100.00
       10488   Manul   V.   Feijoo,   M.D.   P.A.   0614438830101028   6/10/2018   Bill   9/20/2019   99204   475.00
       10489   Manul   V.   Feijoo,   M.D.   P.A.   0614438830101028   6/10/2018   Bill   9/20/2019   95851   100.00
       10490   Manul   V.   Feijoo,   M.D.   P.A.   0529271840101017   7/23/2019   Bill   9/26/2019   99204   475.00
       10491   Manul   V.   Feijoo,   M.D.   P.A.   0529271840101017   7/23/2019   Bill   9/26/2019   95851   100.00
       10492   Manul   V.   Feijoo,   M.D.   P.A.   0111802520101085   8/1/2019    Bill   9/26/2019   99204   475.00
       10493   Manul   V.   Feijoo,   M.D.   P.A.   0111802520101085   8/1/2019    Bill   9/26/2019   95851   100.00
       10494   Manul   V.   Feijoo,   M.D.   P.A.   0648737590101015   7/17/2019   Bill   9/26/2019   99203   350.00
       10495   Manul   V.   Feijoo,   M.D.   P.A.   0648737590101015   7/17/2019   Bill   9/26/2019   95851   100.00
       10496   Manul   V.   Feijoo,   M.D.   P.A.   0117844290101089   8/14/2019   Bill   9/26/2019   99204   475.00
       10497   Manul   V.   Feijoo,   M.D.   P.A.   0117844290101089   8/14/2019   Bill   9/26/2019   95851   100.00
       10498   Manul   V.   Feijoo,   M.D.   P.A.   0639475010000001   8/20/2019   Bill   9/26/2019   99204   475.00
       10499   Manul   V.   Feijoo,   M.D.   P.A.   0639475010000001   8/20/2019   Bill   9/26/2019   95851   100.00
       10500   Manul   V.   Feijoo,   M.D.   P.A.   0529271840101017   7/23/2019   Bill   9/26/2019   99214   275.00
       10501   Manul   V.   Feijoo,   M.D.   P.A.   0529271840101017   7/23/2019   Bill   9/26/2019   95851   100.00
       10502   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101042   7/26/2019   Bill   9/26/2019   99214   275.00
       10503   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101042   7/26/2019   Bill   9/26/2019   95851   100.00
       10504   Manul   V.   Feijoo,   M.D.   P.A.   0397817980101024   8/5/2019    Bill   9/26/2019   99214   275.00
       10505   Manul   V.   Feijoo,   M.D.   P.A.   0397817980101024   8/5/2019    Bill   9/26/2019   95851   100.00
       10506   Manul   V.   Feijoo,   M.D.   P.A.   0999909570101068   6/6/2019    Bill   9/26/2019   99203   350.00
       10507   Manul   V.   Feijoo,   M.D.   P.A.   0999909570101068   6/6/2019    Bill   9/26/2019   95851   100.00
       10508   Manul   V.   Feijoo,   M.D.   P.A.   0470281080101048   5/23/2019   Bill   9/26/2019   99214   275.00
       10509   Manul   V.   Feijoo,   M.D.   P.A.   0470281080101048   5/23/2019   Bill   9/26/2019   95851   100.00
       10510   Manul   V.   Feijoo,   M.D.   P.A.   0420277360101055   7/5/2019    Bill   9/26/2019   99213   225.00
       10511   Manul   V.   Feijoo,   M.D.   P.A.   0420277360101055   7/5/2019    Bill   9/26/2019   95851   100.00
       10512   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019    Bill   9/28/2019   99204   475.00
       10513   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019    Bill   9/28/2019   95851   100.00
       10514   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019    Bill   9/28/2019   99204   475.00
       10515   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019    Bill   9/28/2019   95851   100.00
       10516   Manul   V.   Feijoo,   M.D.   P.A.   0559350180101070   7/15/2019   Bill   9/28/2019   99204   475.00
       10517   Manul   V.   Feijoo,   M.D.   P.A.   0559350180101070   7/15/2019   Bill   9/28/2019   95851   100.00
       10518   Manul   V.   Feijoo,   M.D.   P.A.   0564880700101010   7/8/2019    Bill   9/28/2019   99203   350.00
       10519   Manul   V.   Feijoo,   M.D.   P.A.   0564880700101010   7/8/2019    Bill   9/28/2019   95851   100.00
       10520   Manul   V.   Feijoo,   M.D.   P.A.   0122064020101118   8/6/2019    Bill   9/28/2019   99204   475.00
       10521   Manul   V.   Feijoo,   M.D.   P.A.   0122064020101118   8/6/2019    Bill   9/28/2019   95851   100.00
       10522   Manul   V.   Feijoo,   M.D.   P.A.   0590145070101034   8/6/2019    Bill   9/28/2019   99204   475.00
       10523   Manul   V.   Feijoo,   M.D.   P.A.   0590145070101034   8/6/2019    Bill   9/28/2019   95851   100.00
       10524   Manul   V.   Feijoo,   M.D.   P.A.   0639475010000001   8/20/2019   Bill   9/28/2019   99204   475.00
       10525   Manul   V.   Feijoo,   M.D.   P.A.   0639475010000001   8/20/2019   Bill   9/28/2019   95851   100.00
       10526   Manul   V.   Feijoo,   M.D.   P.A.   0117844290101089   8/14/2019   Bill   9/28/2019   99204   475.00
       10527   Manul   V.   Feijoo,   M.D.   P.A.   0117844290101089   8/14/2019   Bill   9/28/2019   95851   100.00
       10528   Manul   V.   Feijoo,   M.D.   P.A.   0639475010000001   8/20/2019   Bill   9/28/2019   99204   475.00
       10529   Manul   V.   Feijoo,   M.D.   P.A.   0639475010000001   8/20/2019   Bill   9/28/2019   95851   100.00
       10530   Manul   V.   Feijoo,   M.D.   P.A.   0546177050101028   12/4/2017   Bill   9/28/2019   99204   475.00
       10531   Manul   V.   Feijoo,   M.D.   P.A.   0546177050101028   12/4/2017   Bill   9/28/2019   95851   100.00
       10532   Manul   V.   Feijoo,   M.D.   P.A.   0460871500101024   6/30/2019   Bill   9/30/2019   99203   350.00
       10533   Manul   V.   Feijoo,   M.D.   P.A.   0460871500101024   6/30/2019   Bill   9/30/2019   95851   100.00
       10534   Manul   V.   Feijoo,   M.D.   P.A.   0460871500101024   6/30/2019   Bill   9/30/2019   76140   100.00
       10535   Manul   V.   Feijoo,   M.D.   P.A.   0460871500101024   6/30/2019   Bill   9/30/2019   99204   475.00
       10536   Manul   V.   Feijoo,   M.D.   P.A.   0460871500101024   6/30/2019   Bill   9/30/2019   95851   100.00
       10537   Manul   V.   Feijoo,   M.D.   P.A.   0535864830101039   8/7/2019    Bill   9/30/2019   99204   475.00
       10538   Manul   V.   Feijoo,   M.D.   P.A.   0535864830101039   8/7/2019    Bill   9/30/2019   95851   100.00
       10539   Manul   V.   Feijoo,   M.D.   P.A.   0535864830101039   8/7/2019    Bill   9/30/2019   95851   100.00
       10540   Manul   V.   Feijoo,   M.D.   P.A.   0285094340101145   7/31/2019   Bill   9/30/2019   99204   475.00
       10541   Manul   V.   Feijoo,   M.D.   P.A.   0285094340101145   7/31/2019   Bill   9/30/2019   95851   100.00
       10542   Manul   V.   Feijoo,   M.D.   P.A.   0577935900101023   8/5/2019    Bill   9/30/2019   99203   350.00
       10543   Manul   V.   Feijoo,   M.D.   P.A.   0577935900101023   8/5/2019    Bill   9/30/2019   95851   100.00
       10544   Manul   V.   Feijoo,   M.D.   P.A.   0577935900101023   8/5/2019    Bill   9/30/2019   76140   100.00
       10545   Manul   V.   Feijoo,   M.D.   P.A.   0285094340101145   7/31/2019   Bill   9/30/2019   99204   475.00
       10546   Manul   V.   Feijoo,   M.D.   P.A.   0285094340101145   7/31/2019   Bill   9/30/2019   95851   100.00
       10547   Manul   V.   Feijoo,   M.D.   P.A.   0285094340101145   7/31/2019   Bill   9/30/2019   76140   100.00
       10548   Manul   V.   Feijoo,   M.D.   P.A.   0569430520101033   7/2/2018    Bill   9/30/2019   99203   350.00
       10549   Manul   V.   Feijoo,   M.D.   P.A.   0569430520101033   7/2/2018    Bill   9/30/2019   95851   100.00
       10550   Manul   V.   Feijoo,   M.D.   P.A.   0613582420101012   7/26/2019   Bill   10/4/2019   99203   350.00
       10551   Manul   V.   Feijoo,   M.D.   P.A.   0613582420101012   7/26/2019   Bill   10/4/2019   95851   100.00
       10552   Manul   V.   Feijoo,   M.D.   P.A.   0380795560101094   6/13/2019   Bill   10/4/2019   99214   275.00
       10553   Manul   V.   Feijoo,   M.D.   P.A.   0380795560101094   6/13/2019   Bill   10/4/2019   95851   100.00
       10554   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101024   8/22/2019   Bill   10/4/2019   99204   475.00
       10555   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101024   8/22/2019   Bill   10/4/2019   95851   100.00
       10556   Manul   V.   Feijoo,   M.D.   P.A.   0613582420101012   7/26/2019   Bill   10/4/2019   99204   475.00
       10557   Manul   V.   Feijoo,   M.D.   P.A.   0613582420101012   7/26/2019   Bill   10/4/2019   95851   100.00
       10558   Manul   V.   Feijoo,   M.D.   P.A.   0504183980101021   6/15/2019   Bill   10/4/2019   99203   350.00
       10559   Manul   V.   Feijoo,   M.D.   P.A.   0504183980101021   6/15/2019   Bill   10/4/2019   95851   100.00
       10560   Manul   V.   Feijoo,   M.D.   P.A.   0504183980101021   6/15/2019   Bill   10/4/2019   76140   100.00
       10561   Manul   V.   Feijoo,   M.D.   P.A.   0804414630000001   5/28/2019   Bill   10/4/2019   99204   475.00
       10562   Manul   V.   Feijoo,   M.D.   P.A.   0804414630000001   5/28/2019   Bill   10/4/2019   95851   100.00
       10563   Manul   V.   Feijoo,   M.D.   P.A.   0804414630000001   5/28/2019   Bill   10/4/2019   76140   100.00
       10564   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   10/4/2019   99214   275.00
       10565   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   10/4/2019   95851   100.00
       10566   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   10/4/2019   76140   100.00
       10567   Manul   V.   Feijoo,   M.D.   P.A.   0111802520101085   8/1/2019    Bill   10/4/2019   99213   225.00
       10568   Manul   V.   Feijoo,   M.D.   P.A.   0111802520101085   8/1/2019    Bill   10/4/2019   95851   100.00
       10569   Manul   V.   Feijoo,   M.D.   P.A.   0111802520101085   8/1/2019    Bill   10/4/2019   76140   100.00
       10570   Manul   V.   Feijoo,   M.D.   P.A.   0441804730101047   7/11/2019   Bill   10/4/2019   99204   475.00
       10571   Manul   V.   Feijoo,   M.D.   P.A.   0441804730101047   7/11/2019   Bill   10/4/2019   95851   100.00
       10572   Manul   V.   Feijoo,   M.D.   P.A.   0441804730101047   7/11/2019   Bill   10/4/2019   76140   100.00
       10573   Manul   V.   Feijoo,   M.D.   P.A.   8666912210000001   7/29/2019   Bill   10/4/2019   99204   475.00
       10574   Manul   V.   Feijoo,   M.D.   P.A.   8666912210000001   7/29/2019   Bill   10/4/2019   95851   100.00
       10575   Manul   V.   Feijoo,   M.D.   P.A.   8666912210000001   7/29/2019   Bill   10/4/2019   76140   100.00
       10576   Manul   V.   Feijoo,   M.D.   P.A.   0639475010000001   8/20/2019   Bill   10/4/2019   99204   475.00
       10577   Manul   V.   Feijoo,   M.D.   P.A.   0639475010000001   8/20/2019   Bill   10/4/2019   95851   100.00
       10578   Manul   V.   Feijoo,   M.D.   P.A.   0538457840101037   8/21/2019   Bill   10/4/2019   99204   475.00
       10579   Manul   V.   Feijoo,   M.D.   P.A.   0538457840101037   8/21/2019   Bill   10/4/2019   95851   100.00
       10580   Manul   V.   Feijoo,   M.D.   P.A.   0538457840101037   8/21/2019   Bill   10/4/2019   99204   475.00
       10581   Manul   V.   Feijoo,   M.D.   P.A.   0538457840101037   8/21/2019   Bill   10/4/2019   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 85 of 89

       10582   Manul   V.   Feijoo,   M.D.   P.A.   0627265390101014   6/22/2019   Bill   10/4/2019    99214   275.00
       10583   Manul   V.   Feijoo,   M.D.   P.A.   0627265390101014   6/22/2019   Bill   10/4/2019    95851   100.00
       10584   Manul   V.   Feijoo,   M.D.   P.A.   0627265390101014   6/22/2019   Bill   10/4/2019    76140   100.00
       10585   Manul   V.   Feijoo,   M.D.   P.A.   0627265390101014   6/22/2019   Bill   10/4/2019    99214   275.00
       10586   Manul   V.   Feijoo,   M.D.   P.A.   0627265390101014   6/22/2019   Bill   10/4/2019    95851   100.00
       10587   Manul   V.   Feijoo,   M.D.   P.A.   0659013510101014   7/30/2019   Bill   10/4/2019    99214   275.00
       10588   Manul   V.   Feijoo,   M.D.   P.A.   0659013510101014   7/30/2019   Bill   10/4/2019    95851   100.00
       10589   Manul   V.   Feijoo,   M.D.   P.A.   0659013510101014   7/30/2019   Bill   10/4/2019    76140   100.00
       10590   Manul   V.   Feijoo,   M.D.   P.A.   0420430350101052   8/3/2019    Bill   10/4/2019    99204   475.00
       10591   Manul   V.   Feijoo,   M.D.   P.A.   0420430350101052   8/3/2019    Bill   10/4/2019    95851   100.00
       10592   Manul   V.   Feijoo,   M.D.   P.A.   0503172110101051   5/1/2019    Bill   10/4/2019    99214   275.00
       10593   Manul   V.   Feijoo,   M.D.   P.A.   0503172110101051   5/1/2019    Bill   10/4/2019    95851   100.00
       10594   Manul   V.   Feijoo,   M.D.   P.A.   0503172110101051   5/1/2019    Bill   10/4/2019    76140   100.00
       10595   Manul   V.   Feijoo,   M.D.   P.A.   0425547660101061   6/18/2019   Bill   10/4/2019    99214   275.00
       10596   Manul   V.   Feijoo,   M.D.   P.A.   0425547660101061   6/18/2019   Bill   10/4/2019    95851   100.00
       10597   Manul   V.   Feijoo,   M.D.   P.A.   0425547660101061   6/18/2019   Bill   10/4/2019    76140   100.00
       10598   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   10/4/2019    99214   275.00
       10599   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   10/4/2019    95851   100.00
       10600   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   10/4/2019    J3301   100.00
       10601   Manul   V.   Feijoo,   M.D.   P.A.   0543108780101050   8/17/2019   Bill   10/4/2019    99204   475.00
       10602   Manul   V.   Feijoo,   M.D.   P.A.   0543108780101050   8/17/2019   Bill   10/4/2019    95851   100.00
       10603   Manul   V.   Feijoo,   M.D.   P.A.   0420430350101061   7/30/2019   Bill   10/4/2019    99204   475.00
       10604   Manul   V.   Feijoo,   M.D.   P.A.   0420430350101061   7/30/2019   Bill   10/4/2019    95851   100.00
       10605   Manul   V.   Feijoo,   M.D.   P.A.   0420430350101060   7/3/2019    Bill   10/4/2019    99204   475.00
       10606   Manul   V.   Feijoo,   M.D.   P.A.   0420430350101060   7/3/2019    Bill   10/4/2019    95851   100.00
       10607   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019    Bill   10/7/2019    99214   275.00
       10608   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019    Bill   10/7/2019    95851   100.00
       10609   Manul   V.   Feijoo,   M.D.   P.A.   0277646950101077   8/19/2019   Bill   10/7/2019    99214   275.00
       10610   Manul   V.   Feijoo,   M.D.   P.A.   0277646950101077   8/19/2019   Bill   10/7/2019    95851   100.00
       10611   Manul   V.   Feijoo,   M.D.   P.A.   0652784530101013   7/24/2019   Bill   10/7/2019    99213   225.00
       10612   Manul   V.   Feijoo,   M.D.   P.A.   0652784530101013   7/24/2019   Bill   10/7/2019    95851   100.00
       10613   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   10/7/2019    99214   275.00
       10614   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   10/7/2019    95851   100.00
       10615   Manul   V.   Feijoo,   M.D.   P.A.   8667288270000001   6/20/2019   Bill   10/7/2019    76140   100.00
       10616   Manul   V.   Feijoo,   M.D.   P.A.   0468650190101011   8/6/2019    Bill   10/7/2019    99213   225.00
       10617   Manul   V.   Feijoo,   M.D.   P.A.   0468650190101011   8/6/2019    Bill   10/7/2019    95851   100.00
       10618   Manul   V.   Feijoo,   M.D.   P.A.   0654280220101064   8/18/2019   Bill   10/7/2019    99204   475.00
       10619   Manul   V.   Feijoo,   M.D.   P.A.   0654280220101064   8/18/2019   Bill   10/7/2019    95851   100.00
       10620   Manul   V.   Feijoo,   M.D.   P.A.   0654280220101064   8/18/2019   Bill   10/7/2019    99203   350.00
       10621   Manul   V.   Feijoo,   M.D.   P.A.   0654280220101064   8/18/2019   Bill   10/7/2019    95851   100.00
       10622   Manul   V.   Feijoo,   M.D.   P.A.   0659658090101022   8/15/2019   Bill   10/7/2019    99204   475.00
       10623   Manul   V.   Feijoo,   M.D.   P.A.   0659658090101022   8/15/2019   Bill   10/7/2019    95851   100.00
       10624   Manul   V.   Feijoo,   M.D.   P.A.   0406099360101242   8/17/2019   Bill   10/7/2019    99204   475.00
       10625   Manul   V.   Feijoo,   M.D.   P.A.   0406099360101242   8/17/2019   Bill   10/7/2019    95851   100.00
       10626   Manul   V.   Feijoo,   M.D.   P.A.   0546251310101076   5/28/2019   Bill   10/7/2019    99204   475.00
       10627   Manul   V.   Feijoo,   M.D.   P.A.   0546251310101076   5/28/2019   Bill   10/7/2019    95851   100.00
       10628   Manul   V.   Feijoo,   M.D.   P.A.   0596479100101019   8/5/2019    Bill   10/7/2019    99203   350.00
       10629   Manul   V.   Feijoo,   M.D.   P.A.   0596479100101019   8/5/2019    Bill   10/7/2019    95851   100.00
       10630   Manul   V.   Feijoo,   M.D.   P.A.   0596479100101019   8/5/2019    Bill   10/7/2019    99203   350.00
       10631   Manul   V.   Feijoo,   M.D.   P.A.   0596479100101019   8/5/2019    Bill   10/7/2019    95851   100.00
       10632   Manul   V.   Feijoo,   M.D.   P.A.   0277646950101077   8/19/2019   Bill   10/7/2019    99204   475.00
       10633   Manul   V.   Feijoo,   M.D.   P.A.   0277646950101077   8/19/2019   Bill   10/7/2019    95851   100.00
       10634   Manul   V.   Feijoo,   M.D.   P.A.   0334423730101111   4/25/2019   Bill   10/7/2019    99203   350.00
       10635   Manul   V.   Feijoo,   M.D.   P.A.   0334423730101111   4/25/2019   Bill   10/7/2019    95851   100.00
       10636   Manul   V.   Feijoo,   M.D.   P.A.   0468650190101011   8/6/2019    Bill   10/7/2019    99214   275.00
       10637   Manul   V.   Feijoo,   M.D.   P.A.   0468650190101011   8/6/2019    Bill   10/7/2019    95851   100.00
       10638   Manul   V.   Feijoo,   M.D.   P.A.   0610450290101012   1/16/2018   Bill   10/7/2019    99204   475.00
       10639   Manul   V.   Feijoo,   M.D.   P.A.   0610450290101012   1/16/2018   Bill   10/7/2019    95851   100.00
       10640   Manul   V.   Feijoo,   M.D.   P.A.   0513035900101029   8/6/2018    Bill   10/7/2019    99214   275.00
       10641   Manul   V.   Feijoo,   M.D.   P.A.   0513035900101029   8/6/2018    Bill   10/7/2019    95851   100.00
       10642   Manul   V.   Feijoo,   M.D.   P.A.   0543108780101050   8/17/2019   Bill   10/7/2019    99214   275.00
       10643   Manul   V.   Feijoo,   M.D.   P.A.   0543108780101050   8/17/2019   Bill   10/7/2019    95851   100.00
       10644   Manul   V.   Feijoo,   M.D.   P.A.   0353954270101109   5/2/2019    Bill   10/9/2019    99204   475.00
       10645   Manul   V.   Feijoo,   M.D.   P.A.   0353954270101109   5/2/2019    Bill   10/9/2019    95851   100.00
       10646   Manul   V.   Feijoo,   M.D.   P.A.   0353954270101109   5/2/2019    Bill   10/9/2019    99214   275.00
       10647   Manul   V.   Feijoo,   M.D.   P.A.   0353954270101109   5/2/2019    Bill   10/9/2019    95851   100.00
       10648   Manul   V.   Feijoo,   M.D.   P.A.   0330239610101095   9/8/2019    Bill   10/11/2019   99204   475.00
       10649   Manul   V.   Feijoo,   M.D.   P.A.   0330239610101095   9/8/2019    Bill   10/11/2019   95851   100.00
       10650   Manul   V.   Feijoo,   M.D.   P.A.   0330239610101095   9/8/2019    Bill   10/11/2019   99204   475.00
       10651   Manul   V.   Feijoo,   M.D.   P.A.   0330239610101095   9/8/2019    Bill   10/11/2019   95851   100.00
       10652   Manul   V.   Feijoo,   M.D.   P.A.   0575702350101033   8/27/2019   Bill   10/11/2019   99204   475.00
       10653   Manul   V.   Feijoo,   M.D.   P.A.   0575702350101033   8/27/2019   Bill   10/11/2019   95851   100.00
       10654   Manul   V.   Feijoo,   M.D.   P.A.   0570579160101014   8/19/2019   Bill   10/11/2019   99204   475.00
       10655   Manul   V.   Feijoo,   M.D.   P.A.   0570579160101014   8/19/2019   Bill   10/11/2019   95851   100.00
       10656   Manul   V.   Feijoo,   M.D.   P.A.   0656094850000001   8/21/2019   Bill   10/19/2019   99204   475.00
       10657   Manul   V.   Feijoo,   M.D.   P.A.   0656094850000001   8/21/2019   Bill   10/19/2019   95851   100.00
       10658   Manul   V.   Feijoo,   M.D.   P.A.   0656094850000001   8/21/2019   Bill   10/19/2019   76140   100.00
       10659   Manul   V.   Feijoo,   M.D.   P.A.   0538457840101037   8/21/2019   Bill   10/19/2019   99214   275.00
       10660   Manul   V.   Feijoo,   M.D.   P.A.   0538457840101037   8/21/2019   Bill   10/19/2019   95851   100.00
       10661   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101024   8/22/2019   Bill   10/21/2019   99214   275.00
       10662   Manul   V.   Feijoo,   M.D.   P.A.   0607204640101024   8/22/2019   Bill   10/21/2019   95851   100.00
       10663   Manul   V.   Feijoo,   M.D.   P.A.   0036370040101079   9/9/2019    Bill   10/21/2019   99204   475.00
       10664   Manul   V.   Feijoo,   M.D.   P.A.   0036370040101079   9/9/2019    Bill   10/21/2019   95851   100.00
       10665   Manul   V.   Feijoo,   M.D.   P.A.   0661204300101019   6/5/2019    Bill   10/21/2019   99214   275.00
       10666   Manul   V.   Feijoo,   M.D.   P.A.   0661204300101019   6/5/2019    Bill   10/21/2019   95851   100.00
       10667   Manul   V.   Feijoo,   M.D.   P.A.   0596479100101019   8/5/2019    Bill   10/21/2019   99214   275.00
       10668   Manul   V.   Feijoo,   M.D.   P.A.   0596479100101019   8/5/2019    Bill   10/21/2019   95851   100.00
       10669   Manul   V.   Feijoo,   M.D.   P.A.   8669773100000001   9/17/2019   Bill   10/21/2019   99204   475.00
       10670   Manul   V.   Feijoo,   M.D.   P.A.   8669773100000001   9/17/2019   Bill   10/21/2019   95851   100.00
       10671   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101042   7/26/2019   Bill   10/24/2019   99212   200.00
       10672   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101042   7/26/2019   Bill   10/24/2019   95851   100.00
       10673   Manul   V.   Feijoo,   M.D.   P.A.   0562765020101042   7/26/2019   Bill   10/24/2019   76140   100.00
       10674   Manul   V.   Feijoo,   M.D.   P.A.   0507968530101050   2/27/2019   Bill   10/24/2019   99204   475.00
       10675   Manul   V.   Feijoo,   M.D.   P.A.   0507968530101050   2/27/2019   Bill   10/24/2019   95851   100.00
       10676   Manul   V.   Feijoo,   M.D.   P.A.   0507968530101050   2/27/2019   Bill   10/24/2019   76140   100.00
       10677   Manul   V.   Feijoo,   M.D.   P.A.   0406099360101242   8/17/2019   Bill   10/24/2019   99214   275.00
       10678   Manul   V.   Feijoo,   M.D.   P.A.   0406099360101242   8/17/2019   Bill   10/24/2019   95851   100.00
       10679   Manul   V.   Feijoo,   M.D.   P.A.   0659658090101022   8/15/2019   Bill   10/24/2019   99214   275.00
       10680   Manul   V.   Feijoo,   M.D.   P.A.   0659658090101022   8/15/2019   Bill   10/24/2019   95851   100.00
       10681   Manul   V.   Feijoo,   M.D.   P.A.   0632228130101010   2/19/2019   Bill   10/24/2019   99214   275.00
       10682   Manul   V.   Feijoo,   M.D.   P.A.   0632228130101010   2/19/2019   Bill   10/24/2019   95851   100.00
       10683   Manul   V.   Feijoo,   M.D.   P.A.   0400768700101155   7/8/2019    Bill   10/24/2019   99204   475.00
       10684   Manul   V.   Feijoo,   M.D.   P.A.   0400768700101155   7/8/2019    Bill   10/24/2019   95851   100.00
       10685   Manul   V.   Feijoo,   M.D.   P.A.   0400768700101155   7/8/2019    Bill   10/24/2019   76140   100.00
       10686   Manul   V.   Feijoo,   M.D.   P.A.   8670775760000001   9/16/2019   Bill   10/24/2019   99204   475.00
       10687   Manul   V.   Feijoo,   M.D.   P.A.   8670775760000001   9/16/2019   Bill   10/24/2019   95851   100.00
       10688   Manul   V.   Feijoo,   M.D.   P.A.   0599933370101015   5/4/2019    Bill   10/24/2019   99214   275.00
       10689   Manul   V.   Feijoo,   M.D.   P.A.   0599933370101015   5/4/2019    Bill   10/24/2019   95851   100.00
       10690   Manul   V.   Feijoo,   M.D.   P.A.   0599933370101015   5/4/2019    Bill   10/24/2019   76140   100.00
       10691   Manul   V.   Feijoo,   M.D.   P.A.   0379147920101071   8/28/2019   Bill   10/24/2019   99204   475.00
       10692   Manul   V.   Feijoo,   M.D.   P.A.   0379147920101071   8/28/2019   Bill   10/24/2019   95851   100.00
       10693   Manul   V.   Feijoo,   M.D.   P.A.   8666912210000001   7/29/2019   Bill   10/24/2019   99212   200.00
       10694   Manul   V.   Feijoo,   M.D.   P.A.   8666912210000001   7/29/2019   Bill   10/24/2019   95851   100.00
       10695   Manul   V.   Feijoo,   M.D.   P.A.   0580226850101022   8/18/2019   Bill   10/28/2019   99204   475.00
       10696   Manul   V.   Feijoo,   M.D.   P.A.   0580226850101022   8/18/2019   Bill   10/28/2019   95851   100.00
       10697   Manul   V.   Feijoo,   M.D.   P.A.   0660675220101018   7/3/2019    Bill   10/28/2019   99214   275.00
       10698   Manul   V.   Feijoo,   M.D.   P.A.   0660675220101018   7/3/2019    Bill   10/28/2019   95851   100.00
       10699   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019    Bill   10/28/2019   99214   275.00
       10700   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019    Bill   10/28/2019   95851   100.00
       10701   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019    Bill   10/28/2019   76140   100.00
       10702   Manul   V.   Feijoo,   M.D.   P.A.   0660358360101011   8/14/2019   Bill   10/28/2019   99213   225.00
       10703   Manul   V.   Feijoo,   M.D.   P.A.   0660358360101011   8/14/2019   Bill   10/28/2019   95851   100.00
       10704   Manul   V.   Feijoo,   M.D.   P.A.   0636865250101019   5/13/2019   Bill   10/28/2019   99204   475.00
       10705   Manul   V.   Feijoo,   M.D.   P.A.   0636865250101019   5/13/2019   Bill   10/28/2019   95851   100.00
       10706   Manul   V.   Feijoo,   M.D.   P.A.   0636865250101019   5/13/2019   Bill   10/28/2019   76140   100.00
       10707   Manul   V.   Feijoo,   M.D.   P.A.   0652784530101013   7/24/2019   Bill   10/28/2019   99213   225.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 86 of 89

       10708   Manul   V.   Feijoo,   M.D.   P.A.   0652784530101013   7/24/2019    Bill   10/28/2019   95851   100.00
       10709   Manul   V.   Feijoo,   M.D.   P.A.   0652784530101013   7/24/2019    Bill   10/28/2019   76140   100.00
       10710   Manul   V.   Feijoo,   M.D.   P.A.   0538457840101037   8/21/2019    Bill   10/28/2019   99214   275.00
       10711   Manul   V.   Feijoo,   M.D.   P.A.   0538457840101037   8/21/2019    Bill   10/28/2019   95851   100.00
       10712   Manul   V.   Feijoo,   M.D.   P.A.   0558920690101023   9/25/2019    Bill   10/28/2019   99204   475.00
       10713   Manul   V.   Feijoo,   M.D.   P.A.   0558920690101023   9/25/2019    Bill   10/28/2019   95851   100.00
       10714   Manul   V.   Feijoo,   M.D.   P.A.   0412946420101039   9/13/2019    Bill   10/28/2019   99204   475.00
       10715   Manul   V.   Feijoo,   M.D.   P.A.   0412946420101039   9/13/2019    Bill   10/28/2019   95851   100.00
       10716   Manul   V.   Feijoo,   M.D.   P.A.   0593057350101040   3/5/2018     Bill   10/30/2019   99204   475.00
       10717   Manul   V.   Feijoo,   M.D.   P.A.   0593057350101040   3/5/2018     Bill   10/30/2019   95851   100.00
       10718   Manul   V.   Feijoo,   M.D.   P.A.   0593057350101040   3/5/2018     Bill   10/30/2019   99214   275.00
       10719   Manul   V.   Feijoo,   M.D.   P.A.   0593057350101040   3/5/2018     Bill   10/30/2019   95851   100.00
       10720   Manul   V.   Feijoo,   M.D.   P.A.   0595848480101025   9/24/2019    Bill   11/4/2019    99204   475.00
       10721   Manul   V.   Feijoo,   M.D.   P.A.   0595848480101025   9/24/2019    Bill   11/4/2019    95851   100.00
       10722   Manul   V.   Feijoo,   M.D.   P.A.   0522928080101019   9/16/2019    Bill   11/4/2019    99204   475.00
       10723   Manul   V.   Feijoo,   M.D.   P.A.   0522928080101019   9/16/2019    Bill   11/4/2019    95851   100.00
       10724   Manul   V.   Feijoo,   M.D.   P.A.   0660358360101011   8/14/2019    Bill   11/4/2019    99203   350.00
       10725   Manul   V.   Feijoo,   M.D.   P.A.   0660358360101011   8/14/2019    Bill   11/4/2019    95851   100.00
       10726   Manul   V.   Feijoo,   M.D.   P.A.   0401720670101038   9/25/2019    Bill   11/4/2019    99204   475.00
       10727   Manul   V.   Feijoo,   M.D.   P.A.   0401720670101038   9/25/2019    Bill   11/4/2019    95851   100.00
       10728   Manul   V.   Feijoo,   M.D.   P.A.   0281093310101148   9/13/2019    Bill   11/4/2019    99203   350.00
       10729   Manul   V.   Feijoo,   M.D.   P.A.   0281093310101148   9/13/2019    Bill   11/4/2019    95851   100.00
       10730   Manul   V.   Feijoo,   M.D.   P.A.   0522928080101019   9/16/2019    Bill   11/4/2019    99204   475.00
       10731   Manul   V.   Feijoo,   M.D.   P.A.   0522928080101019   9/16/2019    Bill   11/4/2019    95851   100.00
       10732   Manul   V.   Feijoo,   M.D.   P.A.   0139742150101287   9/18/2019    Bill   11/9/2019    99204   475.00
       10733   Manul   V.   Feijoo,   M.D.   P.A.   0139742150101287   9/18/2019    Bill   11/9/2019    95851   100.00
       10734   Manul   V.   Feijoo,   M.D.   P.A.   0650194240101018   6/5/2019     Bill   11/9/2019    99203   350.00
       10735   Manul   V.   Feijoo,   M.D.   P.A.   0650194240101018   6/5/2019     Bill   11/9/2019    95851   100.00
       10736   Manul   V.   Feijoo,   M.D.   P.A.   0384254600101182   9/23/2019    Bill   11/9/2019    99204   475.00
       10737   Manul   V.   Feijoo,   M.D.   P.A.   0384254600101182   9/23/2019    Bill   11/9/2019    95851   100.00
       10738   Manul   V.   Feijoo,   M.D.   P.A.   0420430350101052   8/3/2019     Bill   11/9/2019    99214   275.00
       10739   Manul   V.   Feijoo,   M.D.   P.A.   0420430350101052   8/3/2019     Bill   11/9/2019    95851   100.00
       10740   Manul   V.   Feijoo,   M.D.   P.A.   0570579160101014   8/19/2019    Bill   11/9/2019    99214   275.00
       10741   Manul   V.   Feijoo,   M.D.   P.A.   0570579160101014   8/19/2019    Bill   11/9/2019    95851   100.00
       10742   Manul   V.   Feijoo,   M.D.   P.A.   0522928080101019   9/16/2019    Bill   11/11/2019   99214   275.00
       10743   Manul   V.   Feijoo,   M.D.   P.A.   0522928080101019   9/16/2019    Bill   11/11/2019   95851   100.00
       10744   Manul   V.   Feijoo,   M.D.   P.A.   0425547660101061   6/18/2019    Bill   11/11/2019   99213   225.00
       10745   Manul   V.   Feijoo,   M.D.   P.A.   0425547660101061   6/18/2019    Bill   11/11/2019   95851   100.00
       10746   Manul   V.   Feijoo,   M.D.   P.A.   0522928080101019   9/16/2019    Bill   11/11/2019   99214   275.00
       10747   Manul   V.   Feijoo,   M.D.   P.A.   0522928080101019   9/16/2019    Bill   11/11/2019   95851   100.00
       10748   Manul   V.   Feijoo,   M.D.   P.A.   0425547660101061   6/18/2019    Bill   11/11/2019   99213   225.00
       10749   Manul   V.   Feijoo,   M.D.   P.A.   0425547660101061   6/18/2019    Bill   11/11/2019   95851   100.00
       10750   Manul   V.   Feijoo,   M.D.   P.A.   0558920690101023   9/25/2019    Bill   11/11/2019   99214   275.00
       10751   Manul   V.   Feijoo,   M.D.   P.A.   0558920690101023   9/25/2019    Bill   11/11/2019   95851   100.00
       10752   Manul   V.   Feijoo,   M.D.   P.A.   0513035900101029   8/6/2018     Bill   11/11/2019   99214   275.00
       10753   Manul   V.   Feijoo,   M.D.   P.A.   0513035900101029   8/6/2018     Bill   11/11/2019   95851   100.00
       10754   Manul   V.   Feijoo,   M.D.   P.A.   0513035900101029   8/6/2018     Bill   11/11/2019   76140   100.00
       10755   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019     Bill   11/11/2019   99214   275.00
       10756   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019     Bill   11/11/2019   95851   100.00
       10757   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019     Bill   11/11/2019   76140   100.00
       10758   Manul   V.   Feijoo,   M.D.   P.A.   0660714900000001   9/16/2019    Bill   11/11/2019   99204   475.00
       10759   Manul   V.   Feijoo,   M.D.   P.A.   0660714900000001   9/16/2019    Bill   11/11/2019   95851   100.00
       10760   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019     Bill   11/11/2019   99214   275.00
       10761   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019     Bill   11/11/2019   95851   100.00
       10762   Manul   V.   Feijoo,   M.D.   P.A.   0632280790101046   7/3/2019     Bill   11/11/2019   76140   100.00
       10763   Manul   V.   Feijoo,   M.D.   P.A.   0311938160101032   10/5/2019    Bill   11/14/2019   99204   475.00
       10764   Manul   V.   Feijoo,   M.D.   P.A.   0311938160101032   10/5/2019    Bill   11/14/2019   95851   100.00
       10765   Manul   V.   Feijoo,   M.D.   P.A.   0585186630000001   9/9/2019     Bill   11/14/2019   99204   475.00
       10766   Manul   V.   Feijoo,   M.D.   P.A.   0585186630000001   9/9/2019     Bill   11/14/2019   95851   100.00
       10767   Manul   V.   Feijoo,   M.D.   P.A.   0576466280101039   10/7/2019    Bill   11/14/2019   99204   475.00
       10768   Manul   V.   Feijoo,   M.D.   P.A.   0576466280101039   10/7/2019    Bill   11/14/2019   95851   100.00
       10769   Manul   V.   Feijoo,   M.D.   P.A.   0467654710101065   10/3/2019    Bill   11/16/2019   99204   475.00
       10770   Manul   V.   Feijoo,   M.D.   P.A.   0467654710101065   10/3/2019    Bill   11/16/2019   95851   100.00
       10771   Manul   V.   Feijoo,   M.D.   P.A.   0110457190101055   10/1/2019    Bill   11/16/2019   99204   475.00
       10772   Manul   V.   Feijoo,   M.D.   P.A.   0110457190101055   10/1/2019    Bill   11/16/2019   95851   100.00
       10773   Manul   V.   Feijoo,   M.D.   P.A.   0544732800101018   10/6/2019    Bill   11/19/2019   99204   475.00
       10774   Manul   V.   Feijoo,   M.D.   P.A.   0544732800101018   10/6/2019    Bill   11/19/2019   95851   100.00
       10775   Manul   V.   Feijoo,   M.D.   P.A.   0575197330000001   10/3/2019    Bill   11/19/2019   99204   475.00
       10776   Manul   V.   Feijoo,   M.D.   P.A.   0575197330000001   10/3/2019    Bill   11/19/2019   95851   100.00
       10777   Manul   V.   Feijoo,   M.D.   P.A.   0575197330000001   10/3/2019    Bill   11/19/2019   99204   475.00
       10778   Manul   V.   Feijoo,   M.D.   P.A.   0575197330000001   10/3/2019    Bill   11/19/2019   95851   100.00
       10779   Manul   V.   Feijoo,   M.D.   P.A.   0575197330000001   10/3/2019    Bill   11/19/2019   99204   475.00
       10780   Manul   V.   Feijoo,   M.D.   P.A.   0575197330000001   10/3/2019    Bill   11/19/2019   95851   100.00
       10781   Manul   V.   Feijoo,   M.D.   P.A.   0605379190101030   10/12/2019   Bill   11/23/2019   99204   475.00
       10782   Manul   V.   Feijoo,   M.D.   P.A.   0605379190101030   10/12/2019   Bill   11/23/2019   95851   100.00
       10783   Manul   V.   Feijoo,   M.D.   P.A.   0346824180101088   9/28/2019    Bill   11/23/2019   99204   475.00
       10784   Manul   V.   Feijoo,   M.D.   P.A.   0346824180101088   9/28/2019    Bill   11/23/2019   95851   100.00
       10785   Manul   V.   Feijoo,   M.D.   P.A.   0420430350101061   7/30/2019    Bill   11/23/2019   99214   275.00
       10786   Manul   V.   Feijoo,   M.D.   P.A.   0420430350101061   7/30/2019    Bill   11/23/2019   95851   100.00
       10787   Manul   V.   Feijoo,   M.D.   P.A.   0564710210101039   10/1/2019    Bill   11/23/2019   99204   475.00
       10788   Manul   V.   Feijoo,   M.D.   P.A.   0564710210101039   10/1/2019    Bill   11/23/2019   95851   100.00
       10789   Manul   V.   Feijoo,   M.D.   P.A.   0629158770101027   7/10/2019    Bill   11/23/2019   99203   350.00
       10790   Manul   V.   Feijoo,   M.D.   P.A.   0629158770101027   7/10/2019    Bill   11/23/2019   95851   100.00
       10791   Manul   V.   Feijoo,   M.D.   P.A.   0629158770101027   7/10/2019    Bill   11/23/2019   76140   100.00
       10792   Manul   V.   Feijoo,   M.D.   P.A.   8668710520000001   10/6/2019    Bill   11/23/2019   99204   475.00
       10793   Manul   V.   Feijoo,   M.D.   P.A.   8668710520000001   10/6/2019    Bill   11/23/2019   95851   100.00
       10794   Manul   V.   Feijoo,   M.D.   P.A.   0605379190101030   10/12/2019   Bill   11/23/2019   99204   475.00
       10795   Manul   V.   Feijoo,   M.D.   P.A.   0605379190101030   10/12/2019   Bill   11/23/2019   95851   100.00
       10796   Manul   V.   Feijoo,   M.D.   P.A.   0346824180101088   9/28/2019    Bill   11/23/2019   99204   475.00
       10797   Manul   V.   Feijoo,   M.D.   P.A.   0346824180101088   9/28/2019    Bill   11/23/2019   95851   100.00
       10798   Manul   V.   Feijoo,   M.D.   P.A.   0605379190101030   10/12/2019   Bill   11/23/2019   99204   475.00
       10799   Manul   V.   Feijoo,   M.D.   P.A.   0605379190101030   10/12/2019   Bill   11/23/2019   95851   100.00
       10800   Manul   V.   Feijoo,   M.D.   P.A.   0170866740101323   10/9/2019    Bill   11/23/2019   99204   475.00
       10801   Manul   V.   Feijoo,   M.D.   P.A.   0170866740101323   10/9/2019    Bill   11/23/2019   95851   100.00
       10802   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019     Bill   11/25/2019   99214   275.00
       10803   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019     Bill   11/25/2019   95851   100.00
       10804   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019     Bill   11/25/2019   76140   100.00
       10805   Manul   V.   Feijoo,   M.D.   P.A.   8669713810000001   10/23/2019   Bill   11/25/2019   99204   475.00
       10806   Manul   V.   Feijoo,   M.D.   P.A.   8669713810000001   10/23/2019   Bill   11/25/2019   95851   100.00
       10807   Manul   V.   Feijoo,   M.D.   P.A.   0578475070000001   10/11/2019   Bill   11/25/2019   99204   475.00
       10808   Manul   V.   Feijoo,   M.D.   P.A.   0578475070000001   10/11/2019   Bill   11/25/2019   95851   100.00
       10809   Manul   V.   Feijoo,   M.D.   P.A.   8669713810000001   10/23/2019   Bill   11/25/2019   99213   225.00
       10810   Manul   V.   Feijoo,   M.D.   P.A.   8669713810000001   10/23/2019   Bill   11/25/2019   95851   100.00
       10811   Manul   V.   Feijoo,   M.D.   P.A.   0578475070000001   10/11/2019   Bill   11/25/2019   99204   475.00
       10812   Manul   V.   Feijoo,   M.D.   P.A.   0578475070000001   10/11/2019   Bill   11/25/2019   95851   100.00
       10813   Manul   V.   Feijoo,   M.D.   P.A.   8668411680000001   10/2/2019    Bill   11/25/2019   99204   475.00
       10814   Manul   V.   Feijoo,   M.D.   P.A.   8668411680000001   10/2/2019    Bill   11/25/2019   95851   100.00
       10815   Manul   V.   Feijoo,   M.D.   P.A.   0604299770101011   10/9/2019    Bill   11/25/2019   99204   475.00
       10816   Manul   V.   Feijoo,   M.D.   P.A.   0604299770101011   10/9/2019    Bill   11/25/2019   95851   100.00
       10817   Manul   V.   Feijoo,   M.D.   P.A.   0577935900101023   8/5/2019     Bill   11/25/2019   99214   275.00
       10818   Manul   V.   Feijoo,   M.D.   P.A.   0577935900101023   8/5/2019     Bill   11/25/2019   95851   100.00
       10819   Manul   V.   Feijoo,   M.D.   P.A.   0577935900101023   8/5/2019     Bill   11/25/2019   76140   100.00
       10820   Manul   V.   Feijoo,   M.D.   P.A.   0660714900000001   9/16/2019    Bill   11/25/2019   99214   275.00
       10821   Manul   V.   Feijoo,   M.D.   P.A.   0660714900000001   9/16/2019    Bill   11/25/2019   95851   100.00
       10822   Manul   V.   Feijoo,   M.D.   P.A.   0139742150101287   9/18/2019    Bill   11/30/2019   99214   275.00
       10823   Manul   V.   Feijoo,   M.D.   P.A.   0139742150101287   9/18/2019    Bill   11/30/2019   95851   100.00
       10824   Manul   V.   Feijoo,   M.D.   P.A.   0623756960000001   10/17/2019   Bill   11/30/2019   99204   475.00
       10825   Manul   V.   Feijoo,   M.D.   P.A.   0623756960000001   10/17/2019   Bill   11/30/2019   95851   100.00
       10826   Manul   V.   Feijoo,   M.D.   P.A.   0416170810101089   10/23/2019   Bill   11/30/2019   99204   475.00
       10827   Manul   V.   Feijoo,   M.D.   P.A.   0416170810101089   10/23/2019   Bill   11/30/2019   95851   100.00
       10828   Manul   V.   Feijoo,   M.D.   P.A.   0411952120101064   11/1/2019    Bill   11/30/2019   99204   475.00
       10829   Manul   V.   Feijoo,   M.D.   P.A.   0411952120101064   11/1/2019    Bill   11/30/2019   95851   100.00
       10830   Manul   V.   Feijoo,   M.D.   P.A.   0461276400101084   10/23/2019   Bill   11/30/2019   99204   475.00
       10831   Manul   V.   Feijoo,   M.D.   P.A.   0461276400101084   10/23/2019   Bill   11/30/2019   95851   100.00
       10832   Manul   V.   Feijoo,   M.D.   P.A.   0460007530101012   10/30/2019   Bill   11/30/2019   99204   475.00
       10833   Manul   V.   Feijoo,   M.D.   P.A.   0460007530101012   10/30/2019   Bill   11/30/2019   95851   100.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 87 of 89

       10834   Manul   V.   Feijoo,   M.D.   P.A.   0332509500101060   10/7/2019    Bill   11/30/2019   99204   475.00
       10835   Manul   V.   Feijoo,   M.D.   P.A.   0332509500101060   10/7/2019    Bill   11/30/2019   95851   100.00
       10836   Manul   V.   Feijoo,   M.D.   P.A.   0332509500101060   10/7/2019    Bill   11/30/2019   95851   100.00
       10837   Manul   V.   Feijoo,   M.D.   P.A.   0311938160101032   10/5/2019    Bill   11/30/2019   99214   275.00
       10838   Manul   V.   Feijoo,   M.D.   P.A.   0311938160101032   10/5/2019    Bill   11/30/2019   95851   100.00
       10839   Manul   V.   Feijoo,   M.D.   P.A.   0583983720101032   9/11/2019    Bill   11/30/2019   99204   475.00
       10840   Manul   V.   Feijoo,   M.D.   P.A.   0583983720101032   9/11/2019    Bill   11/30/2019   95851   100.00
       10841   Manul   V.   Feijoo,   M.D.   P.A.   0583983720101032   9/11/2019    Bill   11/30/2019   76140   100.00
       10842   Manul   V.   Feijoo,   M.D.   P.A.   0397817980101024   8/5/2019     Bill   11/30/2019   99213   225.00
       10843   Manul   V.   Feijoo,   M.D.   P.A.   0397817980101024   8/5/2019     Bill   11/30/2019   95851   100.00
       10844   Manul   V.   Feijoo,   M.D.   P.A.   0397817980101024   8/5/2019     Bill   11/30/2019   76140   100.00
       10845   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019     Bill   11/30/2019   99213   225.00
       10846   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019     Bill   11/30/2019   95851   100.00
       10847   Manul   V.   Feijoo,   M.D.   P.A.   0506993800101102   8/3/2019     Bill   11/30/2019   76140   100.00
       10848   Manul   V.   Feijoo,   M.D.   P.A.   0576466280101039   10/7/2019    Bill   11/30/2019   99214   275.00
       10849   Manul   V.   Feijoo,   M.D.   P.A.   0576466280101039   10/7/2019    Bill   11/30/2019   95851   100.00
       10850   Manul   V.   Feijoo,   M.D.   P.A.   0576466280101039   10/7/2019    Bill   11/30/2019   76140   100.00
       10851   Manul   V.   Feijoo,   M.D.   P.A.   0460007530101012   10/30/2019   Bill   11/30/2019   99204   475.00
       10852   Manul   V.   Feijoo,   M.D.   P.A.   0460007530101012   10/30/2019   Bill   11/30/2019   95851   100.00
       10853   Manul   V.   Feijoo,   M.D.   P.A.   8669003380000001   10/8/2019    Bill   12/9/2019    99204   475.00
       10854   Manul   V.   Feijoo,   M.D.   P.A.   8669003380000001   10/8/2019    Bill   12/9/2019    95851   100.00
       10855   Manul   V.   Feijoo,   M.D.   P.A.   0655754060000001   10/2/2019    Bill   12/9/2019    99204   475.00
       10856   Manul   V.   Feijoo,   M.D.   P.A.   0655754060000001   10/2/2019    Bill   12/9/2019    95851   100.00
       10857   Manul   V.   Feijoo,   M.D.   P.A.   0527414970101067   10/9/2019    Bill   12/9/2019    99204   475.00
       10858   Manul   V.   Feijoo,   M.D.   P.A.   0527414970101067   10/9/2019    Bill   12/9/2019    95851   100.00
       10859   Manul   V.   Feijoo,   M.D.   P.A.   8673351290000001   10/16/2019   Bill   12/9/2019    99204   475.00
       10860   Manul   V.   Feijoo,   M.D.   P.A.   8673351290000001   10/16/2019   Bill   12/9/2019    95851   100.00
       10861   Manul   V.   Feijoo,   M.D.   P.A.   0600742670101015   10/10/2019   Bill   12/9/2019    99204   475.00
       10862   Manul   V.   Feijoo,   M.D.   P.A.   0600742670101015   10/10/2019   Bill   12/9/2019    95851   100.00
       10863   Manul   V.   Feijoo,   M.D.   P.A.   0578475070000001   10/11/2019   Bill   12/9/2019    99214   275.00
       10864   Manul   V.   Feijoo,   M.D.   P.A.   0578475070000001   10/11/2019   Bill   12/9/2019    95851   100.00
       10865   Manul   V.   Feijoo,   M.D.   P.A.   0560855290000001   10/22/2019   Bill   12/9/2019    99204   475.00
       10866   Manul   V.   Feijoo,   M.D.   P.A.   0560855290000001   10/22/2019   Bill   12/9/2019    95851   100.00
       10867   Manul   V.   Feijoo,   M.D.   P.A.   8673351290000001   10/16/2019   Bill   12/9/2019    99204   475.00
       10868   Manul   V.   Feijoo,   M.D.   P.A.   8673351290000001   10/16/2019   Bill   12/9/2019    95851   100.00
       10869   Manul   V.   Feijoo,   M.D.   P.A.   0543250270000001   10/17/2019   Bill   12/9/2019    99204   475.00
       10870   Manul   V.   Feijoo,   M.D.   P.A.   0543250270000001   10/17/2019   Bill   12/9/2019    95851   100.00
       10871   Manul   V.   Feijoo,   M.D.   P.A.   8669713810000001   10/23/2019   Bill   12/9/2019    99214   275.00
       10872   Manul   V.   Feijoo,   M.D.   P.A.   8669713810000001   10/23/2019   Bill   12/9/2019    95851   100.00
       10873   Manul   V.   Feijoo,   M.D.   P.A.   0660130060000001   9/19/2019    Bill   12/9/2019    99204   475.00
       10874   Manul   V.   Feijoo,   M.D.   P.A.   0660130060000001   9/19/2019    Bill   12/9/2019    95851   100.00
       10875   Manul   V.   Feijoo,   M.D.   P.A.   0416170810101089   10/23/2019   Bill   12/9/2019    99204   475.00
       10876   Manul   V.   Feijoo,   M.D.   P.A.   0416170810101089   10/23/2019   Bill   12/9/2019    95851   100.00
       10877   Manul   V.   Feijoo,   M.D.   P.A.   0445178350101018   10/20/2019   Bill   12/9/2019    99204   475.00
       10878   Manul   V.   Feijoo,   M.D.   P.A.   0445178350101018   10/20/2019   Bill   12/9/2019    95851   100.00
       10879   Manul   V.   Feijoo,   M.D.   P.A.   0445178350101018   10/20/2019   Bill   12/9/2019    99204   475.00
       10880   Manul   V.   Feijoo,   M.D.   P.A.   0445178350101018   10/20/2019   Bill   12/9/2019    95851   100.00
       10881   Manul   V.   Feijoo,   M.D.   P.A.   0560855290000001   10/22/2019   Bill   12/9/2019    99204   475.00
       10882   Manul   V.   Feijoo,   M.D.   P.A.   0560855290000001   10/22/2019   Bill   12/9/2019    95851   100.00
       10883   Manul   V.   Feijoo,   M.D.   P.A.   8669713810000001   10/23/2019   Bill   12/9/2019    99214   275.00
       10884   Manul   V.   Feijoo,   M.D.   P.A.   8669713810000001   10/23/2019   Bill   12/9/2019    95851   100.00
       10885   Manul   V.   Feijoo,   M.D.   P.A.   0416170810101089   10/23/2019   Bill   12/14/2019   99214   275.00
       10886   Manul   V.   Feijoo,   M.D.   P.A.   0416170810101089   10/23/2019   Bill   12/14/2019   95851   100.00
       10887   Manul   V.   Feijoo,   M.D.   P.A.   0281093310101148   9/13/2019    Bill   12/14/2019   99213   225.00
       10888   Manul   V.   Feijoo,   M.D.   P.A.   0281093310101148   9/13/2019    Bill   12/14/2019   95851   100.00
       10889   Manul   V.   Feijoo,   M.D.   P.A.   0281093310101148   9/13/2019    Bill   12/14/2019   76140   100.00
       10890   Manul   V.   Feijoo,   M.D.   P.A.   0416170810101089   10/23/2019   Bill   12/14/2019   99214   275.00
       10891   Manul   V.   Feijoo,   M.D.   P.A.   0416170810101089   10/23/2019   Bill   12/14/2019   95851   100.00
       10892   Manul   V.   Feijoo,   M.D.   P.A.   0544732800101018   10/6/2019    Bill   12/14/2019   99214   275.00
       10893   Manul   V.   Feijoo,   M.D.   P.A.   0544732800101018   10/6/2019    Bill   12/14/2019   95851   100.00
       10894   Manul   V.   Feijoo,   M.D.   P.A.   0527414970101067   10/9/2019    Bill   12/14/2019   99214   275.00
       10895   Manul   V.   Feijoo,   M.D.   P.A.   0527414970101067   10/9/2019    Bill   12/14/2019   95851   100.00
       10896   Manul   V.   Feijoo,   M.D.   P.A.   0527414970101067   10/9/2019    Bill   12/14/2019   76140   100.00
       10897   Manul   V.   Feijoo,   M.D.   P.A.   0578475070000001   10/11/2019   Bill   12/14/2019   99214   275.00
       10898   Manul   V.   Feijoo,   M.D.   P.A.   0578475070000001   10/11/2019   Bill   12/14/2019   95851   100.00
       10899   Manul   V.   Feijoo,   M.D.   P.A.   0623756960000001   10/17/2019   Bill   12/14/2019   99213   225.00
       10900   Manul   V.   Feijoo,   M.D.   P.A.   0623756960000001   10/17/2019   Bill   12/14/2019   95851   100.00
       10901   Manul   V.   Feijoo,   M.D.   P.A.   0600742670101015   10/10/2019   Bill   12/14/2019   99214   275.00
       10902   Manul   V.   Feijoo,   M.D.   P.A.   0600742670101015   10/10/2019   Bill   12/14/2019   95851   100.00
       10903   Manul   V.   Feijoo,   M.D.   P.A.   0660130060000001   9/19/2019    Bill   12/14/2019   99214   275.00
       10904   Manul   V.   Feijoo,   M.D.   P.A.   0660130060000001   9/19/2019    Bill   12/14/2019   95851   100.00
       10905   Manul   V.   Feijoo,   M.D.   P.A.   0625386580000001   11/5/2019    Bill   12/16/2019   99204   475.00
       10906   Manul   V.   Feijoo,   M.D.   P.A.   0625386580000001   11/5/2019    Bill   12/16/2019   95851   100.00
       10907   Manul   V.   Feijoo,   M.D.   P.A.   8669713810000001   10/23/2019   Bill   12/16/2019   99204   475.00
       10908   Manul   V.   Feijoo,   M.D.   P.A.   8669713810000001   10/23/2019   Bill   12/16/2019   95851   100.00
       10909   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101307   10/31/2019   Bill   12/17/2019   99204   475.00
       10910   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101307   10/31/2019   Bill   12/17/2019   95851   100.00
       10911   Manul   V.   Feijoo,   M.D.   P.A.   0087471310101127   10/10/2019   Bill   12/17/2019   99204   475.00
       10912   Manul   V.   Feijoo,   M.D.   P.A.   0087471310101127   10/10/2019   Bill   12/17/2019   95851   100.00
       10913   Manul   V.   Feijoo,   M.D.   P.A.   0422121030101021   10/29/2019   Bill   12/17/2019   99204   475.00
       10914   Manul   V.   Feijoo,   M.D.   P.A.   0422121030101021   10/29/2019   Bill   12/17/2019   95851   100.00
       10915   Manul   V.   Feijoo,   M.D.   P.A.   8670215290000002   11/12/2019   Bill   12/17/2019   99204   475.00
       10916   Manul   V.   Feijoo,   M.D.   P.A.   8670215290000002   11/12/2019   Bill   12/17/2019   95851   100.00
       10917   Manul   V.   Feijoo,   M.D.   P.A.   0453597280101062   11/3/2019    Bill   12/17/2019   99204   475.00
       10918   Manul   V.   Feijoo,   M.D.   P.A.   0453597280101062   11/3/2019    Bill   12/17/2019   95851   100.00
       10919   Manul   V.   Feijoo,   M.D.   P.A.   0173062070101052   10/31/2019   Bill   12/17/2019   99204   475.00
       10920   Manul   V.   Feijoo,   M.D.   P.A.   0173062070101052   10/31/2019   Bill   12/17/2019   95851   100.00
       10921   Manul   V.   Feijoo,   M.D.   P.A.   0579622250101022   10/29/2019   Bill   12/20/2019   99204   475.00
       10922   Manul   V.   Feijoo,   M.D.   P.A.   0579622250101022   10/29/2019   Bill   12/20/2019   95851   100.00
       10923   Manul   V.   Feijoo,   M.D.   P.A.   0579622250101022   10/29/2019   Bill   12/20/2019   99204   475.00
       10924   Manul   V.   Feijoo,   M.D.   P.A.   0579622250101022   10/29/2019   Bill   12/20/2019   95851   100.00
       10925   Manul   V.   Feijoo,   M.D.   P.A.   0598032960101040   10/25/2019   Bill   12/20/2019   99204   475.00
       10926   Manul   V.   Feijoo,   M.D.   P.A.   0598032960101040   10/25/2019   Bill   12/20/2019   95851   100.00
       10927   Manul   V.   Feijoo,   M.D.   P.A.   0598032960101040   10/25/2019   Bill   12/20/2019   99204   475.00
       10928   Manul   V.   Feijoo,   M.D.   P.A.   0598032960101040   10/25/2019   Bill   12/20/2019   95851   100.00
       10929   Manul   V.   Feijoo,   M.D.   P.A.   0664521040000001   11/11/2019   Bill   12/20/2019   99204   475.00
       10930   Manul   V.   Feijoo,   M.D.   P.A.   0664521040000001   11/11/2019   Bill   12/20/2019   95851   100.00
       10931   Manul   V.   Feijoo,   M.D.   P.A.   0664521040000001   11/11/2019   Bill   12/20/2019   99204   475.00
       10932   Manul   V.   Feijoo,   M.D.   P.A.   0664521040000001   11/11/2019   Bill   12/20/2019   95851   100.00
       10933   Manul   V.   Feijoo,   M.D.   P.A.   0619454860000001   11/13/2019   Bill   12/20/2019   99204   475.00
       10934   Manul   V.   Feijoo,   M.D.   P.A.   0619454860000001   11/13/2019   Bill   12/20/2019   95851   100.00
       10935   Manul   V.   Feijoo,   M.D.   P.A.   0601932990101023   11/12/2019   Bill   12/20/2019   99204   475.00
       10936   Manul   V.   Feijoo,   M.D.   P.A.   0601932990101023   11/12/2019   Bill   12/20/2019   95851   100.00
       10937   Manul   V.   Feijoo,   M.D.   P.A.   0664521040000001   11/11/2019   Bill   12/20/2019   99204   475.00
       10938   Manul   V.   Feijoo,   M.D.   P.A.   0664521040000001   11/11/2019   Bill   12/20/2019   95851   100.00
       10939   Manul   V.   Feijoo,   M.D.   P.A.   0619454860000001   11/13/2019   Bill   12/20/2019   99204   475.00
       10940   Manul   V.   Feijoo,   M.D.   P.A.   0619454860000001   11/13/2019   Bill   12/20/2019   95851   100.00
       10941   Manul   V.   Feijoo,   M.D.   P.A.   0601932990101023   11/12/2019   Bill   12/20/2019   99204   475.00
       10942   Manul   V.   Feijoo,   M.D.   P.A.   0601932990101023   11/12/2019   Bill   12/20/2019   95851   100.00
       10943   Manul   V.   Feijoo,   M.D.   P.A.   0664521040000001   11/11/2019   Bill   12/20/2019   99204   475.00
       10944   Manul   V.   Feijoo,   M.D.   P.A.   0664521040000001   11/11/2019   Bill   12/20/2019   95851   100.00
       10945   Manul   V.   Feijoo,   M.D.   P.A.   0425547660101061   6/18/2019    Bill   12/20/2019   99213   225.00
       10946   Manul   V.   Feijoo,   M.D.   P.A.   0425547660101061   6/18/2019    Bill   12/20/2019   95851   100.00
       10947   Manul   V.   Feijoo,   M.D.   P.A.   0425547660101061   6/18/2019    Bill   12/20/2019   76140   100.00
       10948   Manul   V.   Feijoo,   M.D.   P.A.   0575459460101044   4/28/2019    Bill   12/20/2019   99204   475.00
       10949   Manul   V.   Feijoo,   M.D.   P.A.   0575459460101044   4/28/2019    Bill   12/20/2019   95851   100.00
       10950   Manul   V.   Feijoo,   M.D.   P.A.   0575459460101044   4/28/2019    Bill   12/20/2019   76140   100.00
       10951   Manul   V.   Feijoo,   M.D.   P.A.   8670215290000002   11/12/2019   Bill   12/20/2019   99204   475.00
       10952   Manul   V.   Feijoo,   M.D.   P.A.   8670215290000002   11/12/2019   Bill   12/20/2019   95851   100.00
       10953   Manul   V.   Feijoo,   M.D.   P.A.   0558489720101015   11/14/2019   Bill   12/23/2019   99204   475.00
       10954   Manul   V.   Feijoo,   M.D.   P.A.   0558489720101015   11/14/2019   Bill   12/23/2019   95851   100.00
       10955   Manul   V.   Feijoo,   M.D.   P.A.   0636996820000001   11/8/2019    Bill   12/23/2019   99204   475.00
       10956   Manul   V.   Feijoo,   M.D.   P.A.   0636996820000001   11/8/2019    Bill   12/23/2019   95851   100.00
       10957   Manul   V.   Feijoo,   M.D.   P.A.   0663356870000001   11/9/2019    Bill   12/23/2019   99204   475.00
       10958   Manul   V.   Feijoo,   M.D.   P.A.   0663356870000001   11/9/2019    Bill   12/23/2019   95851   100.00
       10959   Manul   V.   Feijoo,   M.D.   P.A.   0477126290101045   11/1/2019    Bill   12/23/2019   99204   475.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 88 of 89

       10960   Manul   V.   Feijoo,   M.D.   P.A.   0477126290101045   11/1/2019    Bill   12/23/2019   95851   100.00
       10961   Manul   V.   Feijoo,   M.D.   P.A.   0477126290101045   11/1/2019    Bill   12/23/2019   99204   475.00
       10962   Manul   V.   Feijoo,   M.D.   P.A.   0477126290101045   11/1/2019    Bill   12/23/2019   95851   100.00
       10963   Manul   V.   Feijoo,   M.D.   P.A.   0460007530101012   10/30/2019   Bill   12/26/2019   99214   275.00
       10964   Manul   V.   Feijoo,   M.D.   P.A.   0460007530101012   10/30/2019   Bill   12/26/2019   95851   100.00
       10965   Manul   V.   Feijoo,   M.D.   P.A.   0460007530101012   10/30/2019   Bill   12/26/2019   99214   275.00
       10966   Manul   V.   Feijoo,   M.D.   P.A.   0460007530101012   10/30/2019   Bill   12/26/2019   95851   100.00
       10967   Manul   V.   Feijoo,   M.D.   P.A.   0453597280101062   11/3/2019    Bill   12/26/2019   99214   275.00
       10968   Manul   V.   Feijoo,   M.D.   P.A.   0453597280101062   11/3/2019    Bill   12/26/2019   95851   100.00
       10969   Manul   V.   Feijoo,   M.D.   P.A.   0512819300101032   11/26/2019   Bill   12/26/2019   99204   475.00
       10970   Manul   V.   Feijoo,   M.D.   P.A.   0512819300101032   11/26/2019   Bill   12/26/2019   95851   100.00
       10971   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101307   10/31/2019   Bill   12/26/2019   99214   275.00
       10972   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101307   10/31/2019   Bill   12/26/2019   95851   100.00
       10973   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101307   10/31/2019   Bill   12/26/2019   76140   100.00
       10974   Manul   V.   Feijoo,   M.D.   P.A.   0560855290000001   10/22/2019   Bill   12/26/2019   99214   275.00
       10975   Manul   V.   Feijoo,   M.D.   P.A.   0560855290000001   10/22/2019   Bill   12/26/2019   95851   100.00
       10976   Manul   V.   Feijoo,   M.D.   P.A.   0560855290000001   10/22/2019   Bill   12/26/2019   99214   275.00
       10977   Manul   V.   Feijoo,   M.D.   P.A.   0560855290000001   10/22/2019   Bill   12/26/2019   95851   100.00
       10978   Manul   V.   Feijoo,   M.D.   P.A.   0585646890101011   11/18/2019   Bill   12/31/2019   99204   475.00
       10979   Manul   V.   Feijoo,   M.D.   P.A.   0585646890101011   11/18/2019   Bill   12/31/2019   95851   100.00
       10980   Manul   V.   Feijoo,   M.D.   P.A.   0619454860000001   11/13/2019   Bill   12/31/2019   99204   475.00
       10981   Manul   V.   Feijoo,   M.D.   P.A.   0619454860000001   11/13/2019   Bill   12/31/2019   95851   100.00
       10982   Manul   V.   Feijoo,   M.D.   P.A.   0578741910101015   9/29/2019    Bill   12/31/2019   99204   475.00
       10983   Manul   V.   Feijoo,   M.D.   P.A.   0578741910101015   9/29/2019    Bill   12/31/2019   95851   100.00
       10984   Manul   V.   Feijoo,   M.D.   P.A.   0448094440101023   8/14/2019    Bill   12/31/2019   99204   475.00
       10985   Manul   V.   Feijoo,   M.D.   P.A.   0448094440101023   8/14/2019    Bill   12/31/2019   95851   100.00
       10986   Manul   V.   Feijoo,   M.D.   P.A.   0448094440101023   8/14/2019    Bill   12/31/2019   76140   100.00
       10987   Manul   V.   Feijoo,   M.D.   P.A.   0280209180000001   6/4/2019     Bill   12/31/2019   99204   475.00
       10988   Manul   V.   Feijoo,   M.D.   P.A.   0280209180000001   6/4/2019     Bill   12/31/2019   95851   100.00
       10989   Manul   V.   Feijoo,   M.D.   P.A.   0411952120101064   11/1/2019    Bill   1/3/2020     99214   275.00
       10990   Manul   V.   Feijoo,   M.D.   P.A.   0411952120101064   11/1/2019    Bill   1/3/2020     95851   100.00
       10991   Manul   V.   Feijoo,   M.D.   P.A.   0598032960101040   10/25/2019   Bill   1/3/2020     99214   275.00
       10992   Manul   V.   Feijoo,   M.D.   P.A.   0598032960101040   10/25/2019   Bill   1/3/2020     95851   100.00
       10993   Manul   V.   Feijoo,   M.D.   P.A.   0598032960101040   10/25/2019   Bill   1/3/2020     99214   275.00
       10994   Manul   V.   Feijoo,   M.D.   P.A.   0598032960101040   10/25/2019   Bill   1/3/2020     95851   100.00
       10995   Manul   V.   Feijoo,   M.D.   P.A.   0598032960101040   10/25/2019   Bill   1/3/2020     76140   100.00
       10996   Manul   V.   Feijoo,   M.D.   P.A.   0619454860000001   11/13/2019   Bill   1/3/2020     99214   275.00
       10997   Manul   V.   Feijoo,   M.D.   P.A.   0619454860000001   11/13/2019   Bill   1/3/2020     95851   100.00
       10998   Manul   V.   Feijoo,   M.D.   P.A.   0636996820000001   11/8/2019    Bill   1/3/2020     99214   275.00
       10999   Manul   V.   Feijoo,   M.D.   P.A.   0636996820000001   11/8/2019    Bill   1/3/2020     95851   100.00
       11000   Manul   V.   Feijoo,   M.D.   P.A.   0543250270000001   10/17/2019   Bill   1/3/2020     99214   275.00
       11001   Manul   V.   Feijoo,   M.D.   P.A.   0543250270000001   10/17/2019   Bill   1/3/2020     95851   100.00
       11002   Manul   V.   Feijoo,   M.D.   P.A.   0619454860000001   11/13/2019   Bill   1/3/2020     99214   275.00
       11003   Manul   V.   Feijoo,   M.D.   P.A.   0619454860000001   11/13/2019   Bill   1/3/2020     95851   100.00
       11004   Manul   V.   Feijoo,   M.D.   P.A.   0619454860000001   11/13/2019   Bill   1/3/2020     99214   275.00
       11005   Manul   V.   Feijoo,   M.D.   P.A.   0619454860000001   11/13/2019   Bill   1/3/2020     95851   100.00
       11006   Manul   V.   Feijoo,   M.D.   P.A.   0506061810101016   11/30/2019   Bill   1/6/2020     99204   475.00
       11007   Manul   V.   Feijoo,   M.D.   P.A.   0506061810101016   11/30/2019   Bill   1/6/2020     95851   100.00
       11008   Manul   V.   Feijoo,   M.D.   P.A.   0662297620101016   11/27/2019   Bill   1/6/2020     99204   475.00
       11009   Manul   V.   Feijoo,   M.D.   P.A.   0662297620101016   11/27/2019   Bill   1/6/2020     95851   100.00
       11010   Manul   V.   Feijoo,   M.D.   P.A.   0658442950000002   11/22/2019   Bill   1/6/2020     99204   475.00
       11011   Manul   V.   Feijoo,   M.D.   P.A.   0658442950000002   11/22/2019   Bill   1/6/2020     95851   100.00
       11012   Manul   V.   Feijoo,   M.D.   P.A.   0420140220101048   8/12/2019    Bill   1/6/2020     99203   350.00
       11013   Manul   V.   Feijoo,   M.D.   P.A.   0420140220101048   8/12/2019    Bill   1/6/2020     95851   100.00
       11014   Manul   V.   Feijoo,   M.D.   P.A.   0420140220101048   8/12/2019    Bill   1/6/2020     76140   100.00
       11015   Manul   V.   Feijoo,   M.D.   P.A.   8667244090000001   11/25/2019   Bill   1/6/2020     99204   475.00
       11016   Manul   V.   Feijoo,   M.D.   P.A.   8667244090000001   11/25/2019   Bill   1/6/2020     95851   100.00
       11017   Manul   V.   Feijoo,   M.D.   P.A.   0461276400101085   11/12/2019   Bill   1/9/2020     99204   475.00
       11018   Manul   V.   Feijoo,   M.D.   P.A.   0461276400101085   11/12/2019   Bill   1/9/2020     95851   100.00
       11019   Manul   V.   Feijoo,   M.D.   P.A.   8673063700000001   11/9/2019    Bill   1/13/2020    99204   475.00
       11020   Manul   V.   Feijoo,   M.D.   P.A.   8673063700000001   11/9/2019    Bill   1/13/2020    95851   100.00
       11021   Manul   V.   Feijoo,   M.D.   P.A.   8673063700000001   11/9/2019    Bill   1/13/2020    99213   225.00
       11022   Manul   V.   Feijoo,   M.D.   P.A.   8673063700000001   11/9/2019    Bill   1/13/2020    95851   100.00
       11023   Manul   V.   Feijoo,   M.D.   P.A.   8667244090000001   11/25/2019   Bill   1/13/2020    99204   475.00
       11024   Manul   V.   Feijoo,   M.D.   P.A.   8667244090000001   11/25/2019   Bill   1/13/2020    95851   100.00
       11025   Manul   V.   Feijoo,   M.D.   P.A.   0558489720101015   11/14/2019   Bill   1/13/2020    99214   275.00
       11026   Manul   V.   Feijoo,   M.D.   P.A.   0558489720101015   11/14/2019   Bill   1/13/2020    95851   100.00
       11027   Manul   V.   Feijoo,   M.D.   P.A.   0395137160000001   11/12/2019   Bill   1/13/2020    99204   475.00
       11028   Manul   V.   Feijoo,   M.D.   P.A.   0395137160000001   11/12/2019   Bill   1/13/2020    95851   100.00
       11029   Manul   V.   Feijoo,   M.D.   P.A.   0395137160000001   11/12/2019   Bill   1/13/2020    76140   100.00
       11030   Manul   V.   Feijoo,   M.D.   P.A.   0402766090101057   10/9/2019    Bill   1/13/2020    99203   350.00
       11031   Manul   V.   Feijoo,   M.D.   P.A.   0402766090101057   10/9/2019    Bill   1/13/2020    95851   100.00
       11032   Manul   V.   Feijoo,   M.D.   P.A.   0579622250101022   10/29/2019   Bill   1/13/2020    99214   275.00
       11033   Manul   V.   Feijoo,   M.D.   P.A.   0579622250101022   10/29/2019   Bill   1/13/2020    95851   100.00
       11034   Manul   V.   Feijoo,   M.D.   P.A.   0579622250101022   10/29/2019   Bill   1/13/2020    76140   100.00
       11035   Manul   V.   Feijoo,   M.D.   P.A.   0579622250101022   10/29/2019   Bill   1/13/2020    99214   275.00
       11036   Manul   V.   Feijoo,   M.D.   P.A.   0579622250101022   10/29/2019   Bill   1/13/2020    95851   100.00
       11037   Manul   V.   Feijoo,   M.D.   P.A.   0620145750101036   11/24/2019   Bill   1/13/2020    99204   475.00
       11038   Manul   V.   Feijoo,   M.D.   P.A.   0620145750101036   11/24/2019   Bill   1/13/2020    95851   100.00
       11039   Manul   V.   Feijoo,   M.D.   P.A.   0549039370101038   11/10/2018   Bill   1/13/2020    99214   275.00
       11040   Manul   V.   Feijoo,   M.D.   P.A.   0549039370101038   11/10/2018   Bill   1/13/2020    95851   100.00
       11041   Manul   V.   Feijoo,   M.D.   P.A.   0315186650101098   11/11/2019   Bill   1/13/2020    99214   275.00
       11042   Manul   V.   Feijoo,   M.D.   P.A.   0315186650101098   11/11/2019   Bill   1/13/2020    95851   100.00
       11043   Manul   V.   Feijoo,   M.D.   P.A.   0280209180000001   6/4/2019     Bill   1/13/2020    99214   275.00
       11044   Manul   V.   Feijoo,   M.D.   P.A.   0280209180000001   6/4/2019     Bill   1/13/2020    95851   100.00
       11045   Manul   V.   Feijoo,   M.D.   P.A.   0516025560101044   7/23/2019    Bill   1/20/2020    99204   475.00
       11046   Manul   V.   Feijoo,   M.D.   P.A.   0516025560101044   7/23/2019    Bill   1/20/2020    95851   100.00
       11047   Manul   V.   Feijoo,   M.D.   P.A.   0516025560101044   7/23/2019    Bill   1/20/2020    76140   100.00
       11048   Manul   V.   Feijoo,   M.D.   P.A.   0620145750101036   11/24/2019   Bill   1/20/2020    99204   475.00
       11049   Manul   V.   Feijoo,   M.D.   P.A.   0620145750101036   11/24/2019   Bill   1/20/2020    95851   100.00
       11050   Manul   V.   Feijoo,   M.D.   P.A.   0570685240101020   6/27/2019    Bill   1/20/2020    99203   350.00
       11051   Manul   V.   Feijoo,   M.D.   P.A.   0570685240101020   6/27/2019    Bill   1/20/2020    95851   100.00
       11052   Manul   V.   Feijoo,   M.D.   P.A.   0570685240101020   6/27/2019    Bill   1/20/2020    76140   100.00
       11053   Manul   V.   Feijoo,   M.D.   P.A.   0515479640101014   6/14/2019    Bill   1/20/2020    99204   475.00
       11054   Manul   V.   Feijoo,   M.D.   P.A.   0515479640101014   6/14/2019    Bill   1/20/2020    95851   100.00
       11055   Manul   V.   Feijoo,   M.D.   P.A.   0515479640101014   6/14/2019    Bill   1/20/2020    76140   100.00
       11056   Manul   V.   Feijoo,   M.D.   P.A.   8672291460000001   12/6/2019    Bill   1/20/2020    99204   475.00
       11057   Manul   V.   Feijoo,   M.D.   P.A.   8672291460000001   12/6/2019    Bill   1/20/2020    95851   100.00
       11058   Manul   V.   Feijoo,   M.D.   P.A.   0451069870101045   11/26/2019   Bill   1/20/2020    99204   475.00
       11059   Manul   V.   Feijoo,   M.D.   P.A.   0451069870101045   11/26/2019   Bill   1/20/2020    95851   100.00
       11060   Manul   V.   Feijoo,   M.D.   P.A.   0634792160101043   12/4/2019    Bill   1/20/2020    99204   475.00
       11061   Manul   V.   Feijoo,   M.D.   P.A.   0634792160101043   12/4/2019    Bill   1/20/2020    95851   100.00
       11062   Manul   V.   Feijoo,   M.D.   P.A.   0597408240101019   11/20/2019   Bill   1/20/2020    99204   475.00
       11063   Manul   V.   Feijoo,   M.D.   P.A.   0597408240101019   11/20/2019   Bill   1/20/2020    95851   100.00
       11064   Manul   V.   Feijoo,   M.D.   P.A.   0657117270000001   12/12/2019   Bill   1/20/2020    99204   475.00
       11065   Manul   V.   Feijoo,   M.D.   P.A.   0657117270000001   12/12/2019   Bill   1/20/2020    95851   100.00
       11066   Manul   V.   Feijoo,   M.D.   P.A.   0413409620101110   11/8/2019    Bill   1/20/2020    99204   475.00
       11067   Manul   V.   Feijoo,   M.D.   P.A.   0413409620101110   11/8/2019    Bill   1/20/2020    95851   100.00
       11068   Manul   V.   Feijoo,   M.D.   P.A.   8672291460000001   12/6/2019    Bill   1/20/2020    99204   475.00
       11069   Manul   V.   Feijoo,   M.D.   P.A.   8672291460000001   12/6/2019    Bill   1/20/2020    95851   100.00
       11070   Manul   V.   Feijoo,   M.D.   P.A.   0634792160101043   12/4/2019    Bill   1/20/2020    99204   475.00
       11071   Manul   V.   Feijoo,   M.D.   P.A.   0634792160101043   12/4/2019    Bill   1/20/2020    95851   100.00
       11072   Manul   V.   Feijoo,   M.D.   P.A.   0425378660101039   12/8/2019    Bill   1/27/2020    99204   475.00
       11073   Manul   V.   Feijoo,   M.D.   P.A.   0425378660101039   12/8/2019    Bill   1/27/2020    95851   100.00
       11074   Manul   V.   Feijoo,   M.D.   P.A.   0609930420101021   11/26/2019   Bill   1/27/2020    99204   475.00
       11075   Manul   V.   Feijoo,   M.D.   P.A.   0609930420101021   11/26/2019   Bill   1/27/2020    95851   100.00
       11076   Manul   V.   Feijoo,   M.D.   P.A.   0434460520101034   10/12/2019   Bill   1/27/2020    99204   475.00
       11077   Manul   V.   Feijoo,   M.D.   P.A.   0434460520101034   10/12/2019   Bill   1/27/2020    95851   100.00
       11078   Manul   V.   Feijoo,   M.D.   P.A.   0451069870101045   11/26/2019   Bill   1/27/2020    99204   475.00
       11079   Manul   V.   Feijoo,   M.D.   P.A.   0451069870101045   11/26/2019   Bill   1/27/2020    95851   100.00
       11080   Manul   V.   Feijoo,   M.D.   P.A.   0450657000101040   12/10/2018   Bill   2/1/2020     99213   225.00
       11081   Manul   V.   Feijoo,   M.D.   P.A.   0450657000101040   12/10/2018   Bill   2/1/2020     95851   100.00
       11082   Manul   V.   Feijoo,   M.D.   P.A.   0544732800101018   10/6/2019    Bill   2/1/2020     99212   200.00
       11083   Manul   V.   Feijoo,   M.D.   P.A.   0544732800101018   10/6/2019    Bill   2/1/2020     95851   100.00
       11084   Manul   V.   Feijoo,   M.D.   P.A.   0544732800101018   10/6/2019    Bill   2/1/2020     76140   100.00
       11085   Manul   V.   Feijoo,   M.D.   P.A.   8667244090000001   11/25/2019   Bill   2/1/2020     99214   275.00
Case 1:20-cv-22044-JEM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 89 of 89

       11086   Manul   V.   Feijoo,   M.D.   P.A.   8667244090000001   11/25/2019   Bill   2/1/2020    95851   100.00
       11087   Manul   V.   Feijoo,   M.D.   P.A.   0663664930101011   12/18/2019   Bill   2/1/2020    99204   475.00
       11088   Manul   V.   Feijoo,   M.D.   P.A.   0663664930101011   12/18/2019   Bill   2/1/2020    95851   100.00
       11089   Manul   V.   Feijoo,   M.D.   P.A.   8667244090000001   11/25/2019   Bill   2/1/2020    99214   275.00
       11090   Manul   V.   Feijoo,   M.D.   P.A.   8667244090000001   11/25/2019   Bill   2/1/2020    95851   100.00
       11091   Manul   V.   Feijoo,   M.D.   P.A.   0663664930101011   12/18/2019   Bill   2/1/2020    99204   475.00
       11092   Manul   V.   Feijoo,   M.D.   P.A.   0663664930101011   12/18/2019   Bill   2/1/2020    95851   100.00
       11093   Manul   V.   Feijoo,   M.D.   P.A.   0585646890101011   11/18/2019   Bill   2/1/2020    99214   275.00
       11094   Manul   V.   Feijoo,   M.D.   P.A.   0585646890101011   11/18/2019   Bill   2/1/2020    95851   100.00
       11095   Manul   V.   Feijoo,   M.D.   P.A.   8670294840000001   12/6/2019    Bill   2/1/2020    99204   475.00
       11096   Manul   V.   Feijoo,   M.D.   P.A.   8670294840000001   12/6/2019    Bill   2/1/2020    95851   100.00
       11097   Manul   V.   Feijoo,   M.D.   P.A.   0634792160101043   12/4/2019    Bill   2/1/2020    99214   275.00
       11098   Manul   V.   Feijoo,   M.D.   P.A.   0634792160101043   12/4/2019    Bill   2/1/2020    95851   100.00
       11099   Manul   V.   Feijoo,   M.D.   P.A.   0600742670101015   10/10/2019   Bill   2/1/2020    99214   275.00
       11100   Manul   V.   Feijoo,   M.D.   P.A.   0600742670101015   10/10/2019   Bill   2/1/2020    95851   100.00
       11101   Manul   V.   Feijoo,   M.D.   P.A.   0657117270000001   12/12/2019   Bill   2/1/2020    99214   275.00
       11102   Manul   V.   Feijoo,   M.D.   P.A.   0657117270000001   12/12/2019   Bill   2/1/2020    95851   100.00
       11103   Manul   V.   Feijoo,   M.D.   P.A.   0527414970101067   10/9/2019    Bill   2/1/2020    99214   275.00
       11104   Manul   V.   Feijoo,   M.D.   P.A.   0527414970101067   10/9/2019    Bill   2/1/2020    95851   100.00
       11105   Manul   V.   Feijoo,   M.D.   P.A.   0527414970101067   10/9/2019    Bill   2/1/2020    76140   100.00
       11106   Manul   V.   Feijoo,   M.D.   P.A.   8674429110000001   12/19/2019   Bill   2/1/2020    99204   475.00
       11107   Manul   V.   Feijoo,   M.D.   P.A.   8674429110000001   12/19/2019   Bill   2/1/2020    95851   100.00
       11108   Manul   V.   Feijoo,   M.D.   P.A.   8673063700000002   12/12/2019   Bill   2/1/2020    99204   475.00
       11109   Manul   V.   Feijoo,   M.D.   P.A.   8673063700000002   12/12/2019   Bill   2/1/2020    95851   100.00
       11110   Manul   V.   Feijoo,   M.D.   P.A.   0393225710101048   12/24/2019   Bill   2/1/2020    99204   475.00
       11111   Manul   V.   Feijoo,   M.D.   P.A.   0393225710101048   12/24/2019   Bill   2/1/2020    95851   100.00
       11112   Manul   V.   Feijoo,   M.D.   P.A.   0657117270000001   12/12/2019   Bill   2/1/2020    99204   475.00
       11113   Manul   V.   Feijoo,   M.D.   P.A.   0657117270000001   12/12/2019   Bill   2/1/2020    95851   100.00
       11114   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101051   1/6/2018     Bill   2/8/2020    99204   475.00
       11115   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101051   1/6/2018     Bill   2/8/2020    95851   100.00
       11116   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101051   1/6/2018     Bill   2/8/2020    99214   275.00
       11117   Manul   V.   Feijoo,   M.D.   P.A.   0435335140101051   1/6/2018     Bill   2/8/2020    95851   100.00
       11118   Manul   V.   Feijoo,   M.D.   P.A.   8674411070000001   12/18/2019   Bill   2/10/2020   99204   475.00
       11119   Manul   V.   Feijoo,   M.D.   P.A.   8674411070000001   12/18/2019   Bill   2/10/2020   95851   100.00
       11120   Manul   V.   Feijoo,   M.D.   P.A.   8674411070000001   12/18/2019   Bill   2/10/2020   99204   475.00
       11121   Manul   V.   Feijoo,   M.D.   P.A.   8674411070000001   12/18/2019   Bill   2/10/2020   95851   100.00
       11122   Manul   V.   Feijoo,   M.D.   P.A.   8674429110000001   12/19/2019   Bill   2/10/2020   99204   475.00
       11123   Manul   V.   Feijoo,   M.D.   P.A.   8674429110000001   12/19/2019   Bill   2/10/2020   95851   100.00
       11124   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101307   10/31/2019   Bill   2/10/2020   99214   275.00
       11125   Manul   V.   Feijoo,   M.D.   P.A.   0115061720101307   10/31/2019   Bill   2/10/2020   95851   100.00
       11126   Manul   V.   Feijoo,   M.D.   P.A.   0415087370101039   12/19/2019   Bill   2/13/2020   99204   475.00
       11127   Manul   V.   Feijoo,   M.D.   P.A.   0415087370101039   12/19/2019   Bill   2/13/2020   95851   100.00
       11128   Manul   V.   Feijoo,   M.D.   P.A.   0600182170101019   12/12/2019   Bill   2/13/2020   99203   350.00
       11129   Manul   V.   Feijoo,   M.D.   P.A.   0600182170101019   12/12/2019   Bill   2/13/2020   95851   100.00
